Exhibit 10.1

Asset Purchase Agreement

Shenzhen Tatfook Technology Co. Ltd

as Purchaser

Filtronic (Suzhou) Telecommunication Products Co. Ltd.

as Seller

April 24, 2012

 

 



--------------------------------------------------------------------------------

Table of Contents

 

Article        Page  

1

  Definitions      2   

2

  The Transaction      2   

3

  Representations and Warranties of Seller      4   

4

  Representations and Warranties of Purchaser      9   

5

  Pre-closing covenants      11   

6

  Closing and Post-closing Covenants      14   

7

  Conditions Precedent to the Closing      15   

8

  Indemnification      16   

9

  Termination      19   

10

  Miscellaneous      20   

Schedule 1

        Definition      26   

Schedule 2

        Schedule List      31   

 

1



--------------------------------------------------------------------------------

THIS ASSET PURCHASE AGREEMENT (this “Agreement”) is made and entered into as of
April 24, 2012, by and between Shenzhen Tatfook Technology Co. Ltd., a company
established and exists under the laws of the People’s Republic of China (“PRC”),
whose registered address is at 3rd Industrial Area of Shajing Industrial
Development Limited, Haoxiang Road, Bao’an District, Shenzhen, PRC
(“Purchaser”), and Filtronic (Suzhou) Telecommunication Products Co. Ltd., a
wholly-owned foreign enterprise established and exists under the laws of the
PRC, whose registered address is at 33 Huo Ju Road, Suzhou New District, SND
Hi-Tech Industrial Park, Suzhou 215009, Jiangsu Province, PRC (“Seller”).
Purchaser and Seller are hereinafter collectively referred to as the “Parties”,
and individually as a “Party”.

WHEREAS Seller desires to sell, and Purchaser desires to purchase, certain
tangible assets in connection with the custom OEM BTS filter and antenna
business of Seller (“Business”) and other tangible assets of Seller on the terms
and subject to the conditions set forth in this Agreement;

and

WHEREAS, each of Seller and Purchaser has been duly authorized by all necessary
internal approvals to execute, deliver and perform this Agreement.

NOW, THEREFORE, in consideration of the foregoing recitals, the representations,
warranties, covenants, agreements, conditions and indemnities contained in this
Agreement, and intending to be legally bound hereto, the Parties agree as
follows:

 

1 Definitions

 

  1.1 Definitions

Unless otherwise specified, the capitalized terms used in this Agreement shall
have the respective meanings ascribed to them in Schedule 1.

 

2 The Transaction

 

  2.1 Sale and Purchase of Assets

At the Closing, Seller shall sell, transfer and deliver to Purchaser, or cause
to be sold, transferred and delivered to Purchaser, and Purchaser shall purchase
from Seller the assets owned by Seller that are set forth in Schedule 2.1(a)
(“Purchased Assets”) free and clear of all Liens. The Purchased Assets shall
include the following items, wherever located:

 

  (a) the machineries, equipments, fixtures, furniture, supplies, tools, dies,
jigs, molds and inventory owned by Seller that are set forth in Schedule 2.1(a),
Part I (collectively, the “Tangible Assets”); and

 

  (b) all rights to and under (i) the contracts, agreements, customer orders or
purchase orders, to which Seller is a party, that are set forth in Schedule
2.1(a), Part II (collectively, the “Assigned Contracts”) and (ii) any other open
purchase orders for inventory or facility-related agreements that Seller and
Purchaser agree upon between the date of this Agreement and the Closing, which
shall be added to Schedule 2.1(a) as Schedule 2.1(a), Part III prior to the
Closing (the “Additional Contracts”).

 

2



--------------------------------------------------------------------------------

In connection with the sale of the Purchased Assets, Seller and Purchaser shall
use their best efforts to negotiate with the counterparties to the Assigned
Contracts and Additional Contracts in good faith regarding the terms and
conditions upon which the Assigned Contracts and Additional Contracts shall be
assigned to Purchaser.

 

  2.2 Excluded Assets

Unless included in Schedule 2.1(a) as of the Closing Date, all assets of every
kind, character, nature and description, whether tangible or intangible, choate
or inchoate, corporeal or incorporeal, matured or unmatured, known or unknown,
contingent or fixed shall be “Excluded Assets.” All Excluded Assets shall be
retained by Seller.

 

  2.3 Retained Liabilities

Except for liabilities arising or becoming due under the Assigned Contracts or
the Additional Contracts following the Closing, Purchaser shall not assume any
Liabilities of Seller, including but not limited to Liabilities relating to
Seller’s ownership or operation of the Business or the Purchased Assets prior to
the date of this Agreement (including any Liability which relates to or results
from any facts, conditions, or situations existing before or at Closing Time,
such as the products related Liability described in Section 6.4), and all such
Liabilities shall be retained by Seller (collectively, “Retained Liabilities”).

 

  2.4 Post-Closing Inventory Sales

As additional consideration for the transactions contemplated by this Agreement,
Purchaser hereby agrees, to the extent Seller has inventory that Purchaser needs
to produce products (either for Seller or in support of the Business) that it
shall first purchase such inventory from Seller at Seller’s cost prior to
purchasing the same items of inventory from a third party.

 

  2.5 Purchase Price

The total consideration payable for the Purchased Assets (“Purchase Price”)
shall be RMB78.62 million, which shall be paid by Purchaser to Seller in
accordance with Section 2.6.

 

  2.6 Payment of Purchase Price

The Purchase Price shall be paid by Purchaser in the following manner:

 

  (a) Upon execution of this Agreement, Purchaser shall pay RMB31 million to the
bank account designated by Seller; and

 

  (b) At Closing Date, Purchaser shall pay the remaining RMB47.62 million to the
bank account designated by Seller.

 

3



--------------------------------------------------------------------------------

Seller shall provide the details of the bank account to Purchaser by written
notice at least five (5) Business Days prior to the date on which the relevant
payment is due.

 

  2.7 The Closing

 

  (a) The Closing; the Closing Date. The closing of the sale and purchase of the
Purchased Assets (“Closing”) shall take place no later than the fifth
(5th) Business Day after all of the conditions to Closing described in Article 7
of this Agreement shall have been satisfied or waived, or on such other date as
may be agreed by the Parties in writing.

 

  (b) Form of Payment. All monetary amounts payable pursuant to this Agreement
shall be paid by wire transfer to Seller.

 

  (c) Deliveries prior to or at the Closing. Prior to or at the Closing, Seller
shall deliver to Purchaser the various certificates, instruments, documents or
items referred to in this Agreement, including those described in Section 7.1.
In addition, Seller shall forthwith provide to Purchaser all commercial and
(where applicable) value added tax invoices and evidence of payment of the
Purchase Price and all taxes in respect of the Purchased Assets.

 

3 Representations and Warranties of Seller

Except as set forth in the disclosure schedule (the “Disclosure Schedule”)
delivered by Seller to the Purchaser on the date hereof, Seller represents and
warrants to Purchaser as follows:

 

  3.1 Organization, Qualification and Power

Seller is duly organized, validly existing and in good standing under the Laws
of PRC. Seller has full power and authority to carry on the Business and to own
and use the Purchased Assets. Seller is not in default under or in violation of
any provision of its organizational or governance documents or agreements, as
amended. Seller is not in default under or in violation of any provision of its
organizational or governance documents or agreements, as amended, or any
resolution adopted by its board of directors/shareholders or other controlling
body.

 

  3.2 Authority and Enforceability

Seller has full power and authority, including full organizational power and
authority for it to execute, deliver and perform this Agreement and the
execution, delivery and performance of this Agreement by it has been duly
authorized by all necessary internal approvals. This Agreement has been duly
executed and delivered by Seller and constitutes the valid and legally binding
obligation of Seller enforceable in accordance with its terms.

 

  3.3 Non-contravention

The execution of this Agreement (or the consummation of the transactions
contemplated by this Agreement) will not: (a) violate any Law to which Seller or
the Purchased Assets or the Business is subject; (b) violate any provision of
the organizational or governing documents or agreements, as amended, or any
resolution adopted by the board of

 

4



--------------------------------------------------------------------------------

directors/shareholders or similar managing group of Seller; or (c) conflict
with, result in a breach of, constitute a default under, result in the
acceleration of, give any Person the right to accelerate, terminate, modify or
cancel, or require any notice under, any agreement, license, permit,
authorization, instrument or other arrangement to which Seller is a party or by
which Seller is bound or to which any of the Purchased Assets are subject (or
result in the imposition of any Lien upon any of the Purchased Assets).

 

  3.4 Seller’s capitalization

Seller is 100% owned by Powerwave Overseas Holdings Ltd. All of the equity
interests of Seller are fully paid, and are held of record and owned
beneficially by the abovementioned shareholder, free and clear of any
restrictions on transfer or encumbrance, including Taxes or Liens.

Seller further confirms that it has no branches, nor does it have any equity
interests or any other interests or benefits in other entities, or directly or
indirectly, controls any Person in any way.

 

  3.5 Title to Assets; Consents

Seller has good, valid and legal title to the Purchased Assets, free and clear
of all Liens. No consents, approvals or authorizations are required to be
obtained by the Seller from any Person in connection with the transactions
contemplated hereunder except those set forth in Schedule 3.5, and to the
Knowledge of Seller, no fact or circumstance exists which might affect or give
rise to a ground for not obtaining such consent from the relevant third parties.

 

  3.6 Claims

(a) Except as set forth in Schedule 3.6, there are no actions, suits,
proceedings, hearings, investigations, charges, complaints, claims or demands of
any kind pending or, to the Knowledge of Seller, threatened against or affecting
Seller or any of the Purchased Assets; (b) there are no injunctions, judgments,
orders or decrees of any kind which are outstanding against or unsatisfied by
Seller or relating to any of the Purchased Assets or any aspect of the Business;
and (c) Seller is not charged or, to the Knowledge of Seller, threatened with,
or under investigation with respect to, any alleged violation of any provision
of any Law relating to any of the Purchased Assets.

 

  3.7 Legal Compliance

Seller has complied with each applicable PRC Law, except for such violations
that would not reasonably be expected to result in a Material Adverse Effect;
and (b) Seller has obtained all governmental approvals, permits, licenses,
authorizations, consents, registrations or filings, and other similar permits
required to conduct the Business or maintain the Purchased Assets, and such
permits are current and have not been revoked, suspended, canceled or
terminated, nor has notice been given of any threatened revocation, suspension,
cancellation or termination, except for any such failure that would not
reasonably be expected to have a Material Adverse Effect.

 

  3.8 Leased Real Property

 

  (a) The Seller does not own any Real Property. Set forth in Schedule 3.8(a)
are the complete and correct descriptions and addresses of all of Seller’s
leased real properties (“Leased Real Property”).

 

5



--------------------------------------------------------------------------------

  (b) With respect to each Leased Real Property:

 

  (i) There are no pending or, to the Knowledge of Seller, threatened
condemnation proceedings, lawsuits or administrative actions relating to the
Leased Real Property or other matters affecting adversely the current use and
occupancy to the Leased Real Property;

 

  (ii) To the Knowledge of Seller, all of the Leased Real Property has received
all approvals of Authorities (including licenses, permits, certificates,
authorizations or registrations) required in connection with the ownership or
construction or operation thereof and have been operated and maintained in
accordance with each applicable Law;

 

  (iii) To the Knowledge of Seller, there are no outstanding options or rights
of first refusal to purchase the Leased Real Property, or any interest therein;

 

  (iv) There are no Persons (other than Seller) in possession and/or use of any
of the Leased Real Property;

 

  (v) Each Leased Real Property is supplied with utilities and other services
necessary for the operation of such Leased Real Property, including gas,
electricity, water, telephone, sanitary sewer and storm sewer, all of which are
adequate and in accordance with applicable Laws; and

 

  (vi) There are no covenants, restrictions, burdens, stipulations, conditions,
terms or outgoings affecting the Leased Real Property which affect the use or
intended use of the Leased Real Property.

 

  3.9 Environmental Matters

 

  (a) No complaint has been filed, no penalty has been assessed and no
investigation, action, claim, suit, proceeding or review is pending, or to the
Knowledge of Seller threatened by any Authority or other Person with respect to
any matters relating to the Purchased Assets arising out of any Environmental
Law;

 

  (b) Seller has at all times complied with applicable Environmental Laws
necessary for carrying on the Business, except where such failure would not
result in a Material Adverse Effect;

 

  (c) Neither Seller nor the Business has received any notice that any condition
exists that with notice or lapse of time or both would constitute a default
under any Environmental Permit; and

 

  (d) There has been no environmental investigation, study, audit, test, review
or other analysis conducted in relation to the Purchased Assets or the Business.

 

6



--------------------------------------------------------------------------------

  3.10 Intellectual Property

 

  (a) Seller owns all right, title and interest in and to (free and clear of all
Liens), or has the right to use pursuant to a valid and enforceable license,
agreement or permission, all Intellectual Property used in the Business or
necessary for the operation of the Business (“Seller’s Intellectual Property”)
except for the technology or information that is in the public domain. Each item
of Seller’s Intellectual Property will be licensed to and available for use by
Purchaser at Closing pursuant to the Patent License Agreement, and Seller is not
aware of any situation which may result in Purchaser interfering with,
infringing upon, misappropriating or otherwise coming into conflict with any
Intellectual Property rights of any other Person as a result of its use of
Seller’s Intellectual Property. Seller has taken all necessary actions to
maintain and protect each item of Seller’s Intellectual Property. Seller has
complied with, and is presently in compliance with, all Laws applicable to any
Intellectual Property except where the failure to comply would not be reasonably
be expected to have a Material Adverse Effect.

 

  (b) To the knowledge of Seller, Seller has not interfered with, infringed
upon, misappropriated, or otherwise conflicted with any Intellectual Property
rights of any other Person, and none of Seller’s directors or officers or
Employees has ever received any charge, complaint, claim, demand or notice
alleging any such interference, infringement, misappropriation or violation
(including any claim that Seller must acquire a license or refrain from using
any Intellectual Property rights of any other Person).

 

  (c) Set forth in Schedule 3.10(c) is (i) a list of each Patent or registration
included in Seller’s Intellectual Property, the date of issuance of each Patent
or registration; (ii) a list of each pending Patent application or application
for registration which has been made with respect to any of Seller’s
Intellectual Property and the date of each application; (iii) a list of each
license, agreement or other permission that has been granted to any other
Person, or that any other Person has granted to Seller, with respect to any of
Seller’s Intellectual Property (together with any exceptions), the date of each
such license, agreement or permission and the item of Seller’s Intellectual
Property that is the subject of each such license, sublicense, agreement or
permission; and (iv) a list of each material unregistered item of Intellectual
Property used by Seller in connection with the Business. With respect to each
item of Intellectual Property set forth in Schedule 3.10(c):

 

  (i) The item is not subject to any outstanding injunction, judgment, order,
decree, ruling, charge or other restriction of any Authority; and

 

  (ii) No action, suit, proceeding, audit, hearing, investigation, Claim or
demand is pending, or threatened that challenges the legality, validity,
enforceability, use, or ownership of the item and, to the knowledge of Seller,
there are no grounds for same;

 

  (d)

All of the issued Patents and Patent applications included in Seller’s
Intellectual Property are currently in compliance with formal legal requirements
(including payment of any and all fees due to Authorities) and require no
filings or other actions to be taken with respect thereto. All of the issued
Patents included in Seller’s Intellectual Property are valid and enforceable. To
the Knowledge of Seller,

 

7



--------------------------------------------------------------------------------

  there is no Patent or Patent application of any third party that may interfere
with Seller’s rights in and to any of the Patents or Patent applications
included in Seller’s Intellectual Property.

 

  (e) Seller has taken reasonable precautions to protect the secrecy,
confidentiality and value of all Trade Secrets included in Seller’s Intellectual
Property. The Trade Secrets included in Seller’s Intellectual Property are not
part of the public knowledge or literature and, to the Knowledge of Seller, have
not been used, divulged or appropriated either for the benefit of any Person
(other than Seller) or to the detriment of Seller.

 

  3.11 Condition of Purchased Assets

 

  (a) The Purchased Assets include all assets that are necessary for the
operation of the Business as presently conducted (except only the Excluded
Assets).

 

  (b) Each of the Purchased Assets constituting a tangible asset has been
maintained in accordance with normal industry practice, is in good operating
condition and repair (subject to normal wear and tear) and is suitable for the
purposes for which it presently is used.

 

  (c) The inventory as set forth in Schedule 2.1(a), Part I is merchantable and
fit for the purpose for which it was procured or manufactured and can be
consumed within nine (9) months after the Closing.

 

  3.12 Employment Matters

Seller is not a party to or bound by any collective bargaining agreement or
similar organized labor agreement and has not experienced any strikes,
grievances, claims of unfair labor practices or other collective bargaining
disputes. No organizational effort is presently being made or threatened by or
on behalf of any labor union or organized labor force with respect to the
Employees.

 

  3.13 Assigned Contracts

Seller has delivered to Purchaser a correct and complete copy of each written
Assigned Contract, as amended to date, and a written summary setting forth the
terms and conditions of each oral Assigned Contract. With respect to each
Assigned Contract: (i) the Assigned Contract constitutes a legal, valid and
binding contract, enforceable against Seller in accordance with its terms and,
to the Knowledge of Seller, enforceable against the counterparty thereto in
accordance with its terms; (ii) except as would not have individually or in the
aggregate a Material Adverse Effect, no party is in breach or default, and no
event has occurred which with notice or lapse of time would constitute a breach
or default, or permit termination, modification or acceleration, under the
Assigned Contract; and (iv) no Person has repudiated any provision of the
Assigned Contract.

 

8



--------------------------------------------------------------------------------

  3.14 Solvency

 

  (a) Seller is not now insolvent and will not be rendered insolvent by any of
the transactions contemplated by this Agreement. As used in this section,
“insolvent” means that the sum of the debts and other probable Liabilities of
Seller exceeds the present fair saleable value of Seller’s assets.

 

  (b) Immediately after giving effect to the consummation of the transactions
contemplated by this Agreement: (i) Seller will be able to pay its Liabilities
as they become due in the usual course of its business; (ii) Seller will not
have unreasonably small capital with which to conduct its present or proposed
business; (iii) Seller will have assets (calculated at fair market value) that
exceed their Liabilities; and (iv) taking into account all pending and
threatened litigation, final judgments against Seller in actions for money
damages are not reasonably anticipated to be rendered at a time when, or in
amounts such that, Seller will be unable to satisfy any such judgments promptly
in accordance with their terms (taking into account the maximum probable amount
of such judgments in any such actions and the earliest reasonable time at which
such judgments might be rendered) as well as all other obligations of Seller.
The cash available to Seller, after taking into account all other anticipated
uses of the cash, will be sufficient to pay all such debts and judgments
promptly in accordance with their terms.

 

  3.15 Brokers or Finders Fees

There is no investment banker, broker or finder which has been retained by or is
authorized to act on behalf of Seller who is entitled to any fee or commission
from Seller in connection with the transactions contemplated by this Agreement.

 

  3.16 Full Disclosure

 

  (a) No representation, warranty, covenant or agreement made by Seller in this
Agreement or in the Disclosure Schedule contains any false or misleading
statement of a material fact, or omits any material fact required to be stated
therein or necessary in order to make the statements therein not false or
misleading.

 

  (b) The representations and warranties made by Seller to Purchaser is true,
accurate, complete and not misleading when they are made and will be true,
accurate, complete and not misleading at all times up to and including the
Closing Date.

 

4 Representations and Warranties of Purchaser

Purchaser represents and warrants to Seller as follows:

 

  4.1 Organization

Purchaser is an entity duly organized, validly existing and in good standing
under the Laws of the PRC. Purchaser is not in default under or in violation of
any provision of its organizational or governance documents or agreements, as
amended, or any resolution adopted by its board of directors/shareholders or
other controlling body.

 

9



--------------------------------------------------------------------------------

  4.2 Authority and Enforceability

Purchaser has full power and authority, including full organizational power and
authority for it to execute, deliver and perform this Agreement and the
execution, delivery and performance of this Agreement by Purchaser have been
duly authorized by all necessary internal approvals. This Agreement has been
duly executed and delivered by Purchaser and constitutes the valid and legally
binding obligation of Purchaser, enforceable in accordance with its terms.

 

  4.3 Non-contravention

The execution or delivery of this Agreement (or the consummation of the
transactions contemplated by this Agreement) will not: (a) violate any Law or
other restriction of any Authority to which Purchaser is subject; (b) violate
any provision of the Purchaser’s organizational and governance documents or
agreements, as amended, or any resolution adopted by the board of directors or
shareholders; or (c) conflict with, result in a breach of, constitute a default
under, result in the acceleration of, give any Person the right to accelerate,
terminate, modify or cancel, or require any notice under, any agreement,
license, permit, authorization, instrument or other arrangement to which
Purchaser is a party or by which it is bound or to which any of its assets or
properties are subject (or result in the imposition of a Lien upon any of its
assets).

 

  4.4 Brokers or Finders Fees

There is no investment banker, broker or finder which has been retained by or is
authorized to act on behalf of Purchaser who is entitled to any fee or
commission from Purchaser in connection with the transactions contemplated by
this Agreement.

 

  4.5 Non-Reliance on Company Estimates, Projections

In connection with the transactions contemplated under this Agreement, Purchaser
has received and may continue to receive from the Seller certain estimates,
projections, forecasts and other forward-looking information, as well as certain
business plan information, regarding the Seller or the Business. Purchaser
hereby acknowledges that there are uncertainties inherent in attempting to make
such estimates, projections, forecasts and other forward-looking statements, as
well as in such business plans, with which Purchaser is familiar, that Purchaser
is taking full responsibility for making its own evaluation of the adequacy and
accuracy of all estimates, projections, forecasts and other forward-looking
information, as well as such business plans, so furnished to it (including the
reasonableness of the assumptions underlying such estimates, projections,
forecasts, forward-looking information or business plans), and that Purchaser
will have no claim against the Seller with respect thereto.

 

  4.6 Full Disclosure

The representations and warranties made by Purchaser to Seller are true,
accurate and not misleading at the date of this Agreement and will be true,
accurate in and not misleading at all times up to and including the Closing
Date.

 

10



--------------------------------------------------------------------------------

5 Pre-closing covenants

The Parties covenant and agree as follows with respect to the period between the
date of this Agreement and the Closing:

 

  5.1 General

The Parties shall use their best reasonable efforts to take all actions and do
all things necessary, proper or advisable in order to consummate and make
effective the transactions contemplated by this Agreement (including
satisfaction, but not waiver, of the Closing conditions set forth in Article 7).

 

  5.2 Access to Information

Seller shall furnish to Purchaser all documents, records and information
concerning the affairs of the Business and the Purchased Assets as Purchaser may
reasonably request, and furnish to Purchaser access to Seller’ personnel and
properties as Purchaser may reasonably request during normal business hours, and
other assistance, to the extent requested by Purchaser. Seller shall maintain a
complete set of all its invoices, vouchers and other supporting documents with
respect to its accounting books and records (e.g., underlying contracts and
other relevant documents) at its registered domicile until its dissolution and
liquidation or for so long as required under Applicable Laws, whichever is
shorter.

 

  5.3 Notice of Developments

Seller shall give prompt notice to Purchaser of any development, event or
occurrence that has caused or could reasonably be expected to cause, a Material
Adverse Effect or be a misrepresentation, breach of warranty or breach of
covenant pursuant to this Agreement; provided, however, Purchaser’s knowledge of
any such development, event or occurrence, whether by written notice from Seller
or otherwise, shall not be deemed: (a) to prevent or cure any misrepresentation,
breach of warranty or breach of covenant; (b) a waiver of, or require Purchaser
to waive, the conditions to the Closing set forth in Section 7.1(b); or (c) to
limit the rights of Purchaser to indemnification pursuant to Article 8 for any
such misrepresentation or breach.

 

  5.4 Pre-closing Inspection

Promptly following the signing of this Agreement, Purchaser and Seller shall
jointly conduct a physical inspection of Purchased Assets and the Leased Real
Property before the Closing Date (“Pre-closing Inspection”).

 

  5.5 Pre-closing Cooperation, Access to Information and Retention of Records

Seller and Purchaser shall cooperate fully with each other after the date of
this Agreement so that either Party has access to the business records,
contracts and other information existing as of the date of this Agreement and
relating in any manner to the Purchased Assets or the conduct of the Business
(whether in the possession of Seller or Purchaser). No files, books or records
existing as of the date of this Agreement and relating in any manner to the
Purchased Assets shall be destroyed by Seller without Purchaser’s consent.

 

  5.6 Transition

Seller shall not take any action that is intended to have the effect of
discouraging any customer, supplier or other business associate of Seller with
respect to any aspect of the Business from maintaining the same business
relationships with Purchaser after the date of this Agreement as it maintained
with Seller prior to the date of this Agreement. Seller

 

11



--------------------------------------------------------------------------------

further undertakes to take any action and provide any assistance as may be
reasonably requested by Purchaser to assist Purchaser to enter into business
relationship with the aforementioned Person.

 

  5.7 Patent License Agreement

For all Intellectual Property set out in Schedule 3.10(c), Seller shall (if it
is owner of the relevant Intellectual Property), and shall procure owners of the
relevant Intellectual Property to (if Seller is not owner of the relevant
Intellectual Property), grant licenses to Purchaser pursuant to the Patent
License Agreement.

 

  5.8 Consents

Seller shall give notices to third parties and use its best efforts to obtain
any third party consents that are required in connection with the matters
identified in Section 3.5.

 

  5.9 PRC Approval

If applicable, as soon as practicable after the execution of this Agreement,
each of Purchaser and Seller shall take actions and execute documents as
necessary to seek approvals, authorizations, ratification, filings or
registration necessary for the consummation of the transaction contemplated by
this Agreement according to the provisions in this Agreement or in the
applicable Laws. If any of such procedures require joint efforts from both
Parties, Seller, on the one hand, and Purchaser, on the other hand, shall
coordinate and cooperate with each other in preparing and submitting all
documents and materials that are required to be jointly prepared and submitted
by them under the applicable Laws. Seller, on the one hand, and Purchaser, on
the other hand, shall furnish all such information and materials as may be
reasonably requested by the other for preparing any documents to be submitted
and supply all reasonable assistances as may be requested by the other. Each of
Purchaser and Seller shall promptly inform the other of any inquiries,
investigations, requests, responses or other notices of any Authorities and
provide the other Party with all documents and materials relating thereto as may
be requested by the other Party. In resolving any inquires, investigations or
requests of any Authorities, Purchaser or Seller, who are taking such
responsibility shall, if practicable in the circumstances, give the other Party
reasonable time of period to comment on its proposed responses or reactions in
advance. To the extent feasible, all responses or reactions to any inquires or
investigations shall be based upon the mutual agreements of Purchaser and
Seller. If any Authority requests any change to any provision of this Agreement,
then the Parties shall promptly consult to determine whether to make the
requested changes. No such requested changes shall become effective unless
mutually agreed to by all the Parties. All Parties agree to act in good faith to
accept such changes and make proper and advisable amendment to this Agreement in
order to reflect such changes to the extent that such requested change will not
materially burden the transaction contemplated by this Agreement or impair any
right or obligation of any Party hereunder.

 

  5.10 Release of Lien

Promptly following the execution of this Agreement, Seller shall take all
necessary actions to release any Lien created on the Purchased Assets, and shall
deliver to Purchaser, before or on the Closing Date, evidence of the same.

 

12



--------------------------------------------------------------------------------

  5.11 Employees

 

  (a) Between the date of this Agreement and the Closing, Purchaser and Seller
shall work together in a cooperative manner to introduce Purchaser to the
Employees of Seller. Purchaser will offer employment to the Employees as listed
in Schedule 5.11(a) (“Hired Employees”), and such offers of employment shall
provide for comparable or equivalent salary and benefits that such Hired
Employees had with Seller immediately prior to the Closing and shall provide for
continued service credit based on service with Seller.

 

  (b) For the purposes of Section 5.11(a), Seller shall either (i) cause the
Hired Employees to resign; (ii) enter into termination agreements, which shall
terminate the employment agreements between Seller and the Hired Employees or
(iii) cause the Hired Employees to enter into new employment agreements with the
Purchaser over time. Seller shall pay each Hired Employee any outstanding
obligation with respect to any period prior to the Closing Date, including any
obligations arising out of, or provided by, Seller’s employee benefit plans. As
described above, Purchaser will enter into a new employment agreement with the
said Hired Employees and Seller shall use its best efforts to procure that the
Hired Employees enter into such new employment agreement over time effective
from the Closing Date or any other date agreed between the Hired Employees and
Purchaser.

Notwithstanding anything to the contrary contained in this Agreement, Seller
hereby acknowledges that any non-competition covenant under the employment
agreements between such Hired Employees and Seller shall terminate as of the
Closing accordingly and Seller will not hold the Hired Employees liable for
their entry into the new employment agreement with Purchaser. In addition,
Seller shall take all action required to assure that Purchaser experiences no
Liability or obligation with respect to any Employee’s employment with Seller,
whether arising out of, or provided by Seller’s employee benefit plans, or
otherwise.

 

  5.12 Payment of Taxes; Release of Customs Supervision

Promptly following the execution of this Agreement, Seller shall apply to the
relevant customs authority for release of the assets set forth in Schedule 5.12
from customs supervision and pay all taxes within 10 days after receipt of an
invoice from the relevant customs authority, and shall take such other actions
necessary for the purposes hereof as soon as practicable.

 

  5.13 Purchaser’s Obtaining of Operation Certificates

Purchaser or Suzhou Entity shall, and Seller shall use its best efforts to
assist Purchaser or Suzhou Entity to, acquire the business license of Suzhou
Entity and all Operational Certificates.

 

13



--------------------------------------------------------------------------------

6 Closing and Post-closing Covenants

The Parties covenant and agree as follows with respect to the period as of and
following the Closing:

 

  6.1 General

In case at any time after the Closing any further action is necessary or
desirable to carry out the purposes of this Agreement, any of the Parties shall
take such further action (including the execution and delivery of such further
instruments and documents) as the other Party reasonably may request, all at the
sole cost and expense of the requesting Party with respect to reasonable out of
pocket costs (unless the requesting Party is entitled to indemnification
therefore under Article 8).

 

  6.2 Tax

 

  (a) To the extent relevant to the Business or the Purchased Assets, either
Party shall provide the other with such assistance as may reasonably be required
in connection with the preparation of any tax returns and the conduct of any
audit or other examination by any taxing authority or in connection with
judicial or administrative proceedings relating to any liability for Taxes.

 

  (b) Seller shall be responsible for the payment of all Taxes, filing fees,
recording fees and other similar expenses with respect to the sale and purchase
of the Purchased Assets.

 

  (c) Any import duty and import or domestic value-added tax that requires to be
levied retroactively in connection with any of the Purchased Assets in order to
complete the transaction contemplated herein, if any, shall be paid by Seller.

 

  (d) Seller and Purchaser shall reasonably cooperate and use their best
endeavors to obtain preferential treatment on tax and customs duties in
connection with the transaction contemplated herein.

 

  6.3 Non-competition

Seller agrees that, for a period of three (3) years after the Closing Date:

 

  (a) It shall not, directly or indirectly compete with the Custom OEM BTS
Filter Business, or aid or assist anyone else in the conduct of, any business
that is the same as the Custom OEM BTS Filter Business;

 

  (b) It shall not without the express prior written approval of Purchaser:

 

  (i) employ or seek to employ or cause any business that is the same as the
Custom OEM BTS Filter Business to employ or seek to employ any employee or agent
who is employed or retained by Purchaser; or

 

  (ii) directly or indirectly solicit business from any customer of the Custom
OEM BTS Filter Business during the 2-year period immediately preceding the
Closing Date in respect of any business that is the same as the Custom OEM BTS
Filter Business or otherwise induce or influence any such customers to avoid,
discontinue, reduce or modify business relationship with Purchaser.

 

14



--------------------------------------------------------------------------------

Seller agrees to use commercially reasonable efforts to ensure that each of its
Affiliates shall comply with the provisions of this Section 6.3 as though it
applied directly to them.

 

  6.4 Products Liability

Any pending or unknown loss, claim or economic liability or legal liability
regarding the products liability shall be borne by Seller, to the extent the
same arises from any product manufactured, substantially manufactured or sold by
Seller prior to the date of this Agreement.

 

7 Conditions Precedent to the Closing

 

  7.1 Conditions Precedent to Purchaser’s Obligation

The obligation of Purchaser to consummate the transactions to be performed by it
in connection with the Closing is subject to the satisfaction, at or prior to
the Closing, of all of the conditions set forth in this Section 7.1. Purchaser
may waive any or all of these conditions in whole or in part, conditionally or
unconditionally, but shall not take any actions or omit to take any actions to
prevent the satisfaction of any of such conditions.

 

  (a) Purchaser has not received any order(s) or notification(s) from any
Authority requiring it to discontinue the transaction contemplated hereby;

 

  (b) All representations and warranties by Seller contained in this Agreement
or in the Disclosure Schedule shall be true and correct on and as of the Closing
Date in all material respects (other than those representations and warranties
which were qualified by terms such as “material”, “materially” or “Material
Adverse Effect”, which representations and warranties so qualified shall be true
and correct on and as of the Closing Date in all respects).

 

  (c) Seller shall have performed or complied with all covenants, agreements and
obligations, and shall have satisfied all conditions that Seller is required by
this Agreement to perform, comply with and satisfy, at or prior to the Closing,
in all material respects (other than those covenants, agreements and obligations
which were qualified by terms such as “material,” “materially” or “Material
Adverse Effect,” which covenants, agreements and obligations so qualified shall
have been performed, complied with or satisfied on and as of the Closing Date in
all respects).

 

  (d) No action, suit, proceeding, audit, hearing, investigation, Claim or
demand is pending or threatened where an unfavorable injunction, judgment,
order, decree, ruling or charge would (i) prevent the consummation of any of the
transactions contemplated by this Agreement, (ii) cause any of the transactions
contemplated by this Agreement to be rescinded following consummation or
(iii) affect adversely the right of Purchaser to own the Purchased Assets (and
no such injunction, judgment, order, decree, ruling or charge shall be in
effect).

 

  (e) Purchaser shall have received all documents or instruments of assignment,
conveyance or transfer as may be necessary in order to effectively convey and
transfer the ownership of the Purchased Assets to Purchaser, and the form of
such documents and instruments shall be to the reasonable satisfaction of
Purchaser.

 

15



--------------------------------------------------------------------------------

  (f) Execution of the Patent License Agreement regarding the licenses granted
by the owners to Purchaser with respect to the Intellectual Property (as
applicable).

 

  (g) Execution of the Supplier Agreement.

 

  (h) No developments, events or occurrences shall have caused or could
reasonably be expected to cause a Material Adverse Effect.

 

  (i) The Parties shall have received the necessary approvals as set forth in
Section 5.9, if any.

 

  (j) The Seller shall have transferred and delivered to Purchaser, or caused to
be transferred and delivered to Purchaser the Purchased Assets and the Leased
Real Property (which are Assigned Contracts) free and clear of all Liens.

 

  7.2 Conditions Precedent to Seller’s Obligation

The obligation of Seller to consummate the transactions to be performed by it in
connection with the Closing is subject to the satisfaction, at or prior to the
Closing, of all of the conditions set forth in this Section 7.2. Seller may
waive any or all of these conditions in whole or in part, but shall not take any
actions or omit to take any actions to prevent the satisfaction of any of such
conditions.

 

  (a) All representations and warranties by Purchaser contained in this
Agreement shall be true and correct on and as of the Closing Date in all
material respects.

 

  (b) Purchaser shall have performed or complied with all covenants, agreements
and obligations, and shall have satisfied all conditions that Purchaser is
required by this Agreement to perform, comply with and satisfy, at or prior to
the Closing, in all material respects.

 

  (c) No action, suit, proceeding, audit, hearing, investigation, Claim or
demand shall be pending or threatened where an unfavorable injunction, judgment,
order, decree, ruling or charge would (i) prevent the consummation of any of the
transactions contemplated by this Agreement or (ii) cause any of the
transactions contemplated by this Agreement to be rescinded following
consummation (and no such injunction, judgment, order, decree, ruling or charge
shall be in effect).

 

  (d) Execution of the Patent License Agreement regarding the licenses granted
by the owners to Purchaser with respect to the Intellectual Property (as
applicable).

 

  (e) Execution of the Supplier Agreement.

 

8 Indemnification

 

  8.1 Survival of Representations

The representations and warranties of Seller contained in this Agreement, shall
survive the Closing and shall expire at 11:59 p.m., PRC time, on the

 

16



--------------------------------------------------------------------------------

day that is the 12-month anniversary of the Closing; provided, however, that
(i) the representations and warranties of Seller set forth in Section 3.1
(Organization, Good Standing and Qualification), Section 3.2 (Authority) and
Section 3.5 (Title) shall survive the Closing indefinitely; (the representations
and warranties listed in (i) above, collectively, the “Fundamental
Representations”); (ii) any breach of any representation or warranty that
constitutes fraud, intentional misrepresentation or intentional breach shall
survive the Closing indefinitely; and (iii), if at any time prior to the
expiration of the applicable period referred to above, Purchaser delivers to the
Seller a notice asserting a claim for recovery under Section 8.2 based on such
alleged inaccuracy or breach, then the representation or warranty underlying the
claim asserted in such notice shall survive with respect to such claim only
until the time that such claim is fully and finally resolved. All
representations and warranties of Purchaser shall survive the Closing and shall
expire at 11:59 p.m., PRC time, on the day that is the 12-month anniversary of
the Closing.

 

  8.2 General Indemnification Obligations

 

  (a) Seller shall indemnify and defend Purchaser and hold Purchaser harmless
from the following and against any and all Adverse Consequences arising out of,
resulting from, relating to, in the nature of or caused by:

 

  (i) Any misrepresentation or breach of any representation or warranty made by
Seller in this Agreement or in the Disclosure Schedule;

 

  (ii) Any breach of any covenant, agreement or obligation of Seller in this
Agreement;

 

  (iii) Seller’s ownership or operation of the Purchased Assets and the Leased
Real Property or the Business before Closing Time, including Seller’s failure to
comply with any Tax or labor related Law;

 

  (iv) The Retained Liabilities;

 

  (v) Any Liability that Purchaser may incur in connection with the transactions
contemplated by this Agreement to any other Person with whom Seller, or its
brokers, agents or representatives, have had negotiations or discussions
regarding any potential merger, sale or exchange of ownership, equity or capital
interest or other business combination involving Seller or any proposal or offer
to acquire in any manner a substantial equity interest in Seller or all or a
substantial portion of the assets of Seller, including any of the Purchased
Assets;

 

  (vi) Any known or unknown environmental condition, contamination, or any
violation of any Environmental Laws, relating to the Purchased Assets, existing
on or prior to the Closing Date, and causing Adverse Consequences on or after
the Closing Date, provided that the indemnification obligation under this
section shall expire 18 months following the Closing.

 

17



--------------------------------------------------------------------------------

  (b) Purchaser shall indemnify and defend Seller and hold it harmless from and
against the following and all Adverse Consequences arising out of, resulting
from, relating to, in the nature of or caused by:

 

  (i) Any misrepresentation or breach of any representation or warranty made by
Purchaser in this Agreement;

 

  (ii) Any breach of any covenant, agreement or obligation of Purchaser in this
Agreement;

 

  (iii) The ownership or operation of the Purchased Assets or the Business as
from Closing Time, including liabilities assumed under the Assigned Contracts
(except to the extent included in the Retained Liabilities); or

 

  (c) Purchaser shall not be entitled to indemnification pursuant to this
Article 8 until such time as the total amount of all Losses that have been
directly or indirectly suffered or incurred by Purchaser, or to which Purchaser
has or have otherwise become subject, exceeds USD$100,000 (the “Threshold”) in
the aggregate, in which case Purchaser shall be entitled to recover only for the
aggregate amount of all losses suffered in excess of the Threshold; provided,
however, that losses directly or indirectly resulting from or arising out of
fraud, intentional breach or intentional misrepresentation and losses resulting
from an inaccuracy in, breach or alleged breach of a Fundamental Representation
shall not be subject to the Threshold and such Purchaser shall be entitled to
recover the aggregate amount of all such losses. Notwithstanding anything else
in this Agreement to the contrary, the Seller shall have no liability for losses
in excess of USD$12.5 million.

 

  8.3 Indemnification Procedures and Limitations

 

  (a) A Party seeking indemnification pursuant to this Article 8 (an
“Indemnified Party”) shall give notice to the Party from whom such
indemnification is sought (“Indemnifying Party”) of any claim for which it is
seeking indemnity under this Article 8 (a “Claim”), which shall specify with
reasonable particularity the situations for which it is seeking indemnification,
but failure to give such notice shall not relieve the Indemnifying Party of any
Liability hereunder (except to the extent that the Indemnifying Party has
suffered actual prejudice thereby).

 

  (b) In an administrative proceeding launched by an Authority against the
Indemnified Party, or in a litigation filed by a third party against the
Indemnified Party, an Indemnifying Party will have the right to defend the
Indemnified Party against a Claim with counsel of its choice reasonably
satisfactory to the Indemnified Party so long as (i) the Indemnifying Party
notifies the Indemnified Party, in writing within five (5) days after the
Indemnified Party has given notice of the Claim, that the Indemnifying Party
will defend the Indemnified Party against the Claim, (ii) the Claim involves
only monetary damages and does not seek an injunction, and (iii) the
Indemnifying Party properly conducts the defense of the Claim.

 

  (c)

So long as the Indemnifying Party is conducting the defense of the Claim in
accordance with Section 8.3(b), (i) the Indemnified Party may retain separate
co-counsel

 

18



--------------------------------------------------------------------------------

  at its sole cost and expense and participate in the defense of the Claim,
(ii) the Indemnified Party will not enter into any settlement with respect to
the Claim without the prior written consent of the Indemnifying Party (not to be
withheld or delayed unreasonably), unless such settlement includes a complete
release of the Indemnified Party and (iii) the Indemnifying Party will not
consent to the entry of any settlement with respect to the Claim without the
prior written consent of the Indemnified Party (not to be withheld or delayed
unreasonably). Irrespective of the foregoing, the Indemnified Party may settle
with the other parties as instructed by the Indemnifying Party provided that it
has received indemnity beforehand that is sufficient to pay for settlement.

 

  (d) In the event any of the conditions set forth in Section 8.3(b) is or
becomes unsatisfied, (i) the Indemnified Party may defend against, and consent
to the entry of any settlement with respect to the Claim (and the Indemnified
Party need not consult with, or obtain any consent from, the Indemnifying
Party), (ii) the Indemnifying Party will reimburse the Indemnified Party
promptly and periodically for the costs of defending against the Claim
(including reasonable attorneys’ fees and expenses) and (iii) the Indemnifying
Party will remain responsible for any Adverse Consequences the Indemnified Party
may suffer resulting from, arising out of, relating to, in the nature of, or
caused by the Claim.

 

  (e) For purposes of this Article 8, any and all references to a “Material
Adverse Effect” or “material” limitations or limitations as to “Knowledge”,
while being taken into account for purposes of determining whether a Claim by
Purchaser for Adverse Consequences exists, shall be disregarded for purposes of
calculating the amount of said Claim.

 

  8.4 Purchaser’s Participation in the Relevant Proceedings

If Seller is subject to any investigations, litigations, claims, or any other
similar proceedings relating to any matters covered in its representations and
warranties contained in 3.9 (Environmental Matters) or relating to its
compliance with Tax Law, or for any other reason related to Seller’s ownership
of the Purchased Assets or operation of the Business before Closing, Seller
shall promptly send a written notice to Purchaser, and shall consult with
Purchaser before taking any substantive action during the proceeding. If
Purchaser, believes in its reasonable opinion that such proceeding may have
Adverse Consequences on its operation of the Purchased Assets, it may
participate in any meetings or other communications with Authorities or other
parties involved the proceedings with all necessary assistance from Seller.
Seller will not consent to the entry of any settlement with respect to the
investigations, litigations, or other proceedings without the prior written
consent of Purchaser (which shall not be unreasonably withheld or delayed),
unless such settlement includes a complete release of the Indemnified Party.

 

9 Termination

 

  9.1 Termination

This Agreement may be terminated at any time prior to the Closing:

 

  (a) By mutual written agreement of all Parties;

 

19



--------------------------------------------------------------------------------

  (b) By Purchaser if the Closing shall not have occurred by reason of any of
the conditions precedent provided in Section 7.1 has not been satisfied or
waived by Purchaser conditionally or unconditionally within three (3) months
from the date of this Agreement;

 

  (c) By Seller if the Closing shall not have occurred by reason of any of the
conditions precedent provided in Section 7.2 has not been satisfied or waived by
Seller conditionally or unconditionally within three (3) months from the date of
this Agreement.

 

10 Miscellaneous

 

  10.1 Announcement and Confidentiality

 

  (a) No announcement or circular in connection with the existence or the
subject matter of this Agreement shall be made or issued by or on behalf of
Seller or Purchaser without both Parties’ prior written approval. This provision
does not affect any announcement or circular required by Law or any regulatory
body or the rules of any relevant stock exchange.

 

  (b) Subject to subparagraph (a) and subparagraph (c), each Party shall treat
as confidential and not disclose or use any information received or obtained as
a result of entering into this Agreement which relates to:

 

  (i) the provisions of this Agreement and any agreement entered into pursuant
to or referred to in this Agreement;

 

  (ii) the discussions and negotiations relating to this Agreement (and such
other agreements); or

 

  (iii) the business, financial or other affairs of the other Party (including
future plans and targets)

 

  (c) Subparagraph (b) shall not prohibit disclosure or use of any information
if and to the extent:

 

  (i) the disclosure or use is required by Law, any regulatory body or the rules
and regulations of any relevant stock exchange;

 

  (ii) the disclosure or use is required for the purpose of any judicial,
arbitration or other similar proceedings arising out of this Agreement or any
other agreement entered into under or pursuant to this Agreement;

 

  (iii) the disclosure is reasonably required to be made to a Tax Authority in
connection with the Tax affairs of the disclosing Party;

 

20



--------------------------------------------------------------------------------

  (iv) the Party providing such information has given prior written approval to
the disclosure or use;

 

  (v) the disclosure is made to professional advisers of the disclosing Parties
provided that such professional advisers comply with the provisions of
subparagraph (b) in respect of such information as if they were a party to this
Agreement;

 

  (vi) the information becomes publicly available (other than by breach of this
Agreement); or

 

  (vii) the information is independently developed.

 

  (d) The provisions of this Section 10.1 shall survive the expiry or early
termination of this Agreement.

 

  10.2 Set off

To the extent permitted by Laws and upon mutual agreement of the Parties, either
Party may set off amounts due or payable to it from the other Party in respect
of any claim pursuant to this Agreement against any payments which such other
Party may be obliged to make (or procure to be made) to the other Party pursuant
to this Agreement or otherwise.

 

  10.3 Expenses

Except as otherwise set forth in this Agreement, Seller shall pay all costs and
expenses incurred or to be incurred by Seller in connection with the terms of
this Agreement and the transactions contemplated by this Agreement, including
all attorneys’ fees, accountants’ fees, and related costs and expenses. Except
as otherwise set forth in this Agreement, Purchaser shall pay all costs and
expenses incurred or to be incurred by Purchaser in connection with this
Agreement and the transactions contemplated by this Agreement, including all
attorneys’ fees, accountants’ fees and related costs and expenses.

 

  10.4 Notices

All notices, claims, consents, requests, instructions, approvals, demands and
other communications under this Agreement shall be in writing and deemed duly
given, if delivered: (a) personally by hand or by a nationally recognized
overnight courier service, when delivered at the address specified in this
Section; (b) by facsimile transmission, when such facsimile transmission is
transmitted to the facsimile transmission number specified in this Section; or
(c) by electronic mail when such electronic mail is transmitted to the
electronic mail address specified in this Section. In the event that a Party is
unable to deliver a notice, claim, consent, request, instruction, approval,
demand, or other communication due to the inaccuracy of the address, electronic
mail address or facsimile transmission number provided by the other Party
pursuant to this Section, or the other Party’s failure to notify the Party of a
change of its address, electronic mail address or facsimile transmission number
as specified pursuant to this Section, such notice, claim, consent, request,
instruction, approval, demand, or other communication shall be deemed to be
effective upon confirmation by a nationally recognized overnight courier service
of its failure to complete delivery to the other Party’s address as set forth in
this Section (or other address duly given to the Party by the other Party in
accordance with this Section).

 

21



--------------------------------------------------------------------------------

Addresses, electronic mail addresses, and facsimile transmission numbers (unless
and until written notice is given of any other address, electronic mail address
or facsimile transmission number) for purposes of this Section are set forth
below:

If to Purchaser, to:

[Address]

Attention:

Fax:

E-mail:

with a copy to:

[Address]

Attention:

Fax:

E-mail:

If to Seller, to:

Filtronic Suzhou Telecommunications Products Co. Ltd

C/o Powerwave Technologies, Inc.

1801 E. St. Andrew Place

Santa Ana, California USA 92705

Attn: Chief Financial Officer/Legal Department

Fax: +1 714 466-5801

with a copy to:

Winston & Strawn

42nd Floor, Bank of China Tower

1 Garden Road, Central Honk Kong

Attn: Simon Luk

Fax: +852 2292-2200

Email: sluk@winston.com

 

  10.5 Construction

All references to any Law shall be deemed to include any amendments thereto, and
any successor Law, unless the context otherwise requires. “Including” means
“including without limitation” and does not limit the preceding words or terms.
The singular shall include the plural and vice versa. Each word of gender shall
include each other word of gender as the context may require. References to
“Articles”, “Sections”, “Schedules” or “Exhibits” shall mean Articles or
Sections of this Agreement or Schedules or Exhibits attached to this Agreement,
unless otherwise expressly indicated. The title of each Article and the headings
or titles preceding the text of the Sections are inserted solely for convenience
of reference, and shall not constitute a part of this Agreement. The Parties
have each participated in the negotiation, amending and finalization of this
Agreement and have full understanding of the terms and conditions of this
Agreement. In the event an ambiguity or question of intent or interpretation
arises, this Agreement shall be construed as if drafted jointly by the Parties
and no presumption or burden of proof shall arise favoring or disfavoring any
Party by virtue of the authorship of any of the provisions of this Agreement.

 

22



--------------------------------------------------------------------------------

  10.6 Entire Agreement

This Agreement, including the initial paragraph and the recitals to this
Agreement and all Schedules and Exhibits attached to this Agreement, each of
which are made a part of this Agreement by this reference, constitutes the
entire understanding of the Parties, supersedes any prior agreements or
understandings, written or oral, between the Parties with respect to the subject
matter of this Agreement. No supplement, modification or amendment of this
Agreement shall be binding unless executed in writing by both of the Parties. No
waiver of any of the provisions of this Agreement shall be deemed, or shall
constitute, a waiver of any other provision, whether or not similar, nor shall
any waiver constitute a continuing waiver. No waiver shall be binding unless
executed in writing by the Party making the waiver.

 

  10.7 Rights of Parties

 

  (a) Nothing in this Agreement, whether express or implied, is intended to
confer any benefit, right or remedy under or by reason of this Agreement on any
Persons other than the Parties and their respective successors and permitted
assigns, nor is anything in this Agreement intended to relieve or discharge the
obligation or Liability of any other Person to any Party, nor shall any
provision give any other Person any right of subrogation or action over or
against any Party.

 

  (b) The Parties shall be entitled as a result of misrepresentation or breach
under this Agreement, to pursue any and all non-monetary relief to which any of
them may be entitled at Law. To avoid any possible doubt, such non-monetary
relief shall be in addition to and by no means replace or diminish any monetary
relief Parties are entitled to.

 

  10.8 Succession and Assignment

This Agreement shall be binding upon, and inure to the benefit of, the Parties
and their representatives, successors and permitted assigns. Neither of the
Parties may assign either this Agreement or any of the rights, interests or
obligations hereunder without the prior written approval of the other Party;
provided, however, that Purchaser may assign any or all of its rights, interests
or obligations under this Agreement to one or more of its Affiliates.

 

  10.9 Governing Law

This Agreement shall be governed by, and construed and enforced in accordance
with, the Laws of the PRC, without giving effect to conflict of law principles
thereof.

 

  10.10 Dispute Settlement

In the event of any dispute of any kind whatsoever arises in connection with the
interpretation or implementation of this Agreement, including any question
regarding its existence, interpretation, validity or termination, the Parties
shall resolve in the following manner:

 

  (a) attempt in the first instance to resolve the dispute through friendly
consultations within thirty (30) days after one Party has given the other Party
written notice of the existence of the dispute, otherwise

 

23



--------------------------------------------------------------------------------

  (b) the dispute shall be referred to China International Economic and Trade
Arbitration Commission South China Sub-Commission (“SCCIETAC”) for arbitration
conducted by three arbitrators in Shenzhen in accordance with its rules. Each
Party shall be entitled to nominate one arbitrator. The third arbitrator, who
shall act as the chairman of the tribunal, shall be nominated by the two
arbitrators nominated by the Parties respectively. If either Party fails to
nominate an arbitrator in accordance with the provisions of this Section, or the
third arbitrator is not nominated within ten (10) Business Days after the
nomination of the later of the two arbitrators nominated by the Parties, the
relevant arbitrator shall be appointed by China International Economic and Trade
Arbitration Commission in accordance with its rules.

 

  (c) The arbitral award shall be final and binding and enforceable in a court
of competent jurisdiction.

 

  (d) The costs of arbitration shall be borne by the losing Party unless the
arbitral tribunal otherwise determines.

 

  10.11 Counterparts

This Agreement may be executed in any number of counterparts and by the Parties
on separate counterparts, each of which is an original but all of which together
constitute one and the same signed Agreement.

 

  10.12 Language

This Agreement shall be executed in English.

 

  10.13 Effectiveness

This Agreement will take effect immediately after being signed by both Parties.

 

24



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first written above.

 

Shenzhen TatFook Technology Co., Ltd. By:   /s/ Linda Xu   Name: Linda Xu  
Title: Vice President Filtronic (Suzhou) Telecommunication Products Co. Ltd. By:
  /s/ Ronald Buschur   Name: Ronald Buschur   Title: Chairman

 

25



--------------------------------------------------------------------------------

Schedule 1 Definitions

 

1 “Adverse Consequences” means all actions, suits, proceedings, hearings,
investigations, charges, complaints, claims, demands, injunctions, judgments,
orders, decrees, rulings, damages, dues, penalties, fines, amounts paid in
settlement, Liabilities, obligations, Taxes (defined as below), Liens (defined
as below), losses, costs, remediation expenses, other expenses and fees,
including court costs and reasonable attorneys’ fees and expenses incurred in
the related investigation, negotiation, litigation and settlement.

 

2 “Affiliate” of any Person means any Person directly or indirectly controlling,
controlled by or under common control with such Person or related by blood,
marriage or adoption to such Person. “Control” for the purpose of this
definition means ownership of over 50% of the voting stock or having the power
to appoint or elect a majority of the directors of a Person or the power,
directly or indirectly, to otherwise direct or cause the direction of
operations, management or policies of a Person.

 

3 “Agreement” has the meaning specified in the initial paragraph of this
Agreement.

 

4 “Assigned Contracts” has the meaning specified in Section 2.1(b).

 

5 “Authority” or “Authorities” means any national, provincial, municipal or
local governmental authorities or agencies of the PRC or other countries or
organizations having jurisdiction over the related matters set forth in this
Agreement or any court of judicial authorities or industry regulatory
authorities or any other entity or body exercising any power of authority
similar to those typically vested in any of the foregoing.

 

6 “Business Day” means a day on which banks are open for business in the PRC
(excluding Saturdays, Sundays and public holidays).

 

7 “Claim” has the meaning specified in Section 8.3(a).

 

8 “Closing” has the meaning specified in Section 2.7(a).

 

9 “Closing Date” means the date when Closing occurs.

 

10 “Closing Time” means 9.00 am on the Closing Date.

 

11 “Custom OEM BTS Filter Business” means the sale of custom OEM BTS filters
listed on schedule 1.1 hereto.

 

12 “Employee” or “Employees” means any individual employed by Seller.

 

13 “Environmental Law” means any Law (defined as below) concerning pollution or
protection of the environment or human health and safety, including any Law
relating to emissions, discharges, releases or threatened releases of pollutants
(including asbestos, molds, petroleum or its byproducts or derivatives),
contaminants or chemical, industrial, hazardous or toxic materials or wastes
into the air, surface water, ground water or lands or otherwise relating to the
generating, manufacturing, processing, distribution, use, treatment, holding,
storage, disposal, transport or handling of pollutants (including asbestos,
molds, petroleum or its byproducts or derivatives), contaminants or chemical,
industrial, hazardous or toxic materials or wastes.

 

14 “Environmental Permits” means all permits and other similar authorizations
issued by Authorities relating to or required by any Environmental Law.

 

26



--------------------------------------------------------------------------------

15 “Excluded Assets” has the meaning specified in Section 2.1.

 

16 “Hazardous Substance” means any pollutant, contaminant, waste or chemical or
any toxic, radioactive, ignitable, corrosive, reactive or otherwise hazardous
substance, waste or material, or any substance, waste or material having any
constituent elements displaying any of the foregoing characteristics, including
petroleum, its derivatives, by-products and other hydrocarbons, and any
substance, waste or material regulated under any Environmental Law.

 

17 “Hired Employees” has the meaning specified in Section 5.11(a).

 

18 “Indemnified Party” has the meaning specified in Section 8.3(a).

 

19 “Indemnifying Party” has the meaning specified in Section 8.3(a).

 

20 “Intellectual Property” means any and all of the following in any
jurisdiction in the world: (i) Patents and patent applications; (ii) Trademarks
(defined as below) and trade names; (iii) Copyrights; (iv) mask works and all
applications, registrations and renewals in connection therewith; (v) Trade
Secrets (defined as below); (vi) Net Names; (vii) other property rights created
through intellectual or discovery efforts; (viii) all copies and tangible
embodiments of any or all of the above; and (ix) other related intellectual
property and other relevant proprietary information used by Seller in its
Business or relating thereto, including but not limited to those listed in
Schedule 3.10(c).

 

21 “Knowledge of Seller” means the actual knowledge of Mr.Marvin MaGee, Mr. Tom
Spaeth, Mr. Dan Della Flora and Mr. Perry Tarnofsky, and other senior management
personnel of Seller, in each case after reasonable investigation, which shall
include review of Seller and Seller’s records.

 

22 “Law” means any law, statute, regulation, treaty, code, ordinance, decree,
ruling, order or permit, of, administered or enforced by or on behalf of any
Authority.

 

23 “Leased Real Property” has the meaning specified in Section 3.8(a).

 

24 “Liability” or “Liabilities” means any liability of any kind, character or
description (whether known or unknown, whether asserted or unasserted, whether
absolute or contingent, whether accrued or unaccrued, whether disputed or
undisputed, whether secured or unsecured, whether joint or several, whether
vested or unvested, whether liquidated or unliquidated, whether due or to become
due, or whether executory, determined, determinable, or otherwise).

 

25 “Lien” or “Liens” means, with respect to any asset, any mortgage, charge,
pledge, lien, option, restriction, right of first refusal, right of pre-emption,
third-party right or interest, other encumbrance or security interest of any
kind, or another type of preferential arrangement (including a title transfer or
retention arrangement) having similar effect in respect of the Purchased Assets.

 

26 “Material Adverse Effect” means any event (whether specific to the applicable
party or generally applicable to multiple parties), violation, inaccuracy,
circumstance, state of facts or matters, change, event, occurrence, action or
omission that could have, give rise to or result in a material adverse effect
on, or material adverse change to: (a) the Purchased Assets, taken as a whole;
or (b) the ability of either party to consummate the transactions contemplated
by this Agreement or perform any of its material obligations under this
Agreement.

 

27 “Operational Certificates” means all operational certificates in the name of
Purchaser or the Suzhou Entity, as the case may be, deemed necessary or
desirable for operating the Business and Purchased Assets.

 

27



--------------------------------------------------------------------------------

28 “Patent License Agreement” means the certain Patent License Agreement, of
even date herewith, by and between the Purchaser and Powerwave.

 

29 “Parties” means the parties to this Agreement; and a “Party” means any of
them.

 

30 “Patents” means all inventions, all improvements thereto, and all patents,
patent applications and patent disclosures, together with all reissuances,
continuations, continuations in part, revisions, extensions and reexaminations
thereof, and statutory invention registrations.

 

31 “Person” means an individual, a corporation, a partnership, an association, a
joint venture, an Authority, a trust or any other entity or organization.

 

32 “Powerwave” means Powerwave Technologies, Inc., a corporation with its
address at 1801 E. St. Andrew Place, Santa Ana, California, United States of
America, and the ultimate parent company of Seller.

 

33 “PRC” means the People’s Republic of China.

 

34 “Pre-Closing Inspection” has the meaning specified in Section 5.4.

 

35 “Purchase Price” has the meaning specified in Section 2.4.

 

36 “Purchased Assets” has the meaning specified in Section 2.1.

 

37 “Purchaser” has the meaning specified in the initial paragraph of this
Agreement.

 

38 “Release” means any release, spill, emission, leaking, pumping, pouring,
dumping, emptying, injection, deposit, disposal, discharge, dispersal, leaching,
or migration on or into the environment or into or out of any property.

 

39 “Retained Liabilities” has the meaning specified in Section 2.3.

 

40 “RMB” means the lawful currency of the PRC.

 

41 “Seller” has the meaning specified in the initial paragraph of this
Agreement.

 

42 “Seller’ Intellectual Property” has the meaning specified in Section 3.10(a).

 

43 “Supply Agreement” means the certain Supply Agreement, of even date herewith,
by and between the Purchaser and Powerwave.

 

44 “Suzhou Entity” means the entity to be set up by Purchaser in Suzhou to
operate the Business and the Purchased Assets

 

45 “Tangible Assets” has the meaning specified in Section 2.1(a).

 

46 “Tax” or “Taxes” means all income regardless of where earned or received
through gross receipts, license, employment, payroll, withholding, unemployment,
severance, premium, disability, excise, value-added, accumulated earnings,
windfall profit, net worth, alternative or add-on minimum, estimated, sales,
use, transfer, registration, real property, stamp, environmental, personal
property, use and occupancy, business and occupation, maritime, mercantile,
tariff, custom, duty, capital stock, franchise, gift or estate and all other
taxes, fees, assessments, levies, tariffs, charges or duties of any kind,
character, nature or description, including any interest, penalties or additions
thereto.

 

28



--------------------------------------------------------------------------------

47 “Trade Secrets” means all confidential or proprietary information, including
research and development, know-how, trade secrets, formulas, compositions,
manufacturing and production processes and techniques, technical data, designs,
drawings, specifications, customer and supplier lists, pricing and cost
information and business and marketing plans and proposals.

 

48 “USD” means the lawful currency of the United States of America.

 

29



--------------------------------------------------------------------------------

Schedule 1.1

 

Acct Name

  

Product Group

NOKIA-SIEMENS    COMBINER DROMEDAR    FILTER MOTO CU361   

Active Same Band Combiner (NOVA)

Harlow, Atlas and Trixie filters

ALCATEL-LUCENT    FILTER ALU CY376    FILTER ALU CY382    FILTER ALU DDM3   
FILTER ALU LOW LOSS CY105    FILTER ALU LOW LOSS CY145    FILTER ALU LOW LOSS
CY146    FILTER ALU LOW LOSS CY147    FILTER ALU LOW LOSS CY300    FILTER ALU
LOW LOSS CY306    FILTER ALU LOW LOSS OTHER    FILTER ALU MATHESON    FILTER ALU
MODCELL CA543    FILTER ALU MODCELL CA632    FILTER ALU MODCELL CA633    FILTER
ALU MODCELL OTHER MOTOROLA    COMBINER MOTO DA098    COMBINER MOTO DA099   
COMBINER MOTO PH03X    FILTER MOTO CU322    FILTER MOTO CU323    FILTER MOTO
CU361    FILTER MOTO CU362    FILTER MOTO CY008    FILTER MOTO CY009    FILTER
MOTO CY010    FILTER MOTO POAS   

 

30



--------------------------------------------------------------------------------

Schedule 2 Schedule List

 

Schedule No.

  

Description

2.1(a), Part I    Tangible Assets 2.1(a), Part II    Assigned Contracts 2.1(a),
Part III    Additional Contracts 3.5    Title to Assets; Consents 3.6    Claims
3.8(a)    Real Property 3.10(c)    Intellectual Property 5.11(a)    Hired
Employees

 

31



--------------------------------------------------------------------------------

Schedule 2.1(a)

Part I – Tangible Assets

Fixed Assets (see attached listing)

Inventory (see attached listing)

Part II – Assigned Contracts

 

1. Building Lease Agreement by and between Suzhou New&Hi-Tech Development Zone
Scientific Industrial Park Co., Ltd. and Filtronic (Suzhou) Telecommunication
Products Co., Ltd. for unit C1 33 Huo Ju Road, Suzhou New District, SND Hi-Tech
Industrial Park, Suzhou 215009, Jiangsu Province, P.R. China.

 

2. Building Lease Agreement by and between Suzhou New&Hi-Tech Development Zone
Scientific Industrial Park Co., Ltd. and Filtronic (Suzhou) Telecommunication
Products Co., Ltd. for unit D 33 Huo Ju Road, Suzhou New District, SND Hi-Tech
Industrial Park, Suzhou 215009, Jiangsu Province, P.R. China.

 

3. Building Lease Agreement by and between Suzhou New&Hi-Tech Development Zone
Scientific Industrial Park Co., Ltd. and Filtronic (Suzhou) Telecommunication
Products Co., Ltd. for unit C3 33 Huo Ju Road, Suzhou New District, SND Hi-Tech
Industrial Park, Suzhou 215009, Jiangsu Province, P.R. China.

 

4. Building Lease Agreement by and between Suzhou New&Hi-Tech Development Zone
Scientific Industrial Park Co., Ltd. and Filtronic (Suzhou) Telecommunication
Products Co., Ltd. for unit C2 33 Huo Ju Road, Suzhou New District, SND Hi-Tech
Industrial Park, Suzhou 215009, Jiangsu Province, P.R. China

 

5. All open purchase orders to Seller’s suppliers.

 

6. All open customer orders from Seller’s customers for Custom OEM BTS Filter
products.

Part III – Additional Contracts

See list of contracts attached hereto.



--------------------------------------------------------------------------------

序号

 

Contract Name

 

合同名称

 

Vendor name

 

供应商名称

 

Valid Period

(D/M/Y)

有效期 (日/月/年)

 

Service Nature

 

服务性质

 

Contract Value

 

合同金额

1   Consigned Management Service Contract for Power Facilities   用电设施委托管理服务合同  
Suzhou HUA’NPU Power Engineering Co., Ltd   苏州市华安普电力工程有限公司   13/7/2011-12/7/2012
  Power Facilities management service   电力设施管理服务合同   Total：140000RMB  
总金额：140000元 3   SND City Water Supply Agreement(（D1&D2）)   苏州高新区自来水供应合同（D1&D2）  
SND City Water Construction Development Company   苏州新区自来水建设发展管理公司   Open ended
contract, effective from affixing the company chop   City Water Supply   自来水供应  
  4   Air-conditioner Maintenance and Repair Contract   空调设备保养及维修合同   Suzhou
Jiahui Air-conditioner Technology Co.,Ltd   苏州佳辉空调工程技术有限公司   5/2011-5/2012  
Air-conditioner manintenance and repair Service   空调保养及维修   Total：110000RMB  
总金额：110000元 5   Storage Service Contract   仓储服务协议   Suzhou Zhonghuan Warehousing
Co., Ltd   苏州中环仓储有限公司   5/18/2011-   Store,Safekeep,Load and Unload
Short-distance Transport Goods   储存、保管、装卸及短驳运输货物   storage
fee：3RMB/Plate/Day;short-distance transport:150RMB/time；load and unload
:10RMB/plate/time   仓储费：3元/托/天；短途驳运：150元/次；装卸车力费：10元/托盘/次 6   Car Rental
Agreement   租车协议   Suzhou Industrial Park Dongyun Car Service Co., Ltd  
苏州工业园区东运汽车服务有限公司   1/3/2011-2/28/2014   Car rental   汽车租赁   passenger
fare:170RMB/shift;F5 storage :200RBM/shift;11 xiangyang line:180RMB/shift   客运费
：170元/班，湖东线：290元/班，五期仓库：200元/班，11座向阳线180元/班， 7   Labor Advisory Service Contact
  劳务咨询合同   Hushi Electronics Co., Ltd   沪士电子股份有限公司   1/7/2011-   Advisory
Service   咨询服务     每季度一次，本次付款金额为RMB 436,420.00 9   Advertising Contact   广告发布合同
  Beijing Xintong Media Co., Ltd   北京信通传媒有限公司   Open ended contract, effective
from affixing the company chop   AD Publicidad   广告发布   Total：20000RMB  
总金额：20000元 10   Agreement   协议书   Wujiang Lvyi Solid Waste Reclaim Co., Ltd  
吴江市绿怡固废回收处置有限公司   1/7/2011-30/6/2012   Solid Waste Reclaim   固体废弃物回收处置    
氰、氟包装物：3000元/吨；污泥：600元/吨；硝酸盐、硝酸镍、废硝酸：800元/吨；含铜废物（30g/L及以下）：300元/吨等 12   Cleaning
Services Management Contract   清洁服务管理合同   Suzhou Meina Cleaning Services Co.,
Ltd   苏州美那清洁服务有限公司   26/11/2011-25/11/2012   Cleaning Office,Workshop,Dining
Room,coffee room Etc.   提供F1-F4办公区、车间区、就餐区等区域的清洁服务   Annual
Total:1006200RMB;Ovtertime Charge:National Holiday 33RMB/Hours/Day,Non-national
Holiday 17RMB/Hours/Day;And Others  
年度总金额：1006200元；加班费：法定假日33元/小时/人，非法定假日17元/小时/人；其他 15   Security Contract   保安合同书
  Suzhou Xiehe Property Mangement Co.,Ltd   苏州谐和物业管理有限公司   12/7/2011-11/7/2012  
Property Mangement Service   物业管理服务   Total：1392840RMB(except ovtertime charge)
  总金额:1392840元(加班费另算） 16   Service Agency Contract   服务代理合同   Beijing Xintong
Jingshen Certified Public Accountants Co., Ltd   北京京审会计师事务所有限公司   Open ended
contract, effective from affixing the company chop   Principal-agent services  
委托代理服务   Total：15000RMB   总金额：15000元 17   Hazardous Waste Collecting
,Transporting and Disposing Agreement   危险废物收集、运输、处理协议书   Suzhou Kangjie
Material Recycling Co., Ltd   苏州市康洁物资再生有限公司   Open ended contract, effective
from affixing the company chop(one year)   Hazardous Waste Collecting
,Transporting ,Treatment and Disposal Service   提供危险废弃物收集、运输、处理处置服务    
废油、含油废物：1000元/吨；油墨、清洗废液：1200元/吨；酒精瓶：1500元/吨；锡膏罐：500元/吨,生产性废线路板（按实际出货报价） 18  
Agilent Metering Services Contract   安捷伦计量服务合同   Agilent Technologies (China)
Co., Ltd   安捷伦科技（中国）有限公司   本合约的条款及对应的服务价格两年内有效   Provision of professional
service and guarantee of safety of equipments   提供专业服务，保证设备安全   Quotation of
prices   报价单（缺失） 19   Waste Recycling Processing Contract   废旧物资回收处理合同   Suzhou
Jlink Recycle Services Co., Ltd   苏州格霖环保服务有限公司   1/9/2011-31/8/2012  
Transportation,Storage and Disposal/Sale of Material Waste   运输，保管、处理和销售废弃物  
Quotation of prices   报价单，支付押金50000元 20   Personnel information technology
network services agreement   人才资讯科技网络服务协议   Suzhou Industrial Park Talent
Information Technology Co., Ltd   苏州工业园区人才资讯科技有限公司   19/8/2011-18/8/2012  
Advertising   广告发布   Total：36000RMB   总金额：36000元



--------------------------------------------------------------------------------

序号

 

Contract Name

 

合同名称

 

Vendor name

 

供应商名称

 

Valid Period

(D/M/Y)

有效期 (日/月/年)

 

Service Nature

 

服务性质

 

Contract Value

 

合同金额

21   The Right to Use Agreement   使用权协议   Lk Products (Suzhou) Telecommunication
Components Co., Ltd   苏州艾尔凯电讯产品有限公司   1/2/2005-   Provision of Right to use
information technology,telephone and Restaurant right of entry  
信息技术使用权，电话使用权及餐厅进入权   90000RMB/Month   90000元/月 22   Service Contract   服务合同  
Suzhou Daren Information Technology Co., Ltd   苏州达仁信息技术有限公司   1/2/2012-31/1/2013
  The Technical Services for Various kinds of Information system   各种系统的技术服务  
Total：18000RMB   总金额：18000元 23   Contract   合同   Nanjing Gaoke Fire mechanical
and electrical engineering company - Molafei (Suzhou) Branch  
南京高科消防机电工程公司苏州莫拉菲分公司   16/2/2012-15/2/2013   Fire Control System’s Maintenance
and Testing   消防系统的维护及保养   Total：50000RMB   总金额：50000元 24   Forklift Regular
Maintenance Contract   叉车定期保养合同   Linde (China) Forklift Co., Ltd   林德（中国）叉车有限公司
  3/2/2012-2/2/2013   Regular Maintenance for equimpment   设备定期保养  
Total：15000RMB   总金额：15000元 25   Electrically Operated Gate Purchase and sale
Contract   电动门购销合同   Suzhou Shuntong Fire equipment factory   苏州市顺通消防器材厂  
29/12/2011-29/12/2012   Sales of electric door installation engineering  
销售电动门安装工程   Total：37800RMB   总金额：37800元 26   Jitong Production Maintenance and
Repair Contract   极通产品维护维修合同   Shenzhen Jitong Software Technology Co., Ltd  
深圳市极通软件科技有限公司   1/3/2012-28/2/2013   Jitong Production Maintenance and Repair  
极通产品维护维修   Total:28800RMB   总金额：28800元 28   Forklift Truck Rental Contract  
叉车租赁合同   Suzhou Hongsheng Mechanical Equipment Co., Ltd   苏州宏昇机械设备有限公司  
1/1/2012-30/6/2012   Forklift Truck Rent   叉车租赁   Total:30000 RMB
(5000RMB/Month)   总金额：30000元（5000元/月） 30   Catering contract   供餐合同   Suzhou New
Hi-Tech Development Zone Modern Diet Management Center   苏州新区现代团膳管理中心   Open
ended contract, effective from affixing the company chop   Catering   供餐   RMB
10/meal   10元/餐



--------------------------------------------------------------------------------

Powerwave Technologies, Inc.

Inventory Asset Transfer

 

WU Family

 

WU Group

 

WU Name

 

Item Number

 

Item Number Description

 

Proposed
Final Sale Qty

 

Inventory Location

 

UOM

TMA   TMA LEGACY OTHER   COMMON   020-27561-0028   BENT CAST OVEVCOUPLING ASSY  
14   RAW   Each FILTER   FILTER MOTO   FILTER MOTO POAS   020-27561-0040  
OVERCOUP ASSY 9.4/12.4   183   RAW   Each TMA   TMA 4G - LTE   COMMON  
020-29049-0001   700-FDUAMCO PH2 POWER CABLE ASSY   296   RAW   Each TMA   TMA
LEGACY OTHER   COMMON   020-80160-0001   AISG CON ASSY SQ/FLG (100LG)   30   RAW
  Each FILTER   FILTER NSN   COMMON   029-7384   MISC-PALLET-NOKIA-1310-760-125
  7.058   RAW   Each FILTER   FILTER NSN   COMMON   029-74726  
DESSICANT-BAG-BENTONITE-250g   37.232   RAW   Each FILTER   COMMON   COMMON  
044-05319   MOUNTING OF POWERWAVE FILTERS - LGP135NN, LGP141NN, LGP145NN,
LGP195NN, LGP21905 THROUGH LGP21908, AND LGP21901 THROUGH LGP21904   1218  
SMALL   Each COMMON   COMMON   COMMON   100-02582-001   LABEL,WARRANTY,VOID,
PRE-PRINTED (RED),ROHS COMP   736   SMALL   Each COMMON   COMMON   COMMON  
100-04978-002   STICKER, TUNING HOLE COVERING, .50 DIA,ROHS COMP   1242   SMALL
  Each TMA   TMA 4G - LTE   COMMON   100-04978-003   STICKER,TUNING HOLE
COVER,18mm DIA,ROHS COMP   3660   SMALL   Each COMMON   COMMON   COMMON  
1000879   SCREW,SHCS,M3 x12,SS,w/ NYLON PATCH,ROHS COMP   9581   RAW   Each TMA
  TMA LEGACY LGP   TMA LGP192XX   100-11016-002   100; Housing Filter E-GSM 900
  13   RAW   Each TMA   TMA LEGACY LGP   TMA LGP192XX   100-11018-001   Screw
tuning notch M8x0,75 L=66   26   RAW   Each TMA   TMA LEGACY LGP   COMMON  
100-11077-040   CONDUCTOR FILTER D10 L32   10   RAW   Each TMA   TMA LEGACY LGP
  COMMON   100-11077-050   CONDUCTOR EXTACTOR D17 d12 L30,5   10   RAW   Each
TMA   TMA LEGACY LGP   COMMON   100-11077-060   CONDUCTOR EXTRACTOR D17 d12 d10
L35,3   523   RAW   Each TMA   TMA LEGACY LGP   TMA LGP185XX   100-11077-065  
CONDUCTOR EXTRACTOR D17 d10 d12 L36,8   605   RAW   Each TMA   TMA LEGACY LGP  
COMMON   100-11077-070   CONDUCTOR FILTER D12 d10 L35,5   546   RAW   Each TMA  
TMA LEGACY LGP   TMA LGP185XX   100-11077-080   CONDUCTOR FILTER D12 d10 L36,4  
670   RAW   Each Not Assigned   Not Assigned   Not Assigned   100-11219-001  
Housing Filter machined   52   RAW   Each COMBINER   COMBINER LEGACY LGP  
COMBINER LGP219XX   100-11221-001   100; Housing filter casted 157,7x112   12  
RAW   Each TMA   TMA LEGACY LGP   COMMON   100-11228-001   100; Lid Rear
272,5x169 wh RoHS   13   RAW   Each TMA   TMA LEGACY LGP   TMA LGP174XX  
100-11232-001   100; Lid Rear 352x181x19 Painted RoHS   4   RAW   Each TMA   TMA
LEGACY LGP   COMMON   100-11233-001   100; Lid rear 272,5x169 cast wh RoHS   526
  RAW   Each COMMON   COMMON   COMMON   100-11234-001   100; Lid Rear 228x169
cast wh IP68 RoHS   52   RAW   Each TMA   TMA LEGACY LGP   TMA LGP175XX  
100-11236-001   Lid rear 181x365x19   29   RAW   Each TMA   COMMON   COMMON  
100-11279-001   Instruction for weather proofing casted TMA connectors   1187  
SMALL   Each CIN - CILOC   COMMON   COMMON   100-11560-001   LID,COVER CILOC
MACHINED   48   RAW   Each TMA   TMA LEGACY LGP   TMA LGP192XX   100-11670-001  
Screw tuning M4x10   39   RAW   Each TMA   COMMON   COMMON   100-11674-001  
LP-Filter Short Circuit   421   RAW   Each TMA   TMA LEGACY LGP   TMA LGP192XX  
100-11937-001   Insulator X-cpl D10 L20, Salsa   13   RAW   Each TMA   TMA
LEGACY LGP   COMMON   100-12262-001   Pin M8x0.75 D5 D3.5 L41   10   RAW   Each
TMA   TMA LEGACY LGP   COMMON   100-12264-001   Resonator D7 D11 D18 d4.8 L30  
10   RAW   Each TMA   TMA LEGACY LGP   TMA LGP175XX   100-12266-001   100;
Housing filter Hedvig   15   RAW   Each TMA   TMA LEGACY LGP   TMA LGP214XX  
100-12490-001   OVERLAY 340x211x0.75   10   RAW   Each TMA   TMA LEGACY LGP  
COMMON   100-12490-102   OVERLAY 248,3x139x0.75   327   RAW   Each TMA   TMA
LEGACY LGP   COMMON   100-12490-103   OVERLAY,248.3x139x0.25   211   RAW   Each
TMA   TMA LEGACY LGP   TMA LGP102XX   100-12557-001   Lid front 109x304 wht
Powerwave   7   RAW   Each TMA   TMA LEGACY LGP   COMMON   100-12558-010   100;
Lid Extractor   7   RAW   Each Not Assigned   Not Assigned   Not Assigned  
1001269   SCREW,M5 x 12,FHP,90 DEG CSK,w/ NYLON PATCH,ROHS COMP   1352   RAW  
Each CIN - CILOC   CIN LEGACY   CIN LGP189XX   100-12710-001   100; Lid VSWR CIN
UMTS 53,5x47,5 stainless steel   280   RAW   Each CIN - CILOC   CIN LEGACY  
COMMON   100-12710-010   100; Lid CIN UMTS 53,5x47,5 stainless steel   328   RAW
  Each TMA   TMA LEGACY LGP   TMA LGP214XX   100-12772-001   LID,FILTER HELMUT  
10   RAW   Each TMA   TMA 4G - LTE   COMMON   100-12940-002   CONDUCTOR D7 D3
L41.1   1139   RAW   Each TMA   TMA LEGACY LGP   TMA LGP214XX   100-12954-001  
CONDUCTOR,D5 D6 D8 L25,9   10   RAW   Each TMA   TMA LEGACY LGP   TMA LGP214XX  
100-12954-010   CONDUCTOR,D4,85 D6 D8 L86,2   10   RAW   Each FILTER   FILTER
ALU   COMMON   100-13184-001   SUPPORT,LOW PASS,TX,PTFE,DDM 2100   172   RAW  
Each TMA   TMA 4G - LTE   COMMON   100-13243-1001   100; Screw tuning M5x0,5 D4
L19   50   RAW   Each TMA   COMMON   COMMON   100-13243-101   100; Screw tuning
M5x0,5 D4 L9   9125   RAW-NPI   Each TMA   COMMON   COMMON   100-13243-201  
100; Screw tuning M5x0,5 D4 L13   3915   SMALL   Each TMA   COMMON   COMMON  
100-13243-301   100; Screw tuning M5x0,5 D4 L17   2311   SMALL   Each TMA  
COMMON   COMMON   100-13243-401   100; Screw tuning M5x0,5 D4 L21   140   RAW  
Each TMA   TMA 4G - LTE   COMMON   100-13243-501   100; Screw tuning M5x0,5 D4
L24   30   RAW   Each TMA   TMA 4G - LTE   COMMON   100-13243-601   100; Screw
tuning M5x0,5 D4 L26   30   RAW   Each

 

Page 1 of 51



--------------------------------------------------------------------------------

WU Family

 

WU Group

 

WU Name

 

Item Number

 

Item Number Description

 

Proposed
Final Sale Qty

 

Inventory Location

 

UOM

TMA   TMA 4G - LTE   COMMON   100-13243-701   100; Screw tuning M5x0,5 D4 L27  
80   RAW   Each TMA   TMA 4G - LTE   COMMON   100-13243-801   100; Screw tuning
M5x0,5 D4 L11   100   RAW   Each TMA   TMA 4G - LTE   COMMON   100-13243-901  
100; Screw tuning M5x0,5 D4 L15   60   RAW   Each TMA   TMA LEGACY LGP   TMA
LGP214XX   100-13266-001   CAPACITOR,X-cpl D4-D5 L25,8   10   RAW   Each COMMON
  COMMON   COMMON   100-13636-001   Filter D4,2   63   RAW   Each TMA   TMA 4G -
LTE   TMA UDO   100-13665-200   OVERLAY UDO DOUBLE   9   RAW   Each TMA   TMA 4G
- LTE   TMA UDO   100-13666-001   Frame Spacer 169x228 H16,2   9   RAW   Each
TMA   TMA 4G - LTE   COMMON   100-13731-201   FAB,CLIP,MOUNTING,UDO II   28  
RAW   Each TMA   TMA 4G - LTE   COMMON   100-13732-010   Lid shield 40.5x135.9
H8.5   28   RAW   Each TMA   TMA 4G - LTE   COMMON   100-13732-020   Lid Shield
38,7x42,7 H5,0   333   RAW   Each TMA   TMA LEGACY OTHER   COMMON  
100-14315-001   TORQUE WARNING LABEL-G3   120   RAW   Each FILTER   FILTER ALU  
COMMON   100-14554-003   COVER,TOP,MAIN,DDM 2100   86   RAW   Each FILTER  
FILTER ALU   COMMON   100-14554-004   COVER,TOP,DIVERSITY,DDM 2100   86   RAW  
Each FILTER   FILTER ALU   COMMON   100-14555-003   COVER,FILTER,DDM 2100,ROHS
COMP   172   RAW   Each FILTER   FILTER ALU   COMMON   100-14556-001  
COVER,BOTTOM,MAIN,DDM 2100   86   RAW   Each FILTER   FILTER ALU   COMMON  
100-14556-002   COVER,BOTTOM,DIVERSITY,DDM 2100   86   RAW   Each FILTER  
FILTER ALU   COMMON   100-14557-002   COVER,HARNESS,DDM 2100   86   RAW   Each
FILTER   FILTER ALU   COMMON   100-14558-002   ROD,FILTER,LOW PASS,TX,DDM
2100,ROHS COMP   172   RAW   Each FILTER   FILTER ALU   COMMON   100-14559-002  
STRAP,RX,DDM 2100   172   RAW   Each FILTER   FILTER ALU   COMMON  
100-14562-001   WIRE,RX-LNA TRANSITION,DDM 2100   172   RAW   Each FILTER  
FILTER ALU   COMMON   100-14565-001   RESONATOR,TX,DDM 2100   728   RAW   Each
FILTER   FILTER ALU   COMMON   100-14565-002   RESONATOR,TX,WITH HOLE,DDM 2100  
138   RAW   Each TMA   TMA 4G - LTE   COMMON   100-14567-001   Screw Tuning
M6x0,5 L16 r3   2133   RAW   Each TMA   TMA 4G - LTE   COMMON   100-14568-001  
Screw tuning M4x0,7 L12   2539   RAW   Each COMBINER   COMMON   COMMON  
100-14610-001   Housing Filter wht   19   RAW   Each COMBINER   COMMON   COMMON
  100-14610-010   Lid rear 162x180 white   19   RAW   Each ANTENNA   COMMON  
COMMON   1001471   SCREW,M2 x 4mm,SHCS,SS,w/ NYLON PATCH,ROHS COMP   948  
RAW-PROTO   Each COMMON   COMMON   COMMON   100-14877-001   LABEL,2x2,ROHS COMP
  1790   RAW   Each ANTENNA   COMMON   COMMON   100-15192-100  
RADOME,PVC,2.5mm,SNAP-TOP,1.3m,ROHS COMP   39   RAW   Each ANTENNA   ANTENNA
LEGACY   COMMON   100-15192-650   RADOME,PVC,2.5mm,SNAP-TOP,1.4m,ROHS COMP   10
  RAW   Each FILTER   FILTER ALU   COMMON   100-15204-001   STRAP,TX/RX,DDM 2100
  172   RAW   Each FILTER   FILTER ALU   COMMON   100-15346-001  
ROD,COUPLER,MALE,DDM 2100   104   RAW   Each FILTER   FILTER ALU   COMMON  
100-15347-001   ROD,COUPLER,FEMALE,DDM 2100   143   RAW   Each FILTER   FILTER
ALU   COMMON   100-15348-002   SUPPORT,COUPLER,PTFE,DDM 2100   172   RAW   Each
FILTER   FILTER ALU   COMMON   100-15349-001   STAPLE,AIR LINE COUPLER,DDM 2100
  344   RAW   Each FILTER   FILTER ALU   COMMON   100-15466-001   PANEL,REAR
SUPPORT,DDM 2100   86   RAW   Each TMA   TMA LEGACY LGP   TMA LGP185XX  
100-15556-001   Screw Tuning M4 L43,5 D5   1228   RAW   Each COMMON   COMMON  
COMMON   1001562   RES,150,3225 (1210),5%,ROHS COMP   1140   CON-SSCI   Each
COMMON   COMMON   COMMON   100-16075-001   LABEL,18mm x 10mm,ROHS COMPLIANT   86
  SMALL   Each TMA   TMA 4G - LTE   COMMON   100-16167-001   Antenna L20   20  
RAW   Each TMA   COMMON   COMMON   100-16264-001   100; Lid Shield 47,3x29,5  
189   RAW   Each TMA   TMA LEGACY LGP   TMA LGP215XX   100-16404-001   Clip
Mounting Antenna   352   RAW   Each FILTER   FILTER ALU   FILTER ALU DDM3  
100-16776-002   OVERLAY,FRONT PANEL,DDM 2100 (WITHOUT AISG)   86   RAW   Each
FILTER   FILTER ALU   FILTER ALU DDM3   100-16779-002   FRONT PANEL,DDM 2100
(WITHOUT AISG)   86   RAW   Each FILTER   FILTER ALU   COMMON   100-17205-001  
FAB,HOUSING,MACHINED CASTING,DDM 2100,ROHS COMP   172   RAW   Each ANTENNA  
ANTENNA LEGACY   COMMON   100-17262-101   FAB,ELEMENT,LOWER,LBB65,RoHS COMP  
309   RAW   Each ANTENNA   ANTENNA LEGACY   COMMON   100-17263-201  
FAB,ELEMENT,UPPER,LBB65,RoHS COMP   77   RAW   Each TMA   TMA LEGACY LGP  
COMMON   100-17403-001   Cable,RF,COAX, (RG402)   551   RAW   Each ANTENNA  
ANTENNA LEGACY   COMMON   100-17587-001   100; End Cap   1414   RAW   Each PAF
CABINET   COMMON   COMMON   100-17644-002   ANTENNA,TURNED,ALUM,900MHz
FILTER,NOVA,ROHS COMP   571   RAW   Each TMA   TMA 4G - LTE   COMMON  
100-17646-001   Antenna 3   20   RAW   Each ANTENNA   ANTENNA LEGACY   COMMON  
100-17867-001   FAB,SHIELD WALL,LBB65,RoHS COMP   2195   RAW   Each ANTENNA  
ANTENNA LEGACY   COMMON   100-17868-001   FAB,SPACER,PATCH,LOWER,PLASTIC,RoHS
COMP   374   RAW   Each TMA   COMMON   COMMON   100-17872-001  
FAB,LOW-PASS,BRASS   42   RAW   Each ANTENNA   ANTENNA LEGACY   COMMON  
100-18092-901   FAB,GABLE(LOW COST),LBB65,RoHS COMP   452   RAW   Each ANTENNA  
COMMON   COMMON   100-18544-001   ENDCAP BOTTOM,CASTED,ALUM,RoHS COMP   240  
RAW   Each RET-IRET   IRET   IRET 3GPP   100-18548-301   iRET ENCLOSURE
BOTTOM,CASTED,ALUM,RoHS COMP   1600   RAW   Each RET-IRET   IRET   IRET 3GPP  
100-18549-101   iRET ENCLOSURE LID,SHEETMETAL,ALUM,RoHS COMP   4217   RAW   Each

 

Page 2 of 51



--------------------------------------------------------------------------------

WU Family

 

WU Group

 

WU Name

 

Item Number

 

Item Number Description

 

Proposed
Final Sale Qty

 

Inventory Location

 

UOM

ANTENNA   COMMON   COMMON   100-18550-001   SHAFT MANUAL TILT,MACHINED,SS,RoHS
COMP   854   RAW   Each RET-IRET   IRET   IRET 3GPP   100-18553-301   CLUTCH
MALE,MOLDED,PLASTIC,ROHS COMP   1912   RAW   Each ANTENNA   COMMON   COMMON  
100-18558-201   CLUTCH FEMALE,MOLDED,PLASTIC,ROHS COMP   854   RAW   Each
ANTENNA   COMMON   COMMON   100-18559-201   LEAD SCREW,MACHINED,SS,RoHS COMP  
614   RAW   Each ANTENNA   COMMON   COMMON   100-18560-101   CLUTCH SUPPORT
BRACKET,MOLDED,PLASTIC,RoHS COMP   75   RAW   Each ANTENNA   COMMON   COMMON  
100-18561-101   SCALE CONNECTING BRACKET,MOLDED,PLASTIC,RoHS COMP   854   RAW  
Each ANTENNA   COMMON   COMMON   100-18613-001   AEDT
BRACKET,SHEETMETAL,ALUM,RoHS COMP   80   RAW   Each ANTENNA   COMMON   COMMON  
100-18727-001   SCALE OUTER,MOLDED,PLASTIC,RoHS COMP   240   RAW   Each ANTENNA
  COMMON   COMMON   100-18727-101   SCALE OUTER,MOLDED,PLASTIC,RoHS COMP   2150
  RAW   Each ANTENNA   ANTENNA 4G - LTE   ANTENNA IGOR   100-18727-301   SCALE
OUTER,MOLDED,PLASTIC,RoHS COMP   238   RAW   Each ANTENNA   COMMON   COMMON  
100-18731-001   FAB,SPACER,GROUNDING,RoHS COMP   1436   RAW   Each ANTENNA  
COMMON   COMMON   1001874   SCREW,PHP,M4-0.7x12,SS,w/ SQUARE CONE SPRING
WASHER,ROHS COMP   3313   RAW   Each FILTER   FILTER NSN   COMBINER DROMEDAR  
100-18756-002   HOUSING,CASTED,MACHINED,AlSi10Mg,DROMEDAR   61   RAW   Each
COMBINER   COMBINER NSN   COMBINER DROMEDAR   100-18758-003   FILTER
LID,ALUMINIUM,DROMEDAR   92   RAW   Each COMBINER   COMBINER NSN   COMBINER
DROMEDAR   100-18762-001   FAB,STRIP,BIAST,Cu-DHP,DROMEDAR   512   RAW   Each
FILTER   FILTER NSN   COMBINER DROMEDAR   100-18913-003  
RESONATOR,COAX,DRAWN,DC04,D=25,L21.85   3132   RAW   Each REPEATER   REPEATER
NEXUS RT MID POWER   REPEATER NEXUS RT MIRAGE   100-18913-004  
RESONATOR,COAX,DRAWN,DC04,D=22,L21.85   154   RAW   Each FILTER   FILTER NSN  
COMBINER DROMEDAR   100-18913-005   RESONATOR,COAX,DRAWN,DC04,D=28,L21.85   385
  RAW   Each TMA   TMA 4G - LTE   COMMON   100-19321-004   HOUSING, FILTER, UDO
II, MACHINED DIE CAST   375   RAW   Each TMA   COMMON   COMMON   100-19336-001  
STANDOFF,EJOT PT, TYP DG 30X12-Z,M2.5-7   1187   RAW   Each ANTENNA   COMMON  
COMMON   100-19611-001   FAB,EXTENSION SPRING,SS,RoHS COMP   3582   RAW   Each
TMA   TMA 4G - LTE   COMMON   100-19623-007   LID,TUNING,FILTER,UDO II,2,5mm  
602   RAW   Each COMBINER   COMBINER NSN   COMBINER DROMEDAR   100-19652-001  
FAB,STRIP,RX TYP 1,CU-DHP,DROMEDAR   174   RAW   Each COMBINER   COMBINER NSN  
COMBINER DROMEDAR   100-19653-001   FAB,STRIP,RX TYP 2,CU-DHP,DROMEDAR   174  
RAW   Each COMBINER   COMBINER NSN   COMBINER DROMEDAR   100-19679-002  
FAB,OVERCOUPLING STRIP,CU-DHP,DROMEDAR   77   RAW   Each COMBINER   COMBINER NSN
  COMBINER DROMEDAR   100-19768-001   FAB,CONNECTOR,MACHINED,L=69.7,DROMEDAR  
542   RAW   Each COMBINER   COMBINER NSN   COMBINER DROMEDAR   100-19884-002  
IP COVER,CASTED,MACHINED,AlSi10Mg,DROMEDAR   88   RAW   Each TMA   TMA LEGACY
LGP   COMMON   100-19911-001   CONDUCTOR, FILTER-LNA, D11, L39   1161   RAW  
Each TMA   TMA LEGACY LGP   TMA OTHER   100-19911-002  
CONDUCTOR,FILTER-LNA,D11,L29   49   RAW   Each TMA   TMA LEGACY LGP   TMA OTHER
  100-19911-003   CONDUCTOR,FILTER-LNA,D11,L29.9   42   RAW   Each Not Assigned
  Not Assigned   Not Assigned   100-20004-004   RF CABLE,DROMEDAR   186   RAW  
Each COMBINER   COMBINER NSN   COMBINER DROMEDAR   100-20005-001   DC
CABLE,DROMEDAR   87   RAW   Each COMBINER   COMBINER NSN   COMBINER DROMEDAR  
100-20013-001   FAB,STRIP,RX TYP 3,CU-DHP,DROMEDAR   348   RAW   Each TMA   TMA
4G - LTE   COMMON   100-20153-001   FAB,SCREW,TUNING,M6x0.5,L12,R3   1671   RAW
  Each TMA   TMA 4G - LTE   COMMON   100-20153-002  
FAB,SCREW,TUNING,M6x0.5,L14,R3   3507   RAW   Each TMA   TMA 4G - LTE   COMMON  
100-20153-004   FAB,SCREW,TUNING,M6x0.5,L20,R3   636   RAW   Each TMA   TMA 4G -
LTE   COMMON   100-20153-006   SCREW,TUNING,M6x0.5,L10,R3   6763   RAW   Each
TMA   TMA 4G - LTE   COMMON   100-20153-008   SCREW,TUNING,M6x0.5,L24,R3   1388
  RAW   Each COMBINER   COMBINER NSN   COMBINER DROMEDAR   100-20235-004  
FAB,RESONATOR HAT,STAMPED,13/25/10/17,STEEL   656   RAW   Each FILTER   FILTER
NSN   COMMON   100-20235-006   FAB,RESONATOR HAT,STAMPED,13/25/8/16.5,STEEL  
4246   RAW   Each Not Assigned   Not Assigned   Not Assigned   100-20271-003  
RACK BRACKET,AISI 1020,HOT DIP GALV,DROMEDAR   6   RAW   Each Not Assigned   Not
Assigned   Not Assigned   100-20273-001   FAB,BRACKET SET UP PIECE,EN
5754,DROMEDAR   174   RAW   Each ANTENNA   ANTENNA 4G - LTE   COMMON   1002029  
SCREW,PHP,M4-0.7x10,SS,w/ SQUARE CONE SPRING WASHER,ROHS COMP   1228   RAW  
Each TMA   TMA 4G - LTE   COMMON   100-20315-001   FAB,RESONATOR,D28 D12 L24,4  
1125   RAW   Each COMBINER   COMBINER NSN   COMBINER DROMEDAR   100-20317-002  
FAB,OVERCOUPLING STRIP 2,CU-DHP,DROMEDAR   77   RAW   Each TMA   TMA 4G - LTE  
COMMON   100-20325-001   FAB,SCREW,TUNING,M8x0.75,L18   1179   RAW   Each
ANTENNA   ANTENNA LEGACY   COMMON   100-20422-102   FAB,CAGE,LBB65 MET,RoHS COMP
  3030   RAW   Each Not Assigned   Not Assigned   Not Assigned   100-20614-001  
FAB,STAND,PTFE,D12/d8,L7.1   1168   RAW   Each COMBINER   COMBINER NSN  
COMBINER DROMEDAR   100-20751-001   FAB,LABEL,FRONT PANEL,DROMEDAR   131   RAW  
Each ANTENNA   COMMON   COMMON   100-20755-001   POTENTIOMETER
LID,MOLDED,PLASTIC,ROHS COMP   10   RAW   Each COMBINER   COMBINER NSN  
COMBINER DROMEDAR   100-20756-001   FAB,GASKET,IP-COVER,DROMEDAR   122   RAW  
Each ANTENNA   COMMON   COMMON   100-20757-001   DIELECTRIC DRIVING
ROD,MOLDED,PLASTIC, ROHS COMP   210   RAW   Each ANTENNA   COMMON   COMMON  
100-20758-001   DIELECTRIC LOCK PIN , MOLDED, PLASTIC, ROHS COMP   323   RAW  
Each ANTENNA   COMMON   COMMON   100-20759-001   POTENTIOMETER PINION GEAR ,
MOLDED , PLASTIC , ROHS COMP   66   RAW   Each ANTENNA   COMMON   COMMON  
100-20760-001   CONNECTING ROD,MACHINED,ALUM,ROHS COMP   62   RAW   Each ANTENNA
  ANTENNA LEGACY   COMMON   100-20771-001   FAB,REFLECTOR,LBB65,MET,2.0m   7  
RAW   Each ANTENNA   ANTENNA LEGACY   COMMON   100-20772-001   FAB,ELEMENT
SPLITTER,LOWER,LBB65,RoHS COMP   387   RAW   Each ANTENNA   ANTENNA LEGACY  
COMMON   100-20773-001   FAB,ELEMENT SPLITTER,UPPER,LBB65,RoHS COMP   21   RAW  
Each

 

Page 3 of 51



--------------------------------------------------------------------------------

WU Family

 

WU Group

 

WU Name

 

Item Number

 

Item Number Description

 

Proposed
Final Sale Qty

 

Inventory Location

 

UOM

ANTENNA   COMMON   COMMON   100-20814-001   FAB,CLAMP,M4,10.4mm,RoHS COMP  
13430   RAW   Each ANTENNA   COMMON   COMMON   100-20831-001   SLEEVE
BEARING-LEAD SCREW,MOLDED,PLASTIC,ROHS COMP   1708   RAW   Each ANTENNA   COMMON
  COMMON   100-20860-001   SLEEVE BEARING-MANUAL TILT ROD,MOLDED,PLASTIC,ROHS
COMP   854   RAW   Each ANTENNA   COMMON   COMMON   100-20885-001  
POTENTIOMETER DRIVING ROD,MOLDED, PLASTIC,ROHS COMP   547   RAW   Each ANTENNA  
COMMON   COMMON   100-20886-001   GEAR MANUAL TILT,MOLDED,PLASTIC,ROHS COMP  
854   RAW   Each ANTENNA   COMMON   COMMON   100-20912-001   GEAR SUPPORT
SCREW,MACHINED,STAINLESS STEEL,ROHS COMP   155   RAW   Each FILTER   FILTER ALU
  COMMON   100-21169-001   RESN-T-DP_DRAWN-SS,18.42,17.76,14.00,S39,ROHS COMP  
128   RAW   Each FILTER   FILTER ALU   COMMON   100-21603-001  
MANIFOLD,AL,46.69,4.00,2.70,M2.5,S45,ROHS COMP   94   RAW   Each FILTER   FILTER
ALU   COMMON   100-21604-001   MANIFOLD,AL,15.26,4.00,1.20,M2.5,N,S45,ROHS COMP
  96   RAW   Each FILTER   FILTER ALU   COMMON   100-21605-001  
MANIFOLD,AL,37.41,4.00,2.70,2.70,Y,S45,ROHS COMP   8   RAW   Each FILTER  
FILTER ALU   COMMON   100-21606-001  
MANIFOLD,AL,37.62,4.00,2.70,1.20,Y,S45,ROHS COMP   57   RAW   Each FILTER  
FILTER ALU   COMMON   100-21609-001   POST,AL,8.59,5.00,M2.5,ROHS COMP   21  
RAW   Each FILTER   FILTER ALU   COMMON   100-21610-001  
POST,AL,13.00,5.00,M2.5,ROHS COMP   85   RAW   Each FILTER   FILTER ALU   COMMON
  100-21611-001   POST,AL,13.00,5.00,M2.5,S45,ROHS COMP   62   RAW   Each FILTER
  FILTER ALU   FILTER ALU AUBURN   100-21613-101  
COVER,AL,230.00,203.90,3.00,ROHS COMP   49   RAW   Each FILTER   FILTER ALU  
FILTER ALU AUBURN   100-21614-101   COVER,AL,203.50,89.50,2.00,ROHS COMP   49  
RAW   Each FILTER   FILTER ALU   FILTER ALU AUBURN   100-21615-101  
COVER,AL,203.90,49.00,2.00,ROHS COMP   49   RAW   Each FILTER   FILTER ALU  
FILTER ALU LOW LOSS OTHER   100-21688-001  
MANIFOLD,AL6061-T651,S39,43.24,4.00,M2.5,M3.0,Y,ROHS COMP   44   RAW   Each
FILTER   FILTER ALU   FILTER ALU LOW LOSS OTHER   100-21689-001  
BIAS_T_PIN,BR,26.75,2.34,M3.0,S5,ROHS COMP   44   RAW   Each FILTER   FILTER ALU
  FILTER ALU LOW LOSS OTHER   100-21693-001  
STRAP,CU,25.46,0.76,2.80,1.97,0.76,ROHS COMP   44   RAW   Each FILTER   FILTER
ALU   COMMON   100-21694-001   XMSN_ROD,AL,17.68,4.00,3.18,3.18,Y,S39,ROHS COMP
  34   RAW   Each FILTER   FILTER ALU   FILTER ALU LOW LOSS OTHER  
100-21754-001   POST,AL,19.57,6.00,M3.0,M3.0,S39,ROHS COMP   44   RAW   Each Not
Assigned   Not Assigned   Not Assigned   100-21776-003  
RESONATOR,TURNED,CU(Ag),DROMEDAR   446   RAW   Each FILTER   FILTER ALU   FILTER
ALU LOW LOSS OTHER   100-21862-001   COVER,AL,297-70-173-75-3.00-S39,ROHS COMP  
3   RAW   Each FILTER   FILTER ALU   COMMON   100-21895-001  
MANIFOLD,AL,4.45,4.00,4.00,M2.5,S45,ROSH COMP   102   RAW   Each FILTER   FILTER
ALU   COMMON   100-21911-001   CROSS_CPLG,TX,Cu,24.50,7.60,3.20,ROHS COMP   52  
RAW   Each ANTENNA   ANTENNA LEGACY   COMMON   100-21940-201   LABEL,MANUAL TILT
SCALE i-RET,0-16 DT, RoHS COMP   480   SMALL   Each ANTENNA   COMMON   COMMON  
100-21940-301   LABEL,MANUAL TILT SCALE i-RET,DBB65-HB,0-10 DT, RoHS COMP   92  
SMALL   Each Not Assigned   Not Assigned   Not Assigned   100-21940-341  
LABEL,MANUAL TILT SCALE i-RET,DBB65-HBL,0-10 DT,RoHS COMP   490   RAW   Each Not
Assigned   Not Assigned   Not Assigned   100-21940-351   LABEL,MANUAL TILT SCALE
i-RET,DBB65-HBU,0-10 DT, RoHS COMP   490   RAW   Each ANTENNA   COMMON   COMMON
  100-21940-401   LABEL,MANUAL TILT SCALE i-RET,DBB65-LB,0-10 DT, RoHS COMP   90
  SMALL   Each Not Assigned   Not Assigned   Not Assigned   100-21940-431  
LABEL,MANUAL TILT SCALE i-RET,DBB65-LB,0-10 DT,RoHS COMP   490   RAW   Each
ANTENNA   ANTENNA 4G - LTE   COMMON   100-21940-702   LABEL,MANUAL TILT
SCALE,HB,0-8 DT,RoHS COMP   766   SMALL   Each ANTENNA   ANTENNA 4G - LTE  
GLENRIDGE   100-21940-711   LABEL,MANUAL TILT SCALE,HB,0-9 DT,RoHS COMP   450  
SMALL   Each ANTENNA   COMMON   COMMON   100-21940-801   LABEL,MANUAL TILT SCALE
i-RET,LB,0-13 DT,RoHS COMP   26   SMALL   Each ANTENNA   ANTENNA 4G - LTE  
COMMON   100-21940-804   LABEL,MANUAL TILT SCALE,GLENRIDGE,VLB 0-7 DT,RoHS COMP
  64   SMALL   Each ANTENNA   ANTENNA 4G - LTE   COMMON   100-21940-812  
LABEL,MANUAL TILT SCALE,VLB 1-12 DT,RoHS COMP   26   SMALL   Each ANTENNA  
ANTENNA LEGACY   COMMON   100-22426-001   FAB,YOKE,PLASTIC,LBB65 MET,RoHS COMP  
368   RAW   Each ANTENNA   ANTENNA LEGACY   COMMON   100-22481-001  
FAB,ISOLATION PLATE,LBB65,RoHS COMP   370   RAW   Each FILTER   FILTER ALU  
COMMON   100-22586-001   MANIFOLD,AL,13.04,4.00,M2.5,M2.5,S45,ROHS COMP   38  
RAW   Each FILTER   FILTER ALU   COMMON   100-22591-001  
BUSHING,UPPER,AL,23.50,6.25,ROHS COMP   63   RAW   Each FILTER   FILTER ALU  
COMMON   100-22592-001   BUSHING,UPPER,AL,23.50,6.25,ROHS COMP   9   RAW   Each
FILTER   FILTER ALU   FILTER ALU LOW LOSS OTHER   100-22612-001  
STRAP,LOWPASS,CU,COPPER CU110,ROHS COMP   44   RAW   Each ANTENNA   ANTENNA
LEGACY   COMMON   100-22669-001   FAB,ELEMENT SPLITTER GROUNDED,LOWER,LBB65,RoHS
COMP   255   RAW   Each ANTENNA   ANTENNA LEGACY   COMMON   100-22670-001  
FAB,ELEMENT SPLITTER GROUNDED,UPPER,LBB65,RoHS COMP   255   RAW   Each ANTENNA  
COMMON   COMMON   100-22758-001   CLUTCH SUPPORT BRACKET,MOLDED, PLASTIC,RoHS
COMP   359   RAW   Each ANTENNA   COMMON   COMMON   100-22759-001  
BRACKET,CONN-ROD SUPPORT,MOLDED,PLASTIC,RoHS COMP   260   RAW   Each ANTENNA  
COMMON   COMMON   100-22760-101   SCALE CONNECTING BRACKET,MOLDED,PLASTIC,RoHS
COMP   642   RAW   Each ANTENNA   COMMON   COMMON   100-22761-001   SCALE
CONNECTING ROD,MOLDED,PLASTIC,RoHS COMP   387   RAW   Each ANTENNA   COMMON  
COMMON   100-22761-002   SCALE CONNECTING ROD,MOLDED,PLASTIC,RoHS COMP   146  
RAW   Each ANTENNA   ANTENNA LEGACY   COMMON   100-22766-002   CONNECTING
ROD,AEDT,DBB65,2m,LB,EXTRUDED,ALUM,ROHS COMP   2   RAW   Each ANTENNA   ANTENNA
4G - LTE   ANTENNA OMAHA DUAL BAND W-IRET   100-22766-003   CONNECTING
ROD,AEDT,DBB65,2m,HB,EXTRUDED,ALUM,ROHS COMP   171   RAW   Each ANTENNA  
ANTENNA 4G - LTE   ANTENNA OMAHA DUAL BAND W-IRET   100-22766-004   CONNECTING
ROD,AEDT,DBB65,2m,HB,EXTRUDED,ALUM,ROHS COMP   171   RAW   Each ANTENNA   COMMON
  COMMON   100-22766-301   CONNECTING ROD,AEDT,DBB65,2.6m,HB,EXTRUDED,ALUM,ROHS
COMP   1   RAW   Each ANTENNA   COMMON   COMMON   100-22766-401   CONNECTING
ROD,AEDT,DBB65,2.6m,LB,EXTRUDED,ALUM,ROHS COMP   1   RAW   Each ANTENNA  
ANTENNA LEGACY   COMMON   100-22766-502   CONNECTING
ROD,AEDT,DBB65,2m,HB,EXTRUDED,ALUM,ROHS COMP   2   RAW   Each Not Assigned   Not
Assigned   Not Assigned   100-22766-601   CONNECTING
ROD,AEDT,DBB65,2.6m,HB,EXTRUDED,ALUM,ROHS COMP   44   RAW   Each Not Assigned  
Not Assigned   Not Assigned   100-22766-701   CONNECTING
ROD,AEDT,DBB65,2.6m,LB,EXTRUDED,ALUM,ROHS COMP   43   RAW   Each

 

Page 4 of 51



--------------------------------------------------------------------------------

WU Family

 

WU Group

 

WU Name

 

Item Number

 

Item Number Description

 

Proposed
Final Sale Qty

 

Inventory Location

 

UOM

ANTENNA   COMMON   COMMON   100-22768-001   RAIL,DB-DRIVE SYS,EXTRUDED,ALUM,ROHS
COMP   715   RAW   Each ANTENNA   COMMON   COMMON   100-22768-101  
RAIL,DB-DRIVE SYS,EXTRUDED,ALUM,ROHS COMP   1239   RAW   Each ANTENNA   ANTENNA
4G - LTE   COMMON   100-22768-201   RAIL,DB-DRIVE SYS,EXTRUDED,ALUM,ROHS COMP  
642   RAW   Each ANTENNA   COMMON   COMMON   100-22771-101   LEAD
SCREW,MACHINED,SS,RoHS COMP   106   RAW   Each ANTENNA   COMMON   COMMON  
100-22771-202   SHAFT MANUAL TILT,MACHINED,SS,RoHS COMP   48   RAW   Each
ANTENNA   COMMON   COMMON   100-22771-302   SHAFT MANUAL TILT,MACHINED,SS,RoHS
COMP   24   RAW   Each ANTENNA   COMMON   COMMON   100-22774-001   SHAFT,CLUTCH
FEMALE,MACHINED,SS,RoHS COMP   1435   RAW   Each FILTER   FILTER ALU   COMMON  
100-22784-002   RESN,DP_DWN,T,RXDX,19.79,11.93,10.16-S3   227   RAW   Each
FILTER   FILTER ALU   COMMON   100-22785-001   RESN,T,SS,6.91-11.88-10.16-S3  
70   RAW   Each FILTER   FILTER ALU   FILTER ALU DDM3   100-22786-001  
COVER,MACHINED,AL,DDM3-EMI   172   RAW   Each ANTENNA   COMMON   COMMON  
100-22796-001   SLEEVE BEARING-MANUAL TILT ROD,MOLDED,PLASTIC,ROHS COMP   2276  
RAW   Each ANTENNA   COMMON   COMMON   100-22797-101   GEAR MANUAL
TILT,MOLDED,PLASTIC,ROHS COMP   323   RAW   Each ANTENNA   COMMON   COMMON  
100-22797-201   GEAR MANUAL TILT,MOLDED,PLASTIC,ROHS COMP   456   RAW   Each TMA
  COMMON   COMMON   100-22810-002   BRACKET,MACHINED,SS,ROHS COMP   675   RAW  
Each ANTENNA   ANTENNA LEGACY   COMMON   100-22973-001   FAB,SPLITTER SPACER,
RIGID, PLASTIC,RoHS COMP   6490   RAW   Each ANTENNA   ANTENNA LEGACY   COMMON  
100-22974-001   FAB, GUIDEBLOCK SUPPORT,PLASTIC,LBB65 MET, RoHS COMP   550   RAW
  Each TMA   COMMON   COMMON   100-23243-003   SPACER,MACHINED,AL,CY366,ROHS
COMP   400   RAW   Each TMA   COMMON   COMMON   100-23287-200   RESONATOR,DEEP
DRAWN,CU,ROHS COMP   5717   RAW   Each FILTER   FILTER ALU   FILTER ALU CY382  
100-23296-101   COVER,LOWPASS,AL 5052-H32,ROHS COMP   32   RAW   Each TMA  
COMMON   COMMON   100-23332-003   BUSHING,ULTEM,14.85 OD-4.75 ID-1.00 THK,ROHS
COMP   1152   RAW   Each TMA   COMMON   COMMON   100-23333-003  
PIN,MACHINED,CU,M4-10.00,SOLDER,ROHS COMP   1149   RAW   Each FILTER   FILTER
ALU   FILTER ALU CY382   100-23345-001   LOWPASS, SMALL,BRASS,S7,ROHS COMP   4  
RAW   Each FILTER   FILTER ALU   FILTER ALU CY382   100-23349-001   LOWPASS,
LARGE,BRASS,S7,ROHS COMP   95   RAW   Each FILTER   FILTER ALU   FILTER ALU
CY382   100-23349-002   LOWPASS,BENT,COPPER C14500,ROHS COMP   86   RAW   Each
FILTER   FILTER ALU   FILTER ALU CY382   100-23350-001   MANIFOLD, RX, TX,COPPER
CU110,ROHS COMP   93   RAW   Each FILTER   FILTER ALU   FILTER ALU CY382  
100-23364-001   POST,MANIFOLD,AL6061-T651,S45,ROHS COMP   4   RAW   Each FILTER
  FILTER ALU   FILTER ALU CY382   100-23366-001   TRANSMISSION
LINE,LOWPASS,COPPER CU110,ROHS COMP   88   RAW   Each FILTER   FILTER ALU  
FILTER ALU CY382   100-23367-001   TRANSMISSION LINE,TX,COPPER CU110,ROHS COMP  
75   RAW   Each FILTER   FILTER ALU   FILTER ALU CY382   100-23368-001  
TRANSMISSION LINE, RX,COPPER CU110,ROHS COMP   86   RAW   Each FILTER   FILTER
ALU   FILTER ALU CY382   100-23369-001   POST, RX,7-16,AL 6061-T651,S45,ROHS
COMP   88   RAW   Each FILTER   FILTER ALU   FILTER ALU CY382   100-23370-001  
TRANSMISSION LINE, RX,7-16,AL6061-T651,S45,ROHS COMP   78   RAW   Each FILTER  
FILTER ALU   FILTER ALU CY382   100-23371-001   TRANSMISSION
LINE,LOWPASS,7-16,AL,S45,ROHS COMP   46   RAW   Each FILTER   FILTER ALU  
FILTER ALU CY382   100-23372-001   PIN,LOWPASS,MANIFOLD,BRASS,S7,ROHS COMP   82
  RAW   Each FILTER   FILTER ALU   FILTER ALU CY382   100-23386-002  
SUPPORT,LOAD,BOTTOM,VIRGIN ELEC,3.40, ROHS COMP   88   RAW   Each FILTER  
FILTER ALU   FILTER ALU CY382   100-23387-001   SUPPORT,BOTTOM,VIRGIN ELECT
GRADE PTFE,5.59,ROHS COMP   66   RAW   Each FILTER   FILTER ALU   FILTER ALU
CY382   100-23387-003   SUPPORT,BOTTOM,VIRGIN ELECT GRADE PTFE,5.32,ROHS COMP  
47   RAW   Each FILTER   FILTER ALU   FILTER ALU CY382   100-23388-001  
SUPPORT,BOTTOM,7-16,VIRGIN ELECTRICAL GRADE PTFE,ROHS COMP   4   RAW   Each
COMMON   COMMON   COMMON   100-23391-001   PLATE,MACHINED,SS,SHIELD
RET-CABLE,ROHS COMP   547   RAW   Each TMA   COMMON   COMMON   100-23422-001  
CONN,RF,7/16,F,STR,4HF,CRIMP,ROHS COMP   1430   RAW   Each TMA   COMMON   COMMON
  100-23422-200   CONN,RF,7/16,F,STR,4HF,CRIMP,ROHS COMP   662   RAW   Each TMA
  COMMON   COMMON   100-23425-002   LABEL,OVERLAY,TMA,CY366,ROHS COMP   1061  
RAW   Each TMA   COMMON   COMMON   100-23440-001   GASKET ID314 L998   986   RAW
  Each TMA   COMMON   COMMON   100-23442-001   CONN,RF,7/16,F,STR,4HF,PIN
M3,ROHS COMP   1536   RAW   Each ANTENNA   ANTENNA LEGACY   COMMON  
100-23453-001   FAB,ISOLATION PLATE,DIELECTRIC,PLASTIC,RoHS COMP   2440   RAW  
Each FILTER   FILTER ALU   FILTER ALU CY382   100-23470-001  
POST,MANIFOLD,RX,AL6061-T651,GES022-S45,ROHS COMP   62   RAW   Each TMA   COMMON
  COMMON   100-23562-101   RESONATOR,DEEP DRAWN,CU,TOP-HAT,ROHS COMP   4337  
RAW   Each TMA   COMMON   COMMON   100-23562-201   RESONATOR,DEEP
DRAWN,CU,HALF-HAT,ROHS COMP   1796   RAW   Each TMA   COMMON   COMMON  
100-23562-350   RESONATOR,DEEP DRAWN,CU,HALF-HAT,ROHS COMP   1528   RAW   Each
COMBINER   COMBINER NSN   COMBINER DROMEDAR   100-23602-001   FAB,CONDUCTOR DC
COIL,DROMEDAR   267   RAW   Each ANTENNA   ANTENNA LEGACY   COMMON  
100-23607-001   FAB,REFLECTOR,LBB65 MET,2.6m,RoHS COMP   3   RAW   Each ANTENNA
  COMMON   COMMON   100-23763-001   GEAR INTERMEDIATE,MOLDED,PLASTIC,ROHS COMP  
719   RAW   Each ANTENNA   COMMON   COMMON   100-23764-101   CLUTCH
FEMALE-DB,MOLDED,PLASTIC,ROHS COMP   631   RAW   Each TMA   COMMON   COMMON  
100-23773-202   HOUSING,CAST,CY366,ROHS COMP   2   RAW   Each TMA   COMMON  
COMMON   100-23774-200   COVER,CAST,POST-MACH,FILTER,CY366   500   RAW   Each
ANTENNA   COMMON   COMMON   100-23788-001   CLUTCH SUPPORT BRACKET,TBB65,MOLDED,
PLASTIC,RoHS COMP   24   RAW   Each TMA   COMMON   COMMON   100-23792-103  
HOUSING,CAST,CY367,ROHS COMP   5   RAW   Each TMA   COMMON   COMMON  
100-23793-100   COVER,MACH,CAST,ALUM,CY367,ROHS COMP   90   RAW   Each TMA   TMA
4G - LTE   COMMON   100-23794-100   SPACER,CAST,AL,CY367,ROHS COMP   89   RAW  
Each

 

Page 5 of 51



--------------------------------------------------------------------------------

WU Family

 

WU Group

 

WU Name

 

Item Number

 

Item Number Description

 

Proposed
Final Sale Qty

 

Inventory Location

 

UOM

FILTER   FILTER ALU   FILTER ALU CY382   100-23846-001   POST,RX,CU,ROHS COMP  
75   RAW   Each TMA   COMMON   COMMON   100-23851-002   RESONATOR,DEEP
DRAWN,BR,S7,TOP-HAT,ROHS COMP   6000   RAW   Each TMA   COMMON   COMMON  
100-23851-102   RESONATOR,DEEP DRAWN,BR,S7,HALF-HAT,ROHS COMP   1852   RAW  
Each ANTENNA   ANTENNA LEGACY   COMMON   100-23944-002   CONNECTING
ROD,AEDT,TBB65,2.0m,LB,EXTRUDED,ALUM,ROHS COMP   1   RAW   Each ANTENNA   COMMON
  COMMON   100-23944-101   CONNECTING ROD,AEDT,TBB65,LB,EXTRUDED,ALUM,ROHS COMP
  170   RAW   Each ANTENNA   ANTENNA LEGACY   COMMON   100-23944-202  
CONNECTING ROD,AEDT,TBB65,1.4m,LB,EXTRUDED,ALUM,ROHS COMP   3   RAW   Each
ANTENNA   ANTENNA LEGACY   COMMON   100-23945-002   CONNECTING
ROD,AEDT,TBB65,2.0m,HB,UPPER,EXTRUDED,ALUM,ROHS COMP   1   RAW   Each ANTENNA  
COMMON   COMMON   100-23945-101   CONNECTING ROD,AEDT,TBB65,UPPER
HB,EXTRUDED,ALUM,ROHS COMP   170   RAW   Each ANTENNA   ANTENNA LEGACY   COMMON
  100-23945-202   CONNECTING ROD,AEDT,TBB65,1.4m,HB,UPPER,EXTRUDED,ALUM,ROHS
COMP   3   RAW   Each ANTENNA   ANTENNA LEGACY   COMMON   100-23946-002  
CONNECTING ROD,AEDT,TBB65,2.0m,HB,LOWER,EXTRUDED,ALUM,ROHS COMP   1   RAW   Each
ANTENNA   COMMON   COMMON   100-23946-101   CONNECTING ROD,AEDT,TBB65,LOWER
HB,EXTRUDED,ALUM,ROHS COMP   170   RAW   Each ANTENNA   ANTENNA LEGACY   COMMON
  100-23946-202   CONNECTING ROD,AEDT,TBB65,1.4m,HB,LOWER,EXTRUDED,ALUM,ROHS
COMP   4   RAW   Each ANTENNA   COMMON   COMMON   100-24071-010  
RADOME,PLASTIC,TBB65,2.6m,EXTRUDED,RoHS COMP   152   RAW   Each ANTENNA   COMMON
  COMMON   100-24072-001   TOP CAP,TBB65, MOLDED,PLASTIC,ROHS COMP   523   RAW  
Each ANTENNA   COMMON   COMMON   100-24073-101   END CAP BOTTOM
TBB65,CASTED,ALUM,ROHS COMP   170   RAW   Each TMA   COMMON   COMMON  
100-24103-001   BUSH,PTFE,10.26 OD-7.50 ID-25.30-3.45,ROHS COMP   2164   RAW  
Each TMA   COMMON   COMMON   100-24103-002   BUSH,PTFE,10.26 OD-7.50
ID-12.35-2.25,ROHS COMP   1361   RAW   Each TMA   COMMON   COMMON  
100-24103-003   BUSH,PTFE,10.26 OD-7.50 ID-5.45-3.45,ROHS COMP   2168   RAW  
Each Not Assigned   Not Assigned   Not Assigned   1002412   COVER,D-SUB,15P
CONN,BLK,CONDUCTIVE,ROHS COMP   86   RAW   Each FILTER   FILTER ALU   COMMON  
100-24151-001   MANIFOLD,LOWPASS,AL,28.23,4.00,SLOT,1.20,Y,S45,ROHS COMP   92  
RAW   Each TMA   COMMON   COMMON   100-24166-001   CROSS
COUPLING,STAMPED,CU,BENT,2HF,8.95-1.62-27.20-31.10,ROHS COMP   810   RAW   Each
ANTENNA   COMMON   COMMON   100-24230-001   FEEDER NET AEDT 800-960 MHZ ROHS  
900   RAW   Each ANTENNA   ANTENNA LEGACY   COMMON   100-24231-001   FAB,AEDT
BRACKET,BENDED,LBB65,RoHS COMP   481   RAW   Each TMA   COMMON   COMMON  
100-24246-002   RESONATOR,MACHINED,SS,S3,STRAIGHT,ROHS COMP   1150   RAW   Each
ANTENNA   ANTENNA LEGACY   COMMON   100-24418-001   TUNING SCREW, CuZn39Pb3,Ag
1-3um, M6*0,5*12 D6/D5 L24   433   RAW   Each ANTENNA   ANTENNA LEGACY   COMMON
  100-24419-001   TUNING SCREW, CuZn39Pb3,Ag 1-3um, M6*0,5*10 D6/D5 L24   255  
RAW   Each FILTER   FILTER ALU   FILTER ALU CY376   100-24520-001  
HOUSING,FILTER,AL6061-T6,S45,ROHS COMP   42   RAW   Each TMA   COMMON   COMMON  
100-24602-005   PIN,MACHINED,BR,S5,HEX,M3-7.00,ROHS COMP   1742   RAW   Each
FILTER   FILTER ALU   FILTER ALU CY376   100-24634-001   MANIFOLD,CU,ROHS COMP  
64   RAW   Each FILTER   FILTER ALU   COMMON   100-24654-001  
SUPPORT,BOTTOM,PTFE,ROHS,CY141-V4   1140   RAW   Each FILTER   FILTER ALU  
COMMON   100-24655-001   SUPPORT,TOP,PTFE,ROHS,CY141-V4   1140   RAW   Each
FILTER   FILTER ALU   FILTER ALU CY376   100-24668-001  
POST,MANIFOLD,BRASS,S7,ROHS COMP   64   RAW   Each FILTER   FILTER ALU   FILTER
ALU CY376   100-24669-001   COVER,FILTER,AL6061-T6,S45,ROHS COMP   41   RAW  
Each ANTENNA   ANTENNA LEGACY   COMMON   100-24708-001   FAB,ELEMENT SPLITTER
GROUNDED,LOWER,LBB65,2.6m,RoHS COMP   2   RAW   Each ANTENNA   ANTENNA LEGACY  
COMMON   100-24709-001   FAB,ELEMENT SPLITTER GROUNDED,UPPER,LBB65,2.6m,RoHS
COMP   3   RAW   Each FILTER   FILTER ALU   FILTER ALU CY376   100-24718-001  
POST,RX,TX,CU,ROHS COMP   190   RAW   Each FILTER   FILTER ALU   FILTER ALU
CY376   100-24720-001   POST,LOWPASS,CU,ROHS COMP   64   RAW   Each FILTER  
FILTER ALU   FILTER ALU CY376   100-24725-001   TRANSMISSION
ROD,AL6061-T6,S45,ROHS COMP   64   RAW   Each FILTER   FILTER ALU   FILTER ALU
CY376   100-24729-001   TRANSMISSION ROD,7/16,AL6061-T6,S45,ROHS COMP   64   RAW
  Each FILTER   FILTER ALU   FILTER ALU CY376   100-24731-001   TRANSMISSION
ROD,7/16,AL6061-T6,S45,ROHS COMP   64   RAW   Each ANTENNA   ANTENNA LEGACY  
COMMON   100-24737-001   FAB,CABLE SUPPORT BLOCK,LBB65,RoHS COMP   892   RAW  
Each FILTER   FILTER MOTO   COMMON   100-24776-100  
HOUSING,MACH,CAST,AL,DELAY_FILTER,HILLSBOROUGH   505   RAW   Each FILTER  
FILTER ALU   FILTER ALU CY376   100-24787-001   SUPPORT,BOTTOM,PTFE,ROHS COMP  
42   RAW   Each FILTER   FILTER ALU   FILTER ALU CY376   100-24789-001  
SUPPORT,TOP,PTFE,ROHS COMP   42   RAW   Each FILTER   FILTER ALU   FILTER ALU
CY382   100-24868-200   HOUSING,CAST,MACHINE,100-24868-001,ROHS COMP   6   RAW  
Each ANTENNA   ANTENNA LEGACY   COMMON   100-24937-001   FAB,ELEMENT
SPLITTER,LOWER,LBB65,2.6m,RoHS COMP   9   RAW   Each ANTENNA   ANTENNA LEGACY  
COMMON   100-24938-001   FAB,ELEMENT SPLITTER,UPPER,LBB65,2.6m,RoHS COMP   9  
RAW   Each FILTER   FILTER ALU   FILTER ALU LOW LOSS OTHER   100-24945-001  
MANIFOLD,ALUM,S39,ROHS   55   RAW   Each FILTER   FILTER ALU   FILTER ALU LOW
LOSS OTHER   100-24946-001   MANIFOLD_2,ALUM,S39,ROHS   116   RAW   Each COMMON
  COMMON   COMMON   100-24981-001   TUNING SCREW,M10x0.75
L10,TURN,BRASS,DROMEDAR   194   SMALL   Each COMMON   COMMON   COMMON  
100-24981-002   TUNING SCREW,M10x0.75 L12,TURN,BRASS,DROMEDAR   394   SMALL  
Each FILTER   FILTER ALU   FILTER ALU CY376   100-24996-001   RESONATOR_RX   572
  RAW   Each ANTENNA   ANTENNA LEGACY   COMMON   100-25031-001   RADOME
1.3m,MET,DP90/BROADBAND,RoHS COMP   2   RAW   Each ANTENNA   ANTENNA LEGACY  
ANTENNA 5 SERIES SINGLE BAND   100-25031-101   RADOME
1.9m,MET,DP90/BROADBAND,RoHS COMP   126   RAW   Each TMA   COMMON   COMMON  
100-25039-001   LABEL,OVERLAY,TMA,CY367,ROHS COMP   1801   RAW   Each ANTENNA  
COMMON   COMMON   100-25053-001   BEARING,PLASTIC,MACHINED,ROHS COMP   2529  
RAW   Each ANTENNA   COMMON   COMMON   100-25055-001   SLEEVE BEARING-LEAD
SCREW,MACHINED,PLASTIC,ROHS COMP   1211   RAW   Each FILTER   FILTER ALU  
FILTER ALU CY382   100-25134-001   RESONATOR,TX,SST 416,S3,ROHS COMP,37.07 LONG
  50   RAW   Each

 

Page 6 of 51



--------------------------------------------------------------------------------

WU Family

 

WU Group

 

WU Name

 

Item Number

 

Item Number Description

 

Proposed
Final Sale Qty

 

Inventory Location

 

UOM

ANTENNA   COMMON   COMMON   100-25138-001   RADOME,QUADPOL,RoHS COMP   8   RAW  
Each ANTENNA   COMMON   COMMON   100-25212-001   HOUSING AEDT
LB,EXTRUDED,ALUM,ROHS COMP   485   RAW   Each FILTER   FILTER ALU   FILTER ALU
CY376   100-25264-001   MANIFOLD,AL,6.66,4.00,4.00,M2.5,S45,ROSH COMP   64   RAW
  Each TMA   TMA 4G - LTE   COMMON   100-25276-002  
RESONATORRX,MACH,STEEL,D23,UDO2   4443   RAW   Each TMA   TMA 4G - LTE   COMMON
  100-25276-003   RESONATORRX,MACH,STEEL,D24,UDO2   1681   RAW   Each TMA   TMA
4G - LTE   COMMON   100-25277-001   RESONATORTX,MACH,STEEL,UDO2   2192   RAW  
Each ANTENNA   COMMON   COMMON   100-25336-001   DIELECTRIC,BTM-SUPPORTING-1,LB
AEDT,MOLDED,PLASTIC,ROHS COMP   485   RAW   Each ANTENNA   COMMON   COMMON  
100-25337-001   DIELECTRIC,BTM-SUPPORTING-2,LB AEDT,MOLDED,PLASTIC,ROHS COMP  
485   RAW   Each ANTENNA   COMMON   COMMON   100-25340-001  
DIELECTRIC,ADJUSTABLE,LB AEDT,MOLDED,PLASTIC,ROHS COMP   1940   RAW   Each
ANTENNA   COMMON   COMMON   100-25347-001   RACK,DIELECTRIC
DRIVING,MOLDED,PLASTIC,ROHS COMP   485   RAW   Each ANTENNA   COMMON   COMMON  
100-25388-001   DIELECTRIC,BTM-SUPPORT-2,HB AEDT,MOLDED,PLASTIC,ROHS COMP   754
  RAW   Each ANTENNA   COMMON   COMMON   100-25389-001  
DIELECTRIC,BTM-SUPPORT-3,HB AEDT,MOLDED,PLASTIC,ROHS COMP   1508   RAW   Each
ANTENNA   COMMON   COMMON   100-25390-001   HOUSING AEDT HB,EXTRUDED,ALUM,ROHS
COMP   913   RAW   Each ANTENNA   COMMON   COMMON   100-25391-001  
DIELECTRIC,TOP-SUPPORT-2,HB AEDT,MOLDED,PLASTIC,ROHS COMP   754   RAW   Each
ANTENNA   COMMON   COMMON   100-25392-001   DIELECTRIC,TOP-SUPPORT-3,HB
AEDT,MOLDED,PLASTIC,ROHS COMP   1508   RAW   Each ANTENNA   COMMON   COMMON  
100-25407-001   DIELECTRIC,MID-STATIONARY-1,LB AEDT,MOLDED,PLASTIC,ROHS COMP  
52   RAW   Each ANTENNA   ANTENNA 4G - LTE   COMMON   100-25433-101   CLUTCH
SUPPORT BRACKET,WiMAX 2.5GHz   614   RAW   Each COMBINER   COMBINER NSN  
COMBINER DROMEDAR   100-25482-001   STRIP,CABLE GROUNDING PLATE,Cu-DHP,DROMEDAR
  184   RAW   Each COMBINER   COMBINER NSN   COMBINER DROMEDAR   100-25483-001  
STRIP,RX OVERCOUPLING,R, Cu-DHP,DROMEDAR   148   RAW   Each COMBINER   COMBINER
NSN   COMBINER DROMEDAR   100-25484-001   STRIP,DC BLOCK 1, Cu-DHP,DROMEDAR  
204   RAW   Each COMBINER   COMBINER NSN   COMBINER DROMEDAR   100-25485-001  
STRIP,DC BLOCK 2,R,Cu-DHP,DROMEDAR   159   RAW   Each ANTENNA   COMMON   COMMON
  100-25506-001   MTG BRACKET,iRET AEDT,EXTRUDED,AL,ROHS COMP   1460   RAW  
Each ANTENNA   COMMON   COMMON   100-25506-201   BRACKET,MTG,i-RET
AEDT,SHEETMETAL,AL,ROHS COMP   2271   RAW   Each ANTENNA   COMMON   COMMON  
100-25507-001   DIELECTRIC,MID-STATIONARY-2,LB AEDT,MOLDED,PLASTIC,ROHS COMP  
52   RAW   Each ANTENNA   COMMON   COMMON   100-25521-001  
SPACER,AEDT,EXTRUDED,ALUM,ROHS COMP   17975   RAW   Each FILTER   FILTER ALU  
FILTER ALU CY382   100-25524-001   RESONATOR,RX,SST 416,S3,ROHS COMP   85   RAW
  Each ANTENNA   COMMON   COMMON   100-25531-001  
DIELECTRIC,TOP-SUPPORTING-1,LB AEDT,MOLDED,PLASTIC,ROHS COMP   485   RAW   Each
ANTENNA   COMMON   COMMON   100-25534-001   DIELECTRIC,BTM-SUPPORTING-3,LB
AEDT,MOLDED,PLASTIC,ROHS COMP   970   RAW   Each ANTENNA   COMMON   COMMON  
100-25535-001   DIELECTRIC,TOP-SUPPORTING-2,LB AEDT,MOLDED,PLASTIC,ROHS COMP  
485   RAW   Each ANTENNA   COMMON   COMMON   100-25536-001  
DIELECTRIC,TOP-SUPPORTING-3,LB AEDT,MOLDED,PLASTIC,ROHS COMP   970   RAW   Each
ANTENNA   COMMON   COMMON   100-25608-001   GABLE UPPER (LOW
COST),DBB/TBB,ALUZINC,RoHS COMP   524   RAW   Each TMA   COMMON   COMMON  
100-25626-001   INSULATOR,STAMPED,POLYPROPYLENE,.25 THK,ROHS COMP   1661   RAW  
Each TMA   COMMON   COMMON   100-25627-001   INSULATOR,STAMPED,POLYPROPYLENE,.25
THK,ROHS COMP   1661   RAW   Each FILTER   FILTER ALU   FILTER ALU CY382  
100-25629-101   COVER,FILTER,AL 5052-H32,ROHS COMP   31   RAW   Each ANTENNA  
COMMON   COMMON   100-25632-001   DIELECTRIC,BTM-SUPPORT-1,HB
AEDT,MOLDED,PLASTIC,ROHS COMP   754   RAW   Each ANTENNA   COMMON   COMMON  
100-25633-001   DIELECTRIC,TOP-SUPPORT-1,HB AEDT,MOLDED,PLASTIC,ROHS COMP   754
  RAW   Each ANTENNA   COMMON   COMMON   100-25634-001  
DIELECTRIC,MID-STATIONARY-1,HB AEDT,MOLDED,PLASTIC,ROHS COMP   1508   RAW   Each
ANTENNA   COMMON   COMMON   100-25635-001   DIELECTRIC,ADJUSTABLE,HB
AEDT,MOLDED,PLASTIC,ROHS COMP   3016   RAW   Each TMA   COMMON   COMMON  
100-25643-001   GASKET ID239 L760   183   RAW   Each ANTENNA   COMMON   COMMON  
100-25656-001   RACK,DIELECTRIC DRIVING,HB,MOLDED,PLASTIC,ROHS COMP   1135   RAW
  Each ANTENNA   COMMON   COMMON   100-25657-001  
DIELECTRIC,MID-STATIONARY-2,HB AEDT,MOLDED,PLASTIC,ROHS COMP   1508   RAW   Each
TMA   TMA 4G - LTE   COMMON   100-25659-001   FLAT WASHER, Zn, d6.5/D14, L1.5  
2196   SMALL   Each ANTENNA   COMMON   COMMON   100-25782-001   ANTENNA
BRACKET,STEEL,SHEET METAL,ROHS COMP   1704   RAW   Each ANTENNA   ANTENNA 4G -
LTE   COMMON   100-25919-202   LABEL,TILT SCALE i-RET,BORDEAUX,WiMAX,0-10 DT  
614   SMALL   Each TMA   TMA 4G - LTE   COMMON   100-26094-001   SPACER LID-LNA
5.5MM   509   RAW   Each ANTENNA   ANTENNA 4G - LTE   COMMON   100-26146-101  
RADOME,PVC,2.5mm,SNAP-TOP,1.27m   90   RAW   Each ANTENNA   ANTENNA 4G - LTE  
COMMON   100-26146-200   RADOME,PVC,2.5mm,SNAP-TOP,1.8m   43   RAW   Each
ANTENNA   ANTENNA 4G - LTE   COMMON   100-26146-300  
RADOME,PVC,2.5mm,SNAP-TOP,2.4m   200   RAW   Each FILTER   FILTER ALU   FILTER
ALU AUBURN   100-26147-200   HOUSING,FILTER,MACH-CAST,AL,BTS2430,27,ROHS COMP  
5   RAW-NPI   Each COMBINER   COMBINER NSN   COMBINER DROMEDAR   100-26228-001  
STRIP,DC BLOCK,PTFE,DROMEDAR   174   RAW   Each COMBINER   COMBINER NSN  
COMBINER DROMEDAR   100-26229-001   BARREL,CONNECTOR PIN SUPPORT,PTFE,DROMEDAR  
174   RAW   Each COMBINER   COMBINER NSN   COMBINER DROMEDAR   100-26234-001  
STRIP,DC BLOCK 2,L,Cu-DHP,DROMEDAR   84   RAW   Each COMBINER   COMBINER NSN  
COMBINER DROMEDAR   100-26235-001   STRIP,RX OVERCOUPLING,L, Cu-DHP,DROMEDAR  
94   RAW   Each ANTENNA   ANTENNA 4G - LTE   COMMON   100-26280-001  
CAGE,VLBB,X-POL   695   RAW   Each ANTENNA   ANTENNA 4G - LTE   COMMON  
100-26280-102   CAGE,VLBB,X-POL,SHEET METAL,ROHS COMP   154   RAW   Each ANTENNA
  ANTENNA 4G - LTE   COMMON   100-26280-107   CAGE,VLBB,X-POL,SHEET METAL,ROHS
COMP   2800   RAW   Each ANTENNA   ANTENNA 4G - LTE   GLENRIDGE   100-26280-108
  CAGE,VLBB,X-POL,SHEET METAL,ROHS COMP   33   RAW   Each COMBINER   COMBINER
NSN   COMBINER DROMEDAR   100-26352-001   STRIP,CABLE GROUNDING
PLATE,Cu-DHP,DROMEDAR   184   RAW   Each

 

Page 7 of 51



--------------------------------------------------------------------------------

WU Family

 

WU Group

 

WU Name

 

Item Number

 

Item Number Description

 

Proposed
Final Sale Qty

 

Inventory Location

 

UOM

ANTENNA   ANTENNA 4G - LTE   COMMON   100-26381-001   TOP CAP,VLBB   2049   RAW
  Each ANTENNA   ANTENNA LEGACY   ANTENNA QUAD 900 SINGLE BAND   100-26398-001  
FAB,PATCH LOWER,QUAD 900,RoHS COMP   48   RAW   Each COMMON   COMMON   COMMON  
100-26407-001   LABEL,BLANK   2819   SMALL   Each ANTENNA   ANTENNA 4G - LTE  
COMMON   100-26423-001   SPACER,ELEMENT,2.6mm   67035   RAW   Each COMMON  
COMMON   COMMON   100-26434-001   PROTECTIVE,LABEL   2001   SMALL   Each ANTENNA
  ANTENNA LEGACY   ANTENNA QUAD 900 SINGLE BAND   100-26531-001   FAB,PATCH
UPPER,QUAD 900,RoHS COMP   48   RAW   Each Not Assigned   Not Assigned   Not
Assigned   100-26717-101   RESONATOR,DEEP DRAWN,CU,TOP-HAT,ROHS COMP   4560  
RAW   Each ANTENNA   ANTENNA LEGACY   COMMON   100-26772-001   TUNING
PLATE,PLASTIC,RoHS COMP   680   RAW   Each ANTENNA   ANTENNA LEGACY   ANTENNA
QUAD 900 SINGLE BAND   100-26931-100   FAB,RADOME,NOSS QUAD 900,2.0m,RoHS COMP  
4   RAW   Each ANTENNA   ANTENNA LEGACY   ANTENNA QUAD 900 SINGLE BAND  
100-26945-001   FAB,SPACER,PATCH,UPPER,PLASTIC,QUAD900,RoHS COMP   188   RAW  
Each TMA   TMA 4G - LTE   COMMON   100-27071-001   SPACER M5-M3 L5.5/2.3   8030
  RAW   Each TMA   TMA 4G - LTE   COMMON   100-27072-001   CONDUCTOR FILTER LNA
D5 L18.0   1133   RAW   Each ANTENNA   ANTENNA 4G - LTE   COMMON   100-27192-001
  DIELECTRIC,ADJUSTABLE,WiMAX AEDT   1877   RAW   Each ANTENNA   ANTENNA 4G -
LTE   COMMON   100-27193-003   DIELECTRIC,MID-STATIONARY-2,WiMAX AEDT   944  
RAW   Each ANTENNA   ANTENNA 4G - LTE   COMMON   100-27194-003  
DIELECTRIC,MID-STATIONARY-1,WiMAX AEDT   964   RAW   Each ANTENNA   ANTENNA 4G -
LTE   COMMON   100-27195-001   DIELECTRIC,BTM-SUPPORT-3,WiMAX AEDT   967   RAW  
Each ANTENNA   ANTENNA 4G - LTE   COMMON   100-27196-001  
DIELECTRIC,BTM-SUPPORT-2,WiMAX AEDT   535   RAW   Each ANTENNA   ANTENNA 4G -
LTE   COMMON   100-27198-001   DIELECTRIC,BTM-SUPPORT-1,WiMAX AEDT   469   RAW  
Each ANTENNA   ANTENNA 4G - LTE   COMMON   100-27199-001  
DIELECTRIC,TOP-SUPPORT-3,WiMAX AEDT   986   RAW   Each ANTENNA   ANTENNA 4G -
LTE   COMMON   100-27200-001   DIELECTRIC,TOP-SUPPORT-2,WiMAX AEDT   537   RAW  
Each ANTENNA   ANTENNA 4G - LTE   COMMON   100-27201-001  
DIELECTRIC,TOP-SUPPORT-1,WiMAX AEDT   523   RAW   Each FILTER   FILTER ALU  
FILTER ALU CY376   100-27226-001   POST,MANIFOLD,BRASS,S7,DURHAM,ROHS COMP   64
  RAW   Each FILTER   FILTER ALU   FILTER ALU LOW LOSS CY306   100-27523-001  
MANIFOLD,MACHINED,AL,S39,ROHS COMP   570   RAW   Each ANTENNA   COMMON   COMMON
  100-27670-010   FAB,SPACER,DUAL SHEET LOCK,L27mm,PLASTIC,RoHS COMP   1546  
RAW   Each ANTENNA   ANTENNA LEGACY   ANTENNA QUAD 900 SINGLE BAND  
100-27770-001   FAB,PROTECTIVE PIPE-CENTER WALL,PLASTIC,QUAD900 NOSS,RoHS COMP  
9   RAW   Each FILTER   FILTER ALU   FILTER ALU LOW LOSS CY306   100-27778-001  
POST,MACHINED,CU,6.35x33.50,M3,ROHS COMP   570   RAW   Each FILTER   FILTER ALU
  FILTER ALU LOW LOSS CY306   100-27783-001   TUBE,PTFE,NAT,2AWG,9.55
OD,8.00,ROHS COMP   570   RAW   Each ANTENNA   COMMON   COMMON   100-27971-001  
GABLE,CASTED,ALUMINUM,QUADPOL 65/90, RoHS COMP   642   RAW   Each REPEATER  
REPEATER NEXUS RT MID POWER   REPEATER NEXUS RT MIRAGE   100-28030-002   FILTER
TUNING LID,STAMPED,900MHz,MIRAGE   182   RAW   Each ANTENNA   COMMON   COMMON  
100-28067-001   FAB,FEEDER NET,ALUMINUM,AEDT 1710-2170MHz,RoHS COMP   2500   RAW
  Each ANTENNA   ANTENNA 4G - LTE   COMMON   100-28129-001   AEDT FEEDER
NET,VLBB,SHEET METAL,BRASS,ROHS COMP   625   RAW   Each ANTENNA   ANTENNA 4G -
LTE   COMMON   100-28130-001   DIELECTRIC,STATIONARY,VLBB
AEDT,MOLDED,PLASTIC,ROHS COMP   2205   RAW   Each ANTENNA   ANTENNA 4G - LTE  
GLENRIDGE   100-28131-001   DIELECTRIC,ADJUSTABLE,VLBB AEDT,MOLDED,PLASTIC,ROHS
COMP   2185   RAW   Each ANTENNA   ANTENNA 4G - LTE   COMMON   100-28132-001  
RACK,DIELECTRIC DRIVING,HBB,MOLDED,PLASTIC,ROHS COMP   1817   RAW   Each ANTENNA
  ANTENNA 4G - LTE   COMMON   100-28134-001   RACK,DIELECTRIC
DRIVING,VLBB,MOLDED,PLASTIC,ROHS COMP   828   RAW   Each ANTENNA   ANTENNA 4G -
LTE   GLENRIDGE   100-28134-100   RACK,DIELECTRIC
DRIVING,VLBB,MOLDED,PLASTIC,ROHS COMP   625   RAW   Each ANTENNA   ANTENNA 4G -
LTE   COMMON   100-28135-001   FEEDER NET END SUPPORT,VLBB
AEDT,MOLDED,PLASTIC,ROHS COMP   8048   RAW   Each FILTER   FILTER ALU   COMMON  
100-28138-003   MOLD CROSS COUPLING,HDPE,ROHS COMP   35   RAW   Each FILTER  
FILTER ALU   COMMON   100-28138-014   MOLD CROSS COUPLING,HDPE,ROHS COMP   27  
RAW   Each FILTER   FILTER ALU   COMMON   100-28138-028   INJECTED
CROSS_CPLG-Cu-16.45-13.20-9.60 ROHS COMP   70   RAW   Each FILTER   FILTER ALU  
COMMON   100-28138-029   INJECTED CROSS_CPLG-Cu-16.45-20.00-10.00 ROHS COMP   52
  RAW   Each FILTER   FILTER ALU   COMMON   100-28138-032   INJECTED
CROSS_CPLG-Cu-16.45-13.20-10.00 ROHS COMP   63   RAW   Each FILTER   FILTER ALU
  COMMON   100-28138-033   INJECTED CROSS-CPLG-CU-12.20-23.76-7.11 ROHS COMP  
789   RAW   Each FILTER   FILTER ALU   COMMON   100-28138-034   INJECTED
CROSS-CPLG-CU-12.20-19.95-7.11 ROHS COMP   844   RAW   Each FILTER   FILTER ALU
  COMMON   100-28138-037   INJECTED CROSS-CPLG-Cu-12.20-7.10-14.65 ROHS COMP  
63   RAW   Each FILTER   FILTER ALU   COMMON   100-28138-045   INJECTED
CROSS-CPLG-CU-12.20-22.35-5.08 ROHS COMP   838   RAW   Each FILTER   FILTER ALU
  FILTER ALU CY382   100-28138-050   INJECTED CROSS-CPLG COPPER CU110,ROHS COMP
  45   RAW   Each ANTENNA   COMMON   COMMON   100-28161-001   FAB,FEEDER
NET,ALUMINUM,AEDT 800-960 MHz,RoHS COMP   810   RAW   Each ANTENNA   ANTENNA
LEGACY   ANTENNA QUAD 900 SINGLE BAND   100-28249-001   FAB,TOP CAP WITH
SUPPORT,QUAD 900 NOSS,RoHS COMP   3   RAW   Each TMA   TMA LEGACY LGP   TMA
LGP175XX   100-28458-001   OVERLAY 362x152x0,375mm, Polykarbonat 8B35, ROHS.  
29   RAW   Each ANTENNA   ANTENNA 4G - LTE   COMMON   100-28494-001  
RADOME,1.2m   15   RAW   Each TMA   TMA 4G - LTE   TMA HALTI   100-28659-002  
MIDDLE FRAME,CASTED,MACHINED,AlSi12,HALTI   288   RAW   Each TMA   TMA 4G - LTE
  TMA HALTI   100-28661-002   LABEL,FRONT FACE,HALTI   124   RAW   Each TMA  
TMA 4G - LTE   TMA HALTI   100-28662-001   BRACKET,SHEET METAL,SS,HALTI   590  
RAW   Each ANTENNA   ANTENNA 4G - LTE   COMMON   100-28690-101   HOUSING AEDT
WiMAX,EXTRUDED,ALUM,ROHS COMP   307   RAW   Each ANTENNA   ANTENNA 4G - LTE  
COMMON   100-28690-201   HOUSING AEDT HB,EXTRUDED,ALUM,ROHS COMP   540   RAW  
Each Not Assigned   Not Assigned   Not Assigned   100-28690-202   HOUSING AEDT
HB,EXTRUDED,ALUM,ROHS COMP   2   RAW-EA   Each ANTENNA   ANTENNA 4G - LTE  
COMMON   100-28691-101   HOUSING AEDT LB,EXTRUDED,ALUM,ROHS COMP   246   RAW  
Each

 

Page 8 of 51



--------------------------------------------------------------------------------

WU Family

 

WU Group

 

WU Name

 

Item Number

 

Item Number Description

 

Proposed
Final Sale Qty

 

Inventory Location

 

UOM

ANTENNA   ANTENNA 4G - LTE   GLENRIDGE   100-28691-103   HOUSING AEDT
LB,EXTRUDED,ALUM,ROHS COMP   250   RAW   Each Not Assigned   Not Assigned   Not
Assigned   100-28691-104   HOUSING AEDT LB,EXTRUDED,ALUM,ROHS COMP   51   RAW  
Each Not Assigned   Not Assigned   Not Assigned   100-28691-401   HOUSING AEDT
LB,EXTRUDED,ALUM,ROHS COMP   328   RAW   Each ANTENNA   ANTENNA 4G - LTE  
COMMON   100-28698-101   DIELECTRIC,ADJUSTABLE,HBB AEDT,MOLDED,PLASTIC,ROHS COMP
  4989   RAW   Each ANTENNA   ANTENNA 4G - LTE   COMMON   100-28699-001  
DIELECTRIC,STATIONARY,HBB AEDT,MOLDED,PLASTIC,ROHS COMP   1996   RAW   Each
ANTENNA   ANTENNA 4G - LTE   COMMON   100-28700-001  
SPACER,AEDT,EXTRUDED,ALUM,ROHS COMP   30846   RAW   Each ANTENNA   ANTENNA 4G -
LTE   GLENRIDGE   100-28700-100   SPACER SHORT,AEDT,EXTRUDED,ALUM,ROHS COMP  
120   RAW   Each ANTENNA   ANTENNA 4G - LTE   COMMON   100-28701-602   END
CAP,BOTTOM,DIE CASTED,ALUM,ROHS COMP   759   RAW   Each ANTENNA   ANTENNA 4G -
LTE   ANTENNA KANSAS TRIPLE BAND W-IRET   100-28701-603   END CAP,BOTTOM,DIE
CASTED,ALUM,ROHS COMP   1   RAW   Each ANTENNA   COMMON   COMMON   100-28702-001
  IRET COVER PLATE,MOLDED PLASTIC,RoHS COMP   1349   RAW   Each ANTENNA  
ANTENNA 4G - LTE   COMMON   100-28754-001   TUNING SHIM,ULTEM,10mmX20mm   4290  
IDM   Each ANTENNA   ANTENNA 4G - LTE   COMMON   100-28842-001   FEEDER NET MID
SUPPORT,REAR,VLBB AEDT,MOLDED,PLASTIC,ROHS COMP   819   RAW   Each ANTENNA  
ANTENNA 4G - LTE   COMMON   100-28843-001   FEEDER NET MID SUPPORT,FRONT,VLBB
AEDT,MOLDED,PLASTIC,ROHS COMP   605   RAW   Each ANTENNA   ANTENNA 4G - LTE  
COMMON   100-28844-001   SPACER,DIELECTRIC,MOLDED,PLASTIC,ROHS COMP   5044   RAW
  Each ANTENNA   ANTENNA 4G - LTE   GLENRIDGE   100-28849-002   CONNECTING
ROD,AEDT,DBB65,EXTRUDED,ALUM,ROHS COMP   13   RAW   Each ANTENNA   ANTENNA 4G -
LTE   GLENRIDGE   100-28849-003   CONNECTING ROD,AEDT,DBB65,EXTRUDED,ALUM,ROHS
COMP   13   RAW   Each ANTENNA   ANTENNA 4G - LTE   GLENRIDGE   100-28849-004  
CONNECTING ROD,AEDT,DBB65,EXTRUDED,ALUM,ROHS COMP   268   RAW   Each ANTENNA  
ANTENNA 4G - LTE   GLENRIDGE   100-28849-005   CONNECTING
ROD,AEDT,DBB65,EXTRUDED,ALUM,ROHS COMP   256   RAW   Each ANTENNA   ANTENNA 4G -
LTE   COMMON   100-28859-102   AIRSTRIP,OVER,DUAL BAND,65 DEGREE,ROHS COMP   112
  RAW   Each ANTENNA   ANTENNA 4G - LTE   COMMON   100-28860-102  
AIRSTRIP,FLAT,DUAL BAND,65 DEGREE,ROHS COMP   1072   RAW   Each ANTENNA  
ANTENNA 4G - LTE   COMMON   100-28860-103   AIRSTRIP,FLAT,DUAL BAND,65
DEGREE,ROHS COMP   72   RAW   Each ANTENNA   ANTENNA 4G - LTE   COMMON  
100-28860-202   AIRSTRIP,FLAT,DUAL BAND,65 DEGREE,ROHS COMP   18   RAW   Each
COMBINER   COMBINER 4G - LTE   COMBINER MAMBA   100-28886-001  
OVERLAY,GLENRIDGE,PLASTIC,ROHS COMP   477   RAW   Each REPEATER   REPEATER NEXUS
RT MID POWER   REPEATER NEXUS RT MIRAGE   100-28908-004   RESONATOR,DEEP
DRAWN,MCN,LENGTH 10.3,PLATED,SS410,MIRAGE   50   RAW   Each REPEATER   REPEATER
NEXUS RT MID POWER   REPEATER NEXUS RT MIRAGE   100-28908-005   RESONATOR,DEEP
DRAWN,MCN,LENGTH 11.3,PLATED,SS410,MIRAGE   50   RAW   Each TMA   TMA 4G - LTE  
TMA HALTI   100-28916-001   PIN,CONN,BTSDIV,HALTI   1533   RAW   Each TMA   TMA
4G - LTE   TMA HALTI   100-28921-001   LID SHIELD 40.5x135.9 H8.5,HALTI   638  
RAW   Each ANTENNA   ANTENNA 4G - LTE   GLENRIDGE   100-28936-201   MTG
BRACKET,AEDT,SHEETMETAL,AL,ROHS COMP   2504   RAW   Each ANTENNA   ANTENNA 4G -
LTE   COMMON   100-28937-002   SPACER,CLUTCH SUPPORT,EXTRUDED,AL,ROHS COMP  
1870   RAW   Each COMBINER   COMBINER 4G - LTE   COMBINER MAMBA   100-28961-501
  SPACER,SIDE WALL,PLASTIC,GLENRIDGE,ROHS COMP   5890   RAW   Each ANTENNA  
ANTENNA 4G - LTE   GLENRIDGE   100-29101-002   LB TUBE,DBB65,GLENRIDGE,ROHS COMP
  236   RAW   Each ANTENNA   ANTENNA 4G - LTE   COMMON   100-29101-003   LB
TUBE,DBB65,GLENRIDGE,ROHS COMP   2470   RAW   Each ANTENNA   ANTENNA 4G - LTE  
ANTENNA IGOR   100-29101-005   LB TUBE,DB65,IGOR,ROHS COMP   2548   RAW   Each
COMMON   COMMON   COMMON   100-29396-001   50X18 BARCODE THERMAL LABEL   943  
RAW-PROTO   Each ANTENNA   COMMON   COMMON   100-29444-001  
SPACER,MOULDED,PLASTIC,FEEDERNET SUPPORT,RoHS COMP   2898   RAW   Each FILTER  
FILTER ALU   FILTER ALU LOW LOSS CY306   100-29459-001  
CROSS_CPLG_BAR-CU-66.86-2.50-1.35(PR)   570   RAW   Each FILTER   FILTER ALU  
COMMON   100-29579-001   POST,Tx,AL,ROHS COMP   82   RAW   Each FILTER   FILTER
ALU   FILTER ALU LOW LOSS CY306   100-29582-001  
CROSS_CPLG-CU-35.64-8.00-1.52,ROHS COMP   570   RAW   Each COMMON   COMMON  
COMMON   1002961   SCREW,SHCS,HEX,M3x12,w/NYLON PATCH,SS-A4,ROHS COMP   5920  
RAW   Each FILTER   FILTER NSN   COMMON   100-29863-001  
LABEL,PACKAGING,BLANK,NSN   1688   CON-SSCI   Each ANTENNA   ANTENNA 4G - LTE  
COMMON   100-29914-101   ELEMENT,DOUBLE,UNDER,AL,SHEET METAL,GLENRIDGE,ROHS COMP
  50   RAW   Each ANTENNA   ANTENNA 4G - LTE   COMMON   100-29915-101  
ELEMENT,DOUBLE,OVER,AL,SHEET METAL,GLENRIDGE,ROHS COMP   35   RAW   Each ANTENNA
  ANTENNA 4G - LTE   COMMON   100-29917-201   ELEMENT,DOUBLE,OVER,AL,SHEET
METAL,GLENRIDGE,ROHS COMP   35   RAW   Each ANTENNA   ANTENNA 4G - LTE   COMMON
  100-29918-101   ELEMENT,DOUBLE,UNDER,AL,SHEET METAL,GLENRIDGE,ROHS COMP   35  
RAW   Each ANTENNA   ANTENNA 4G - LTE   COMMON   100-29971-001   SIDE WALL,SHEET
METAL,GLENRIDGE,ROHS COMP   5330   RAW   Each TMA   TMA 4G - LTE   COMMON  
100-29977-001   RESONATOR HAT,MACH,FE,KEELBACK   40   RAW   Each REPEATER  
REPEATER NEXUS RT MID POWER   REPEATER NEXUS RT MIRAGE   100-30015-002   TX
INPUT SHEET PART,ETCHED,MIRAGE   154   RAW   Each REPEATER   REPEATER NEXUS RT
MID POWER   REPEATER NEXUS RT MIRAGE   100-30016-001   CROSS COUPLING 7-10,
SHEET PART,ETCHED,MIRAGE   543   RAW   Each REPEATER   REPEATER NEXUS RT MID
POWER   REPEATER NEXUS RT MIRAGE   100-30017-001   CROSS COUPLING 4-6, SHEET
PART,ETCHED,MIRAGE   154   RAW   Each REPEATER   REPEATER NEXUS RT MID POWER  
REPEATER NEXUS RT MIRAGE   100-30018-001   CROSS COUPLING 7-9, SHEET
PART,ETCHED,MIRAGE   158   RAW   Each REPEATER   REPEATER NEXUS RT MID POWER  
REPEATER NEXUS RT MIRAGE   100-30019-001   CROSS COUPLING 1-3, SHEET
PART,ETCHED,MIRAGE   158   RAW   Each REPEATER   REPEATER NEXUS RT MID POWER  
REPEATER NEXUS RT MIRAGE   100-30020-001   RX INDUCTIVE COUPLING 1-3, SHEET
PART,ETCHED,MIRAGE   154   RAW   Each REPEATER   REPEATER NEXUS RT MID POWER  
REPEATER NEXUS RT MIRAGE   100-30021-002   RX INDUCTIVE COUPLING 4-6, SHEET
PART,ETCHED,MIRAGE   154   RAW   Each REPEATER   REPEATER NEXUS RT MID POWER  
REPEATER NEXUS RT MIRAGE   100-30022-001   RX INDUCTIVE COUPLING 8-10, SHEET
PART,ETCHED,MIRAGE   154   RAW   Each REPEATER   REPEATER NEXUS RT MID POWER  
REPEATER NEXUS RT MIRAGE   100-30023-001   RX INPUT SHEET PART,ETCHED,MIRAGE  
154   RAW   Each REPEATER   REPEATER NEXUS RT MID POWER   REPEATER NEXUS RT
MIRAGE   100-30024-002   COMMON JUNCTION, SHEET PART,ETCHED,MIRAGE   198   RAW  
Each REPEATER   REPEATER NEXUS RT MID POWER   REPEATER NEXUS RT MIRAGE  
100-30025-001   VSWR RF LINE,SHEET PART,ETCHED,MIRAGE   154   RAW   Each
REPEATER   REPEATER NEXUS RT MID POWER   REPEATER NEXUS RT MIRAGE  
100-30028-001   CONN,RF,N-FEMALE,STR,PRESS FIT,MIRAGE   329   RAW   Each

 

Page 9 of 51



--------------------------------------------------------------------------------

WU Family

 

WU Group

 

WU Name

 

Item Number

 

Item Number Description

 

Proposed
Final Sale Qty

 

Inventory Location

 

UOM

REPEATER   REPEATER NEXUS RT MID POWER   REPEATER NEXUS RT MIRAGE  
100-30029-001   RF LINE PLUG SCREW,MACH,BRASS,MIRAGE   338   RAW   Each FILTER  
FILTER MOTO   FILTER MOTO CU361   100-30115-001  
PANEL,TUNING-BTS-117.75-65.75-.127-SPEC(PR)   472   RAW   Each ANTENNA   COMMON
  COMMON   100-30199-001   GUIDE BLOCK,MOLDED,PLASTIC,RoHS COMP   476   RAW  
Each ANTENNA   ANTENNA LEGACY   COMMON   100-30212-002   CONNECTING WIRE,
CUTTED, INSULATED, 1.07, L20   228   RAW   Each ANTENNA   ANTENNA LEGACY  
COMMON   100-30212-003   CONNECTING WIRE, CUTTED, INSULATED, 1.07, L30   237  
RAW   Each ANTENNA   ANTENNA LEGACY   COMMON   100-30212-004   CONNECTING WIRE,
CUTTED, INSULATED, 1.07, L40   201   RAW   Each ANTENNA   ANTENNA 4G - LTE  
COMMON   100-30450-001   GASKET,N-CONN,EPDM,DIPLEXER,MAMBA   170   RAW   Each
ANTENNA   ANTENNA 4G - LTE   COMMON   100-30482-001   SHIELD PLATE,STAMPED,EN
1.4310,N-CONNECTOR   170   RAW   Each COMBINER   COMMON   COMMON   100-30536-001
  LABEL,OVERLAY,155x140x0.175,1800/UTMS,PC,POWERWAVE   19   RAW   Each ANTENNA  
ANTENNA LEGACY   COMMON   100-30537-001  
LABEL,OVERLAY,98.6x66.6x0.175,PC,POWERWAVE   618   RAW   Each COMMON   COMMON  
COMMON   100-30538-001   LABEL,OVERLAY,201x142x0.75,TRIPLEXER,PC,POWERWAVE   52
  RAW   Each TMA   COMMON   COMMON   100-30577-001   FAB,COVER,CAST,CONTROL
PCB,MARLBOROUGH,ROHS COMP   315   RAW   Each TMA   COMMON   COMMON  
100-30578-001   FAB,COVER,CAST,PCS LNA,MARLBOROUGH,ROHS COMP   630   RAW   Each
TMA   COMMON   COMMON   100-30579-001   FAB,COVER,CAST,850 LNA,MARLBOROUGH,ROHS
COMP   975   RAW   Each ANTENNA   COMMON   COMMON   100-30637-001  
FAB,CHANNEL,INNER,LB, AEDT,ALUMINUM,EXTRUDED,RoHS COMP   180   RAW   Each
ANTENNA   COMMON   COMMON   100-30638-001   FAB,CHANNEL,OUTER,LB,
AEDT,ALUMINUM,EXTRUDED,RoHS COMP   152   RAW   Each ANTENNA   COMMON   COMMON  
100-30639-001   FAB,CHANNEL,INNER,HB, AEDT,ALUMINUM,EXTRUDED,RoHS COMP   885  
RAW   Each ANTENNA   COMMON   COMMON   100-30640-001   FAB,CHANNEL,OUTER,HB,
AEDT,ALUMINUM,EXTRUDED,RoHS COMP   934   RAW   Each ANTENNA   ANTENNA 4G - LTE  
COMMON   100-30675-001   BRACKET,MTG,i-RET AEDT   614   RAW   Each COMBINER  
COMBINER 4G - LTE   COMBINER ROXBURY   100-30867-001   COUPLING
PART,HIT,Cu-DHP-04,ROXBURY   323   RAW   Each COMBINER   COMBINER 4G - LTE  
COMBINER ROXBURY   100-30870-001   COUPLING INSULATOR,PTFE,ROXBURY   350   RAW  
Each ANTENNA   ANTENNA 4G - LTE   GLENRIDGE   100-30907-001   PARASITIC
PATCH,AL,SHEET METAL,GLENRIDGE,ROHS COMP   5720   RAW   Each ANTENNA   ANTENNA
4G - LTE   COMMON   100-30943-001   I-RET SUPPORT
BRACKET,HB,MOULDED,GLENRIDGE,ROHS COMP   514   RAW   Each ANTENNA   ANTENNA 4G -
LTE   COMMON   100-30944-001   I-RET SUPPORT BRACKET,MOULDED,GLENRIDGE,ROHS COMP
  511   RAW   Each ANTENNA   ANTENNA 4G - LTE   GLENRIDGE   100-31009-101  
BRACKET,CLUTCH MTG,SHEETMETAL,ALUM,GLENRIDGE,DBB90,ROHS COMP   2   RAW   Each
Not Assigned   Not Assigned   Not Assigned   100-31076-203   RAIL
SUPPORT,PLASTIC,IGOR,RoHS COMP   95   RAW   Each ANTENNA   ANTENNA 4G - LTE  
COMMON   100-31087-002   AEDT FEEDER NET,WiMAX,SHEET METAL,BRASS,ROHS COMP   614
  RAW   Each ANTENNA   ANTENNA 4G - LTE   COMMON   100-31088-001  
DIELECTRIC,STATIONARY,WiMAX AEDT,MOLDED,PLASTIC,ROHS COMP   1228   RAW   Each
ANTENNA   ANTENNA 4G - LTE   COMMON   100-31089-001  
DIELECTRIC,ADJUSTABLE,WiMAX AEDT,MOLDED,PLASTIC,ROHS COMP   1228   RAW   Each
COMBINER   COMBINER 4G - LTE   COMBINER ROXBURY   100-31094-001  
WIRE,BIAS-T,TEFLON,20AWG,BLACK,L250,ANACONDA   169   RAW   Each COMBINER  
COMBINER 4G - LTE   COMBINER ROXBURY   100-31094-002  
WIRE,BIAS-T,TEFLON,20AWG,BLACK,L200,ROXBURY   160   RAW   Each COMBINER  
COMBINER 4G - LTE   COMBINER ROXBURY   100-31094-003  
WIRE,BIAS-T,TEFLON,20AWG,BLACK,L155,ROXBURY   150   RAW   Each COMBINER  
COMBINER 4G - LTE   COMBINER ROXBURY   100-31094-005  
WIRE,BIAS-T,TEFLON,20AWG,BLACK,L55,ROXBURY   150   RAW   Each COMBINER  
COMBINER 4G - LTE   COMBINER ROXBURY   100-31094-006  
WIRE,BIAS-T,TEFLON,20AWG,BLACK,L135,ROXBURY   300   RAW   Each ANTENNA   ANTENNA
4G - LTE   COMMON   100-31154-001   PLATE,COVER,AL,ROHS COMP   1156   RAW   Each
ANTENNA   ANTENNA 4G - LTE   COMMON   100-31158-001   RADOME
SUPPORT,PLASTIC,MOLD,ROHS COMP   6295   RAW   Each CIN - CILOC   CIN LEGACY  
CILOC ACCESSORIES   100-31163-001   CONDUCTOR,RF,7/16-FEMALE,CuSn8,CILOC   48  
RAW   Each CIN - CILOC   CIN LEGACY   CILOC ACCESSORIES   100-31164-001  
CONDUCTOR,RF,7/16-MALE,BRASS,CILOC   9   RAW   Each TMA   TMA 4G - LTE   TMA
HALTI   100-31184-001   COLOURED RING,CODING 7/16-CONN,RED,PP   540   RAW   Each
TMA   TMA 4G - LTE   TMA HALTI   100-31184-002   COLOURED RING,CODING
7/16-CONN,GREEN,PP   440   RAW   Each ANTENNA   ANTENNA 4G - LTE   COMMON  
100-31250-101   FAB, GABLE UPPER,TRIBAND LTE,ROHS COMP   298   RAW   Each COMMON
  COMMON   COMMON   1003138   SCREW,SHCS,M4 x 12,SS,w/ NYLON PATCH,ROHS COMP  
5008   SMALL   Each ANTENNA   ANTENNA 4G - LTE   COMMON   100-31402-001  
BRACKET,CONN-ROD SUPPORT,MOLDED,PLASTIC,RoHS COMP   1541   RAW   Each TMA   TMA
4G - LTE   TMA HALTI   100-31420-001   COVER,DIV RX PROTECT PCBA,HALTI   264  
RAW   Each TMA   TMA 4G - LTE   TMA HALTI   100-31421-001   SPACER
SCREW,HEX,M3,MALE-FEMALE,L11   2475   RAW   Each ANTENNA   ANTENNA 4G - LTE  
GLENRIDGE   100-31566-001  
SPACER,LOWER,PATCH,MOLDED,PLASTIC,12.50mm,DB90,GLENRIDGE,RoHS COMP   1152   RAW
  Each ANTENNA   ANTENNA 4G - LTE   GLENRIDGE   100-31744-001   TOP
CAP,DBB,PLASTIC,GLENRIDGE, ROHS COMP   242   RAW   Each ANTENNA   ANTENNA 4G -
LTE   GLENRIDGE   100-31745-101   UPPER GABLE,SHEET
METAL,ALUM,DB90,GLENRIDGE,ROHS COMP   2   RAW   Each ANTENNA   ANTENNA 4G - LTE
  GLENRIDGE   100-31747-101   SHIELD WALL,EXTENSION,ALUM,SHEETMETAL,DB,ROHS COMP
  302   RAW   Each ANTENNA   ANTENNA 4G - LTE   COMMON   100-31749-201   GUIDE
BLOCK,CONNECTING ROD,PLASTIC,GLENRIDGE,RoHS COMP   29   RAW   Each ANTENNA  
ANTENNA 4G - LTE   GLENRIDGE   100-31910-101   PATCH CABLE SHIELD,SHEET
METAL,ROHS COMP   150   RAW   Each ANTENNA   ANTENNA 4G - LTE   COMMON  
100-31981-002   ELEMENT-1,DOUBLE,UNDER,AL,SHEET METAL,GLENRIDGE,ROHS COMP   456
  RAW   Each ANTENNA   ANTENNA 4G - LTE   COMMON   100-31982-002  
ELEMENT-2,DOUBLE,UNDER,AL,SHEET METAL,GLENRIDGE,ROHS COMP   495   RAW   Each
ANTENNA   ANTENNA 4G - LTE   COMMON   100-31983-002  
ELEMENT-3,DOUBLE,UNDER,AL,SHEET METAL,GLENRIDGE,ROHS COMP   461   RAW   Each
ANTENNA   ANTENNA 4G - LTE   COMMON   100-31984-001  
ELEMENT-4,DOUBLE,UNDER,AL,SHEET METAL,GLENRIDGE,ROHS COMP   422   RAW   Each
ANTENNA   ANTENNA 4G - LTE   COMMON   100-31985-001  
ELEMENT-5,DOUBLE,UNDER,AL,SHEET METAL,GLENRIDGE,ROHS COMP   447   RAW   Each
ANTENNA   ANTENNA 4G - LTE   COMMON   100-31986-002  
ELEMENT-1,DOUBLE,OVER,AL,SHEET METAL,GLENRIDGE,ROHS COMP   461   RAW   Each
ANTENNA   ANTENNA 4G - LTE   COMMON   100-31987-002  
ELEMENT-2,DOUBLE,OVER,AL,SHEET METAL,GLENRIDGE,ROHS COMP   474   RAW   Each

 

Page 10 of 51



--------------------------------------------------------------------------------

WU Family

 

WU Group

 

WU Name

 

Item Number

 

Item Number Description

 

Proposed
Final Sale Qty

 

Inventory Location

 

UOM

ANTENNA   ANTENNA 4G - LTE   COMMON   100-31988-002  
ELEMENT-3,DOUBLE,OVER,AL,SHEET METAL,GLENRIDGE,ROHS COMP   457   RAW   Each
ANTENNA   ANTENNA 4G - LTE   COMMON   100-31989-001  
ELEMENT-4,DOUBLE,OVER,AL,SHEET METAL,GLENRIDGE,ROHS COMP   460   RAW   Each
ANTENNA   ANTENNA 4G - LTE   COMMON   100-31990-001  
ELEMENT-5,DOUBLE,OVER,AL,SHEET METAL,GLENRIDGE,ROHS COMP   488   RAW   Each
ANTENNA   ANTENNA 4G - LTE   GLENRIDGE   100-32242-101   BRACKET,GUIDE BLOCK
MTG,SHEETMETAL,ALUM,GLENDRIDGE,DBB90,ROHS COMP   4   RAW   Each Not Assigned  
Not Assigned   Not Assigned   100-32246-001   COVER,MACH,AL,FILTER   348   RAW  
Each Not Assigned   Not Assigned   Not Assigned   100-32247-001  
COVER_FILTER-AL-291.22-284.27-.50-ROHS COMP   126   RAW   Each FILTER   FILTER
ALU   FILTER ALU LOW LOSS CY300   100-32248-001   COVER-AL-38.60-18.73-2.29   79
  RAW   Each FILTER   FILTER ALU   FILTER ALU LOW LOSS CY300   100-32249-001  
COVER-AL-104.27-25.64-2.29   79   RAW   Each Not Assigned   Not Assigned   Not
Assigned   100-32250-001   COVER_LPASS-AL-137.50-43.50-2.00-PEM   285   RAW  
Each Not Assigned   Not Assigned   Not Assigned   100-32260-001  
COVER_LOWPASS-AL-137.50-43.50-2.00   285   RAW   Each FILTER   FILTER ALU  
FILTER ALU LOW LOSS CY300   100-32270-001   HOUSING-FILTER_DX0-AMPS_CDMA-AL-16  
5   RAW-NPI   Each FILTER   FILTER ALU   FILTER ALU LOW LOSS CY300  
100-32272-001   HOUSING-FILTER_DX0-AMPS_CDMA-AL-16   5   RAW-NPI   Each COMBINER
  COMBINER MOTO   COMBINER MOTO DA098   100-32282-001   HOUSING,XMSN,700MHz,AL,6
  29   RAW   Each COMBINER   COMBINER MOTO   COMBINER MOTO DA098   100-32285-001
  COVER,AL,11.643-7.000-.062   39   RAW   Each COMBINER   COMBINER MOTO  
COMBINER MOTO DA099   100-32286-001   COVER-AL-10.477-5.680-.062   5   RAW-NPI  
Each COMBINER   COMBINER MOTO   COMMON   100-32287-001  
PLATE-AL-1.875-.267-.250   106   RAW   Each Not Assigned   Not Assigned   Not
Assigned   100-32308-001   HOUSING,MACH,CAST,AL,LOW PROFILE BYPASS FILTER,ROHS
COMP   400   RAW   Each TMA   TMA 4G - LTE   TMA WHISTLER   100-32398-001  
HOUSING,MACHINED,PAINTED,PLATED Cu6-8/Ag0.5-2,Al,WHISTLER   1   RAW   Each
ANTENNA   ANTENNA 4G - LTE   COMMON   100-32422-001   SIDE
WALL,GLENRIDGE,SHEETMETAL,AL,ROHS COMP   125   RAW   Each ANTENNA   ANTENNA 4G -
LTE   GLENRIDGE   100-32422-002   SIDE WALL,GLENRIDGE,SHEETMETAL,AL,ROHS COMP  
13   RAW   Each ANTENNA   ANTENNA LEGACY   COMMON   100-32448-001   LABEL,MANUAL
TILT SCALE i-RET,LB,0-20 DT,RoHS COMP   38   SMALL   Each ANTENNA   ANTENNA
LEGACY   COMMON   100-32448-102   LABEL,MANUAL TILT SCALE i-RET,HB,0-12 DT,RoHS
COMP   38   SMALL   Each ANTENNA   ANTENNA LEGACY   COMMON   100-32448-202  
LABEL,MANUAL TILT SCALE i-RET,HB,0-12 DT,RoHS COMP   38   SMALL   Each ANTENNA  
ANTENNA LEGACY   COMMON   100-32449-001   LABEL,MANUAL TILT SCALE i-RET,LB,0-12
DT,RoHS COMP   8   SMALL   Each ANTENNA   ANTENNA LEGACY   COMMON  
100-32449-102   LABEL,MANUAL TILT SCALE i-RET,HB,0-12 DT,RoHS COMP   8   SMALL  
Each ANTENNA   ANTENNA LEGACY   COMMON   100-32449-202   LABEL,MANUAL TILT SCALE
i-RET,HB,0-12 DT,RoHS COMP   8   SMALL   Each ANTENNA   ANTENNA LEGACY   COMMON
  100-32451-001   LABEL,MANUAL TILT SCALE i-RET,LB,0-12 DT,RoHS COMP   2   SMALL
  Each ANTENNA   ANTENNA LEGACY   ANTENNA SINGLE BAND INDIA CR6   100-32458-001
  FAB,SHIELD WALL,LBB65,RoHS COMP   150   RAW   Each COMMON   COMMON   COMMON  
100-32499-001   CONN,RF,MMBX FEMALE,STR, PRESS FIT,KANGAROO   22   RAW   Each
BASE STATION   BS LTE PICO   COMMON   100-32500-001   CONN,RF,QMA FEMALE,STR,
PRESS FIT,KANGAROO   22   RAW   Each CIN - CILOC   CIN LEGACY   CIN LGP213xx  
100-32501-003   LID,STAMPED,PAINTED,WITH GASKET,CIN,ROHS COMP   400   RAW   Each
CIN - CILOC   CIN LEGACY   CIN LGP233xx   100-32541-002  
HOUSING,CASTED,MACHINED,PLATED,CIN OD GEN3   1   RAW   Each Not Assigned   Not
Assigned   Not Assigned   100-32664-001  
RESN_DP_DRAWN-T-SS-36.20-58.00-33.00,ROHS COMP   18   RAW   Each ANTENNA  
ANTENNA LEGACY   ANTENNA SINGLE BAND INDIA CR6   100-32848-001   FAB,ELEMENT
SPLITTER,UPPER,LBB65,RoHS COMP   30   RAW   Each ANTENNA   ANTENNA LEGACY  
ANTENNA SINGLE BAND INDIA CR6   100-32848-002   FAB,ELEMENT SPLITTER,20
DEG,UPPER,LBB65,RoHS COMP   60   RAW   Each ANTENNA   ANTENNA LEGACY   ANTENNA
SINGLE BAND INDIA CR6   100-32849-001   FAB,ELEMENT SPLITTER,LOWER,LBB65,RoHS
COMP   30   RAW   Each ANTENNA   ANTENNA LEGACY   ANTENNA SINGLE BAND INDIA CR6
  100-32849-002   FAB,ELEMENT SPLITTER,20 DEG,LOWER,LBB65,RoHS COMP   60   RAW  
Each ANTENNA   ANTENNA LEGACY   ANTENNA SINGLE BAND INDIA CR6   100-32850-001  
FAB,ELEMENT SPLITTER GROUNDED,UPPER,LBB65,RoHS COMP   30   RAW   Each ANTENNA  
ANTENNA LEGACY   ANTENNA SINGLE BAND INDIA CR6   100-32850-003   FAB,ELEMENT
SPLITTER GROUNDED,40 DEG,UPPER,LBB65,RoHS COMP   30   RAW   Each ANTENNA  
ANTENNA LEGACY   ANTENNA SINGLE BAND INDIA CR6   100-32851-001   FAB,ELEMENT
SPLITTER GROUNDED,LOWER,LBB65,RoHS COMP   30   RAW   Each ANTENNA   ANTENNA
LEGACY   ANTENNA SINGLE BAND INDIA CR6   100-32851-003   FAB,ELEMENT SPLITTER
GROUNDED,40 DEG,LOWER,LBB65,RoHS COMP   30   RAW   Each ANTENNA   ANTENNA LEGACY
  ANTENNA SINGLE BAND INDIA CR6   100-32927-001   FAB,ELEMENT,UPPER,LBB65,RoHS
COMP   30   RAW   Each ANTENNA   ANTENNA LEGACY   ANTENNA SINGLE BAND INDIA CR6
  100-32928-001   FAB,ELEMENT,LOWER,LBB65,RoHS COMP   30   RAW   Each ANTENNA  
ANTENNA 4G - LTE   COMMON   100-32935-002   FEEDER NET MID SUPPORT,FRONT,VLBB
AEDT,MOLDED,PLASTIC,ROHS COMP   765   RAW   Each ANTENNA   ANTENNA 4G - LTE  
COMMON   100-33066-101   PARASITE,BKT,ALUM,SHEETMETAL,ROHS COMP   2   RAW   Each
REPEATER   REPEATER NEXUS RT MID POWER   REPEATER NEXUS RT MIRAGE  
100-33089-002   FILTER TUNING LID,STAMPED,2100 MHz,MIRAGE   50   RAW   Each
REPEATER   REPEATER NEXUS RT MID POWER   REPEATER NEXUS RT MIRAGE  
100-33090-001   VSWR RF LINE,2100 MHz,SHEET PART,ETCHED,MIRAGE   52   RAW   Each
REPEATER   REPEATER NEXUS RT MID POWER   REPEATER NEXUS RT MIRAGE  
100-33096-001   DL INPUT SHEET PART,ETCHED,MIRAGE 2100   50   RAW   Each
REPEATER   REPEATER NEXUS RT MID POWER   REPEATER NEXUS RT MIRAGE  
100-33097-001   UL INPUT SHEET PART,ETCHED,MIRAGE 2100   50   RAW   Each
REPEATER   REPEATER NEXUS RT MID POWER   REPEATER NEXUS RT MIRAGE  
100-33099-001   COMMON JUNCTION,2100 MHz,COPPER,MIRAGE   63   RAW   Each ANTENNA
  ANTENNA 4G - LTE   COMMON   100-33204-001   CONNECTING ROD,UPPER,KIRKLAND   17
  RAW   Each ANTENNA   ANTENNA 4G - LTE   COMMON   100-33205-001   CONNECTING
ROD,LOWER,KIRKLAND   307   RAW   Each TMA   TMA 4G - LTE   TMA WHISTLER  
100-33216-002   STRIP,Cu,CROSS COUPLING,TX1,WHISTLER   6   RAW   Each FILTER  
FILTER ALU   COMMON   1003338   CONN,RF,7/16 DIN,F,STR,PANEL MNT,4-HOLE
FLANGE,M3 STUD,ROHS COMP   172   RAW   Each FILTER   FILTER ALU   COMMON  
1003341   CONN,RF,N,F,STR,PANEL MNT,4-HOLE FLANGE,M3 STUD,ROHS COMP   172   RAW
  Each BASE STATION   BS LTE PICO   COMMON   100-33412-001  
INSULATOR,MACH,PTFE,KANGAROO FULL BAND 700MHz   9   RAW-PROTO   Each COMMON  
COMMON   COMMON   1003348   TERMINATION,SMA PLUG,1/2W 50 OHMS,DC-2.5 GHz,ROHS
COMP   378   RAW   Each TMA   COMMON   COMMON   100-33568-001  
SPACER,LID-LNA,MACH,CAST,7mm   430   RAW   Each

 

Page 11 of 51



--------------------------------------------------------------------------------

WU Family

 

WU Group

 

WU Name

 

Item Number

 

Item Number Description

 

Proposed
Final Sale Qty

 

Inventory Location

 

UOM

REPEATER   REPEATER NEXUS RT MID POWER   REPEATER NEXUS RT MIRAGE  
100-33570-003   VSWR RF LINE SHEET,Cu,MIRAGE 1800   192   RAW   Each REPEATER  
REPEATER NEXUS RT MID POWER   REPEATER NEXUS RT MIRAGE   100-33571-003  
RESONATOR,SS410,D=14,L=15,5   132   RAW   Each REPEATER   REPEATER NEXUS RT MID
POWER   REPEATER NEXUS RT MIRAGE   100-33571-005   RESONATOR,SS410,D=14,L=13,8  
132   RAW   Each REPEATER   REPEATER NEXUS RT MID POWER   REPEATER NEXUS RT
MIRAGE   100-33571-006   RESONATOR,SS410,D=14,L=22,0   2340   RAW   Each
REPEATER   REPEATER NEXUS RT MID POWER   REPEATER NEXUS RT MIRAGE  
100-33572-005   FILTER TUNING LID,STAMPED,MIRAGE 1800   130   RAW   Each
REPEATER   REPEATER NEXUS RT MID POWER   REPEATER NEXUS RT MIRAGE  
100-33573-001   RX INPUT SHEET,MIRAGE 1800   131   RAW   Each Not Assigned   Not
Assigned   Not Assigned   100-33574-003   TX INPUT SHEET,MIRAGE 1800   230   RAW
  Each REPEATER   REPEATER NEXUS RT MID POWER   REPEATER NEXUS RT MIRAGE  
100-33577-001   CROSS COUPLING 13 46,MIRAGE 1800   132   RAW   Each REPEATER  
REPEATER NEXUS RT MID POWER   REPEATER NEXUS RT MIRAGE   100-33577-002   CROSS
COUPLING 13 46,MIRAGE 1800   130   RAW   Each REPEATER   REPEATER NEXUS RT MID
POWER   REPEATER NEXUS RT MIRAGE   100-33580-001   RX INDUCTIVE COUPLING
SHEET,MIRAGE 1800   262   RAW   Each REPEATER   REPEATER NEXUS RT MID POWER  
REPEATER NEXUS RT MIRAGE   100-33584-001   CROSS COUPLING 79 SHEET,MIRAGE 1800  
131   RAW   Each REPEATER   REPEATER NEXUS RT MID POWER   REPEATER NEXUS RT
MIRAGE   100-33585-001   COMMON JUNCTION SHEET,MIRAGE 1800   131   RAW   Each
ANTENNA   ANTENNA 4G - LTE   COMMON   100-33807-001   COUPLER,CONNECTING
ROD,BORDEAUX,WiMAX   307   RAW   Each ANTENNA   ANTENNA 4G - LTE   COMMON  
100-33830-001   TUBE,PLASTIC,PC,STOCKHOLM,ROHS COMP   1439   RAW   Each ANTENNA
  ANTENNA 4G - LTE   COMMON   100-33878-001   BACK PLANE SUPPORT,ALUM,SHEET
METAL,TRIBAND LTE,RoHS COMP   914   RAW   Each ANTENNA   ANTENNA 4G - LTE  
COMMON   100-33928-001   TOP CAP ADAPTER PLATE,PLASTIC,STOCKHOLM,ROHS COMP   343
  RAW   Each ANTENNA   ANTENNA 4G - LTE   GLENRIDGE   100-33935-001  
AIRSTRIP,OVER,DUAL BAND,65 DEGREE,ROHS COMP   72   RAW   Each ANTENNA   ANTENNA
4G - LTE   COMMON   100-33951-001   MTG BRACKET,AEDT,VLBB,SHEETMETAL,AL,ROHS
COMP,KEEBLER   43   RAW   Each ANTENNA   ANTENNA 4G - LTE   COMMON  
100-33974-001   AIRSTRIP,OVER,DUAL BAND,65 DEGREE,ROHS COMP   109   RAW   Each
ANTENNA   COMMON   COMMON   100-33992-001   SPACER,ELEMENT,2.6mm   2160   RAW  
Each FILTER   FILTER ALU   FILTER ALU LOW LOSS CY300   100-33998-001  
TRANSMISSION LINE,TX   85   RAW   Each FILTER   FILTER ALU   FILTER ALU CY382  
100-34057-001   WASHER DIA4.9,1.0TKS   52   RAW   Each ANTENNA   ANTENNA 4G -
LTE   COMMON   100-34085-101   DRIVING ROD,MOLDED,PLASTIC,RoHS COMP   461   RAW
  Each ANTENNA   ANTENNA 4G - LTE   COMMON   100-34086-201   DRIVING ROD
COVER,AEDT,MOLDED,PLASTIC,RoHS COMP   468   RAW   Each ANTENNA   ANTENNA LEGACY
  ANTENNA SINGLE BAND INDIA CR6   100-34336-001  
FAB,ELEMENT,UPPER,RIGHT,LBB65,RoHS COMP   30   RAW   Each ANTENNA   ANTENNA
LEGACY   ANTENNA SINGLE BAND INDIA CR6   100-34337-001  
FAB,ELEMENT,LOWER,RIGHT,LBB65,RoHS COMP   30   RAW   Each ANTENNA   ANTENNA 4G -
LTE   COMMON   100-34356-001   OVERLAY,VLBB,KEEBLER,PLASTIC,ROHS COMP   76   RAW
  Each ANTENNA   ANTENNA 4G - LTE   COMMON   100-34377-003   CONNECTING
ROD,AEDT,VLBB65,EXTRUDED,ALUM,ROHS COMP   30   RAW   Each REPEATER   REPEATER
NEXUS RT MID POWER   REPEATER NEXUS RT MIRAGE   100-34418-001  
HOUSING,CAST,MACH,PLATED,AlSi10Mg,MIRAGE 900   300   RAW   Each ANTENNA  
ANTENNA 4G - LTE   COMMON   100-34541-001   VHB PARASITE,STOCKHOLM,RoHS COMP  
3902   RAW   Each ANTENNA   ANTENNA 4G - LTE   COMMON   100-34542-001   VHB
PARASITE BRACKET1,STOCKHOLM,RoHS COMP   957   RAW   Each ANTENNA   ANTENNA 4G -
LTE   COMMON   100-34543-001   VHB PARASITE BRACKET2,STOCKHOLM,RoHS COMP   1738
  RAW   Each ANTENNA   ANTENNA 4G - LTE   COMMON   100-34549-001   I-RET SUPPORT
BRACKET,LB,MOULDED,GLENRIDGE,ROHS COMP   95   RAW   Each ANTENNA   ANTENNA 4G -
LTE   COMMON   100-34644-001   CONNECTING ROD,AEDT, STOCKHOLM,1.4m,EXTRUDED,
ALUM,ROHS COMP   20   RAW   Each ANTENNA   ANTENNA 4G - LTE   COMMON  
100-34748-002   MTG BRACKET,i-RET AEDT,VLBB,SHEETMETAL,AL,KEEBLER   30   RAW  
Each ANTENNA   ANTENNA LEGACY   COMMON   100-34875-001   Shield Wall   8   RAW  
Each REPEATER   COMMON   COMMON   100-34938-001   BLANK LABEL,POLYESTER,20x57  
863   RAW   Each ANTENNA   ANTENNA 4G - LTE   COMMON   100-34952-001   MTG
BRACKET,RHS,i-RET AEDT,VLBB,SHEETMETAL,AL,KEEBLER   13   RAW   Each ANTENNA  
ANTENNA 4G - LTE   GLENRIDGE   100-35051-002  
INSULATOR,PLASTIC,GLENRIDGE,DB90,RoHS COMP   36   SMALL   Each ANTENNA   ANTENNA
4G - LTE   COMMON   100-35302-001   WASHER,PLASTIC,GLENRIDGE,ROHS COMP   8001  
RAW   Each ANTENNA   ANTENNA 4G - LTE   COMMON   100-35441-001   SHIELD
GABLE,TOP,SHEETMETAL,ALUMINIUM,ROHS COMP   20   RAW   Each TMA   COMMON   COMMON
  100-35469-001   Transform Pin   1542   RAW   Each FILTER   FILTER ALU   COMMON
  100-35537-001   LBL-STD_STK-DIA0.625-X-SIL   659   SMALL   Each ANTENNA  
ANTENNA 4G - LTE   ANTENNA KANSAS TRIPLE BAND W-IRET   100-35547-001   PARASITIC
ELEMENT,AL,SHEET METAL,GLENRIDGE,DB90,ROHS COMP   29   RAW   Each FILTER  
FILTER MOTO   COMMON   100-35556-001   LBL-HEAT_HOT_SURFACE-SAFETY-500_ROLL  
866   SMALL   Each FILTER   COMMON   COMMON   100-35559-001  
LBL-STD_STK-.500-.200-X-W   2193   SMALL   Each ANTENNA   ANTENNA 4G - LTE  
COMMON   100-35582-001   CONNECTING ROD,AEDT, STOCKHOLM,2.0m,EXTRUDED, ALUM,ROHS
COMP   78   RAW   Each FILTER   FILTER ALU   COMMON   100-35661-001  
LBL-STD_STK-.500-.437-X-W   147   SMALL   Each ANTENNA   ANTENNA 4G - LTE  
COMMON   100-35662-001   VHB PARASITE BRACKET3,STOCKHOLM,RoHS COMP   140   RAW  
Each ANTENNA   ANTENNA 4G - LTE   GLENRIDGE   100-35864-001  
PARASITIC,WALL,GLENRIDGE,DBB90,AL,ROHS COMP   98   RAW   Each ANTENNA   ANTENNA
4G - LTE   ANTENNA IGOR   100-35864-101   PARASITIC,WALL,IGOR,AL,ROHS COMP   84
  RAW   Each ANTENNA   ANTENNA LEGACY   COMMON   100-35866-001  
PARASITIC,PATCH,TAB2,GLENRIDGE,DBB90,AL,ROHS COMP   3506   RAW   Each ANTENNA  
ANTENNA 4G - LTE   GLENRIDGE   100-35866-003   PARASITIC,17x30MM,PATCH,TAB2,GLEN
RIDGE,DBB90,AL,ROHS COMP   8   RAW   Each ANTENNA   ANTENNA 4G - LTE   GLENRIDGE
  100-35867-001   PARASITIC,BAR,GLENRIDGE,DBB90,AL,ROHS COMP   8   RAW   Each
ANTENNA   ANTENNA 4G - LTE   GLENRIDGE   100-35868-001  
PARASITIC,TAB,HB,GLENRIDGE,DBB90,AL,ROHS COMP   16   RAW   Each ANTENNA  
ANTENNA 4G - LTE   GLENRIDGE   100-35872-001   CONNECTING
ROD,AEDT,DBB90,EXTRUDED,ALUM,ROHS COMP   2   RAW   Each ANTENNA   ANTENNA 4G -
LTE   GLENRIDGE   100-35872-003   CONNECTING ROD,AEDT,DBB90,EXTRUDED,ALUM,ROHS
COMP   2   RAW   Each ANTENNA   ANTENNA 4G - LTE   GLENRIDGE   100-36000-001  
PARASITIC,PATCH,TAB3,GLENRIDGE,DBB90,AL,ROHS COMP   15255   RAW   Each

 

Page 12 of 51



--------------------------------------------------------------------------------

WU Family

 

WU Group

 

WU Name

 

Item Number

 

Item Number Description

 

Proposed
Final Sale Qty

 

Inventory Location

 

UOM

ANTENNA   COMMON   COMMON   100-36043-001   GUIDEBLOCK,MOLDED,PLASTIC,ROHS COMP
  2862   RAW   Each FILTER   FILTER ALU   COMMON   100-36058-001  
LBL-STD_STK1KCS1 -44.45-30.23-BLANK   1694   SMALL   Each COMMON   COMMON  
COMMON   100-36077-001   LABEL-38.10-12.70-W-POLYEST-GLOSSY-BLANK   4216   SMALL
  Each COMMON   COMMON   COMMON   100-36127-001   100; Conductor RF Female L46  
173   RAW   Each ANTENNA   ANTENNA 4G - LTE   COMMON   100-36132-001  
BRACKET,VHB AEDT MTG,SHEETMETAL,ALUMINIUM,TRIBAND LTE,ROHS COMP   1678   RAW  
Each COMBINER   COMBINER 4G - LTE   COMBINER ROXBURY   100-36322-001  
FAB,TRANSMISSION LINE,COMMON,CU,JUNCTION   310   RAW   Each ANTENNA   ANTENNA 4G
- LTE   GLENRIDGE   100-36328-001   PARASITIC,PATCH,TAB4,GLENRIDGE,DBB90,AL,ROHS
COMP   81   RAW   Each COMBINER   COMBINER 4G - LTE   COMBINER ROXBURY  
100-36333-001   LID,STAMPED,AL,ROXBURY,ROHS COMP   270   RAW   Each COMBINER  
COMBINER 4G - LTE   COMBINER ROXBURY   100-36335-001  
COVER,MACHINED,AL,PAINTED,ROXBURY,ROHS COMP   270   RAW   Each ANTENNA   ANTENNA
4G - LTE   ANTENNA STOCKHOLM II   100-36676-001   CONNECTING PLATE,SHEET
METAL,ALUM,STOCKHOLM,ROHS COMP   40   RAW   Each REPEATER   REPEATER NEXUS RT
MID POWER   REPEATER NEXUS RT MIRAGE   100-36685-001  
HOUSING,CAST,MACH,PLATED,AlSi10Mg,MIRAGE 2100   32   RAW   Each REPEATER  
REPEATER NEXUS RT MID POWER   REPEATER NEXUS RT MIRAGE   100-36886-001  
HOUSING,CAST,MACH,PLATED,AlSi10Mg,MIRAGE 1800   120   RAW   Each ANTENNA  
ANTENNA 4G - LTE   COMMON   100-37016-001   LABEL,COLOR-CODING DOT,DIA
6mm,WHITE,ROHS COMP   307   SMALL   Each TMA   TMA 4G - LTE   TMA WHISTLER  
100-37101-001   STRIP,Cu,CONTROL PCBA,WHISTLER   84   RAW   Each COMBINER  
COMBINER 4G - LTE   COMBINER ROXBURY   100-37102-001   CROSS
COUPLING,ETCHED,COPPER,T0.5   40   RAW   Each COMBINER   COMBINER 4G - LTE  
COMBINER ROXBURY   100-37102-005   CROSS COUPLING,ETCHED,COPPER T0.5   40   RAW
  Each COMBINER   COMBINER 4G - LTE   COMBINER ROXBURY   100-37146-001  
BRACKET,STAMPED,SINGLE, SS,ROXBURY   603   RAW   Each COMBINER   COMBINER 4G -
LTE   COMBINER ROXBURY   100-37147-001  
HOUSING,MACHINED,AL,PAINTED,PLATED,ROXBURY,OPTIMIZED   220   RAW   Each TMA  
TMA 4G - LTE   TMA PANDA   100-37543-001   PACKAGING,ESD SUPPORT BOTTOM, PANDA  
3   RAW   Each TMA   TMA 4G - LTE   TMA PANDA   100-37544-001   PACKAGING,ESD
SUPPORT TOP, PANDA   3   RAW   Each TMA   TMA 4G - LTE   TMA PANDA  
100-37545-001   PACKAGING BOX, PANDA   2   RAW   Each COMBINER   COMBINER 4G -
LTE   COMBINER ROXBURY   100-37605-001   FAB,TRANSMISSION
lINE,COMMON,COPPER,JUNCTION,TOXBURY,CM1015-DBPXBC   4   RAW-PROTO   Each ANTENNA
  ANTENNA 4G - LTE   GLENRIDGE   100-37672-100   DIELECTRIC,ADJUSTABLE,VLBB
AEDT,MOLDED,PLASTIC,ROHS COMP   1921   RAW   Each Not Assigned   Not Assigned  
Not Assigned   100-37672-200   DIELECTRIC,ADJUSTABLE,VLBB
AEDT,MOLDED,PLASTIC,ROHS COMP   40   RAW   Each ANTENNA   ANTENNA 4G - LTE  
GLENRIDGE   100-37673-002   DIELECTRIC,STATIONARY,VLBB AEDT,MOLDED,PLASTIC,ROHS
COMP   2211   RAW   Each ANTENNA   ANTENNA 4G - LTE   GLENRIDGE   100-37674-201
  AEDT FEEDER NET,VLBB,SHEET METAL,BRASS,ROHS COMP   700   RAW   Each COMBINER  
COMBINER 4G - LTE   COMBINER ROXBURY   100-37705-003  
LABEL,OVERLAY,PC,DIPLEXER,ROXBURY,CM1002-DBPXBC-003   180   RAW   Each COMBINER
  COMBINER 4G - LTE   COMBINER ROXBURY   100-37705-005  
LABEL,OVERLAY,PC,DIPLEXER,ROXBURY,CM1002-DBPXBC-005   170   RAW   Each ANTENNA  
ANTENNA 4G - LTE   ANTENNA IGOR   100-37741-003   ELEMENT,DOUBLE,UNDER,AL,SHEET
METAL,IGOR ROHS COMP   549   RAW   Each ANTENNA   ANTENNA 4G - LTE   ANTENNA
IGOR   100-37742-003   DOUBLE,OVER,AL,SHEET METAL,IGOR,ROHS COMP   834   RAW  
Each Not Assigned   Not Assigned   Not Assigned   100-37742-005  
DOUBLE,OVER,AL,SHEET METAL,IGOR,ROHS COMP   70   RAW   Each COMBINER   COMBINER
4G - LTE   COMBINER ROXBURY   100-37941-001   RESONATOR,HAT,MCN,PLATED,
CU,ROXBURY,L12.2,D35   310   RAW   Each COMBINER   COMBINER 4G - LTE   COMBINER
ROXBURY   100-37941-002   RESONATOR,HAT,MCN,PLATED, CU,ROXBURY,L17.6,D35   1240
  RAW   Each COMBINER   COMBINER 4G - LTE   COMBINER ROXBURY   100-37941-003  
RESONATOR,HAT,MCN,PLATED, CU,ROXBURY,L12,D29   620   RAW   Each COMBINER  
COMBINER 4G - LTE   COMBINER ROXBURY   100-37941-004   RESONATOR,HAT,MCN,PLATED,
CU,ROXBURY,L17,D29   1550   RAW   Each COMBINER   COMBINER 4G - LTE   COMBINER
ROXBURY   100-37941-005   RESONATOR,HAT,MCN,PLATED, CU,ROXBURY,L17,D25   5  
RAW-PROTO   Each COMBINER   COMBINER 4G - LTE   COMBINER ROXBURY   100-37941-006
  RESONATOR,HAT,MCN,PLATED, CU,ROXBURY,L11,D25   3   RAW-PROTO   Each COMBINER  
COMBINER 4G - LTE   COMBINER ROXBURY   100-37941-007   RESONATOR,HAT,MCN,PLATED,
CU,ROXBURY,L17,D32   1   RAW-PROTO   Each COMBINER   COMBINER 4G - LTE  
COMBINER ROXBURY   100-37941-008   RESONATOR,HAT,MCN,PLATED, CU,ROXBURY,L12,D32
  4   RAW-PROTO   Each COMBINER   COMBINER 4G - LTE   COMBINER ROXBURY  
100-37945-001   RESONATOR,HAT,MCN,PLATED, COPPER,ROXBURY,CUT   310   RAW   Each
COMBINER   COMBINER 4G - LTE   COMBINER ROXBURY   100-37945-002  
RESONATOR,HAT,MCN,PLATED, COPPER,ROXBURY,CUT   4   RAW-PROTO   Each ANTENNA  
ANTENNA 4G - LTE   COMMON   100-37968-001   TUNING SHIM,ULTEM,15mmX20mm   1080  
IDM   Each ANTENNA   ANTENNA 4G - LTE   COMMON   100-38030-003  
BRACKET,AEDT,PLASTIC,GLENRIDGE P90,ROHS COMP   38   RAW   Each ANTENNA   ANTENNA
4G - LTE   ANTENNA IGOR   100-38080-101   RADOME,PVC,2.5mm,SNAP-TOP,1.4m   37  
RAW   Each COMBINER   COMBINER 4G - LTE   COMBINER ROXBURY   100-38082-001  
CROSS COUPLING,ETCHED,COPPER T0.5   40   RAW   Each ANTENNA   ANTENNA 4G - LTE  
ANTENNA IGOR   100-38236-001   TOP CAP,IGOR,MOLDED PLASTIC,ROHS COMP   183   RAW
  Each ANTENNA   ANTENNA 4G - LTE   ANTENNA IGOR   100-38238-002   END
CAP,BOTTOM,SHEET METAL,ALUM,IGOR,ROHS COMP   95   RAW   Each ANTENNA   ANTENNA
4G - LTE   ANTENNA IGOR   100-38239-001   TOP MTG BRACKET,SHEET
METAL,ALUM,IGOR,ROHS COMP   183   RAW   Each Not Assigned   Not Assigned   Not
Assigned   100-38272-101   OVERLAY,PLASTIC,IGOR,LB,ROHS COMP   95   RAW   Each
ANTENNA   ANTENNA 4G - LTE   ANTENNA IGOR   100-38337-001   RADOME
SUPPORT,PLASTIC,MOLDED,ROHS COMP   769   RAW   Each ANTENNA   ANTENNA 4G - LTE  
ANTENNA IGOR   100-38384-004   ELEMENT,DOUBLE,UNDER,AL,SHEET METAL,IGOR ROHS
COMP   183   RAW   Each ANTENNA   ANTENNA 4G - LTE   ANTENNA IGOR  
100-38385-004   DOUBLE,OVER,AL,SHEET METAL,IGOR,ROHS COMP   153   RAW   Each Not
Assigned   Not Assigned   Not Assigned   100-38385-005   DOUBLE,OVER,AL,SHEET
METAL,IGOR,ROHS COMP   20   RAW   Each ANTENNA   ANTENNA 4G - LTE   ANTENNA IGOR
  100-38502-004   CONNECTING ROD,AEDT EXTRDUED,ALUM,IGOR,ROHS COMP   28   RAW  
Each ANTENNA   ANTENNA 4G - LTE   ANTENNA IGOR   100-38502-105   CONNECTING
ROD,AEDT EXTRDUED,ALUM,IGOR,ROHS COMP   183   RAW   Each Not Assigned   Not
Assigned   Not Assigned   100-38603-002   RESO,HAT,D21,H17.8,HH6,MACH,BRASS,BAND
14,700MHz,KANGAROO   45   RAW-PROTO   Each Not Assigned   Not Assigned   Not
Assigned   100-38603-009   RESO,HAT,D21,H17.8,HH8,MACH,BRASS,BAND
14,700MHz,KANGAROO   19   RAW-PROTO   Each ANTENNA   ANTENNA 4G - LTE   ANTENNA
KANSAS TRIPLE BAND W-IRET   100-38668-001   OVERLAY,BOTTOM,TB65,PLASTIC,ROHS
COMP   160   RAW   Each

 

Page 13 of 51



--------------------------------------------------------------------------------

WU Family

 

WU Group

 

WU Name

 

Item Number

 

Item Number Description

 

Proposed
Final Sale Qty

 

Inventory Location

 

UOM

ANTENNA   ANTENNA 4G - LTE   ANTENNA STOCKHOLM II   100-38689-001  
TUBE,23.5mm,PLASTIC,PC,STOCKHOLM,ROHS COMP   106   RAW   Each ANTENNA   ANTENNA
4G - LTE   ANTENNA IGOR   100-38832-002   SHAFT MANUAL TILT,MACHINED,SS,RoHS
COMP   95   RAW   Each Not Assigned   Not Assigned   Not Assigned  
100-38832-003   SHAFT MANUAL TILT,MACHINED,SS,RoHS COMP   60   RAW   Each Not
Assigned   Not Assigned   Not Assigned   100-38832-004   SHAFT MANUAL
TILT,MACHINED,SS,RoHS COMP   187   RAW   Each Not Assigned   Not Assigned   Not
Assigned   100-38832-103   SHAFT MANUAL TILT,MACHINED,SS,RoHS COMP   60   RAW  
Each Not Assigned   Not Assigned   Not Assigned   100-38832-104   SHAFT MANUAL
TILT,MACHINED,SS,RoHS COMP   40   RAW   Each ANTENNA   ANTENNA 4G - LTE   COMMON
  100-38878-001   TILT KNOB,MOLDED,PLASTIC,IRET,ROHS COMP   2820   RAW   Each
Not Assigned   Not Assigned   Not Assigned   100-38892-004   LABEL,MANUAL TILT
SCALE,KANSAS,TB90,HB,1-8 DT,RoHS COMP   1174   RAW   Each Not Assigned   Not
Assigned   Not Assigned   100-38892-103   LABEL,MANUAL TILT
SCALE,KANSAS,TB90,LB,1-12 DT,RoHS   345   RAW   Each Not Assigned   Not Assigned
  Not Assigned   100-38892-105   LABEL,MANUAL TILT SCALE,LB 1-12 DEG,IGOR,ROHS
COMP   250   RAW   Each Not Assigned   Not Assigned   Not Assigned  
100-38892-106   LABEL,MANUAL TILT SCALE,LB 0-13 DEG,KANSAS,ROHS COMP   30   RAW
  Each ANTENNA   ANTENNA 4G - LTE   COMMON   100-38893-001   SNAP RING,STAINLESS
STEEL,ROHS COMP   2473   RAW   Each Not Assigned   Not Assigned   Not Assigned  
100-38985-201   BRACKET,AEDT,PLASTIC,IGOR,ROHS COMP   676   RAW   Each Not
Assigned   Not Assigned   Not Assigned   100-39028-003   FILTER TUNING
LID,STAMPED,800MHz,MIRAGE   3   RAW-PROTO   Each TMA   COMMON   COMMON  
100-39082-001   WASHER,CRUSH,MARLBOROUGH   4679   RAW   Each Not Assigned   Not
Assigned   Not Assigned   100-39122-301   MTG BRACKET,AEDT,SHEET METAL,AL,ROHS
COMP   274   RAW   Each Not Assigned   Not Assigned   Not Assigned  
100-39123-301   MTG BRACKET,AEDT,SHEET METAL,AL,ROHS COMP   28   RAW   Each Not
Assigned   Not Assigned   Not Assigned   100-39140-004   CONNECTING
ROD,AEDT,TB65,LB,ALUM,ROHS COMP   70   RAW   Each ANTENNA   ANTENNA LEGACY  
ANTENNA SINGLE BAND INDIA CR6   100-39150-004   FAB,ELEMENT
SPLITTER,40DEG,UPPER,LBB65,RoHS COMP   60   RAW   Each ANTENNA   ANTENNA LEGACY
  ANTENNA SINGLE BAND INDIA CR6   100-39151-004   FAB,ELEMENT
SPLITTER,40DEG,LOWER,LBB65,RoHS COMP   60   RAW   Each ANTENNA   ANTENNA LEGACY
  ANTENNA SINGLE BAND INDIA CR6   100-39152-003   FAB,ELEMENT
SPLITTER,30DEG,UPPER,LBB65,RoHS COMP   30   RAW   Each ANTENNA   ANTENNA LEGACY
  ANTENNA SINGLE BAND INDIA CR6   100-39153-003   FAB,ELEMENT
SPLITTER,30DEG,LOWER,LBB65,RoHS COMP   30   RAW   Each FILTER   FILTER ALU  
COMMON   1003924   SCREW,JACK,4-40x5/16,NYL PATCH,YEL TRIVALENT ZINC
PLT,TRI-CHROMATE,PATCH ON MALE THD ONLY,ROHS COMP   344   SMALL   Each FILTER  
FILTER MOTO   FILTER MOTO CU362   100-39352-001   RESONATOR BAR AL CU362   575  
RAW   Each Not Assigned   Not Assigned   Not Assigned   100-39365-002   FEEDER
NET MID SUPPORT,FRONT,VLBB AEDT,MOLDED,PLASTIC,ROHS COMP   1388   RAW   Each
ANTENNA   ANTENNA 4G - LTE   ANTENNA IGOR   100-39368-005  
ELEMENT,DOUBLE,UNDER,AL,SHEET METAL,IGOR ROHS COMP   28   RAW   Each Not
Assigned   Not Assigned   Not Assigned   100-39368-006  
ELEMENT,DOUBLE,UNDER,AL,SHEET METAL,IGOR ROHS COMP   20   RAW   Each Not
Assigned   Not Assigned   Not Assigned   100-39368-106  
ELEMENT,DOUBLE,UNDER,AL,SHEET METAL,KANSAS ROHS COMP   375   RAW   Each ANTENNA
  ANTENNA 4G - LTE   ANTENNA IGOR   100-39369-005   DOUBLE,OVER,AL,SHEET
METAL,IGOR,ROHS COMP   58   RAW   Each Not Assigned   Not Assigned   Not
Assigned   100-39407-101   TOP GABLE,TB90,6-PORT,ROHS COMP   56   RAW   Each
COMBINER   COMBINER 4G - LTE   COMBINER ROXBURY   100-39422-001  
INSULATUR,CUT,FEP, ROXBURY   607   RAW   Each Not Assigned   Not Assigned   Not
Assigned   100-39427-002   AEDT STRAP,TB90,6-PORT,ROHS COMP   90   RAW   Each
ANTENNA   ANTENNA 4G - LTE   ANTENNA STOCKHOLM II   100-39437-001   SHIELD
GABLE,LOWER,SHEETMETAL,ALUMINIUM,ROHS COMP   20   RAW   Each Not Assigned   Not
Assigned   Not Assigned   100-39442-002   ISOLATION PLATE,HB,KANSAS,TB90,RoHS
COMP   143   RAW   Each ANTENNA   ANTENNA LEGACY   COMMON   1003955  
WASHER,FLAT,M8x24x2,SS,ISO7093,A4,ROHS COMP   70   RAW   Each COMBINER  
COMBINER 4G - LTE   COMBINER ROXBURY   100-39553-001   GASKET ID253 L804.4   350
  RAW   Each Not Assigned   Not Assigned   Not Assigned   100-39606-001  
BRACKET, AEDT, SHEET METAL, AL, ROHS COMP   6524   RAW   Each TMA   COMMON  
COMMON   100-39613-001   DOWEL PIN,3.95,BRASS,ROHS COMP   1320   RAW   Each Not
Assigned   Not Assigned   Not Assigned   100-39854-003   SCREW,TWIN,M8,SST,ROHS
COMP   10808   RAW   Each ANTENNA   COMMON   COMMON   100-39970-001   ADHESIVE
INSULATOR,PLASTIC,MACHINED,ROHS COMP   4638   SMALL   Each ANTENNA   ANTENNA 4G
- LTE   ANTENNA KANSAS TRIPLE BAND W-IRET   100-40141-001   RADOME
SUPPORT,KANSAS,TB90,ROHS COMP   173   RAW   Each Not Assigned   Not Assigned  
Not Assigned   100-40159-002   WING,HB,KANSAS,TB90,6-PORT,ROHS COMP   72   RAW  
Each Not Assigned   Not Assigned   Not Assigned   100-40160-002  
BRACKET,iRET,LEFT,TB90,6-PORT,ROHS COMP   54   RAW   Each Not Assigned   Not
Assigned   Not Assigned   100-40161-002   BRACKET,iRET,RIGHT,TB90,6-PORT,ROHS
COMP   80   RAW   Each ANTENNA   ANTENNA LEGACY   ANTENNA SINGLE BAND INDIA CR6
  100-40185-001   FAB,ISOLATION PLATE,45,RoHS COMP   30   RAW   Each ANTENNA  
ANTENNA LEGACY   ANTENNA SINGLE BAND INDIA CR6   100-40186-001   FAB,ISOLATION
PLATE,35,RoHS COMP   65   RAW   Each TMA   COMMON   COMMON   100-40297-001  
RESN_DP_DRAWN-SS-21.85-10.16-S3(PR)   2402   RAW   Each TMA   COMMON   COMMON  
100-40298-001   RESN_DP_DRAWN-CU-27.00-10.02   318   RAW   Each Not Assigned  
Not Assigned   Not Assigned   100-40309-001   DIELECTRIC,MID-STATIONARY-1,LB
AEDT,MOLDED,PLASTIC,ROHS COMP   918   RAW   Each Not Assigned   Not Assigned  
Not Assigned   100-40310-001   DIELECTRIC,MID-STATIONARY-2,LB
AEDT,MOLDED,PLASTIC,ROHS COMP   918   RAW   Each Not Assigned   Not Assigned  
Not Assigned   100-40323-304   MTG BRACKET,AEDT,SHEET METAL,AL,ROHS COMP   120  
RAW   Each Not Assigned   Not Assigned   Not Assigned   100-40395-001   CROSS
COUPLING,SHEET PART,ETCHED,MIRAGE 1800   130   RAW   Each Not Assigned   Not
Assigned   Not Assigned   100-40435-002   LABEL,MANUAL TILT SCALE OMAHA,HB,0-10
DT,RoHS COMP   342   SMALL   Each ANTENNA   ANTENNA 4G - LTE   ANTENNA OMAHA
DUAL BAND W-IRET   100-40436-001   LABEL,MANUAL TILT SCALE OMAHA,LB,0-12 DT,RoHS
COMP   342   RAW   Each Not Assigned   Not Assigned   Not Assigned  
100-40660-100   RIVET,PLASTIC DELRIN,SNAP,TOP,2mm DIA,1.3-2.0mm GRIP,ROHS COMP  
7140   RAW   Each Not Assigned   Not Assigned   Not Assigned   100-40660-101  
RIVET,PLASTIC DELRIN,SNAP,BOTTOM,2mm DIA,1.3-2.0mm GRIP,ROHS COMP   7340   RAW  
Each Not Assigned   Not Assigned   Not Assigned   100-40766-001   ISOLATION
PLATE,SHEETMETAL,ALUMINIUM,ROHS COMP   171   RAW   Each Not Assigned   Not
Assigned   Not Assigned   100-40833-001   SHUTTLE ROD,HIGH BAND
,PLASTIC,MOLDED,ROHS COMP   160   RAW   Each

 

Page 14 of 51



--------------------------------------------------------------------------------

WU Family

 

WU Group

 

WU Name

 

Item Number

 

Item Number Description

 

Proposed
Final Sale Qty

 

Inventory Location

 

UOM

Not Assigned   Not Assigned   Not Assigned   100-40920-001  
INSULATOR,TURNED,PTFE,ROXBURY,CM1015   40   RAW   Each Not Assigned   Not
Assigned   Not Assigned   100-40920-002   INSULATOR,TURNED,PTFE,ROXBURY,CM1002  
40   RAW   Each Not Assigned   Not Assigned   Not Assigned   100-40932-001   C
RING,6MM,PLASTIC,RoHS COMP   1720   RAW   Each Not Assigned   Not Assigned   Not
Assigned   100-40933-001   C RING,3MM,PLASTIC,RoHS COMP   866   RAW   Each Not
Assigned   Not Assigned   Not Assigned   100-40934-001   C RING,4MM,PLASTIC,RoHS
COMP   491   RAW   Each Not Assigned   Not Assigned   Not Assigned  
100-40949-003   YOKE,AEDT,KANSAS,TB90,PLASTIC   28   RAW   Each Not Assigned  
Not Assigned   Not Assigned   100-41103-004   MTG BRACKET,GEAR
BOX,PLASTIC,MOLDED,ROHS COMP   16   RAW   Each Not Assigned   Not Assigned   Not
Assigned   100-41103-202   MTG BRACKET,GEAR BOX,PLASTIC,MOLDED,ROHS COMP   60  
RAW   Each Not Assigned   Not Assigned   Not Assigned   100-41208-001  
REFLECTOR,IGOR,AIRSTRIP,ROHS COMP   108   RAW   Each Not Assigned   Not Assigned
  Not Assigned   100-41228-001   I-RET SUPPORT
BRACKET,KANSAS,TB90,HB,PLASTIC,ROHS COMP   28   RAW   Each Not Assigned   Not
Assigned   Not Assigned   100-41229-001   I-RET SUPPORT
BRACKET,KANSAS,TB90,LB,PLASTIC,ROHS COMP   93   RAW   Each Not Assigned   Not
Assigned   Not Assigned   100-41271-001  
SHIELD,REFLECTOR,KANSAS,TB90,6-PORT,ROHS COMP   31   RAW   Each Not Assigned  
Not Assigned   Not Assigned   100-41271-002  
SHIELD,REFLECTOR,KANSAS,TB90,6-PORT,ROHS COMP   46   RAW   Each Not Assigned  
Not Assigned   Not Assigned   100-41276-001  
BRACKET,AEDT,HB,KANSAS,TB90,TOP,ROHS COMP   51   RAW   Each Not Assigned   Not
Assigned   Not Assigned   100-41277-001  
BRACKET,AEDT,HB,KANSAS,TB90,BOTTOM,ROHS COMP   44   RAW   Each Not Assigned  
Not Assigned   Not Assigned   100-41281-001   CONNECTING ROD,KANSAS,TB90,HB,ROHS
COMP   65   RAW   Each Not Assigned   Not Assigned   Not Assigned  
100-41284-001   PARASITIC INSULATOR,MYLAR,GLENRIDGE,DB45,RoHS COMP   652   SMALL
  Each Not Assigned   Not Assigned   Not Assigned   100-41291-002   GROMMET,CONN
ROD GUIDE,KANSAS,TB90,PLASTIC,RoHS COMP   73   RAW   Each Not Assigned   Not
Assigned   Not Assigned   100-41365-001   FAB,GABLE UPPER,TRIBAND LTE,ROHS COMP
  25   RAW   Each MCU   MCU LEGACY   MCU 7072.XX   100-41394-001  
SPACER-ULTEM_2300-.550-.300-.300-MOLDED,ROXBURY   240   RAW   Each Not Assigned
  Not Assigned   Not Assigned   100-41437-101   FIXTURE,AEDT CABLE
PROTECT,MOLDED,PLASTIC,ROHS,COMP   472   RAW   Each Not Assigned   Not Assigned
  Not Assigned   100-41438-001   SUPPORT BRACKET,AEDT,MOLDED,PLASTIC,ROHS COMP  
10   RAW   Each Not Assigned   Not Assigned   Not Assigned   100-41466-001  
TSCREW,HEXZ,CuZn39Pb3F43,M4*0.35,8.0   1002   RAW   Each Not Assigned   Not
Assigned   Not Assigned   100-41466-005   TSCREW,HEXZ,CuZn39Pb3F43,M4*0.35,10.0
  19   RAW   Each Not Assigned   Not Assigned   Not Assigned   100-41493-001  
SUPPORT ARC,PLASTIC,STOCKHOLM 1.4M,RoHS COMP   40   RAW   Each Not Assigned  
Not Assigned   Not Assigned   100-41571-004   MTG BRACKET,AEDT,SHEET
METAL,AL,ROHS COMP   60   RAW   Each Not Assigned   Not Assigned   Not Assigned
  100-41588-001   100; Capacitor L106 b6 t2   61   RAW   Each Not Assigned   Not
Assigned   Not Assigned   100-41620-001   CABLE TIE BRACKET,SHEET METAL,RoHS
COMP   25   RAW   Each Not Assigned   Not Assigned   Not Assigned  
100-41685-001   WALL,PARASITIC,STAMPING,SHEET METAL,IGOR,ROHS COMP   20   RAW  
Each Not Assigned   Not Assigned   Not Assigned   100-41976-001  
PARASITIC,STAMPING SHEET METAL,IGOR,ROHS COMP   95   RAW   Each Not Assigned  
Not Assigned   Not Assigned   100-42029-111   100;CHANNEL-OUTER,1710-2170 MHz  
31   RAW   Each Not Assigned   Not Assigned   Not Assigned   100-42030-001  
COUPLING,SPACER,AL,PLATED,ROXBURY   200   RAW   Each Not Assigned   Not Assigned
  Not Assigned   100-42030-002   COUPLING,SPACER,AL,PLATED,T=6,ROXBURY   200  
RAW   Each Not Assigned   Not Assigned   Not Assigned   100-42030-003  
COUPLING,SPACER,AL,PLATED,T=5,ROXBURY   200   RAW   Each Not Assigned   Not
Assigned   Not Assigned   100-42030-004   COUPLING,SPACER,AL,PLATED,T=8,ROXBURY
  200   RAW   Each Not Assigned   Not Assigned   Not Assigned   100-42058-001  
RADOME,ASA,QUADPOL,UWB,RoHS COMP   10   RAW   Each Not Assigned   Not Assigned  
Not Assigned   100-42070-001   LID,STAMPED,AL,ROXBURY,ROHS COMP   4   RAW   Each
Not Assigned   Not Assigned   Not Assigned   100-42074-001   DBHB
TUBE,TB90,6-PORT,KANSAS,ROHS COMP   105   RAW   Each Not Assigned   Not Assigned
  Not Assigned   100-42194-003   GASKET,SINGLE SIDE
ADHESIVE,OD=28mm,ID=14.5mm,EPDM FOAM,ROHS COMP   500   RAW   Each Not Assigned  
Not Assigned   Not Assigned   100-42216-002   CABLE SUPPORT,MOLDED,KANSAS,ROHS
COMP   60   RAW   Each Not Assigned   Not Assigned   Not Assigned  
100-42291-001   CONNECTING ROD,AEDT,VOLGA,EXTRUDED,ALUM,ROHS COMP   60   RAW  
Each COMMON   COMMON   COMMON   1004577   SILICA GEL DESICCANT,75Lx60Wmm,ROHS
COMP   3020   RAW   Each COMMON   COMMON   COMMON   1004702  
SCREW,SHCS,M3x10,SS,w/NYLON PATCH,ROHS COMP   26   SMALL   Each RET-IRET   IRET
  IRET 3GPP   1004754   SCREW,PAN HEAD,TORX,SS,M1.6-4.00,ROHS COMP   4104   RAW
  Each Not Assigned   Not Assigned   Not Assigned   1004755  
GROMMET,HOLE,BLACK,VINYL,9/16inODx1/4inID,.37in HOLE,3/32in PANEL,ROHS COMP  
587   RAW   Each Not Assigned   Not Assigned   Not Assigned   1004779  
SCREW,CTSK,TORX,M3x10,SS,ROHS COMP   20   RAW   Each Not Assigned   Not Assigned
  Not Assigned   1005065   WASHER,LKSP,M3,SS,ROHS COMP   4972   SMALL   Each
ANTENNA   COMMON   COMMON   1005192   SCREW,M3x12,MFT,SS,ROHS COMP   1094  
SMALL   Each FILTER   FILTER ALU   COMMON   1005246  
BOX_FOAM,ANTISTATIC,1PK,CY356.V2   34   RAW   Each Not Assigned   Not Assigned  
Not Assigned   1005433   WASHER,FLAT,3/8IDx5/8OD,SS,ROHS COMP   185   RAW   Each
COMMON   COMMON   COMMON   1005710   WASHER,LOCK,SPRING,M4,SS,ROHS COMP   2980  
SMALL   Each ANTENNA   COMMON   COMMON   1005711   WASHER,LOCK,SPRING,M5,SS,ROHS
COMP   444   SMALL   Each TMA   COMMON   COMMON   1005733  
CABLE,DC,FFC,POLYESTER,6-COND,TYPE-D,1.00mm PITCH,76.00mm LENGTH,ROHS COMP   728
  RAW   Each TMA   COMMON   COMMON   1005735  
CABLE,DC,FFC,POLYESTER,6-COND,TYPE-D,1.00mm PITCH,127.00mm LENGTH,ROHS COMP  
501   RAW   Each TMA   COMMON   COMMON   1005736  
CABLE,DC,FFC,POLYESTER,6-COND,TYPE-D,1.00mm PITCH,203.00mm LENGTH,ROHS COMP  
418   RAW   Each TMA   COMMON   COMMON   1005737  
CABLE,DC,FFC,POLYESTER,18-COND,TYPE-D,1.00mm PITCH,0.65mm COND WIDTH,203.00mm
LENGTH,ROHS COMP   418   RAW   Each COMMON   COMMON   COMMON   1005800  
NUT,HEX,SI,M3X0.5,SS,ROHS COMP   680   SMALL   Each FILTER   FILTER ALU   FILTER
ALU CY382   1005824   PACKAGING,BOX,FOAM,ANTISTATIC,1PK,CY382   153   RAW   Each

 

Page 15 of 51



--------------------------------------------------------------------------------

WU Family

 

WU Group

 

WU Name

 

Item Number

 

Item Number Description

 

Proposed
Final Sale Qty

 

Inventory Location

 

UOM

TMA   COMMON   COMMON   1005867   SCREW,HEX CAP,M6x45,SS,ROHS COMP   2082   RAW
  Each COMMON   COMMON   COMMON   1005877   SCREW,SPHC-TORX,M3x6,SS,NYLON
PATCH,ROHS COMP   37128   RAW-PROTO   Each COMMON   COMMON   COMMON   1005878  
SCREW,SPHC-TORX,M4x6,SS,NYLON PATCH,ROHS COMP   10888   RAW-PROTO   Each ANTENNA
  COMMON   COMMON   1005879   SCREW,SPHC-TORX,M5x6,SS,NYLON PATCH,ROHS COMP  
452   SMALL   Each ANTENNA   COMMON   COMMON   1005881  
SCREW,SPHC-TORX,M3x18,SS,NYLON PATCH,ROHS COMP   100   RAW   Each RET-IRET  
IRET   IRET 3GPP   1005884   SCREW,SFH-TORX,M2.5x8,SS,NYLON PATCH,ROHS COMP  
9212   RAW   Each Not Assigned   Not Assigned   Not Assigned   1005885  
SCREW,SPHC-TORX,M4x12,SS,NYLON PATCH,ROHS COMP   3976   RAW   Each Not Assigned
  Not Assigned   Not Assigned   1005904   WASHER,FLAT,M4,SS,DIN 125,ROHS COMP  
7900   RAW   Each ANTENNA   ANTENNA 4G - LTE   COMMON   1005951  
SCREW,SPHC-TORX,M5x8,SS,NYLON PATCH,ROHS COMP   2797   RAW-PROTO   Each Not
Assigned   Not Assigned   Not Assigned   1005952   SCREW,SPHC-TORX,M4x8,SS,NYLON
PATCH,ROHS COMP   2206   RAW   Each COMMON   COMMON   COMMON   1005953  
SCREW,SPHC-TORX,M3x12,SS,NYLON PATCH,ROHS COMP   9980   RAW   Each COMMON  
COMMON   COMMON   1006108   NUT,LOCKING,NYLON INSERT,M4,SS,ROHS COMP   17394  
RAW-PROTO   Each Not Assigned   Not Assigned   Not Assigned   1006118  
RETAINING RING,EXTERNAL,E-STYLE,6mm SHAFT DIA,SS,ROHS COMP   712   RAW   Each
ANTENNA   COMMON   COMMON   1006137   SCREW,SHCS,BUTTON,M8x10,SS-A2,NYLON
PATCH,ROHS COMP   3684   RAW   Each ANTENNA   COMMON   COMMON   1006160  
SCREW,SELF-TAPPING,M3x8,FHP,PLASTITE,THREADFORMING,SS,ROHS COMP   1708   RAW  
Each RET-IRET   IRET   IRET 3GPP   1006278   SCREW,SOCKET HEAD
CAP,TORX,M3x8,SS,NYLON PATCH,ROHS COMP   5526   RAW   Each Not Assigned   Not
Assigned   Not Assigned   1006279   SCREW,SHCS,M4x10,SS,w/NYLON PATCH,ROHS COMP
  980   SMALL   Each TMA   COMMON   COMMON   1006366   SCREW,FLAT
HEAD,TORX,M4x12,BRASS,S5,ROHS COMP   872   RAW   Each COMMON   COMMON   COMMON  
1006367   SCREW,TORX,A2,DIN 7985,M4x25,SS,ROHS COMP   21040   RAW   Each
RET-IRET   IRET   IRET 3GPP   1006415   MOTOR,STEPPER,w/GEARHEAD
45:1,10-30V,0.5A,BI-POLAR,SINGLE SHAFT,4DIAx1mmD-CUT,ROHS COMP   900   RAW  
Each ANTENNA   COMMON   COMMON   1006522   RETAINING RING,EXTERNAL,E-STYLE,4mm
SHAFT DIA,SS,ROHS COMP   998   RAW   Each Not Assigned   Not Assigned   Not
Assigned   1006536   NUT,HEX,M4,SS,ROHS COMP   2980   SMALL   Each ANTENNA  
COMMON   COMMON   1006543   RETAINING RING,EXTERNAL,E-STYLE,3mm SHAFT
DIA,STAINLESS STEEL,ROHS COMP   1210   RAW-PROTO   Each Not Assigned   Not
Assigned   Not Assigned   1006594   SCREW,TORX,M4x14,A4 (SS),DIN 7985,ROHS COMP
  2980   SMALL   Each ANTENNA   ANTENNA LEGACY   COMMON   1006632  
WASHER,FLAT,M4,SS,DIN 9021,ROHS COMP   16428   RAW   Each COMMON   COMMON  
COMMON   1006682   SCREW,SPHC-TORX,M3x25,SS,ROHS COMP   16226   RAW-PROTO   Each
COMMON   COMMON   COMMON   1006684   NUT,HEX,LOCKING,M3,SS,ROHS COMP   19843  
RAW-PROTO   Each Not Assigned   Not Assigned   Not Assigned   1006711  
TERMINATION,50 OHM,FLANGE,5%,100W,DC-4GHz,ROHS COMP   1722   RAW   Each Not
Assigned   Not Assigned   Not Assigned   1006794  
BUMPER,DOME,9.6mmH,17.6mmDIA,POLYURETHANE,ADH MT,ROHS COMP   1785   RAW   Each
ANTENNA   ANTENNA LEGACY   COMMON   1006803   WASHER,4.3IDx12ODx1mmT,PLASTIC
(PA6,6),NATURAL,ISO 7093,ROHS COMP   14260   RAW   Each RET-IRET   RET   3GPPRET
  1007135   SCREW,PAN HEAD,SERRATED,TORX,M4x8,STEEL,WHITE ZINC PLATED,DBL
THREAD,ROHS COMP   6722   RAW-PROTO   Each ANTENNA   COMMON   COMMON   1007136  
SCREW,PAN HEAD,SERRATED,TORX,M4x15,STEEL,WHITE ZINC PLATED,DBL THREAD,ROHS COMP
  128   RAW-PROTO   Each ANTENNA   COMMON   COMMON   1007138   SCREW,PAN
HEAD,SERRATED,TORX,M5x9,STEEL,WHITE ZINC PLATED,DBL THREAD,ROHS COMP   15348  
RAW   Each Not Assigned   Not Assigned   Not Assigned   1007247  
WASHER,FLAT,M6,DIN 433,SS,ROHS COMP   5256   SMALL   Each ANTENNA   ANTENNA
LEGACY   ANTENNA QUAD 900 SINGLE BAND   1007452   SCREW,MACHINE,PAN
HEAD,SLOTTED,M4x45,NYLON,FULLY THREADED,ROHS COMP   9   SMALL   Each Not
Assigned   Not Assigned   Not Assigned   1007666   SCREW,SHCS,M6x16mm,SS,W/NYLON
PATCH,ROHS COMP   4000   RAW   Each TMA   TMA 4G - LTE   TMA HALTI   1007701  
ISOLATOR,890-915MHz,150W FWD,100W REV,CW,DROP IN,ROHS COMP   541   RAW   Each
ANTENNA   COMMON   COMMON   1007711   SCREW,SPHC-TORX,M6x25,SS,NYLON PATCH,ROHS
COMP   648   SMALL   Each Not Assigned   Not Assigned   Not Assigned   1007773  
SCREW,SPHC-TORX,M4x10,SS,NYLON PATCH,ROHS COMP   1202   SMALL   Each Not
Assigned   Not Assigned   Not Assigned   1007794  
SCREW,SPHC-TORX,M6x12,SS,NYLON PATCH,ROHS COMP   2002   RAW   Each ANTENNA  
ANTENNA 4G - LTE   COMMON   1007802   SCREW,SPHC-TORX,M3x4,SS,NYLON PATCH,ROHS
COMP   35520   RAW   Each TMA   TMA 4G - LTE   TMA HALTI   1008077   SCREW,HEX
CAP,M6x70,SS,PARTIALLY THREADED,ROHS COMP   460   SMALL   Each TMA   COMMON  
COMMON   1008138   WASHER,FLAT,1/4IDx3/8ODx.0.012inTHICK,SS,ROHS COMP   2466  
RAW   Each Not Assigned   Not Assigned   Not Assigned   1008153   SCREW,HEX
CAP,M6x35,SS,ROHS COMP   1980   RAW   Each Not Assigned   Not Assigned   Not
Assigned   1008243   LABEL,COLOR-CODING DOT,DIA 1/4 INCH,THICK 0.007
INCH,RED,ROHS COMP   15   RAW-PROTO   Each Not Assigned   Not Assigned   Not
Assigned   1008245   LABEL,COLOR-CODING DOT,DIA 1/4 INCH,THICK 0.007
INCH,WHITE,ROHS COMP   2400   RAW-PROTO   Each ANTENNA   COMMON   COMMON  
1008246   LABEL,COLOR-CODING DOT,DIA 1/4 INCH,THICK 0.007 INCH,DARK BLUE,ROHS
COMP   245   RAW   Each ANTENNA   COMMON   COMMON   1008270  
SCREW,SHCS,M2x4mm,SS,ROHS COMP   2131   RAW   Each COMBINER   COMBINER 4G - LTE
  COMMON   1008529   PROTECTIVE CAP,IP67,FOR MALE AISG CONNECTOR,PLASTIC,ROHS
COMP   150   RAW   Each Not Assigned   Not Assigned   Not Assigned   1008687  
SCREW,SPHC-TORX,M3x10,SS,NYLON PATCH,ROHS COMP   300   RAW-PROTO   Each TMA  
TMA 4G - LTE   TMA HALTI   1008834   CONN,DC,PIN HEADER,M,2mm
PITCH,2x3,THM,39.12mm LONG,ROHS COMP   540   RAW   Each Not Assigned   Not
Assigned   Not Assigned   1009044   SCREW,SHCS,M6x12mm,SS,W/NYLON PATCH,ROHS
COMP   950   RAW   Each ANTENNA   COMMON   COMMON   1009056   GASKET,O-RING,CORD
STOCK,SILICONE,1.6mm (ACTUAL DIM .063 INCH),ROHS COMP   520.4   RAW   Foot Not
Assigned   Not Assigned   Not Assigned   1009591   LABEL,BLANK,WHITE
POLYESTER,THERMAL TRANSFER,3/4in DIAMETER CIRCLE,ROHS COMP   944   SMALL   Each
FILTER   FILTER ALU   COMMON   1009605   LED,THRU-HOLE,DUAL
RED-GREEN,5mm,COM-CATHODE,WHT-DIFF,ROHS COMP   16   RAW   Each RET-IRET   RET  
3GPPRET   1010803   GASKET,SILICONE,438L x 3.2mmDIA,50 ShoreA,ROHS COMP   3717  
RAW   Each REPEATER   REPEATER NEXUS RT MID POWER   REPEATER NEXUS RT MIRAGE  
1010957   STANDOFF,6mm HEX,M4,MALE 10mm,FEMALE 10mm LONG,M/F,SS,ROHS COMP   1540
  SMALL   Each Not Assigned   Not Assigned   Not Assigned   1011397  
WASHER,FLAT,M3,5.4mmOD,0.8mmTHK,SS,ROHS COMP   2308   SMALL   Each

 

Page 16 of 51



--------------------------------------------------------------------------------

WU Family

 

WU Group

 

WU Name

 

Item Number

 

Item Number Description

 

Proposed
Final Sale Qty

 

Inventory Location

 

UOM

ANTENNA   ANTENNA 4G - LTE   COMMON   1011466   FIXING
RING,6IDx11ODx3mmTHK,RED,POLYOXYMETHYLENE   1537   RAW   Each COMBINER  
COMBINER 4G - LTE   COMBINER ROXBURY   1011880   CONN,RF,N,F,STR,PANEL
MT,FLANGE,4 THRU-HOLES,ROHS COMP   128   RAW   Each MCU   MCU LEGACY   COMMON  
1011998   CCA,CPU,POWER PC ADDER II DUAL,3.3V/1.8V,91Lx59mmW,ROHS COMP   300  
RAW   Each TMA   COMMON   COMMON   1012234   SCREW,PAN HEAD,TORX,M4 x 0.7 x
7mmL,HEAD SIZE=8mm DIA,SS,SILVER PLATING,ROHS COMP   3000   RAW   Each Not
Assigned   Not Assigned   Not Assigned   1012666   SCREW,TORX,PAN HEAD,M4x28,SS
A2,NYLON PATCH,DIN 7985,ROHS COMP   1480   RAW   Each FILTER   FILTER ALU  
COMMON   102-01260-S51   HOUSING_MACH-AMPL-PCS_CDMA-AL-X-S51   2   RAW   Each
FILTER   FILTER ALU   COMMON   102-01283-S25  
HOUSING_MACH-PCS_CDMA-FILTER-AL-12-S25   16   RAW   Each FILTER   FILTER ALU  
COMMON   102-01290-S51   HOUSING-CPLR-PCS-AL-X-S51   5   RAW   Each FILTER  
FILTER MOTO   COMMON   102-A0002-S39   HOUSING-FILTER-AL-700MHz-13-S39   18  
RAW   Each FILTER   COMMON   COMMON   102-A0007-S51  
HOUSING-P_CPLR-AL-12.70-5.00-S51   166   RAW   Each FILTER   FILTER MOTO  
COMMON   102-A0009-S39   HOUSING-FILTER-800MHz-AL-4-S39   30   RAW   Each FILTER
  FILTER MOTO   FILTER MOTO CY010   102-A0022-S39  
HOUSING-700_800MHz-SUMMIT-FLTR-AL-9-S39   6   RAW   Each FILTER   FILTER ALU  
COMMON   102-A0060-V2   HOUSING_MACH-PCS-UMTS-60MHz-AL-19-S50   500   RAW   Each
FILTER   FILTER ALU   COMMON   102-A0060-V2-M   MACHINED HOUSING FOR
102-A0060-V2   600   RAW   Each FILTER   COMMON   COMMON   102-A0071-S51  
HOUSING-BARREL-PCS-CPLR-AL-X-S51(PR)   869   RAW   Each FILTER   FILTER MOTO  
FILTER MOTO CU323   102-A0089-S39   HOUSING-700_800MHz-AL-9-S39   38   RAW  
Each Not Assigned   Not Assigned   Not Assigned   102-A0093-S39  
HOUSING,FILTER,800MHz,SUMMIT,AL,1,S39   39   RAW   Each FILTER   FILTER MOTO  
FILTER MOTO CU361   102-A0094-V1   HOUSING_MACHINED-AL-7-S50   255   RAW   Each
Not Assigned   Not Assigned   Not Assigned   102-A0110-S65  
HOUSING-PCPLR-MCX-AL-X-S65   60   RAW   Each FILTER   FILTER ALU   COMMON  
102-A0111-S51   HOUSING-P_CPLR-AL-12.70-6.00-S51   102   RAW   Each FILTER  
FILTER ALU   FILTER ALU LOW LOSS CY105   102-A0113-V13  
HOUSING_MACH_LEFT-AMPS_CDMA-AL-13-S39   30   RAW   Each FILTER   FILTER ALU  
FILTER ALU LOW LOSS CY105   102-A0113-V14  
HOUSING_MACH_RIGHT-AMPS_CDMA-AL-13-S39   30   RAW   Each FILTER   FILTER ALU  
COMMON   102-A0138-S1   HOUSING-LOWPASS-AMPS_CDMA-AL-X-S1   60   RAW   Each
FILTER   FILTER ALU   COMMON   103-01132   COVER-SS-345.11-49.40-.50   3   RAW  
Each FILTER   FILTER ALU   COMMON   103-01174-S15   COVER-AL-5.145-.830-.190-S15
  68   RAW   Each FILTER   FILTER ALU   COMMON   103-01175  
COVER-SS-187.96.-141.45-.500   58   RAW   Each FILTER   FILTER ALU   COMMON  
103-01186-S39   COVER-AL-16.885-15.964-.125-S39   5   RAW   Each FILTER   FILTER
ALU   COMMON   103-01260   COVER-SS-2.720-1.680-.020   58   RAW   Each COMMON  
COMMON   COMMON   1035-51004-21100   WASHER, LOCK, #4, SS   5359.222   RAW  
Each FILTER   FILTER MOTO   COMMON   103-A0002-S39  
COVER-AL-10.959-5.239-.125-S39   18   RAW   Each FILTER   FILTER MOTO   FILTER
MOTO CU323   103-A0003-S39   COVER-AL-296.67-139.19-3.18-S39   74   RAW   Each
FILTER   FILTER MOTO   COMMON   103-A0010-S39   COVER-AL-246.71-167.64-3.18-S39
  125   RAW   Each FILTER   FILTER MOTO   FILTER MOTO CY010   103-A0032-S39  
COVER-AL-9.69-6.25-.125-S39   4   RAW   Each FILTER   FILTER ALU   COMMON  
103-A0038-S50   COVER-AL-290.70-173.75-3.18-S50   565   RAW   Each FILTER  
FILTER ALU   COMMON   103-A0039   COVER_LEFT-SS-130.35-24.00-.50   486   RAW  
Each FILTER   FILTER ALU   COMMON   103-A0040-S50  
COVER-AL-86.10-32.70-3.18-S50   901   RAW   Each FILTER   FILTER ALU   COMMON  
103-A0083-S51   COVER-AL-290.70-113.00-2.00-S51(PR)   311   RAW   Each FILTER  
FILTER ALU   COMMON   103-A0114-S51   COVER_CPLR-AL-291.72-55.25-2.00-PEM-S51  
285   RAW   Each FILTER   FILTER ALU   COMMON   103-A0115-S51  
COVER_CPLR-AL-290.72-54.75-2.00-S51   256   RAW   Each FILTER   FILTER ALU  
COMMON   103-A0120   COVER_CPLR-SS-286.87-130.08-.50   30   RAW   Each Not
Assigned   Not Assigned   Not Assigned   103-A0127-S39  
COVER,AL,86.40-41.41-3.18,S39   76   RAW   Each FILTER   FILTER MOTO   COMMON  
103-A0139-S50   COVER-AL-117.75-65.74--1.27-S50   542   RAW   Each FILTER  
FILTER MOTO   COMMON   103-A0140-S50   COVER-AL-117.75-115.34-65.74-S50   542  
RAW   Each FILTER   FILTER ALU   COMMON   103-A0143-S51  
COVER-AL-290.70-113.00-2.00-PEM-S51(PR)   162   RAW   Each FILTER   FILTER ALU  
COMMON   103-A0149-S51   COVER_CPLR-AL-133.00-24.00-2.00-S51   285   RAW   Each
FILTER   FILTER MOTO   COMMON   103-A0150-S51   COVER-AL-270-71-113.01-2.54-S51
  141   RAW   Each FILTER   FILTER ALU   COMMON   103-A0156-S51  
COVER_LNA-290.72-118.25-2.00-S51   267   RAW   Each FILTER   FILTER ALU   COMMON
  103-A0157-S51   COVER_LNA-292.72-118.25-2.00-S51-PEM   285   RAW   Each FILTER
  FILTER ALU   COMMON   103-A0162   COVER_LEFT-AL-217.32-125.96-20.00-P   29  
RAW   Each FILTER   FILTER ALU   COMMON   103-A0163  
COVER_LNA-SS-217.32-125.96-.50   30   RAW   Each FILTER   FILTER ALU   COMMON  
103-A0186-S39   COVER-AL-7.653-1.813-.118-S39 (PR)   60   RAW   Each FILTER  
FILTER ALU   FILTER ALU LOW LOSS CY105   103-A0188-S39  
COVER-AL-417.06-327-60-3.00-S39   60   RAW   Each FILTER   FILTER ALU   COMMON  
103-A0208-S51   COVER-AL-290.70-59.50-2.00-PEM-S51(PR)   431   RAW   Each FILTER
  FILTER ALU   COMMON   103-A0209-S51   COVER-AL-290.70-59.50-2.00-S51(PR)   272
  RAW   Each FILTER   FILTER ALU   FILTER ALU LOW LOSS CY300   103-A0217-S51  
COVER-AL-283.90-141.80-2.00-S51   39   RAW   Each FILTER   FILTER ALU   FILTER
ALU LOW LOSS CY300   103-A0218-S51   COVER-AL-263.30-141.80-2.00-S51   47   RAW
  Each FILTER   FILTER MOTO   FILTER MOTO CU361   103-A0276-S50  
COVER-AL-40.944-20.720-2.03-S50(PR)   406   RAW   Each FILTER   FILTER ALU  
FILTER ALU LOW LOSS CY300   103-A0285   COVER-AL-94.25-24.00-0.50   63   RAW  
Each

 

Page 17 of 51



--------------------------------------------------------------------------------

WU Family

 

WU Group

 

WU Name

 

Item Number

 

Item Number Description

 

Proposed
Final Sale Qty

 

Inventory Location

 

UOM

FILTER   FILTER MOTO   COMMON   104-A0002-S51   PLATE-AL-3.260-1.000-.090-S51  
72   RAW   Each Not Assigned   Not Assigned   Not Assigned   104-A0012-S1  
PLATE-AL-1.430-.125-.350-S1   40   RAW   Each FILTER   FILTER ALU   COMMON  
104-A0017   PLATE_REAR-SS-170.85-140.00-.80   929   RAW   Each FILTER   FILTER
ALU   COMMON   104-A0026-S51   PLATE-AL-156.060-80.000-1.000-S51   30   RAW  
Each FILTER   FILTER ALU   COMMON   104-A0027-S1  
PLATE_P_CPLR-AL-25.40-25.40-6.35-S1   87   RAW   Each FILTER   FILTER ALU  
COMMON   104-A0040-S51   PARTITION-AL-28.10-10.70-9.00-S51   85   RAW   Each
FILTER   FILTER ALU   COMMON   104-A0041-S51  
PARTITION-AL-21.30-11.50-10.40-S51   84   RAW   Each FILTER   FILTER ALU  
COMMON   105-00235-S3   RESN_DP_DRAWN-SS-.755-.625-S3   64   RAW   Each FILTER  
FILTER MOTO   FILTER MOTO CU323   105-A0001-S7   RESN-BR-52.06-19.05-S7   269  
RAW   Each Not Assigned   Not Assigned   Not Assigned   105-A0002-S3  
RESN_DP_DRAWN-SS-21.85-10.16-S3(PR)   8364   RAW   Each FILTER   FILTER ALU  
COMMON   105-A0002-V1   RESONATOR,RX,DEEP DRAWN   306   RAW   Each FILTER  
COMMON   COMMON   106-00239   RESN-T-CU_DRAWN-28.50-30.73-15.88   53   RAW  
Each FILTER   FILTER ALU   COMMON   106-00253-V1  
RESN-T-SS-1.350-2.000-1.075-S7-V1   61   RAW   Each Not Assigned   Not Assigned
  Not Assigned   1061636   SCREWTX M2,5X6 F C SINK A2   250   RAW-PROTO   Each
Not Assigned   Not Assigned   Not Assigned   1061640   ScrewTX M3x4 Pan A2  
3988   SMALL   Each Not Assigned   Not Assigned   Not Assigned   1062468  
SCREWTX M3X5 PAN A2   403   RAW   Each FILTER   FILTER MOTO   FILTER MOTO CY008
  106-A0001-S7   RESN-T-BR-23.62-53.26-34.80-S7   83   RAW   Each FILTER  
FILTER MOTO   FILTER MOTO CY008   106-A0002-S7   RESN-T-BR-23.62-48.26-34.80-S7
  58   RAW   Each FILTER   FILTER MOTO   FILTER MOTO CU323   106-A0003-S7  
RESN-T-BR-37.83-25.40-12.70-S7   133   RAW   Each FILTER   FILTER MOTO   FILTER
MOTO CY009   106-A0007-S7   RESN T,BR,23.62-37.59-34.80-S7   150   RAW   Each
FILTER   FILTER MOTO   FILTER MOTO CY009   106-A0008-S7   RESN
T,BR,23.62-43.00-34.80-S7   148   RAW   Each FILTER   FILTER MOTO   FILTER MOTO
CY010   106-A0009-S7   RESN-T-BR-36.82-31.75-15.88-S7   30   RAW   Each FILTER  
FILTER MOTO   FILTER MOTO CY010   106-A0010-S7   RESN-T-BR-36.82-37.08-15.88-S7
  42   RAW   Each FILTER   FILTER ALU   COMMON   106-A0025  
RESN-T-CU-29.51-25.40-12.70(PR)   964   RAW   Each FILTER   FILTER ALU   COMMON
  106-A0037-S3   RESN-T-SS_DRAWN-36.81-58.00-35.00-S3(PR)   432   RAW   Each
FILTER   FILTER ALU   COMMON   106-A0047-S3  
RESN_DP_DRAWN-T-SS-19.30-19.30-10.16-S3(PR)   9917   RAW   Each FILTER   FILTER
ALU   COMMON   106-A0068-S3   RESN-DP_DRAWN-SS-13.97-10.16-19.05-S3   184   RAW
  Each FILTER   FILTER ALU   COMMON   106-A0068-V1  
RESN-DP_DRAWN-SS-13.97-10.16-19.05-S3   637   RAW   Each FILTER   FILTER ALU  
COMMON   106-A0078-S3   RESN-DP_DRAWN-T-SS-33.75-40.00-17.00-S3   4560   RAW  
Each FILTER   FILTER ALU   COMMON   107-00128-S7   RESN-C-BR-.680-.250-.430-S7  
16   RAW   Each FILTER   FILTER MOTO   COMMON   107-A0001-S39  
RESN-C-AL-22.86-21.34-14.28-S39   139   RAW   Each FILTER   FILTER ALU   COMMON
  108-00159   RESN-CT-CU-28.500-30.730-15.880   43   RAW   Each COMMON   COMMON
  COMMON   1087979   Screw DIN912 M2.5x5 Cyl.hex so   1290   RAW   Each FILTER  
FILTER ALU   COMMON   109-00444-S7   PIN-BR-5.795-.217-M2.5-M2.0-N-S7   16   RAW
  Each FILTER   FILTER ALU   COMMON   109-00458-S1  
XMSN_ROD-AL-1.947-.156SQ-.055-.125-Y-S1   16   RAW   Each FILTER   FILTER ALU  
COMMON   109-00575-S1   PIN-COM_JCT-AL-3-J-S1   16   RAW   Each FILTER   FILTER
ALU   COMMON   109-00589-S1   XMSN_ROD-AL-.725-.156SQ-M3.0-M2.0-Y-S1   58   RAW
  Each FILTER   FILTER ALU   COMMON   109-00623-S1  
XMSN_ROD-AL-.732-.156-M2.0F-M2.0F-Y-S1   8   RAW   Each FILTER   FILTER ALU  
COMMON   109-00959-S7   XMSN_ROD-BR-.770-.156-M2.0-086-Y-S7   14   RAW   Each
FILTER   FILTER ALU   COMMON   109-00976-S1  
XMSN_ROD-AL-6.079-.078-M2.5-.160-.080-S1   48   RAW   Each FILTER   FILTER ALU  
COMMON   109-00977-S7   XMSN_ROD-BR-5.370-.050-M2.0-.156-S7   11   RAW   Each
FILTER   FILTER ALU   FILTER ALU MODCELL CA678   109-00988-S1  
XMSN_ROD-AL-6.157-.107-.160SQ-N-S1   58   RAW   Each FILTER   FILTER MOTO  
FILTER MOTO CU323   109-A0001   XMSN_ROD-Cu-49.57-3.18-.2.54F-1.40F-Y   38   RAW
  Each FILTER   FILTER MOTO   COMMON   109-A0009-S39  
XMSN_ROD-AL-4.062-.125-.166-.102-Y-S39   18   RAW   Each FILTER   FILTER MOTO  
COMMON   109-A0010-S39   XMSN_ROD-AL-20.32-6.35-M3.0-M3.0-Y-S39   123   RAW  
Each FILTER   FILTER MOTO   COMMON   109-A0011-S39  
XMSN_ROD-AL-119.00-74.63-3.18-0.8-Y-S39   84   RAW   Each Not Assigned   Not
Assigned   Not Assigned   109-A0023-S7   XMSN ROD,BR,8.46-7.01-M3.0-M3.0,Y,S7  
56   RAW   Each FILTER   FILTER MOTO   FILTER MOTO CY010   109-A0025-S1  
MANIFOLD-AL-4.838-3.367-.125-S1   32   RAW   Each FILTER   FILTER MOTO   FILTER
MOTO CY010   109-A0026-S1   XMSN_ROD-AL-.839-.156-M3.0-S1   64   RAW   Each
FILTER   FILTER ALU   COMMON   109-A0031   MANIFOLD-CU-81.00-22.86-3.96(PR)  
869   RAW   Each Not Assigned   Not Assigned   Not Assigned   109-A0032-S1  
XMSN_ROD-AL-4.836-.160-.107-.107-Y-S1   72   RAW   Each Not Assigned   Not
Assigned   Not Assigned   109-A0033-S1   XMSN_ROD-AL-4.836-.160-M2.5-M2.5-Y-S1  
87   RAW   Each Not Assigned   Not Assigned   Not Assigned   109-A0034-S1  
XMSN_ROD-AL-4.836-.160-.107-.107-Y-S1   74   RAW   Each Not Assigned   Not
Assigned   Not Assigned   109-A0035-S7   XMSN_ROD-BR-.520-.276-M3.0-M3.0-Y-S7  
82   RAW   Each Not Assigned   Not Assigned   Not Assigned   109-A0036-S7  
XMSN_ROD-BR-.970-.190-M2.5F-.125F-Y-S7   30   RAW   Each Not Assigned   Not
Assigned   Not Assigned   109-A0063-S1   XMSN ROD,AL,6.400-.160-.107F-.107F-Y,S1
  104   RAW   Each Not Assigned   Not Assigned   Not Assigned   109-A0064-S1  
XMSN_ROD-AL-6.400-.160-.M3.0F-.107F-Y-S1   111   RAW   Each Not Assigned   Not
Assigned   Not Assigned   109-A0065-S1   XMSN ROD,AL,6.400-.160-.107F-.107F-Y,S1
  118   RAW   Each

 

Page 18 of 51



--------------------------------------------------------------------------------

WU Family

 

WU Group

 

WU Name

 

Item Number

 

Item Number Description

 

Proposed
Final Sale Qty

 

Inventory Location

 

UOM

FILTER   FILTER ALU   COMMON   109-A0131   XMSN_ROD-CU-28.70-26.72-4.00-M3.0  
570   RAW   Each Not Assigned   Not Assigned   Not Assigned   109-A0150-S39  
XMSN ROD,AL,78.94-4.06-M3.0-M3.0,Y,S39   61   RAW   Each FILTER   FILTER ALU  
COMMON   109-A0159   XMSN_ROD-Cu-28.32-5.53-2.72-2.72-Y(PR)   89   RAW   Each
Not Assigned   Not Assigned   Not Assigned   109-A0174-S7  
XMSN_ROD-BR-.600-.187-M2.5F-.125F-N-S7   222   RAW   Each FILTER   FILTER ALU  
COMMON   109-A0177-S1   MANIFOLD_LEFT-AL-5.567-2.375-.188-S1(PR)   48   RAW  
Each FILTER   FILTER ALU   COMMON   109-A0178-S1  
MANIFOLD_RIGHT-AL-5.447-2.375-.188-S1(PR)   41   RAW   Each FILTER   FILTER ALU
  COMMON   109-A0179-S1   MANIFOLD_RIGHT-AL-5.447-2.375-.188-S1   116   RAW  
Each FILTER   FILTER ALU   COMMON   109-A0180-S1  
XMSN_ROD-AL-27.89-.156-1.39F-2.72F-Y-S1 (PR)   87   RAW   Each FILTER   FILTER
ALU   COMMON   109-A0189-S39   XMSN_ROD-AL-49.91-4.06-1.40F-1.40-Y-S39(PR)   39
  RAW   Each Not Assigned   Not Assigned   Not Assigned   109-A0195-V1  
PIN_CONN-BR-5.72-2.54-SPECIAL   3557   RAW   Each FILTER   FILTER ALU   FILTER
ALU LOW LOSS CY300   109-A0254-S39   XMSN_ROD-AL-31.65-M2.5F-6.35-Y-S39(PR)   2
  RAW   Each FILTER   FILTER ALU   FILTER ALU LOW LOSS CY300   109-A0270-S39  
XMSN_ROD-AL-29.65-2.39-M2.5-M2.5-Y-S39(PR)   63   RAW   Each FILTER   FILTER ALU
  FILTER ALU LOW LOSS CY300   109-A0271-S39  
XMSN_ROD-AL-134.34-4.78-3.45-2.72-Y-S39(PR)   19   RAW   Each FILTER   FILTER
ALU   COMMON   109-A0393-S45   PIN-AL-12.30-3.00-1.27-1.40-Y-S45,ROHS COMP   63
  RAW   Each ANTENNA   ANTENNA LEGACY   COMMON   1100001888   100; Yoke spacer  
293   RAW   Each FILTER   FILTER ALU   COMMON   110-00039-S7   LOWPASS BR 17-S7
  16   RAW   Each ANTENNA   COMMON   COMMON   1100004335   Locking washer RS A4
4   1983   RAW   Each ANTENNA   COMMON   COMMON   1100004365   100; Channel -
Inner, 1710-2170 MHz   7000   RAW   Each ANTENNA   COMMON   COMMON   1100004366
  100; Channel - Outer, 1710-2170 MHz   5000   RAW   Each ANTENNA   COMMON  
COMMON   1100004367   100; Channel - Inner, 800-960 MHz   762   RAW   Each
ANTENNA   COMMON   COMMON   1100004369   100; Channel - Outer, 800-960 MHz   821
  RAW   Each ANTENNA   COMMON   COMMON   1100004450   100; Support - Tail End  
5183   RAW   Each ANTENNA   COMMON   COMMON   1100004451   100; Support - Top
End   5164   RAW   Each Not Assigned   Not Assigned   Not Assigned   1100006009
  100; Antenna Holder   616   RAW   Each FILTER   FILTER ALU   COMMON  
110-00064   LOWPASS-CU-11-850MHz   82   RAW   Each Not Assigned   Not Assigned  
Not Assigned   1100009348   SCREW M6S M8x25H STAINLESS STEEL   10   SMALL   Each
ANTENNA   COMMON   COMMON   1100009351   Screw, twin M8x11 (2x), Stainless steel
  4761   RAW   Each Not Assigned   Not Assigned   Not Assigned   1100010451  
SCREW,MRT,3x8,BRASS,ISO7045   4   RAW   Each ANTENNA   COMMON   COMMON  
1100010533   800; Tilt Bracket Upper incl. packa   43   VMI   Each ANTENNA  
COMMON   COMMON   1100011155   FAB,BODY,CASTED,ALUMINUM,RoHS COMP   1805   RAW  
Each ANTENNA   COMMON   COMMON   1100012865   Screw RTK ST 4.2 x 13 A2   8948  
RAW   Each ANTENNA   COMMON   COMMON   1100014067   Screw MRX-TT-Z M3x8 A2  
1567   RAW   Each ANTENNA   COMMON   COMMON   1100014129   100; Handle   1901  
RAW   Each ANTENNA   ANTENNA LEGACY   COMMON   1100015420   100; Radome Quadpol
1,3m   10   RAW   Each ANTENNA   COMMON   COMMON   1100015921   Nut M4 M6M
Polycarbonat   9   SMALL   Each ANTENNA   COMMON   COMMON   1100016078   100;
Top cap Quadpol 90/65   364   RAW   Each Not Assigned   Not Assigned   Not
Assigned   1100018311   800; Tilt Bracket Lower Packed   43   VMI   Each ANTENNA
  ANTENNA LEGACY   COMMON   1100018362   100; Patchboard BB90   206   RAW   Each
ANTENNA   COMMON   COMMON   1100018364   100; Patch BB90   971   RAW   Each
ANTENNA   ANTENNA LEGACY   COMMON   1100018596   100; Parasite DBB90   50   RAW
  Each ANTENNA   ANTENNA LEGACY   COMMON   1100018655   100; Parasite holder  
100   RAW   Each ANTENNA   COMMON   COMMON   1100019324   100; Feeder Net AEDT
1710-2170MHz   1895   RAW   Each ANTENNA   COMMON   COMMON   1100019982   100;
Top Cap XL   619   RAW   Each ANTENNA   ANTENNA LEGACY   COMMON   1100020217  
Screw MFX-Z M3x5 A2-70 EN/ISO7   176   RAW   Each Not Assigned   Not Assigned  
Not Assigned   1100021207   MOUNTING INSTRUCTION   762   SMALL   Each ANTENNA  
COMMON   COMMON   1100021281   Screw RTS ST3.5x9.5 A4-70   1236   SMALL   Each
ANTENNA   ANTENNA LEGACY   ANTENNA INDOOR   1100021998   100; Back cover   30  
RAW   Each ANTENNA   ANTENNA LEGACY   ANTENNA INDOOR   1100022000   100;
Transformer   22   RAW   Each ANTENNA   ANTENNA LEGACY   ANTENNA INDOOR  
1100022002   100; Patch lower   30   RAW   Each ANTENNA   ANTENNA LEGACY  
ANTENNA INDOOR   1100022004   100; Patch upper   24   RAW   Each ANTENNA  
ANTENNA LEGACY   ANTENNA INDOOR   1100022009   100;WALL BRACKET   30   RAW  
Each ANTENNA   ANTENNA LEGACY   ANTENNA INDOOR   1100022011   100; Antenna
bracket   30   RAW   Each ANTENNA   ANTENNA LEGACY   ANTENNA INDOOR   1100022013
  700; Cable assembly   50   RAW   Each ANTENNA   ANTENNA LEGACY   ANTENNA
INDOOR   1100022019   100; Gasket   73   RAW   Each ANTENNA   ANTENNA LEGACY  
ANTENNA INDOOR   1100022022   Screw 4,2x12,5   305   RAW   Each Not Assigned  
Not Assigned   Not Assigned   1100022023   Screw Plastic M3x8   684   SMALL  
Each ANTENNA   ANTENNA LEGACY   ANTENNA INDOOR   1100022025   Screw 4,2x25   180
  RAW   Each ANTENNA   ANTENNA LEGACY   ANTENNA INDOOR   1100022026   Screw plug
6x30   502   RAW   Each

 

Page 19 of 51



--------------------------------------------------------------------------------

WU Family

 

WU Group

 

WU Name

 

Item Number

 

Item Number
Description

 

Proposed
Final Sale Qty

 

Inventory Location

 

UOM

ANTENNA   ANTENNA LEGACY   ANTENNA INDOOR   1100022140   Blind rivet   180   RAW
  Each ANTENNA   ANTENNA LEGACY   ANTENNA INDOOR   1100022142   100; Parasite  
60   RAW   Each ANTENNA   ANTENNA LEGACY   ANTENNA INDOOR   1100022882  
Mounting instruction for 7336.   401   SMALL   Each ANTENNA   ANTENNA LEGACY  
COMMON   1100023006   100; Isolation wall   970   RAW   Each ANTENNA   COMMON  
COMMON   1100023855   100; Shield wall   400   RAW   Each CIN - CILOC   COMMON  
COMMON   1100023890   100; Spacer DSR   192   RAW   Each ANTENNA   COMMON  
COMMON   1100023899   800; Operating Rod for LB (2.6m) AL   150   RAW   Each
ANTENNA   COMMON   COMMON   1100023904   800; Operating Rod for HB Lower (2.6m)
  166   RAW   Each ANTENNA   ANTENNA LEGACY   COMMON   1100023945   800;
Operating Rod HB Upper (2.6m)   12   RAW   Each ANTENNA   ANTENNA LEGACY  
COMMON   1100024873   100; Isolation wall outer   191   RAW   Each ANTENNA  
ANTENNA LEGACY   COMMON   1100026920   700; Cable kit AEDT LB (2.6m) ALXT   26  
RAW   Each ANTENNA   ANTENNA LEGACY   COMMON   1100026921   700; Cable kit AEDT
HB Lower (2.6m)   26   RAW   Each ANTENNA   ANTENNA LEGACY   COMMON   1100026922
  700; Cable kit AEDT HB Upper (2.6m   26   RAW   Each ANTENNA   ANTENNA LEGACY
  COMMON   1100026923   700; TAIL CABLE LB ALXT 65 - 1.4M   4   RAW   Each
ANTENNA   ANTENNA LEGACY   COMMON   1100026924   700; TAIL CABLE HB LOWER ALXT
1.4M   4   RAW   Each ANTENNA   ANTENNA LEGACY   COMMON   1100026925   700; TAIL
CABLE HB UPPER ALXT 1.4M   4   RAW   Each ANTENNA   ANTENNA LEGACY   COMMON  
1100026926   700; TAIL CABLE LB (2.6M) ALXT 65   26   RAW   Each ANTENNA  
ANTENNA LEGACY   COMMON   1100026928   700; TAIL CABLE HB LOWER (2.6M) ALX   26
  RAW   Each ANTENNA   ANTENNA LEGACY   COMMON   1100026931   700; TAIL CABLE HB
UPPER (2.6M) ALX   26   RAW   Each ANTENNA   COMMON   COMMON   1100028038  
Screw MRT M6x12-H A2-70 precoat   8563   RAW   Each ANTENNA   ANTENNA LEGACY  
COMMON   1100029175   Label 18x718 ALXT 65 preprinte   264   RAW   Each ANTENNA
  ANTENNA LEGACY   COMMON   1100030435   100; Radome Quadpol 1,9m   3   RAW  
Each ANTENNA   ANTENNA LEGACY   COMMON   1100031117   100; End bracket   20  
RAW   Each ANTENNA   COMMON   COMMON   1100031755   100; Shield plate 1.4m ALXT
  1020   RAW   Each RET-IRET   COMMON   COMMON   1100032358   100; Cover Lid  
39   RAW   Each RET-IRET   COMMON   COMMON   1100032361   Gear Motor   156   RAW
  Each RET-IRET   COMMON   COMMON   1100032363   100; Spur M08Z13   113   RAW  
Each RET-IRET   COMMON   COMMON   1100032382   Latching spring A2   78   RAW  
Each RET-IRET   COMMON   COMMON   1100032551   Spring socket pin 2x8mm A2   359
  SMALL   Each RET-IRET   COMMON   COMMON   1100032554   O-ring 3,3x2,4 NBR70
Black   309   SMALL   Each ANTENNA   ANTENNA LEGACY   COMMON   1100032849   800;
Operating Rod for LB (1.4m) AL   104   RAW   Each ANTENNA   ANTENNA LEGACY  
COMMON   1100032851   800; Operating Rod for HB Lower (1.   104   RAW   Each
ANTENNA   ANTENNA LEGACY   COMMON   1100032852   800; Operating Rod for HB Upper
(1.   90   RAW   Each CIN - CILOC   COMMON   COMMON   1100040428   700; Cable
RET(m)-Contr. Board +24V   48   RAW   Each ANTENNA   COMMON   COMMON  
1100040634   800; Patch assy HB ALXT 1.4 & 2.6m   5405   RAW   Each RET-IRET  
COMMON   COMMON   1100041279   100; Cover lid RET-3   12   RAW   Each ANTENNA  
COMMON   COMMON   1100041872   100; Shield plate 2.6m ALXT   11095   RAW   Each
ANTENNA   COMMON   COMMON   1100045436   100; Yoke ALXT 65   1699   RAW   Each
ANTENNA   COMMON   COMMON   1100046721   100; Cover Plate AXM65/90   42   RAW  
Each ANTENNA   ANTENNA LEGACY   COMMON   1100048105R   KIT REFLECTOR OUT SOURCE
  19   RAW   Each ANTENNA   ANTENNA LEGACY   COMMON   1100048263   100; Spacer
36,8 (1mm panels)   268   RAW   Each ANTENNA   ANTENNA LEGACY   COMMON  
1100048269   100; Spacer 10,5 (1mm panels)   215   RAW   Each ANTENNA   ANTENNA
LEGACY   COMMON   1100049048R   KIT REFLECTOR OUT SOURCE   38   RAW   Each
ANTENNA   ANTENNA LEGACY   COMMON   1100050096   800; Operating Rod HB AXCM 65
1.4m   231   RAW   Each ANTENNA   ANTENNA LEGACY   COMMON   1100050097   800;
Operating Rod LB AXCM 65 1.4m   231   RAW   Each ANTENNA   ANTENNA LEGACY  
COMMON   1100050173   700; Tail Cable AEDT AXM90   20   RAW   Each ANTENNA  
ANTENNA LEGACY   COMMON   1100050174   700; Cable kit AEDT LB AXM90   20   RAW  
Each ANTENNA   ANTENNA LEGACY   COMMON   1100050598   800; Operating Rod Assy  
25   RAW   Each Not Assigned   Not Assigned   Not Assigned   1100050972   100;
Conductor RF Male L51,4   486   RAW   Each ANTENNA   ANTENNA LEGACY   COMMON  
1100051101   700; Cable kit AEDT HB AXCM 1.4m   208   RAW   Each ANTENNA  
ANTENNA LEGACY   COMMON   1100051109   700; TAIL CABLE HB AXCM 65 1.4M   208  
RAW   Each ANTENNA   ANTENNA LEGACY   COMMON   1100051115   700;TAIL CABLE LB
AXCM 65 1.4M   208   RAW   Each ANTENNA   ANTENNA LEGACY   COMMON   1100051116  
700; Cable kit AEDT LB AXCM 65 1.4   208   RAW   Each ANTENNA   COMMON   COMMON
  1100051139   800; Operating Rod HB AXCM 65 2.0m   215   RAW   Each ANTENNA  
ANTENNA LEGACY   COMMON   1100051147   700; TAIL CABLE HB AXCM 65 2.0M   7   RAW
  Each Not Assigned   Not Assigned   Not Assigned   1100079268   100; Lid filter
diplex 141,7x100   170   RAW   Each TMA   TMA LEGACY LGP   TMA LGP214XX  
1100079796   100; Conductor D5 D6 L25,9   20   RAW   Each ANTENNA   ANTENNA
LEGACY   COMMON   1100080001   100; Yoke AXM90   10   RAW   Each

 

Page 20 of 51



--------------------------------------------------------------------------------

WU Family

 

WU Group

 

WU Name

 

Item Number

 

Item Number Description

 

Proposed
Final Sale Qty

 

Inventory Location

 

UOM

ANTENNA   ANTENNA LEGACY   COMMON   1100080569   100; Patch lower AXM90   50  
RAW   Each ANTENNA   ANTENNA LEGACY   COMMON   1100080570   100; Patch upper
AXM90   50   RAW   Each TMA   TMA LEGACY LGP   TMA LGP175XX   1100080622   100;
Lid Filter Hedvig   29   RAW   Each ANTENNA   COMMON   COMMON   1100080686  
800; Gable Assy Lower ALXT 65   85   RAW   Each TMA   TMA LEGACY LGP   COMMON  
1100081013   100; Lid Shield 119.9x60.5   39   RAW   Each TMA   TMA LEGACY LGP  
COMMON   1100081045   Screw M2,5x5 MFS brass   78   SMALL   Each RET-IRET  
COMMON   COMMON   1100081213   Screw ST 4,2x9,5 RTS-ST A4   60   SMALL   Each
ANTENNA   ANTENNA LEGACY   COMMON   1100081280   100; Radome 1,3m for snap-on
topcap   82   RAW   Each TMA   TMA LEGACY LGP   TMA LGP214XX   1100082370   100;
Conductor D6 L72.9   10   RAW   Each TMA   TMA LEGACY LGP   TMA LGP214XX  
1100082574   100; Clip Mounting   20   RAW   Each ANTENNA   COMMON   COMMON  
1100082599   800; Patch assy DB ALXT 1.4m   422   RAW   Each TMA   TMA LEGACY
LGP   TMA LGP175XX   1100082951   100; Conductor Extractor D10 L33,1   29   RAW
  Each ANTENNA   ANTENNA LEGACY   ANTENNA INDOOR   1100083182   100; Radome plug
  15   SMALL   Each ANTENNA   ANTENNA LEGACY   ANTENNA INDOOR   1100083186  
100; Clamp   15   SMALL   Each ANTENNA   ANTENNA LEGACY   ANTENNA INDOOR  
1100083190   100; Spacer 0,5mm   802   SMALL   Each ANTENNA   ANTENNA LEGACY  
COMMON   1100083292   100; Shield gable ALXT   85   RAW   Each Not Assigned  
Not Assigned   Not Assigned   1100083849   100; Insulator D17,85 L5,15   48  
RAW   Each Not Assigned   Not Assigned   Not Assigned   1100084135   100;
Conductor RF Female L45   441   RAW   Each ANTENNA   ANTENNA LEGACY   COMMON  
1100084587   700; Cable kit AEDT HB Upper 1.4m   26   RAW   Each ANTENNA  
ANTENNA LEGACY   COMMON   1100084598   700; Cable kit AEDT LB 1.4m ALXT   26  
RAW   Each ANTENNA   ANTENNA LEGACY   COMMON   1100084603   700; Cable kit AEDT
HB Lower 1.4m   4   RAW   Each Not Assigned   Not Assigned   Not Assigned  
1100084733   Screw M6x10 M6S A2-70   3971   RAW   Each ANTENNA   ANTENNA LEGACY
  COMMON   1100086001   100; Radome ALXT/AXCM 65 (1.4m)   20   RAW   Each
ANTENNA   ANTENNA LEGACY   ANTENNA SINGLE BAND   1100086474   cable kit,RF,COAX,
AXM90(2m)   60   RAW   Each ANTENNA   COMMON   COMMON   1100087130   800; Patch
assy DB ALXT & AXCM   3100   RAW   Each RET-IRET   COMMON   COMMON   1100088298
  Tape   16   RAW   Each Not Assigned   Not Assigned   Not Assigned   1100089408
  100; Lid Filter TMA Twin 1800FB   58   RAW   Each TMA   TMA LEGACY LGP   TMA
LGP175XX   1100089659   100; Capacitor X-cpl D4 D5 L23,9   29   RAW   Each Not
Assigned   Not Assigned   Not Assigned   1100090136   CON RF 7-16 F STR extended
M3 A   2125   RAW   Each Not Assigned   Not Assigned   Not Assigned   1100090478
  100; Lid Filter Triplexer   52   RAW   Each RET-IRET   COMMON   COMMON  
1100090861   Cover plug 4,6x5mm transparent PE   820   SMALL   Each Not Assigned
  Not Assigned   Not Assigned   1100092733   Con 1x8pos receptacle(female)
straight THM   88   RAW   Each Not Assigned   Not Assigned   Not Assigned  
1100092903   Con 1x3 pos terminal socket block with screw con   51   RAW   Each
Not Assigned   Not Assigned   Not Assigned   1100093321   Connector 7-16 f
Extended,ROHS COMP   238   RAW   Each Not Assigned   Not Assigned   Not Assigned
  1100094330   100; Support 15x6 d2,4   756   RAW   Each MCU   MCU LEGACY  
COMMON   1100094357   100; Cover MCU front   38   RAW   Each ANTENNA   ANTENNA
LEGACY   COMMON   1100094515   100; Bracket Quadpol 65/90 reinforced   20   RAW
  Each Not Assigned   Not Assigned   Not Assigned   1100094865   100; Lid rear
192x154   199   RAW   Each RET-IRET   COMMON   COMMON   1100095578  
LUBRICANT,SYNTHETIC OIL BASED   55.5   RAW   Each Not Assigned   Not Assigned  
Not Assigned   1100095912   971; Box   20   VMI   Each Not Assigned   Not
Assigned   Not Assigned   1100095913   971; Cap end MCU G2 unit   40   VMI  
Each ANTENNA   ANTENNA LEGACY   COMMON   1100096017   800; Operating Rod Assy
(1.3m)   20   RAW   Each ANTENNA   COMMON   COMMON   1100097414   100; Spacer  
204   RAW   Each ANTENNA   COMMON   COMMON   1100097538   800; Operating Rod LB
AXCM 65 2.0m   216   RAW   Each Not Assigned   Not Assigned   Not Assigned  
1100097772   100; Lid shield 114,1x49,6   378   RAW   Each TMA   TMA LEGACY LGP
  TMA LGP186XX   1100097938   100; Lid Filter   238   RAW   Each RET-IRET  
COMMON   COMMON   1100097953   Screw 30x10 SLS KN 3039 A2   209   SMALL   Each
RET-IRET   COMMON   COMMON   1100097956   Screw 30x6 SLS KN 3039   278   SMALL  
Each RET-IRET   COMMON   COMMON   1100097959   Screw 40x8 SLS KN 3039 A2   80  
SMALL   Each ANTENNA   ANTENNA LEGACY   COMMON   1100098443   800; AEDT Assy LB
ALXT 65 2.0m   22   RAW   Each MCU   MCU LEGACY   MCU 7070.xx   1100098489  
100; Overlay MCU G2   21   RAW   Each Not Assigned   Not Assigned   Not Assigned
  1100098744   100; MCU Bottom G2   20   RAW   Each Not Assigned   Not Assigned
  Not Assigned   1100098792   100; Lid MCU 19 inch G2   20   RAW   Each ANTENNA
  ANTENNA LEGACY   COMMON   1100098819   Cable kit,RF,COAX, for AEDT   14   RAW
  Each ANTENNA   ANTENNA LEGACY   COMMON   1100098833   700; Tail Cable HB Upper
ALXT 2.0m   14   RAW   Each ANTENNA   ANTENNA LEGACY   COMMON   1100098843  
700; Cable kit AEDT HB Lower 2.0m   26   RAW   Each ANTENNA   ANTENNA LEGACY  
COMMON   1100098859   700;TAIL CABLE HB LOER ALXT 2.0M   26   RAW   Each ANTENNA
  ANTENNA LEGACY   COMMON   1100098861   700; Tail Cable LB ALXT 65 - 2.0m   26
  RAW   Each

 

Page 21 of 51



--------------------------------------------------------------------------------

WU Family

 

WU Group

 

WU Name

 

Item Number

 

Item Number Description

 

Proposed
Final Sale Qty

 

Inventory Location

 

UOM

ANTENNA   ANTENNA LEGACY   COMMON   1100098862   700; Cable kit AEDT LB 2.0m
ALXT   26   RAW   Each ANTENNA   ANTENNA LEGACY   COMMON   1100099337   100;
Shield wall AXM90   50   RAW   Each Not Assigned   Not Assigned   Not Assigned  
1100100461   Screw clamping M6x40 T6SS A2 thread locking   260   SMALL   Each
Not Assigned   Not Assigned   Not Assigned   1100101930   100; Conductor 7-16
female L33   831   RAW   Each Not Assigned   Not Assigned   Not Assigned  
1100101933   Screw 25x8 SLS KN 3039   10   SMALL   Each Not Assigned   Not
Assigned   Not Assigned   1100101946   100; Insulator D11 L17   854   RAW   Each
ANTENNA   ANTENNA LEGACY   COMMON   1100102968   800; Operating Rod Assy AXM90
2,6m   19   RAW   Each Not Assigned   Not Assigned   Not Assigned   1100103675  
Screw M3x10 MFT-TT A2   689   RAW   Each Not Assigned   Not Assigned   Not
Assigned   1100104358   Spacer hex 15mm nylon PA 6.6   500   RAW   Each RET-IRET
  COMMON   COMMON   1100105056   Gasket ID141 L453   383   RAW   Each CIN -
CILOC   COMMON   COMMON   1100106297   100; Housing CIN OD   48   RAW   Each Not
Assigned   Not Assigned   Not Assigned   1100106686   100; Conductor D3,9 d2,5
L15,9   800   RAW   Each ANTENNA   ANTENNA LEGACY   ANTENNA INDOOR   1100107593
  Screw RTS-ST 2,9x6,5 A4   385   RAW   Each ANTENNA   COMMON   COMMON  
1100107889   Locking washer RS5 A4   476   SMALL   Each Not Assigned   Not
Assigned   Not Assigned   1100111611   100; Lid Shield MCU   20   RAW   Each TMA
  TMA 4G - LTE   COMMON   1100111764   Connector 7-16f Extended Fixed Socket  
2412   RAW   Each Not Assigned   Not Assigned   Not Assigned   1100114669   100;
Bracket   189   RAW   Each RET-IRET   COMMON   COMMON   1100116544   100;
Housing RET-3 casted   42   RAW   Each TMA   TMA LEGACY LGP   TMA LGP214XX  
1100116911   Gasket ID335 L1062,5   10   RAW   Each MCU   MCU LEGACY   COMMON  
1100117375   FERRITE,CORE,CABLE,1-HOLE,HALF CYL,17.5DIAx12.7mmL   100   RAW  
Each TMA   TMA LEGACY LGP   TMA LGP192XX   1100117401   100; Resonator D11/20
L54,7   26   RAW   Each Not Assigned   Not Assigned   Not Assigned   1100119050
  100; Dogbone D6 L14,1   773   RAW   Each ANTENNA   ANTENNA LEGACY   COMMON  
1100119323   100; Gable Upper ALXT/AXCM 90   18   RAW   Each Not Assigned   Not
Assigned   Not Assigned   1100121046   100; Overlay 184x133   202   RAW   Each
Not Assigned   Not Assigned   Not Assigned   1100121455   100; Insulator D8 d5,1
L8   816   RAW   Each ANTENNA   COMMON   COMMON   1100121739   100; Spacer AEDT
8mm   4   RAW   Each ANTENNA   COMMON   COMMON   1100121749   100; Patch lower
AXM65   4   RAW   Each ANTENNA   COMMON   COMMON   1100121752   100; Patch upper
AXM65   4   RAW   Each ANTENNA   COMMON   COMMON   1100121759   100; Spacer 13,5
(1,5 mm panels)   61   RAW   Each ANTENNA   COMMON   COMMON   1100121763   100;
Spacer 18,15 (1,5 mm panels)   54   RAW   Each ANTENNA   COMMON   COMMON  
1100121771   800; Operating Rod Assy AXM65 1,3m   3   RAW   Each Not Assigned  
Not Assigned   Not Assigned   1100122168   Gasket ID200 L638   428   RAW   Each
RET-IRET   COMMON   COMMON   1100122305   Screw M6S M6x12 A4 modified   191  
SMALL   Each RET-IRET   COMMON   COMMON   1100122673   O-ring 17,17x1,78 Black
EPDM 70   202   SMALL   Each TMA   TMA LEGACY LGP   TMA LGP214XX   1100123886  
100; Insulator PTFE Helmut   20   RAW   Each RET-IRET   COMMON   COMMON  
1100124009   100; Spring lock ret-3   70   RAW   Each Not Assigned   Not
Assigned   Not Assigned   1100124293   Label 55x8 white matte polyester UL  
1177   SMALL   Each Not Assigned   Not Assigned   Not Assigned   1100124460  
500; Trojan LNA 12dB AISG   420   RAW   Each Not Assigned   Not Assigned   Not
Assigned   1100125420   971; Package Insert Nokia   339   RAW   Each Not
Assigned   Not Assigned   Not Assigned   1100126665   Screw clamping M5x40 T6SS
A2 thread locking   828   SMALL   Each Not Assigned   Not Assigned   Not
Assigned   1100126668   Nut M5 locking A2 ISO7040   1518   SMALL   Each COMMON  
COMMON   COMMON   1100126730   Cable tie 200x2,5mm PA6,6 Black   587   SMALL  
Each RET-IRET   COMMON   COMMON   1100128309   100; Lid ret-3   42   RAW   Each
ANTENNA   COMMON   COMMON   1100128990   971; Support, lower end   1   RAW  
Each ANTENNA   COMMON   COMMON   1100129053   971; Wrap 2385x353x250 SIS 210BC
b/b   1   RAW   Each ANTENNA   COMMON   COMMON   1100129189   971; Spacer,
cardboard   1   RAW   Each ANTENNA   COMMON   COMMON   1100129746   NUT,DIN
6923,M8 (FLANGE NUT),GLEITMO 925,STAINLESS STEEL   21398   RAW   Each Not
Assigned   Not Assigned   Not Assigned   1100130024   Washer 8,4x15 AZ A4   23  
SMALL   Each RET-IRET   COMMON   COMMON   1100130041   100; Lid Ret-1   160  
RAW   Each Not Assigned   Not Assigned   Not Assigned   1100130228   100; CBC
for RG 405   348   RAW   Each RET-IRET   COMMON   COMMON   1100130466   100;
Adaptor Plate casted   400   RAW   Each Not Assigned   Not Assigned   Not
Assigned   1100130551   Screw M2.5x25 MRT A2-70   832   SMALL   Each RET-IRET  
COMMON   COMMON   1100133060   Mounting Instruction RET, MCU   281   SMALL  
Each ANTENNA   ANTENNA LEGACY   COMMON   1100133330   700; Cable DB Element
AXCM90   80   RAW   Each Not Assigned   Not Assigned   Not Assigned   1100133374
  100; MCU Front 19 inch   20   RAW   Each ANTENNA   ANTENNA LEGACY   COMMON  
1100133400   700; Cable Jumper AXCM90   80   RAW   Each RET-IRET   COMMON  
COMMON   1100134210   MOUNTING INSTRUCTION RET, CILOC, MCU, TMA   1469   SMALL  
Each ANTENNA   ANTENNA LEGACY   COMMON   1100135223   100; Guideblock AXCM 90  
48   RAW   Each

 

Page 22 of 51



--------------------------------------------------------------------------------

WU Family

 

WU Group

 

WU Name

 

Item Number

 

Item Number Description

 

Proposed
Final Sale Qty

 

Inventory Location

 

UOM

ANTENNA   COMMON   COMMON   1100136064   MOUNTING INSTRUCTION   3484   RAW-PROTO
  Each ANTENNA   ANTENNA LEGACY   COMMON   1100136084   100; Isolation plate HB
  220   RAW   Each Not Assigned   Not Assigned   Not Assigned   1100136129  
100; Lid Shield 47,3x31,5   297   RAW   Each ANTENNA   COMMON   COMMON  
1100139423   100; Shield wall HB   425   RAW   Each ANTENNA   ANTENNA LEGACY  
COMMON   1100140727   100; Yoke Type 1 AXCM 90   18   RAW   Each ANTENNA  
ANTENNA LEGACY   COMMON   1100140735   100; Yoke Type 2 AXCM 90   18   RAW  
Each ANTENNA   COMMON   COMMON   1100140752   971; Gable   551   RAW   Each
ANTENNA   COMMON   COMMON   1100141009   971; Foam, top gable shock absorbant  
275   VMI   Each ANTENNA   ANTENNA LEGACY   COMMON   1100141206   800; Operating
Rod HB AXCM 90 2,0m   10   RAW   Each ANTENNA   ANTENNA LEGACY   COMMON  
1100141207   800; Operating Rod LB AXCM 90 2,0m   10   RAW   Each ANTENNA  
ANTENNA LEGACY   COMMON   1100141213   100; Clips for Yoke AXCM 90   36   RAW  
Each ANTENNA   COMMON   COMMON   1100141224   100; Patch LB AXCM 90   30   RAW  
Each ANTENNA   COMMON   COMMON   1100141938   971; Support bracket   276   RAW  
Each Not Assigned   Not Assigned   Not Assigned   1100142117   HOUSING FILTER
CAST-MACHINED 1800   58   RAW   Each ANTENNA   COMMON   COMMON   1100142156  
100; Isolation plate H35xB130xD40   1   RAW   Each TMA   TMA LEGACY LGP   COMMON
  1100142599   100; Resonator D14 L27   78   RAW   Each ANTENNA   COMMON  
COMMON   1100142798   100; Shield wall DB   121   RAW   Each ANTENNA   COMMON  
COMMON   1100144056   971; End cap   1670   VMI   Each ANTENNA   COMMON   COMMON
  1100144057   971; Support ,top end   835   VMI   Each ANTENNA   ANTENNA LEGACY
  COMMON   1100144819   cable kit,RF,COAX, AXCM90 2.0m   10   RAW   Each Not
Assigned   Not Assigned   Not Assigned   1100145207   100; Absorber t=6.4 80x75
  1162   RAW   Each TMA   TMA LEGACY LGP   TMA LGP192XX   1100146908   Screw
M3x4 MFT A4   26   SMALL   Each Not Assigned   Not Assigned   Not Assigned  
1100148017   100; Insulator D11 d2,6   710   SMALL   Each MCU   MCU LEGACY   MCU
7070.xx   1100149020   100; Overlay MCU 7070.30   25   RAW   Each Not Assigned  
Not Assigned   Not Assigned   1100149165   Label 30x15 White polyester   5  
RAW-PROTO   Each COMMON   COMMON   COMMON   1100149170   Label 40x16 White
polyester   3894   SMALL   Each Not Assigned   Not Assigned   Not Assigned  
1100150632   Tube ETFE 3,76x4,16x0,2   34.561   SMALL   Meter Not Assigned   Not
Assigned   Not Assigned   1100151217   100; Resonator D13-8 d6,5 L11,5   4524  
RAW   Each Not Assigned   Not Assigned   Not Assigned   1100151222   100;
Resonator D14,85-10 d8 L12,8   1903   RAW   Each Not Assigned   Not Assigned  
Not Assigned   1100151291   800; Cond DC Coil 7 turns Assy   113   RAW   Each
Not Assigned   Not Assigned   Not Assigned   1100151533   100; Conductor RF Male
L54,4   80   RAW   Each ANTENNA   COMMON   COMMON   1100151631   HOUSING
AEDT,BOTTOM,CASTED,ALUM,ROHS COMP   90   RAW   Each ANTENNA   COMMON   COMMON  
1100151672   HOUSING AEDT,TOP,CASTED ALUM,ROHS COMP   29   RAW   Each ANTENNA  
COMMON   COMMON   1100151678   100; Dielectrica supporting   106   RAW   Each
ANTENNA   COMMON   COMMON   1100151681   100; Dielectrica supporting   66   RAW
  Each ANTENNA   COMMON   COMMON   1100151689   100; Dielectrica stationary   92
  RAW   Each ANTENNA   COMMON   COMMON   1100151692   100; Dielectrica
adjustable   28   RAW   Each Not Assigned   Not Assigned   Not Assigned  
1100152005   100; Lid Filter Aluminium   34   RAW   Each Not Assigned   Not
Assigned   Not Assigned   1100152601   100; Housing 192x154 Aluminium (Pwav)  
178   RAW   Each ANTENNA   COMMON   COMMON   1100153950   100; Dielectrica
supporting   74   RAW   Each ANTENNA   COMMON   COMMON   1100153961   100;
Dielectrica supporting   56   RAW   Each Not Assigned   Not Assigned   Not
Assigned   1100154063   100; Insulator D12 d11 L29   460   RAW   Each FILTER  
FILTER ALU   COMMON   110-A0010   LOWPASS-CU-8-X   871   RAW   Each FILTER  
FILTER ALU   COMMON   110-A0023   LOWPASS-CU-X-9   95   RAW   Each FILTER  
FILTER ALU   COMMON   110-A0024-S7   LOWPASS-BR-850MHz-11-S7 (PR)   94   RAW  
Each FILTER   FILTER ALU   COMMON   110-A0027   LOWPASS-Cu-20-X   47   RAW  
Each FILTER   FILTER ALU   COMMON   110-A0028   LOWPASS_BEND-CU-117.97-21.19  
570   RAW   Each FILTER   COMMON   COMMON   11113   Screw TX Tapt.M3x8 F csink
A2   1562   RAW   Each FILTER   FILTER ALU   COMMON   111-A0001-V10  
TUBE-PTFE_NAT-2AWG-18.30-6.68-.51   894   RAW   Each FILTER   FILTER ALU  
COMMON   111-A0001-V11   TUBE-PTFE_NAT-2AWG-8.10-6.68-.51   884   RAW   Each Not
Assigned   Not Assigned   Not Assigned   111-A0001-V12  
TUBE-PTFE_NAT-2AWG-60.45-6.68-.51   873   RAW   Each FILTER   FILTER ALU  
COMMON   111-A0001-V24   TUBE-PTFE_NAT-2AWG-42.00-6.68-.51   570   RAW   Each
FILTER   FILTER ALU   COMMON   111-A0002-V1   TUBE-PTFE_WHITE-62.99-9.55-.51  
16   RAW   Each FILTER   FILTER ALU   COMMON   111-A0002-V17  
TUBE-PTFE_WHITE-31.00-9.55-.51   570   RAW   Each FILTER   FILTER ALU   COMMON  
111-A0002-V25   TUBE-PTFE_NAT-2AWG-19.50-9.55-8.53   570   RAW   Each FILTER  
FILTER ALU   COMMON   111-A0002-V26   TUBE-PTFE_NAT-2AWG-68.00-9.55-8.53   570  
RAW   Each FILTER   FILTER ALU   COMMON   111-A0006-V1  
TUBE-PTFE_WHITE-VAR-136.65-9.14-.46   40   RAW   Each FILTER   FILTER ALU  
COMMON   111-A0006-V10   TUBE-PTFE_WHITE-VAR-74.50-9.14-.46   40   RAW   Each

 

Page 23 of 51



--------------------------------------------------------------------------------

WU Family

 

WU Group

 

WU Name

 

Item Number

 

Item Number Description

 

Proposed
Final Sale Qty

 

Inventory Location

 

UOM

FILTER   FILTER ALU   COMMON   111-A0006-V11  
TUBE-PTFE_WHITE-VAR-16.00-9.14-.46   23   RAW   Each FILTER   FILTER ALU  
FILTER ALU CY382   111-A0006-V15   TUBE-PTFE_WHITE-VAR-TBD-9.14-.46   1   RAW  
Each FILTER   FILTER ALU   FILTER ALU CY382   111-A0006-V16  
TUBE-PTFE_WHITE-VAR-TBD-9.14-.46   49   RAW   Each FILTER   FILTER ALU   FILTER
ALU CY382   111-A0006-V17   TUBE-PTFE_WHITE-VAR-TBD-9.14-.46   91   RAW   Each
Not Assigned   Not Assigned   Not Assigned   111-A0006-V5  
TUBE-PTFE_WHITE-VAR-111.76-9.14-.46   136   RAW   Each FILTER   FILTER ALU  
COMMON   111-A0012-V2   TUBE-PTFE-35.60-7.70-6.68   89   RAW   Each FILTER  
FILTER ALU   COMMON   111-A0012-V3   TUBE-PTFE-43.00-7.70-6.68   20   RAW   Each
FILTER   FILTER ALU   COMMON   111-A0017-V7   TUBE-PTFE-10.0-6.30-5.28, ROHS
COMP   81   RAW   Each FILTER   FILTER ALU   COMMON   111-A0018  
TUBE-PTFE-20.65-9.55-.51   890   RAW   Each FILTER   FILTER ALU   FILTER ALU LOW
LOSS OTHER   111-A0028   TBG-PTFE-29.72-3.02   120   RAW   Each Not Assigned  
Not Assigned   Not Assigned   111-A0032-V10   TUBE,PTFE,16.00-5.28-ROHS COMP  
88   RAW   Each FILTER   FILTER ALU   COMMON   113-00023  
BUSH-PTFE-1.000-.164-.050   17   RAW   Each FILTER   FILTER ALU   COMMON  
113-00096   BUSH-PTFE-1.185-.800-.329   47   RAW   Each FILTER   FILTER ALU  
FILTER ALU MODCELL CA678   113-00097   BUSH-PTFE-.531-.500   58   RAW   Each Not
Assigned   Not Assigned   Not Assigned   113-A0001   BUSH-PTFE-.650-.500-.300  
516   RAW   Each FILTER   FILTER MOTO   COMMON   113-A0002  
BUSH-PTFE-28.78-15.88   156   RAW   Each FILTER   FILTER ALU   COMMON  
113-A0003-V1   BUSH-PTFE-6.35-4.17-1.32(PR)   160   RAW   Each FILTER   FILTER
ALU   COMMON   113-A0003-V17   BUSH-PTFE-10.31-4.17-1.32(PR)   165   RAW   Each
FILTER   FILTER ALU   COMMON   113-A0003-V2   BUSH-PTFE-12.70-4.17-1.32   16  
RAW   Each FILTER   FILTER ALU   FILTER ALU LOW LOSS OTHER   113-A0003-V29  
BUSH-PTFE-23.06-4.17-1.32   44   RAW   Each FILTER   FILTER ALU   FILTER ALU LOW
LOSS CY300   113-A0008-V5   BUSH-PTFE-3.73-12.70(PR)   23   RAW   Each FILTER  
FILTER ALU   COMMON   113-A0008-V6   BUSH-PTFE-17.60-12.70(PR)   56   RAW   Each
FILTER   FILTER ALU   COMMON   113-A0016   BUSH-PTFE-1.185-.500-X   45   RAW  
Each FILTER   FILTER ALU   COMMON   113-A0021   BUSH-PTFE-.475-.500-.156   1  
RAW   Each FILTER   FILTER ALU   COMMON   113-A0022   BUSH-PTFE-.160-.161-.051  
118   RAW   Each FILTER   FILTER ALU   COMMON   113-A0023  
BUSH-PTFE-25.98-12.64-X   94   RAW   Each Not Assigned   Not Assigned   Not
Assigned   113-A0027-V1   BUSH-PTFE-.154-.404-.295(PR)   862   RAW   Each TMA  
COMMON   COMMON   113-A0027-V13   BUSH,PTFE,4.70-10.26 OD-7.50 ID,ROHS COMP  
1497   RAW   Each FILTER   FILTER ALU   COMMON   113-A0027-V4  
BUSH-PTFE-.294-.404-.295(PR)   903   RAW   Each FILTER   FILTER ALU   COMMON  
113-A0033   BUSHING-PTFE-10.71-10.71-9.35   144   RAW   Each FILTER   FILTER ALU
  COMMON   113-A0065   BUSH-PTFE-13.68-6.50   90   RAW   Each FILTER   FILTER
ALU   COMMON   113-A0066   BUSH-PTFE-19.97-13.68-6.25   49   RAW   Each FILTER  
FILTER ALU   COMMON   113-A0077   BUSH-PTFE-4.00-9.75-3.30,ROHS COMP   68   RAW
  Each FILTER   FILTER ALU   COMMON   113-A0092  
BUSH-PTFE-13.680-6.25-5.00,ROHS COMP   95   RAW   Each FILTER   FILTER ALU  
COMMON   116-00060-V1   PANEL-AL-15.845-2.500-.125-V1,PLATING AND PAINTING   6  
RAW   Each FILTER   FILTER ALU   COMMON   116-A0025-V1  
FACEPLATE-AL-175.00-140.00-4.00-PEM   253   RAW   Each FILTER   FILTER ALU  
COMMON   116-A0032-V3   PLATE_FACE-AL-325.70-74.70-2.50-S51(PR)   30   RAW  
Each FILTER   FILTER ALU   COMMON   116-A0035-V1  
PLATE_FACE-AL-175.00-14.00-2.00-SCREEN   172   RAW   Each FILTER   FILTER ALU  
FILTER ALU LOW LOSS CY145   116-A0036-V1  
PLATE_FACE-AL-175.00-14.00-2.00-SCREEN   155   RAW   Each FILTER   FILTER ALU  
FILTER ALU LOW LOSS CY300   116-A0039-V1   PANEL_FRONT-AL-350.00-140.00-2.00-S51
  17   RAW   Each FILTER   FILTER ALU   COMMON   116-A0045-V1  
PANEL_FACEPLATE-AL-175.00-140.00-2.00-V1   80   RAW   Each FILTER   FILTER ALU  
COMMON   117-00181-S51   BRACKET-AL-12.320-4.585-.125-L-S51   58   RAW   Each
Not Assigned   Not Assigned   Not Assigned   117-A0025-S51  
BRACKET,AL,437.20-62.25-2.29,S51   76   RAW   Each FILTER   FILTER ALU   COMMON
  117-A0026-S51   BRACKET-AL-291.75-174.00-1.00-S51   441   RAW   Each FILTER  
FILTER ALU   COMMON   117-A0027-S51   BRACKET_EMI-AL-291.22-171.25-S51   285  
RAW   Each FILTER   FILTER ALU   COMMON   117-A0030-S51  
BRACKET-AL-140.00-35.00-3.00-S51   29   RAW   Each FILTER   FILTER ALU   COMMON
  117-A0031-S51   BRACKET-AL-237.72-176.00-1.000-L-S51   30   RAW   Each FILTER
  FILTER ALU   COMMON   117-A0034-S51   BRACKET-AL-140.00-8.00-3.20-S51   63  
RAW   Each FILTER   FILTER ALU   FILTER ALU LOW LOSS CY300   117-A0042-S51  
BRACKET-AL-291.20-149.10-1.00-S51   45   RAW   Each FILTER   FILTER ALU   COMMON
  117-A0047   BRACKET-SS-63.50-50.80-1.00-U   30   RAW   Each FILTER   FILTER
ALU   COMMON   118-00284-V2   CA_ASSY,RF,COAX,RG316-MCX_RA_CRP-DIN_JACK-7.000  
30   RAW   Each FILTER   FILTER ALU   COMMON   118-00284-V5  
CA_ASSY,RF,COAX,RG316-MCX_RA_CRP-DIN_JACK-14.00   31   RAW   Each FILTER  
FILTER ALU   COMMON   118-00307-V1   CA_ASSY,RF,COAX,RG316-MCX_RA_M-CA_FD-2.500
  32   RAW   Each FILTER   FILTER ALU   COMMON   118-00338-V1  
CA_ASSY-RB_28AWG-4WAY-8WAY-210.00   65   RAW   Each FILTER   FILTER ALU   FILTER
ALU LOW LOSS CY300   118-00373-V1  
CA_ASSY,RF,COAX,SUCO_86-MCX_RA_M-MCX_RA_M-88.00   9   RAW   Each FILTER   FILTER
ALU   COMMON   118-00373-V2   CA_ASSY,RF,COAX,SUCO_86-MCX_RA_M-MCX_RA_M-91.00  
495   RAW   Each FILTER   FILTER ALU   FILTER ALU LOW LOSS CY145   118-00374-V1
  CA_ASSY,RF,COAX,.141SR-DIN_RA-M-DIN_RA-M-29.10-R   220   RAW   Each FILTER  
FILTER ALU   COMMON   118-00374-V2  
CA_ASSY,RF,COAX,.141SR-DIN_RA-M-DIN_RA-M-34.73-R   484   RAW   Each

 

Page 24 of 51



--------------------------------------------------------------------------------

WU Family

 

WU Group

 

WU Name

 

Item Number

 

Item Number Description

 

Proposed
Final Sale Qty

 

Inventory Location

 

UOM

FILTER   FILTER ALU   COMMON   118-00375-V6  
CA_ASSY,RF,COAX,RG316-MCX_RA_CRP-DIN_JACK-101.60   416   RAW   Each FILTER  
FILTER ALU   COMMON   118-A0001-V1   CA_ASSY-RB_28AWG-10WAY-292.00   30   RAW  
Each FILTER   COMMON   COMMON   118-A0001-V5   CA_ASSY-RB_28AWG-10WAY-160.00  
31   RAW   Each FILTER   FILTER ALU   COMMON   118-A0001-V6  
CA_ASSY-RB_28AWG-10WAY-375.00   696   RAW   Each FILTER   FILTER ALU   COMMON  
118-A0001-V7   CA_ASSY-RB_28AWG-10WAY-420.00   349   RAW   Each FILTER   FILTER
ALU   FILTER ALU CY382   118-A0010-V7   CABLE ASSEMBLY,RF,COAX,RG316,MCX
RACRP,DIN JACK,17.00   2   RAW   Each FILTER   FILTER ALU   FILTER ALU CY376  
118-A0010-V8   CABLE ASSEMBLY,RF,COAX,RG316,MCX RACRP,DIN JACK,9.5   38   RAW  
Each FILTER   FILTER ALU   COMMON   118-A0017-V1   CA_ASSY-RB_28AWG-8WAY-158.00
  1836   RAW   Each Not Assigned   Not Assigned   Not Assigned   118-A0030-V1  
CABLE ASSY,EF_393,RT,M_N-N_M,659.00   17   RAW   Each Not Assigned   Not
Assigned   Not Assigned   118-A0030-V2   CABLE ASSY,EF_393,RT,M_N-N_M,419.00  
17   RAW   Each Not Assigned   Not Assigned   Not Assigned   118-A0030-V3  
CABLE_ASSY-EF_393-RT_M_N-N_M-744.00   9   RAW   Each Not Assigned   Not Assigned
  Not Assigned   118-A0030-V4   CABLE_ASSY-EF_393-RT_M_N-N_M-473.00   9   RAW  
Each FILTER   FILTER ALU   COMMON   118-A0032-V1  
CA_ASSY-RBN_28AWG-RCPT_10-RCPT_10-420.00   510   RAW   Each Not Assigned   Not
Assigned   Not Assigned   118-A0062   CA_ASSY-16AWG-49.55-X-X   292   RAW   Each
Not Assigned   Not Assigned   Not Assigned   118-A0063   CA_ASSY-16AWG-55.21-X-X
  94   RAW   Each FILTER   FILTER MOTO   COMMON   119-A0001  
SPACER-ULTEM-6.10-6.35   18   RAW   Each COMMON   COMMON   COMMON   119-A0002  
SPACER-ULTEM_2300-.550-.370-.340-MOLDED   3468   RAW   Each FILTER   FILTER MOTO
  COMMON   119-A0003   SPACER-ULTEM_2300-6.10-6.35   90   RAW   Each Not
Assigned   Not Assigned   Not Assigned   1206115   ScrewTX Tapt. M4x12 Pan A2
Wax   10000   RAW   Each Not Assigned   Not Assigned   Not Assigned   1206318  
BEND. CAST OVERCOUP.ASSY TX   43   RAW   Each Not Assigned   Not Assigned   Not
Assigned   1206319   BENT CAST OVERCOUPLING ASSY   172   RAW   Each Not Assigned
  Not Assigned   Not Assigned   1206321   BEND.CAST OVERCOUP.ASSY TX1   172  
RAW   Each TMA   TMA LEGACY OTHER   COMMON   1207691   ScrewTX Tapt.M3x10 Pan A2
  4950   RAW   Each FILTER   FILTER ALU   COMMON   123-00760-S24  
CIRCUIT-CC-C1C1-.059-4.70-S24   23   RAW   Each FILTER   COMMON   COMMON  
123-01007   CIRCUIT-CPLR-C100-.381-4.70   232   RAW   Each FILTER   FILTER ALU  
COMMON   123-01041-V1   PCB-CPLR-CHCH-.031-4.20   40   RAW   Each FILTER  
FILTER ALU   COMMON   123-01085-V2   CCA,CIRCUIT LNA   58   RAW   Each FILTER  
COMMON   COMMON   123-01087   CIRCUIT-CPLR-C100-.015-4.70-S24   1087   RAW  
Each FILTER   FILTER ALU   COMMON   123-01115   CIRCUIT-CPLR-CHCH-.031-3.20   13
  RAW   Each FILTER   FILTER ALU   COMMON   123-01193-V2   PCB-LNA-POPULATED  
102   RAW   Each FILTER   FILTER ALU   COMMON   123-01214  
CIRCUIT-JMPR-CHCH-0.8MM-4.35-S24   232   RAW   Each FILTER   FILTER ALU   COMMON
  123-01217   CIRCUIT-CPLR-C1C1-.005-4.39-S24   464   RAW   Each FILTER   FILTER
ALU   COMMON   123-01224-V3   PCB-CNTRL-POPULATED   82   RAW   Each FILTER  
FILTER ALU   COMMON   123-01243   CIRCUIT-CC-C1C1-.059-4.70   58   RAW   Each
FILTER   FILTER ALU   COMMON   123-01283-V1   PCB-AMPL-CHCH-.031-3.20   9   RAW
  Each FILTER   FILTER ALU   COMMON   123-01291  
CIRCUIT-CPLR-C1C1-.059-4.70-S24   137   RAW   Each FILTER   FILTER ALU   COMMON
  123-01292-V2   PCB-CPLR-POPULATED   63   RAW   Each FILTER   FILTER ALU  
COMMON   123-01293-V2   PCB-CPLR-POPULATED   50   RAW   Each FILTER   FILTER ALU
  COMMON   123-01343-V1   PCB-CTR_BD-POPULATED-W_TT   34   RAW   Each FILTER  
FILTER ALU   COMMON   123-01343-V2   PCB-CTR_BD-POPULATED-NO_TT   172   RAW  
Each FILTER   FILTER ALU   COMMON   123-01343-V3   PCB-CTR_BD-POPULATED-NO_TT  
2   RAW   Each FILTER   FILTER ALU   COMMON   123-01348-V1   PCB-CPLR-POPULATED
  54   RAW   Each FILTER   FILTER ALU   COMMON   123-01349-V1  
PCB-CPLR-POPULATED   276   RAW   Each FILTER   FILTER ALU   COMMON  
123-01352-V1   PCB-CPLR_BD-POPULATED   238   RAW   Each FILTER   FILTER ALU  
COMMON   123-01353-V1   PCB-CPLR_BD-POPULATED   285   RAW   Each FILTER   FILTER
ALU   COMMON   123-01365-V1   CCA,PCS-BYPASS LNA   433   RAW   Each FILTER  
FILTER ALU   COMMON   123-01382-V1   CCA, LIGHTNING STRIKE BOARD   297   RAW  
Each FILTER   FILTER ALU   FILTER ALU LOW LOSS CY300   123-01386-V1   CCA, AMPS
LL DX0 COUPLER   63   RAW   Each FILTER   FILTER ALU   FILTER ALU LOW LOSS CY300
  123-01387-V1   CCA, AMPS LL DX1 COUPLER   63   RAW   Each FILTER   FILTER ALU
  FILTER ALU LOW LOSS CY300   123-01388-V1   PCB-LNA-POPULATED   82   RAW   Each
FILTER   FILTER ALU   COMMON   123-01393-V1   CCA, AWS LL LNA-MX269   14   RAW  
Each FILTER   FILTER ALU   COMMON   123-01394-V1   CCA, AWS LL DX0 COUPLER   8  
RAW   Each FILTER   FILTER ALU   COMMON   123-01395-V1   CCA, AWS LL DX1 COUPLER
  10   RAW   Each FILTER   FILTER ALU   FILTER ALU LOW LOSS CY306   123-01405-V1
  CCA,AMP UMTS LOW PROFILE BYPASS LNA,ROHS COMP   420   RAW   Each FILTER  
FILTER MOTO   COMMON   123-A0033-V1   CCA,P3,COUPLER PCB   634   RAW   Each
FILTER   FILTER MOTO   FILTER MOTO CU362   123-A0034-V1   PCB-CPLR-POPULATED  
459   RAW   Each FILTER   FILTER MOTO   COMMON   123-A0037  
CIRCUIT-INPUT-CHCH-.020-2.20   734   RAW   Each FILTER   FILTER MOTO   FILTER
MOTO CU361   123-A0038-V1   PCB-DETECT-POPULATED   720   RAW   Each

 

Page 25 of 51



--------------------------------------------------------------------------------

WU Family

 

WU Group

 

WU Name

 

Item Number

 

Item Number Description

 

Proposed
Final Sale Qty

 

Inventory Location

 

UOM

FILTER   FILTER MOTO   FILTER MOTO CU361   123-A0040-V1   PCB-CPLR-POPULATED  
414   RAW   Each FILTER   FILTER MOTO   COMMON   123-A0051-V1   CCA,ANALOG POWER
MONITOR,ROHS COMP   117   RAW   Each FILTER   FILTER MOTO   FILTER MOTO CU361  
123-A0072-V1   PCB-P3-POPULATED   660   RAW   Each COMMON   COMMON   COMMON  
123-A0100   CIRCUIT,CPLR,C1C1,.015-4.39,ROHS COMP   4036   RAW   Each FILTER  
COMMON   COMMON   127-00008-V7   COUPLING_LOOP-BR-7.62-7.62-.64   232   RAW  
Each FILTER   COMMON   COMMON   127-A0001-V6   COUPLING_LOOP-BR-6.99-7.62-.64  
98   RAW   Each FILTER   COMMON   COMMON   127-A0001-V7  
COUPLING_LOOP-BR-7.62-7.62-.64   5652   RAW   Each Not Assigned   Not Assigned  
Not Assigned   127-A0001-V8   COUPLING_LOOP-BR-8.26-7.62-.64   86   RAW   Each
FILTER   COMMON   COMMON   128-A0001-V1  
GASKET-THERMAL_GAP_PAD-50.80-25.40-1.02   2746   RAW   Each FILTER   FILTER ALU
  FILTER ALU LOW LOSS OTHER   128-A0001-V6   GASKET THERMAL GAP PAD,38.00,25.00
  80   RAW   Each FILTER   FILTER ALU   FILTER ALU LOW LOSS OTHER   128-A0001-V7
  GASKET THERMAL GAP PAD,38.00,25.00   160   RAW   Each FILTER   FILTER MOTO  
COMMON   128-A0002   GASKET_RING-CHO_SEAL-6.00-3.15-0.80   1470   RAW   Each Not
Assigned   Not Assigned   Not Assigned   128-A0004-12  
GASKET-SOFT_SHIELD_5000-22.40-6.35   126   RAW   Each FILTER   FILTER ALU  
COMMON   128-A0004-13   GASKET-SOFT_SHIELD_5000-29.20-6.35   126   RAW   Each
FILTER   FILTER ALU   COMMON   128-A0004-2   GASKET-SOFT_SHIELD_5000-76.20-6.35
  2177   RAW   Each FILTER   FILTER ALU   COMMON   128-A0004-6  
GASKET-SOFT_SHIELD_5000-177.80-6.35   116   RAW   Each FILTER   COMMON   COMMON
  128-A0004-9   GASKET-SOFT_SHIELD_5000-24.13-6.35   4570   RAW   Each FILTER  
FILTER ALU   COMMON   129-00122   LED_HOLDER_BLK-NYLON-8.00-X-7.20   16   RAW  
Each FILTER   FILTER ALU   COMMON   129-00198  
CABLE-TIE,NYLON,BLACK,4Lx0.100Wx0.040inTHICK,18lbs LOOP TENSILE
STRENGTH,0.75inDIA MAX BUNDLE,UV STABILIZED,ROHS COMP   16   RAW   Each FILTER  
FILTER ALU   COMMON   129-00199   CABLE_TIE-BASE-ABS-X-X-X   16   RAW   Each
FILTER   FILTER ALU   COMMON   129-00445-S7   PLATE_CLPG-BR-1.350-.700-.080-S7  
16   RAW   Each COMMON   COMMON   COMMON   129-00458  
CAPLUG-ANTISTATIC_PINK-N_S-EC_10   1936   RAW   Each COMMON   COMMON   COMMON  
129-00459   CAPLUG-ANTISTATIC_PINK-SMA_F-EC_4   117   RAW   Each FILTER   COMMON
  COMMON   129-00461   CAPLUG-ANTISTATIC_PINK-7_16_F-EC_18   1734   RAW   Each
Not Assigned   Not Assigned   Not Assigned   129-00462  
CAPLUG-ANTISTATIC_PINK-DE9S-DCC_01   58   RAW   Each FILTER   FILTER ALU  
COMMON   129-00585-S7   POST-BR-.920-.227-M3.0F-M3.0F-S7   58   RAW   Each
FILTER   FILTER ALU   COMMON   129-00647-S7   POST-BR-.920-.188-.M3.0F-S7   53  
RAW   Each FILTER   FILTER ALU   COMMON   129-00668-S7  
POST-BR-.805-.187-M3.0F-0.48M-Y-S7   21   RAW   Each FILTER   FILTER ALU  
COMMON   129-00675   WASHER_GROUNDING-INST_SPEC-8901_0117_40   16   RAW   Each
FILTER   FILTER MOTO   COMMON   129-00976   CAPLUG_BLK_VINYL-GND_LUG-VC_375_16  
100   RAW   Each FILTER   FILTER ALU   COMMON   129-01012  
CAPLUG-DCC13_BLACK-D_SUB_25_M   252   RAW   Each FILTER   FILTER ALU   COMMON  
129-01015-S1   POST-AL-1.595-.190-M3.0F-161F-S1   43   RAW   Each FILTER  
FILTER ALU   COMMON   129-01027-S7   POST-AL-.900-.250-M3.0F-.048M   54   RAW  
Each Not Assigned   Not Assigned   Not Assigned   129-01128  
CLAMP_CABLE-ADHSV-561_AWCF32811   411   RAW   Each Not Assigned   Not Assigned  
Not Assigned   129-A0001-S51   HANDLE_LOCKING_NUT-AL-1.500-.350-.42-S51   325  
RAW   Each Not Assigned   Not Assigned   Not Assigned   129-A0002-S51  
HANDLE_TUNER-BR-1.500-.350-.312-S51   312   RAW   Each Not Assigned   Not
Assigned   Not Assigned   129-A0003-S51  
HANDLE_LOCKING_NUT-AL-1.250-.515-.30-S51   176   RAW   Each FILTER   FILTER MOTO
  COMMON   129-A0005-S39   POST,AL,1.100-.250-M2.5,S39   18   RAW   Each FILTER
  FILTER MOTO   COMMON   129-A0006-S39   POST,AL,.975-.250-M2.5,S39   18   RAW  
Each FILTER   FILTER MOTO   COMMON   129-A0007-S39   POST,AL,1.420-.250-M2.5,S39
  18   RAW   Each FILTER   FILTER MOTO   COMMON   129-A0008-S39  
POST,AL,1.295-.250-M2.5-M2.5,S39   18   RAW   Each FILTER   FILTER MOTO   FILTER
MOTO CU323   129-A0009-S39   POST-AL-26.86-6.35-22.54-M2.5-S39   108   RAW  
Each FILTER   FILTER MOTO   FILTER MOTO CU323   129-A0010-S39  
POST-AL-20.95-6.35-X-M2.5-S39   137   RAW   Each Not Assigned   Not Assigned  
Not Assigned   129-A0019   GRND_LUG-SS-30.00-4.00-M6.0   516   RAW   Each FILTER
  FILTER MOTO   FILTER MOTO CU361   129-A0038-V16   LOAD_TAB-CU-9.20-.50-BENT  
507   RAW   Each FILTER   FILTER MOTO   FILTER MOTO CU361   129-A0038-V17  
LOAD_TAB-CU-8.20-.50-BENT   413   RAW   Each Not Assigned   Not Assigned   Not
Assigned   129-A0039   CLAMP_CABLE-SS-1/16_RADIUS   908   RAW   Each FILTER  
FILTER MOTO   FILTER MOTO CY010   129-A0040-S1   POST-AL-34.50-7.93-M2.5-M2.5-S1
  82   RAW   Each Not Assigned   Not Assigned   Not Assigned   129-A0042  
CLAMP_CABLE-ADHSV-561_AWCF32811   249   RAW   Each FILTER   FILTER ALU   COMMON
  129-A0043-S51   HANDLE_PULL-AL-63.50-9.50-6.40-S51(PR)   1015   RAW   Each
FILTER   FILTER ALU   COMMON   129-A0046   LOWPASS_TAB-CU-20.75-5.00-.50   910  
RAW   Each FILTER   COMMON   COMMON   129-A0057  
CAPLUG_BLK_VINYL-CAPLUGS-VC_140_8   125   RAW   Each FILTER   FILTER ALU  
COMMON   129-A0058   CAPLUG-DCC13_BLACK-D_SUB_25_M   711   RAW   Each COMMON  
COMMON   COMMON   129-A0059   CAPLUG-ANTISTATIC_BLK_VINYL-DIN-VC187_8   10001  
RAW   Each COMMON   COMMON   COMMON   129-A0062  
CAPLUG-ANTISTATIC_PINK-7_16-SEC_18   164   RAW   Each FILTER   FILTER ALU  
COMMON   129-A0065   CAPLUG-ANTISTATIC_BROWN_DIN_VC_203_8   4   RAW   Each
FILTER   FILTER ALU   COMMON   129-A0067   CAPLUG-DCC03_BLACK-D_SUB_25_F   22  
RAW   Each Not Assigned   Not Assigned   Not Assigned   129-A0073  
CAPLUG-ANTISTATIC_PINK-N-SEC_10   164   RAW   Each

 

Page 26 of 51



--------------------------------------------------------------------------------

WU Family

 

WU Group

 

WU Name

 

Item Number

 

Item Number Description

 

Proposed
Final Sale Qty

 

Inventory Location

 

UOM

Not Assigned   Not Assigned   Not Assigned   129-A0074  
CLAMP_CABLE-NYLON-MOUSER_561_B0187   1423   RAW   Each FILTER   FILTER ALU  
COMMON   129-A0075   PLATE_GROUND-CU-48.56-25.62-.70(PR)   318   RAW   Each
FILTER   FILTER ALU   COMMON   129-A0095   STRAP-CU-17.56-5.00-.76   411   RAW  
Each FILTER   FILTER ALU   COMMON   129-A0113  
POST_LOADING-CU-25.27-17.71-4.00-M3.0(PR)   570   RAW   Each FILTER   FILTER ALU
  COMMON   129-A0129   CABLE_CLIP_FLAT-.NAT-281-1.000   3008   RAW   Each Not
Assigned   Not Assigned   Not Assigned   129-A0130-V1  
HANDLE_LOCKING_NUT-AL-1.000-.350-.30-AB   30   RAW   Each FILTER   FILTER ALU  
COMMON   129-A0140-S1   XMSN_ROD-AL-66.13-3.50-4.78-3.18-S1   94   RAW   Each
FILTER   FILTER ALU   COMMON   129-A0141-S1   POST-AL-10.88-4.78-M3.0-S1   98  
RAW   Each FILTER   FILTER ALU   COMMON   129-A0143-S51  
HANDLE-AL-105.00-34.00-10.00-S51   40   RAW   Each FILTER   FILTER ALU   COMMON
  129-A0145-S1   SHIM-AL-11.05-9.65-4.06-M3.0-S1   143   RAW   Each FILTER  
FILTER ALU   COMMON   129-A0146-S1   POST-AL-23.90-M3.0-4.78-S1   112   RAW  
Each FILTER   FILTER ALU   FILTER ALU LOW LOSS CY300   129-A0191-S39  
POST-AL-24.38-21.85-4.78-S39(PR)   1   RAW   Each FILTER   FILTER ALU   FILTER
ALU LOW LOSS CY300   129-A0192-S39   POST-AL-30.80-16.00-6.36-S39   47   RAW  
Each FILTER   FILTER ALU   FILTER ALU LOW LOSS CY300   129-A0215-S39  
POST-AL-10.88-6.35-M3.0-M3.0-S39   5   RAW   Each FILTER   FILTER ALU   COMMON  
129-A0217-S39   POST,LOADING,AL,S39,ROHS COMP   43   RAW   Each FILTER   FILTER
ALU   COMMON   129-A0218-S51   BLOCK,BOTTOM,PCB,AL,-S51,ROHS COMP   22   RAW  
Each FILTER   FILTER ALU   COMMON   129-A0219-S51  
BLOCK,TOP,RECTIFIER,AL,S51,ROHS COMP   22   RAW   Each FILTER   FILTER ALU  
COMMON   129-A0288   CAPLUG-ANTISTATIC_BLK_VINYL-DIN-VCF187_8   267   RAW   Each
FILTER   FILTER ALU   COMMON   129-A0291-S45   POST-AL-13.00-5.00-2.5M-S45,ROHS
COMP   68   RAW   Each FILTER   COMMON   COMMON   129-A0295-S51  
CLAMP_CABLE-AL-13.51-3.38-0.75-S51   175   RAW   Each Not Assigned   Not
Assigned   Not Assigned   1353-0024   PTFE BUSH FOR LNA G4 DUAL   25   RAW  
Each Not Assigned   Not Assigned   Not Assigned   1380-0069   CLIPS (2 OFF
SET)QUICK RELEASE   30   RAW   Each Not Assigned   Not Assigned   Not Assigned  
1390-0911   RETAINER,PANEL   344   RAW   Each COMMON   COMMON   COMMON  
1391-1296   SCREW M3x10 TORX P HD SS NLK   240   RAW   Each TMA   TMA LEGACY
OTHER   COMMON   1391-1400   SCREW M8x10 HX HD BRASS   30   RAW   Each Not
Assigned   Not Assigned   Not Assigned   1391-3005   WASHER M8 SPRING SS   2000
  SMALL   Each Not Assigned   Not Assigned   Not Assigned   1399-0011   SILICA
GEL BAG 10g 50x100   30   RAW   Each Not Assigned   Not Assigned   Not Assigned
  143-A0001-V33   FDTHRU-COAX-PTFE-37.00-31.00-16AWG   384   RAW   Each FILTER  
COMMON   COMMON   143-A0002   FDTHRU-COAX-PTRE-3.00-19AWG-12.27-3.00   200   RAW
  Each FILTER   FILTER MOTO   COMMON   143-A0006  
FDTHRU-TEFLON-19AWG-10.68-1.85   1599   RAW   Each FILTER   FILTER ALU   COMMON
  143-A0012   FDTHRU-COAX-PTFE-3.00-19AWG-4.37-9.32   66   RAW   Each COMMON  
COMMON   COMMON   1441-0016   CONNECTOR 7/16 M22 THIN FLANGE   120   RAW   Each
TMA   TMA LEGACY OTHER   COMMON   1446-0123   CONNECTOR: COVER FOR 1446-0116  
30   RAW   Each Not Assigned   Not Assigned   Not Assigned   151-A0008  
SPRT_DR-ULTEM_2300-.874-.625-.161   2   RAW   Each Not Assigned   Not Assigned  
Not Assigned   151-A0009-S1   DISK_TUNING-AL-.607-.496-.062-S1   94   RAW   Each
Not Assigned   Not Assigned   Not Assigned   151-A0013  
PLGR_TUN-TITANATE-45.00-1.110-.785-.322   464   RAW   Each Not Assigned   Not
Assigned   Not Assigned   151-A0016   PLGR_TUN-TITANATE_45.00-1.185-1.110-.322  
405   RAW   Each Not Assigned   Not Assigned   Not Assigned   151-A0023  
TUNER-ULTEM_2300-.780-.400-1_4_20   4   RAW   Each Not Assigned   Not Assigned  
Not Assigned   151-A0024   TUNER-ULTEM_2300-1.655-.375-1-4_20   210   RAW   Each
Not Assigned   Not Assigned   Not Assigned   151-A0025  
TUNER-ULTEM_2300-1.550-.375-1-4_20   44   RAW   Each FILTER   FILTER MOTO  
FILTER MOTO CU361   151-A0042-S7   RESN_DISK-BR-14.275-.960-S7 (PR)   2037   RAW
  Each FILTER   FILTER MOTO   FILTER MOTO CU361   151-A0043-S7  
RESN_HALF_DISK-BR-17.01-13.13-1.016-S7 (PR)   828   RAW   Each FILTER   COMMON  
COMMON   152-A0001   SCR-SKT_SET-HEX_CPT-SS-8_32-.187   178   SMALL   Each
FILTER   FILTER ALU   COMMON   152-A0001-V1  
SCR-SKT_SET-HEX_CPT-SS-8_32-.187-NUT   105   RAW   Each FILTER   COMMON   COMMON
  152-A0002   SCR-SKT_SET-HEX_CPT-SS-8_32-.125   802   RAW   Each FILTER  
COMMON   COMMON   152-A0011   SCR-SKT_SET-HEX_CPT-SS-8_32-.250   2489   RAW-NPI
  Each Not Assigned   Not Assigned   Not Assigned   152-A0042-S6   SCREW
TUNER-SLTD-SS-1_4_40-1.970-M3.0-S6   63   RAW   Each FILTER   FILTER MOTO  
FILTER MOTO CU361   152-A0043   SCREW-SKT_SET-CPT-BLK_ALLOY-2_56-.0625   4073  
RAW   Each FILTER   FILTER MOTO   FILTER MOTO CU361   152-A0044  
SCREW-SKT_SET-CPT-BLK_ALLOY-2_56-.09375   2883   RAW   Each FILTER   FILTER MOTO
  COMMON   152-A0047-S6   SCR-SKT_SET-HEX-SS-2_56-.375-S6   539   SMALL   Each
FILTER   FILTER MOTO   COMMON   152-A0049-S6   SCR-SKT_SET-HEX-SS-2_56-.625-S6  
569   RAW   Each FILTER   FILTER MOTO   COMMON   152-A0050-S6  
SCR-SKT_SET-HEX-SS-2_56-.500-S6   3040   RAW   Each FILTER   FILTER ALU   COMMON
  152-A0066-V1   SCR-SKT_SET-HEX_CPT-SS-8_32-.375-S6-NUT   1495   RAW-NPI   Each
FILTER   COMMON   COMMON   152-A0066-V12  
SCR-SKT_SET-HEX_CPT-SS-8_32-.250-S6-NUT   605   RAW-NPI   Each FILTER   COMMON  
COMMON   152-A0066-V13   SCR-SKT_SET-HEX_CPT-SS-8_32-.500-S6-NUT   3137   RAW  
Each FILTER   FILTER ALU   COMMON   152-A0066-V2  
SCR-SKT_SET-HEX_CPT-SS-8_32-.437-S6-NUT   1332   RAW   Each FILTER   FILTER ALU
  COMMON   152-A0066-V3   SCR-SKT_SET-HEX_CPT-SS-8_32-.562-S6-NUT   250   SMALL
  Each FILTER   FILTER ALU   COMMON   152-A0066-V8  
SCR-SKT_SET-HEX_CPT-SS-8_32-.312-S6-NUT   1619   RAW-NPI   Each

 

Page 27 of 51



--------------------------------------------------------------------------------

WU Family

 

WU Group

 

WU Name

 

Item Number

 

Item Number Description

 

Proposed
Final Sale Qty

 

Inventory Location

 

UOM

FILTER   COMMON   COMMON   152-A0066-V9  
SCR-SKT_SET-HEX_CPT-SS-8_32-.625-S6-NUT   702   RAW-NPI   Each FILTER   FILTER
ALU   COMMON   152-A0078   SCR-SKT_SET-HEX_CPT-SS-6_32-.187   172   SMALL   Each
Not Assigned   Not Assigned   Not Assigned   152-A0083-S6  
SCR-TUNER-SLTD-SS-3_8_40-5.240-S6   473   RAW   Each Not Assigned   Not Assigned
  Not Assigned   152-A0085   SCREW,SKT SET,CPT,SS,M3.0x3.00,ROSH COMP   1140  
RAW   Each Not Assigned   Not Assigned   Not Assigned   152-A0085-S6  
SCR-SKT_SET-CPT-SS-M3.0-3.00-S6   2796   RAW   Each FILTER   FILTER ALU   FILTER
ALU LOW LOSS CY141   152-A0089-V11   SCR-SKT_SET-HEX_CPT-BR-8_32-.750-S5-NUT  
910   SMALL   Each Not Assigned   Not Assigned   Not Assigned   152-A0089-V13  
SCR-SKT_SET-HEX_CPT-BR-8_32-.500-S5-NUT   1710   RAW   Each FILTER   FILTER ALU
  COMMON   152-A0089-V2   SCR-SKT_SET-HEX_CPT-BR-8_32-.437-S5-NUT   2280   SMALL
  Each FILTER   FILTER ALU   COMMON   152-A0089-V3  
SCR-SKT_SET-HEX_CPT-BR-8_32-.562-S5-NUT   570   SMALL   Each FILTER   FILTER ALU
  COMMON   152-A0089-V4   SCR-SKT_SET-HEX_CPT-BR-8_32-.687-S5-NUT   4560   SMALL
  Each Not Assigned   Not Assigned   Not Assigned   153-A0001  
NUT,HEX,NUTLOCK,M6,STEEL,ZINC PLATED,CUSTOMER CONTROLED ITEM   1029   SMALL  
Each Not Assigned   Not Assigned   Not Assigned   153-A0002  
NUT-LOCKING-BR-3/6_24_10.80AF   338   RAW   Each Not Assigned   Not Assigned  
Not Assigned   153-A0003   NUT-LOCKING-BR-1_4_40-12.70_OD-28.19   71   RAW  
Each COMMON   COMMON   COMMON   153-A0004   NUT-HEX-BR-1_4_40_.325   42   SMALL
  Each FILTER   FILTER MOTO   COMMON   153-A0008   NUT-HEX-SS-2_56_.187AF   4080
  RAW   Each FILTER   COMMON   COMMON   156-A0002-V1  
SCR-TUN-SLTD_FP-BR-1_4_40-6.35-S5-NUT   205   RAW   Each FILTER   COMMON  
COMMON   156-A0002-V2   SCR-TUN-SLTD_FP-BR-1_4_40-9.53-S5-NUT   92   RAW-NPI  
Each FILTER   COMMON   COMMON   156-A0002-V3  
SCR-TUN-SLTD_FP-BR-1_4_40-12.70-S5-NUT   70   RAW-NPI   Each FILTER   COMMON  
COMMON   156-A0002-V4   SCR-TUN-SLTD_FP-BR-1_4_40-15.88-S5-NUT   260   RAW  
Each FILTER   COMMON   COMMON   156-A0002-V5  
SCREW,ASSY,TUN,1_4-40x19.05,NUT,SLTD_FP,BR,S5   105   RAW   Each FILTER   COMMON
  COMMON   156-A0002-V6   SCR-TUN-SLTD_FP-BR-1_4_40-22.22-S5-NUT   120   RAW  
Each FILTER   COMMON   COMMON   156-A0002-V7  
SCR-TUN-SLTD_FP-BR-1_4_40-25.40-S5-NUT   2   SMALL   Each FILTER   COMMON  
COMMON   156-A0002-V8   SCREW,ASSY,TUN,1_4-40x28.58,NUT,SLTD_FP,BR,S5   75  
SMALL   Each Not Assigned   Not Assigned   Not Assigned   156-A0004-V1  
SCR-SPCL-SLTDRPT5.03-BR-1_4_40-9.53-NUT   2064   RAW   Each FILTER   COMMON  
COMMON   156-A0004-V2   SCR-SPCL-SLTDRPT5.03-BR-1_4_40-12.70-NUT   7171   RAW  
Each FILTER   COMMON   COMMON   156-A0004-V3  
SCR-SPCL-SLTDRPT5.03-BR-1_4_40-15.88-NUT   5274   RAW   Each Not Assigned   Not
Assigned   Not Assigned   156-A0004-V4  
SCR-SPCL-SLTDRPT5.03-BR-1_4_40-19.05-NUT   946   RAW-NPI   Each Not Assigned  
Not Assigned   Not Assigned   156-A0004-V5  
SCR-SPCL-SLTDRPT5.03-BR-1_4_40-22.23-NUT   142   SMALL   Each FILTER   FILTER
MOTO   COMMON   156-A0004-V8   SCR-SPCL-SLTDRPT5.03-BR-1_4_40-28.58-NUT   18  
SMALL   Each FILTER   COMMON   COMMON   156-A0006-V16  
SCR-SPCL-SLTDRPT4.34-BR-1_4_40-22.86-NUT   45   RAW-NPI   Each Not Assigned  
Not Assigned   Not Assigned   156-A0006-V19  
SCREW,ASSY,TUNING,1_4-40x9.53,NUT,SPCL-SLTDRPT4.34,BR,S5   916   SMALL   Each
FILTER   COMMON   COMMON   156-A0006-V2  
SCR-SPCL-SLTDRPT4.34-BR-1_4_40-10.92-NUT   288   SMALL   Each FILTER   COMMON  
COMMON   156-A0020-V2   SCR-TUN-TORX-BR-M7.0-9.00-PASS   161   RAW-NPI   Each
FILTER   COMMON   COMMON   156-A0020-V3   SCR-TUN-TORX-BR-M7.0-12.00-PASS   87  
RAW-NPI   Each FILTER   COMMON   COMMON   156-A0020-V4  
SCR-TUN-TORX-BR-M7.0-15.00-PASS   91   RAW-NPI   Each FILTER   COMMON   COMMON  
156-A0020-V5   SCR-TUN-TORX-BR-M7.0-18.00-PASS   53   RAW-NPI   Each FILTER  
FILTER ALU   COMMON   157-00077   SCR-CSK-HD-90DEG-PHIL-SS-M4.0-10.00   90  
SMALL   Each FILTER   FILTER MOTO   COMMON   157-A0001  
SCR-PAN_HD-PHIL-ULTEM_2300-M4.0-16.00   50   SMALL   Each FILTER   FILTER MOTO  
COMMON   157-A0006   SCREW-PAN_HD-TORX_D/SEMS-SS-M2.5-6.00   3740   RAW   Each
FILTER   FILTER MOTO   COMMON   157-A0007   SCR-FLAT_HD_90DEG-TORX-SS-M2.0-12.00
  1551   RAW   Each FILTER   FILTER MOTO   COMMON   157-A0008  
SCR-FLAT_HD_90DEG-TORX-SS-M2.5-12.00   1601   RAW   Each FILTER   FILTER ALU  
COMMON   157-A0009   SCR-PAN_HD_TF-TORX_ST-SS-M3.0-6.00   870   RAW   Each
FILTER   COMMON   COMMON   157-A0013-S6   SCR-PAN_HD_TF-TORX_ST-SS-M3.0-8.00  
18048   RAW   Each Not Assigned   Not Assigned   Not Assigned   157-A0014-S5  
SCR-PAN_HD-TORX-BR-M3.0-8.00-S5   1140   RAW   Each Not Assigned   Not Assigned
  Not Assigned   157-A0015-S5   SCR-PAN_HD-TORX-BR-M2.0-6.00-S5   4576   RAW  
Each COMMON   COMMON   COMMON   157-A0017   SCR-SKT_SET-HEX_CPT-SS-M4.0-4.00  
340   RAW   Each FILTER   FILTER ALU   COMMON   157-A0018  
SCR-PAN_HD-PHIL-SS-M2.0-10.00   156   RAW   Each FILTER   FILTER ALU   COMMON  
157-A0020   SCR-CSK_HD_90DEG-TORX-SS-M2.5-12.00   128   RAW   Each Not Assigned
  Not Assigned   Not Assigned   157-A0022-S5   SCR-PAN_HD-TORX-BR-M3.0-6.00-S5  
7584   RAW-PROTO   Each FILTER   FILTER MOTO   COMMON   157-A0033-S6  
SCR-PAN_HD-PHIL-SS-M1.6-3.00-S6   2060   RAW   Each Not Assigned   Not Assigned
  Not Assigned   157-A0070-S5   SCR-PAN_HD-BR-M3.0-10.00   970   RAW   Each
FILTER   FILTER ALU   COMMON   165-00013  
EOL,TRANS-GaAs_FET_RF_HP-X-MGF0904A-MGF   32   LTB-EOL   Each Not Assigned   Not
Assigned   Not Assigned   167-A0006   COIL_2_TURN-19AWG-4.60   867   RAW   Each
FILTER   FILTER ALU   COMMON   167-A0010   COIL,144-00013(19AWG)   44   RAW  
Each FILTER   COMMON   COMMON   169-00872   RES,82,3216 (1206),1%   233   RAW  
Each FILTER   COMMON   COMMON   175-00789   LBL-STD_STK-.625-.625-X-SIL   17.88
  SMALL   Roll FILTER   FILTER MOTO   COMMON   175-02081  
LBL-STD_STK_2.000-.800-X-W   1.01   SMALL   Roll FILTER   COMMON   COMMON  
175-A0042   LBL-FELIX-BOX-VARIOUS-6.000-4.000-BK-W   2495   SMALL   Each

 

Page 28 of 51



--------------------------------------------------------------------------------

WU Family

 

WU Group

 

WU Name

 

Item Number

 

Item Number Description

 

Proposed
Final Sale Qty

 

Inventory Location

 

UOM

Not Assigned   Not Assigned   Not Assigned   175-A0079  
LBL-FELIX-STD_STK2KCS1-50.80-20.32-X-W   392   SMALL   Each Not Assigned   Not
Assigned   Not Assigned   175-A0081   LBL-LIFTING_HAZARD-69.85-34.29-W-BK   318
  SMALL   Each FILTER   FILTER ALU   FILTER ALU MODCELL CA678   178-00138-S1  
CROSS_CPLG-AL-1.490-1.060-M3.0F-M3.0F-S1   5   RAW   Each FILTER   FILTER MOTO  
FILTER MOTO CU323   178-A0002   CROSS_CPLG-CU-27.31-25.40-4.78-1.52   50   RAW  
Each FILTER   FILTER MOTO   FILTER MOTO CU323   178-A0004-S39  
CROSS_CPLG-AL-50.80-15.49-3.18-S39   52   RAW   Each FILTER   FILTER MOTO  
FILTER MOTO CY008   178-A0005   CROSS_CPLG-Cu-19.18-12.00-1.52   84   RAW   Each
FILTER   FILTER ALU   COMMON   178-A0010-V3   CROSS_CPLG-CU-28.70-13.00-4.75  
899   RAW   Each FILTER   FILTER MOTO   FILTER MOTO CU322   178-A0014-S39  
CROSS CPLG,AL,28.58-34.29-3.18,S39   18   RAW   Each FILTER   FILTER MOTO  
FILTER MOTO CU322   178-A0015   CROSS CPLG,Cu,42.55-16.10-2.39   18   RAW   Each
FILTER   FILTER MOTO   FILTER MOTO CY009   178-A0026   CROSS
CPLG,CU,19.18-15.00-1.52   39   RAW   Each FILTER   FILTER MOTO   FILTER MOTO
CU361   178-A0027   CROSS_CPLG-LOOP-AL-.390-.125-.025   422   RAW   Each FILTER
  FILTER MOTO   FILTER MOTO CY010   178-A0028-S1  
CROSS_CPLG-AL-41.78-26.01-3.96-M2.5-S1   32   RAW   Each FILTER   FILTER MOTO  
COMMON   178-A0037   CROSS_CPLG-CU-16.89-2.79-.38   507   RAW   Each FILTER  
FILTER MOTO   COMMON   178-A0038   CROSS_CPLG-CU-29.84-2.24-.38   557   RAW  
Each FILTER   FILTER ALU   COMMON   178-A0054-V13   MOLD CROSS
COUPLING,POLYETHYLENE,ROHS COMP   128   RAW   Each FILTER   FILTER ALU   FILTER
ALU LOW LOSS OTHER   178-A0054-V39   MOLD CROSS COUPLING,POLYETHYLENE,ROHS COMP
  100   RAW   Each FILTER   FILTER ALU   FILTER ALU CY376   178-A0054-V51   MOLD
CROSS COUPLING,POLYETHYLENE,ROHS COMP   42   RAW   Each FILTER   FILTER ALU  
COMMON   178-A0064   CROSS_CPLG-CU-47.00-4.00-.68(PR)   570   RAW   Each FILTER
  FILTER ALU   FILTER ALU LOW LOSS CY105   178-A0077-S1  
CROSS_CPLG-AL-21.00-21.24-4.78-S1   155   RAW   Each FILTER   FILTER ALU  
FILTER ALU LOW LOSS CY105   178-A0078-S1   CROSS_CPLG-AL-21.00-21.24-4.78-S1
(PR)   148   RAW   Each FILTER   FILTER ALU   FILTER ALU LOW LOSS CY300  
178-A0097   CROSS_CPLG-Cu-31.47-10.85-0.63(PR)   38   RAW   Each FILTER   FILTER
ALU   FILTER ALU LOW LOSS CY300   178-A0098-S39  
CROSS_CPLG-Cu-37.85-15.26-4.78-S39(PR)   74   RAW   Each FILTER   FILTER ALU  
COMMON   179-00003-V1   CON-SMA-F-2HF-Au-STR-.350-.050-.200   68   RAW   Each
FILTER   FILTER MOTO   COMMON   179-A0001   CON-N-M-4HF-AG-STR-.400-.120-X   119
  RAW   Each COMMON   COMMON   COMMON   179-A0018-V15  
CON-SMA-F-4HF-PS-STR-17.91-1.27-10.16   56   RAW   Each FILTER   COMMON   COMMON
  179-A0018-V2   CON-SMA-F-4HF-PS-STR-10.16-1.27-6.35   5   RAW-NPI   Each
COMMON   COMMON   COMMON   179-A0020   CON-N-F-4HF_SM-AG-STR-.450-.050-.200,ROHS
COMP   78   RAW   Each FILTER   FILTER ALU   COMMON   179-A0023  
CON-MCX-F-PRSMT-AU-STR-.080-.038-.010   1167   RAW   Each FILTER   FILTER ALU  
COMMON   179-A0027   CONN-7_16-F-4HF-AG-STR-.410-M2.5M-X   1037   RAW   Each
FILTER   FILTER ALU   COMMON   179-A0029   CON-MCX-F-BHD-AG-STR-.108-.500-X   29
  RAW   Each FILTER   COMMON   COMMON   179-A0030-V1  
CON-DIN1_2.3-F-BHD_M6-AU-16.30-5.00-4.12   521   RAW   Each FILTER   FILTER ALU
  COMMON   179-A0030-V10   CON-DIN1_2.3-F-BHD_M6-AU-9.30-5.50-1.90   14   RAW  
Each FILTER   FILTER ALU   FILTER ALU CY376   179-A0030-V12  
CON-DIN1_2.3-F-BHD_M6-AU-15.00-6.00-1.90   90   RAW   Each FILTER   FILTER ALU  
COMMON   179-A0030-V3   CON-DIN1_2.3-F-BHD_M6-AU-11.50-7.00-4.12   283   RAW  
Each FILTER   FILTER ALU   COMMON   179-A0030-V5  
CON-DIN1_2.3-F-BHD_M6-AU-9.30-6.50-4.12   5487   RAW   Each FILTER   FILTER ALU
  COMMON   179-A0030-V6   CON-DIN1_2.3-F-BHD_M6-AU-18.00-12.00-4.1   689   RAW  
Each FILTER   COMMON   COMMON   179-A0047-V3  
CON-MCX-F-PRSMT-AU-STR-7.50-.96-HSG(PR),ROHS COMP   1000   RAW   Each FILTER  
COMMON   COMMON   179-A0048-V2   CON-MCX-F-PRSMT-AU-STR-6.50-3.06-HSG(PR),ROHS
COMP   495   RAW   Each FILTER   COMMON   COMMON   179-A0064-V1  
CON-MCX-F-PCPLR-AU-STR-16.15-.96-1.65(PR)   519   RAW   Each FILTER   FILTER ALU
  COMMON   179-A0064-V2   CON-MCX-F-PCPLR-AU-STR-15-28-.96-1.65(PR)   518   RAW
  Each FILTER   COMMON   COMMON   179-A0065  
CONN_MCX_F_PRSMT-AU-STR-TBD-.96-1.65   14   RAW   Each FILTER   COMMON   COMMON
  179-A0066   CON-MCX-F-MOLDED-AU-STR-TBD-.96-1.65(PR)   13   RAW   Each FILTER
  FILTER ALU   COMMON   185-00194   BOX_W_FOAM-CA855_853_856-ANTISTATIC-1PK   55
  RAW   Each FILTER   FILTER ALU   COMMON   185-00212  
BOX_W_FOAM_ENDCAPS_W/O_TRAY-CA925   48   RAW   Each FILTER   FILTER MOTO  
COMMON   185-A0011   BOX_W_FOAM-CU361-5   14.6   RAW   Each FILTER   FILTER MOTO
  COMMON   185-A0013   BOX_W_FOAM-CU323-6PK   4   RAW   Each FILTER   FILTER ALU
  COMMON   185-A0014   BOX_W_FOAM-CA729.CA678.CA731.CA730   56   RAW   Each
FILTER   FILTER ALU   COMMON   185-A0018   BOX_W_FOAM_ENDCAPS_W/O_TRAY-2PK-CA855
  93.5   RAW   Each FILTER   FILTER ALU   COMMON   185-A0057  
BOX_FOAM-ANTISTATIC-1PK-CY307   24   RAW   Each Not Assigned   Not Assigned  
Not Assigned   18804871   THERMAL TRANSFER 110*158 PACKINGBOX LABEL   86.7  
SMALL   Each FILTER   FILTER ALU   COMMON   192-00426   TUNER ASSY   96   RAW  
Each FILTER   FILTER ALU   COMMON   192-00447   RESN_ASSY   96   RAW   Each
FILTER   FILTER ALU   COMMON   192-00542   P_COUPLER_ASSY-MCX   5   RAW   Each
FILTER   FILTER MOTO   COMMON   192-A0001   P_COUPLER_MICRO_ASSY-0.38mm-BNC_CONN
  38   RAW   Each COMBINER   COMBINER MOTO   COMBINER MOTO DA099   192-A0003  
RESN_DIEL_ASSY-TIT-45.00-1.063-2.330-1.2   450   RAW   Each COMBINER   COMBINER
MOTO   COMBINER MOTO DA099   192-A0017   RESN,DIEL ASSY,45.00-2.456-2.600-1.250
  230   RAW   Each FILTER   FILTER ALU   FILTER ALU CY376   192-A0030-V5  
P_CPLR_ASSY   42   RAW   Each FILTER   FILTER ALU   COMMON   192-A0058-V3  
P_CPLR_ASSY_FEEDTHRU,ROHS COMP   5   RAW   Each

 

Page 29 of 51



--------------------------------------------------------------------------------

WU Family

 

WU Group

 

WU Name

 

Item Number

 

Item Number Description

 

Proposed
Final Sale Qty

 

Inventory Location

 

UOM

FILTER   FILTER MOTO   COMMON   192-A0062   BARREL_COUPLER_ASSY   18   RAW  
Each FILTER   FILTER ALU   FILTER ALU LOW LOSS OTHER   192-A0087-V2  
P_CPLR_ASSY_MICRO   44   RAW   Each FILTER   FILTER ALU   FILTER ALU LOW LOSS
OTHER   192-A0126-V45   DIN 1.0/2.3 P-COUPLER ASSY,ROHS COMP   44   RAW   Each
CIN - CILOC   COMMON   COMMON   200-11181-001   PCB,Shield RET CI LOC   48   RAW
  Each ANTENNA   COMMON   COMMON   200-19840-101   PCB,FABRICATION USING BONDING
FILM,AEDT 1710-2170 MHz DUAL,ROHS COMP   350   RAW   Each ANTENNA   ANTENNA 4G -
LTE   COMMON   200-24806-103   PCB,2.2DK,ISn,4L,74.95X329.59X0.59MM,BONDING
FILM,ANTENNA AEDT WiMAX 2.5Ghz,ROHS COMP   800   RAW   Each ANTENNA   ANTENNA 4G
- LTE   COMMON   200-24806-203   PCB,2.2DK,ISn,4L,74.95X329.59X0.59MM,BONDING
FILM,ANTENNA AEDT WiMAX 2.5Ghz,ROHS COMP   800   RAW   Each FILTER   FILTER MOTO
  COMMON   200-25214-0001   SHPGCNTNR, BOX, EOS   12   RAW   Each FILTER  
FILTER MOTO   FILTER MOTO POAS   200-25247-0001   PACKING, FOAM, POAS   62   RAW
  Each FILTER   FILTER MOTO   FILTER MOTO POAS   200-25247-0002   PACKING, FOAM,
POAS   62   RAW   Each FILTER   FILTER MOTO   COMMON   200-25386-001  
PCB,2L,N4000-7 H/H 7628,IMMERSION SILVER,32.00mmx34.53mmx0.711mm,JUMPER
BOARD,ROHS COMP   710   RAW   Each ANTENNA   COMMON   COMMON   200-25567-101  
PCB,2.25Dk,ISn,4L,74.95X540.19X0.59MM,BONDING FILM,ANTENNA,AEDT,806-960MHZ,ROHS
COMP   26   RAW   Each ANTENNA   COMMON   COMMON   200-25567-102  
PCB,2.25Dk,ISn,4L,74.95X540.19X0.59MM,BONDING FILM,ANTENNA,AEDT,806-960MHZ,ROHS
COMP   26   RAW   Each ANTENNA   COMMON   COMMON   200-25650-103   PCB,2.2
Dk,ISn,4L,74.95X329.59X0.59MM,BONDING FILM,ANTENNA,AEDT,1710-2170MHZ,ROHS COMP  
850   RAW   Each ANTENNA   COMMON   COMMON   200-25650-203   PCB,2.2
Dk,ISn,4L,74.95X329.59X0.59MM,BONDING FILM,ANTENNA,AEDT,1710-2170MHZ,ROHS COMP  
700   RAW   Each Not Assigned   Not Assigned   Not Assigned   200-39069-102  
PCB,2.25Dk,ISn,4L,74.95X540.19X0.59MM,BONDING FILM,ANTENNA
TOP,AEDT,790-960MHZ,ROHS COMP   350   RAW   Each Not Assigned   Not Assigned  
Not Assigned   200-39069-202   PCB,2.25Dk,ISn,4L,74.95X540.19X0.59MM,BONDING
FILM,ANTENNA BOTTOM,AEDT,790-960MHZ,ROHS COMP   350   RAW   Each COMMON   COMMON
  COMMON   3000007   SCREW,30X12,SLS KN3039,WAX   54692   RAW   Each TMA   TMA
LEGACY LGP   TMA LGP192XX   3000009   Screw M4x10 MFT A2   351   RAW   Each
COMMON   COMMON   COMMON   300001   Screw M3x8 MRT A2   74873   RAW   Each Not
Assigned   Not Assigned   Not Assigned   3000012   Screw M4x10 Eco-fix A2   1163
  SMALL   Each COMMON   COMMON   COMMON   300002   Screw M4x8 MRT A2-70,ROHS
COMP   4306   SMALL   Each COMMON   COMMON   COMMON   300003   Screw M2,5x5 MRT
A2   3840   SMALL   Each COMMON   COMMON   COMMON   300005   Screw M3x8 MFT A2  
2497   RAW-PROTO   Each COMMON   COMMON   COMMON   300006   Screw M5x12 MRT
A4-70   1644   RAW   Each COMMON   COMMON   COMMON   300007   Screw M5x8
Resitorx A2   28   RAW   Each COMMON   COMMON   COMMON   300008   Screw M8x12
M6S A2-70   274   RAW   Each COMMON   COMMON   COMMON   300016   Screw M4x10 MRT
A2-70   10243   RAW   Each TMA   TMA LEGACY LGP   COMMON   300025   Screw
M8x120H M6S A2   28   SMALL   Each COMMON   COMMON   COMMON   300041   Screw
M3x12 MRT A2-70,ROHS COMP   16441   RAW-PROTO   Each COMMON   COMMON   COMMON  
300042   Screw M3x10 MFT A4   266   SMALL   Each ANTENNA   COMMON   COMMON  
300047   Screw M4x6 MRT A2   4956   RAW   Each COMMON   COMMON   COMMON   300051
  Screw M3x10 MRT A2,ROHS COMP   13794   RAW   Each COMMON   COMMON   COMMON  
300063   Screw M6x10 MRT A2   1200   SMALL   Each COMMON   COMMON   COMMON  
300069   Screw M4x8 MFT A2-70   2082   RAW-PROTO   Each COMMON   COMMON   COMMON
  300070   Screw M3x6 MFT A2-70   2424   SMALL   Each COMMON   COMMON   COMMON  
300075   Screw M6x12 M6S A2-70   328   RAW   Each COMMON   COMMON   COMMON  
300077   Screw M4x12 MFT A2-70   431   SMALL   Each COMMON   COMMON   COMMON  
300087   Screw M4x12 MRT A2-70   1172   SMALL   Each COMMON   COMMON   COMMON  
300091   Screw M3x5 MRT A2   2797   SMALL   Each MCU   MCU LEGACY   COMMON  
300131   Screw M4x6 MFT A2   100   SMALL   Each COMMON   COMMON   COMMON  
300158   Screw M4x12 clamping T6SS A2   4884   SMALL   Each COMMON   COMMON  
COMMON   300161   Screw MFT 2.5x5 A2-70   1088   SMALL   Each TMA   TMA LEGACY
LGP   COMMON   300165   Screw M4x16 P6SS Brass   35   SMALL   Each COMMON  
COMMON   COMMON   300172   Screw M2,5x10 MRT A2   400   SMALL   Each COMMON  
COMMON   COMMON   300177   Screw M4x10 P6SS Brass   1402   RAW   Each COMMON  
COMMON   COMMON   300187   Screw M6x30 Resitorx A2   208   RAW   Each COMMON  
COMMON   COMMON   300191   Screw M8x10 M6S A2-70   772   RAW   Each TMA   TMA
LEGACY LGP   TMA LGP214XX   300204   Screw M6x40 Resitorx A2   40   RAW   Each
TMA   TMA LEGACY LGP   TMA LGP214XX   3002094   Screw M3x6 clamping P6SS A2   20
  SMALL   Each TMA   TMA LEGACY LGP   COMMON   3002097   Screw M3x12 MCS brass  
20   SMALL   Each Not Assigned   Not Assigned   Not Assigned   3002110   Screw
clamping M6x40 T6SS A2   2152   SMALL   Each COMMON   COMMON   COMMON   3100004
  Nut M6 locking A2 ISO7040   3320   RAW   Each COMMON   COMMON   COMMON  
310002   Nut M10x0,75 tuning fnb   5868   SMALL   Each COMMON   COMMON   COMMON
  310009   Nut M3 locking A2   468   SMALL   Each COMMON   COMMON   COMMON  
310010   Nut M4 M6M A2 80   11665   RAW-PROTO   Each ANTENNA   ANTENNA LEGACY  
ANTENNA QUAD 900 SINGLE BAND   310012   Nut M4 self locking DIN985 A2   54  
SMALL   Each COMBINER   COMMON   COMMON   310014   NUT M4x0,5 Brass   285  
SMALL   Each

 

Page 30 of 51



--------------------------------------------------------------------------------

WU Family

 

WU Group

 

WU Name

 

Item Number

 

Item Number Description

 

Proposed
Final Sale Qty

 

Inventory Location

 

UOM

COMMON   COMMON   COMMON   310020   Nut M5 M6M A2-70   776   SMALL   Each Not
Assigned   Not Assigned   Not Assigned   313-A0017   BUSH-CuZn39Pb3
F51-5.5-5.98-M4*0.35   600   RAW   Each COMMON   COMMON   COMMON   320001  
Washer 8,4x15 IZ A4 DIN6798   590   SMALL   Each COMMON   COMMON   COMMON  
320004   Washer BRB 5.3x10x0.3 A2   810   SMALL   Each COMMON   COMMON   COMMON
  320006   Washer 6,4x11 IZ A4   64   SMALL   Each Not Assigned   Not Assigned  
Not Assigned   3300000   O-ring 20,5x2,4 Black EPDM 70   843   SMALL   Each
COMMON   COMMON   COMMON   330013   O-ring 15,1x1,6 Black EPDM 70   484   SMALL
  Each COMMON   COMMON   COMMON   330023   O-ring 3x1 Black EPDM 70   934  
SMALL   Each Not Assigned   Not Assigned   Not Assigned   339-00204  
100;PLASTIC-CROSS DIE CAST-ULTEM 2300 NATURAL   100   RAW   Each Not Assigned  
Not Assigned   Not Assigned   339-00217   100;PLASTIC-SUPPORT-DIE CAST-ULTEM
2300 NATURAL   100   RAW   Each COMBINER   COMBINER 4G - LTE   COMMON   350162  
Prot cap N female connectors metalic   155   RAW   Each COMMON   COMMON   COMMON
  356-A0055   TSCREW-HEXZ-CuZn39Pb3F43-M4*0.35-3.50   8630   RAW   Each Not
Assigned   Not Assigned   Not Assigned   356-A0056  
TSCREW-HEXZ-CuZn39Pb3F43-M4*0.35-4.50   562   RAW   Each Not Assigned   Not
Assigned   Not Assigned   356-A0057   TSCREW-HEXZ-CuZn39Pb3F43-M4*0.35-6.50  
200   RAW   Each Not Assigned   Not Assigned   Not Assigned   356-A0058  
TSCREW-HEXZ-CuZn39Pb3F43-M4*0.35-9.0   100   RAW   Each Not Assigned   Not
Assigned   Not Assigned   356-A0059   TSCREW-HEXZ-CuZn39Pb3F43-M4*0.35-11.5  
200   RAW   Each Not Assigned   Not Assigned   Not Assigned   356-A0060  
TSCREW-HEXZ-CuZn39Pb3F43-M4*0.35-13.5   100   RAW   Each Not Assigned   Not
Assigned   Not Assigned   356-A0061   TSCREW-HEXZ-CuZn39Pb3F43-M4*0.35-15.5  
2412   RAW   Each Not Assigned   Not Assigned   Not Assigned   356-A0062  
TSCREW-HEXZ-CuZn39Pb3F43-M4*0.35-17.0   1967   RAW   Each Not Assigned   Not
Assigned   Not Assigned   356-A0063   TSCREW-HEXZ-CuZn39Pb3F43-M4*0.35-19.5  
1369   RAW   Each Not Assigned   Not Assigned   Not Assigned   356-A0064  
TSCREW-HEXZ-CuZn39Pb3F43-M4*0.35-22.5   312   SMALL   Each COMMON   COMMON  
COMMON   357-00009   SCREW-A2-DIN7985-TORX-M4*8   14765   CON-SSCI   Each Not
Assigned   Not Assigned   Not Assigned   357-A0023   SCREW-A2-DIN7985-TORX-M3*4
  2992   RAW   Each Not Assigned   Not Assigned   Not Assigned   357-A0025  
SCREW-A2-DIN7985-TORX-M3*8   3624   SMALL   Each Not Assigned   Not Assigned  
Not Assigned   357-A0041   SCREW-A4-DIN7985-TORX-M4*12   25601   RAW   Each Not
Assigned   Not Assigned   Not Assigned   357-A0049-S52  
SCREW-SLOT-MS-DIN84-M3*5-(Ag>4um)   5995   SMALL   Each COMMON   COMMON   COMMON
  357-A0071   SCREW-ULTEM2300-SLOT-CHEESE HEAD-M3*0.5-6   200   RAW   Each Not
Assigned   Not Assigned   Not Assigned   357-A0077-S52   SCREW-TORX-A2-DIN
7985-M3*5-(Ag>5um)   1906   RAW   Each Not Assigned   Not Assigned   Not
Assigned   357-A0081   SCREW-WASHER DIN125 A4-M5/5.3   2037   RAW   Each Not
Assigned   Not Assigned   Not Assigned   357-A0100   SCREW-A2-DIN-7985-TORX-M5*8
  412   SMALL   Each Not Assigned   Not Assigned   Not Assigned   357-A0101  
SCREW-A2-DIN-7985-TORX-M3*5   3644   RAW   Each Not Assigned   Not Assigned  
Not Assigned   357-A0102-S52   SCREW-A2-DIN-7985-TORX-M4*8-(Ag5um)   1434   RAW
  Each Not Assigned   Not Assigned   Not Assigned   357-A0107-S52  
SCREW-SLOT-Ms-DIN84-M3x3-(Ag>5um)   1040   RAW   Each Not Assigned   Not
Assigned   Not Assigned   357-A0113   SCREW-TORX-M5,CUSTOMER CONTROLLED   512  
RAW   Each Not Assigned   Not Assigned   Not Assigned   375-00022   LABEL-3M
7812-10-40   30   SMALL   Each COMMON   COMMON   COMMON   375-A0080  
LABEL-VE0001FIL-19.1-8.9   11000   CON-SSCI   Each COMMON   COMMON   COMMON  
391-00035   CLAMPHOSE -48/130   7000   RAW   Each TMA   TMA LEGACY OTHER  
COMMON   400-00158-0102   ETCHED WIRE NODEB 15MHz AISG   60   RAW   Each TMA  
TMA LEGACY OTHER   COMMON   400-00159-0102   ETCHED WIRE ANT1 15MHz AISG   30  
RAW   Each TMA   TMA LEGACY OTHER   COMMON   400-00160-0102   ETCHED WIRE Rx1
Ch1 15MHz AISG   30   RAW   Each TMA   TMA LEGACY OTHER   COMMON  
400-00161-0102   ETCHED WIRE Rx2 15MHz AISG   60   RAW   Each TMA   TMA LEGACY
OTHER   COMMON   400-00162-0102   ETCHED WIRE ANT2 15MHz AISG   30   RAW   Each
FILTER   FILTER MOTO   FILTER MOTO POAS   400-00170-0001   BAR, TX/RX, 2100,
POAS   376   RAW   Each TMA   TMA LEGACY OTHER   COMMON   400-00188-0101  
ETCHED WIRE Rx1 Ch2 15MHz AISG   30   RAW   Each FILTER   FILTER MOTO   FILTER
MOTO POAS   400-00235-0001   HOUSING,2ND OPS,POAS II   194   RAW   Each FILTER  
FILTER MOTO   COMMON   400-00240-0001   Resonator Rod RX, Poas II   1990   RAW  
Each Not Assigned   Not Assigned   Not Assigned   400-10180-0001  
STRAP,ETCHED,1.30x51.0mm WIDE,ROHS-COMP   777   RAW   Each FILTER   FILTER MOTO
  COMMON   400-10180-0007   STRAP,ETCHED,4.10x75.0mm WIDE,ROHS-COMP   390   RAW
  Each Not Assigned   Not Assigned   Not Assigned   400-17336-0006  
SUPPORT,TLINBAR   1140   RAW   Each FILTER   FILTER MOTO   FILTER MOTO POAS  
400-18245-0001   COVER, TUNING, FILTER POAS II   199   RAW   Each FILTER  
FILTER MOTO   FILTER MOTO POAS   400-18246-0001   COVER, COUPLERS, BRASS,POAS II
  199   RAW   Each FILTER   FILTER MOTO   FILTER MOTO POAS   400-18246-0002  
COVER, COUPLERS, BRASS,POAS II   199   RAW   Each TMA   TMA LEGACY OTHER  
COMMON   400-26428-0001   ADAPTOR BTS FOR GENERIC MHA   60   RAW   Each TMA  
TMA LEGACY OTHER   COMMON   400-40127-0001   RET CONN. COVER GASKET   30   RAW  
Each TMA   TMA LEGACY OTHER   COMMON   400-80482-0001   CARD PROTECTOR SLEEVE -
ORANGE   30   RAW   Each TMA   TMA LEGACY OTHER   COMMON   400-80483-0001  
SPACER M8X16X3   78   RAW   Each COMMON   COMMON   COMMON   430002   Tube PTFE
3,76x4,16x0,2   72.685   SMALL   Meter COMMON   COMMON   COMMON   450038   Cable
singel AWG20 PTFE Black   23.718   SMALL   Meter

 

Page 31 of 51



--------------------------------------------------------------------------------

WU Family

 

WU Group

 

WU Name

 

Item Number

 

Item Number Description

 

Proposed
Final Sale Qty

 

Inventory Location

 

UOM

COMMON   COMMON   COMMON   46394   Label packing 102x153 blank   747   SMALL  
Each ANTENNA   COMMON   COMMON   46407   Label logo (100x50 mm)   5629  
RAW-PROTO   Each Not Assigned   Not Assigned   Not Assigned   500-10799-0001  
LABEL,MARKING,THERMALTRANSFER   259   SMALL   Each COMMON   COMMON   COMMON  
500-10799-0013   LBL,MKG,WHT,POLYEST,3.25X2.00   2965   SMALL   Each ANTENNA  
ANTENNA LEGACY   COMMON   500-10799-0037  

LBL,MKG,WHITE,POLYESTER,50mmX20mm,

-40 to +125C,ROHS COMP

  843   SMALL   Each FILTER   FILTER MOTO   COMMON   500-10799-0038  

LBL,MKG,WHITE,POLYESTER,25mmX8mm,

-40 to +125C,ROHS COMP

  199   SMALL   Each FILTER   COMMON   COMMON   500-11064-0001  
CAP,ANTISTATIC,SMA,F   786   RAW   Each Not Assigned   Not Assigned   Not
Assigned   500-11064-0003   CAP,ANTISTATIC,N-TYPE,F   544   RAW   Each Not
Assigned   Not Assigned   Not Assigned   500-11064-0008  
CAP,ANTISTATIC,7-16CONN,F   245   RAW   Each FILTER   FILTER MOTO   COMMON  
500-11064-0021   CAP,PVC,BLK,SMC/QMA,F   366   RAW   Each FILTER   FILTER MOTO  
COMMON   500-11064-0028   CAP,CONNECTOR, LDP,RED,QN FEMALE   201   RAW   Each
FILTER   COMMON   COMMON   500-11064-0029   CONN,CAP,PVC,BLK,N,F   384   RAW  
Each CIN - CILOC   COMMON   COMMON   500-11162-010   CCA,RET CI LOC Middle   48
  RAW   Each CIN - CILOC   COMMON   COMMON   500-11163-010   CCA,RET CILOC Top  
48   RAW   Each Not Assigned   Not Assigned   Not Assigned   500-11473-001  
CCA,Board DC   52   RAW   Each Not Assigned   Not Assigned   Not Assigned  
500-11474-001   CCA,Board DC Roadrunner   205   RAW   Each CIN - CILOC   COMMON
  COMMON   500-11475-001   CCA,RET CI LOC Bottom   48   RAW   Each TMA   TMA
LEGACY LGP   TMA LGP192XX   500-11624-011   500;RUMBA LNA EGSM   13   RAW   Each
Not Assigned   Not Assigned   Not Assigned   500-11894-001   500; Cin
injectorboard 806-2170 MHz 500W   1604   RAW   Each TMA   TMA LEGACY LGP   TMA
LGP174XX   500-12252-001   500; Board Herbert 850 RoHS   4   RAW   Each TMA  
TMA LEGACY LGP   COMMON   500-12267-001   500; Board Hedvig 1900 new nr. RoHS  
39   RAW   Each Not Assigned   Not Assigned   Not Assigned   500-12303-0008  
SCR,SI,SS,PNH,6TX,M2.5X4   160   RAW   Each Not Assigned   Not Assigned   Not
Assigned   500-12306-1020   SCREW,SS,PAN HEAD,PHILLIPS,M2.5x6,NYLON PATCH   5364
  RAW-PROTO   Each Not Assigned   Not Assigned   Not Assigned   500-12306-1029  
SCR,SI,SS,PNH,PHH,M3X6,LK   3980   SMALL   Each FILTER   COMMON   COMMON  
500-12306-1044   SCREW,SS,PAN HEAD,PHILLIPS,M4x10,NYLON PATCH   12935   SMALL  
Each Not Assigned   Not Assigned   Not Assigned   500-12308-1030  
SCREW,FHP,M4x8,SS,90 DEG,NYLON PATCH,ROHS COMP   1602   RAW   Each FILTER  
COMMON   COMMON   500-12308-1031   SCR,SI,SS,90F,PHH,M4X10,L   1990   SMALL  
Each Not Assigned   Not Assigned   Not Assigned   500-12310-0014  
SCR,SI,BR,CHZ,SLT,M2.5X4,ROHS COMP   1194   SMALL   Each FILTER   FILTER MOTO  
COMMON   500-12310-0048   SCR,SI,BR,CHZ,SLT,M4X25   4676   SMALL   Each Not
Assigned   Not Assigned   Not Assigned   500-12315-001   500;BOARD LNA TWIN 1800
FB RoHS   58   RAW   Each Not Assigned   Not Assigned   Not Assigned  
500-12319-1006   NUT,SS,JAM,M4   5474   SMALL   Each TMA   TMA LEGACY LGP  
COMMON   500-12558-001   Board Extractor DD 900   7   RAW   Each TMA   TMA
LEGACY LGP   COMMON   500-12558-010   Board LNA 900 L-alarm   7   RAW   Each TMA
  TMA LEGACY LGP   TMA LGP186XX   500-12572-001   500;BOARD LNA TWIN 1900 FB
RoHS   293   RAW   Each Not Assigned   Not Assigned   Not Assigned  
500-12585-001   BOARD VSWR assy   280   RAW   Each FILTER   FILTER MOTO   COMMON
  500-12686-2002   SCR,SI,BR,HIPWR,SLT,M4X8,   796   SMALL   Each FILTER  
FILTER MOTO   COMMON   500-12836-0001   LABEL,DIV,POAS II   165   SMALL   Each
FILTER   FILTER MOTO   COMMON   500-12836-0002   LABEL,ANT/MAIN,POAS II   151  
SMALL   Each FILTER   FILTER MOTO   COMMON   500-12836-0007   LABEL,RX MAIN,POAS
II   398   SMALL   Each FILTER   FILTER MOTO   COMMON   500-12836-0008  
LABEL,RX DIV,POAS II   398   SMALL   Each FILTER   FILTER MOTO   COMMON  
500-12836-0009   LABEL,TX,POAS II   398   SMALL   Each FILTER   FILTER MOTO  
COMMON   500-12841-0004   LABEL,FREQ BC6,POAS,X19   199   SMALL   Each Not
Assigned   Not Assigned   Not Assigned   500-12844-0017   SCR, METRIC,ULTEM,
M2.5X8   1146   SMALL   Each TMA   TMA 4G - LTE   COMMON   500-13033-302  
CCA,SINGLE-SIDED,LNA,12DB,UDO2,850MHz   14   RAW   Each TMA   TMA 4G - LTE  
COMMON   500-13601-302   CCA,SINGLE-SIDED,LNA1,12DB,UDO2,850MHz   14   RAW  
Each Not Assigned   Not Assigned   Not Assigned   500-14418-005  
CCA,SINGLE-SIDED,CONT,ALBIN,ROHS COMP   12   RAW   Each TMA   TMA LEGACY LGP  
COMMON   500-14418-101   CCA,SINGLE-SIDED,CONT,ALBIN,AISG 2.0 SW,ROHS COMP   92
  RAW   Each FILTER   FILTER ALU   FILTER ALU DDM1   500-14563-101  
CCA,CONTROLLER,DDM 2100 (WITH AISG),ROHS COMP   1   RAW   Each FILTER   FILTER
ALU   FILTER ALU DDM3   500-14563-201   CCA,CONTROLLER,DDM 2100 (WITHOUT
AISG),ROHS COMP   86   RAW   Each FILTER   FILTER ALU   COMMON   500-14564-101  
CCA,VSWR,MAIN,DDM 2100   86   RAW   Each FILTER   FILTER ALU   COMMON  
500-14564-201   CCA,VSWR,DIVERSITY,DDM 2100   86   RAW   Each COMBINER   COMMON
  COMMON   500-14610-001   Board DCT 1800 UMTS   19   RAW   Each TMA   TMA
LEGACY LGP   TMA LGP185XX   500-14639-007   CCA,SINGLE-SIDED,LNA,1800,ALBIN  
234   RAW   Each MCU   MCU LEGACY   MCU 7070.xx   500-14718-001   CCA,MCU
FrontBoard   15   RAW   Each MCU   MCU LEGACY   MCU 7070.xx   500-14718-101  
MCU DC/DC Power   21   RAW   Each MCU   MCU LEGACY   COMMON   500-14719-201  
MCU DC/DC POWER,24V in/26V OUT   95   RAW   Each Not Assigned   Not Assigned  
Not Assigned   500-15141-006   CCA,SINGLE-SIDED,LNA,1900,ALBIN   46   RAW   Each
Not Assigned   Not Assigned   Not Assigned   500-15879-004  
CCA,SINGLE-SIDED,CONT,RICHIE   143   RAW   Each

 

Page 32 of 51



--------------------------------------------------------------------------------

WU Family

 

WU Group

 

WU Name

 

Item Number

 

Item Number Description

 

Proposed
Final Sale Qty

 

Inventory Location

 

UOM

Not Assigned   Not Assigned   Not Assigned   500-15879-101  
CCA,SINGLE-SIDED,CONT,RICHIE,AISG 2.0 SW,ROHS COMP   391   RAW   Each ANTENNA  
ANTENNA LEGACY   COMMON   500-18496-004  
CCA,DOUBLE-SIDED,CONTROLLER,SINGLE-CHANNEL,iRET,ROHS COMP   788   RAW   Each
RET-IRET   IRET   IRET 3GPP   500-18496-005  
CCA,DOUBLE-SIDED,CONTROLLER,SINGLE-CHANNEL,iRET,ROHS COMP   8000   RAW   Each
Not Assigned   Not Assigned   Not Assigned   500-18922-005  
CCA,SINGLE-SIDED,LSP,DROMEDAR   320   RAW   Each Not Assigned   Not Assigned  
Not Assigned   500-18923-008   CCA,SINGLE-SIDED,DIVIDER-R,DROMEDAR   273   RAW  
Each Not Assigned   Not Assigned   Not Assigned   500-19620-007  
CCA,SINGLE-SIDED,DIVIDER-L,DROMEDAR   264   RAW   Each FILTER   FILTER ALU  
COMMON   500-20462-003   CCA,50 OHM,LAUNCH,ROHS COMP   125   RAW   Each RET-IRET
  IRET   IRET 3GPP   500-20851-002   CCA,SINGLE SIDED,APS TO iRET CONNECTOR
BOARD,ROHS COMP   14995   RAW   Each TMA   TMA LEGACY OTHER   TMA FRUITY  
500-21126-002   CCA,DOUBLE-SIDED,UMTS 12dB TMA CONTROL BOARD,AISG 2.0,ROHS COMP
  12   RAW   Each FILTER   FILTER ALU   FILTER ALU DDM3   500-21400-002  
CCA,LNA,2100MHZ,DDM3 WITHOUT AISG   156   RAW   Each TMA   COMMON   COMMON  
500-22469-001   CCA,LNA,1900MHZ,W/BYPASS 12dB,ROHS COMP   1176   RAW   Each TMA
  COMMON   COMMON   500-22470-001   CCA,LNA,850MHZ,W/BYPASS 12dB,ROHS COMP  
2201   RAW   Each TMA   COMMON   COMMON   500-23310-001   CCA,LIGHT STRIKE,ROHS
COMP   1661   RAW   Each TMA   COMMON   COMMON   500-24788-001   CCA,TMA CONTROL
II,MARLBOROUGH,ROHS COMP   700   RAW   Each TMA   COMMON   COMMON  
500-24788-002   CCA,TMA CONTROL II,GREENVILLE,ROHS COMP   342   RAW   Each TMA  
TMA LEGACY OTHER   TMA FRUITY   500-24838-003   CCA,SINGLE-SIDED,AISG BIAS-T
ORANGE NO.1   30   RAW   Each TMA   TMA LEGACY OTHER   TMA FRUITY  
500-24838-103   CCA,SINGLE-SIDED,AISG BIAS-T ORANGE NO.1   30   RAW   Each
FILTER   FILTER MOTO   COMMON   500-25387-001   CCA,DETECTOR BOARD,ROHS COMP  
1065   RAW   Each Not Assigned   Not Assigned   Not Assigned   500-26317-0004  
COPPER STICKER D11MM   240   SMALL   Each Not Assigned   Not Assigned   Not
Assigned   500-26429-0001   DESICCANT,SILICA GEL,BAG,5g,45Lx23mmW,ROHS COMP   60
  RAW   Each CIN - CILOC   CIN LEGACY   CILOC ACCESSORIES   500-26449-0001  
FEP-PIPE, DIA 2.90/3.30   1.2864   SMALL   Meter TMA   TMA 4G - LTE   TMA HALTI
  500-28257-002   CCA,SINGLE-SIDED,ANT2 LNA,900MHZ,HALTI,ROHS COMP   600   RAW  
Each TMA   TMA 4G - LTE   TMA HALTI   500-28258-002   CCA,SINGLE-SIDED,DIV RX
PROTECT,900MHZ,HALTI,ROHS COMP   804   RAW   Each TMA   TMA 4G - LTE   COMMON  
500-30289-001   CCA,SINGLE-SIDED, LNA 12dB AISG ,KEELBACK,RoHS COMP   10   RAW  
Each TMA   TMA 4G - LTE   TMA WHISTLER   500-33854-003   CCA,SINGLE
SIDED,BIAS-T,PLATFORM,ROHS COMP   1050   RAW   Each COMBINER   COMBINER 4G - LTE
  COMBINER ROXBURY   500-34412-002   CCA,DOUBLE SIDED,DC
AUTO-SENSE,PLATFORM,ROHS COMP   110   RAW   Each COMBINER   COMBINER 4G - LTE  
COMBINER ROXBURY   500-34413-101   CCA,DOUBLE-SIDED, AISG MODEM,LOC ONLY,
PLATFORM ROHS COMP   150   RAW   Each TMA   TMA LEGACY OTHER   COMMON  
500-80021-0001   SCREW M8X8 SKT SET ST STL CONE   30   RAW   Each ANTENNA  
COMMON   COMMON   50113   Cable tie 150x3,5mm PA6,6 Black   1484   RAW-PROTO  
Each Not Assigned   Not Assigned   Not Assigned   501-5573  
SCREW-PAN_HD_TORX-SS-M3.00-10.00   154200   SMALL   Each ANTENNA   ANTENNA
LEGACY   ANTENNA OMNI   51517.2   Smaltslang ATUM 6/2-0 10mm   72   RAW   Each
COMMON   COMMON   COMMON   5182-5079   LABEL, BLANK, .320x2.150, WHITE POLYESTER
QCPA,ROHS COMP   86   SMALL   Each Not Assigned   Not Assigned   Not Assigned  
540-1107   LABEL-WHT-100x120-ELTRON-T/C   2138   SMALL   Each RET-IRET   RET  
3GPPRET   550-18773-001   CCA-FCT,DOUBLE-SIDED,CONTROLLER,SINGLE-CHANNEL,RET
3GPP,8110.10,ROHS COMP,PROGRAMMED   280   RAW   Each RET-IRET   RET   3GPPRET  
550-18773-101   CCA-FCT,DOUBLE-SIDED,CONTROLLER,SINGLE-CHANNEL,RET
3GPP,8110.40,ROHS COMP   4000   RAW   Each RET-IRET   RET   3GPPRET  
550-18972-001   CCA-FCT,DOUBLE SIDED,CONTROLLER,DUAL BAND/TRIPLE BAND,RET
3GPP,8220.XX,8230.XX,RoHS COMP,PROGRAMMED   1400   RAW   Each RET-IRET   RET  
3GPPRET   550-18972-151   CCA-FCT,DOUBLE SIDED,CONTROLLER,SB/LH,MOTOR-LEFT
POSITION,RET 3GPP,8210.40,RoHS COMP,PROGRAMMED   1100   RAW   Each REPEATER  
REPEATER NEXUS RT MID POWER   REPEATER NEXUS RT MIRAGE   550-32352-002  
CCA,SINGLE-SIDED,VSWR,900MHz,MIRAGE II,ROHS COMP,PROGRAMMED   104   RAW   Each
Not Assigned   Not Assigned   Not Assigned   550-32352-003  
CCA,SINGLE-SIDED,VSWR,900MHz,MIRAGE,ROHS COMP,PROGRAMMED   30   RAW   Each Not
Assigned   Not Assigned   Not Assigned   550-33222-004  
CCA,SINGLE-SIDED,VSWR,2100MHz,MIRAGE,ROHS COMP,PROGRAMMED   30   RAW   Each
REPEATER   REPEATER NEXUS RT MID POWER   REPEATER NEXUS RT MIRAGE  
550-33223-002   CCA,SINGLE SIDED,VSWR,1800MHz,MIRAGE II,ROHS COMP,PROGRAMMED  
78   RAW   Each Not Assigned   Not Assigned   Not Assigned   550-33223-003  
CCA,SINGLE SIDED,VSWR,1800MHz,MIRAGE,ROHS COMP,PROGRAMMED   30   RAW   Each Not
Assigned   Not Assigned   Not Assigned   550-33909-101   CCA,SINGLE
SIDED,LNA,BAND13,23dB,KANGAROO,ROHS COMP   12   RAW   Each Not Assigned   Not
Assigned   Not Assigned   550-40834-001  
CCA,SINGLE-SIDED,CONTROL,900MHZ,NOVA,PROGRAMMED   700   RAW   Each ANTENNA  
ANTENNA LEGACY   ANTENNA OMNI   57143   Washer FBB 6,1 A4   72   RAW   Each TMA
  TMA LEGACY LGP   TMA LGP192XX   57191   100; Spacer DSM M3050x8   26   SMALL  
Each ANTENNA   ANTENNA LEGACY   COMMON   57311   Label 55x90 preprinted Danger  
86   SMALL   Each ANTENNA   ANTENNA LEGACY   ANTENNA METRO   57458.02  
RIVET,PLASTIC,SNAP,BLACK,3mm DIA,3-4mm GRIP,ROHS COMP   828   RAW   Each ANTENNA
  COMMON   COMMON   57458.03   RIVET,PLASTIC,HIGH TEMP,SNAP,3mm DIA,3-4mm
GRIP,ROHS COMP   32845   RAW   Each ANTENNA   COMMON   COMMON   57458.04  
RIVET,PLASTIC,SNAP,WHITE,3mm DIA,2-3mm GRIP,ROHS COMP   11514   RAW   Each
ANTENNA   COMMON   COMMON   57458.05   RIVET,PLASTIC,SNAP,BLACK,3mm DIA,1-2mm
GRIP,ROHS COMP   3808   RAW   Each COMMON   COMMON   COMMON   57519   Nut ML6M
M8 A2-70   84   SMALL   Each ANTENNA   COMMON   COMMON   57522   Screw
RTS-ST4,2x19 A4   9018   RAW   Each FILTER   FILTER MOTO   FILTER MOTO POAS  
600-18012-0001   SUBSTRATE, CPLR, 2100, POAS   366   RAW   Each COMMON   COMMON
  COMMON   6056   Cable tie 100x2,5mm PA6,6 Black   24844   RAW-PROTO   Each
COMMON   COMMON   COMMON   6060   Washer AZ 3,2 A4   195   SMALL   Each COMMON  
COMMON   COMMON   6167   Cable tie 200x4,6mm PA6,6 Black   48   SMALL   Each
COMMON   COMMON   COMMON   620005   971; Bag 150x225 antistatic reclose   1458  
SMALL   Each

 

Page 33 of 51



--------------------------------------------------------------------------------

WU Family

 

WU Group

 

WU Name

 

Item Number

 

Item Number Description

 

Proposed
Final Sale Qty

 

Inventory Location

 

UOM

Not Assigned   Not Assigned   Not Assigned   6340524   RETAINING WASHER FOR
M5,NYLON,(NSN CONTROLLED ITEM)   2044   RAW   Each COMMON   COMMON   COMMON  
6500001   Prot cap female plastic IP67   2465   RAW   Each Not Assigned   Not
Assigned   Not Assigned   6500002   Prot cap SMA plug (male)   280   RAW   Each
COMMON   COMMON   COMMON   650001   Prot cap fmale 7-16 connector,ROHS COMP  
5992   RAW   Each FILTER   COMMON   COMMON   700-10041-4999   RES,49.9,2012
(0805),1%   398   SMALL   Each FILTER   FILTER MOTO   COMMON   700-10041-5609  
RES,56,2012 (0805),1%   199   SMALL   Each FILTER   FILTER MOTO   COMMON  
700-10041-6049   RES,60.4,2012 (0805),1%   199   SMALL   Each FILTER   FILTER
MOTO   COMMON   700-11297-0001   CONN,QMA,F,STR,PRESS IN   398   RAW   Each Not
Assigned   Not Assigned   Not Assigned   700-11653-001   CABLE ASSY VSWR CIN -
SWITCH BOX   280   RAW   Each Not Assigned   Not Assigned   Not Assigned  
700-11743-001   Cable assy   280   RAW   Each FILTER   FILTER MOTO   COMMON  
700-11763-0001   CONN,SMA,F,PRESSFIT,AUPL   781   RAW   Each Not Assigned   Not
Assigned   Not Assigned   700-11885-001   CABLE RET-LNA CONNECTOR,ROHS COMP  
489   RAW   Each Not Assigned   Not Assigned   Not Assigned   700-12578-001  
Conductor Extractor Assembly   456   RAW   Each ANTENNA   ANTENNA LEGACY  
COMMON   700-13919-001   700; Cable kit AEDT for BB65 1.3m EDT 2-10   4   RAW  
Each ANTENNA   ANTENNA LEGACY   ANTENNA 5 SERIES SINGLE BAND   700-14487-001  
KIT,CABLE FOR AEDT   20   RAW   Each ANTENNA   ANTENNA LEGACY   ANTENNA 5 SERIES
SINGLE BAND   700-14488-001   TAIL CABLE   20   RAW   Each RET-IRET   COMMON  
COMMON   700-14715-001   Cable RET(f)-Contr. Board RoHS   43   RAW   Each
RET-IRET   COMMON   COMMON   700-14715-010   Cable RET(m)-Contr. Board   43  
RAW   Each MCU   MCU LEGACY   COMMON   700-14719-001   Cable assy MCU L15   125
  RAW   Each MCU   MCU LEGACY   COMMON   700-14719-010   Cable assy MCU L20  
125   RAW   Each ANTENNA   ANTENNA LEGACY   ANTENNA CLEANSITE DUAL BAND  
700-17882-001   TAIL CABLE AXCM WITH DIPLEXER   8   RAW   Each ANTENNA   ANTENNA
LEGACY   ANTENNA CLEANSITE DUAL BAND   700-18112-001   TAIL CABLE AEDT HB
AXCM65,1.4M FOR INTEGRATED DIPLEXER   12   RAW   Each ANTENNA   ANTENNA LEGACY  
ANTENNA CLEANSITE DUAL BAND   700-18113-001   TAIL CABLE AEDT LB AXCM65,1.4M
WITH INTEGRATED DIPLEXER   12   RAW   Each FILTER   FILTER MOTO   COMMON  
700-18302-0001   CONN,DUSTCAP,D-SUB,9P,MALE   72   RAW   Each FILTER   COMMON  
COMMON   700-18913-0001   CPLR,CROSS,SYMM   366   RAW   Each FILTER   COMMON  
COMMON   700-19119-0002   CONN,N,4-HOLE,TRI-METAL   380   RAW   Each FILTER  
FILTER MOTO   COMMON   700-19224-0001   CONN,QN,JACK,PRESS-FIT   199   RAW  
Each Not Assigned   Not Assigned   Not Assigned   700-20080-001   FAB,CABLE
RET-LNA CONNECTOR   188   RAW   Each ANTENNA   ANTENNA LEGACY   COMMON  
700-20775-001   CABLE ASSY,TAIL CABLE,AEDT,LB,RF,LBB65 MET,2.0m,RoHS COMP.   500
  RAW   Each ANTENNA   ANTENNA LEGACY   COMMON   700-20775-010   CABLE
ASSY,RF,COAX,TAIL CABLE,AEDT,LB,LBB65 MET,2.6m.   324   RAW   Each ANTENNA  
ANTENNA LEGACY   COMMON   700-20776-001   CABLE ASSY,CA01,AEDT,LB,RF,LBB65
MET,2.0m,ROHS COMP   500   RAW   Each ANTENNA   ANTENNA LEGACY   COMMON  
700-20776-002   CABLE ASSY,CA02,AEDT,LB,RF,LBB65 MET,2.0m,ROHS COMP   500   RAW
  Each ANTENNA   ANTENNA LEGACY   COMMON   700-20776-003   CABLE
ASSY,CA03,AEDT,LB,RF,LBB65 MET,2.0m, ROHS COMP   500   RAW   Each ANTENNA  
ANTENNA LEGACY   COMMON   700-20776-004   CABLE ASSY,CA04,AEDT,LB,RF,LBB65
MET,2.0m,ROHS COMP   500   RAW   Each ANTENNA   ANTENNA LEGACY   COMMON  
700-20776-005   CABLE ASSY,CA05,AEDT,LB,RF,LBB65 MET,2.0m,ROHS COMP   500   RAW
  Each ANTENNA   ANTENNA LEGACY   COMMON   700-20776-006   CABLE
ASSY,RF,COAX,CA01,AEDT,LB,LBB65 MET,2.6m   46   RAW   Each ANTENNA   ANTENNA
LEGACY   COMMON   700-20776-007   CABLE ASSY,RF,COAX,CA02,AEDT,LB,LBB65 MET,2.6m
  97   RAW   Each ANTENNA   ANTENNA LEGACY   COMMON   700-20776-008   CABLE
ASSY,RF,COAX,CA03,AEDT,LB,LBB65 MET,2.6m   97   RAW   Each ANTENNA   ANTENNA
LEGACY   COMMON   700-20776-009   CABLE ASSY,RF,COAX,CA04,AEDT,LB,LBB65 MET,2.6m
  98   RAW   Each ANTENNA   ANTENNA LEGACY   COMMON   700-20776-010   CABLE
ASSY,RF,COAX,CA05,AEDT,LB,LBB65 MET,2.6m   98   RAW   Each TMA   COMMON   COMMON
  700-23362-001   CABLE ASSY,DC,22AWG,RET-LNA CONNECTOR-F TO RECPT 4WAY
POLARARIZED,ROHS COMP   413   RAW   Each RET-IRET   IRET   IRET 3GPP  
700-24914-001   CABLE ASSY,DC,AISG CONNECTION - iRET,AWG22,FEMALE CRIMP,ROHS
COMP   2500   RAW   Each ANTENNA   ANTENNA LEGACY   COMMON   700-24947-091  
CABLE ASSY,RF,COAX,TAIL SIDE,CH2,HB,DBB,2.0m,ROHS COMP   1   RAW   Each ANTENNA
  ANTENNA 4G - LTE   ANTENNA OMAHA DUAL BAND W-IRET   700-24947-092   CABLE
ASSY,RF,COAX,TAIL SIDE,CH2,HB,DBB,2.0m,ROHS COMP   171   RAW   Each ANTENNA  
ANTENNA LEGACY   COMMON   700-24947-101   CABLE ASSY,RF,COAX,TAIL
SIDE,CH2,LB,DBB,2.0m,ROHS COMP   1   RAW   Each ANTENNA   ANTENNA 4G - LTE  
ANTENNA OMAHA DUAL BAND W-IRET   700-24947-102   CABLE ASSY,RF,COAX,TAIL
SIDE,CH2,LB,DBB,2.0m,ROHS COMP   171   RAW   Each ANTENNA   COMMON   COMMON  
700-24947-110   CABLE ASSY,RF,COAX,TAILSIDE,ROHS COMP   44   RAW   Each ANTENNA
  ANTENNA LEGACY   COMMON   700-24947-120   CABLE ASSY,RF,COAX,TAILSIDE,ROHS
COMP   1   RAW   Each Not Assigned   Not Assigned   Not Assigned   700-24947-210
  CABLE ASSY,RF,COAX,TAILSIDE,ROHS COMP   165   RAW   Each ANTENNA   ANTENNA 4G
- LTE   ANTENNA OMAHA DUAL BAND W-IRET   700-24947-260   CABLE
ASSY,RF,COAX,TAILSIDE,ROHS COMP   43   RAW   Each Not Assigned   Not Assigned  
Not Assigned   700-24947-270   CABLE ASSY,RF,COAX,TAILSIDE,ROHS COMP   174   RAW
  Each ANTENNA   ANTENNA LEGACY   COMMON   700-24950-091   CABLE
ASSY,RF,COAX,ELEMENT SIDE,CH2,HB,DBB,2.0m,ROHS COMP   1   RAW   Each ANTENNA  
ANTENNA 4G - LTE   ANTENNA OMAHA DUAL BAND W-IRET   700-24950-092   CABLE
ASSY,RF,COAX,ELEMENT SIDE,CH2,HB,DBB,2.0m,ROHS COMP   171   RAW   Each ANTENNA  
ANTENNA LEGACY   COMMON   700-24950-101   CABLE ASSY,RF,COAX,ELEMENT
SIDE,CH2,LB,DBB,2.0m,ROHS COMP   1   RAW   Each ANTENNA   ANTENNA 4G - LTE  
ANTENNA OMAHA DUAL BAND W-IRET   700-24950-102   CABLE ASSY,RF,COAX,ELEMENT
SIDE,CH2,LB,DBB,2.0m,ROHS COMP   171   RAW   Each ANTENNA   COMMON   COMMON  
700-24950-110   CABLE ASSY,RF,COAX,ELEMENT SIDE,ROHS COMP   289   RAW   Each
ANTENNA   ANTENNA LEGACY   COMMON   700-24950-120   CABLE ASSY,RF,COAX,ELEMENT
SIDE,ROHS COMP   1   RAW   Each ANTENNA   ANTENNA 4G - LTE   ANTENNA OMAHA DUAL
BAND W-IRET   700-24950-260   CABLE ASSY,RF,COAX,ELEMENT SIDE,ROHS COMP   43  
RAW   Each

 

Page 34 of 51



--------------------------------------------------------------------------------

WU Family

 

WU Group

 

WU Name

 

Item Number

 

Item Number Description

 

Proposed
Final Sale Qty

 

Inventory Location

 

UOM

Not Assigned   Not Assigned   Not Assigned   700-24950-261   CABLE
ASSY,RF,COAX,ELEMENT SIDE,ROHS COMP   159   RAW   Each TMA   COMMON   COMMON  
700-25036-001   CABLE ASSY,DC,22AWG,RET-LNA CONNECTOR-F TO RECPT 4WAY
POLARARIZED,ROHS COMP   56   RAW   Each ANTENNA   COMMON   COMMON  
700-25061-001   CABLE ASSY,RF,COAX,TAIL SIDE,ROHS COMP   50   RAW   Each ANTENNA
  COMMON   COMMON   700-25063-001   CABLE ASSY,RF,COAX,ELEMENT SIDE,ROHS COMP  
50   RAW   Each TMA   TMA LEGACY OTHER   COMMON   700-25245-0001   CABLE FLEX
1.0X10X50MM ZIF   1   RAW   Millimeter ANTENNA   ANTENNA LEGACY   COMMON  
700-27345-091   CABLE ASSY,RF,COAX,TAIL SIDE,CH1,HB,DBB,2.0m,ROHS COMP   1   RAW
  Each ANTENNA   ANTENNA 4G - LTE   ANTENNA OMAHA DUAL BAND W-IRET  
700-27345-092   CABLE ASSY,RF,COAX,TAIL SIDE,CH1,HB,DBB,2.0m,ROHS COMP   171  
RAW   Each ANTENNA   ANTENNA LEGACY   COMMON   700-27345-101   CABLE
ASSY,RF,COAX,TAIL SIDE,CH1,LB,DBB,1.4m,ROHS COMP   1   RAW   Each ANTENNA  
ANTENNA 4G - LTE   ANTENNA OMAHA DUAL BAND W-IRET   700-27345-102   CABLE
ASSY,RF,COAX,TAIL SIDE,CH1,LB,DBB,1.4m,ROHS COMP   171   RAW   Each ANTENNA  
COMMON   COMMON   700-27345-110   CABLE ASSY,RF,COAX,TAIL SIDE,CH1,HB,DBB/TBB
LOWER,2.6m,ROHS COMP   44   RAW   Each ANTENNA   ANTENNA LEGACY   COMMON  
700-27345-120   CABLE ASSY,RF,COAX,TAIL SIDE,CH1,LB,DBB/TBB,2.6m,ROHS COMP   1  
RAW   Each ANTENNA   ANTENNA 4G - LTE   ANTENNA OMAHA DUAL BAND W-IRET  
700-27345-121   CABLE ASSY,RF,COAX,TAIL SIDE,CH1,LB,DBB/TBB,2.6m,ROHS COMP   43
  RAW   Each Not Assigned   Not Assigned   Not Assigned   700-27345-201   CABLE
ASSY,RF,COAX,TAIL SIDE,CH1,LB,DBB/TBB,2.6m,ROHS COMP   165   RAW   Each Not
Assigned   Not Assigned   Not Assigned   700-27345-210   CABLE ASSY,RF,COAX,TAIL
SIDE,CH1,HB,DBB/TBB LOWER,2.6m,ROHS COMP   159   RAW   Each ANTENNA   ANTENNA
LEGACY   COMMON   700-27346-091   CABLE ASSY,RF,COAX,ELEMENT
SIDE,CH1,HB,DBB,2.0m,ROHS COMP   1   RAW   Each ANTENNA   ANTENNA 4G - LTE  
ANTENNA OMAHA DUAL BAND W-IRET   700-27346-092   CABLE ASSY,RF,COAX,ELEMENT
SIDE,CH1,HB,DBB,2.0m,ROHS COMP   171   RAW   Each ANTENNA   ANTENNA LEGACY  
COMMON   700-27346-101   CABLE ASSY,RF,COAX,ELEMENT SIDE,CH1,LB,DBB,2.0m,ROHS
COMP   1   RAW   Each ANTENNA   ANTENNA 4G - LTE   ANTENNA OMAHA DUAL BAND
W-IRET   700-27346-102   CABLE ASSY,RF,COAX,ELEMENT SIDE,CH1,LB,DBB,2.0m,ROHS
COMP   171   RAW   Each ANTENNA   COMMON   COMMON   700-27346-110   CABLE
ASSY,RF,COAX,ELEMENT SIDE,CH1,HB,DBB/TBB LOWER,2.6m,ROHS COMP   289   RAW   Each
ANTENNA   ANTENNA LEGACY   COMMON   700-27346-120   CABLE ASSY,RF,COAX,ELEMENT
SIDE,CH1,LB,DBB/TBB,2.6m,ROHS COMP   1   RAW   Each ANTENNA   ANTENNA 4G - LTE  
ANTENNA OMAHA DUAL BAND W-IRET   700-27346-121   CABLE ASSY,RF,COAX,ELEMENT
SIDE,CH1,LB,DBB/TBB,2.6m,ROHS COMP   43   RAW   Each Not Assigned   Not Assigned
  Not Assigned   700-27346-201   CABLE ASSY,RF,COAX,ELEMENT
SIDE,CH1,LB,DBB/TBB,2.6m,ROHS COMP   159   RAW   Each ANTENNA   ANTENNA LEGACY  
COMMON   700-27545-001   CABLE ASSY,RF,COAX,CA01,AEDT,HB,DBB65,RoHS COMP   162  
RAW   Each ANTENNA   ANTENNA LEGACY   COMMON   700-27545-002   CABLE
ASSY,RF,COAX,CA02,AEDT,HB,DBB65,RoHS COMP   162   RAW   Each ANTENNA   ANTENNA
LEGACY   COMMON   700-27545-003   CABLE ASSY,RF,COAX,CA03,AEDT,HB,DBB65,RoHS
COMP   162   RAW   Each ANTENNA   ANTENNA LEGACY   COMMON   700-27545-004  
CABLE ASSY,RF,COAX,CA04,AEDT,HB,DBB65,RoHS COMP   162   RAW   Each ANTENNA  
ANTENNA LEGACY   COMMON   700-27545-005   CABLE
ASSY,RF,COAX,CA05,AEDT,HB,DBB65,RoHS COMP   162   RAW   Each ANTENNA   ANTENNA
LEGACY   COMMON   700-27545-006   CABLE ASSY,RF,COAX,CA06,AEDT,LB,DBB65,RoHS
COMP   162   RAW   Each ANTENNA   ANTENNA LEGACY   COMMON   700-27545-007  
CABLE ASSY,RF,COAX,CA07,AEDT,LB,DBB65,RoHS COMP   162   RAW   Each ANTENNA  
ANTENNA LEGACY   COMMON   700-27545-008   CABLE
ASSY,RF,COAX,CA08,AEDT,LB,DBB65,RoHS COMP   162   RAW   Each ANTENNA   ANTENNA
LEGACY   COMMON   700-27545-009   CABLE ASSY,RF,COAX,CA09,AEDT,LB,DBB65,RoHS
COMP   162   RAW   Each ANTENNA   ANTENNA LEGACY   COMMON   700-27545-010  
CABLE ASSY,RF,COAX,CA10,AEDT,LB,DBB65,RoHS COMP   162   RAW   Each ANTENNA  
COMMON   COMMON   700-27545-011   CABLE ASSY,CA11,RF,AEDT,HB,DBB65,RoHS COMP  
164   RAW   Each ANTENNA   COMMON   COMMON   700-27545-012   CABLE
ASSY,CA12,RF,AEDT,HB,DBB65,RoHS COMP   164   RAW   Each ANTENNA   COMMON  
COMMON   700-27545-013   CABLE ASSY,CA13,RF,AEDT,HB,DBB65,RoHS COMP   164   RAW
  Each ANTENNA   COMMON   COMMON   700-27545-014   CABLE
ASSY,CA14,RF,AEDT,HB,DBB65,RoHS COMP   164   RAW   Each ANTENNA   COMMON  
COMMON   700-27545-015   CABLE ASSY,CA15,RF,AEDT,HB,DBB65,RoHS COMP   168   RAW
  Each ANTENNA   COMMON   COMMON   700-27545-016   CABLE
ASSY,CA16,RF,AEDT,LB,DBB65,RoHS COMP   405   RAW   Each ANTENNA   COMMON  
COMMON   700-27545-017   CABLE ASSY,CA17,RF,AEDT,LB,DBB65,RoHS COMP   225   RAW
  Each ANTENNA   COMMON   COMMON   700-27545-018   CABLE
ASSY,CA18,RF,AEDT,LB,DBB65,RoHS COMP   405   RAW   Each ANTENNA   COMMON  
COMMON   700-27545-019   CABLE ASSY,CA19,RF,AEDT,LB,DBB65,RoHS COMP   93   RAW  
Each ANTENNA   COMMON   COMMON   700-27545-020   CABLE
ASSY,CA20,RF,AEDT,LB,DBB65,RoHS COMP   236   RAW   Each ANTENNA   ANTENNA LEGACY
  COMMON   700-27546-001   CABLE ASSY,RF,COAX,TAIL CABLE,AEDT,HB,DBB65,1.4m,RoHS
COMP.   162   RAW   Each ANTENNA   ANTENNA LEGACY   COMMON   700-27546-002  
CABLE ASSY,RF,COAX,TAIL CABLE,AEDT,LB,DBB65,1.4m,RoHS COMP.   162   RAW   Each
ANTENNA   COMMON   COMMON   700-27546-003   CABLE ASSY,TAIL
CABLE,AEDT,HB,RF,DBB65,2.0m,RoHS COMP   165   RAW   Each ANTENNA   COMMON  
COMMON   700-27546-004   CABLE ASSY,TAIL CABLE,AEDT,LB,RF,DBB65,2.0m,RoHS COMP.
  407   RAW   Each ANTENNA   ANTENNA LEGACY   COMMON   700-27552-001   CABLE
ASSY,CA01,RF,AEDT,HB,TBB65,RoHS COMP   269   RAW   Each ANTENNA   ANTENNA LEGACY
  COMMON   700-27552-002   CABLE ASSY,CA02,RF,AEDT,HB,TBB65,RoHS COMP   268  
RAW   Each ANTENNA   ANTENNA LEGACY   COMMON   700-27552-003   CABLE
ASSY,CA03,RF,AEDT,HB,TBB65,RoHS COMP   268   RAW   Each ANTENNA   ANTENNA LEGACY
  COMMON   700-27552-004   CABLE ASSY,CA04,RF,AEDT,HB,TBB65,RoHS COMP   174  
RAW   Each ANTENNA   ANTENNA LEGACY   COMMON   700-27552-005   CABLE
ASSY,CA05,RF,AEDT,HB,TBB65,RoHS COMP   246   RAW   Each ANTENNA   ANTENNA LEGACY
  COMMON   700-27552-006   CABLE ASSY,CA06,RF,AEDT,LB,TBB65,RoHS COMP   268  
RAW   Each ANTENNA   ANTENNA LEGACY   COMMON   700-27552-007   CABLE
ASSY,CA07,RF,AEDT,LB,TBB65,RoHS COMP   268   RAW   Each ANTENNA   ANTENNA LEGACY
  COMMON   700-27552-008   CABLE ASSY,CA08,RF,AEDT,LB,TBB65,RoHS COMP   268  
RAW   Each ANTENNA   ANTENNA LEGACY   COMMON   700-27552-009   CABLE
ASSY,CA09,RF,AEDT,LB,TBB65,RoHS COMP   268   RAW   Each ANTENNA   ANTENNA LEGACY
  COMMON   700-27552-010   CABLE ASSY,CA10,RF,AEDT,LB,TBB65,RoHS COMP   268  
RAW   Each ANTENNA   ANTENNA LEGACY   COMMON   700-27552-011   CABLE
ASSY,CA11,RF,AEDT,HB,TBB65,RoHS COMP   268   RAW   Each ANTENNA   ANTENNA LEGACY
  COMMON   700-27552-012   CABLE ASSY,CA12,RF,AEDT,HB,DBB65,RoHS COMP   269  
RAW   Each

 

Page 35 of 51



--------------------------------------------------------------------------------

WU Family

 

WU Group

 

WU Name

 

Item Number

 

Item Number Description

 

Proposed
Final Sale Qty

 

Inventory Location

 

UOM

ANTENNA   ANTENNA LEGACY   COMMON   700-27552-013   CABLE
ASSY,CA13,RF,AEDT,HB,TBB65,RoHS COMP   268   RAW   Each ANTENNA   ANTENNA LEGACY
  COMMON   700-27552-014   CABLE ASSY,CA14,RF,AEDT,HB,TBB65,RoHS COMP   268  
RAW   Each ANTENNA   ANTENNA LEGACY   COMMON   700-27552-015   CABLE
ASSY,CA15,RF,AEDT,HB,TBB65,RoHS COMP   268   RAW   Each ANTENNA   COMMON  
COMMON   700-27552-016   CABLE ASSY,CA16,RF,AEDT,HB,TBB65,RoHS COMP   90   RAW  
Each ANTENNA   COMMON   COMMON   700-27552-017   CABLE
ASSY,CA17,RF,AEDT,HB,TBB65,RoHS COMP   90   RAW   Each ANTENNA   COMMON   COMMON
  700-27552-018   CABLE ASSY,CA18,RF,AEDT,HB,TBB65,RoHS COMP   90   RAW   Each
ANTENNA   COMMON   COMMON   700-27552-019   CABLE
ASSY,CA19,RF,AEDT,HB,TBB65,RoHS COMP   90   RAW   Each ANTENNA   COMMON   COMMON
  700-27552-020   CABLE ASSY,CA20,RF,AEDT,HB,TBB65,RoHS COMP   90   RAW   Each
ANTENNA   COMMON   COMMON   700-27552-021   CABLE
ASSY,CA21,RF,AEDT,HB,TBB65,RoHS COMP   86   RAW   Each ANTENNA   COMMON   COMMON
  700-27552-022   CABLE ASSY,CA22,RF,AEDT,HB,DBB65,RoHS COMP   86   RAW   Each
ANTENNA   COMMON   COMMON   700-27552-023   CABLE
ASSY,CA23,RF,AEDT,HB,TBB65,RoHS COMP   86   RAW   Each ANTENNA   COMMON   COMMON
  700-27552-024   CABLE ASSY,CA24,RF,AEDT,HB,TBB65,RoHS COMP   86   RAW   Each
ANTENNA   COMMON   COMMON   700-27552-025   CABLE
ASSY,CA25,RF,AEDT,HB,TBB65,RoHS COMP   86   RAW   Each ANTENNA   COMMON   COMMON
  700-27552-026   CABLE ASSY,CA26,RF,AEDT,LB,TBB65,RoHS COMP   70   RAW   Each
ANTENNA   COMMON   COMMON   700-27552-027   CABLE
ASSY,CA27,RF,AEDT,LB,TBB65,RoHS COMP   70   RAW   Each ANTENNA   COMMON   COMMON
  700-27552-028   CABLE ASSY,CA28,RF,AEDT,LB,TBB65,RoHS COMP   72   RAW   Each
ANTENNA   COMMON   COMMON   700-27552-029   CABLE
ASSY,CA29,RF,AEDT,LB,TBB65,RoHS COMP   69   RAW   Each ANTENNA   COMMON   COMMON
  700-27552-030   CABLE ASSY,CA30,RF,AEDT,LB,TBB65,RoHS COMP   70   RAW   Each
ANTENNA   COMMON   COMMON   700-27552-036   CABLE
ASSY,CA36,RF,AEDT,HB,TBB65,RoHS COMP   56   RAW   Each ANTENNA   COMMON   COMMON
  700-27552-037   CABLE ASSY,CA37,RF,AEDT,HB,TBB65,RoHS COMP   57   RAW   Each
ANTENNA   COMMON   COMMON   700-27552-038   CABLE
ASSY,CA38,RF,AEDT,HB,TBB65,RoHS COMP   64   RAW   Each ANTENNA   COMMON   COMMON
  700-27552-039   CABLE ASSY,CA39,RF,AEDT,HB,TBB65,RoHS COMP   76   RAW   Each
ANTENNA   COMMON   COMMON   700-27552-040   CABLE
ASSY,CA40,RF,AEDT,HB,TBB65,RoHS COMP   68   RAW   Each ANTENNA   COMMON   COMMON
  700-27552-041   CABLE ASSY,CA41,RF,AEDT,LB,TBB65,RoHS COMP   77   RAW   Each
ANTENNA   COMMON   COMMON   700-27552-042   CABLE
ASSY,CA42,RF,AEDT,LB,TBB65,RoHS COMP   77   RAW   Each ANTENNA   COMMON   COMMON
  700-27552-043   CABLE ASSY,CA43,RF,AEDT,LB,TBB65,RoHS COMP   79   RAW   Each
ANTENNA   COMMON   COMMON   700-27552-044   CABLE
ASSY,CA44,RF,AEDT,LB,TBB65,RoHS COMP   84   RAW   Each ANTENNA   COMMON   COMMON
  700-27552-045   CABLE ASSY,CA45,RF,AEDT,LB,TBB65,RoHS COMP   44   RAW   Each
ANTENNA   ANTENNA LEGACY   COMMON   700-27553-001   CABLE ASSY,TAIL
CABLE,AEDT,HB,RF,TBB65,1.4m,RoHS COMP.   170   RAW   Each ANTENNA   ANTENNA
LEGACY   COMMON   700-27553-002   CABLE ASSY,TAIL
CABLE,AEDT,HB,RF,TBB65,1.4m,RoHS COMP.   263   RAW   Each ANTENNA   ANTENNA
LEGACY   COMMON   700-27553-003   CABLE ASSY,TAIL
CABLE,AEDT,LB,RF,TBB65,1.4m,RoHS COMP.   268   RAW   Each ANTENNA   COMMON  
COMMON   700-27553-004   CABLE ASSY,TAIL CABLE,AEDT,HB,RF,TBB65,2.0m,RoHS COMP.
  90   RAW   Each ANTENNA   COMMON   COMMON   700-27553-005   CABLE ASSY,TAIL
CABLE,AEDT,HB,RF,TBB65,2.0m,RoHS COMP.   86   RAW   Each ANTENNA   COMMON  
COMMON   700-27553-006   CABLE ASSY,TAIL CABLE,AEDT,LB,RF,TBB65,2.0m,RoHS COMP.
  69   RAW   Each ANTENNA   COMMON   COMMON   700-27553-008   CABLE ASSY,TAIL
CABLE,AEDT,HB,RF,TBB65,2.6m,RoHS COMP.   78   RAW   Each ANTENNA   COMMON  
COMMON   700-27553-009   CABLE ASSY,TAIL CABLE,AEDT,LB,RF,TBB65,2.6m,RoHS COMP.
  98   RAW   Each ANTENNA   COMMON   COMMON   700-27836-110   CABLE
ASSY,RF,COAX,ELEMENT SIDE,CH1,HB LOWER,TBB 2.6m,ROHS COMP   1   RAW   Each
ANTENNA   ANTENNA LEGACY   COMMON   700-27836-111   CABLE ASSY,RF,COAX,ELEMENT
SIDE,CH1,HB LOWER,TBB 2.0m,ROHS COMP   4   RAW   Each ANTENNA   COMMON   COMMON
  700-27836-120   CABLE ASSY,RF,COAX,ELEMENT SIDE,CH1,LB,TBB,2.6m,ROHS COMP   1
  RAW   Each ANTENNA   ANTENNA LEGACY   COMMON   700-27836-121   CABLE
ASSY,RF,COAX,ELEMENT SIDE,CH1,LB,TBB 2.0m,ROHS COMP   4   RAW   Each ANTENNA  
COMMON   COMMON   700-27836-130   CABLE ASSY,RF,COAX,ELEMENT SIDE,CH1,HB
UPPER,TBB 2.6m,ROHS COMP   1   RAW   Each ANTENNA   ANTENNA LEGACY   COMMON  
700-27836-131   CABLE ASSY,RF,COAX,ELEMENT SIDE,CH1,HB UPPER,TBB 2.0m,ROHS COMP
  4   RAW   Each ANTENNA   ANTENNA LEGACY   COMMON   700-27836-140   CABLE
ASSY,RF,COAX,ELEMENT SIDE,CH1,HB UPPER,TBB 1.4m,ROHS COMP   19   RAW   Each
ANTENNA   ANTENNA LEGACY   COMMON   700-27836-141   CABLE ASSY,RF,COAX,ELEMENT
SIDE,CH1,HB LOWER,TBB 1.4m,ROHS COMP   11   RAW   Each ANTENNA   ANTENNA LEGACY
  COMMON   700-27836-142   CABLE ASSY,RF,COAX,ELEMENT SIDE,CH1,LB,TBB 1.4m,ROHS
COMP   6   RAW   Each Not Assigned   Not Assigned   Not Assigned   700-27836-143
  CABLE ASSY,RF,COAX,ELEMENT SIDE,CH1,HB UPPER,TBB 2.6m,ROHS COMP   159   RAW  
Each ANTENNA   COMMON   COMMON   700-27837-110   CABLE ASSY,RF,COAX,ELEMENT
SIDE,CH2,HB LOWER,TBB 2.6m,ROHS COMP   1   RAW   Each ANTENNA   ANTENNA LEGACY  
COMMON   700-27837-111   CABLE ASSY,RF,COAX,ELEMENT SIDE,CH2,HB LOWER,TBB
2.0m,ROHS COMP   4   RAW   Each ANTENNA   COMMON   COMMON   700-27837-120  
CABLE ASSY,RF,COAX,ELEMENT SIDE,CH2,LB,TBB,2.6m,ROHS COMP   1   RAW   Each
ANTENNA   ANTENNA LEGACY   COMMON   700-27837-121   CABLE ASSY,RF,COAX,ELEMENT
SIDE,CH2,LB,TBB 2.0m,ROHS COMP   4   RAW   Each ANTENNA   COMMON   COMMON  
700-27837-130   CABLE ASSY,RF,COAX,ELEMENT SIDE,CH2,HB UPPER,TBB 2.6m,ROHS COMP
  160   RAW   Each ANTENNA   ANTENNA LEGACY   COMMON   700-27837-131   CABLE
ASSY,RF,COAX,ELEMENT SIDE,CH2,HB UPPER,TBB 2.0m,ROHS COMP   4   RAW   Each
ANTENNA   ANTENNA LEGACY   COMMON   700-27837-140   CABLE ASSY,RF,COAX,ELEMENT
SIDE,CH2,HB UPPER,TBB 1.4m,ROHS COMP   9   RAW   Each ANTENNA   ANTENNA LEGACY  
COMMON   700-27837-141   CABLE ASSY,RF,COAX,ELEMENT SIDE,CH2,HB LOWER,TBB
1.4m,ROHS COMP   11   RAW   Each ANTENNA   ANTENNA LEGACY   COMMON  
700-27837-142   CABLE ASSY,RF,COAX,ELEMENT SIDE,CH2,LB,TBB 1.4m,ROHS COMP   9  
RAW   Each ANTENNA   COMMON   COMMON   700-27860-110   CABLE ASSY,RF,COAX,TAIL
SIDE,CH1,HB LOWER,TBB 2.6m,ROHS COMP   1   RAW   Each ANTENNA   ANTENNA LEGACY  
COMMON   700-27860-111   CABLE ASSY,RF,COAX,TAIL SIDE,CH1,HB LOWER,TBB 2.0m,ROHS
COMP   4   RAW   Each ANTENNA   COMMON   COMMON   700-27860-120   CABLE
ASSY,RF,COAX,TAIL SIDE,CH1,LB,TBB,2.6m,ROHS COMP   1   RAW   Each

 

Page 36 of 51



--------------------------------------------------------------------------------

WU Family

 

WU Group

 

WU Name

 

Item Number

 

Item Number Description

 

Proposed
Final Sale Qty

 

Inventory Location

 

UOM

ANTENNA   ANTENNA LEGACY   COMMON   700-27860-121   CABLE ASSY,RF,COAX,TAIL
SIDE,CH1,LB,TBB 2.0m,ROHS COMP   4   RAW   Each ANTENNA   COMMON   COMMON  
700-27860-130   CABLE ASSY,RF,COAX,TAIL SIDE,CH1,HB UPPER,TBB 2.6m,ROHS COMP   1
  RAW   Each ANTENNA   ANTENNA LEGACY   COMMON   700-27860-131   CABLE
ASSY,RF,COAX,TAIL SIDE,CH1,HB UPPER,TBB 2.0m,ROHS COMP   4   RAW   Each ANTENNA
  ANTENNA LEGACY   COMMON   700-27860-140   CABLE ASSY,RF,COAX,TAIL SIDE,CH1,HB
UPPER,TBB 1.4m,ROHS COMP   9   RAW   Each ANTENNA   ANTENNA LEGACY   COMMON  
700-27860-141   CABLE ASSY,RF,COAX,TAIL SIDE,CH1,HB LOWER,TBB 1.4m,ROHS COMP  
11   RAW   Each ANTENNA   ANTENNA LEGACY   COMMON   700-27860-142   CABLE
ASSY,RF,COAX,TAIL SIDE,CH1,LB,TBB 1.4m,ROHS COMP   8   RAW   Each Not Assigned  
Not Assigned   Not Assigned   700-27860-143   CABLE ASSY,RF,COAX,TAIL
SIDE,CH1,HB UPPER,TBB 2.6m,ROHS COMP   150   RAW   Each ANTENNA   COMMON  
COMMON   700-27861-110   CABLE ASSY,RF,COAX,TAIL SIDE,CH2,HB LOWER,TBB 2.6m,ROHS
COMP   1   RAW   Each ANTENNA   ANTENNA LEGACY   COMMON   700-27861-111   CABLE
ASSY,RF,COAX,TAIL SIDE,CH2,HB LOWER,TBB 2.0m,ROHS COMP   4   RAW   Each ANTENNA
  COMMON   COMMON   700-27861-120   CABLE ASSY,RF,COAX,TAIL
SIDE,CH2,LB,TBB,2.6m,ROHS COMP   1   RAW   Each ANTENNA   ANTENNA LEGACY  
COMMON   700-27861-121   CABLE ASSY,RF,COAX,TAIL SIDE,CH2,LB,TBB 2.0m,ROHS COMP
  4   RAW   Each ANTENNA   COMMON   COMMON   700-27861-130   CABLE
ASSY,RF,COAX,TAIL SIDE,CH2,HB UPPER,TBB 2.6m,ROHS COMP   150   RAW   Each
ANTENNA   ANTENNA LEGACY   COMMON   700-27861-131   CABLE ASSY,RF,COAX,TAIL
SIDE,CH2,HB UPPER,TBB 2.0m,ROHS COMP   4   RAW   Each ANTENNA   ANTENNA LEGACY  
COMMON   700-27861-140   CABLE ASSY,RF,COAX,TAIL SIDE,CH2,HB UPPER,TBB 1.4m,ROHS
COMP   11   RAW   Each ANTENNA   ANTENNA LEGACY   COMMON   700-27861-141   CABLE
ASSY,RF,COAX,TAIL SIDE,CH2,HB LOWER,TBB 1.4m,ROHS COMP   10   RAW   Each ANTENNA
  ANTENNA LEGACY   COMMON   700-27861-142   CABLE ASSY,RF,COAX,TAIL
SIDE,CH2,LB,TBB 1.4m,ROHS COMP   8   RAW   Each ANTENNA   ANTENNA 4G - LTE  
COMMON   700-28703-014   CABLE ASSY,RF,COAX,TAILSIDE,CH1,WiMAX,ROHS COMP   20  
RAW   Each ANTENNA   ANTENNA 4G - LTE   COMMON   700-28703-020   CABLE
ASSY,RF,TAILSIDE,CH1,WiMAX,ROHS COMP   95   RAW   Each ANTENNA   ANTENNA 4G -
LTE   ANTENNA STOCKHOLM   700-28703-026   CABLE
ASSY,RF,COAX,TAILSIDE,CH1,WiMAX,ROHS COMP   195   RAW   Each ANTENNA   ANTENNA
4G - LTE   ANTENNA STOCKHOLM II   700-28703-030   CABLE
ASSY,RF,COAX,TAILSIDE,CH1,WiMAX,ROHS COMP   272   RAW   Each ANTENNA   ANTENNA
4G - LTE   COMMON   700-28704-014   CABLE ASSY,RF,COAX,TAILSIDE,CH2,WiMAX,ROHS
COMP   20   RAW   Each ANTENNA   ANTENNA 4G - LTE   COMMON   700-28704-020  
CABLE ASSY,RF,TAILSIDE,CH2,WiMAX,ROHS COMP   96   RAW   Each ANTENNA   ANTENNA
4G - LTE   ANTENNA STOCKHOLM   700-28704-026   CABLE
ASSY,RF,COAX,TAILSIDE,CH2,WiMAX,ROHS COMP   195   RAW   Each ANTENNA   ANTENNA
4G - LTE   ANTENNA STOCKHOLM II   700-28704-030   CABLE
ASSY,RF,COAX,TAILSIDE,CH2,WiMAX,ROHS COMP   275   RAW   Each ANTENNA   ANTENNA
4G - LTE   COMMON   700-28706-014   CABLE ASSY,RF,COAX,ELEMENT
SIDE,CH1,WiMAX,ROHS COMP   20   RAW   Each ANTENNA   ANTENNA 4G - LTE   COMMON  
700-28706-020   CABLE ASSY,RF,ELEMENT SIDE,CH1,WiMAX,ROHS COMP   96   RAW   Each
ANTENNA   ANTENNA 4G - LTE   ANTENNA STOCKHOLM   700-28706-026   CABLE
ASSY,RF,COAX,ELEMENT SIDE,CH1,WiMAX,ROHS COMP   355   RAW   Each ANTENNA  
ANTENNA 4G - LTE   ANTENNA STOCKHOLM II   700-28706-030   CABLE
ASSY,RF,COAX,ELEMENT SIDE,CH1,WiMAX,ROHS COMP   272   RAW   Each ANTENNA  
ANTENNA 4G - LTE   COMMON   700-28707-014   CABLE ASSY,RF,COAX,ELEMENT
SIDE,CH2,WiMAX,ROHS COMP   20   RAW   Each ANTENNA   ANTENNA 4G - LTE   COMMON  
700-28707-020   CABLE ASSY,RF,ELEMENT SIDE,CH2,WiMAX,ROHS COMP   94   RAW   Each
ANTENNA   ANTENNA 4G - LTE   ANTENNA STOCKHOLM   700-28707-026   CABLE
ASSY,RF,COAX,ELEMENT SIDE,CH2,WiMAX,ROHS COMP   355   RAW   Each ANTENNA  
ANTENNA 4G - LTE   ANTENNA STOCKHOLM II   700-28707-030   CABLE
ASSY,RF,COAX,ELEMENT SIDE,CH2,WiMAX,ROHS COMP   242   RAW   Each TMA   TMA 4G -
LTE   TMA HALTI   700-28755-001   CABLE ASSY,RF,RX,SHORT,HALTI   318   RAW  
Each TMA   TMA 4G - LTE   TMA HALTI   700-28756-001   CABLE
ASSY,RF,RX,LONG,HALTI   318   RAW   Each COMBINER   COMBINER 4G - LTE   COMMON  
700-30156-001   CABLE ASSY,RET CONN MALE,26AWG,DIPLEXER,MAMBA   150   RAW   Each
Not Assigned   Not Assigned   Not Assigned   700-31585-501   CABLE
ASSY,RF,COAX,ELEMENT SIDE,CH2,+45 DEG,HB,ROHS COMP   18   RAW   Each Not
Assigned   Not Assigned   Not Assigned   700-31586-601   CABLE ASSY,RF,COAX,TAIL
SIDE,CH2,+45 DEG,HB,ROHS COMP   12   RAW   Each Not Assigned   Not Assigned  
Not Assigned   700-31586-701   CABLE ASSY,RF,COAX,TAIL SIDE,CH2,+45 DEG,HB,ROHS
COMP   18   RAW   Each Not Assigned   Not Assigned   Not Assigned  
700-31588-501  

CABLE ASSY,RF,COAX,ELEMENT SIDE,CH1,

-45 DEG,HB,ROHS COMP

  18   RAW   Each Not Assigned   Not Assigned   Not Assigned   700-31589-601  
CABLE ASSY,RF,COAX,TAIL SIDE,CH1,-45 DEG,HB,ROHS COMP   12   RAW   Each Not
Assigned   Not Assigned   Not Assigned   700-31589-701   CABLE ASSY,RF,COAX,TAIL
SIDE,CH1,-45 DEG,HB,ROHS COMP   18   RAW   Each ANTENNA   ANTENNA 4G - LTE  
COMMON   700-32257-113   CABLE ASSY,RF,COAX,TAIL SIDE,ROHS COMP   25   RAW  
Each ANTENNA   ANTENNA 4G - LTE   COMMON   700-32257-114   CABLE
ASSY,RF,COAX,TAIL SIDE,ROHS COMP   25   RAW   Each ANTENNA   ANTENNA 4G - LTE  
COMMON   700-32258-113   CABLE ASSY,RF,COAX,ELEMENT SIDE,ROHS COMP   614   RAW  
Each Not Assigned   Not Assigned   Not Assigned   700-32378-102   CABLE
ASSY,RF,COAX,ELEMENT SIDE,CH2,+45 DEG,LB,ROHS COMP   18   RAW   Each Not
Assigned   Not Assigned   Not Assigned   700-32378-601   CABLE
ASSY,RF,COAX,ELEMENT SIDE,CH2,+45 DEG,LB,ROHS COMP   31   RAW   Each Not
Assigned   Not Assigned   Not Assigned   700-32379-102   CABLE ASSY,RF,COAX,TAIL
SIDE,CH2,+45 DEG.LB,ROHS COMP   18   RAW   Each Not Assigned   Not Assigned  
Not Assigned   700-32379-601   CABLE ASSY,RF,COAX,TAIL SIDE,CH2,+45 DEG,LB,ROHS
COMP   12   RAW   Each Not Assigned   Not Assigned   Not Assigned  
700-32380-101  

CABLE ASSY,RF,COAX,ELEMENT SIDE,CH1,

-45 DEG,LB,ROHS COMP

  18   RAW   Each Not Assigned   Not Assigned   Not Assigned   700-32380-301  

CABLE ASSY,RF,COAX,ELEMENT SIDE,CH1,

-45 DEG,LB,ROHS COMP

  62   RAW   Each Not Assigned   Not Assigned   Not Assigned   700-32380-601  

CABLE ASSY,RF,COAX,ELEMENT SIDE,CH1,

-45 DEG,LB,ROHS COMP

  31   RAW   Each Not Assigned   Not Assigned   Not Assigned   700-32381-101  
CABLE ASSY,RF,COAX,TAIL SIDE,CH1,-45 DEG,LB,ROHS COMP   18   RAW   Each Not
Assigned   Not Assigned   Not Assigned   700-32381-301   CABLE ASSY,RF,COAX,TAIL
SIDE,CH1,-45 DEG,LB,ROHS COMP   32   RAW   Each Not Assigned   Not Assigned  
Not Assigned   700-32381-601   CABLE ASSY,RF,COAX,TAIL SIDE,CH1,-45 DEG,LB,ROHS
COMP   36   RAW   Each ANTENNA   ANTENNA 4G - LTE   ANTENNA STOCKHOLM  
700-34023-001   CABLE ASSY,TAIL CABLE,HB AEDT,RF,2.6m,RoHS COMP   358   RAW  
Each ANTENNA   ANTENNA 4G - LTE   ANTENNA STOCKHOLM   700-34023-002   CABLE
ASSY,TAIL CABLE,LB AEDT,RF,2.6m,RoHS COMP   346   RAW   Each ANTENNA   ANTENNA
4G - LTE   ANTENNA STOCKHOLM   700-34023-006   CABLE ASSY,TAIL CABLE,LB
AEDT,RF,2.0m,RoHS COMP.   210   RAW   Each ANTENNA   ANTENNA 4G - LTE   ANTENNA
STOCKHOLM   700-34023-020   CABLE ASSY,TAIL CABLE,HB AEDT,RF,2.0m,RoHS COMP.  
105   RAW   Each

 

Page 37 of 51



--------------------------------------------------------------------------------

WU Family

 

WU Group

 

WU Name

 

Item Number

 

Item Number Description

 

Proposed
Final Sale Qty

 

Inventory Location

 

UOM

ANTENNA   ANTENNA 4G - LTE   COMMON   700-34024-001   CABLE
ASSY,RF,COAX,CA11,AEDT,HB,RoHS COMP   718   RAW   Each ANTENNA   ANTENNA 4G -
LTE   COMMON   700-34024-002   CABLE ASSY,RF,COAX,CA12,AEDT,HB,RoHS COMP   718  
RAW   Each ANTENNA   ANTENNA 4G - LTE   COMMON   700-34024-003   CABLE
ASSY,RF,COAX,CA13,AEDT,HB,RoHS COMP   718   RAW   Each ANTENNA   ANTENNA 4G -
LTE   COMMON   700-34024-004   CABLE ASSY,RF,COAX,CA14,AEDT,HB,RoHS COMP   718  
RAW   Each ANTENNA   ANTENNA 4G - LTE   COMMON   700-34024-005   CABLE
ASSY,RF,COAX,CA15,AEDT,HB,RoHS COMP   718   RAW   Each ANTENNA   ANTENNA 4G -
LTE   COMMON   700-34024-006   CABLE ASSY,RF,COAX,CA06,AEDT,HB,RoHS COMP   737  
RAW   Each ANTENNA   ANTENNA 4G - LTE   COMMON   700-34024-007   CABLE
ASSY,RF,COAX,CA07,AEDT,HB,RoHS COMP   729   RAW   Each ANTENNA   ANTENNA 4G -
LTE   COMMON   700-34024-008   CABLE ASSY,RF,COAX,CA08,AEDT,HB,RoHS COMP   740  
RAW   Each ANTENNA   ANTENNA 4G - LTE   COMMON   700-34024-009   CABLE
ASSY,RF,COAX,CA09,AEDT,HB,RoHS COMP   743   RAW   Each ANTENNA   ANTENNA 4G -
LTE   COMMON   700-34024-010   CABLE ASSY,RF,COAX,CA10,AEDT,HB,RoHS COMP   743  
RAW   Each ANTENNA   ANTENNA 4G - LTE   COMMON   700-34024-011   CABLE
ASSY,RF,COAX,CA11,AEDT,HB,RoHS COMP   40   RAW   Each ANTENNA   ANTENNA 4G - LTE
  COMMON   700-34024-012   CABLE ASSY,RF,COAX,CA12,AEDT,HB,RoHS COMP   40   RAW
  Each ANTENNA   ANTENNA 4G - LTE   COMMON   700-34024-013   CABLE
ASSY,RF,COAX,CA13,AEDT,HB,RoHS COMP   40   RAW   Each ANTENNA   ANTENNA 4G - LTE
  COMMON   700-34024-014   CABLE ASSY,RF,COAX,CA14,AEDT,HB,RoHS COMP   40   RAW
  Each ANTENNA   ANTENNA 4G - LTE   COMMON   700-34024-015   CABLE
ASSY,RF,COAX,CA15,AEDT,HB,RoHS COMP   40   RAW   Each ANTENNA   ANTENNA 4G - LTE
  COMMON   700-34024-016   CABLE ASSY,RF,COAX,CA06,AEDT,HB,RoHS COMP   40   RAW
  Each ANTENNA   ANTENNA 4G - LTE   COMMON   700-34024-017   CABLE
ASSY,RF,COAX,CA07,AEDT,HB,RoHS COMP   40   RAW   Each ANTENNA   ANTENNA 4G - LTE
  COMMON   700-34024-018   CABLE ASSY,RF,COAX,CA08,AEDT,HB,RoHS COMP   40   RAW
  Each ANTENNA   ANTENNA 4G - LTE   COMMON   700-34024-019   CABLE
ASSY,RF,COAX,CA09,AEDT,HB,RoHS COMP   80   RAW   Each ANTENNA   ANTENNA 4G - LTE
  COMMON   700-34024-020   CABLE ASSY,RF,COAX,CA10,AEDT,HB,RoHS COMP   40   RAW
  Each ANTENNA   ANTENNA 4G - LTE   COMMON   700-34024-021   CABLE
ASSY,CA11,RF,AEDT,HB,RoHS COMP   172   RAW   Each ANTENNA   ANTENNA 4G - LTE  
COMMON   700-34024-022   CABLE ASSY,CA12,RF,AEDT,HB,RoHS COMP   172   RAW   Each
ANTENNA   ANTENNA 4G - LTE   COMMON   700-34024-023   CABLE
ASSY,CA13,RF,AEDT,HB,RoHS COMP   172   RAW   Each ANTENNA   ANTENNA 4G - LTE  
COMMON   700-34024-024   CABLE ASSY,CA14,RF,AEDT,HB,RoHS COMP   172   RAW   Each
ANTENNA   ANTENNA 4G - LTE   COMMON   700-34024-025   CABLE
ASSY,CA15,RF,AEDT,HB,RoHS COMP   172   RAW   Each ANTENNA   ANTENNA 4G - LTE  
COMMON   700-34024-026   CABLE ASSY,CA06,RF,AEDT,LB,RoHS COMP   203   RAW   Each
ANTENNA   ANTENNA 4G - LTE   COMMON   700-34024-027   CABLE
ASSY,CA07,RF,AEDT,LB,RoHS COMP   203   RAW   Each ANTENNA   ANTENNA 4G - LTE  
COMMON   700-34024-028   CABLE ASSY,CA08,RF,AEDT,LB,RoHS COMP   203   RAW   Each
ANTENNA   ANTENNA 4G - LTE   COMMON   700-34024-029   CABLE
ASSY,CA09,RF,AEDT,LB,RoHS COMP   203   RAW   Each ANTENNA   ANTENNA 4G - LTE  
COMMON   700-34024-030   CABLE ASSY,CA10,RF,AEDT,LB,RoHS COMP   203   RAW   Each
Not Assigned   Not Assigned   Not Assigned   700-34080-071   CABLE ASSY,TAIL
CABLE,DIPLEXER,RF COAX,0.7m,RoHS COMP   50   RAW   Each Not Assigned   Not
Assigned   Not Assigned   700-34080-072   CABLE ASSY,TAIL
CABLE,VHB,RF,COAX,0.7m,RoHS COMP   50   RAW   Each ANTENNA   ANTENNA 4G - LTE  
ANTENNA STOCKHOLM   700-34080-300   CABLE ASSY,TAIL
CABLE,DIPLEXER,RF,COAX,2.6m,RoHS COMP   456   RAW   Each ANTENNA   ANTENNA 4G -
LTE   ANTENNA STOCKHOLM   700-34080-310   CABLE ASSY,TAIL
CABLE,DIPLEXER,RF,COAX,1.4m,RoHS COMP   104   RAW   Each ANTENNA   ANTENNA 4G -
LTE   COMMON   700-34406-001   CABLE ASSY,RF,COAX,LB JUMPER,Rg402,RoHS COMP  
468   RAW   Each ANTENNA   ANTENNA 4G - LTE   COMMON   700-34406-002   CABLE
ASSY,RF,LB JUMPER,Rg402,RoHS COMP   226   RAW   Each ANTENNA   ANTENNA 4G - LTE
  ANTENNA STOCKHOLM   700-34406-070   CABLE ASSY,RF,COAX,HB ELEMENT,Rg402,RoHS
COMP   50   RAW   Each Not Assigned   Not Assigned   Not Assigned  
700-34406-072   CABLE ASSY,RF,COAX,LB JUMPER,Rg402,RoHS COMP   50   RAW   Each
Not Assigned   Not Assigned   Not Assigned   700-34406-073   CABLE
ASSY,RF,COAX,LB ELEMENT,Rg402,RoHS COMP   50   RAW   Each ANTENNA   ANTENNA 4G -
LTE   COMMON   700-35107-003   CABLE ASSY,RF,ELEMENT SIDE,CH2,+45 DEG,LB,ROHS
COMP   42   RAW   Each ANTENNA   ANTENNA 4G - LTE   COMMON   700-35107-011  
CABLE ASSY,RF,COAX,ELEMENT SIDE,CH2,+45 DEG,LB,ROHS COMP   13   RAW   Each
ANTENNA   ANTENNA 4G - LTE   COMMON   700-35108-003   CABLE ASSY,RF,TAIL
SIDE,CH2,+45 DEG,LB,ROHS COMP   42   RAW   Each ANTENNA   ANTENNA 4G - LTE  
COMMON   700-35108-011   CABLE ASSY,RF,COAX,TAIL SIDE,CH2,+45 DEG.LB,ROHS COMP  
13   RAW   Each ANTENNA   ANTENNA 4G - LTE   COMMON   700-35109-003  

CABLE ASSY,RF,ELEMENT SIDE,CH1,

-45 DEG,LB,ROHS COMP

  42   RAW   Each ANTENNA   ANTENNA 4G - LTE   COMMON   700-35109-011   CABLE
ASSY,RF,COAX,ELEMENT SIDE,CH1,-45 DEG,LB,ROHS COMP   13   RAW   Each ANTENNA  
ANTENNA 4G - LTE   COMMON   700-35110-003   CABLE ASSY,RF,TAIL SIDE,CH1,-45
DEG,LB,ROHS COMP   40   RAW   Each ANTENNA   ANTENNA 4G - LTE   COMMON  
700-35110-011   CABLE ASSY,RF,COAX,TAIL SIDE,CH1,-45 DEG,LB,ROHS COMP   13   RAW
  Each Not Assigned   Not Assigned   Not Assigned   700-35112-001   CABLE
ASSY,RF,TAIL SIDE,CH2,+45 DEG,HB,ROHS COMP   18   RAW   Each Not Assigned   Not
Assigned   Not Assigned   700-35112-002   CABLE ASSY,RF,TAIL SIDE,CH2,+45
DEG,HB,ROHS COMP   12   RAW   Each Not Assigned   Not Assigned   Not Assigned  
700-35114-001   CABLE ASSY,RF,TAIL SIDE,CH1,-45 DEG,HB,ROHS COMP   18   RAW  
Each Not Assigned   Not Assigned   Not Assigned   700-35114-002   CABLE
ASSY,RF,TAIL SIDE,CH1,-45 DEG,HB,ROHS COMP   12   RAW   Each Not Assigned   Not
Assigned   Not Assigned   700-35879-111   PATCH CABLE RG402,ROHS COMP   600  
RAW   Each Not Assigned   Not Assigned   Not Assigned   700-35879-112   PATCH
CABLE RG402,ROHS COMP   800   RAW   Each Not Assigned   Not Assigned   Not
Assigned   700-35879-113   PATCH CABLE RG402,ROHS COMP   800   RAW   Each Not
Assigned   Not Assigned   Not Assigned   700-35879-114   PATCH CABLE RG402,ROHS
COMP   400   RAW   Each Not Assigned   Not Assigned   Not Assigned  
700-35879-116   PATCH CABLE RG402,ROHS COMP   800   RAW   Each Not Assigned  
Not Assigned   Not Assigned   700-35879-117   PATCH CABLE RG402,ROHS COMP   600
  RAW   Each Not Assigned   Not Assigned   Not Assigned   700-35879-118   PATCH
CABLE RG402,ROHS COMP   800   RAW   Each

 

Page 38 of 51



--------------------------------------------------------------------------------

WU Family

 

WU Group

 

WU Name

 

Item Number

 

Item Number Description

 

Proposed
Final Sale Qty

 

Inventory Location

 

UOM

Not Assigned   Not Assigned   Not Assigned   700-35879-119   PATCH CABLE
RG402,ROHS COMP   800   RAW   Each ANTENNA   ANTENNA 4G - LTE   ANTENNA
STOCKHOLM II   700-37204-001   CABLE ASSY,RF,COAX,TAIL CABLE,HB AEDT,1.4m,RoHS
COMP   72   RAW   Each ANTENNA   ANTENNA 4G - LTE   ANTENNA STOCKHOLM II  
700-37204-003   CABLE ASSY,RF,COAX,TAIL CABLE,HB AEDT,2.6m,RoHS COMP   451   RAW
  Each ANTENNA   ANTENNA 4G - LTE   ANTENNA STOCKHOLM II   700-37204-004   CABLE
ASSY,RF,COAX,TAIL CABLE,LB AEDT,1.4m,RoHS COMP   40   RAW   Each ANTENNA  
ANTENNA 4G - LTE   ANTENNA STOCKHOLM II   700-37204-005   CABLE
ASSY,RF,COAX,TAIL CABLE,LB AEDT,2.0m,RoHS COMP   40   RAW   Each ANTENNA  
ANTENNA 4G - LTE   ANTENNA STOCKHOLM II   700-37204-006   CABLE
ASSY,RF,COAX,TAIL CABLE,LB AEDT,2.6m,RoHS COMP   448   RAW   Each Not Assigned  
Not Assigned   Not Assigned   700-37920-002   CABLE ASSY,RF,COAX,TAIL
SIDE,CH2,+45 DEG,LB,ROHS COMP   35   RAW   Each Not Assigned   Not Assigned  
Not Assigned   700-37921-002   CABLE ASSY,RF,COAX,TAIL SIDE,CH1,-45 DEG,LB,ROHS
COMP   35   RAW   Each Not Assigned   Not Assigned   Not Assigned  
700-37922-002   CABLE ASSY,RF,COAX,ELEMENT SIDE,CH2,+45 DEG,LB,ROHS COMP   35  
RAW   Each Not Assigned   Not Assigned   Not Assigned   700-37923-002   CABLE
ASSY,RF,COAX,ELEMENT SIDE,CH1,-45 DEG,LB,ROHS COMP   35   RAW   Each ANTENNA  
ANTENNA 4G - LTE   ANTENNA KANSAS TRIPLE BAND W-IRET   700-38267-351   CABLE
ASSY,RF,COAX,SOLID TRANSITION,TAIL SIDE,ROHS COMP   9   RAW   Each ANTENNA  
ANTENNA 4G - LTE   ANTENNA KANSAS TRIPLE BAND W-IRET   700-38267-352   CABLE
ASSY,RF,COAX,SOLID TRANSITION,TAIL SIDE,ROHS COMP   9   RAW   Each ANTENNA  
ANTENNA 4G - LTE   ANTENNA IGOR   700-38267-703   CABLE ASSY,RF,COAX,SOLID
TRANSITION,TAIL SIDE,ROHS COMP   28   RAW   Each ANTENNA   ANTENNA 4G - LTE  
ANTENNA IGOR   700-38267-704   CABLE ASSY,RF,COAX,SOLID TRANSITION,TAIL
SIDE,ROHS COMP   28   RAW   Each ANTENNA   ANTENNA 4G - LTE   ANTENNA IGOR  
700-38268-702   CABLE ASSY,RF,COAX,SOLID TRANSITION,ELEMENT SIDE,ROHS COMP   28
  RAW   Each ANTENNA   ANTENNA 4G - LTE   ANTENNA IGOR   700-38268-703   CABLE
ASSY,RF,COAX,SOLID TRANSITION,ELEMENT SIDE,ROHS COMP   28   RAW   Each Not
Assigned   Not Assigned   Not Assigned   700-38521-001   PATCH CABLE RG405,ROHS
COMP   360   RAW   Each Not Assigned   Not Assigned   Not Assigned  
700-38521-002   PATCH CABLE RG405,ROHS COMP   360   RAW   Each Not Assigned  
Not Assigned   Not Assigned   700-38521-003   PATCH CABLE RG405,ROHS COMP   358
  RAW   Each Not Assigned   Not Assigned   Not Assigned   700-38521-004   PATCH
CABLE RG405,ROHS COMP   360   RAW   Each Not Assigned   Not Assigned   Not
Assigned   700-38521-006   PATCH CABLE RG405,ROHS COMP   360   RAW   Each Not
Assigned   Not Assigned   Not Assigned   700-38521-007   PATCH CABLE RG405,ROHS
COMP   360   RAW   Each Not Assigned   Not Assigned   Not Assigned  
700-38521-008   PATCH CABLE RG405,ROHS COMP   360   RAW   Each Not Assigned  
Not Assigned   Not Assigned   700-38521-009   PATCH CABLE RG405,ROHS COMP   360
  RAW   Each Not Assigned   Not Assigned   Not Assigned   700-38521-010   PATCH
CABLE RG405,ROHS COMP   360   RAW   Each Not Assigned   Not Assigned   Not
Assigned   700-38521-321   PATCH CABLE RG405,ROHS COMP   51   RAW   Each Not
Assigned   Not Assigned   Not Assigned   700-38521-322   PATCH CABLE RG405,ROHS
COMP   50   RAW   Each Not Assigned   Not Assigned   Not Assigned  
700-38521-347   PATCH CABLE RG405,ROHS COMP   55   RAW   Each Not Assigned   Not
Assigned   Not Assigned   700-38521-349   PATCH CABLE RG405,ROHS COMP   96   RAW
  Each Not Assigned   Not Assigned   Not Assigned   700-38521-432   PATCH CABLE
RG405,RF,COAX,ROHS COMP   107   RAW   Each Not Assigned   Not Assigned   Not
Assigned   700-38521-443   PATCH CABLE RG405,RF,COAX,ROHS COMP   109   RAW  
Each Not Assigned   Not Assigned   Not Assigned   700-38521-445   PATCH CABLE
RG405,RF,COAX,ROHS COMP   80   RAW   Each Not Assigned   Not Assigned   Not
Assigned   700-38521-451   PATCH CABLE RG405,RF,COAX,ROHS COMP   111   RAW  
Each Not Assigned   Not Assigned   Not Assigned   700-38521-453   PATCH CABLE
RG405,RF,COAX,ROHS COMP   42   RAW   Each ANTENNA   ANTENNA 4G - LTE   ANTENNA
IGOR   700-39141-002   CABLE ASSY,RF,ELEMENT SIDE,LB,ROHS COMP   28   RAW   Each
ANTENNA   ANTENNA 4G - LTE   ANTENNA IGOR   700-39141-011   CABLE
ASSY,RF,ELEMENT SIDE,LB,ROHS COMP   28   RAW   Each ANTENNA   ANTENNA 4G - LTE  
ANTENNA IGOR   700-39142-001   CABLE ASSY,RF,TAIL SIDE,,LB,ROHS COMP   28   RAW
  Each ANTENNA   ANTENNA 4G - LTE   ANTENNA IGOR   700-39142-002   CABLE
ASSY,RF,TAIL SIDE,,LB,ROHS COMP   28   RAW   Each Not Assigned   Not Assigned  
Not Assigned   700-41260-001   CABLE ASSY,AEDT,RG402,RF,RoHS COMP   100   RAW  
Each Not Assigned   Not Assigned   Not Assigned   700-41260-002   CABLE
ASSY,AEDT,RG402,RF,RoHS COMP   78   RAW   Each Not Assigned   Not Assigned   Not
Assigned   700-41260-003   CABLE ASSY,AEDT,RG402,RF,RoHS COMP   38   RAW   Each
Not Assigned   Not Assigned   Not Assigned   700-41260-004   CABLE
ASSY,AEDT,RG402,RF,RoHS COMP   80   RAW   Each Not Assigned   Not Assigned   Not
Assigned   700-41260-005   CABLE ASSY,AEDT,RG402,RF,RoHS COMP   72   RAW   Each
Not Assigned   Not Assigned   Not Assigned   700-41260-024   CABLE
ASSY,AEDT,RG402,RF,COAX,RoHS COMP   380   RAW   Each Not Assigned   Not Assigned
  Not Assigned   700-41260-025   CABLE ASSY,AEDT,RG402,RF,COAX,RoHS COMP   380  
RAW   Each Not Assigned   Not Assigned   Not Assigned   700-41260-026   CABLE
ASSY,AEDT,RG402,RF,COAX,RoHS COMP   380   RAW   Each Not Assigned   Not Assigned
  Not Assigned   700-41260-027   CABLE ASSY,AEDT,RG402,RF,COAX,RoHS COMP   380  
RAW   Each Not Assigned   Not Assigned   Not Assigned   700-41260-028   CABLE
ASSY,AEDT,RG402,RF,COAX,RoHS COMP   380   RAW   Each Not Assigned   Not Assigned
  Not Assigned   700-41260-101   CABLE ASSY,AEDT,RG402,RF,RoHS COMP   79   RAW  
Each Not Assigned   Not Assigned   Not Assigned   700-41260-102   CABLE
ASSY,AEDT,RG402,RF,RoHS COMP   78   RAW   Each Not Assigned   Not Assigned   Not
Assigned   700-41260-103   CABLE ASSY,AEDT,RG402,RF,RoHS COMP   78   RAW   Each
Not Assigned   Not Assigned   Not Assigned   700-41260-104   CABLE
ASSY,AEDT,RG402,RF,RoHS COMP   78   RAW   Each Not Assigned   Not Assigned   Not
Assigned   700-41260-105   CABLE ASSY,AEDT,RG402,RF,RoHS COMP   78   RAW   Each
Not Assigned   Not Assigned   Not Assigned   700-42151-130   CABLE
ASSY,RF,COAX,RG402,CBC TO SOLID TRANSITION,ROHS COMP   95   RAW   Each Not
Assigned   Not Assigned   Not Assigned   700-42151-131   CABLE
ASSY,RF,COAX,RG402,CBC TO SOLID TRANSITION,ROHS COMP   95   RAW   Each Not
Assigned   Not Assigned   Not Assigned   700-42151-132   CABLE
ASSY,RF,COAX,RG402,CBC TO SOLID TRANSITION,ROHS COMP   190   RAW   Each Not
Assigned   Not Assigned   Not Assigned   700-42151-133   CABLE
ASSY,RF,COAX,RG402,CBC TO SOLID TRANSITION,ROHS COMP   190   RAW   Each Not
Assigned   Not Assigned   Not Assigned   700-42151-134   CABLE
ASSY,RF,COAX,RG402,CBC TO SOLID TRANSITION,ROHS COMP   95   RAW   Each

 

Page 39 of 51



--------------------------------------------------------------------------------

WU Family

 

WU Group

 

WU Name

 

Item Number

 

Item Number Description

 

Proposed
Final Sale Qty

 

Inventory Location

 

UOM

Not Assigned   Not Assigned   Not Assigned   700-42151-135   CABLE
ASSY,RF,COAX,RG402,CBC TO SOLID TRANSITION,ROHS COMP   95   RAW   Each Not
Assigned   Not Assigned   Not Assigned   700-42152-004   CABLE
ASSY,RF,COAX,ELEMENT SIDE,LB,ROHS COMP   95   RAW   Each Not Assigned   Not
Assigned   Not Assigned   700-42152-005   CABLE ASSY,RF,COAX,ELEMENT
SIDE,LB,ROHS COMP   95   RAW   Each Not Assigned   Not Assigned   Not Assigned  
700-42153-004   CABLE ASSY,RF,COAX,TAIL SIDE,LB,ROHS COMP   95   RAW   Each Not
Assigned   Not Assigned   Not Assigned   700-42153-015   CABLE ASSY,RF,COAX,TAIL
SIDE,LB,ROHS COMP   95   RAW   Each ANTENNA   ANTENNA LEGACY   ANTENNA URBAN  
70425.06   FRONT COVER L=1296mm XU65/U65   17   RAW   Each ANTENNA   ANTENNA
LEGACY   COMMON   70858   100; Support Post Urban GP   14294   RAW   Each
ANTENNA   ANTENNA LEGACY   ANTENNA URBAN   70965   Antenna Cap X-urban 65   4  
RAW   Each ANTENNA   ANTENNA LEGACY   ANTENNA URBAN   70965.02   Antenna
Cap(down, 2 connector)   30   RAW   Each ANTENNA   ANTENNA LEGACY   ANTENNA
URBAN   71033   100; Isolation bushing XU 65   120   SMALL   Each ANTENNA  
ANTENNA LEGACY   ANTENNA URBAN   71100.03   Tail Cable,RF,COAX   8   RAW   Each
ANTENNA   ANTENNA LEGACY   ANTENNA OMNI   71301   800; Omni chassie compl
antenna GSM   8   RAW   Each ANTENNA   ANTENNA LEGACY   ANTENNA OMNI   71304  
100; Hat omni antenna   8   RAW   Each ANTENNA   ANTENNA LEGACY   ANTENNA OMNI  
71305   100; CONNECTOR DISC 7/16 Omni anten   8   RAW   Each COMBINER   COMMON  
COMMON   7144   NUT,M4,ML6M,BRASS,DIN439B   5852   RAW   Each ANTENNA   ANTENNA
LEGACY   COMMON   7153   Nut ML6M M6 BRS AG   72   SMALL   Each ANTENNA   COMMON
  COMMON   71571.03   Spacer, 2 level   24840   RAW   Each ANTENNA   COMMON  
COMMON   71694B   100; CBC for RG402 and S-form 141   240   RAW   Each ANTENNA  
COMMON   COMMON   71695B   100; NIPPLE AEDT TAIL END   2331   RAW   Each ANTENNA
  COMMON   COMMON   71696B   100; NIPPLE AEDT TOP END   2489   RAW   Each
ANTENNA   COMMON   COMMON   71750A   100; SHUTTLE   1546   RAW   Each ANTENNA  
COMMON   COMMON   71751B   ADJUSTABLE DIELECTRIC AEDT 1710- 2170MHz   2892   RAW
  Each ANTENNA   COMMON   COMMON   71752A   STATIONARY DIELECTRIC AEDT
1710-2170MHz   3004   RAW   Each ANTENNA   ANTENNA LEGACY   COMMON   71857  
100; Yoke   1772   RAW   Each ANTENNA   ANTENNA LEGACY   COMMON   71865.03  
Cable kit for AEDT,0.7m   20   RAW   Each ANTENNA   ANTENNA LEGACY   COMMON  
71865D   700; Cable kit for AEDT   489   RAW   Each ANTENNA   COMMON   COMMON  
71899A   ADJUSTABLE DIELECTRIC AEDT- 800MHz   1526   RAW   Each ANTENNA   COMMON
  COMMON   71900A   STATIONARY DIELECTRIC AEDT- 800MHz   1529   RAW   Each
ANTENNA   COMMON   COMMON   71901A   100; SHUTTLE ROD   973   RAW   Each ANTENNA
  ANTENNA LEGACY   COMMON   71914.03A   100; Radome 1.9m   191   RAW   Each
ANTENNA   COMMON   COMMON   71935A   100; Lock Pin   1893   RAW   Each ANTENNA  
ANTENNA LEGACY   COMMON   71943.01A   700; Tail Cable   113   RAW   Each ANTENNA
  ANTENNA LEGACY   COMMON   71943.02   Tail Cable AEDT,0.7m   10   RAW   Each
ANTENNA   ANTENNA LEGACY   COMMON   71944A   100; Spacer   128   RAW   Each
ANTENNA   ANTENNA LEGACY   COMMON   71990.02A   800; Operating Rod Assy (1.3m)  
1777   RAW   Each ANTENNA   ANTENNA LEGACY   COMMON   71990.03A   800; Operating
Rod Assy (2.0m)   42   RAW   Each ANTENNA   COMMON   COMMON   72024B   100;
Patchboard BB65   3597   RAW   Each ANTENNA   COMMON   COMMON   72025.01   100;
Patch top level   17928   RAW   Each ANTENNA   ANTENNA LEGACY   COMMON   72026A
  100; Guide block   3600   RAW   Each ANTENNA   COMMON   COMMON   72027A  
100;END CAP ALUMINUM   1166   RAW   Each ANTENNA   COMMON   COMMON   72029A  
100;TOP CAP   1189   RAW   Each ANTENNA   ANTENNA LEGACY   COMMON   72030.02  
971; Cardboard box 1.3m (wrap)   614   VMI   Each ANTENNA   COMMON   COMMON  
72031A   971; EPS-End Cap   835   VMI   Each ANTENNA   COMMON   COMMON   72064A
  100; Spacer first level BB65   14923   RAW   Each ANTENNA   ANTENNA LEGACY  
COMMON   72074A   100; Yoke   97   RAW   Each ANTENNA   COMMON   COMMON   72075A
  100; Spacer, level 1 (patchboard/re   7212   RAW   Each ANTENNA   COMMON  
COMMON   72076A   100; Spacer Level 2   12020   RAW   Each ANTENNA   ANTENNA
LEGACY   COMMON   72107.01A   700; TAIL CABLE 1,3M   56   RAW   Each COMMON  
COMMON   COMMON   72139   Taped anchor for strapping   5938   RAW   Each CIN -
CILOC   COMMON   COMMON   730003   Cable tie 203x3,6mm PA6,6 Black   96   RAW  
Each ANTENNA   ANTENNA LEGACY   COMMON   7451   Nut M6M4 SR   82   SMALL   Each
COMMON   COMMON   COMMON   750031   Label 67,5x26 polyester silver   4088  
SMALL   Each COMMON   COMMON   COMMON   750032   Label 40x20 silver   1094  
SMALL   Each COMMON   COMMON   COMMON   750033   Label 30x15 silver   1801  
SMALL   Each COMMON   COMMON   COMMON   750041   Label 104x74 White UBI 301  
5093   SMALL   Each COMMON   COMMON   COMMON   750049   Label 35x18,5 white  
631   SMALL   Each ANTENNA   ANTENNA LEGACY   COMMON   7720.00R   reflector out
source kit   1   RAW   Each ANTENNA   ANTENNA LEGACY   COMMON   7721R  
reflector out source kit   300   RAW   Each    

 

Page 40 of 51



--------------------------------------------------------------------------------

WU Family

 

WU Group

 

WU Name

 

Item Number

 

Item Number Description

 

Proposed
Final Sale Qty

 

Inventory Location

 

UOM

ANTENNA   ANTENNA LEGACY   COMMON   7770.00R   Outsourcing kit 7770.00   8   RAW
  Each ANTENNA   ANTENNA LEGACY   COMMON   7772.00R   Reflector outsource kit  
10   RAW   Each Not Assigned   Not Assigned   Not Assigned   800-10986-004  
Cable SMA Pressfit assy   100   RAW   Each TMA   TMA LEGACY LGP   TMA LGP192XX  
800-11017-001   ASSY,LID FILTER PRESS NUT SALSA   13   RAW   Each ANTENNA  
ANTENNA LEGACY   ANTENNA CLEANSITE DUAL BAND   800-11322-500   Operating Rod LB
AXCM 65 1.4m   6   RAW   Each ANTENNA   ANTENNA LEGACY   ANTENNA QUAD 900 SINGLE
BAND   800-12943-001   LOCKING DEVICE ASSY,MET   6   RAW   Each COMBINER  
COMMON   COMMON   800-14610-600   Conductor Extractor Assy   57   RAW   Each Not
Assigned   Not Assigned   Not Assigned   800-14696-600   800; Conduc Extr Assy
D14 L37   104   RAW   Each Not Assigned   Not Assigned   Not Assigned  
800-14696-610   Conduc Extr Assy D11 L35.5   104   RAW   Each TMA   TMA 4G - LTE
  COMMON   800-14739-001   800; COND DC COIL 13 TURNS ASSY   1457   RAW   Each
ANTENNA   ANTENNA LEGACY   ANTENNA CLEANSITE DUAL BAND   800-15086-500  
Operating Rod HB AXCM 65 1.4m   6   RAW   Each TMA   TMA LEGACY LGP   TMA
LGP185XX   800-15376-001   Lid Filter   278   RAW   Each ANTENNA   ANTENNA
LEGACY   COMMON   800-16058-004   Cable kit for AEDT (Low cost)   2200   RAW  
Each ANTENNA   COMMON   COMMON   800-16058-010   Cable kit AEDT LB AXM90 (Low
cost)   130   RAW   Each ANTENNA   ANTENNA LEGACY   COMMON   800-16058-504  
Tail Cable (Low cost)   2300   RAW   Each ANTENNA   COMMON   COMMON  
800-16058-510   Tail Cable AEDT AXM90 (Low cost)   130   RAW   Each ANTENNA  
COMMON   COMMON   800-19850-001   SA,REFLECTOR,ADHERED PCB   1   RAW   Each TMA
  TMA 4G - LTE   TMA UDO   800-20268-003   FILTER ASSY,850MHz,UDO II   18   RAW
  Each ANTENNA   ANTENNA LEGACY   COMMON   800-21211-001   800;Reflector and PCB
assy ALXT 1,4m   13   RAW   Each ANTENNA   ANTENNA LEGACY   COMMON  
800-21214-001   800;Reflector and PCB assy ALXT 2,6m   11   RAW   Each FILTER  
FILTER ALU   COMMON   800-21943-001  
RESN_DIEL_ASSY-43.00-20.00-4.00-2110MHz,ROHS COMP   359   RAW   Each FILTER  
FILTER ALU   COMMON   800-21943-002  
RESN_DIEL_ASSY-43.00-20.00-4.00-2110MHz,ROHS COMP   160   RAW   Each FILTER  
FILTER ALU   COMMON   800-21943-003  
RESN_DIEL_ASSY-43.00-20.00-4.00-2110MHz,ROHS COMP   480   RAW   Each FILTER  
FILTER ALU   COMMON   800-21944-001   TUNER ASSEMBLY, ROHS COMP   631   RAW  
Each FILTER   FILTER ALU   FILTER ALU LOW LOSS OTHER   800-22424-001  
LOWPASS,BENT   38   RAW   Each ANTENNA   ANTENNA LEGACY   COMMON   800-22481-001
  SA,OPERATING ROD,LBB65 MET,2.0m   255   RAW   Each ANTENNA   ANTENNA LEGACY  
COMMON   800-22801-101   SA,REFLECTOR,ADHERED PCB,DBB65,2m,iRET,ROHS COMP   1  
RAW   Each TMA   COMMON   COMMON   800-23265-320  
ASSEMBLY,SOLDER,MANIFOLD,TRANSFORMERS,TMA,MARLBOROUGH,TT08   919   RAW   Each
TMA   COMMON   COMMON   800-23266-310   ASSEMBLY,MANIFOLD,PIN CONTACT,PRESS-FIT
  902   RAW   Each ANTENNA   ANTENNA LEGACY   COMMON   800-23551-001   SA,GABLE
ASSY,LOWER,LBB65   370   RAW   Each ANTENNA   ANTENNA LEGACY   COMMON  
800-23570-001   SA,PATCH ASSEMBLY,LBB65,RoHS COMP   2440   RAW   Each ANTENNA  
ANTENNA LEGACY   COMMON   800-23942-001   SA,REFLECTOR,ADHERED
PCB,TBB65,2m,i-RET,RoHS COMP   2   RAW   Each ANTENNA   ANTENNA LEGACY   COMMON
  800-24117-001   SA,REFLECTOR,ADHERED PCB,2.6m,ROHS COMP   1   RAW   Each
ANTENNA   ANTENNA LEGACY   COMMON   800-24121-001   SA,REFLECTOR,ADHERED
PCB,TBB65,1.4m,i-RET,RoHS COMP   6   RAW   Each FILTER   FILTER ALU   COMMON  
800-24141-001   LOWPASS ASSEMBLY   93   RAW   Each FILTER   FILTER ALU   COMMON
  800-24149-001   LOWPASS ASSEMBLY   93   RAW   Each TMA   COMMON   COMMON  
800-24165-001   ASSY,CROSS COUPLING,MOLD,BENT,PRESS-IN,ROHS COMP   868   RAW  
Each TMA   COMMON   COMMON   800-24299-201  
ASSEMBLY,SOLDER,MANIFOLD,TRANSFORMER   317   RAW   Each TMA   COMMON   COMMON  
800-24300-200   ASSEMBLY,MANIFOLD,PIN CONTACT,PRESS-FIT   242   RAW   Each
FILTER   FILTER ALU   FILTER ALU CY376   800-24545-001   LOWPASS ASSEMBLY   51  
RAW   Each FILTER   FILTER ALU   FILTER ALU CY376   800-24577-001   LOWPASS
ASSEMBLY   16   RAW   Each ANTENNA   ANTENNA 4G - LTE   COMMON   800-24611-002  
SA,PATCH BOARD,WiMAX 2.5GHz   614   RAW   Each ANTENNA   ANTENNA LEGACY   COMMON
  800-25030-001   SA,OPERATING ROD,LBB65 MET,2.6m,RoHS COMP   24   RAW   Each
FILTER   FILTER ALU   FILTER ALU LOW LOSS OTHER   800-25216-001   TUNING
SCREW,COPPER SPACER,ROHS   44   RAW   Each TMA   COMMON   COMMON   800-25492-101
  ASSEMBLY,SOLDER,COIL 2T 16AWG,PIN HEX M4   431   RAW   Each Not Assigned   Not
Assigned   Not Assigned   800-25508-002   GEAR BOX,POT,AEDT EXTRUDED,ROHS COMP  
320   RAW   Each ANTENNA   COMMON   COMMON   800-25790-001   SA,TILT
BRACKET,UPPER,PACKAGED,HEAVY DUTY,ROHS COMP   68   VMI   Each ANTENNA   COMMON  
COMMON   800-25791-001   SA,TILT BRACKET,LOWER,PACKAGED,HEAVY DUTY,ROHS COMP  
68   VMI   Each ANTENNA   ANTENNA 4G - LTE   COMMON   800-25791-201   SA,TILT
BRACKET,LOWER,PACKAGED,HEAVY DUTY,ROHS COMP   250   RAW   Each ANTENNA   COMMON
  COMMON   800-25961-001   APS CABLE ASSY WITH POT AND PCB,500mm,ROHS COMP   57
  RAW   Each ANTENNA   ANTENNA LEGACY   COMMON   800-25961-101   APS CABLE ASSY
WITH POT AND PCB,350mm,ROHS COMP   20   RAW-NPI   Each ANTENNA   ANTENNA LEGACY
  COMMON   800-26154-101   GABLE ASSY,LOWER,DBB65,ROHS COMP   2   RAW   Each
ANTENNA   ANTENNA LEGACY   COMMON   800-26692-001   SA,PATCH,DB,ALXT & AXCM,ROHS
COMP   40   RAW   Each ANTENNA   ANTENNA LEGACY   COMMON   800-26706-001  
SA,PATCH,DB,ALXT,1.4m,ROHS COMP   5   RAW   Each ANTENNA   ANTENNA LEGACY  
ANTENNA QUAD 900 SINGLE BAND   800-26878-001   SA,GABLE ASSEMBLY,LOWER,QUAD900
NOSS   3   RAW   Each ANTENNA   ANTENNA LEGACY   ANTENNA QUAD 900 SINGLE BAND  
800-26937-001   SA,REFLECTOR ADHERED PCB,RHS,QUAD900 NOSS,2.0m   3   RAW   Each
ANTENNA   ANTENNA LEGACY   ANTENNA QUAD 900 SINGLE BAND   800-26939-001  
SA,REFLECTOR ADHERED PCB,LHS,QUAD900 NOSS,2.0m   3   RAW   Each ANTENNA   COMMON
  COMMON   800-27016-010   SA,REFLECTOR ADHERED PCB,AXCM65, 2.0m,RoHS COMP   4  
RAW-NPI   Each

 

Page 41 of 51



--------------------------------------------------------------------------------

WU Family

 

WU Group

 

WU Name

 

Item Number

 

Item Number Description

 

Proposed
Final Sale Qty

 

Inventory Location

 

UOM

ANTENNA   ANTENNA LEGACY   COMMON   800-27628-010   SA,REFLECTOR ADHERED
PCB,AXCM 65,1.4m,RoHS COMP   38   RAW   Each ANTENNA   COMMON   COMMON  
800-27631-001   SA,GABLE ASSY,LOWER,AXCM,DBB65,RoHS COMP   200   RAW   Each
ANTENNA   COMMON   COMMON   800-27844-001   SA,HB PATCH,ALXT 65,RoHS COMP   2175
  RAW   Each ANTENNA   ANTENNA LEGACY   ANTENNA QUAD 900 SINGLE BAND  
800-28395-001   SA,OPERATING ROD ASSEMBLY,QUAD900,2.0m   6   RAW   Each ANTENNA
  ANTENNA 4G - LTE   ANTENNA STOCKHOLM   800-28418-500   SA,AEDT,WiMAX,TWIN BOX
WITH RF CABLES,2.6m   33   RAW   Each TMA   COMMON   COMMON   800-29618-001  
SCREW,ASSY,TUN,TORX,OVP,40UNS-2A,S5-ROHS COMP + NUT 1/4-40 UNS-2B   988   SMALL
  Each Not Assigned   Not Assigned   Not Assigned   800-29651-401   REFLECTOR
ASSY,DBB65,2.4m,GLENRIDGE,AIRSTRIP   19   RAW   Each TMA   COMMON   COMMON  
800-29656-001   SCREW,ASSY,SPCL-TORX_RPT-CZ-40UNS-2A-10.00-S5-ROHS COMP + NUT
1/4-40 UNS-2B   2170   SMALL   Each TMA   COMMON   COMMON   800-29656-003  
SCREW,ASSY,SPCL-TORX_RPT-CZ-40UNS-2A-16.00-S5-ROHS COMP + NUT 1/4-40 UNS-2B  
190   SMALL   Each TMA   COMMON   COMMON   800-29656-004  
SCREW,ASSY,SPCL-TORX_RPT-CZ-40UNS-2A-24.00-S5-ROHS COMP + NUT 1/4-40 UNS-2B  
265   SMALL   Each CIN - CILOC   CIN LEGACY   CILOC ACCESSORIES   800-29993-001
  CONDUCTOR DC COIL ASSY,CYLON   48   RAW   Each ANTENNA   ANTENNA LEGACY  
ANTENNA CLEANSITE DUAL BAND   800-30544-001   SA,INTEGRATED DIPLEXER
ASSEMBLY,ROHS COMP   13   RAW   Each ANTENNA   COMMON   COMMON   800-30744-001  
GEAR BOX,POT,AEDT EXTRUDED,APS CABLE LENGTH 650,ROHS COMP   481   RAW   Each
ANTENNA   COMMON   COMMON   800-30744-010   GEAR BOX,POT,AEDT EXTRUDED,APS CABLE
LENGTH 890mm,ROHS COMP   700   RAW   Each ANTENNA   COMMON   COMMON  
800-30744-101   GEAR BOX,POT,AEDT EXTRUDED,APS CABLE LENGTH 1400mm,ROHS COMP  
600   RAW   Each ANTENNA   ANTENNA LEGACY   COMMON   800-30744-110   GEAR
BOX,POT,AEDT EXTRUDED,APS CABLE LENGTH 500mm,ROHS COMP   19   RAW   Each ANTENNA
  ANTENNA LEGACY   COMMON   800-30744-201   GEAR BOX,POT,AEDT EXTRUDED,APS CABLE
LENGTH 400mm,ROHS COMP   318   RAW   Each ANTENNA   COMMON   COMMON  
800-30744-210   GEAR BOX,POT,AEDT EXTRUDED,APS CABLE LENGTH 2100mm,ROHS COMP  
211   RAW   Each ANTENNA   ANTENNA LEGACY   COMMON   800-30744-301   GEAR
BOX,POT,AEDT EXTRUDED,APS CABLE LENGTH 1100mm,ROHS COMP   19   RAW   Each
ANTENNA   ANTENNA 4G - LTE   COMMON   800-31524-001   SA,DB,PATCH
ASSEMBLY,VHB/LB,RoHS COMP   1165   RAW   Each Not Assigned   Not Assigned   Not
Assigned   800-31524-004   SA,DB,PATCH ASSEMBLY,VHB/LB,RoHS COMP   24   RAW  
Each ANTENNA   ANTENNA 4G - LTE   ANTENNA STOCKHOLM   800-31524-101  
SA,DB,PATCH ASSEMBLY,VHB/LB,RoHS COMP   105   RAW   Each ANTENNA   ANTENNA 4G -
LTE   ANTENNA STOCKHOLM   800-31524-201   SA,DB,PATCH ASSEMBLY-2,VHB/LB,RoHS
COMP   55   RAW   Each ANTENNA   ANTENNA 4G - LTE   ANTENNA STOCKHOLM  
800-31524-301   SA,DB,PATCH ASSEMBLY-3,VHB/LB,RoHS COMP   55   RAW   Each
ANTENNA   ANTENNA 4G - LTE   COMMON   800-32734-001   SA,CLUTCH MECHANISM
ASSY,DUAL BAND,ROHS COMP   600   RAW   Each ANTENNA   ANTENNA 4G - LTE   ANTENNA
STOCKHOLM   800-33021-001   SA,GABLE ASSY,LOWER,ALXT 65   292   RAW   Each
ANTENNA   ANTENNA 4G - LTE   COMMON   800-33078-101   GABLE
ASSY,LOWER,WiMAX,HB,QUAD,ROHS COMP   22   RAW   Each ANTENNA   ANTENNA 4G - LTE
  COMMON   800-34017-300   REFLECTOR AND PCB ASSY,2.6m,TRIBAND LTE   200   RAW  
Each ANTENNA   ANTENNA 4G - LTE   COMMON   800-34021-001   800;PATCH ASSY DB
ALXT & AXCM   1150   RAW   Each ANTENNA   ANTENNA 4G - LTE   ANTENNA STOCKHOLM  
800-34022-001   SA,AEDT HIGH BAND LOWER,2.6m,RoHS COMP   98   RAW   Each ANTENNA
  ANTENNA 4G - LTE   ANTENNA STOCKHOLM   800-34054-001   SA,AEDT ASSY,LOW
BAND,2.6m,RoHS COMP   110   RAW   Each ANTENNA   ANTENNA 4G - LTE   COMMON  
800-34062-001   SA,VHB,PATCH ASSEMBLY SINGLE BAND,STOCKHOLM,RoHS COMP   1739  
RAW   Each ANTENNA   ANTENNA 4G - LTE   COMMON   800-34062-101   SA,VHB,PATCH
ASSEMBLY SINGLE BAND,STOCKHOLM,RoHS COMP   70   RAW   Each ANTENNA   ANTENNA 4G
- LTE   COMMON   800-34062-200   SA,VHB,PATCH ASSEMBLY SINGLE
BAND,STOCKHOLM,RoHS COMP   5   RAW   Each ANTENNA   ANTENNA 4G - LTE   COMMON  
800-34062-201   SA,VHB,PATCH ASSEMBLY SINGLE BAND,STOCKHOLM,RoHS COMP   60   RAW
  Each ANTENNA   ANTENNA 4G - LTE   COMMON   800-34622-001   SA,TRANSITION
RG402/RG405 PCB ASSY,STOCKHOLM,ROHS COMP   120   RAW   Each ANTENNA   ANTENNA 4G
- LTE   COMMON   800-34622-200   SA,TRANSITION RG402/RG405 PCB
ASSY,STOCKHOLM,ROHS COMP   5   RAW   Each ANTENNA   ANTENNA 4G - LTE   ANTENNA
STOCKHOLM   800-34686-300   SA,REFLECTOR ADHERED PCB ASSY,2.0m,TRIBAND LTE   30
  RAW   Each ANTENNA   ANTENNA 4G - LTE   ANTENNA STOCKHOLM II   800-34686-900  
SA,REFLECTOR ADHERED PCB ASSY,2.0m,TRIBAND LTE   13   RAW   Each ANTENNA  
ANTENNA 4G - LTE   COMMON   800-34862-001   PATCH ASSY,LBB65,KEEBLER,AIRSTRIP  
300   RAW   Each ANTENNA   ANTENNA 4G - LTE   ANTENNA STOCKHOLM II  
800-35499-200   LB,PATCH ASSEMBLY,RoHS COMP   5   RAW   Each Not Assigned   Not
Assigned   Not Assigned   800-35500-410   SA,DB,PATCH ASSEMBLY-1,VHB/LB,RoHS
COMP   20   RAW   Each Not Assigned   Not Assigned   Not Assigned  
800-35500-510   SA,DB,PATCH ASSEMBLY-2,VHB/LB,RoHS COMP   20   RAW   Each Not
Assigned   Not Assigned   Not Assigned   800-35502-510   PATCH ASSEMBLY-1,DB
STOCKHOLM 1.4m   1   RAW   Each ANTENNA   ANTENNA 4G - LTE   ANTENNA STOCKHOLM  
800-35695-001   PATCH ASSY,DB,LOWER REFLECTOR,ROHS COMP   52   RAW   Each
ANTENNA   ANTENNA 4G - LTE   ANTENNA STOCKHOLM   800-35698-001   PATCH
ASSY,DB,LOWER REFLECTOR-1,ROHS COM   55   RAW   Each ANTENNA   ANTENNA 4G - LTE
  ANTENNA KANSAS TRIPLE BAND W-IRET   800-35841-101   SA,SPLITTER PCB
ASSY,LB,DBB90,GLENRIDGE,ROHS COMP   190   RAW   Each ANTENNA   ANTENNA 4G - LTE
  ANTENNA STOCKHOLM   800-35930-001   PATCH ASSY,DB,LOWER REFLECTOR-2,ROHS COMP
  104   RAW   Each ANTENNA   ANTENNA 4G - LTE   ANTENNA STOCKHOLM II  
800-36860-100   PATCH ASSEMBLY,HB STOCKHOLM 1.4m   5   RAW   Each ANTENNA  
ANTENNA 4G - LTE   ANTENNA OMAHA DUAL BAND W-IRET   800-36920-001  
SA,REFLECTOR,ADHERED PCB,TBB65,2.6m,OMAHA,RoHS COMP   120   RAW   Each ANTENNA  
ANTENNA 4G - LTE   ANTENNA OMAHA DUAL BAND W-IRET   800-36924-001   SA,GABLE
ASSY,LOWER,TBB65,OMAHA,ROHS COMP   150   RAW   Each ANTENNA   ANTENNA 4G - LTE  
ANTENNA OMAHA DUAL BAND W-IRET   800-36933-001   SA,CLUTCH MECHANISM ASSY,TRIPLE
BAND,ROHS COMP   70   RAW   Each ANTENNA   ANTENNA 4G - LTE   ANTENNA STOCKHOLM
II   800-37157-001   SA,GABLE ASSY,LOWER,STOCKHOLM-II,ROHS COMP   40   RAW  
Each ANTENNA   ANTENNA 4G - LTE   COMMON   800-37732-001   SA,OPERATING
ROD,HB,UPPER,STOCKHOLM,2.0m,RoHS COMP   70   RAW   Each ANTENNA   ANTENNA 4G -
LTE   COMMON   800-37823-001   SA,OPERATING ROD,HB,LOWER,STOCKHOLM,2.0m,RoHS
COMP   70   RAW   Each ANTENNA   ANTENNA 4G - LTE   COMMON   800-37826-001  
SA,OPERATING ROD,LB,STOCKHOLM,2.0m,RoHS COMP   70   RAW   Each ANTENNA   ANTENNA
4G - LTE   ANTENNA OMAHA DUAL BAND W-IRET   800-37849-001   SA,REFLECTOR,ADHERED
PCB,DBB65,2.6m,OMAHA,ROHS COMP   36   RAW   Each ANTENNA   ANTENNA 4G - LTE  
ANTENNA OMAHA DUAL BAND W-IRET   800-37852-001   SA,GABLE
ASSY,LOWER,DBB65,OMAHA,ROHS COMP   214   RAW   Each

 

Page 42 of 51



--------------------------------------------------------------------------------

WU Family

 

WU Group

 

WU Name

 

Item Number

 

Item Number Description

 

Proposed
Final Sale Qty

 

Inventory Location

 

UOM

ANTENNA   ANTENNA 4G - LTE   ANTENNA OMAHA DUAL BAND W-IRET   800-37858-001  
PATCH ASSY-1,DB,OMAHA,ROHS COMP   43   RAW   Each ANTENNA   ANTENNA 4G - LTE  
ANTENNA OMAHA DUAL BAND W-IRET   800-37858-010   PATCH ASSY-2,DB,OMAHA,ROHS COMP
  399   RAW   Each ANTENNA   ANTENNA 4G - LTE   ANTENNA OMAHA DUAL BAND W-IRET  
800-37858-020   PATCH ASSY-3,DB,OMAHA,ROHS COMP   43   RAW   Each ANTENNA  
ANTENNA 4G - LTE   ANTENNA OMAHA DUAL BAND W-IRET   800-37858-030   PATCH
ASSY-4,DB,OMAHA,ROHS COMP   215   RAW   Each ANTENNA   ANTENNA 4G - LTE  
ANTENNA OMAHA DUAL BAND W-IRET   800-37858-050   PATCH ASSY-6,DB,OMAHA,ROHS COMP
  558   RAW   Each ANTENNA   ANTENNA 4G - LTE   COMMON   800-37949-001  
SA,OPERATING ROD,HB,LOWER,STOCKHOLM,1.4m,RoHS COMP   20   RAW   Each ANTENNA  
ANTENNA 4G - LTE   COMMON   800-37951-001   SA,OPERATING
ROD,LB,STOCKHOLM,1.4m,RoHS COMP   20   RAW   Each ANTENNA   ANTENNA 4G - LTE  
COMMON   800-37982-001   SA,OPERATING ROD,HB,UPPER,STOCKHOLM,2.6m,RoHS COMP  
233   RAW   Each ANTENNA   ANTENNA 4G - LTE   COMMON   800-38005-001  
SA,OPERATING ROD,HB,LOWER,STOCKHOLM,2.6m,RoHS COMP   253   RAW   Each ANTENNA  
ANTENNA 4G - LTE   COMMON   800-38012-001   SA,OPERATING
ROD,LB,STOCKHOLM,2.6m,RoHS COMP   233   RAW   Each Not Assigned   Not Assigned  
Not Assigned   800-38136-001   PATCH ASSY,HBB65,GLENRIDGE AIRSTRIP   123   RAW  
Each ANTENNA   ANTENNA 4G - LTE   ANTENNA IGOR   800-38235-002   BOTTOM GABLE
ASSEMBLY,IGOR,ROHS COMP   28   RAW   Each ANTENNA   ANTENNA 4G - LTE   ANTENNA
STOCKHOLM   800-38677-070   SA,INTEGRATED DIPLEXER ASSEMBLY,STOCKHOLM,ROHS COMP
  25   RAW   Each ANTENNA   ANTENNA 4G - LTE   ANTENNA STOCKHOLM   800-38677-200
  SA,INTEGRATED DIPLEXER ASSEMBLY,STOCKHOLM,ROHS COMP   338   RAW   Each ANTENNA
  ANTENNA 4G - LTE   ANTENNA IGOR   800-38960-002   HIGH BAND PATCH
ASSEMBLY,IGOR,ROHS COMP   440   RAW   Each Not Assigned   Not Assigned   Not
Assigned   800-39014-001   ASSY,LOW-PASS,MIRAGE 900   432   RAW   Each Not
Assigned   Not Assigned   Not Assigned   800-39015-001   ASSY,LOW-PASS,MIRAGE
1800   460   RAW   Each Not Assigned   Not Assigned   Not Assigned  
800-39016-001   ASSY,LOW-PASS,MIRAGE 2100   176   RAW   Each ANTENNA   ANTENNA
4G - LTE   ANTENNA STOCKHOLM II   800-39033-001   SA,DB,PATCH
ASSEMBLY,VHB/LB,RoHS COMP   18   RAW   Each ANTENNA   ANTENNA 4G - LTE   ANTENNA
STOCKHOLM II   800-39033-002   SA,DB,PATCH ASSEMBLY-2,VHB/LB,RoHS COMP   9   RAW
  Each ANTENNA   ANTENNA 4G - LTE   ANTENNA STOCKHOLM II   800-39033-050  
SA,DB,PATCH ASSEMBLY,VHB/LB,RoHS COMP   7   RAW   Each ANTENNA   ANTENNA 4G -
LTE   ANTENNA STOCKHOLM II   800-39040-001   PATCH ASSY,DB,LOWER
REFLECTOR-1,ROHS COMP   20   RAW   Each ANTENNA   ANTENNA 4G - LTE   ANTENNA
STOCKHOLM II   800-39040-002   PATCH ASSY,DB,LOWER REFLECTOR-2,ROHS COMP   8  
RAW   Each ANTENNA   ANTENNA 4G - LTE   ANTENNA STOCKHOLM II   800-39040-003  
PATCH ASSY,DB,LOWER REFLECTOR-3,ROHS COMP   8   RAW   Each ANTENNA   ANTENNA 4G
- LTE   ANTENNA STOCKHOLM II   800-39040-004   PATCH ASSY,DB,LOWER
REFLECTOR-4,ROHS COMP   8   RAW   Each ANTENNA   ANTENNA 4G - LTE   ANTENNA IGOR
  800-39175-004   REFLECTOR AND PCB ASSEMBLY,1.4M,IGOR,ROHS COMP   28   RAW  
Each Not Assigned   Not Assigned   Not Assigned   800-39262-201   REFLECTOR
ASSY,TB90,6-PORT,DB,1.8m   10   RAW   Each Not Assigned   Not Assigned   Not
Assigned   800-39264-201   REFLECTOR ASSY,TB90,6-PORT,HB,1.8m   10   RAW   Each
ANTENNA   ANTENNA 4G - LTE   ANTENNA KANSAS TRIPLE BAND W-IRET   800-39356-201  
PATCH ASSY,TB90,HB,KANSAS   103   RAW   Each ANTENNA   ANTENNA 4G - LTE  
ANTENNA KANSAS TRIPLE BAND W-IRET   800-39357-201   PATCH ASSY,TB90,DB,KANSAS  
46   RAW   Each ANTENNA   ANTENNA 4G - LTE   ANTENNA KANSAS TRIPLE BAND W-IRET  
800-39357-202   PATCH ASSY,TB90,DB,KANSAS   80   RAW   Each ANTENNA   ANTENNA 4G
- LTE   ANTENNA IGOR   800-39379-002   PATCH ASSY,LBB65,IGOR AIRSTRIP   56   RAW
  Each ANTENNA   ANTENNA 4G - LTE   ANTENNA IGOR   800-39380-001   PATCH
ASSY,DBB65,IGOR,AIRSTRIP   28   RAW   Each ANTENNA   ANTENNA 4G - LTE   ANTENNA
IGOR   800-39380-002   PATCH ASSY,DBB65,IGOR,AIRSTRIP   28   RAW   Each Not
Assigned   Not Assigned   Not Assigned   800-39423-002   SA,REFLECTOR ADHERED
PCB ASSY,0.7m,TRIBAND LTE   25   RAW   Each ANTENNA   ANTENNA 4G - LTE   ANTENNA
STOCKHOLM II   800-39562-001   SA,OPERATING ROD,HB,UPPER,STOCKHOLM,1.4m,RoHS
COMP   20   RAW   Each ANTENNA   ANTENNA 4G - LTE   ANTENNA STOCKHOLM  
800-39598-001   SA,GABLE ASSY,LOWER,ALXT 65   25   RAW   Each Not Assigned   Not
Assigned   Not Assigned   800-39844-001   SA,OPERATING ROD,HB LOWER,ALXT
2.0m,RoHS COMP   19   RAW   Each Not Assigned   Not Assigned   Not Assigned  
800-39845-001   SA,OPERATING ROD,LB,ALXT 65,2.0m,RoHS COMP   19   RAW   Each Not
Assigned   Not Assigned   Not Assigned   800-39846-001   SA,OPERATING ROD,HB
UPPER,ALXT 65, 2.0m,RoHS COMP   19   RAW   Each ANTENNA   ANTENNA 4G - LTE  
ANTENNA IGOR   800-39872-001   PATCH ASSY,DBB65,IGOR,AIRSTRIP   28   RAW   Each
ANTENNA   ANTENNA 4G - LTE   ANTENNA IGOR   800-39872-101   PATCH
ASSY,DBB65,IGOR,AIRSTRIP   28   RAW   Each ANTENNA   ANTENNA 4G - LTE   ANTENNA
IGOR   800-39873-001   PATCH ASSY,DBB65,IGOR,AIRSTRIP   28   RAW   Each ANTENNA
  ANTENNA 4G - LTE   ANTENNA IGOR   800-39874-001   PATCH ASSY,LBB65,IGOR
AIRSTRIP   28   RAW   Each ANTENNA   ANTENNA 4G - LTE   ANTENNA IGOR  
800-39874-101   PATCH ASSY,LBB65,IGOR AIRSTRIP   28   RAW   Each ANTENNA  
ANTENNA 4G - LTE   ANTENNA IGOR   800-39875-001   PATCH ASSY,LBB65,IGOR AIRSTRIP
  28   RAW   Each ANTENNA   ANTENNA 4G - LTE   ANTENNA OMAHA DUAL BAND W-IRET  
800-39925-526   SA,AEDT LOW BAND TWIN BOX WITH RF CABLES,GEAR BOX AND
BRACKETS,DBB,2.6m,ROHS COMP   2   RAW   Each ANTENNA   ANTENNA 4G - LTE  
ANTENNA KANSAS TRIPLE BAND W-IRET   800-40145-101   PATCH ASSY,KANSAS,TB90,TOP  
70   RAW   Each ANTENNA   ANTENNA 4G - LTE   ANTENNA KANSAS TRIPLE BAND W-IRET  
800-40145-102   PATCH ASSY,KANSAS,TB90,TOP   62   RAW   Each Not Assigned   Not
Assigned   Not Assigned   800-40146-101   PATCH ASSY,KANSAS,TB90,MID   56   RAW
  Each ANTENNA   ANTENNA LEGACY   ANTENNA SINGLE BAND INDIA CR6   800-40187-001
  SA,PATCH ASSEMBLY,2.0m,LBB65 FET,RoHS COMP   240   RAW   Each COMBINER  
COMBINER 4G - LTE   COMBINER ROXBURY   800-40313-001   CONDUCTOR DC COIL
ASSY,COMMON,ROXBURY   327   RAW   Each COMBINER   COMBINER 4G - LTE   COMBINER
ROXBURY   800-40314-001   CONDUCTOR DC COIL ASSY,HIGH PORT,ROXBURY   270   RAW  
Each COMBINER   COMBINER 4G - LTE   COMBINER ROXBURY   800-40315-001   CONDUCTOR
DC COIL ASSY,LOW PORT,ROXBURY   305   RAW   Each Not Assigned   Not Assigned  
Not Assigned   800-41279-003   SA,OPERATING ROD,HB,KANSAS,TB90,RoHS COMP   160  
RAW   Each Not Assigned   Not Assigned   Not Assigned   800-41573-001   PATCH
ASSY,DBB65,IGOR,AIRSTRIP,ROHS COMP   210   RAW   Each Not Assigned   Not
Assigned   Not Assigned   800-41573-002   PATCH ASSY,DBB65,IGOR,AIRSTRIP,ROHS
COMP   90   RAW   Each Not Assigned   Not Assigned   Not Assigned  
800-41630-001   PATCH ASSY,LBB65,IGOR AIRSTRIP   210   RAW   Each

 

Page 43 of 51



--------------------------------------------------------------------------------

WU Family

 

WU Group

 

WU Name

 

Item Number

 

Item Number Description

 

Proposed
Final Sale Qty

 

Inventory Location

 

UOM

Not Assigned   Not Assigned   Not Assigned   800-41630-002   PATCH
ASSY,LBB65,IGOR AIRSTRIP   210   RAW   Each Not Assigned   Not Assigned   Not
Assigned   800-41630-003   PATCH ASSY,LBB65,IGOR AIRSTRIP   380   RAW   Each Not
Assigned   Not Assigned   Not Assigned   800-41630-004   PATCH ASSY,LBB65,IGOR
AIRSTRIP   950   RAW   Each Not Assigned   Not Assigned   Not Assigned  
800-41921-001   PATCH ASSY-1,DB,OMAHA,ROHS COMP   85   RAW   Each Not Assigned  
Not Assigned   Not Assigned   800-41921-010   PATCH ASSY-2,DB,OMAHA,ROHS COMP  
300   RAW   Each Not Assigned   Not Assigned   Not Assigned   800-41921-020  
PATCH ASSY-3,DB,OMAHA,ROHS COMP   300   RAW   Each Not Assigned   Not Assigned  
Not Assigned   800-41921-030   PATCH ASSY-4,DB,OMAHA,ROHS COMP   900   RAW  
Each Not Assigned   Not Assigned   Not Assigned   800-42017-001   CONDUCTOR DC
COIL ASSY,HIGH PORT,ROXBURY,CM1015   10   RAW   Each Not Assigned   Not Assigned
  Not Assigned   800-42017-002   CONDUCTOR DC COIL ASSY,HIGH PORT,ROXBURY,CM1002
  10   RAW   Each Not Assigned   Not Assigned   Not Assigned   800-42262-001  
PATCH ASSY,DBB65,KANSAS P40,ROHS COMP   100   RAW   Each Not Assigned   Not
Assigned   Not Assigned   800-42298-201   SA,OPERATING ROD,LBB65 MET,2.0m,RoHS
COMP   35   RAW   Each Not Assigned   Not Assigned   Not Assigned  
800-42299-201   SA,OPERATING ROD,LBB65 MET,2.6m,RoHS COMP   35   RAW   Each
COMMON   COMMON   COMMON   80660   100; Cover foil Aluminim   1273   SMALL  
Each COMMON   COMMON   COMMON   80876   Nut M6x0,75 6H   5848   RAW   Each Not
Assigned   Not Assigned   Not Assigned   82785.01   100; Trim Screw M6x0,75 L=12
  2064   RAW   Each Not Assigned   Not Assigned   Not Assigned   82785.02   100;
Trim Screw M6x0,75 L=16   516   RAW   Each FILTER   COMMON   COMMON   82785.03  
100; Trim Screw M6x0,75 L=20   688   RAW   Each Not Assigned   Not Assigned  
Not Assigned   82785.05   100; Trim Screw M6x0,75 L=14   1376   RAW   Each
FILTER   FILTER ALU   COMMON   82785.07   100; Trim Screw M6x0,75 L=10   1032  
RAW   Each Not Assigned   Not Assigned   Not Assigned   83313A   100; Duplex
Sleeve   1119   RAW   Each COMMON   COMMON   COMMON   900-00087-001   REGULATORY
LABEL,BAR CODE,1.00 x 4.00,ROHS COMP   86   SMALL   Each Not Assigned   Not
Assigned   Not Assigned   900-10390-001   LABEL,PACKAGING,NORTEL PRODUCTS   86  
SMALL   Each COMMON   COMMON   COMMON   900-18354-001   LABEL,ENVIRONMENTAL 50
YEAR PERIOD,1cm. by 1cm.,CHINA RoHS COMP   5324   RAW-PROTO   Each Not Assigned
  Not Assigned   Not Assigned   900-18871-001   LABEL,WEEE,ALCATEL-LUCENT   86  
SMALL   Each FILTER   FILTER ALU   COMMON   900-27067-001  
LABEL,STD,STK-X-44.45-26.5-X-W-POLYEST-GLOSSY,BLANK   64   SMALL   Each ANTENNA
  ANTENNA LEGACY   COMMON   90191   Screw K6S M8x10H A2-70   9146   RAW   Each
FILTER   FILTER MOTO   COMMON   902-0139   BODY, 27 x 27 x 11, MILD STEEL,
SILVER   655   RAW   Each Not Assigned   Not Assigned   Not Assigned   902-0209
  BODY   4   RAW-NPI   Each Not Assigned   Not Assigned   Not Assigned  
902-0228   FB-608-F1V1 BODY   400   RAW   Each MCU   MCU LEGACY   COMMON   90247
  Washer AZ 6,4 A4   59   SMALL   Each FILTER   FILTER MOTO   COMMON   903-0043
  COVER, M24 x 1,CR4 STEEL,NICKEL   736   RAW   Each FILTER   COMMON   COMMON  
903-0051   COVER,FR-026-F1V2 I/P LID   400   RAW   Each Not Assigned   Not
Assigned   Not Assigned   903-0061   LID   4   RAW-NPI   Each Not Assigned   Not
Assigned   Not Assigned   904-0076   MAGNET-20x1.2-CERAMIC_GRADE_8B-NI PL (PR)  
1326   CON-SSCI   Each FILTER   FILTER MOTO   COMMON   904-0088   MAGNET, 22.7 x
2.3,CM 8B, NI PL   476   RAW   Each Not Assigned   Not Assigned   Not Assigned  
904-0098   MAGNET (HOUSING)   99   RAW   Each Not Assigned   Not Assigned   Not
Assigned   904-0099   MAGNET (LID)   612   RAW   Each Not Assigned   Not
Assigned   Not Assigned   905-0022   POLE PIECE - DIA19.70 X 0.25 - SILVER PLAT
  404   RAW   Each PCBA COMPONENTS   PCBA COMPONENTS   PCBA COMPONENTS  
905-0056   POLE_PIECE-20x0.25-MILD_STEEL-Ag (PR)   442   CON-SSCI   Each FILTER
  FILTER MOTO   COMMON   905-0059   POLE PIECE, 22.9 x 0.5,MILD STEEL,SILVER  
1348   RAW   Each Not Assigned   Not Assigned   Not Assigned   905-0074   POLE
PIECE   290   RAW   Each Not Assigned   Not Assigned   Not Assigned   906-0009  
GARNETASS, 19.5/15.4X0.8 TTVG 1200   2576   RAW   Each ANTENNA   ANTENNA 4G -
LTE   COMMON   90633   Screw MCS 3X8 H PA6,6 30% GFR   2964   RAW   Each ANTENNA
  ANTENNA LEGACY   COMMON   90661.02   100; Plastic Plug   58   RAW   Each
FILTER   FILTER MOTO   COMMON   907-0066   GARNET,22 x 1, G113,PLATED 1 SIDE  
2966   RAW   Each Not Assigned   Not Assigned   Not Assigned   907-0067  
GARNET, 25.4 x 1, G113   981   RAW   Each COMMON   COMMON   COMMON   90892  
Screw M6S 6x30 A4;DIN 931/933   52   SMALL   Each Not Assigned   Not Assigned  
Not Assigned   9100-0002   LABEL 70X24 MM WHITE POLYESTER   895   SMALL   Each
Not Assigned   Not Assigned   Not Assigned   9100-0023   LBL WARNING-EARTH STUD
TRQ G3   30   SMALL   Each Not Assigned   Not Assigned   Not Assigned   910-0133
  COVER   5   RAW-NPI   Each Not Assigned   Not Assigned   Not Assigned  
910-0142   C CLIP DETAIL,ROHS COMP   89   RAW   Each COMMON   COMMON   COMMON  
91037   Screw MRT 3X8 A2-70 precoated ISO7045   50684   RAW   Each Not Assigned
  Not Assigned   Not Assigned   911-0212   CENTRE CONDUCTOR   295   RAW   Each
FILTER   FILTER MOTO   COMMON   911-0229   FB-032-F2V1 CENTRE CONDUCTOR   704  
RAW   Each FILTER   COMMON   COMMON   911-0266   FB-608-F1V2-CENTRE-CONDUCTOR  
494   RAW   Each ANTENNA   COMMON   COMMON   91181A   Label Antenna   8372  
RAW-PROTO   Each Not Assigned   Not Assigned   Not Assigned   912-0128   2 Hole
Flanged Load Detail, 150W, KDI   1843   RAW   Each ANTENNA   COMMON   COMMON  
91241   Screw RTS A4 TX ST 4,8x13   7297   RAW   Each

 

Page 44 of 51



--------------------------------------------------------------------------------

WU Family

 

WU Group

 

WU Name

 

Item Number

 

Item Number Description

 

Proposed
Final Sale Qty

 

Inventory Location

 

UOM

COMMON   COMMON   COMMON   913-0003   CONNECTOR, Rosenberger 53K-405-600-N4Au  
4   RAW   Each COMMON   COMMON   COMMON   913-0025   CONNECTOR, N Type Male
Radiall R 161 444   62   RAW   Each COMMON   COMMON   COMMON   913-0071  
CONNECTOR, QNC Type 23QN-50-0-12 , Huber   586   RAW   Each Not Assigned   Not
Assigned   Not Assigned   917-0197   CABLE_LOAD_SUBSTRATE-TLC31-.0310-CHCH  
1365   RAW   Each Not Assigned   Not Assigned   Not Assigned   950-0064   M2.5 x
10 TORX HD SCREW   86   SMALL   Each Not Assigned   Not Assigned   Not Assigned
  950-0095   SCREW,M2.5x6 TORX HD T8   84   SMALL   Each Not Assigned   Not
Assigned   Not Assigned   950-0102   M3*6 TORX HD T10 SCREW   68   SMALL   Each
Not Assigned   Not Assigned   Not Assigned   951-00068-401   SCREW,CAPTIVE,M2.5
DIA x 12 LONG, PANEL MOUNT   344   SMALL   Each Not Assigned   Not Assigned  
Not Assigned   963-0024   LABEL-19_DIA-3M8060_SILVER-(ELTRON)   1288   SMALL  
Each Not Assigned   Not Assigned   Not Assigned   963-0027   LABEL, BARCODE,
25x8, TCP541S   2352   RAW   Each COMMON   COMMON   COMMON   963-0028  
LABEL-BARCODE-13x6-TCP541S   5452   SMALL   Each COMMON   COMMON   COMMON  
963-0029   LABEL, BARCODE, 50x18, WHITE (ELTRON)   28020   RAW-PROTO   Each
ANTENNA   COMMON   COMMON   971-13110-201   Wrap 2175x353x250 SIS 210BC b/b  
142   VMI   Each ANTENNA   COMMON   COMMON   971-13111-001   Foam lower gable
ALXT/AXCM/ALVC   133   VMI   Each ANTENNA   COMMON   COMMON   971-13121-001  
Foam support   926   RAW   Each COMMON   COMMON   COMMON   971-14960-003  
Veneer pallet used in Wuxi site, size1200*800   6.24004   RAW   Each ANTENNA  
COMMON   COMMON   971-14960-025   Veneer pallet used in Wuxi site, size1470*830
  11.21   VMI   Each ANTENNA   ANTENNA LEGACY   COMMON   971-14960-056   Veneer
pallet used in Wuxi site, size2110*830   12   VMI   Each ANTENNA   COMMON  
COMMON   971-14960-059   Veneer pallet used in Wuxi site, size2210*750   12  
VMI   Each ANTENNA   COMMON   COMMON   971-14960-067   Veneer pallet used in
Wuxi site, size2430*750   9   VMI   Each ANTENNA   COMMON   COMMON  
971-14960-075   Veneer pallet used in Wuxi site, size2210*1000   3.5   RAW-PROTO
  Each ANTENNA   COMMON   COMMON   971-14960-076   Veneer pallet used in Wuxi
site, size2850*1000   2.1   VMI   Each ANTENNA   ANTENNA LEGACY   ANTENNA QUAD
900 SINGLE BAND   971-14960-077   Veneer pallet used in Wuxi site, size2450*1000
  1   VMI   Each Not Assigned   Not Assigned   Not Assigned   971-14960-078  
Veneer pallet used in Wuxi site, size2040*910   10   VMI   Each ANTENNA  
ANTENNA 4G - LTE   ANTENNA IGOR   971-14960-084   Veneer pallet, size1620*1150  
20.625   VMI   Each Not Assigned   Not Assigned   Not Assigned   971-14960-085  
Veneer pallet, size2700*880   2.7   VMI   Each Not Assigned   Not Assigned   Not
Assigned   971-14960-086   VENEER PALLET,SIZE 2210*1150   24.2   VMI   Each Not
Assigned   Not Assigned   Not Assigned   971-16506-375   Card Board Box Inside
dims 375x213x116 FEFCO style 04027   178   RAW   Each TMA   TMA 4G - LTE  
COMMON   971-21836-001   PACKAGING BOX, UDO II   320   RAW   Each TMA   TMA 4G -
LTE   TMA UDO   971-21838-001   PACKAGING,ESD SUPPORT BOTTOM, UDO II   106   RAW
  Each TMA   TMA 4G - LTE   TMA UDO   971-21857-001   PACKAGING,ESD SUPPORT TOP,
UDO II   106   RAW   Each Not Assigned   Not Assigned   Not Assigned  
971-21858-001   PACKAGING BOX, DROMEDAR   60   RAW   Each Not Assigned   Not
Assigned   Not Assigned   971-21859-001   PACKAGING,ESD SUPPORT BOTTOM, DROMEDAR
  57   RAW   Each Not Assigned   Not Assigned   Not Assigned   971-21860-001  
PACKAGING,ESD SUPPORT TOP, DROMEDAR   57   RAW   Each FILTER   FILTER ALU  
COMMON   971-24990-001   CONTAINER-OUTSIDE PACKAGING,980X910X1060,CY141  
1.87477   RAW   Each TMA   COMMON   COMMON   971-26127-001  
PACKAGING,BOX,CARDBOARD,275 DW RSC,17 3/4X10 5/8X9 7/8,CY367   7   RAW   Each
Not Assigned   Not Assigned   Not Assigned   971-26524-101  
PACKAGING,BOX,CARDBOARD,275 DW RSC,21 7/8X10 5/8X9 1/2,TT08   234   RAW   Each
TMA   TMA 4G - LTE   TMA MARLBOROUGH   971-26524-201   ENDCAPS,X2 PER
SET,TT08,MARLBOROUGH   200   RAW   Each ANTENNA   COMMON   COMMON  
971-27058-002   ENDCAP,FOAM,BOTTOM   1   VMI   Each

ANTENNA

  ANTENNA 4G - LTE   COMMON   971-27601-110   WRAP,CARDBOARD,2845x471x280MM   5
  VMI   Each ANTENNA   ANTENNA 4G - LTE   COMMON   971-27601-200  
WRAP,CARDBOARD,2192x471x280MM   30   VMI   Each TMA   TMA 4G - LTE   TMA HALTI  
971-29046-001   PACKAGE SUPPORT BOTTOM,HALTI   274   RAW   Each TMA   TMA 4G -
LTE   TMA HALTI   971-29047-001   PACKAGE SUPPORT TOP,HALTI   230   RAW   Each
Not Assigned   Not Assigned   Not Assigned   971-34744-101   SHIPPING
BOX,SUMMIT,ROHS COMP   27   RAW   Each REPEATER   REPEATER NEXUS RT MID POWER  
REPEATER NEXUS RT MIRAGE   971-34910-001   SHIPPING BOX,MIRAGE II FILTER,ROHS
COMP   85   RAW   Each REPEATER   REPEATER NEXUS RT MID POWER   REPEATER NEXUS
RT MIRAGE   971-34911-001   CUSHION,FOAM,MIRAGE II FILTER,ROHS COMP   95   RAW  
Each TMA   TMA 4G - LTE   TMA ANACONDA   971-36807-001   FOAM INSERT
SET,ANACONDA,ROHS COMP   3   RAW   Each TMA   TMA 4G - LTE   TMA WHISTLER  
971-37943-002   SHIPPING BOX,13.19x10.63x6.88IN,WHISTLER 1,ROHS COMP   42   RAW
  Each TMA   TMA 4G - LTE   TMA WHISTLER   971-37944-002   CUSHION,FOAM,WHISTLER
1,ROHS COMP   84   RAW   Each COMBINER   COMBINER 4G - LTE   COMBINER ROXBURY  
971-38813-001   CARTON 453*318*230 ROXBURY   24   RAW   Each COMBINER   COMBINER
4G - LTE   COMBINER ROXBURY   971-38814-001   PACKING PAD ROXBURY   62   RAW  
Each ANTENNA   ANTENNA 4G - LTE   ANTENNA IGOR   971-39688-101   SHIPPING
BOX,IGOR 1.4M,1588x537x305MM,ROHS COMP   170   VMI   Each Not Assigned   Not
Assigned   Not Assigned   971-39688-201   SHIPPING BOX,IGOR
2.0M,2026x537x305MM,ROHS COMP   82   VMI   Each ANTENNA   ANTENNA 4G - LTE  
ANTENNA IGOR   971-39689-101   FOAM END CAP,TOP,IGOR,ROHS COMP   100   VMI  
Each ANTENNA   ANTENNA 4G - LTE   ANTENNA IGOR   971-39689-201   FOAM END
CAP,BOTTOM,IGOR,ROHS COMP   150   VMI   Each Not Assigned   Not Assigned   Not
Assigned   971-39689-301   FOAM END CAP,BOTTOM,IGOR,ROHS COMP   60   VMI   Each
ANTENNA   ANTENNA 4G - LTE   ANTENNA IGOR   971-39792-101   CENTER
SUPPORT,CORRUGATED,IGOR,ROHS COMP   200   VMI   Each ANTENNA   ANTENNA 4G - LTE
  ANTENNA IGOR   971-40074-002   POLYETHELYNE FOAM BLOCK,ROHS COMP.   335   VMI
  Each

 

Page 45 of 51



--------------------------------------------------------------------------------

WU Family

 

WU Group

 

WU Name

 

Item Number

 

Item Number Description

 

Proposed
Final Sale Qty

 

Inventory Location

 

UOM

Not Assigned   Not Assigned   Not Assigned   972-00001-001  
LABEL,PRE-PRINTED,CE-MARK 1/2 x 1/2 WHT MYLAR W/ BLK LETTERS   86   SMALL   Each
Not Assigned   Not Assigned   Not Assigned   A1000127   Plastic Cap(for
7/16Female Con   120   RAW   Each COMMON   COMMON   COMMON   C75-00005  
LABEL-WC-150x100MM-WT-BLANK   646.94785   SMALL   Each FILTER   FILTER ALU  
COMMON   C85-00066   OUT BOX 1130*1015*1090mm CY146   17.13633   RAW   Each
FILTER   FILTER ALU   COMMON   C85-00071   OUT BOX 1120*980*200mm
CY098/CY105/CY147   5.33348   RAW   Each Not Assigned   Not Assigned   Not
Assigned   D000572   100; Screw tuning M6x0,5 L25   1639   SMALL   Each Not
Assigned   Not Assigned   Not Assigned   D000573   100; Screw tuning M6x0,5 L30
  1403   RAW   Each Not Assigned   Not Assigned   Not Assigned   D000606   100;
Screw tuning M6x0,5 L20   3897   RAW   Each COMBINER   COMMON   COMMON   D000872
  100; Screw tuning M4x0,5 L25   19   RAW   Each COMBINER   COMMON   COMMON  
D000873   100; Screw tuning M4x0,5 L20   285   RAW   Each COMMON   COMMON  
COMMON   D100046   100; Washer Usit 5,7x10x1 EPD   70   RAW   Each Not Assigned
  Not Assigned   Not Assigned   D100120   100; Screw Tuning M6x0,5 L18   652  
RAW   Each COMMON   COMMON   COMMON   D100206   100; Sleeve 7/16 m   25   RAW  
Each Not Assigned   Not Assigned   Not Assigned   D100207   100; Sleeve 7/16 f  
328   RAW   Each COMMON   COMMON   COMMON   D100208   100; Nut Hex 32   470  
RAW   Each Not Assigned   Not Assigned   Not Assigned   D100342   100; Insulator
X-cpl D10 L20   4   RAW   Each TMA   TMA LEGACY LGP   COMMON   D100363   100;
Conductor Extractor B   7   RAW   Each TMA   TMA LEGACY LGP   COMMON   D100364  
100; Spacer Extractor   7   RAW   Each TMA   TMA LEGACY LGP   COMMON   D100366  
100; Conductor Filter B   7   RAW   Each TMA   TMA LEGACY LGP   COMMON   D100399
  Screw Tuning M6x0,5 L24   82   RAW   Each TMA   TMA LEGACY LGP   COMMON  
D100400   100; Screw tuning M6x0,5 L13   370   RAW   Each TMA   TMA LEGACY LGP  
COMMON   D100415   100; Pipe Draining   7   SMALL   Each TMA   TMA LEGACY LGP  
COMMON   D100432   100; Conductor Extractor C   7   RAW   Each TMA   TMA LEGACY
LGP   COMMON   D100496   100; Conductor Filter /LNA   14   RAW   Each COMMON  
COMMON   COMMON   D100506   100; Vent membrane D25/12   63   RAW   Each Not
Assigned   Not Assigned   Not Assigned   D100565-0180   100; Gasket d180   19  
RAW   Each Not Assigned   Not Assigned   Not Assigned   D100565-0215   100;
Gasket d215   1418   RAW   Each TMA   TMA LEGACY LGP   TMA LGP102XX  
D100565-0230   100; Gasket d230   14   RAW   Each Not Assigned   Not Assigned  
Not Assigned   D100565-0243   100; Gasket d243   1058   RAW   Each TMA   TMA
LEGACY LGP   COMMON   D100565-0300   100; Gasket d300   33   RAW   Each Not
Assigned   Not Assigned   Not Assigned   D100566   100; Screw Tuning M6x0,5 L22
  140   RAW   Each TMA   TMA LEGACY LGP   COMMON   D100607   100; Conductor
Extr. B   4   RAW   Each TMA   TMA LEGACY LGP   COMMON   D100615   Screw Tuning
M6x0,5 L19   303   RAW   Each Not Assigned   Not Assigned   Not Assigned  
D100621   100; Pipe Draining N13 L14   56   RAW   Each COMMON   COMMON   COMMON
  D100622   100; Screw tuning M6x0,5 L14,5   843   RAW   Each TMA   TMA LEGACY
LGP   COMMON   D100628   100; Screw Tuning M6x0,5 L8,6   4   RAW   Each Not
Assigned   Not Assigned   Not Assigned   D100633   100; Screw Tuning M6x0,5 L11r
nylon   1830   RAW   Each Not Assigned   Not Assigned   Not Assigned   D100651  
100; Nut Tuning M8x0,5 N10   342   RAW   Each Not Assigned   Not Assigned   Not
Assigned   D100716   Screw Tuning M6x0,5 L35   39   RAW   Each COMMON   COMMON  
COMMON   D100734   100; Screw Tuning M6x0,5 L22 r3   5955   RAW   Each Not
Assigned   Not Assigned   Not Assigned   D100758   100; Conductor Extractor D7,4
L27   589   RAW   Each Not Assigned   Not Assigned   Not Assigned   D100765  
100;MOUNTING CLIP,TMD SINGLE DCT   306   RAW   Each Not Assigned   Not Assigned
  Not Assigned   D100771   100; Cover   208   RAW   Each Not Assigned   Not
Assigned   Not Assigned   D100773   100; Screw Tuning M4 L24   862   RAW   Each
Not Assigned   Not Assigned   Not Assigned   D100775   100; Tube PTFE 7,47x0,38
L29,5   420   RAW   Each Not Assigned   Not Assigned   Not Assigned   D100853  
100; Screw Tuning M6x0,5 L10   561   RAW   Each Not Assigned   Not Assigned  
Not Assigned   D100876   100; Screw tuning M10x0,75 L12   154   RAW   Each Not
Assigned   Not Assigned   Not Assigned   D100877   100; Screw Tuning M6x0,5 L11
  5305   RAW   Each Not Assigned   Not Assigned   Not Assigned   D100898   Screw
Tuning M10x0,75x20   104   RAW   Each COMMON   COMMON   COMMON   D100905   100;
Vent membrane   6796   RAW   Each Not Assigned   Not Assigned   Not Assigned  
D101023   100; Nut tuning M8x0,75   983   RAW   Each TMA   TMA LEGACY LGP   TMA
LGP102XX   D101052   100; Conductor Extractor A   7   RAW   Each TMA   TMA
LEGACY LGP   TMA LGP102XX   D101053   100; Conductor Filter A   7   RAW   Each
Not Assigned   Not Assigned   Not Assigned   D101101   100; Screw Tuning M6x0,5
L11 r   4847   RAW   Each Not Assigned   Not Assigned   Not Assigned   D101128  
100; Screw Tuning M4 L18   366   SMALL   Each Not Assigned   Not Assigned   Not
Assigned   D101164   100; Insulator PTFE D16 L12,2   39   RAW   Each TMA   TMA
LEGACY LGP   TMA LGP192XX   D101200   100; Resonator D11/17 L56,1 M4   26   RAW
  Each Not Assigned   Not Assigned   Not Assigned   D101243   100; Insulator CIN
UMTS   656   RAW   Each

 

Page 46 of 51



--------------------------------------------------------------------------------

WU Family

 

WU Group

 

WU Name

 

Item Number

 

Item Number
Description

 

Proposed
Final Sale Qty

 

Inventory Location

 

UOM

Not Assigned   Not Assigned   Not Assigned   D102011   100; Screw Tuning M6x0,5
L18 R3   1443   SMALL   Each COMMON   COMMON   COMMON   D102045   100; Vent
membrane   4440   SMALL   Each COMBINER   COMMON   COMMON   D102055   100; Lid
Filter   19   RAW   Each COMBINER   COMMON   COMMON   D102056   100; Resonator
D16 D11 L28.3   171   RAW   Each COMBINER   COMMON   COMMON   D102057   100;
Resonator D11 L26.8   114   RAW   Each COMBINER   COMMON   COMMON   D102058  
100; Conductor D5 L18,5   38   RAW   Each COMBINER   COMMON   COMMON   D102059  
100; Conductor D5 L57,5   19   RAW   Each COMBINER   COMMON   COMMON   D102060  
100; Insulator PTFE D16 L11,3   38   RAW   Each Not Assigned   Not Assigned  
Not Assigned   D102061   100; Insulator PTFE D16 L35   52   RAW   Each COMBINER
  COMMON   COMMON   D102063   100; Screw Tuning M8x0.5 L19 Ag   19   RAW   Each
COMBINER   COMMON   COMMON   D102064   100; Rod D5 L36 M3   19   RAW   Each
COMBINER   COMMON   COMMON   D102065   100; Capacitor X-cpl   19   RAW   Each
COMBINER   COMMON   COMMON   D102074   100; Insulator X-cpl D10 L20   19   RAW  
Each COMMON   COMMON   COMMON   D102154   100; Gasket 7-16,ROHS COMP   4965  
RAW   Each Not Assigned   Not Assigned   Not Assigned   D102155   CON RF 7-16 F
STR M3   66   RAW   Each TMA   COMMON   COMMON   D102201   100; Lid Cover
(RET-hole)   236   RAW   Each COMBINER   COMMON   COMMON   D102231   100;
Conductor Extractor B D8 L28   57   RAW   Each COMMON   COMMON   COMMON  
D102233   100; Clip Mounting   1134   RAW   Each Not Assigned   Not Assigned  
Not Assigned   D102244   100; Screw Tuning M10x0,75 L8,6   5197   RAW   Each Not
Assigned   Not Assigned   Not Assigned   D102269   100; Gasket Cond Layer ID47  
656   RAW   Each COMBINER   COMMON   COMMON   D102319   100; Resonator D11x26.2
  38   RAW   Each COMBINER   COMMON   COMMON   D102320   100; Nut Tuning M4x0,5
N6 H6,2   20   RAW   Each TMA   TMA LEGACY LGP   TMA LGP192XX   D102344   100;
Lid Shield 144x81,5x9   13   RAW   Each Not Assigned   Not Assigned   Not
Assigned   D102362   100; Conductor Filter D10 L32,5   29   RAW   Each COMBINER
  COMMON   COMMON   D102419   100; Resonator D11 L27.5   19   RAW   Each
COMBINER   COMMON   COMMON   D102473   100; Screw Tuning M8x0.5 L14 Ag   323  
SMALL   Each COMMON   COMMON   COMMON   D102559   100; Gasket 25x25 d20 EPDM 70
  352   RAW   Each COMBINER   COMMON   COMMON   D102684   100; Tube PTFE
3,76x0,2 L30   57   RAW   Each Not Assigned   Not Assigned   Not Assigned  
D102718   100; Spacer M5-M3 L7   10846   RAW   Each TMA   TMA LEGACY LGP   TMA
LGP214XX   D102818   100; Tube PTFE D5,5 d5 L21   10   RAW   Each Not Assigned  
Not Assigned   Not Assigned   D102859   100; Screw Tuning M6x0,5 L9,5 nylon  
928   RAW   Each Not Assigned   Not Assigned   Not Assigned   D102897   100;
Conductor N8 L23   104   RAW   Each TMA   TMA LEGACY LGP   COMMON   D102908  
100; Rod D6 L35 M4   78   RAW   Each TMA   TMA LEGACY LGP   TMA LGP192XX  
D103058   100; Rod D6 L60 M4   39   RAW   Each Not Assigned   Not Assigned   Not
Assigned   D103077   100; Conductor RF female L46,2   280   RAW   Each Not
Assigned   Not Assigned   Not Assigned   D103078   100; Conductor RF male L52,2
  280   RAW   Each TMA   TMA LEGACY LGP   COMMON   D103106   100; Resonator D25
D16 L58   8   RAW   Each TMA   TMA LEGACY LGP   COMMON   D103109   100;
Resonator D14 L63   16   RAW   Each TMA   TMA LEGACY LGP   COMMON   D103110  
100; Resonator D25 D16 L58.8   12   RAW   Each Not Assigned   Not Assigned   Not
Assigned   D103140   100; Tube PTFE 3,76x0,2 L20   172   RAW   Each TMA   TMA
LEGACY LGP   TMA LGP174XX   D103174   100; Lid filter Herbert   4   RAW   Each
TMA   TMA LEGACY LGP   COMMON   D103180   100; Resonator D20 L47 Steel   24  
RAW   Each TMA   TMA LEGACY LGP   COMMON   D103181   100; Conductor Ant B   4  
RAW   Each TMA   TMA LEGACY LGP   COMMON   D103182   100; Conductor Extractor A
  4   RAW   Each TMA   TMA LEGACY LGP   COMMON   D103196   100; Insulator PTFE
D16 L22   4   RAW   Each TMA   TMA LEGACY LGP   COMMON   D103197   100; Rod D6
L67   8   RAW   Each TMA   TMA LEGACY LGP   TMA LGP174XX   D103210   100;
Conductor D6 L49,5   4   RAW   Each TMA   TMA LEGACY LGP   COMMON   D103211  
100; Conductor D6 L33.8   4   RAW   Each TMA   TMA LEGACY LGP   COMMON   D103229
  100; Conductor 107.5x5x2   39   RAW   Each TMA   TMA LEGACY LGP   COMMON  
D103233   100; Conductor D5 D6 L25.9   29   RAW   Each TMA   TMA LEGACY LGP  
COMMON   D103300   100; Resonator D14 L48   8   RAW   Each TMA   TMA LEGACY LGP
  COMMON   D103331   100; Conductor D6 D5 L17.8   10   RAW   Each TMA   TMA
LEGACY LGP   COMMON   D103332   100; Conductor D6 L31.5   10   RAW   Each TMA  
TMA LEGACY LGP   COMMON   D103353   Screw Tuning M8x0,75 D7 L73   8   RAW   Each
TMA   TMA LEGACY LGP   COMMON   D103436   100; Lid Shield 175.2x75.5   4   RAW  
Each TMA   TMA LEGACY LGP   COMMON   D103565   100; Resonator D7 D11 D18 L30  
69   RAW   Each TMA   TMA LEGACY LGP   COMMON   D103566   100; Resonator D8 D11
D18 L30   126   RAW   Each TMA   TMA LEGACY LGP   COMMON   D103567   100;
Resonator D9 D11 D18 L30   39   RAW   Each

 

Page 47 of 51



--------------------------------------------------------------------------------

WU Family

 

WU Group

 

WU Name

 

Item Number

 

Item Number
Description

 

Proposed
Final Sale Qty

 

Inventory Location

 

UOM

TMA   TMA LEGACY LGP   COMMON   D103571   100; Resonator D15.5 D10 L24.2   117  
RAW   Each TMA   TMA LEGACY LGP   COMMON   D103572   100; Resonator D15.5 D10
L24.7   39   RAW   Each TMA   TMA LEGACY LGP   COMMON   D103663   100; Pin
M8x0,75 D5 D4 L41   29   RAW   Each TMA   TMA LEGACY LGP   COMMON   D103664  
100; Resonator D10 D11 D18 L30   29   RAW   Each Not Assigned   Not Assigned  
Not Assigned   D103747   100; Isolator PTFE D16-4.8 L80   52   RAW   Each Not
Assigned   Not Assigned   Not Assigned   D103802   100; Conduc Ant   52   RAW  
Each TMA   TMA LEGACY LGP   COMMON   D103842   100; Pin M6x0.5 D4.5 L40   39  
RAW   Each Not Assigned   Not Assigned   Not Assigned   D103849   100; Conductor
Filter-LNA D11 L39   1009   RAW   Each TMA   TMA LEGACY LGP   TMA LGP192XX  
D103866   100; Conductor Filter-LNA L56,5   13   RAW   Each TMA   TMA LEGACY LGP
  TMA LGP192XX   D103892   100; Resonator D11/15 L56,5   26   RAW   Each TMA  
TMA LEGACY LGP   TMA LGP192XX   D103893   100; Resonator D12 d6 L57,7   104  
RAW   Each TMA   TMA LEGACY LGP   TMA LGP192XX   D103894   100; Resonator D10 d6
L58,4   91   RAW   Each Not Assigned   Not Assigned   Not Assigned   D103954  
100; Insulator X-cpl PPO   39   RAW   Each TMA   TMA LEGACY LGP   COMMON  
D103984   100; Screw Tuning M8x0,75 L12   8   RAW   Each TMA   TMA LEGACY LGP  
COMMON   D103996   100; Resonator D7 D11 D18 d3 L30   39   RAW   Each TMA   TMA
LEGACY LGP   COMMON   D104027   100; Capacitor X-cpl D4 D5 L23   4   RAW   Each
TMA   TMA LEGACY LGP   TMA LGP174XX   D104029   100; Overlay 349x139x0,2
Powerwave   4   RAW   Each TMA   TMA LEGACY LGP   TMA LGP192XX   D104132   100;
Resonator D12 L44,2 M4   13   RAW   Each Not Assigned   Not Assigned   Not
Assigned   D104133   100; Insulator L43,1 D17,9   223   RAW   Each Not Assigned
  Not Assigned   Not Assigned   D104134   100; Insulator L33,6 D17,9   405   RAW
  Each Not Assigned   Not Assigned   Not Assigned   D104136   100; Conductor
7/16 female L48,1   337   RAW   Each Not Assigned   Not Assigned   Not Assigned
  D104137   100; Conductor 7/16 female L60,6   275   RAW   Each TMA   TMA LEGACY
LGP   COMMON   D104146   100; Conductor D5 L7   78   RAW   Each Not Assigned  
Not Assigned   Not Assigned   D104195   100; Resonator D10 L33,2   5869   RAW  
Each Not Assigned   Not Assigned   Not Assigned   D104196   100; Rod D6 L39 M4  
2071   RAW   Each Not Assigned   Not Assigned   Not Assigned   D104209   100;
Resonator D10 d6 L27,2   2153   RAW   Each Not Assigned   Not Assigned   Not
Assigned   D104210   100; Capacitor L106 b6 t2   1032   RAW   Each Not Assigned
  Not Assigned   Not Assigned   D104264   Insulator D19,5 d5,5   979   SMALL  
Each TMA   TMA LEGACY LGP   TMA LGP192XX   D104271   100; Conductor Filter-LNA
D11 L70   13   RAW   Each Not Assigned   Not Assigned   Not Assigned   D104310  
100; Lid Shield 105.9x7x63,2   1030   RAW   Each Not Assigned   Not Assigned  
Not Assigned   D104359   100; Screw tuning M6x0,5 L43 l33 D5   997   RAW   Each
Not Assigned   Not Assigned   Not Assigned   D104360   100; Spacer L7 D5 d3  
2312   RAW   Each Not Assigned   Not Assigned   Not Assigned   D104415   100;
Resonator D10 L31,6   2429   RAW   Each CIN - CILOC   COMMON   COMMON   D104419
  100; Spacer CIN OD   48   RAW   Each Not Assigned   Not Assigned   Not
Assigned   D104439   100; Resonator D11 L32,8   2840   RAW   Each Not Assigned  
Not Assigned   Not Assigned   D104440   100; Resonator D11 L34,2   6730   RAW  
Each TMA   TMA LEGACY LGP   TMA LGP174XX   D104506   100; Screw Tuning M8x0,75
L8   12   RAW   Each Not Assigned   Not Assigned   Not Assigned   D104511   800;
Conductor DC Coil assy   452   RAW   Each TMA   TMA LEGACY LGP   TMA LGP192XX  
D104513   100; Capacitor X-cpl D6-4-6 L20,3   13   RAW   Each Not Assigned   Not
Assigned   Not Assigned   D104525   100; Resonator D14 L43   156   RAW   Each
Not Assigned   Not Assigned   Not Assigned   D104526   100; Resonator D11 L27.5
  468   RAW   Each Not Assigned   Not Assigned   Not Assigned   D104533   100;
Resonator D11 L31   468   RAW   Each Not Assigned   Not Assigned   Not Assigned
  D104537   100; Screw M3x13 Captive   2399   RAW   Each Not Assigned   Not
Assigned   Not Assigned   D104539   100; Tube PTFE 7,47x0,38 L26   104   RAW  
Each Not Assigned   Not Assigned   Not Assigned   D104540   100; Conductor
Filter D5 L29,6   104   RAW   Each Not Assigned   Not Assigned   Not Assigned  
D104541   100; Spacer D16 d4,8 L20,3 PTFE   104   RAW   Each Not Assigned   Not
Assigned   Not Assigned   D104542   100; Conduc Filter D5.2-4.8 L22.8   52   RAW
  Each Not Assigned   Not Assigned   Not Assigned   D104543   100; Spacer D16
d4,8 L16 PTFE   52   RAW   Each TMA   TMA LEGACY LGP   TMA LGP192XX   D104545  
100; Conductor Extractor D17-11-17 L57,5   13   RAW   Each TMA   TMA LEGACY LGP
  TMA LGP192XX   D104546   100; Conductor Ant D12 L57,5   13   RAW   Each Not
Assigned   Not Assigned   Not Assigned   D104570   100; Screw M5x10 M6S plastic
  1959   RAW   Each Not Assigned   Not Assigned   Not Assigned   D104595   100;
Lid rear 157,7x112 casted   12   RAW   Each Not Assigned   Not Assigned   Not
Assigned   D104597   100; Screw tuning M4 L14   10799   RAW   Each TMA   TMA
LEGACY LGP   TMA LGP175XX   D104601   100; Conductor D6 L52,3   29   RAW   Each
TMA   TMA LEGACY LGP   COMMON   D104651   100; Resonator D11 L28,9   234   RAW  
Each Not Assigned   Not Assigned   Not Assigned   D104669   100; Conductor
Extractor B N10 L31   104   RAW   Each Not Assigned   Not Assigned   Not
Assigned   D104683   100; Screw Tuning M6x0,5 L43 l33 ny   232   RAW   Each TMA
  TMA LEGACY LGP   COMMON   D104773   100; Conductor Filter-LNA D11 L45   78  
RAW   Each

 

Page 48 of 51



--------------------------------------------------------------------------------

WU Family

 

WU Group

 

WU Name

 

Item Number

 

Item Number Description

 

Proposed
Final Sale Qty

 

Inventory Location

 

UOM

TMA   TMA LEGACY LGP   TMA LGP174XX   D104801   100; Cond Filter-LNA D11 L62   8
  RAW   Each Not Assigned   Not Assigned   Not Assigned   D104834   100; Spacer
M4-M2,5 L7   1080   RAW   Each Not Assigned   Not Assigned   Not Assigned  
D104842   100; Spacer L6 M3 M2,5 N5   1290   RAW   Each COMMON   COMMON   COMMON
  D104865   100; Nut M6 D9,5 h5   5622   RAW   Each Not Assigned   Not Assigned
  Not Assigned   D104957   100; Sleeve 7-16 f   411   RAW   Each TMA   TMA
LEGACY LGP   TMA LGP192XX   D104999   100; Overlay 137x250 E-GSM (P logo)   7  
RAW   Each FILTER   FILTER MOTO   FILTER MOTO CU361   G41-00002  
TERMINATION-50R-100W-TAB_LEFT   839   RAW   Each Not Assigned   Not Assigned  
Not Assigned   G41-00003   TERMINATION-50R-100W-TAB_STRAIGHT   1633   RAW   Each
COMMON   COMMON   COMMON   G55-00001   SCR_LOCK_F-0.323THD-0.197HD-0.187AF-4_40
  1901   RAW   Each FILTER   FILTER ALU   COMMON   G55-00005   FASTENER,LOCK
POST KIT,-0.300THD-0.100HD,ROHS COMP   17   RAW   Each COMMON   COMMON   COMMON
  G56-00001-V1   SCREW,TUNING,TORX,CZ,40TPIW,1/4-6.00,NUT,ROHS COMP   13512  
RAW   Each COMMON   COMMON   COMMON   G56-00002-V1   1/4 INCHES x 40 TPI BSW x
10mm LENGTH   5961   RAW   Each COMMON   COMMON   COMMON   G56-00003-V1  
SCR-ASSY-(G56-00003-S5)+NUT-(G53-00001)   5244   RAW   Each COMMON   COMMON  
COMMON   G56-00004-V1   SCR-ASSY-(G56-00004-S5)+NUT-(G53-00001)   7696   RAW  
Each COMMON   COMMON   COMMON   G56-00005-V1  
SCR-ASSY-(G56-00005-S5)+NUT-(G53-00001)   5204   RAW   Each COMMON   COMMON  
COMMON   G56-00006-V1   SCR-ASSY-(G56-00006-S5)+NUT-(G53-00001)   9608   RAW  
Each COMMON   COMMON   COMMON   G56-00007-V1  
SCR-ASSY-(G56-00007-S5)+NUT-(G53-00001)   1132   RAW   Each FILTER   COMMON  
COMMON   G56-00008-V1   SCREW,TUNING,TORX,CZ,40TPIW,1/4x28.00,NUT,ROHS COMP  
570   RAW   Each Not Assigned   Not Assigned   Not Assigned   G56-00009-V1  
SCREW,TUNING,TORX,CZ,40TPIW,1/432.00,NUT,ROHS COMP   136   RAW   Each Not
Assigned   Not Assigned   Not Assigned   G56-00013-V1  
SCREW,ASSY,(G56-00013-S5),NUT (G58-00001)   2466   RAW   Each Not Assigned   Not
Assigned   Not Assigned   G56-00014-V1   SCREW,ASSY,(G56-00014-S5),NUT
(G58-00001)   440   SMALL   Each Not Assigned   Not Assigned   Not Assigned  
G56-00019-V1   SCREW,ASSY,(G56-00019-S5),NUT (G58-00001)   862   SMALL   Each
Not Assigned   Not Assigned   Not Assigned   G56-00021-V1  
SCR-ASSY-(G56-00021-S5)+NUT-(G58-00002)   8   RAW   Each Not Assigned   Not
Assigned   Not Assigned   G56-00021-V2   SCREW,TUNING,HEX SOCKET,CZ,M4.0 X
10.00,S5,WITH NUT   12353   RAW   Each Not Assigned   Not Assigned   Not
Assigned   G56-00022-V1   SCR-ASSY-(G56-00022-S5)+NUT-(G58-00002)   1213   SMALL
  Each Not Assigned   Not Assigned   Not Assigned   G56-00022-V2  
SCR-TUNING-HEX_SKT-CZ-M4.0-12.00-V1-N   8462   RAW   Each Not Assigned   Not
Assigned   Not Assigned   G56-00023-V1   SCR-ASSY-(G56-00023-S5)+NUT-(G58-00002)
  1050   SMALL   Each Not Assigned   Not Assigned   Not Assigned   G56-00023-V2
  SCR-TUNING-HEX_SKT-CZ-M4.0-14.00-V1-N   862   RAW   Each Not Assigned   Not
Assigned   Not Assigned   G56-00024-V2   SCR-TUNING-HEX_SKT-CZ-M4.0-16.00-V1-N  
5532   SMALL   Each Not Assigned   Not Assigned   Not Assigned   G56-00025-V1  
SCR-ASSY-(G56-00025-S5)+NUT-(G58-00002)   8   SMALL   Each Not Assigned   Not
Assigned   Not Assigned   G56-00026-V2   SCR-TUNING-HEX_SKT-CZ-M4.0-20.00-V1-N  
1660   SMALL   Each Not Assigned   Not Assigned   Not Assigned   G56-00027-V1  
SCR-ASSY-(G56-00027-S5)+NUT-(G58-00002)   8   SMALL   Each TMA   COMMON   COMMON
  G56-00028-V2   SCREW,TUNING,HEX SOCKET,CZ,M4.0 X 25.00,S5,WITH NUT   1978  
SMALL   Each Not Assigned   Not Assigned   Not Assigned   G56-00029-V1  
SCR-ASSY-(G56-00029-S5)+NUT-(G58-00002)   650   SMALL   Each Not Assigned   Not
Assigned   Not Assigned   G56-00031-V1   1/4 INCHES x 40 TPI BSW x 8mm LENGTH  
1142   RAW   Each FILTER   COMMON   COMMON   G56-00032-V1  
SCR-ASSY-(G56-00032-S5)+NUT-(G53-00001)   6624   RAW   Each Not Assigned   Not
Assigned   Not Assigned   G56-00033-V1   SCR-ASSY-(G56-00033-S5)+NUT-(G53-00001)
  5196   RAW   Each Not Assigned   Not Assigned   Not Assigned   G56-00034-V1  
SCR-ASSY-(G56-00034-S5)+NUT-(G53-00001)   1831   RAW   Each Not Assigned   Not
Assigned   Not Assigned   G56-00035-V1   SCR-ASSY-(G56-00035-S5)+NUT-(G53-00001)
  40   RAW   Each Not Assigned   Not Assigned   Not Assigned   G56-00043-V1  
SCR-SPCL-TORX_RPT-CZ-40TPIW-10_00-S5   12425   RAW   Each Not Assigned   Not
Assigned   Not Assigned   G56-00044-V1   SCR-ASSY-(G56-00044-S5)+NUT-(G53-00001)
  3376   SMALL   Each Not Assigned   Not Assigned   Not Assigned   G56-00045-V1
  SCR-ASSY-(G56-00045-S5)+NUT-(G53-00001)   2471   RAW   Each Not Assigned   Not
Assigned   Not Assigned   G56-00046-V1   SCR-ASSY-(G56-00046-S5)+NUT-(G53-00001)
  1558   RAW   Each Not Assigned   Not Assigned   Not Assigned   G56-00047-V1  
SCR-ASSY-(G56-00047-S5)+NUT-(G53-00001)   3266   RAW   Each Not Assigned   Not
Assigned   Not Assigned   G56-00048-V1  
SCR-SPCL-TORX_RPT-CZ-40TPIW-20.00-V1-NUT, ROHS COMP   1765   RAW-NPI   Each Not
Assigned   Not Assigned   Not Assigned   G56-00049-V1  
SCR-SPCL-TORX_RPT-CZ-40TPIW-22.00-V1-N   2437   SMALL   Each Not Assigned   Not
Assigned   Not Assigned   G56-00051-V1  
SCREW,ASSY,SPCL,TORX_RPT,CZ,40TPIW,26.00,WITH NUT   2470   RAW   Each FILTER  
FILTER ALU   COMMON   G56-00110-S5   SCR-TUNING-HEX_SKT-CZ-M4.0-5.00-S5,ROHS
COMP   177   RAW   Each Not Assigned   Not Assigned   Not Assigned  
G56-00112-V2   SCR-TUNING-HEX_SKT-CZ-M4.0-8.00-V1-N   1762   RAW   Each COMMON  
COMMON   COMMON   G57-00001   SCR-PAN_HD-TORX-SS-M2.0-4X4mm,6g,T6,PH   144  
SMALL   Each COMMON   COMMON   COMMON   G57-00001-S6  
SCR-PAN_HD-TORX-SS-M2.0-4.00-S6   1426   SMALL   Each FILTER   COMMON   COMMON  
G57-00002-S6   SCR-PAN_HD-TORX-SS-M2.0-5.00-S6   1707   RAW   Each COMMON  
COMMON   COMMON   G57-00003   SCR-PAN_HD-TORX-SS-M2.0-6.00   78   SMALL   Each
COMMON   COMMON   COMMON   G57-00003-S6   SCR-PAN_HD-TORX-SS-M2.0-6.00-S6   1678
  SMALL   Each Not Assigned   Not Assigned   Not Assigned   G57-00004   SCR PAN
HD TORX SS M2.0 6.00   1680   RAW   Each FILTER   COMMON   COMMON   G57-00004-S6
  SCR-PAN_HD-TORX-SS-M2.0-8.00-S6   396   RAW   Each FILTER   COMMON   COMMON  
G57-00006-S6   SCR-PAN_HD-TORX-SS-M2.0-12.00-S6   16   SMALL   Each

 

Page 49 of 51



--------------------------------------------------------------------------------

WU Family

 

WU Group

 

WU Name

 

Item Number

 

Item Number Description

 

Proposed
Final Sale Qty

 

Inventory Location

 

UOM

Not Assigned   Not Assigned   Not Assigned   G57-00007  
SCR-PAN_HD-TORX-SS-M2.5-4.00   62   RAW   Each Not Assigned   Not Assigned   Not
Assigned   G57-00007-S6   SCR-PAN_HD-TORX-SS-M2.5-4.00-S6   200   RAW   Each
COMMON   COMMON   COMMON   G57-00009   SCR PAN HD TORX SS M2.5 6.00   9596   RAW
  Each COMMON   COMMON   COMMON   G57-00009-S6   SCREW PAN_HD-TORX SS M2.5x6.00
S6   1276   SMALL   Each FILTER   COMMON   COMMON   G57-00010   SCR PAN HD TORX
SS M2.5 8.00   173   RAW   Each FILTER   COMMON   COMMON   G57-00010-S6  
SCR-PAN_HD-TORX-SS-M2.5-8.00-S6   116   SMALL   Each FILTER   FILTER ALU  
COMMON   G57-00011-S6   SCR-PAN_HD-TORX-SS-M2.5-10.00   375   SMALL   Each Not
Assigned   Not Assigned   Not Assigned   G57-00016-S6  
SCR-PAN_HD-TORX-SS-M3.0-4.00-S6   122   SMALL   Each Not Assigned   Not Assigned
  Not Assigned   G57-00017-S6   SCR-PAN_HD-TORX-SS-M3.0-5.00-S6,ROHS COMP   140
  RAW   Each COMMON   COMMON   COMMON   G57-00018   SCR PAN HD TORX SS M3.0 6.00
  43140   SMALL   Each COMMON   COMMON   COMMON   G57-00018-S6  
SCR-PAN-HD-TORX-SS-M3.0-6.00-S6   25418   RAW-PROTO   Each COMMON   COMMON  
COMMON   G57-00019   SCR PAN HD TORX SS M3.0 8.00   700   RAW   Each COMMON  
COMMON   COMMON   G57-00019-S6   SCR-PAN_HD-TORX-SS-M3.0-8.00-S6   19724   SMALL
  Each COMMON   COMMON   COMMON   G57-00020   SCREW PAN_HD-TORX SS M3.0x10.00  
39019   RAW-PROTO   Each COMMON   COMMON   COMMON   G57-00020-S6  
SCR-PAN_HD-TORX-SS-M3.0-10.00-S6   1128   RAW   Each FILTER   COMMON   COMMON  
G57-00021   SCR PAN HD TORX SS M3.0 12.00   31759   RAW-PROTO   Each Not
Assigned   Not Assigned   Not Assigned   G57-00022  
SCR-PAN_HD-TORX-SS-M3.0-14.00   9408   RAW   Each Not Assigned   Not Assigned  
Not Assigned   G57-00026-S6   SCR-PAN_HD-TORX-SS-M4.0-6.00-S6   1907   RAW-PROTO
  Each FILTER   COMMON   COMMON   G57-00027-S6   SCR-PAN_HD-TORX-SS-M4.0-8.00-S6
  4858   RAW-PROTO   Each COMMON   COMMON   COMMON   G57-00028  
SCR-PAN_HD-TORX-SS-M4.0-10.00   141   SMALL   Each Not Assigned   Not Assigned  
Not Assigned   G57-00028-S6   SCR-PAN_HD-TORX-SS-M4.0-10.00-S6   13653   RAW  
Each FILTER   COMMON   COMMON   G57-00029   SCR-PAN_HD-TORX-SS-M4.0-12.00   4704
  RAW   Each Not Assigned   Not Assigned   Not Assigned   G57-00029-S6  
SCR-PAN_HD-TORX-SS-M4.0-12.00-S6   66   SMALL   Each COMMON   COMMON   COMMON  
G57-00038   SCR-PAN_HD-TORX-SS-M1.6-4.00,ROHS COMP   11202   RAW   Each Not
Assigned   Not Assigned   Not Assigned   G57-00039  
SCR-CSK_HD_90DEG-TORX-SS-M2.0-4.00   4950   SMALL   Each FILTER   COMMON  
COMMON   G57-00040-S6   SCR-CSK_HD_90DEG-TORX-SS-M2.0-6.00-S6   580   RAW-PROTO
  Each FILTER   COMMON   COMMON   G57-00041-S6  
SCR-CSK_HD_90DEG-TORX-SS-M2.0-8.00-S6   34   SMALL   Each FILTER   COMMON  
COMMON   G57-00042   SCREW-PAN_HD-TORX_D/SEM-SS-M2.0-4.00   20275   RAW   Each
Not Assigned   Not Assigned   Not Assigned   G57-00044  
SCR-CSK_HD_90DEG-TORX-SS-M2.5-6.00   12826   RAW   Each Not Assigned   Not
Assigned   Not Assigned   G57-00044-S6   SCREW,CSK
HD,90DEG,TORX,SS,M2.5x6.00,S6,ROHS COMP   64   SMALL   Each Not Assigned   Not
Assigned   Not Assigned   G57-00045   SCR-CSK_HD_90DEG-TORX-SS-M2.5-8.00   264  
SMALL   Each FILTER   COMMON   COMMON   G57-00045-S6  
SCR-CSK_HD_90DEG-TORX-SS-M2.5-8.00-S6,ROHS COMP   256   SMALL   Each FILTER  
COMMON   COMMON   G57-00046   SCR-CSK_HD_90DEG-TORX-SS-M2.5-10.00   110   SMALL
  Each Not Assigned   Not Assigned   Not Assigned   G57-00046-S6  
SCR-CSK_HD_90DEG-TORX-SS-M2.5-10.00-S6   157   RAW   Each COMMON   COMMON  
COMMON   G57-00047   SCR-CSK_HD_90DEG-TORX-SS-M3.0-6.00   39575   RAW   Each
FILTER   COMMON   COMMON   G57-00047-S6   SCREW CSK_HD-TORX SS M3.0x6.00 S6   36
  SMALL   Each COMMON   COMMON   COMMON   G57-00048  
SCR-CSK_HD_90DEG-TORX-SS-M3.0-8.00   109754   RAW   Each COMMON   COMMON  
COMMON   G57-00048-S6   SCR-CSK_HD_90DEG-TORX-SS-M3.0-8.00-S6   3173   RAW  
Each FILTER   COMMON   COMMON   G57-00049   SCR-CSK_HD_90DEG-TORX-SS-M3.0-10.00
  66315   RAW   Each COMMON   COMMON   COMMON   G57-00050   SCR PAN HD TORX
D/SEM SS M3.0 6.00   82052   RAW   Each Not Assigned   Not Assigned   Not
Assigned   G57-00051-S6   SCR-CSK_HD_90DEG-TORX-SS-M4.0-8.00-S6   4560   RAW  
Each COMMON   COMMON   COMMON   G57-00052   SCR-CSK_HD_90DEG-TORX-SS-M4.0-10.00
  1007   RAW   Each Not Assigned   Not Assigned   Not Assigned   G57-00053-S6  
SCREW CSK_HD_90DEG-TORX-SS-M3.0-16.00-S6   784   RAW-NPI   Each FILTER   COMMON
  COMMON   G57-00054   SCR-CSK_HD_90DEG-TORX-SS-M4.0-12.00   80   SMALL   Each
FILTER   COMMON   COMMON   G57-00054-S6   SCR-CSK_HD_90DEG-TORX-SS-M4.0-12.00-S6
  324   SMALL   Each Not Assigned   Not Assigned   Not Assigned   G57-00069  
SCR_HD-TORX_D/SEM-SS-M3.0-8.00   19616   SMALL   Each Not Assigned   Not
Assigned   Not Assigned   G57-00073   SCR-CSK_HD_90DEG-TORX-SS-M3.0-12.00   890
  RAW   Each FILTER   FILTER ALU   FILTER ALU LOW LOSS CY105   G57-00076  
SCR-PAN_HD-TORX_HEXIFORM-CS-M3.0-8.00   1472   RAW   Each FILTER   COMMON  
COMMON   G57-00077   SCREW,PAN HD,HEXIFORM,M3.0x10.00,CS,TORX,SELF TAPPING,ROHS
COMP   77086   SMALL   Each PCBA COMPONENTS   PCBA COMPONENTS   PCBA COMPONENTS
  G69-00336   RES,75,3216 (1206),1%,ROHS COMP   1140   CON-FLEX   Each COMMON  
COMMON   COMMON   G69-00338   RES,91,3216 (1206),1%,ROHS COMP   4022   CON-SSCI
  Each COMMON   COMMON   COMMON   G69-00339   RES,100,3216 (1206),1%,ROHS COMP  
7144   CON-FLEX   Each PCBA COMPONENTS   PCBA COMPONENTS   PCBA COMPONENTS  
G69-01066   RES,86.6,3216 (1206),1%   570   CON-SSCI   Each COMMON   COMMON  
COMMON   G75-00001   LABEL-38.10-12.70-W-POLYEST-GLOSSY-BLANK   3827   SMALL  
Each FILTER   FILTER ALU   COMMON   G79-00017-V2  
CONN-NTYPE-F-4HF-AG-STR-22.00-17.00   544   RAW   Each FILTER   FILTER ALU  
COMMON   G79-00017-V6   CONN-NTYPE-F-4HF-AG-STR-13.15-1.27-9.15   506   RAW  
Each Not Assigned   Not Assigned   Not Assigned   G79-00034  
CONN-FDTHRU_FILTERED-8_32UNC-1500pF-11.9   344   RAW   Each FILTER   FILTER MOTO
  FILTER MOTO CU323   G79-00041-V3   CONN-QMA-F-4HF-AG-STR-17.90-6.10(15.00)  
170   RAW   Each FILTER   FILTER MOTO   FILTER MOTO CU323   G79-00041-V4  
CONN-QMA-F-4HF-AG-STR-12.50-6.10(15.00)   207   RAW   Each

 

Page 50 of 51



--------------------------------------------------------------------------------

WU Family

 

WU Group

 

WU Name

 

Item Number

 

Item Number Description

 

Proposed
Final Sale Qty

 

Inventory Location

 

UOM

FILTER   FILTER MOTO   COMMON   G79-00042   CONN-QN-F-4HF-AG-STR-12.70-6.35   54
  RAW   Each Not Assigned   Not Assigned   Not Assigned   G79-00044  
CONN-NTYPE-F-4HF-AG-STR-6.60-SOLDER_CUP   81   RAW   Each Not Assigned   Not
Assigned   Not Assigned   G79-00047   CONN-7_16-F-4HF-AG-STR-M3x5.00   105   RAW
  Each Not Assigned   Not Assigned   Not Assigned   G79-00303  
CONN-MCX-F-PRESS_FIT-BR-STR-3.30-0.00   2727   RAW   Each Not Assigned   Not
Assigned   Not Assigned   G79-00402   CONN-MMBX-M-PRESS_FIT-AU-STR-10.00-0.00  
3002   RAW   Each FILTER   FILTER MOTO   COMMON   G79-00480  
CON-7_16-F-4HF-AG-STR-4.50-SOLDER_CUP   37   RAW   Each Not Assigned   Not
Assigned   Not Assigned   LG297   Conn 7-16 female chassi   57   RAW   Each Not
Assigned   Not Assigned   Not Assigned   LG447   100; Draining Plug M6x4   7  
SMALL   Each COMMON   COMMON   COMMON   LG570   100; Nut Tuning M6x0,5 FNB  
34144   SMALL   Each TMA   TMA LEGACY LGP   TMA LGP102XX   LG581/2   100;
Resonator D8 L75 Ag   28   RAW   Each TMA   TMA LEGACY LGP   TMA LGP102XX  
LG581/6   100; Lid Rear 109x304   7   RAW   Each TMA   TMA LEGACY LGP   COMMON  
LG603   100; Clamp   14   RAW   Each TMA   TMA LEGACY LGP   TMA LGP102XX   LG653
  100; Mounting Bracket   7   RAW   Each Not Assigned   Not Assigned   Not
Assigned   LG698   100; N-Connector Female   14   RAW   Each TMA   TMA LEGACY
LGP   TMA LGP102XX   LG807   100; Resonator D8 L75 Stst   126   RAW   Each
REPEATER   COMMON   COMMON   PV103 025/08   M2.5x8 socket head cap A2-70   2112
  SMALL   Each REPEATER   COMMON   COMMON   PV901 01/1   O-ring   132   RAW  
Each Not Assigned   Not Assigned   Not Assigned   TDD11001   Sticker, Copper  
2388   SMALL   Each Not Assigned   Not Assigned   Not Assigned   ZXZ11115  
COUPLING WIRE 1.0 AG/LENGTH 15   208   RAW   Each

 

Page 51 of 51



--------------------------------------------------------------------------------

Powerwave Suzhou

WIP Asset Transfer

May 15, 2012

 

Job Name

 

Year Work
Order
Opened

 

Assembly Part Number

 

Assembly Description

 

Account Class

 

PI Qty

 

UOM

 

Job Type

 

Factory

NPIANT201215208   2012   P90-15-XLPP-RR   TB90,806-869/1850-1995-15i-Ai-D   BSA
  80   EA   Standard   F1 ANT201216205   2012   P65-18-XDHW2-N   TBB65 2.6m
ALXT-790-960/1710-2170/2500-2690MHz   BSA   43   EA   Standard   F1
NPI-ANT201205003   2012   P45-16-XLH-RR   DBB45,698-896/1710-2170-16-Ai-D   BSA
  50   EA   Standard   F1 NPIANT201219501   2012   P65E-17-XLH-RR  
DBB65,698-894/1710-2170-17i-Ai-D   BSA   50   EA   Standard   F1 ANT201216206  
2012   P65-17-XDHW2-N   TBB65 2.0m ALXT-790-960/1710-2170/2500-2690MHz   BSA  
50   EA   Standard   F1 NPIANT201216205   2012   P65-18-XDH-R   i-RET DBB65 2.6m
790-960/1710-2170-65-18i/18i-Ai-D   BSA   46   EA   Standard   F1 ANT201217003  
2012   RA34.7782.00   RA34 ALXT-824-960/1710-2170-65-16.5/17/17-A   BSA   59  
EA   Standard   F1 NPIANT201216212   2012   P65-18-XDH-M   i-RET DBB65 2.6m
790-960/1710-2170-65-18i/18i-Ai-D - no iRET motor attached   BSA   44   EA  
Standard   F1 NPI-ANT201203501   2012   P65-15-XXCH-N  
2xAXCM-824-960/1710-2170-65-15/18i-A-D   BSA   50   EA   Standard   F1
ANT201202511   2012   P65-18-XHW2-RR   DBB65 1.3m
AXCM-1710-2170/2500-2700/18i/18i-Ai-D   BSA   50   EA   Standard   F1
ANT201202513   2012   P65-18-XHW2-RR   DBB65 1.3m
AXCM-1710-2170/2500-2700/18i/18i-Ai-D   BSA   50   EA   Standard   F1
ANT201202514   2012   P65-18-XHW2-RR   DBB65 1.3m
AXCM-1710-2170/2500-2700/18i/18i-Ai-D   BSA   50   EA   Standard   F1
NPIANT201217001   2012   P45-17-XL-R   VLBB45,698-896-45-17i-Ai-R   BSA   50  
EA   Standard   F1 TMA201217004   2012   TU9E-28BW012-001   A-UGC,28MHz BW,AISG
2.0,NOVA,ROHS COMP   TMA   100   EA   Standard   F1 NPIANT201217002   2012  
P45-17-XL-R   VLBB45,698-896-45-17i-Ai-R   BSA   50   EA   Standard   F1
TMA201217001   2012   LGP18521   TMA-DDD 1800 TWIN FB 12dB HIGH CWA AISG 2.0  
TMA   100   EA   Standard   F1 NPI-ANT201205004   2012   P45-16-XLH-RR  
DBB45,698-896/1710-2170-16-Ai-D   BSA   31   EA   Standard   F1 NPIANT201213211
  2012   P65-17-XDH-M   i-RET DBB65 2.0m 790-960/1710-2170-65-17i/18i-Ai-D - no
iRET motor attached   BSA   43   EA   Standard   F1 TMA201217007   2012  
LGP18521   TMA-DDD 1800 TWIN FB 12dB HIGH CWA AISG 2.0   TMA   100   EA  
Standard   F1 TMA201217008   2012   LGP18521   TMA-DDD 1800 TWIN FB 12dB HIGH
CWA AISG 2.0   TMA   100   EA   Standard   F1 ALU201217001   2012  
CY146-UMTS-001   PCS-UMTS-X-2DX-OneBTS-60MHz_D-Hi_P-CAST   LUCENT   66   EA  
Standard   F1 ALU201213017   2012   CY300-CDMA-001  
AMPS-CDMA-B14-2DX-OneBTS_I-FP_WO_TT   LUCENT   35   EA   Standard   F1
TMA201216003   2012   TT19-08BP111-001   TMA TWIN 1900 WITH 850 BYPASS 12 dB SL
AISG 1.1   TMA   50   EA   Standard   F1 ALU201213016   2012   CY306-UMTS-001  
AMPS,UMTS,25MHz,BYPASS DUAL DDx,HOPKINTON   LUCENT   60   EA   Standard   F1
EAANT201212502   2012   P65E-17-XLH-RR   DBB65,698-894/1710-2170-17i-Ai-D   BSA
  30   EA   Standard   F1 TMA201219001   2012   LGP18521   TMA-DDD 1800 TWIN FB
12dB HIGH CWA AISG 2.0   TMA   70   EA   Standard   F1 NPIANT201212203   2012  
P65-17-XDH-R   i-RET DBB65 2.0m 790-960/1710-2170-65-17i/18i-Ai-D   BSA   33  
EA   Standard   F1 ANT201216207   2012   P65-17-XDHW2-N   TBB65 2.0m
ALXT-790-960/1710-2170/2500-2690MHz   BSA   30   EA   Standard   F1 ALU201215003
  2012   CY306-UMTS-001   AMPS,UMTS,25MHz,BYPASS DUAL DDx,HOPKINTON   LUCENT  
46   EA   Standard   F1 ANT201217515   2012   8220.40   8220.40,DOUBLE BAND
LARGE HOUSING,RET3GPP 10-30VDC   BSA   200   EA   Standard   F1 ALU201216004  
2012   CA543-CDMA-001   PCS-CDMA-A1A3-TRX-MdlrC4.0_X-F_PNL   LUCENT   49   EA  
Standard   F1 NPIANT201209004   2012   P65-17-XDHW2-N   TBB65 2.0m
ALXT-790-960/1710-2170/2500-2690MHz   BSA   28   EA   Standard   F1 TMA201217009
  2012   LGP18601   TMA-DDD 1900 Twin FB   TMA   100   EA   Standard   F1
TMA201220003   2012   TU9E-28BW012-001   A-UGC,28MHz BW,AISG 2.0,NOVA,ROHS COMP
  TMA   50   EA   Standard   F1 NPITMA201213004   2012   TU9E-28BW012-001  
A-UGC,28MHz BW,AISG 2.0,NOVA,ROHS COMP   TMA   44   EA   Standard   F1
NPI-ANT201206501   2012   P65-15-XXCH-N   2xAXCM-824-960/1710-2170-65-15/18i-A-D
  BSA   30   EA   Standard   F1 ANT201216204   2012   P65-17-XDHW2-N   TBB65
2.0m ALXT-790-960/1710-2170/2500-2690MHz   BSA   27   EA   Standard   F1
NPIANT201217503   2012   P65E-17-XLH-RR   DBB65,698-894/1710-2170-17i-Ai-D   BSA
  20   EA   Standard   F1 ANT201217006   2012   5721.00  
UXM-1710-2170-65-18i-A-D   BSA   100   EA   Standard   F1 ANT201217510   2012  
8110.40   8110.40,SINGLE BAND SMALL HOUSING,RET3GPP 10-30VDC   BSA   200   EA  
Standard   F1 ANT201217513   2012   8110.40   8110.40,SINGLE BAND SMALL
HOUSING,RET3GPP 10-30VDC   BSA   200   EA   Standard   F1 ANT201205009   2012  
7770.00   AXCM-800/1900-90-13.5i/16.5-A-D   BSA   26   EA   Standard   F1
ALU201216002   2012   CY145-UMTS-001   PCS-UMTS-X-2DX-OneBTS-60MHz_D-RX_BP-CAST
  LUCENT   31   EA   Standard   F1 EATMA201213002   2012   TT08-19DB111-001  
TMA TWIN 850 1900 DUAL BAND 12 dB SL AISG 1.1   TMA   20   EA   Standard   F1

 

Page 1 of 4



--------------------------------------------------------------------------------

Job Name

 

Year Work
Order
Opened

 

Assembly Part Number

 

Assembly Description

 

Account Class

 

PI Qty

 

UOM

 

Job Type

 

Factory

TMA201217003   2012   LGP21519   TMA-DD 2100 MICRO TWIN, DUAL AISG v2, SL, 12dB
RoHS   TMA   65   EA   Standard   F1 ANT201215503   2012   P65-18-XW2-R  
WXM-2496-2690-65-18i-A-R   BSA   33   EA   Standard   F1 NPIANT201216208   2012
  P65-18-XDHW2-ND1   TBB65 2.6m 790-960/1710-2170/2.5-2.69 HB/LB MUX   BSA   15
  EA   Standard   F1 TMA201217002   2012   LGP18601   TMA-DDD 1900 Twin FB   TMA
  62   EA   Standard   F1 NPIANT201213201   2012   P65-15-XDHW2-N   TBB65 1.4m
ALXT-790-960/1710-2170/2500-2690MHz   BSA   23   EA   Standard   F1
NPIANT201216209   2012   P65-17-XDHW2-ND1   TBB65 2.0m
790-960/1710-2170/2.5-2.69 HB/LB MUX   BSA   17   EA   Standard   F1
NPICOM201213006   2012   CM1002-DBPXBC-005   MODEL,ROXBURY,DIPLEXER CROSSBAND
COMBINER-698-793+824-894MHz-WITH LOW&HIGH CHANNEL DC/AISG PASSTHROUGH,SINGLE  
COMBINER   40   EA   Standard   F1 ANT201217008   2012   5721.00  
UXM-1710-2170-65-18i-A-D   BSA   100   EA   Standard   F1 TMA201210002   2012  
TT08-19DB111-001   TMA TWIN 850 1900 DUAL BAND 12 dB SL AISG 1.1   TMA   30   EA
  Standard   F1 NPIANT201213217   2012   P65-15-XDHW2-N   TBB65 1.4m
ALXT-790-960/1710-2170/2500-2690MHz   BSA   21   EA   Standard   F1 ANT201217004
  2012   RA34.7782.00   RA34 ALXT-824-960/1710-2170-65-16.5/17/17-A   BSA   20  
EA   Standard   F1 NPI-ANT201205002   2012   P45-16-XLH-RR  
DBB45,698-896/1710-2170-16-Ai-D   BSA   13   EA   Standard   F1 MOT201216010  
2012   DA099-CMBNR-001  
800MHz-X-TX,CMBNR-SUMMIT,DA099-CMBNR,MOTOROLA-0184590Y02   MOT   10   EA  
Standard   F1 ALU201217002   2012   CY300-CDMA-001  
AMPS-CDMA-B14-2DX-OneBTS_I-FP_WO_TT   LUCENT   16   EA   Standard   F1
NPI-ANT201152504   2012   P65-15-XXCH-N   2xAXCM-824-960/1710-2170-65-15/18i-A-D
  BSA   16   EA   Standard   F1 EATMA201210001   2012   TT08-19DB111-001   TMA
TWIN 850 1900 DUAL BAND 12 dB SL AISG 1.1   TMA   15   EA   Standard   F1
EAALU201211001   2012   CY372-ONEBTS-002  
2.1-1700-AWS-FB-2DX-OneBTS-D-FLTR-PNLCER   LUCENT   14   EA   Standard   F1
NPIANT201213205   2012   P65-17-XDH-M   i-RET DBB65 2.0m
790-960/1710-2170-65-17i/18i-Ai-D - no iRET motor attached   BSA   19   EA  
Standard   F1 ANT201217012   2012   5721.00   UXM-1710-2170-65-18i-A-D   BSA  
100   EA   Standard   F1 NPI-ANT201202005   2012   P65-18-XDH-M   i-RET DBB65
2.6m 790-960/1710-2170-65-18i/18i-Ai-D - no iRET motor attached   BSA   13   EA
  Standard   F1 ALU201215001   2012   CY146-UMTS-001  
PCS-UMTS-X-2DX-OneBTS-60MHz_D-Hi_P-CAST   LUCENT   24   EA   Standard   F1
MOT201216011   2012   DA099-CMBNR-001  
800MHz-X-TX,CMBNR-SUMMIT,DA099-CMBNR,MOTOROLA-0184590Y02   MOT   8   EA  
Standard   F1 NPICOM201210001   2012   CM1002-DBPXBC-005  
MODEL,ROXBURY,DIPLEXER CROSSBAND COMBINER-698-793+824-894MHz-WITH LOW&HIGH
CHANNEL DC/AISG PASSTHROUGH,SINGLE   COMBINER   28   EA   Standard   F1
ALU201215004   2012   CY300-CDMA-001   AMPS-CDMA-B14-2DX-OneBTS_I-FP_WO_TT  
LUCENT   12   EA   Standard   F1 ANT201211514   2012   P65-18-XXW2-R  
WXM-2496-2690-65-18i-A-R   BSA   17   EA   Standard   F1 ALU201212008   2012  
CY146-UMTS-001   PCS-UMTS-X-2DX-OneBTS-60MHz_D-Hi_P-CAST   LUCENT   22   EA  
Standard   F1 ANT201216012   2012   5721.02   UXM-1710-2170-65-18i-A-D-2-10 EDT
  BSA   141   EA   Standard   F1 COM201217001   2012   LGP21903   TMD
800-900/1800-2100 SH   COMBINER   112   EA   Standard   F1 NPIANT201216220  
2012   P40-16-XLPP-RR   TB40,806-869/1850-1995-16i-Ai-D   BSA   39   EA  
Standard   F1 NPIANT201212207   2012   P65-17-XDH-R   i-RET DBB65 2.0m
790-960/1710-2170-65-17i/18i-Ai-D   BSA   10   EA   Standard   F1 MOT201215005  
2012   DA099-CMBNR-001  
800MHz-X-TX,CMBNR-SUMMIT,DA099-CMBNR,MOTOROLA-0184590Y02   MOT   6   EA  
Standard   F1 ANT201216203   2012   P65-15-XD-N   AXM-790-960-65-15i-A-D,ROHS
COMP   BSA   39   EA   Standard   F1 ALU201215005   2012   CY145-UMTS-001  
PCS-UMTS-X-2DX-OneBTS-60MHz_D-RX_BP-CAST   LUCENT   40   EA   Standard   F1
ANT201217005   2012   5722.00   UXM-1710-2170-65-20i-A-D   BSA   125   EA  
Standard   F1 EATMA201213001   2012   TT08-19DB111-001   TMA TWIN 850 1900 DUAL
BAND 12 dB SL AISG 1.1   TMA   10   EA   Standard   F1 TMA201213009   2012  
TT08-19DB111-001   TMA TWIN 850 1900 DUAL BAND 12 dB SL AISG 1.1   TMA   10   EA
  Standard   F1 ALU201213002   2012   CA633-CDMA-002  
PCS-CDMA-B2B4-TRX-MdlrC4.0_X-F_PNL   LUCENT   16   EA   Standard   F1
NPIANT201211210   2012   P65-17-XDH-M   i-RET DBB65 2.0m
790-960/1710-2170-65-17i/18i-Ai-D - no iRET motor attached   BSA   13   EA  
Standard   F1 NPIANT201216002   2012   P45-17-XL-R   VLBB45,698-896-45-17i-Ai-R
  BSA   10   EA   Standard   F1 NPIANT201212210   2012   P65-18-XDHH-R  
TBB65,2.6m,790-960/2x1710-2170-65-18i/18i-Ai-R   BSA   5   EA   Standard   F1
ANT201217009   2012   5721.00   UXM-1710-2170-65-18i-A-D   BSA   100   EA  
Standard   F1 NPIANT201212209   2012   P65-18-XDHH-R  
TBB65,2.6m,790-960/2x1710-2170-65-18i/18i-Ai-R   BSA   5   EA   Standard   F1
NPIANT201212211   2012   P65-18-XDHH-R  
TBB65,2.6m,790-960/2x1710-2170-65-18i/18i-Ai-R   BSA   5   EA   Standard   F1
DRO201213003   2012   CM1001-EGSM-003   SAME BAND COMBINER FOR 900MHz,TYPE
1,RACK VERSION,CAST,NSN SPECIFIC   COMBINER   15   EA   Standard   F1
ANT201217013   2012   5721.00   UXM-1710-2170-65-18i-A-D   BSA   100   EA  
Standard   F1 ALU201216003   2012   CY105-CDMA-004  
AMPS-CDMA-B14-2DX-OneBTS-D-FP-NO-TT-CAST   LUCENT   7   EA   Standard   F1
ANT201210507   2012   P65-15-XLH-RR   DBB65,698-894/1710-2170-15i-Ai-D   BSA   8
  EA   Standard   F1 NPIANT201217203   2012   P65-17-XDH-M   i-RET DBB65 2.0m
790-960/1710-2170-65-17i/18i-Ai-D - no iRET motor attached   BSA   16   EA  
Standard   F1 MOT201215004   2012   DA098-CMBNR-002  
700MHz-X-TX,CMBNR,SUMMIT,DA098-CMBNR,MOTOROLA-0184590Y01   MOT   1   EA  
Standard   F1 MOT201216001   2012   010-11178-0002   FILTER,CDMA POAS II   MOT  
50   EA   Standard   F1

 

Page 2 of 4



--------------------------------------------------------------------------------

Job Name

 

Year Work
Order
Opened

 

Assembly Part Number

 

Assembly Description

 

Account Class

 

PI Qty

 

UOM

 

Job Type

 

Factory

MOT201213012   2012   010-11178-0002   FILTER,CDMA POAS II   MOT   50   EA  
Standard   F1 MOT201216004   2012   010-11178-0002   FILTER,CDMA POAS II   MOT  
50   EA   Standard   F1 MOT201216005   2012   010-11178-0002   FILTER,CDMA POAS
II   MOT   50   EA   Standard   F1 ANT201216013   2012   5755.00  
AXCM-824-960/1710-2170-65-18/18i-A-D   BSA   43   EA   Standard   F1
MOT201213013   2012   010-11178-0002   FILTER,CDMA POAS II   MOT   45   EA  
Standard   F1 ANT201215003   2012   7770.00   AXCM-800/1900-90-13.5i/16.5-A-D  
BSA   8   EA   Standard   F1 NPITMA201213005   2012   TU9E-28BW012-001  
A-UGC,28MHz BW,AISG 2.0,NOVA,ROHS COMP   TMA   7   EA   Standard   F1
MOT201217006   2012   CU362-CDMA-003   AMPS,CDMA,FB,DMRP,DLY F TR ASSY,CAST  
MOT   50   EA   Standard   F1 MOT201217007   2012   CU362-CDMA-003  
AMPS,CDMA,FB,DMRP,DLY F TR ASSY,CAST   MOT   50   EA   Standard   F1
MOT201217005   2012   CU362-CDMA-003   AMPS,CDMA,FB,DMRP,DLY F TR ASSY,CAST  
MOT   50   EA   Standard   F1 ANT201217509   2012   8110.40   8110.40,SINGLE
BAND SMALL HOUSING,RET3GPP 10-30VDC   BSA   200   EA   Standard   F1
ALU201215002   2012   CY376-BTS2430-003   AWS-45MHz-DXSX-BTS2430_D-FLTR-PNL  
LUCENT   22   EA   Standard   F1 ANT201217014   2012   7336.10  
ALIC-800-2500-90/60-6/9i-0-N   BSA   100   EA   Standard   F1 ANT201213503  
2012   P65-17-XL-R   VLBB65,698-894-17i-Ai-D   BSA   9   EA   Standard   F1
EAANT201202001   2012   5755.00   AXCM-824-960/1710-2170-65-18/18i-A-D   BSA   5
  EA   Standard   F1 ANT201208001   2012   7770.00  
AXCM-800/1900-90-13.5i/16.5-A-D   BSA   5   EA   Standard   F1 ANT201214501  
2012   8720.0ST.B100.00   i-RET ANTENNA HBB65 0.7m UXM-1710-2170-65-15i-Ai-D
AISGv1.1   BSA   7   EA   Standard   F1 ANT201217016   2012   7336.10  
ALIC-800-2500-90/60-6/9i-0-N   BSA   81   EA   Standard   F1 ANT201215007   2012
  7780.00A   ALXT-824-960/1710-2170-65-15/15i-A-D   BSA   11   EA   Standard  
F1 ALU201213018   2012   CY146-UMTS-001  
PCS-UMTS-X-2DX-OneBTS-60MHz_D-Hi_P-CAST   LUCENT   5   EA   Standard   F1
ALU201212010   2012   CY147-CDMA-002   AMPS-CDMA-B14-2DX-OneBTS_I-FP-VENEZUELA  
LUCENT   4   EA   Standard   F1 EAANT201212002   2012   P45-16-XLH-RR  
DBB45,698-896/1710-2170-16-Ai-D   BSA   2   EA   Standard   F1 TMA201211002  
2012   TTAW-07BP111-001   TMA TWIN AWS WITH 700 BYPASS 13 dB SL AISG 1.1   TMA  
4   EA   Standard   F1 NPI-ANT201202004   2012   P65-18-XDH-M   i-RET DBB65 2.6m
790-960/1710-2170-65-18i/18i-Ai-D - no iRET motor attached   BSA   2   EA  
Standard   F1 EAANT201212501   2012   P65-16-XLH-RR  
DBB65,698-894/1710-2170-16i-Ai-D   BSA   2   EA   Standard   F1 PROANT201216501
  2012   P65-17-XD-N   AXM-790-960-65-17.5i-A-D   PROTO-ANT   5   EA   Standard
  F1 ANT201202510   2012   P65-18-XHW2-RR   DBB65 1.3m
AXCM-1710-2170/2500-2700/18i/18i-Ai-D   BSA   2   EA   Standard   F1
MOT201213011   2012   010-11178-0002   FILTER,CDMA POAS II   MOT   45   EA  
Standard   F1 NPIANT201216210   2012   P65-11-XDHW2-6D1   TBB65 0.7m
790-960/1710-2170/2500-2690MHz T6 MUX   BSA   5   EA   Standard   F1
ANT201203510   2012   8785.0ST.B400.00   i-RET ANTENNA TBB65 2.6m
ALXT-824-960/1710-2170-65-17.3i/18i/18i-Ai-D AISGv2   BSA   1   EA   Standard  
F1 ANT201210518   2012   P65-15-XL-R   VLBB65,698-894-15i-Ai-D   BSA   4   EA  
Standard   F1 TMA201216004   2012   TS07-AWDB112-001   TMA SINGLE 700 AWS DUAL
BAND 13 dB SL AISG 2.0   TMA   3   EA   Standard   F1 MOT201212015   2012  
CU361-UMTS-001   2.1-UMTS-FB-DMRP_I-DLY_FLTR_ASSY-CAST   MOT   15   EA  
Standard   F1 NPIANT201217003   2012   P45-17-XL-R   VLBB45,698-896-45-17i-Ai-R
  BSA   50   EA   Standard   F1 ANT201210519   2012   P65-17-XL-M  
VLBB65,698-894-17i-A-D   BSA   3   EA   Standard   F1 ALU201212005   2012  
CY382-BTS2430-003   850-25MHz CDMA DXSX BTS2430 REMOTE RADIO HEAD FILTER
PANEL,PLAISTOW,CAST   LUCENT   6   EA   Standard   F1 ALU201213001   2012  
CY356-PCS-B02   PCS-1900-60MHz-DXSX-BTS2430_D-FLTR_BND2 W/CATEGORY B TX FILTER
RELAXATION,NEWBURN,CAST HOUSING   LUCENT   6   EA   Standard   F1 ANT201209508  
2012   8780.0ST.0000.00   i-RET ANTENNA TBB65 1.4m
ALXT-824-960/1710-2170-65-14.7i/15i/15i-Ai-D WITHOUT RET PRE-ATTACHED   BSA   1
  EA   Standard   F1 NPIANT201217204   2012   P90-15-XLPP-RR  
TB90,806-869/1850-1995-15i-Ai-D   BSA   10   EA   Standard   F1 DRO201213002  
2012   CM1001-EGSM-003   SAME BAND COMBINER FOR 900MHz,TYPE 1,RACK
VERSION,CAST,NSN SPECIFIC   COMBINER   3   EA   Standard   F1 MOT201202010  
2012   010-14711-0002   X22 DUPLEXER (KDDI VARIANT) FOR UBS PLATFORM   MOT   3  
EA   Standard   F1 EAANT201212001   2012   P45-17-XL-R  
VLBB45,698-896-45-17i-Ai-R   BSA   1   EA   Standard   F1 ANT201212001   2012  
7762.00   UXCM-1710-2170-90-16.5i-A-D   BSA   3   EA   Standard   F1
NPIANT201217004   2012   P45-17-XL-R   VLBB45,698-896-45-17i-Ai-R   BSA   45  
EA   Standard   F1 NPIANT201213209   2012   P65-16-XLPP-RR  
TB65,806-869/1850-1995-16i-Ai-D   BSA   1   EA   Standard   F1 NPIMIR201209001  
2012   800-33171-101   DUPLEXER ASSY,2100MHz,RF BAND DUAL,MIRAGE,ROHS COMP  
DOPE   4   EA   Standard   F1 TMA201215003   2012   LGP18521   TMA-DDD 1800 TWIN
FB 12dB HIGH CWA AISG 2.0   TMA   100   EA   Standard   F1 EAANT201211002   2012
  5721.00E   UXM-1710-2170-65-18i-A-D EXT,ROHS COMP   BSA   2   EA   Standard  
F1 OSP201213001   2012   102-A0060-V2   HOUSING_MACH-PCS-UMTS-60MHz-AL-19-S50  
LUCENT   6   EA   Standard   F1 ANT201206011   2012   5473.00  
AXM-806-960-65-18.5i-A-D   BSA   2   EA   Standard   F1

 

Page 3 of 4



--------------------------------------------------------------------------------

Job Name

 

Year Work
Order
Opened

 

Assembly Part Number

 

Assembly Description

 

Account Class

 

PI Qty

 

UOM

 

Job Type

 

Factory

ANT201217011   2012   5760.00   UXCM-1710-2170-65-18i-A-D   BSA   41   EA  
Standard   F1 OSP201211001   2012   102-A0060-V2  
HOUSING_MACH-PCS-UMTS-60MHz-AL-19-S50   LUCENT   3   EA   Standard   F1
MOT201217004   2012   CU362-CDMA-003   AMPS,CDMA,FB,DMRP,DLY F TR ASSY,CAST  
MOT   50   EA   Standard   F1

 

Item
Number

  

WU
Group

  

WU Name

  

Item Number Description

  

Item Number Description

  

Final
Sale
Qty

  

UOM

8220.10    RET    3GPPRET    DOUBLE BAND LARGE HOUSING,RET3GPP 10-30VDC,AISG
v1.1    DOUBLE BAND LARGE HOUSING,RET3GPP 10-30VDC,AISG v1.1    1    EA 8510.40
   IRET    IRET 3GPP    i-RET ANTENNA CONTROLLER ENCLOSURE WITH AISG V2.0/3GPP
   i-RET ANTENNA CONTROLLER ENCLOSURE WITH AISG V2.0/3GPP    3000    EA

 

Page 4 of 4



--------------------------------------------------------------------------------

Asset#    Description    FA Chinese Name    Qty. in
accounting
book 11110-DPS006    Software-Msoffice XP (59 unit)    软件    59 11110-DPS007   
Software-Acrobat6.0 04/04    Adobe 软件    1 11110-DPS009    Software-WIN XP-P PRO
License    软件    1 11110-DPS010    WIN 2003 Server CAL License    软件    38
11110-DPS014    EASY-HR SOFTWARE&HARDWARE    人事系统    1 11110-DPS019    CAD2009
Commericial upgrade from CAD2000    AutoCAD 2009    1 11110-DPS020    CAD2009
Commericial upgrade from CAD2000    AutoCAD 2009    1 11110-DPS021    CAD2009
Commericial upgrade from CAD2000    AutoCAD 2009    1 11110-DPS022    CAD2009
Commericial upgrade from CAD2000    AutoCAD 2009    1 11110-DPS023    CAD2009
Commericial upgrade from CAD2000    AutoCAD 2009    1 12300-DPS005   
Software-AutoCAD2000 5set 03/01    AutoCAD2000    1 12300-DPS010   
Software-Cisco Pix Firewall 08/01    软件    1 12300-DPS011    Software-win2000
sever 2, terminal 20, CAL 20 09/01    软件    1 12300-DPS012    Software-o-starter
system (Citrix) 09/01    软件    1 12300-DPS020    Software-Boder Manager 3.6ACL
Proxy 10 Users    软件    1 12300-DPS026    Software-ARC Serve (9 unit)    ARC 软件
   1 12300-DPS027    Windows 2003 Sever&Cal    软件    1 21110-MAP148    GBIP Card
   GPIB卡    7 21110-MAP274    Zebra printer TLP3842    3842条码打印机    1
21110-MAP275    Zebra printer TLP3842    3842条码打印机    1 21110-MAP289    Zebra
3842 Printer 1/4    3842条码打印机    1 21110-MAP290    Zebra 3842 Printer 1/4   
3842条码打印机    1 21110-MAP291    Zebra 3842 Printer 1/4    3842条码打印机    1
21110-MAP292    Zebra 3842 Printer 1/4    3842条码打印机    1 21110-MAP326   
HP2605DN colour laser printer    HP 2605打印机    1 21110-MAP347    HP5200LX laser
printer    HP 5200打印机    1 21110-MAP355    Zebra 3842 printer    3842条码打印机    1
21110-MAP356    Zebra 3842 printer    3842条码打印机    1 21110-MAP459    HP
Officejet 7000 Printer    HP 7000打印机    1 21110-MAP476    Zebra TLP 3842 printer
   3842条码打印机    1 21110-MAP477    Zebra TLP 3842 printer    3842条码打印机    1
21110-MAP478    NI PCI-GPIB Card    GPIB卡    1 21110-MAP479    NI PCI-GPIB Card
   GPIB卡    1 21110-MAP480    NI PCI-GPIB Card    GPIB卡    1 21110-MAP481    NI
PCI-GPIB Card    GPIB卡    1 21110-MAP482    NI PCI-GPIB Card    GPIB卡    1
21110-MAP483    NI PCI-GPIB Card    GPIB卡    1 21110-MAP484    NI PCI-GPIB Card
   GPIB卡    1 21110-MAP485    NI PCI-GPIB Card    GPIB卡    1 21110-MAP486    NI
PCI-GPIB Card    GPIB卡    1 21110-MAP487    NI PCI-GPIB Card    GPIB卡    1
21110-MAP488    NI PCI-GPIB Card    GPIB卡    1 21110-MAP489    NI PCI-GPIB Card
   GPIB卡    1 21110-MAP490    NI PCI-GPIB Card    GPIB卡    1 21110-MAP491    NI
PCI-GPIB Card    GPIB卡    1 21110-MAP492    NI PCI-GPIB Card    GPIB卡    1
21110-MAP493    NI PCI-GPIB Card    GPIB卡    1 21110-MAP494    NI PCI-GPIB Card
   GPIB卡    1 21110-MAP495    NI PCI-GPIB Card    GPIB卡    1 21110-MAP496    NI
PCI-GPIB Card    GPIB卡    1 21110-MAP497    NI PCI-GPIB Card    GPIB卡    1
21110-MAP498    NI PCI-GPIB Card    GPIB卡    1 21110-MAP499    NI PCI-GPIB Card
   GPIB卡    1 21110-MAP500    NI PCI-GPIB Card    GPIB卡    1 21110-MAP501    NI
PCI-GPIB Card    GPIB卡    1 21110-MAP502    NI PCI-GPIB Card    GPIB卡    1
21110-MAP503    NI PCI-GPIB Card    GPIB卡    1 21110-MAP504    NI PCI-GPIB Card
   GPIB卡    1 21110-MAP505    NI PCI-GPIB Card    GPIB卡    1 21110-MAP506    NI
PCI-GPIB Card    GPIB卡    1 21110-MAP507    NI PCI-GPIB Card    GPIB卡    1
21110-MAP508    NI PCI-GPIB Card    GPIB卡    1 21110-MAP509    NI PCI-GPIB Card
   GPIB卡    1 21110-MAP510    NI PCI-GPIB Card    GPIB卡    1 21110-MAP511    NI
PCI-GPIB Card    GPIB卡    1 21110-MAP512    NI PCI-GPIB Card    GPIB卡    1
21110-MAP513    HP 620N NIC for Printer 4 units    打印机网卡    1 21110-MAP514    HP
P3015 Printer    HP P3015打印机    1 21110-MAP515    HP P3015 Printer    HP
P3015打印机    1 21110-MAP516    HP P3015 Printer    HP P3015打印机    1



--------------------------------------------------------------------------------

21110-MAP517    HP P3015 Printer    HP P3015打印机    1 21110-MAP518    Zebra TLP
3842 Printer    3842条码打印机    1 21110-MAP519    Zebra TLP 3842 Printer   
3842条码打印机    1 21110-MAP520    Zebra TLP 3842 Printer    3842条码打印机    1
21110-MAP524    zebra printer 3842    3842条码打印机    1 21110-MAP525    zebra
printer 3842    3842条码打印机    1 21110-MAP579    HP P2035n printer for ANT    HP
P2035打印机    1 21110-MAP580    HP P2035n printer for ANT    HP P2035打印机    1
21110-MAP581    HP P2035n printer for TMA    HP P2035打印机    1 21110-MAP582    HP
P2035n printer for FIN    HP P2035打印机    1 21110-MAP585    HP P2035n printer   
HP P2035打印机    1 21110-MAP586    HP P2035n printer    HP P2035打印机    1
21110-MAP587    HP P2035n printer    HP P2035打印机    1 21120-MAP107    Felix
Cluster Project- Server and Software    HP服务器    1 41110-ME024    82350A GPIB
Card (3 units)    GPIB卡    3 41110-ME046-1    82350B GPIB Card 22 units    GPIB卡
   12 41110-ME1038    MK9535 Barcode Reader    码捷 9535扫描枪    1 41110-ME1045   
Toshiba TEC-B452TS-22 Printer    TEC452TS 打印机    1 41110-ME1172    HP P2035N
printer    HP P2035打印机    1 41110-ME1173    TLP 3842 Printer    3842条码打印机    1
41110-ME1199    TEC 452HS 600dpi printer    TEC452HS 打印机    1 41110-ME1200   
TEC 452TS 300dpi printer    TEC452TS 打印机    1 41110-ME1243    GPIB card    GPIB卡
   10 41110-ME1312    Zebra 3842打印机    3842条码打印机    1 41110-ME1369    APC
SURT3000XLICH    APC不间断电源    1 41110-ME1370    ATEN KVM CL5708    ATEN KVM    1
41110-ME1406    Zebra GX430t    斑马GX430条码打印机    1 41110-ME256    GPIB card   
GPIB卡    1 41110-ME257    GPIB card    GPIB卡    1 41110-ME258    GPIB card   
GPIB卡    1 41110-ME259    GPIB card    GPIB卡    1 41110-ME260    GPIB card   
GPIB卡    1 41110-ME312    Printer Zebra TLP 3842    3842条码打印机    1 41110-ME313
   Printer Zebra TLP 3842    3842条码打印机    1 41110-ME314    GPIB Card 778032-01
   GPIB卡    1 41110-ME315    GPIB Card 778032-01    GPIB卡    1 41110-ME316   
GPIB Card 778032-01    GPIB卡    1 41110-ME317    GPIB Card 778032-01    GPIB卡   
1 41110-ME318    GPIB Card 778032-01    GPIB卡    1 41110-ME319    GPIB Card
778032-01    GPIB卡    1 41110-ME320    GPIB Card 778032-01    GPIB卡    1
41110-ME321    GPIB Card 778032-01    GPIB卡    1 41110-ME322    GPIB Card
778032-01    GPIB卡    1 41110-ME323    GPIB Card 778032-01    GPIB卡    1
41110-ME324    GPIB Card 778032-01    GPIB卡    1 41110-ME325    GPIB Card
778032-01    GPIB卡    1 41110-ME326    GPIB Card 778032-01    GPIB卡    1
41110-ME327    GPIB Card 778032-01    GPIB卡    1 41110-ME328    GPIB Card
778032-01    GPIB卡    1 41110-ME329    GPIB Card 778032-01    GPIB卡    1
41110-ME330    GPIB Card 778032-01    GPIB卡    1 41110-ME331    GPIB Card
778032-01    GPIB卡    1 41110-ME332    GPIB Card 778032-01    GPIB卡    1
41110-ME333    GPIB Card 778032-01    GPIB卡    1 41110-ME334    GPIB Card
778032-01    GPIB卡    1 41110-ME335    GPIB Card 778032-01    GPIB卡    1
41110-ME336    GPIB Card 778032-01    GPIB卡    1 41110-ME337    GPIB Card
778032-01    GPIB卡    1 41110-ME338    GPIB Card 778032-01    GPIB卡    1
41110-ME339    GPIB Card 778032-01    GPIB卡    1 41110-ME340    GPIB Card
778032-01    GPIB卡    1 41110-ME341    GPIB Card 778032-01    GPIB卡    1
41110-ME342    GPIB Card 778032-01    GPIB卡    1 41110-ME343    GPIB Card
778032-01    GPIB卡    1 41110-ME344    GPIB Card 778032-01    GPIB卡    1
41110-ME345    GPIB Card 778032-01    GPIB卡    1 41110-ME346    GPIB Card
778032-01    GPIB卡    1 41110-ME347    GPIB Card 778032-01    GPIB卡    1
41110-ME348    GPIB Card 778032-01    GPIB卡    1 41110-ME349    GPIB Card
778032-01    GPIB卡    1 41110-ME350    GPIB Card 778032-01    GPIB卡    1
41110-ME351    GPIB Card 778032-01    GPIB卡    1



--------------------------------------------------------------------------------

41110-ME352    Barcode Printer 3842    3842 条码打印机    1 41110-ME353    Barcode
Printer 3842    3842 条码打印机    1 41110-ME354    Barcode Printer 3842    3842
条码打印机    1 41110-ME355    Barcode Printer 3842    3842 条码打印机    1 41110-ME469   
GPIB Card 82357B 34PCS in F1 Felix Line    GPIB卡    1 41110-ME735    GPIB CARD
1/40    GPIB卡    1 41110-ME736    GPIB CARD 1/40    GPIB卡    1 41110-ME737   
GPIB CARD 1/40    GPIB卡    1 41110-ME738    GPIB CARD 1/40    GPIB卡    1
41110-ME739    GPIB CARD 1/40    GPIB卡    1 41110-ME740    GPIB CARD 1/40   
GPIB卡    1 41110-ME741    GPIB CARD 1/40    GPIB卡    1 41110-ME742    GPIB CARD
1/40    GPIB卡    1 41110-ME743    GPIB CARD 1/40    GPIB卡    1 41110-ME744   
GPIB CARD 1/40    GPIB卡    1 41110-ME745    GPIB CARD 1/40    GPIB卡    1
41110-ME746    GPIB CARD 1/40    GPIB卡    1 41110-ME747    GPIB CARD 1/40   
GPIB卡    1 41110-ME748    GPIB CARD 1/40    GPIB卡    1 41110-ME749    GPIB CARD
1/40    GPIB卡    1 41110-ME750    GPIB CARD 1/40    GPIB卡    1 41110-ME751   
GPIB CARD 1/40    GPIB卡    1 41110-ME752    GPIB CARD 1/40    GPIB卡    1
41110-ME753    GPIB CARD 1/40    GPIB卡    1 41110-ME754    GPIB CARD 1/40   
GPIB卡    1 41110-ME755    GPIB CARD 1/40    GPIB卡    1 41110-ME756    GPIB CARD
1/40    GPIB卡    1 41110-ME757    GPIB CARD 1/40    GPIB卡    1 41110-ME758   
GPIB CARD 1/40    GPIB卡    1 41110-ME759    GPIB CARD 1/40    GPIB卡    1
41110-ME760    GPIB CARD 1/40    GPIB卡    1 41110-ME761    GPIB CARD 1/40   
GPIB卡    1 41110-ME762    GPIB CARD 1/40    GPIB卡    1 41110-ME763    GPIB CARD
1/40    GPIB卡    1 41110-ME764    GPIB CARD 1/40    GPIB卡    1 41110-ME765   
GPIB CARD 1/40    GPIB卡    1 41110-ME766    GPIB CARD 1/40    GPIB卡    1
41110-ME767    GPIB CARD 1/40    GPIB卡    1 41110-ME768    GPIB CARD 1/40   
GPIB卡    1 41110-ME769    GPIB CARD 1/40    GPIB卡    1 41110-ME770    GPIB CARD
1/40    GPIB卡    1 41110-ME771    GPIB CARD 1/40    GPIB卡    1 41110-ME772   
GPIB CARD 1/40    GPIB卡    1 41110-ME773    GPIB CARD 1/40    GPIB卡    1
41110-ME774    GPIB CARD 1/40    GPIB卡    1 41110-ME858    GPIB CARD 1/20   
GPIB卡    1 41110-ME859    GPIB CARD 1/20    GPIB卡    1 41110-ME860    GPIB CARD
1/20    GPIB卡    1 41110-ME861    GPIB CARD 1/20    GPIB卡    1 41110-ME862   
GPIB CARD 1/20    GPIB卡    1 41110-ME863    GPIB CARD 1/20    GPIB卡    1
41110-ME864    GPIB CARD 1/20    GPIB卡    1 41110-ME865    GPIB CARD 1/20   
GPIB卡    1 41110-ME866    GPIB CARD 1/20    GPIB卡    1 41110-ME867    GPIB CARD
1/20    GPIB卡    1 41110-ME868    GPIB CARD 1/20    GPIB卡    1 41110-ME869   
GPIB CARD 1/20    GPIB卡    1 41110-ME870    GPIB CARD 1/20    GPIB卡    1
41110-ME871    GPIB CARD 1/20    GPIB卡    1 41110-ME872    GPIB CARD 1/20   
GPIB卡    1 41110-ME873    GPIB CARD 1/20    GPIB卡    1 41110-ME874    GPIB CARD
1/20    GPIB卡    1 41110-ME875    GPIB CARD 1/20    GPIB卡    1 41110-ME876   
GPIB CARD 1/20    GPIB卡    1 41110-ME877    GPIB CARD 1/20    GPIB卡    1
41110-ME880    GPIB CARD 1/30    GPIB卡    1 41110-ME881    GPIB CARD 1/30   
GPIB卡    1 41110-ME882    GPIB CARD 1/30    GPIB卡    1 41110-ME883    GPIB CARD
1/30    GPIB卡    1 41110-ME884    GPIB CARD 1/30    GPIB卡    1 41110-ME885   
GPIB CARD 1/30    GPIB卡    1 41110-ME886    GPIB CARD 1/30    GPIB卡    1



--------------------------------------------------------------------------------

41110-ME887    GPIB CARD 1/30    GPIB卡    1 41110-ME888    GPIB CARD 1/30   
GPIB卡    1 41110-ME889    GPIB CARD 1/30    GPIB卡    1 41110-ME890    GPIB CARD
1/30    GPIB卡    1 41110-ME891    GPIB CARD 1/30    GPIB卡    1 41110-ME892   
GPIB CARD 1/30    GPIB卡    1 41110-ME893    GPIB CARD 1/30    GPIB卡    1
41110-ME894    GPIB CARD 1/30    GPIB卡    1 41110-ME895    GPIB CARD 1/30   
GPIB卡    1 41110-ME896    GPIB CARD 1/30    GPIB卡    1 41110-ME897    GPIB CARD
1/30    GPIB卡    1 41110-ME898    GPIB CARD 1/30    GPIB卡    1 41110-ME899   
GPIB CARD 1/30    GPIB卡    1 41110-ME900    GPIB CARD 1/30    GPIB卡    1
41110-ME901    GPIB CARD 1/30    GPIB卡    1 41110-ME902    GPIB CARD 1/30   
GPIB卡    1 41110-ME903    GPIB CARD 1/30    GPIB卡    1 41110-ME904    GPIB CARD
1/30    GPIB卡    1 41110-ME905    GPIB CARD 1/30    GPIB卡    1 41110-ME906   
GPIB CARD 1/30    GPIB卡    1 41110-ME907    GPIB CARD 1/30    GPIB卡    1
41110-ME908    GPIB CARD 1/30    GPIB卡    1 41110-ME909    GPIB CARD 1/30   
GPIB卡    1 41110-ME942    GPIB Card    GPIB卡    1 41110-ME943    GPIB Card   
GPIB卡    1 41110-ME944    GPIB Card    GPIB卡    1 41110-ME945    GPIB Card   
GPIB卡    1 41110-ME946    GPIB Card    GPIB卡    1 41110-ME947    GPIB Card   
GPIB卡    1 41110-ME948    GPIB Card    GPIB卡    1 41110-ME949    GPIB Card   
GPIB卡    1 41110-ME950    GPIB Card    GPIB卡    1 41110-ME951    GPIB Card   
GPIB卡    1 41110-ME952    GPIB Card    GPIB卡    1 41110-ME953    GPIB Card   
GPIB卡    1 41110-ME954    GPIB Card    GPIB卡    1 41110-ME955    GPIB Card   
GPIB卡    1 41110-ME956    GPIB Card    GPIB卡    1 41110-ME957    GPIB Card   
GPIB卡    1 41110-ME958    GPIB Card    GPIB卡    1 41110-ME959    GPIB Card   
GPIB卡    1 41110-ME960    GPIB Card    GPIB卡    1 41110-ME961    GPIB Card   
GPIB卡    1 41110-ME962    GPIB Card    GPIB卡    1 41110-ME963    GPIB Card   
GPIB卡    1 41110-ME964    GPIB Card    GPIB卡    1 41110-ME965    GPIB Card   
GPIB卡    1 41110-ME966    GPIB Card    GPIB卡    1 41110-ME967    GPIB Card   
GPIB卡    1 41110-ME968    GPIB Card    GPIB卡    1 41110-ME969    GPIB Card   
GPIB卡    1 41110-ME970    GPIB Card    GPIB卡    1 41110-ME971    GPIB Card   
GPIB卡    1 41110-ME972    GPIB Card    GPIB卡    1 41110-ME973    GPIB Card   
GPIB卡    1 41110-ME974    GPIB Card    GPIB卡    1 41110-ME975    GPIB Card   
GPIB卡    1 41110-ME976    GPIB Card    GPIB卡    1 41110-ME977    GPIB Card   
GPIB卡    1 41110-ME978    GPIB Card    GPIB卡    1 41110-ME979    GPIB Card   
GPIB卡    1 41110-ME980    GPIB Card    GPIB卡    1 41110-ME981    GPIB Card   
GPIB卡    1 41110-ME982    GPIB Card    GPIB卡    1 41110-ME983    GPIB Card   
GPIB卡    1 41110-ME984    GPIB Card    GPIB卡    1 41110-ME985    GPIB Card   
GPIB卡    1 41110-ME986    GPIB Card    GPIB卡    1 41110-ME987    GPIB Card   
GPIB卡    1 41110-ME988    GPIB Card    GPIB卡    1 41110-ME989    GPIB Card   
GPIB卡    1 41110-ME990    GPIB Card    GPIB卡    1



--------------------------------------------------------------------------------

41110-ME991    GPIB Card    GPIB卡    1 52110-DPP021    柯达V550 销售部相机    柯达相机    1
52110-DPP023    QA ????       1 52110-DPP024    GM????       1 52110-DPP026   
双路电脑话务员    电话话务员    1 52110-DPP035    HP Compaq 2210-KB667PA    HP 2210B笔记本    3
52110-DPP036    DO-330MT(OR/9)    Dell 330电脑    26 52110-DPP038    Projector
Yubo    投影机    1 52110-DPP039    HP 360G5 45926-AA1 Server(1/2)    HP DL360G5服务器
   1 52110-DPP040    HP 360G5 45926-AA1 Server(2/2)    HP DL360G5服务器    1
52110-DPP042    Projector (AC)    投影机    1 52110-DPP043    Ricoh FAX 3320I   
理光传真机    1 52110-DPP044    EPSON LQ680K, Printer    爱普生打印机    1 52110-DPP045   
BENQ MP511+projector    明基投影机    1 52110-DPP046    BENQ MP511+projector    明基投影机
   1 52110-DPP047    BENQ MP511+projector    明基投影机    1 52110-DPP048   
projector BENQ 512+    明基投影机    1 52110-DPP049    YAMAHA power amplifier   
YAMAHA功放    1 52110-DPP050    Sony DCR-SR85E vidicon    Sony DV    1
52110-DPP051    Bose loudspeaker    博世音箱    1 52110-DPP052    LSILOGIC LSI
SAS3800X    服务器硬盘    1 52110-DPP056    Benq MP515 Projector    明基投影机    1
52110-DPP057    Dell 1410X Projector    Dell1410X投影机    1 52110-DPP067    HP
CP2025dn Printer    HP CP2025打印机    1 52110-DPP068    HP 5200n printer    HP
5200打印机    1 52110-DPP069    Dell 1610HD projector    Dell1610投影机    1
52110-DPP070    Polycom IP650 POE    Polycom IP650 POE    1 52110-DPP072   
Projector    投影机    1 52110-DPP073    Zebra 3842 printer    3842条码打印机    1
52300-OEE001    Direct Projector 01/00    投影机    1 52300-OEE005    Computer data
projector 11/00    投影机    1 52300-OEE014    Special Scanner for VAT invoice
check    发票扫描机    1 52300-OEE018    Cisco 1721 & Expand Accelerator    Cisco加速器
   1 52300-OEE019    Cisco Router    Cisco路由器    1 52300-OEE020    EPSON
DLQ-3250K Printer    爱普生打印机    1 71110-DPC107-1    AO-170L-DELL OPTIPLEX 170L SM
   DELL 170电脑    1 71110-DPC107-10    AO-170L-DELL OPTIPLEX 170L SM    DELL
170电脑    1 71110-DPC107-2    AO-170L-DELL OPTIPLEX 170L SM    DELL 170电脑    1
71110-DPC107-3    AO-170L-DELL OPTIPLEX 170L SM    DELL 170电脑    1
71110-DPC107-4    AO-170L-DELL OPTIPLEX 170L SM    DELL 170电脑    1
71110-DPC107-5    AO-170L-DELL OPTIPLEX 170L SM    DELL 170电脑    1
71110-DPC107-6    AO-170L-DELL OPTIPLEX 170L SM    DELL 170电脑    1
71110-DPC107-7    AO-170L-DELL OPTIPLEX 170L SM    DELL 170电脑    1
71110-DPC107-8    AO-170L-DELL OPTIPLEX 170L SM    DELL 170电脑    1
71110-DPC107-9    AO-170L-DELL OPTIPLEX 170L SM    DELL 170电脑    1
71110-DPC108-1    AO-170L-DELL OPTIPLEX 170L SM    DELL 170电脑    1
71110-DPC108-2    AO-170L-DELL OPTIPLEX 170L SM    DELL 170电脑    1
71110-DPC109-1    AO-170LSD-DELL OPTIPLEX 170L SM    DELL 170电脑    1
71110-DPC109-2    AO-170LSD-DELL OPTIPLEX 170L SM    DELL 170电脑    1
71110-DPC110-1    AO-170L & AD DELL SNP(DISP)    DELL 170电脑    1 71110-DPC110-10
   AO-170L & AD DELL SNP(DISP)    DELL 170电脑    1 71110-DPC110-2    AO-170L & AD
DELL SNP(DISP)    DELL 170电脑    1 71110-DPC110-3    AO-170L & AD DELL SNP(DISP)
   DELL 170电脑    1 71110-DPC110-4    AO-170L & AD DELL SNP(DISP)    DELL 170电脑
   1 71110-DPC110-5    AO-170L & AD DELL SNP(DISP)    DELL 170电脑    1
71110-DPC110-6    AO-170L & AD DELL SNP(DISP)    DELL 170电脑    1 71110-DPC110-7
   AO-170L & AD DELL SNP(DISP)    DELL 170电脑    1 71110-DPC110-8    AO-170L & AD
DELL SNP(DISP)    DELL 170电脑    1 71110-DPC110-9    AO-170L & AD DELL SNP(DISP)
   DELL 170电脑    1 71110-DPC111    ULTRA320 10K 72G SCSI disk    服务器硬盘    8
71110-DPC113    Dell D410 for Cathy Xu    Dell D410笔记本    1 71110-DPC115    Dell
D410 for Suping Chen    Dell D410笔记本    1 71110-DPC116-1    AO-170L    DELL
170电脑    1 71110-DPC116-10    AO-170L    DELL 170电脑    1 71110-DPC116-2   
AO-170L    DELL 170电脑    1 71110-DPC116-3    AO-170L    DELL 170电脑    1
71110-DPC116-4    AO-170L    DELL 170电脑    1 71110-DPC116-5    AO-170L    DELL
170电脑    1 71110-DPC116-6    AO-170L    DELL 170电脑    1 71110-DPC116-7   
AO-170L    DELL 170电脑    1 71110-DPC116-8    AO-170L    DELL 170电脑    1
71110-DPC116-9    AO-170L    DELL 170电脑    1



--------------------------------------------------------------------------------

71110-DPC117-1    AO-170L    DELL 170电脑    1 71110-DPC117-2    AO-170L    DELL
170电脑    1 71110-DPC117-3    AO-170L    DELL 170电脑    1 71110-DPC117-4   
AO-170L    DELL 170电脑    1 71110-DPC117-5    AO-170L    DELL 170电脑    1
71110-DPC117-6    AO-170L    DELL 170电脑    1 71110-DPC118    AO-170L    DELL
170电脑    1 71110-DPC119-1    AO-170L    DELL 170电脑    1 71110-DPC119-10   
AO-170L    DELL 170电脑    1 71110-DPC119-2    AO-170L    DELL 170电脑    1
71110-DPC119-3    AO-170L    DELL 170电脑    1 71110-DPC119-4    AO-170L    DELL
170电脑    1 71110-DPC119-5    AO-170L    DELL 170电脑    1 71110-DPC119-6   
AO-170L    DELL 170电脑    1 71110-DPC119-7    AO-170L    DELL 170电脑    1
71110-DPC119-8    AO-170L    DELL 170电脑    1 71110-DPC119-9    AO-170L    DELL
170电脑    1 71110-DPC120-1    AO-170L    DELL 170电脑    1 71110-DPC120-2   
AO-170L    DELL 170电脑    1 71110-DPC121    AO-170L    DELL 170电脑    1
71110-DPC122    AO-170L    DELL 170电脑    1 71110-DPC123    AO-170L    DELL 170电脑
   1 71110-DPC124    AO-170L    DELL 170电脑    1 71110-DPC125    AO-170L    DELL
170电脑    1 71110-DPC126    AO-170L    DELL 170电脑    1 71110-DPC127    AO-170L   
DELL 170电脑    1 71110-DPC128    AO-170L    DELL 170电脑    1 71110-DPC129   
AO-170L    DELL 170电脑    1 71110-DPC130    AO-170L    DELL 170电脑    1
71110-DPC131    AO-170L    DELL 170电脑    1 71110-DPC132    AO-170L    DELL 170电脑
   1 71110-DPC133    AO-170L    DELL 170电脑    1 71110-DPC134    AO-170L    DELL
170电脑    1 71110-DPC135    AO-170L    DELL 170电脑    1 71110-DPC136    AO-170L   
DELL 170电脑    1 71110-DPC137    AO-CX520MT    Dell 520电脑    1 71110-DPC138   
AO-CX520MT    Dell 520电脑    1 71110-DPC139    AO-CX520MT    Dell 520电脑    1
71110-DPC140    AO-170L    DELL 170电脑    1 71110-DPC141    AO-170L    DELL 170电脑
   1 71110-DPC142    AO-170L    DELL 170电脑    1 71110-DPC143    AO-170L    DELL
170电脑    1 71110-DPC144    AO-170L Q no:CNSO4671131    DELL 170电脑    1
71110-DPC145    AO-170L Q no:CNSO4671131    DELL 170电脑    1 71110-DPC146   
AO-170L Q no:CNSO4671131    DELL 170电脑    1 71110-DPC147    AO-170L Q
no:CNSO4671131    DELL 170电脑    1 71110-DPC148    AO-170L Q no:CNSO4671131   
DELL 170电脑    1 71110-DPC149    AO-170L Q no:CNSO4671131    DELL 170电脑    1
71110-DPC150    AO-170L Q no:CNSO4671131    DELL 170电脑    1 71110-DPC151   
AO-170L Q no:CNSO4671131    DELL 170电脑    1 71110-DPC152    AO-170L Q
no:CNSO4671131    DELL 170电脑    1 71110-DPC153    AO-170L Q no:CNSO4671131   
DELL 170电脑    1 71110-DPC154    AO-170L Q no:CNSO4745273    DELL 170电脑    1
71110-DPC155    AO-170L Q no:CNSO4745273    DELL 170电脑    1 71110-DPC156   
AO-170L Q no:CNSO4809753    DELL 170电脑    1 71110-DPC157    AO-170L Q
no:CNSO4809753    DELL 170电脑    1 71110-DPC158    AO-170L Q no:CNSO4809753   
DELL 170电脑    1 71110-DPC159    AO-170L Q no:CNSO4809753    DELL 170电脑    1
71110-DPC160    AO-170L Q no:CNSO4809753    DELL 170电脑    1 71110-DPC161   
AO-170L Q no:CNSO4809753    DELL 170电脑    1 71110-DPC162    AO-170L Q
no:CNSO4809753    DELL 170电脑    1 71110-DPC163    AO-170L Q no:CNSO4809753   
DELL 170电脑    1 71110-DPC164    AO-170L Q no:CNSO4809753    DELL 170电脑    1
71110-DPC165    AO-170L Q no:CNSO4809753    DELL 170电脑    1 71110-DPC166   
AO-210LMT    Dell 210电脑    1 71110-DPC167    Cisco PIX 501-50 3DES/AES Bundle
???    Cisco 防火墙    1 71110-DPC168    Cisco 2811 W/AC PWR ???    Cisco路由器    1
71110-DPC169    AO-210LMT    Dell 210电脑    1 71110-DPC170    AO-210LMT    Dell
210电脑    1 71110-DPC171    AO-210LMT    Dell 210电脑    1 71110-DPC172   
AO-210LMT    Dell 210电脑    1 71110-DPC173    AO-210LMT    Dell 210电脑    1



--------------------------------------------------------------------------------

71110-DPC174    AO-210LMT    Dell 210电脑    1 71110-DPC175    AO-210LMT    Dell
210电脑    1 71110-DPC176    AO-210LMT    Dell 210电脑    1 71110-DPC177   
AO-210LMT    Dell 210电脑    1 71110-DPC178    AO-210LMT    Dell 210电脑    1
71110-DPC179    AO-210LMT    Dell 210电脑    1 71110-DPC180    AO-210LMT    Dell
210电脑    1 71110-DPC181    AO-210LMT    Dell 210电脑    1 71110-DPC182   
AO-210LMT    Dell 210电脑    1 71110-DPC183    AO-210LMT    Dell 210电脑    1
71110-DPC184    AO-210LMT    Dell 210电脑    1 71110-DPC185    AO-210LMT    Dell
210电脑    1 71110-DPC186    AO-210LMT    Dell 210电脑    1 71110-DPC187   
AO-210LMT    Dell 210电脑    1 71110-DPC188    AO-210LMT    Dell 210电脑    1
71110-DPC189    AO-210LMT    Dell 210电脑    1 71110-DPC190    AO-210LMT    Dell
210电脑    1 71110-DPC191    AO-210LMT    Dell 210电脑    1 71110-DPC192   
AO-210LMT    Dell 210电脑    1 71110-DPC193    AO-210LMT    Dell 210电脑    1
71110-DPC194    AO-210LMT    Dell 210电脑    1 71110-DPC195    AO-210LMT    Dell
210电脑    1 71110-DPC196    AO-210LMT    Dell 210电脑    1 71110-DPC197   
AO-210LMT    Dell 210电脑    1 71110-DPC198    AO-210LMT    Dell 210电脑    1
71110-DPC199    AO-210LMT    Dell 210电脑    1 71110-DPC200    AO-210LMT    Dell
210电脑    1 71110-DPC201    AO-210LMT    Dell 210电脑    1 71110-DPC202   
AO-210LMT    Dell 210电脑    1 71110-DPC203    AO-210LMT    Dell 210电脑    1
71110-DPC204    AO-210LMT    Dell 210电脑    1 71110-DPC205    AO-210LMT    Dell
210电脑    1 71110-DPC206    AO-210LMT    Dell 210电脑    1 71110-DPC207   
AO-210LMT    Dell 210电脑    1 71110-DPC208    AO-210LMT    Dell 210电脑    1
71110-DPC209    AO-210LMT    Dell 210电脑    1 71110-DPC210    AO-210LMT    Dell
210电脑    1 71110-DPC211    AO-210LMT    Dell 210电脑    1 71110-DPC212   
AO-210LMT    Dell 210电脑    1 71110-DPC213    AO-210LMT    Dell 210电脑    1
71110-DPC214    AO-210LMT    Dell 210电脑    1 71110-DPC215    AO-210LMT    Dell
210电脑    1 71110-DPC216    AO-210LMT    Dell 210电脑    1 71110-DPC217   
DO-320MT(NA) Q#: CNSO8222492    Dell 320电脑    1 71110-DPC218    DO-320MT(NA) Q#:
CNSO8222492    Dell 320电脑    1 71110-DPC219    DO-320MT(NA) Q#: CNSO8222492   
Dell 320电脑    1 71110-DPC220    DO-320MT(NA) Q#: CNSO8222492    Dell 320电脑    1
71110-DPC221    DO-320MT(NA) Q#: CNSO8222492    Dell 320电脑    1 71110-DPC222   
DO-320MT(NA) Q#: CNSO8222492    Dell 320电脑    1 71110-DPC223    DO-320MT(NA) Q#:
CNSO8222492    Dell 320电脑    1 71110-DPC224    DO-320MT(NA) Q#: CNSO8222492   
Dell 320电脑    1 71110-DPC225    DO-320MT(NA) Q#: CNSO8222492    Dell 320电脑    1
71110-DPC226    DO-320MT(NA) Q#: CNSO8222492    Dell 320电脑    1 71110-DPC227   
DO-320MT(NA) Q#: CNSO8222492    Dell 320电脑    1 71110-DPC228    DO-320MT(NA) Q#:
CNSO8222492    Dell 320电脑    1 71110-DPC229    DO-320MT(NA) Q#: CNSO8222492   
Dell 320电脑    1 71110-DPC230    DO-320MT(NA) Q#: CNSO8222492    Dell 320电脑    1
71110-DPC231    DO-320MT(NA) Q#: CNSO8222492    Dell 320电脑    1 71110-DPC232   
DO-320MT(NA) Q#: CNSO8222492    Dell 320电脑    1 71110-DPC233    DO-320MT(NA) Q#:
CNSO8222492    Dell 320电脑    1 71110-DPC234    DO-320MT(NA) Q#: CNSO8222492   
Dell 320电脑    1 71110-DPC235    DO-320MT(NA) Q#: CNSO8222492    Dell 320电脑    1
71110-DPC236    DO-320MT(NA) Q#: CNSO8222492    Dell 320电脑    1 71110-DPC237   
DO-320MT(NA) Q#: CNSO8222492    Dell 320电脑    1 71110-DPC238    DO-320MT(NA) Q#:
CNSO8222492    Dell 320电脑    1 71110-DPC239    DO-320MT(NA) Q#: CNSO8222492   
Dell 320电脑    1 71110-DPC240    DO-320MT(NA) Q#: CNSO8222492    Dell 320电脑    1
71110-DPC241    DO-320MT(NA) Q#: CNSO8222492    Dell 320电脑    1 71110-DPC242   
DO-320MT(NA) Q#: CNSO8222492    Dell 320电脑    1 71110-DPC243    DO-320MT(NA) Q#:
CNSO8222492    Dell 320电脑    1 71110-DPC244    DO-320MT(NA) Q#: CNSO8222492   
Dell 320电脑    1 71110-DPC245    DO-320MT(NA) Q#: CNSO8222492    Dell 320电脑    1



--------------------------------------------------------------------------------

71110-DPC246    DO-320MT(NA) Q#: CNSO8222492    Dell 320电脑    1 71110-DPC247   
DO-320MT(NA) Q#: CNSO8222492    Dell 320电脑    1 71110-DPC248    DO-320MT(NA) Q#:
CNSO8222492    Dell 320电脑    1 71110-DPC249    DO-320MT(NA) Q#: CNSO8222492   
Dell 320电脑    1 71110-DPC250    DO-320MT(NA) Q#: CNSO8222492    Dell 320电脑    1
71110-DPC251    DO-320MT(NA) Q#: CNSO8222492    Dell 320电脑    1 71110-DPC252   
DO-320MT(NA) Q#: CNSO8222492    Dell 320电脑    1 71110-DPC253    DO-320MT(NA) Q#:
CNSO8222492    Dell 320电脑    1 71110-DPC254    DO-320MT(NA) Q#: CNSO8222492   
Dell 320电脑    1 71110-DPC255    VWIC2-2MFT-G703    扩展卡    1 71110-DPC256   
VWIC2-2MFT-G703    扩展卡    1 71110-DPC257    AO-320MT&Q14177AV(主机+液晶显示器)    Dell
320电脑    1 71110-DPC258    AO-320MT&Q14177AV(主机+液晶显示器)    Dell 320电脑    1
71110-DPC259    AO-320MT&Q14177AV(主机+液晶显示器)    Dell 320电脑    1 71110-DPC260   
AO-320MT&Q14177AV(主机+液晶显示器)    Dell 320电脑    1 71110-DPC261   
AO-320MT&Q14177AV(主机+液晶显示器)    Dell 320电脑    1 71110-DPC262   
AO-320MT&Q14177AV(主机+液晶显示器)    Dell 320电脑    1 71110-DPC263   
AO-320MT&Q14177AV(主机+液晶显示器)    Dell 320电脑    1 71110-DPC264   
AO-320MT&Q14177AV(主机+液晶显示器)    Dell 320电脑    1 71110-DPC265   
AO-320MT&Q14177AV(主机+液晶显示器)    Dell 320电脑    1 71110-DPC266   
AO-320MT&Q14177AV(主机+液晶显示器)    Dell 320电脑    1 71110-DPC267   
AO-320MT&Q14177AV(主机+液晶显示器)    Dell 320电脑    1 71110-DPC268   
AO-320MT&Q14177AV(主机+液晶显示器)    Dell 320电脑    1 71110-DPC269   
AO-320MT&Q14177AV(主机+液晶显示器)    Dell 320电脑    1 71110-DPC270   
AO-320MT&Q14177AV(主机+液晶显示器)    Dell 320电脑    1 71110-DPC271   
AO-320MT&Q14177AV(主机+液晶显示器)    Dell 320电脑    1 71110-DPC272   
AO-320MT&Q14177AV(主机+液晶显示器)    Dell 320电脑    1 71110-DPC273   
AO-320MT&Q14177AV(主机+液晶显示器)    Dell 320电脑    1 71110-DPC274   
AO-320MT&Q14177AV(主机+液晶显示器)    Dell 320电脑    1 71110-DPC275   
AO-320MT&Q14177AV(主机+液晶显示器)    Dell 320电脑    1 71110-DPC276   
AO-320MT&Q14177AV(主机+液晶显示器)    Dell 320电脑    1 71110-DPC277   
AO-320MT&Q14177AV(主机+液晶显示器)    Dell 320电脑    1 71110-DPC278   
AO-320MT&Q14177AV(主机+液晶显示器)    Dell 320电脑    1 71110-DPC279   
AO-320MT&Q14177AV(主机+液晶显示器)    Dell 320电脑    1 71110-DPC280   
AO-320MT&Q14177AV(主机+液晶显示器)    Dell 320电脑    1 71110-DPC281   
AO-320MT&Q14177AV(主机+液晶显示器)    Dell 320电脑    1 71110-DPC282   
AO-320MT&Q14177AV(主机+液晶显示器)    Dell 320电脑    1 71110-DPC283   
AO-320MT&Q14177AV(主机+液晶显示器)    Dell 320电脑    1 71110-DPC284   
AO-320MT&Q14177AV(主机+液晶显示器)    Dell 320电脑    1 71110-DPC285   
AO-320MT&Q14177AV(主机+液晶显示器)    Dell 320电脑    1 71110-DPC286   
AO-320MT&Q14177AV(主机+液晶显示器)    Dell 320电脑    1 71110-DPC287    AO-320MT(主机)   
Dell 320电脑    1 71110-DPC288    AO-320MT(主机)    Dell 320电脑    1 71110-DPC289   
AO-320MT(主机)    Dell 320电脑    1 71110-DPC290    AO-320MT(主机)    Dell 320电脑    1
71110-DPC291    AO-320MT(主机)    Dell 320电脑    1 71110-DPC292    AO-320MT(主机)   
Dell 320电脑    1 71110-DPC293    AO-320MT(主机)    Dell 320电脑    1 71110-DPC294   
AO-320MT(主机)    Dell 320电脑    1 71110-DPC295    AO-320MT(主机)    Dell 320电脑    1
71110-DPC296    AO-320MT(主机)    Dell 320电脑    1 71110-DPC297    AO-320MT    Dell
320电脑    1 71110-DPC298    AO-320MT    Dell 320电脑    1 71110-DPC299    AO-320MT
   Dell 320电脑    1 71110-DPC300    AO-320MT    Dell 320电脑    1 71110-DPC301   
AO-320MT    Dell 320电脑    1 71110-DPC302    AO-320MT    Dell 320电脑    1
71110-DPC303    AO-320MT    Dell 320电脑    1 71110-DPC304    AO-320MT    Dell
320电脑    1 71110-DPC305    AO-320MT    Dell 320电脑    1 71110-DPC306    AO-320MT
   Dell 320电脑    1 71110-DPC307    AO-320MT    Dell 320电脑    1 71110-DPC308   
AO-320MT    Dell 320电脑    1 71110-DPC309    AO-320MT    Dell 320电脑    1
71110-DPC310    AO-320MT    Dell 320电脑    1 71110-DPC311    AO-320MT    Dell
320电脑    1 71110-DPC312    AO-320MT    Dell 320电脑    1 71110-DPC313    AO-320MT
   Dell 320电脑    1 71110-DPC314    AO-320MT    Dell 320电脑    1 71110-DPC315   
AO-320MT    Dell 320电脑    1 71110-DPC316    AO-320MT    Dell 320电脑    1
71110-DPC317    AO-320MT    Dell 320电脑    1



--------------------------------------------------------------------------------

71110-DPC318    AO-320MT    Dell 320电脑    1 71110-DPC319    AO-320MT    Dell
320电脑    1 71110-DPC320    AO-320MT    Dell 320电脑    1 71110-DPC321    AO-320MT
   Dell 320电脑    1 71110-DPC322    AO-320MT    Dell 320电脑    1 71110-DPC323   
AO-320MT    Dell 320电脑    1 71110-DPC324    AO-320MT    Dell 320电脑    1
71110-DPC325    AO-320MT    Dell 320电脑    1 71110-DPC326    AO-320MT    Dell
320电脑    1 71110-DPC327    DO-320MT(NA)    Dell 320电脑    1 71110-DPC328   
DO-320MT(NA)    Dell 320电脑    1 71110-DPC329    DO-320MT(NA)    Dell 320电脑    1
71110-DPC330    DO-320MT(NA)    Dell 320电脑    1 71110-DPC331    DO-320MT(NA)   
Dell 320电脑    1 71110-DPC332    DO-320MT(NA)    Dell 320电脑    1 71110-DPC333   
DO-320MT(NA)    Dell 320电脑    1 71110-DPC334    DO-320MT(NA)    Dell 320电脑    1
71110-DPC335    DO-320MT(NA)    Dell 320电脑    1 71110-DPC336    DO-320MT(NA)   
Dell 320电脑    1 71110-DPC337    DO-320MT(NA)    Dell 320电脑    1 71110-DPC338   
DO-320MT(NA)    Dell 320电脑    1 71110-DPC339    DO-320MT(NA)    Dell 320电脑    1
71110-DPC340    DO-320MT(NA)    Dell 320电脑    1 71110-DPC341    DO-320MT(NA)   
Dell 320电脑    1 71110-DPC342    DO-320MT(NA)    Dell 320电脑    1 71110-DPC343   
DO-320MT(NA)    Dell 320电脑    1 71110-DPC344    DO-320MT(NA)    Dell 320电脑    1
71110-DPC345    DO-320MT(NA)    Dell 320电脑    1 71110-DPC346    DO-320MT(NA)   
Dell 320电脑    1 71110-DPC347    DO-320MT(NA)    Dell 320电脑    1 71110-DPC348   
DO-320MT(NA)    Dell 320电脑    1 71110-DPC349    DO-320MT(NA)    Dell 320电脑    1
71110-DPC350    DO-320MT(NA)    Dell 320电脑    1 71110-DPC351    DO-320MT(NA)   
Dell 320电脑    1 71110-DPC352    DO-320MT(NA)    Dell 320电脑    1 71110-DPC353   
DO-320MT(NA)    Dell 320电脑    1 71110-DPC354    DO-320MT(NA)    Dell 320电脑    1
71110-DPC355    DO-320MT(NA)    Dell 320电脑    1 71110-DPC356    DO-320MT(NA)   
Dell 320电脑    1 71110-DPC357    DO-320MT(NA)    Dell 320电脑    1 71110-DPC358   
DO-320MT(NA)    Dell 320电脑    1 71110-DPC359    DO-320MT(NA)    Dell 320电脑    1
71110-DPC360    DO-320MT(NA)    Dell 320电脑    1 71110-DPC361    DO-320MT(NA)   
Dell 320电脑    1 71110-DPC362    DO-320MT(NA)    Dell 320电脑    1 71110-DPC363   
DO-320MT(NA)    Dell 320电脑    1 71110-DPC364    DO-320MT(NA)    Dell 320电脑    1
71110-DPC365    DO-320MT(NA)    Dell 320电脑    1 71110-DPC366    DO-320MT(NA)   
Dell 320电脑    1 71110-DPC367    DO-320MT(NA)    Dell 320电脑    1 71110-DPC368   
DO-320MT(NA)    Dell 320电脑    1 71110-DPC369    DO-320MT(NA)    Dell 320电脑    1
71110-DPC370    DO-320MT(NA)    Dell 320电脑    1 71110-DPC371    DO-320MT(NA)   
Dell 320电脑    1 71110-DPC372    DO-320MT(NA)    Dell 320电脑    1 71110-DPC373   
DO-320MT(NA)    Dell 320电脑    1 71110-DPC374    DO-320MT(NA)    Dell 320电脑    1
71110-DPC375    DO-320MT(NA)    Dell 320电脑    1 71110-DPC376    DO-320MT(NA)   
Dell 320电脑    1 71110-DPC377    DO-320MT(NA)    Dell 320电脑    1 71110-DPC378   
DO-320MT(NA)    Dell 320电脑    1 71110-DPC379    DO-320MT(NA)    Dell 320电脑    1
71110-DPC380    DO-320MT(NA)    Dell 320电脑    1 71110-DPC381    DO-320MT(NA)   
Dell 320电脑    1 71110-DPC382    DO-320MT(NA)    Dell 320电脑    1 71110-DPC383   
DO-320MT(NA)    Dell 320电脑    1 71110-DPC384    DO-320MT(NA)    Dell 320电脑    1
71110-DPC385    DO-320MT(NA)    Dell 320电脑    1 71110-DPC386    DO-320MT(NA)   
Dell 320电脑    1 71110-DPC387    DO-320MT(NA)    Dell 320电脑    1 71110-DPC388   
DO-320MT(NA)    Dell 320电脑    1 71110-DPC389    DO-320MT(NA)    Dell 320电脑    1



--------------------------------------------------------------------------------

71110-DPC390    DO-320MT(NA)    Dell 320电脑    1 71110-DPC391    DO-320MT(NA)   
Dell 320电脑    1 71110-DPC392    DO-320MT(NA)    Dell 320电脑    1 71110-DPC393   
DO-320MT(NA)    Dell 320电脑    1 71110-DPC394    DO-320MT(NA)    Dell 320电脑    1
71110-DPC395    DO-320MT(NA)    Dell 320电脑    1 71110-DPC396    DO-320MT(NA)   
Dell 320电脑    1 71110-DPC397    DO-320MT(NA)    Dell 320电脑    1 71110-DPC398   
DO-320MT(NA)    Dell 320电脑    1 71110-DPC399    DO-320MT(NA)    Dell 320电脑    1
71110-DPC400    DO-320MT(NA)    Dell 320电脑    1 71110-DPC401    DO-320MT(NA)   
Dell 320电脑    1 71110-DPC402    DO-320MT(NA)    Dell 320电脑    1 71110-DPC403   
DO-320MT(NA)    Dell 320电脑    1 71110-DPC404    DO-320MT(NA)    Dell 320电脑    1
71110-DPC405    DO-320MT(NA)    Dell 320电脑    1 71110-DPC406    DO-320MT(NA)   
Dell 320电脑    1 71110-DPC407    DO-320MT(NA)    Dell 320电脑    1 71110-DPC408   
DO-320MT(NA)    Dell 320电脑    1 71110-DPC409    DO-320MT(NA)    Dell 320电脑    1
71110-DPC410    DO-320MT(NA)    Dell 320电脑    1 71110-DPC411    DO-320MT(NA)   
Dell 320电脑    1 71110-DPC412    DO-320MT(NA)    Dell 320电脑    1 71110-DPC413   
DO-320MT(NA)    Dell 320电脑    1 71110-DPC414    DO-320MT(NA)    Dell 320电脑    1
71110-DPC415    DO-320MT(NA)    Dell 320电脑    1 71110-DPC416    DO-320MT(NA)   
Dell 320电脑    1 71110-DPC417    DO-320MT(NA)    Dell 320电脑    1 71110-DPC418   
DO-320MT(NA)    Dell 320电脑    1 71110-DPC419    DO-320MT(NA)    Dell 320电脑    1
71110-DPC420    DO-320MT(NA)    Dell 320电脑    1 71110-DPC421    DO-320MT(NA)   
Dell 320电脑    1 71110-DPC422    DO-320MT(NA)    Dell 320电脑    1 71110-DPC423   
DO-320MT(NA)    Dell 320电脑    1 71110-DPC424    DO-330MT(31台）    Dell 330电脑    1
71110-DPC425    DO-330MT(31台）    Dell 330电脑    1 71110-DPC426    DO-330MT(31台）
   Dell 330电脑    1 71110-DPC427    DO-330MT(31台）    Dell 330电脑    1 71110-DPC428
   DO-330MT(31台）    Dell 330电脑    1 71110-DPC429    DO-330MT(31台）    Dell 330电脑
   1 71110-DPC430    DO-330MT(31台）    Dell 330电脑    1 71110-DPC431   
DO-330MT(31台）    Dell 330电脑    1 71110-DPC432    DO-330MT(31台）    Dell 330电脑   
1 71110-DPC433    DO-330MT(31台）    Dell 330电脑    1 71110-DPC434    DO-330MT(31台）
   Dell 330电脑    1 71110-DPC435    DO-330MT(31台）    Dell 330电脑    1 71110-DPC436
   DO-330MT(31台）    Dell 330电脑    1 71110-DPC437    DO-330MT(31台）    Dell 330电脑
   1 71110-DPC438    DO-330MT(31台）    Dell 330电脑    1 71110-DPC439   
DO-330MT(31台）    Dell 330电脑    1 71110-DPC440    DO-330MT(31台）    Dell 330电脑   
1 71110-DPC441    DO-330MT(31台）    Dell 330电脑    1 71110-DPC442    DO-330MT(31台）
   Dell 330电脑    1 71110-DPC443    DO-330MT(31台）    Dell 330电脑    1 71110-DPC444
   DO-330MT(31台）    Dell 330电脑    1 71110-DPC445    DO-330MT(31台）    Dell 330电脑
   1 71110-DPC446    DO-330MT(31台）    Dell 330电脑    1 71110-DPC447   
DO-330MT(31台）    Dell 330电脑    1 71110-DPC448    DO-330MT(31台）    Dell 330电脑   
1 71110-DPC449    DO-330MT(31台）    Dell 330电脑    1 71110-DPC450    DO-330MT(31台）
   Dell 330电脑    1 71110-DPC451    DO-330MT(31台）    Dell 330电脑    1 71110-DPC452
   DO-330MT(31台）    Dell 330电脑    1 71110-DPC453    DO-330MT(31台）    Dell 330电脑
   1 71110-DPC454    DO-330MT(31台）    Dell 330电脑    1 71110-DPC456    HP L3005
PRINTER    HP 3005打印机    1 71110-DPC457    DELL Optiplex 330 (1/20)    Dell
330电脑    1 71110-DPC458    DELL Optiplex 330 (1/20)    Dell 330电脑    1
71110-DPC459    DELL Optiplex 330 (1/20)    Dell 330电脑    1 71110-DPC460    DELL
Optiplex 330 (1/20)    Dell 330电脑    1 71110-DPC461    DELL Optiplex 330 (1/20)
   Dell 330电脑    1 71110-DPC462    DELL Optiplex 330 (1/20)    Dell 330电脑    1



--------------------------------------------------------------------------------

71110-DPC463    DELL Optiplex 330 (1/20)    Dell 330电脑    1 71110-DPC464    DELL
Optiplex 330 (1/20)    Dell 330电脑    1 71110-DPC465    DELL Optiplex 330 (1/20)
   Dell 330电脑    1 71110-DPC466    DELL Optiplex 330 (1/20)    Dell 330电脑    1
71110-DPC467    DELL Optiplex 330 (1/20)    Dell 330电脑    1 71110-DPC468    DELL
Optiplex 330 (1/20)    Dell 330电脑    1 71110-DPC469    DELL Optiplex 330 (1/20)
   Dell 330电脑    1 71110-DPC470    DELL Optiplex 330 (1/20)    Dell 330电脑    1
71110-DPC471    DELL Optiplex 330 (1/20)    Dell 330电脑    1 71110-DPC472    DELL
Optiplex 330 (1/20)    Dell 330电脑    1 71110-DPC473    DELL Optiplex 330 (1/20)
   Dell 330电脑    1 71110-DPC474    DELL Optiplex 330 (1/20)    Dell 330电脑    1
71110-DPC475    DELL Optiplex 330 (1/20)    Dell 330电脑    1 71110-DPC476    DELL
Optiplex 330 (1/20)    Dell 330电脑    1 71110-DPC477    HP 6420    HP 6520S笔记本   
1 71110-DPC478    DELL 330PC (1/6)    Dell 330电脑    1 71110-DPC479    DELL 330PC
(1/6)    Dell 330电脑    1 71110-DPC480    DELL 330PC (1/6)    Dell 330电脑    1
71110-DPC481    DELL 330PC (1/6)    Dell 330电脑    1 71110-DPC482    DELL 330PC
(1/6)    Dell 330电脑    1 71110-DPC483    DELL 330PC (1/6)    Dell 330电脑    1
71110-DPC484    Cisco C-2960-48-tc Switch (1/3)    Cisco2960交换机    1
71110-DPC485    Cisco C-2960-48-tc Switch (1/3)    Cisco2960交换机    1
71110-DPC486    Cisco C-2960-48-tc Switch (1/3)    Cisco2960交换机    1
71110-DPC487    Dell 330MT PC 1/40    Dell 330电脑    1 71110-DPC488    Dell 330MT
PC 1/40    Dell 330电脑    1 71110-DPC489    Dell 330MT PC 1/40    Dell 330电脑    1
71110-DPC490    Dell 330MT PC 1/40    Dell 330电脑    1 71110-DPC491    Dell 330MT
PC 1/40    Dell 330电脑    1 71110-DPC492    Dell 330MT PC 1/40    Dell 330电脑    1
71110-DPC493    Dell 330MT PC 1/40    Dell 330电脑    1 71110-DPC494    Dell 330MT
PC 1/40    Dell 330电脑    1 71110-DPC495    Dell 330MT PC 1/40    Dell 330电脑    1
71110-DPC496    Dell 330MT PC 1/40    Dell 330电脑    1 71110-DPC497    Dell 330MT
PC 1/40    Dell 330电脑    1 71110-DPC498    Dell 330MT PC 1/40    Dell 330电脑    1
71110-DPC499    Dell 330MT PC 1/40    Dell 330电脑    1 71110-DPC500    Dell 330MT
PC 1/40    Dell 330电脑    1 71110-DPC501    Dell 330MT PC 1/40    Dell 330电脑    1
71110-DPC502    Dell 330MT PC 1/40    Dell 330电脑    1 71110-DPC503    Dell 330MT
PC 1/40    Dell 330电脑    1 71110-DPC504    Dell 330MT PC 1/40    Dell 330电脑    1
71110-DPC505    Dell 330MT PC 1/40    Dell 330电脑    1 71110-DPC506    Dell 330MT
PC 1/40    Dell 330电脑    1 71110-DPC507    Dell 330MT PC 1/40    Dell 330电脑    1
71110-DPC508    Dell 330MT PC 1/40    Dell 330电脑    1 71110-DPC509    Dell 330MT
PC 1/40    Dell 330电脑    1 71110-DPC510    Dell 330MT PC 1/40    Dell 330电脑    1
71110-DPC511    Dell 330MT PC 1/40    Dell 330电脑    1 71110-DPC512    Dell 330MT
PC 1/40    Dell 330电脑    1 71110-DPC513    Dell 330MT PC 1/40    Dell 330电脑    1
71110-DPC514    Dell 330MT PC 1/40    Dell 330电脑    1 71110-DPC515    Dell 330MT
PC 1/40    Dell 330电脑    1 71110-DPC516    Dell 330MT PC 1/40    Dell 330电脑    1
71110-DPC517    Dell 330MT PC 1/40    Dell 330电脑    1 71110-DPC518    Dell 330MT
PC 1/40    Dell 330电脑    1 71110-DPC519    Dell 330MT PC 1/40    Dell 330电脑    1
71110-DPC520    Dell 330MT PC 1/40    Dell 330电脑    1 71110-DPC521    Dell 330MT
PC 1/40    Dell 330电脑    1 71110-DPC522    Dell 330MT PC 1/40    Dell 330电脑    1
71110-DPC523    Dell 330MT PC 1/40    Dell 330电脑    1 71110-DPC524    Dell 330MT
PC 1/40    Dell 330电脑    1 71110-DPC525    Dell 330MT PC 1/40    Dell 330电脑    1
71110-DPC526    Dell 330MT PC 1/40    Dell 330电脑    1 71110-DPC527    Cisco
C-2960-48-tc Switch (1/3)    Cisco2960交换机    1 71110-DPC528    Cisco
C-2960-48-tc Switch (1/3)    Cisco2960交换机    1 71110-DPC529    Cisco
C-2960-48-tc Switch (1/3)    Cisco2960交换机    1 71110-DPC530    Dell 330MT PC
1/40    Dell 330电脑    1 71110-DPC531    Dell 330MT PC 1/40    Dell 330电脑    1
71110-DPC532    Dell 330MT PC 1/40    Dell 330电脑    1 71110-DPC533    Dell 330MT
PC 1/40    Dell 330电脑    1 71110-DPC534    Dell 330MT PC 1/40    Dell 330电脑    1



--------------------------------------------------------------------------------

71110-DPC535    Dell 330MT PC 1/40    Dell 330电脑    1 71110-DPC536    Dell 330MT
PC 1/40    Dell 330电脑    1 71110-DPC537    Dell 330MT PC 1/40    Dell 330电脑    1
71110-DPC538    Dell 330MT PC 1/40    Dell 330电脑    1 71110-DPC539    Dell 330MT
PC 1/40    Dell 330电脑    1 71110-DPC540    Dell 330MT PC 1/40    Dell 330电脑    1
71110-DPC541    Dell 330MT PC 1/40    Dell 330电脑    1 71110-DPC542    Dell 330MT
PC 1/40    Dell 330电脑    1 71110-DPC543    Dell 330MT PC 1/40    Dell 330电脑    1
71110-DPC544    Dell 330MT PC 1/40    Dell 330电脑    1 71110-DPC545    Dell 330MT
PC 1/40    Dell 330电脑    1 71110-DPC546    Dell 330MT PC 1/40    Dell 330电脑    1
71110-DPC547    Dell 330MT PC 1/40    Dell 330电脑    1 71110-DPC548    Dell 330MT
PC 1/40    Dell 330电脑    1 71110-DPC549    Dell 330MT PC 1/40    Dell 330电脑    1
71110-DPC550    Dell 330MT PC 1/40    Dell 330电脑    1 71110-DPC551    Dell 330MT
PC 1/40    Dell 330电脑    1 71110-DPC552    Dell 330MT PC 1/40    Dell 330电脑    1
71110-DPC553    Dell 330MT PC 1/40    Dell 330电脑    1 71110-DPC554    Dell 330MT
PC 1/40    Dell 330电脑    1 71110-DPC555    Dell 330MT PC 1/40    Dell 330电脑    1
71110-DPC556    Dell 330MT PC 1/40    Dell 330电脑    1 71110-DPC557    Dell 330MT
PC 1/40    Dell 330电脑    1 71110-DPC558    Dell 330MT PC 1/40    Dell 330电脑    1
71110-DPC559    Dell 330MT PC 1/40    Dell 330电脑    1 71110-DPC560    Dell 330MT
PC 1/40    Dell 330电脑    1 71110-DPC561    Dell 330MT PC 1/40    Dell 330电脑    1
71110-DPC562    Dell 330MT PC 1/40    Dell 330电脑    1 71110-DPC563    Dell 330MT
PC 1/40    Dell 330电脑    1 71110-DPC564    Dell 330MT PC 1/40    Dell 330电脑    1
71110-DPC565    Dell 330MT PC 1/40    Dell 330电脑    1 71110-DPC566    Dell 330MT
PC 1/40    Dell 330电脑    1 71110-DPC567    Dell 330MT PC 1/40    Dell 330电脑    1
71110-DPC568    Dell 330MT PC 1/40    Dell 330电脑    1 71110-DPC569    Dell 330MT
PC 1/40    Dell 330电脑    1 71110-DPC570    Cisco C-2960-48-tt Switch   
Cisco2960交换机    1 71110-DPC571    Dell 330MT PC 1/3    Dell 330电脑    1
71110-DPC572    Dell 330MT PC 1/3    Dell 330电脑    1 71110-DPC573    Dell 330MT
PC 1/3    Dell 330电脑    1 71110-DPC574    DELL coumpter    Dell    1
71110-DPC575    Metrologic MS-9535 Scanner    码捷 9535扫描枪    1 71110-DPC576   
Dell AS-TL2000 磁带库    DellTL2000磁带机    1 71110-DPC577    DELL Optiplex 360   
Dell 360电脑    1 71110-DPC578    DELL Optiplex 360    Dell 360电脑    1
71110-DPC579    DELL Optiplex 360    Dell 360电脑    1 71110-DPC580    DELL
Optiplex 360    Dell 360电脑    1 71110-DPC581    DELL Optiplex 360    Dell 360电脑
   1 71110-DPC582    DELL Optiplex 360    Dell 360电脑    1 71110-DPC583    DELL
Optiplex 360    Dell 360电脑    1 71110-DPC584    DELL Optiplex 360    Dell 360电脑
   1 71110-DPC585    DELL Optiplex 360    Dell 360电脑    1 71110-DPC586    DELL
Optiplex 360    Dell 360电脑    1 71110-DPC587    Dell T3500 Workstation   
DellT3500工作站    1 71110-DPC588    Dell T3500E workstation    DellT3500工作站    1
71110-DPC589    Dell T3500E workstation    DellT3500工作站    1 71110-DPC590   
Dell 360MT PC and Dell E1910 LCD    Dell 360电脑    1 71110-DPC591    Dell Vostro
430 workstation    Dell V430    1 71110-DPC592    Dell T3500 workstation   
DellT3500工作站    1 71110-DPC593    Dell GX380MT Computer    Dell 380电脑    1
71110-DPC594    Dell GX380MT Computer    Dell 380电脑    1 71110-DPC595    Dell
GX380MT Computer    Dell 380电脑    1 71110-DPC596    Dell GX380MT Computer   
Dell 380电脑    1 71110-DPC597    Dell GX380MT Computer    Dell 380电脑    1
71110-DPC598    Dell GX380MT Computer    Dell 380电脑    1 71110-DPC599    Dell
GX380MT Computer    Dell 380电脑    1 71110-DPC600    Dell GX380MT Computer   
Dell 380电脑    1 71110-DPC601    Dell GX380MT Computer    Dell 380电脑    1
71110-DPC602    Dell GX380MT Computer    Dell 380电脑    1 71110-DPC603    Dell
GX380MT Computer    Dell 380电脑    1 71110-DPC604    Dell GX380MT Computer   
Dell 380电脑    1 71110-DPC605    Dell GX380MT Computer    Dell 380电脑    1
71110-DPC606    Dell GX380MT Computer    Dell 380电脑    1



--------------------------------------------------------------------------------

71110-DPC607    Dell GX380MT Computer    Dell 380电脑    1 71110-DPC608    Dell
GX380MT Computer    Dell 380电脑    1 71110-DPC609    Dell GX380MT Computer   
Dell 380电脑    1 71110-DPC610    Dell GX380MT Computer    Dell 380电脑    1
71110-DPC611    Dell GX380MT Computer    Dell 380电脑    1 71110-DPC612    Dell
GX380MT Computer    Dell 380电脑    1 71110-DPC615    HP DL360 G7 Server    HP
DL360G7服务器    1 71110-DPC616    HP DL360 G7 Server    HP DL360G7服务器    1
71110-DPC617    Cisco WS-C2960-48TC-L switch    Cisco2960交换机    1 71110-DPC618
   Cisco WS-C2960-48TC-L switch    Cisco2960交换机    1 71110-DPC619    Dell T3500
workstation    DellT3500工作站    1 71110-DPC620    APC 3000XLI UPS    APC不间断电源   
1 71110-DPC621    Dell 380 MT computer-35 sets    Dell 380电脑    1 71110-DPC622
   Dell 380 MT computer-35 sets    Dell 380电脑    1 71110-DPC623    Dell 380 MT
computer-35 sets    Dell 380电脑    1 71110-DPC624    Dell 380 MT computer-35 sets
   Dell 380电脑    1 71110-DPC625    Dell 380 MT computer-35 sets    Dell 380电脑   
1 71110-DPC626    Dell 380 MT computer-35 sets    Dell 380电脑    1 71110-DPC627
   Dell 380 MT computer-35 sets    Dell 380电脑    1 71110-DPC628    Dell 380 MT
computer-35 sets    Dell 380电脑    1 71110-DPC629    Dell 380 MT computer-35 sets
   Dell 380电脑    1 71110-DPC630    Dell 380 MT computer-35 sets    Dell 380电脑   
1 71110-DPC631    Dell 380 MT computer-35 sets    Dell 380电脑    1 71110-DPC632
   Dell 380 MT computer-35 sets    Dell 380电脑    1 71110-DPC633    Dell 380 MT
computer-35 sets    Dell 380电脑    1 71110-DPC634    Dell 380 MT computer-35 sets
   Dell 380电脑    1 71110-DPC635    Dell 380 MT computer-35 sets    Dell 380电脑   
1 71110-DPC636    Dell 380 MT computer-35 sets    Dell 380电脑    1 71110-DPC637
   Dell 380 MT computer-35 sets    Dell 380电脑    1 71110-DPC638    Dell 380 MT
computer-35 sets    Dell 380电脑    1 71110-DPC639    Dell 380 MT computer-35 sets
   Dell 380电脑    1 71110-DPC640    Dell 380 MT computer-35 sets    Dell 380电脑   
1 71110-DPC641    Dell 380 MT computer-35 sets    Dell 380电脑    1 71110-DPC642
   Dell 380 MT computer-35 sets    Dell 380电脑    1 71110-DPC643    Dell 380 MT
computer-35 sets    Dell 380电脑    1 71110-DPC644    Dell 380 MT computer-35 sets
   Dell 380电脑    1 71110-DPC645    Dell 380 MT computer-35 sets    Dell 380电脑   
1 71110-DPC646    Dell 380 MT computer-35 sets    Dell 380电脑    1 71110-DPC647
   Dell 380 MT computer-35 sets    Dell 380电脑    1 71110-DPC648    Dell 380 MT
computer-35 sets    Dell 380电脑    1 71110-DPC649    Dell 380 MT computer-35 sets
   Dell 380电脑    1 71110-DPC650    Dell 380 MT computer-35 sets    Dell 380电脑   
1 71110-DPC651    Dell 380 MT computer-35 sets    Dell 380电脑    1 71110-DPC652
   Dell 380 MT computer-35 sets    Dell 380电脑    1 71110-DPC653    Dell 380 MT
computer-35 sets    Dell 380电脑    1 71110-DPC654    Dell 380 MT computer-35 sets
   Dell 380电脑    1 71110-DPC655    Dell 380 MT computer-35 sets    Dell 380电脑   
1 71110-DPC656    Cisco WS-C2960-48TC-L Switch    Cisco2960交换机    1 71110-DPC657
   Cisco WS-C2960-48TC-L Switch    Cisco2960交换机    1 71110-DPC658    DELL 380MT
PC    Dell 380电脑    1 71110-DPC659    DELL 380MT PC    Dell 380电脑    1
71110-DPC660    DELL 380MT PC    Dell 380电脑    1 71110-DPC661    DELL 380MT PC
   Dell 380电脑    1 71110-DPC662    DELL 380MT PC    Dell 380电脑    1 71110-DPC663
   DELL 380MT PC    Dell 380电脑    1 71110-DPC664    DELL 380MT PC    Dell 380电脑
   1 71110-DPC665    DELL 380MT PC    Dell 380电脑    1 71110-DPC666    DELL 380MT
PC    Dell 380电脑    1 71110-DPC667    DELL 380MT PC    Dell 380电脑    1
71110-DPC668    DELL 380MT PC    Dell 380电脑    1 71110-DPC669    DELL 380MT PC
   Dell 380电脑    1 71110-DPC670    DELL 380MT PC    Dell 380电脑    1 71110-DPC671
   DELL 380MT PC    Dell 380电脑    1 71110-DPC672    DELL 380MT PC    Dell 380电脑
   1 71110-DPC673    DELL 380MT PC    Dell 380电脑    1 71110-DPC674    DELL 380MT
PC    Dell 380电脑    1 71110-DPC675    DELL 380MT PC    Dell 380电脑    1
71110-DPC676    DELL 380MT PC    Dell 380电脑    1 71110-DPC677    DELL 380MT PC
   Dell 380电脑    1 71110-DPC678    DELL 380MT PC    Dell 380电脑    1 71110-DPC679
   DELL 380MT PC    Dell 380电脑    1 71110-DPC680    DELL 380MT PC    Dell 380电脑
   1



--------------------------------------------------------------------------------

71110-DPC681    DELL 380MT PC    Dell 380电脑    1 71110-DPC682    DELL 380MT PC
   Dell 380电脑    1 71110-DPC683    DELL 380MT PC    Dell 380电脑    1 71110-DPC684
   DELL 380MT PC    Dell 380电脑    1 71110-DPC685    DELL 380MT PC    Dell 380电脑
   1 71110-DPC686    DELL 380MT PC    Dell 380电脑    1 71110-DPC687    DELL 380MT
PC    Dell 380电脑    1 71110-DPC688    DELL 380MT PC    Dell 380电脑    1
71110-DPC689    DELL 380MT PC    Dell 380电脑    1 71110-DPC690    DELL 380MT PC
   Dell 380电脑    1 71110-DPC691    DELL 380MT PC    Dell 380电脑    1 71110-DPC692
   DELL 380MT PC    Dell 380电脑    1 71110-DPC693    DELL 380MT PC    Dell 380电脑
   1 71110-DPC694    DELL 380MT PC    Dell 380电脑    1 71110-DPC695    DELL 380MT
PC    Dell 380电脑    1 71110-DPC696    DELL 380MT PC    Dell 380电脑    1
71110-DPC697    DELL 380MT PC    Dell 380电脑    1 71110-DPC698    NI GPIB Card   
GPIB卡    1 71110-DPC699    NI GPIB Card    GPIB卡    1 71110-DPC700    NI GPIB
Card    GPIB卡    1 71110-DPC701    NI GPIB Card    GPIB卡    1 71110-DPC702    NI
GPIB Card    GPIB卡    1 71110-DPC703    NI GPIB Card    GPIB卡    1 71110-DPC704
   NI GPIB Card    GPIB卡    1 71110-DPC705    NI GPIB Card    GPIB卡    1
71110-DPC706    NI GPIB Card    GPIB卡    1 71110-DPC707    NI GPIB Card    GPIB卡
   1 71110-DPC708    NI GPIB Card    GPIB卡    1 71110-DPC709    NI GPIB Card   
GPIB卡    1 71110-DPC710    NI GPIB Card    GPIB卡    1 71110-DPC711    NI GPIB
Card    GPIB卡    1 71110-DPC712    NI GPIB Card    GPIB卡    1 71110-DPC713    NI
GPIB Card    GPIB卡    1 71110-DPC714    NI GPIB Card    GPIB卡    1 71110-DPC715
   NI GPIB Card    GPIB卡    1 71110-DPC716    NI GPIB Card    GPIB卡    1
71110-DPC717    NI GPIB Card    GPIB卡    1 71110-DPC718    NI GPIB Card    GPIB卡
   1 71110-DPC719    NI GPIB Card    GPIB卡    1 71110-DPC720    NI GPIB Card   
GPIB卡    1 71110-DPC721    NI GPIB Card    GPIB卡    1 71110-DPC722    NI GPIB
Card    GPIB卡    1 71110-DPC723    NI GPIB Card    GPIB卡    1 71110-DPC724    NI
GPIB Card    GPIB卡    1 71110-DPC725    NI GPIB Card    GPIB卡    1 71110-DPC726
   NI GPIB Card    GPIB卡    1 71110-DPC727    NI GPIB Card    GPIB卡    1
71110-DPC728    DELL T3500 workstation    DellT3500工作站    1 71110-DPC729    HP
Laserjet P2035n    HP P2035打印机    1 71110-DPC730    HP Laserjet P2035n    HP
P2035打印机    1 71110-DPC731    HP Laserjet P2035n    HP P2035打印机    1
71110-DPC732    HP Laserjet P2035n    HP P2035打印机    1 71110-DPC733    HP
Laserjet P2035n    HP P2035打印机    1 71110-DPC734    HP Laserjet P2035n    HP
P2035打印机    1 71110-DPC735    Dell 1610HD projector    Dell1610投影机    1
71110-DPC736    NI GPIB card    GPIB卡    10 71110-DPC737    HP Compaq 8100 ELITE
   HP 笔记本    1 71110-DPC738    CISCO    Cisco光纤模块    1 71110-DPC739    CISCO   
Cisco光纤模块    1 71110-DPC740    CISCO    Cisco光纤模块    1 71110-DPC741    CISCO
1811 K9 Router    Cisco路由器    1 71110-DPC742    CISCO 1811 K9 Router    Cisco路由器
   1 71110-DPC743    HP G4-1014TX    HP G4笔记本    1 71110-DPC744    HP G4-1014TX
   HP G4笔记本    1 71110-DPC745    HP G4-1014TX    HP G4笔记本    1 71110-DPC746   
CISCO WS-C3560-48T-L    Cisco3560交换机    1 71110-DPC747    CISCO C3KX-NM-1G      
1 71110-DPC748    Dell 380MT PC    Dell 380电脑    1 71110-DPC749    Dell 380MT PC
   Dell 380电脑    1 71110-DPC750    Dell 380MT PC    Dell 380电脑    1 71110-DPC751
   Dell 380MT PC    Dell 380电脑    1 71110-DPC752    Dell 380MT PC    Dell 380电脑
   1



--------------------------------------------------------------------------------

71110-DPC753    Dell 380MT PC    Dell 380电脑    1 71110-DPC754    Dell 380MT PC
   Dell 380电脑    1 71110-DPC755    Dell 380MT PC    Dell 380电脑    1 71110-DPC756
   Dell 380MT PC    Dell 380电脑    1 71110-DPC757    Dell 380MT PC    Dell 380电脑
   1 71110-DPC758    Dell 3524P switch    Dell3524交换机    1 71110-DPC759    Dell
3524P switch    Dell3524交换机    1 71110-DPC760    Dell 3524P switch   
Dell3524交换机    1 71110-DPC761    Dell 3524P switch    Dell3524交换机    1
71110-DPC762    Dell 3524P switch    Dell3524交换机    1 71110-DPC763    Dell 3524P
switch    Dell3524交换机    1 71110-DPC764    Dell 3524P switch    Dell3524交换机    1
71110-DPC765    Dell 3524P switch    Dell3524交换机    1 71110-DPC766    Dell 3524P
switch    Dell3524交换机    1 71110-DPC767    Dell 3524P switch    Dell3524交换机    1
71110-DPC768    Dell 3524P switch    Dell3524交换机    1 71110-DPC769    Dell 3524P
switch    Dell3524交换机    1 71110-DPC770    Dell 3524P switch    Dell3524交换机    1
71110-DPC771    Dell 3524P switch    Dell3524交换机    1 71110-DPC772    Dell 3524P
switch    Dell3524交换机    1 71110-DPC773    Dell 3524P switch    Dell3524交换机    1
71110-DPC774    Dell 3524P switch    Dell3524交换机    1 71110-DPC775    Dell 3524P
switch    Dell3524交换机    1 71110-DPC776    Dell 3524P switch    Dell3524交换机    1
71110-DPC777    Dell 3524P switch    Dell3524交换机    1 71110-DPC778    Dell 3524P
switch    Dell3524交换机    1 71110-DPC779    Dell 3524P switch    Dell3524交换机    1
71110-DPC780    Dell 3524P switch    Dell3524交换机    1 71110-DPC781    Dell 3524P
switch    Dell3524交换机    1 71110-DPC782    Dell 3524P switch    Dell3524交换机    1
71110-DPC783    Dell 3524P switch    Dell3524交换机    1 71110-DPC784    Dell 3524P
switch    Dell3524交换机    1 71110-DPC785    Dell 3524P switch    Dell3524交换机    1
71110-DPC786    Dell 3524P switch    Dell3524交换机    1 71110-DPC787    Dell 3524P
switch    Dell3524交换机    1 71110-DPC788    Dell 3524P switch    Dell3524交换机    1
71110-DPC789    Dell 3524P switch    Dell3524交换机    1 71110-DPC790    Dell 3524P
switch    Dell3524交换机    1 71110-DPC791    Dell 3524P switch    Dell3524交换机    1
71110-DPC792    Dell 3524P switch    Dell3524交换机    1 71110-DPC793    Dell 3524P
switch    Dell3524交换机    1 71110-DPC794    Dell 3524P switch    Dell3524交换机    1
71110-DPC795    Dell 3524P switch    Dell3524交换机    1 71110-DPC796    Dell 3524P
switch    Dell3524交换机    1 71110-DPC797    Dell 3524P switch    Dell3524交换机    1
71110-DPC798    Dell 3524P switch    Dell3524交换机    1 71110-DPC799    Dell 3524P
switch    Dell3524交换机    1 71110-DPC800    Dell 3524P switch    Dell3524交换机    1
71110-DPC801    Dell 3524P switch    Dell3524交换机    1 71110-DPC802    Dell 3524P
switch    Dell3524交换机    1 71110-DPC803    Dell 3524P switch    Dell3524交换机    1
71110-DPC804    Dell 3524P switch    Dell3524交换机    1 71110-DPC805    Dell 3524P
switch    Dell3524交换机    1 71110-DPC806    Dell 3524P switch    Dell3524交换机    1
71110-DPC807    Dell 3524P switch    Dell3524交换机    1 71110-DPC808    Dell 3524P
switch    Dell3524交换机    1 71110-DPC809    Dell 3524P switch    Dell3524交换机    1
71110-DPC810    Dell 3524P switch    Dell3524交换机    1 71110-DPC811    Dell 3524P
switch    Dell3524交换机    1 71110-DPC812    Dell 3524P switch    Dell3524交换机    1
71110-DPC813    Dell 3524P switch    Dell3524交换机    1 71110-DPC814    Dell 3524P
switch    Dell3524交换机    1 71110-DPC815    Dell 3524P switch    Dell3524交换机    1
71110-DPC816    Dell 3524P switch    Dell3524交换机    1 71110-DPC817    Dell 3524P
switch    Dell3524交换机    1 71110-DPC818    Dell 3524P switch    Dell3524交换机    1
71110-DPC819    Dell 3524P switch    Dell3524交换机    1 71110-DPC820    Dell 3524P
switch    Dell3524交换机    1 71110-DPC821    Dell 3524P switch    Dell3524交换机    1
71110-DPC822    Dell 3524P switch    Dell3524交换机    1 71110-DPC823    NI GPIB
card    GPIB卡    1 71110-DPC824    NI GPIB card    GPIB卡    1



--------------------------------------------------------------------------------

71110-DPC825    NI GPIB card    GPIB卡    1 71110-DPC826    NI GPIB card    GPIB卡
   1 71110-DPC827    NI GPIB card    GPIB卡    1 71110-DPC828    Zebra Gx430T
Printer    斑马GX430条码打印机    1 71110-DPC829    Zebra Gx430T Printer   
斑马GX430条码打印机    1 71110-DPC830    Zebra Gx430T Printer    斑马GX430条码打印机    1
71110-DPC831    Zebra Gx430T Printer    斑马GX430条码打印机    1 71120-DPC010    Dell
computer AO-170L ( AD-DELL SNP Display)    Dell170电脑    1 72110-DPC041-1   
AO-170L    DELL 170电脑    1 72110-DPC041-2    AO-170L    DELL 170电脑    1
72110-DPC041-3    AO-170L    DELL 170电脑    1 72110-DPC042    AL-D610 FOR Roger
Shi    Dell D610笔记本    1 72110-DPC043    378740-AA1 DL380R04 X3.6/800-2M HPM PRC
   HP DL380服务器    1 72110-DPC044-1    SCSI U320 73G 10K HDD    服务器硬盘    1
72110-DPC044-2    SCSI U320 73G 10K HDD    服务器硬盘    1 72110-DPC044-3    SCSI
U320 73G 10K HDD    服务器硬盘    1 72110-DPC044-4    SCSI U320 73G 10K HDD    服务器硬盘
   1 72110-DPC044-5    SCSI U320 73G 10K HDD    服务器硬盘    1 72110-DPC044-6   
SCSI U320 73G 10K HDD    服务器硬盘    1 72110-DPC045    AL-D610(UMA) for John Han   
Dell D610笔记本    1 72110-DPC046    AL-D610(UMA) for Supply Chain Manager    Dell
D610笔记本    1 72110-DPC048    IBM Laptop (x60) for Brad Wise    IBM X60笔记本    1
72110-DPC049    AO-210LMT    Dell 210电脑    1 72110-DPC050    AO-210LMT    Dell
210电脑    1 72110-DPC051    AO-210LMT    Dell 210电脑    1 72110-DPC052   
AO-210LMT    Dell 210电脑    1 72110-DPC053    AO-210LMT    Dell 210电脑    1
72110-DPC054    AO-320DT (??)    Dell 320电脑    1 72110-DPC055    HP NC2400
Laptop    HP 2400笔记本    1 72110-DPC056    HP NC2400 RH092PA    HP 2400笔记本    1
72110-DPC057    HP NC2400 RH092PA    HP 2400笔记本    1 72110-DPC058    HP 2210
pgp194pa#ab2    HP 2210B笔记本    1 72110-DPC059    HP 2210 pgp194pa#ab2    HP
2210B笔记本    1 72110-DPC060    HP NX6330 GX833    HP 6330笔记本    1 72110-DPC061   
HP 2210B( GT595PA)    HP 2210B笔记本    1 72110-DPC062    HP 2210B( GT595PA)    HP
2210B笔记本    1 72110-DPC063    HP Compaq 2210b(GT595PA)    HP 2210B笔记本    1
72110-DPC064    HP 2210B(GT595PA)    HP 2210B笔记本    1 72110-DPC065    AO-745MT
   Dell 745电脑    1 72110-DPC066    AO-755SF    Dell 755电脑    1 72110-DPC067   
HP 2210-KB667PA    HP 2210B笔记本    1 72110-DPC068    HP COMPAQ 2210B(KB667PA)   
HP 2210B笔记本    1 72110-DPC069    HP COMPAQ 2210B(KB667PA)    HP 2210B笔记本    1
72110-DPC071    HP Server    HP 服务器    1 72110-DPC072    MSA30    磁盘柜    1
72110-DPC073    HP Server-VAT    HP 服务器    1 72110-DPC075    HP 5210P    HP
2510P 笔记本    1 72110-DPC076    HP COMPAQ 2210B(KB667PA)    HP 2210B笔记本    1
72110-DPC077    HP COMPAQ 2210B    HP 2210B笔记本    1 72110-DPC078    HP COMPAQ
2210B(KB667PA)    HP 2210B笔记本    1 72110-DPC079    HP COMPAQ 2210B(KS292PA#AB2)
   HP 2210B笔记本    1 72110-DPC080    HP DC 7800    HP 7800电脑    1 72110-DPC081   
HP DC 7800    HP 7800电脑    1 72110-DPC082    DELL Latitude D630 (XP) set in
BeiJing office    Dell D630笔记本    1 72110-DPC083    HP Laptop 6520S KS264PA   
HP 6520S笔记本    1 72110-DPC084    HP Laptop 6520S KS265PA    HP 6520S笔记本    1
72110-DPC085    HP Compaq 2210-KB667PA    HP 2210B笔记本    1 72110-DPC086   
Laptop HP6910P (KL414PA) Leo wang    HP 6910P笔记本    1 72110-DPC087    Laptop
HP6910P (KL414PA) Benjamin    HP 6910P笔记本    1 72110-DPC088    HP Laptop
6910(KL417PA) Haigao xue    HP 6910P笔记本    1 72110-DPC089    HP Laptop 6520S
FH393PA (PRO)1/5    HP 6520S笔记本    1 72110-DPC090    HP Laptop 6520S FH393PA
(PRO)2/5    HP 6520S笔记本    1 72110-DPC091    HP Laptop 6520S FH393PA (PUR)3/5   
HP 6520S笔记本    1 72110-DPC092    HP Laptop 6520S FH393PA (PUR)4/5    HP 6520S笔记本
   1 72110-DPC093    HP Laptop 6520S FH393PA (ENG)5/5    HP 6520S笔记本    1
72110-DPC094    HP Laptop 6520S KS259PA (EHS)1/2    HP 6520S笔记本    1
72110-DPC095    HP Laptop 6520S KS259PA (HR)2/2    HP 6520S笔记本    1 72110-DPC096
   HP Compaq 2210b(Ks293PA) Leo Ma    HP 2210B笔记本    1 72110-DPC097    HP6520
FP561PA laptop1/3    HP 6520S笔记本    1 72110-DPC098    HP6520 FP561PA laptop1/3
   HP 6520S笔记本    1 72110-DPC099    HP6520 FP561PA laptop1/3    HP 6520S笔记本    1
72110-DPC100    HP6520 R054AV laptop 1/2    HP 6520S笔记本    1



--------------------------------------------------------------------------------

72110-DPC101    HP6520 R054AV laptop 1/2    HP 6520S笔记本    1 72110-DPC102    HP
6520S Laptop 1/5    HP 6520S笔记本    1 72110-DPC103    HP 6520S Laptop 1/5 SQE   
HP 6520S笔记本    1 72110-DPC104    HP 6520S Laptop 1/5 SQE    HP 6520S笔记本    1
72110-DPC105    HP 6520S Laptop 1/5 SQE    HP 6520S笔记本    1 72110-DPC106    HP
6520S Laptop 1/5 SQE    HP 6520S笔记本    1 72110-DPC107    HP 2210B LAPTOP KB918PA
(Ronger lim)    HP 2210B笔记本    1 72110-DPC108    HP 6520S Laptop    HP 6520S笔记本
   1 72110-DPC110    HP 6520P Laptop    HP 6520S笔记本    1 72110-DPC111    HP
6520P Laptop for kelly sun    HP 6520S笔记本    1 72110-DPC112    HP 6520P Laptop
SQE    HP 6520S笔记本    1 72110-DPC116    HP6520S laptop1/3 for Xu Xia    HP
6520S笔记本    1 72110-DPC117    HP6520S laptop1/3 for Kant Meng    HP 6520S笔记本   
1 72110-DPC118    HP6520S laptop1/3 for Steve Li    HP 6520S笔记本    1
72110-DPC119    HP6910P(KL414PA) for wanghaitao    HP 6910P笔记本    1 72110-DPC120
   HP6910P(KL414PA) for jesse zhang    HP 6910P笔记本    1 72110-DPC123   
HP6910P(KL414PA) for weiyanlin    HP 6910P笔记本    1 72110-DPC124    felix server
charged from Santa Ana    HP服务器    1 72110-DPC126    HP 6520S Laptop R054AV for
wanglihua    HP 6520S笔记本    1 72110-DPC127    HP 6520S laptop for Wangyong    HP
6520S笔记本    1 72110-DPC128    HP 6520S laptop for Terry Yu    HP 6520S笔记本    1
72110-DPC129    HP 6520S laptop for Dick Zhou    HP 6520S笔记本    1 72110-DPC131
   HP 6520S Laptop (T5670)    HP 6520S笔记本    1 72110-DPC132    HP 6520S Laptop
(T5670)    HP 6520S笔记本    1 72110-DPC133    HP 6520S Laptop (T5670)    HP
6520S笔记本    1 72110-DPC134    HP 6520S laptop    HP 6520S笔记本    1 72110-DPC135
   HP 6530S/KH274AV Laptop for Bruce Lee    HP 6530B笔记本    1 72110-DPC136    HP
4411S (VA045PA)    HP 4411笔记本    1 72110-DPC137    HP 4411S (VA045PA)    HP
4411笔记本    1 72110-DPC138    HP 4411S (VA045PA)    HP 4411笔记本    1 72110-DPC139
   a server charged from USA    HP服务器    1 72110-DPC140    HP 6530    HP
6530B笔记本    1 72110-DPC142    HP 2530P Laptop (VF567PA)    HP 2530P笔记本    1
72110-DPC143    HP 4411S    HP 4411笔记本    1 72110-DPC144    HP 6530B    HP
6530B笔记本    1 72110-DPC145    HP 6530b Laptop    HP 6530B笔记本    1 72110-DPC146
   HP 6530b Laptop    HP 6530B笔记本    1 72110-DPC147    HP 4411S Laptop    HP
4411笔记本    1 72110-DPC148    HP 6530B Laptop    HP 6530B笔记本    1 72110-DPC149   
HP 6530b Laptop    HP 6530B笔记本    1 72110-DPC150    Dell Vostro 430 workstation
   Dell V430    1 72110-DPC151    HP 6530b Laptop    HP 6530B笔记本    1
72110-DPC152    HP 6530b Laptop    HP 6530B笔记本    1 72110-DPC153    HP 6530b
Laptop    HP 6530B笔记本    1 72110-DPC154    HP 6530b Laptop    HP 6530B笔记本    1
72110-DPC155    HP 6530b Laptop    HP 6530B笔记本    1 72110-DPC156    HP 2530p
Laptop    HP 2530P笔记本    1 72110-DPC157    HP 6530b Laptop    HP 6530B笔记本    1
72110-DPC158    HP 6930P Laptop    HP 6930P笔记本    1 72110-DPC159    HP 6530b
Laptop    HP笔记本6530B    1 72110-DPC160    HP 2530P Laptop    HP 2530P笔记本    1
72110-DPC161    HP 6930P laptop    HP 6930P笔记本    1 72110-DPC162    HP 8440P
laptop    HP 8440P笔记本    1 72110-DPC163    HP 6450b laptop    HP 6450B笔记本    1
72110-DPC164    HP 6450b laptop    HP 6450B笔记本    1 72110-DPC165    HP 6450b
laptop    HP 6450B笔记本    1 72110-DPC166    HP 6450b laptop    HP 6450B笔记本    1
72110-DPC167    HP 6450b Laptop    HP 6450B笔记本    1 72110-DPC168    HP 6450b
laptop    HP 6450B笔记本    1 72110-DPC169    HP 6450b Laptop    HP 6450B笔记本    1
72110-DPC170    HP 6450b Laptop    HP 6450B笔记本    1 72110-DPC171    HP 6450b
Laptop    HP 6450B笔记本    1 72110-DPC172    HP 8440P Laptop    HP 8440P笔记本    1
72110-DPC173    HP 6450B Laptop    HP 6450B笔记本    1 72110-DPC174    HP 8440P
laptop    HP 8440P笔记本    1 72110-DPC175    HP 8440P laptop    HP 8440P笔记本    1
72110-DPC176    HP 8440P laptop    HP 8440P笔记本    1 72110-DPC177    HP 8440P
laptop    HP 8440P笔记本    1 72110-DPC178    HP 8440P laptop    HP 8440P笔记本    1
72110-DPC179    HP 6450B laptop-HR share service manager    HP 6450B笔记本    1
72110-DPC180    HP 8440p laptop-Eng new hire    HP 8440P笔记本    1 72110-DPC181   
HP 8440P Laptop    HP 8440P笔记本    1



--------------------------------------------------------------------------------

72110-DPC182    HP 8440P Laptop    HP 8440P笔记本    1 72110-DPC183    HP2450P for
Micheal Tan    HP 2540P笔记本    1 72110-DPC184    HP 8440P laptop for SGP Tan, Yen
Fong    HP 8440P笔记本    1 72110-DPC185    HP 8440P laptop for Dou Liu    HP
8440P笔记本    1 72110-DPC186    HP 8440P laptop for Chen Leewoo    HP 8440P笔记本   
1 72110-DPC187    HP 6460b laptop for new pro mgr.    HP 6460B笔记本    1
72110-DPC188    HP 6460b laptop for shirley xue    HP 6460B笔记本    1 72110-DPC189
   HP 6460b laptop for Thomas Ni    HP 6460B笔记本    1 72110-DPC190    Dell 380 PC
   Dell 380电脑    1 72110-DPC191    Dell 380 PC    Dell 380电脑    1 72110-DPC192
   Dell 380 PC    Dell 380电脑    1 72110-DPC193    Dell 380 PC    Dell 380电脑    1
72110-DPC194    Dell 380 PC    Dell 380电脑    1 72110-DPC195    Dell 380 PC   
Dell 380电脑    1 72110-DPC196    Dell 380 PC    Dell 380电脑    1 72110-DPC197   
Dell 380 PC    Dell 380电脑    1 72110-DPC198    Dell 380 PC    Dell 380电脑    1
72110-DPC199    Dell 380 PC    Dell 380电脑    1 72110-DPC200-1    SZ
Virtualization and Storage    虚拟机    1 72110-DPC200-19    EMC 600GB 4GB FIBRE
CHANNEL DISK DRI(FC400105209996)    EMC存储系统    1 72110-DPC200-2    EMC 4G
DAE(FCNLF104200374)    EMC存储系统    1 72110-DPC200-20    EMC 600GB 4GB FIBRE
CHANNEL DISK DRI(FC400105209997)    EMC存储系统    1 72110-DPC200-21    EMC 600GB
4GB FIBRE CHANNEL DISK DRI(FC400105209998)    EMC存储系统    1 72110-DPC200-22   
EMC 600GB 4GB FIBRE CHANNEL DISK DRI(FC400105209999)    EMC存储系统    1
72110-DPC200-23    EMC 600GB 4GB FIBRE CHANNEL DISK DRI(FC400105210000)   
EMC存储系统    1 72110-DPC200-24    EMC 600GB 4GB FIBRE CHANNEL DISK
DRI(FC400105210008)    EMC存储系统    1 72110-DPC200-25    EMC 600GB 4GB FIBRE
CHANNEL DISK DRI(FC400105210009)    EMC存储系统    1 72110-DPC200-26    EMC 600GB
4GB FIBRE CHANNEL DISK DRI(FC400105210010)    EMC存储系统    1 72110-DPC200-27   
EMC 600GB 4GB FIBRE CHANNEL DISK DRI(FC400105210095)    EMC存储系统    1
72110-DPC200-28    EMC 600GB 4GB FIBRE CHANNEL DISK DRI(FC400105210096)   
EMC存储系统    1 72110-DPC200-29    EMC VAULT PACK CX4(FC400105209991)    EMC存储系统   
1 72110-DPC200-30    EMC CX4-120 SPS(AC155100100282)    EMC存储系统    1
72110-DPC200-31    EMC NAVISPHERE/UNISPHERE FOR BLOCK(04SG43000000865)   
EMC存储系统    1 72110-DPC200-32    EMC DSB SW GEN RCT KIT-B    EMC光纤交换    1
72110-DPC200-33    EMC DSB SW GEN RCT KIT-B    EMC光纤交换    1 72110-DPC200-34   
EMC DS-300B 8/24P 8G(BRCALJ2547F14H)    EMC光纤交换    1 72110-DPC200-35    EMC
DS-300B 8/24P 8G(BRCALJ2547F14K)    EMC光纤交换    1 72110-DPC200-36    EMC DS-300B
8G 8PORT(BRCAPS2550F0BJ)    EMC光纤交换    1 72110-DPC200-37    EMC DS-300B 8G
8PORT(BRCAPS2550F0BT)    EMC光纤交换    1 72110-DPC200-38    HP10642 G2 42U
RACK(2UJ048001G)    HP机柜    1 72110-DPC201    HP 8460p laptop    HP 8460P笔记本   
1 72110-DPC202    HP 8460p laptop    HP 8460P笔记本    1 72110-DPC203    HP 6460b
Laptop (Jessie Yuan)    HP 6460B笔记本    1 72110-DPC204    HP 6460b Laptop (Fish
Yu)    HP 6460B笔记本    1 72110-DPC205    HP 6460b Laptop (Jinguo Wei)    HP
6460B笔记本    1 72110-DPC206    HP 6460b Laptop (Andy Yang)    HP 6460B笔记本    1
72110-DPC207    HP 6460b Laptop (Sunny Hu)    HP 6460B笔记本    1 72110-DPC208   
HP 6460b Laptop（Clay Jin)    HP 6460B笔记本    1 72110-DPC209    HP 6460b laptop
(Sherry Liu)    HP 6460B笔记本    1 72110-DPC210    HP 6460b laptop (Meng Chao-SQE)
   HP 6460B笔记本    1 72110-DPC211    HP 8460P laptop    HP 8460P笔记本    1
72110-DPC212    HP 8560W laptop    HP 8650W笔记本    1 72110-DPC213    HP 8560W
laptop    HP 8650W笔记本    1 72110-DPC214    HP 8560W Laptop    HP 8650W笔记本    1
72110-DPC215    HP 8460P laptop    HP 8460P笔记本    1 72110-DPC216    HP Laser MFP
M175nw color laser all-in-one machine    HP M175nw一体机    1 72300-DPC049   
CUMPUTER FOR ISSUE VAT INVOICE    报税电脑    1 72300-ERP001    ERP Sever 09/01   
HP服务器    1 72300-ERP002    ERP Sever 09/01    HP服务器    1 21110-MAP055    Manual
transfer System       1 21110-MAP109    DVDC 2nd Tool       1 21110-MAP115   
tooling for CY061 EMC cover 004-0850-1       1 21110-MAP116    002-1348 TOOLING
      1 21110-MAP152    CASTING TOOLS-DVHA/JA       1 21110-MAP167    M6 TOOLING
      1 21110-MAP168    Casting tools -Ericsson CY061       1 21110-MAP185   
FOR CY061 BODY CAST 002-1411       1 21110-MAP189    FOR PGSM CASTING BODY
002-1488       1 21110-MAP207    Cavity mould for 002-15471       1 21110-MAP208
   Trimming die for 002-15471       1 21110-MAP209    Machining fixture for
002-15471       1 21110-MAP210    Machining fixture for 002-15471       1
21110-MAP225    102-A011 TOOLING       1 21110-MAP227    024-10007 tooling      
1



--------------------------------------------------------------------------------

21110-MAP232    DVJA tooling       1 21110-MAP270    Epsilon Tooling cost
100-24226-001       1 21110-MAP277    Tooling cost for 1100004839(PO:20060032)
      1 21110-MAP281    Tooling cost for 100-19321-001    UDO II腔体压铸模具    1
21110-MAP282    Tooling cost for 100-19666-001       1 21110-MAP287    Casting
tools from UK 1/2       1 21110-MAP288    Casting tools from UK 1/2       1
21110-MAP293    Tooling cost for TRIXIE       1 21110-MAP294    Tooling cost for
TRIXIE       1 21110-MAP295    Tooling cost for TRIXIE       1 21110-MAP296   
Tooling cost for TRIXIE       1 21110-MAP304    Epsilon tooling 1/3    Essilon
EPDA 腔体压铸模具    1 21110-MAP305    Epsilon tooling 1/3    Essilon EPDA 腔体压铸模具    1
21110-MAP306    Epsilon tooling 1/3    Essilon ERGA 腔体压铸模具    1 21110-MAP310   
SANTAK tooling       1 21110-MAP320    SANTAK tooling 70%       1 21110-MAP348
   Tooling cost for 100-24226-001    ACHILLES 盖板压铸模具    1 21110-MAP349   
Tooling cost for 100-20293-001    DOPE FA腔体压铸模具    1 21110-MAP350    Tooling
cost for 100-19855-001    DOPE DA腔体压铸模具    1 21110-MAP351    Tooling cost for
100-20294-002    DOPE FA腔体压铸模具    1 21110-MAP352    Tooling cost for
100-19856-001    DOPE DA腔体压铸模具    1 21110-MAP387    Tooling cost for 1100125613
      1 21110-MAP388    TMA 172 Tooling cost for 100-11237-001    LGPA盖板压铸模具   
1 21110-MAP389    Tooling cost for 100-24776-100    HILLSBOROUGH 腔体压铸模具    1
21110-MAP406    Epsilon Tooling cost 100-24226-001       1 21110-MAP426   
Tooling for 100-24230-001       1 21110-MAP427    Tooling cost for 100-19059-002
   Trixie腔体压铸模具    1 21110-MAP428    Tooling cost for 100-23223-001   
Trixie盖板压铸模具    1 21110-MAP429    Tooling cost for 100-22844-001    Trixie PCB
盖板压铸模具    1 21110-MAP442    Tooling cost for 100-26147-100    CY356腔体压铸模具    1
21110-MAP444    Plaistow Tooling cost for 100-22791-001       1 21110-MAP445   
Tooling cost for 1100152601    LGPA腔体压铸模具    1 21110-MAP446    Tooling cost for
100-23812-001 DA       1 21110-MAP447    Tooling cost for 100-23809-001 GA      
1 21110-MAP448    Tooling cost for 102-A0188    CY306腔体压铸模具    1 21110-MAP449   
Tooling Order for CY145/146 100-A0060    CY145/146腔体压铸模具    1 21110-MAP450   
Tooling cost for 100-23792-100    CY367腔体压铸模具    1 21110-MAP451    Tooling cost
for 100-23734-100       1 21110-MAP452    Tooling cost for 100-23735-100       1
21110-MAP453    Tooling cost for 100-23733-100       1 21110-MAP454    Tooling
cost for 100-11237-001       1 21110-MAP455    Balance tool cost for ERGA, JA ,
DA       1 21110-MAP458    102-A0057 TOOL    腔体压铸模具    1 21110-MAP460    Tooling
order for 100-29888-001 (100-29889-002)    ANACONDA腔体压铸模具    1 21110-MAP461   
Tooling order for 100-29891-001 (100-29892-001)    ANACONDA盖板压铸模具    1
21110-MAP462    Tooling order for 100-30492-001 (100-30494-001)   
ANACONDA盖板压铸模具    1 21110-MAP463    Tooling PO for 400-11682-1011   
PSGM900盖板压铸模具    1 21110-MAP464    Tooling PO for 400-11680-1011    HSG900腔体压铸模具
   1 21110-MAP469    Tooling cost for 100-18415-001    PEGASUS 腔体压铸模具    1
21110-MAP470    100-28426-TAB balance tool cost    Adder 腔体压铸模具    1
21110-MAP521    Tooling order for 100-11221-001 & D104595    LGP219腔体， 盖板压铸模具   
1 21110-MAP526    Tooling cost for 100-29352-001, Mamba project    Mamba腔体压铸模具
   1 21110-MAP527    Tooling cost for 100-22884-TAB (Trixe Houing/Cover/IP Cover
tooling at Santak)    Trixie盖板压铸模具    1 21110-MAP528    Tooling cost for
100-23223-TAB (Trixe Houing/Cover/IP Cover tooling at Santak)    Trixie盖板压铸模具   
1 21110-MAP591    Tooling cost for 100-29353-001    Mamba腔体压铸模具    1
21110-MAP592    Tooling cost for 100-29327-001    Mamba盖板压铸模具    1 21110-MAP593
   Tooling cost for Altas 900, 1800 (100-26483-001, 100-26481-001)   
Altas散热片压铸模具    1 21110-MAP594    Tooling order for 100-36681-001   
Mustang腔体压铸模具    1 21110-MAP595    Tooling order for 100-36657-001       1
21110-MAP596    Tooling cost for 1100094515    Quadpol支架压铸模具    1 21110-MAP597
   Tooling order for 100-35535-001-Casting    Mustang腔体压铸模具    1



--------------------------------------------------------------------------------

21110-MAP598    Tooling order for 100-35534-001-Casting    Mustang盖板压铸模具    1
21110-MAP599    Tooling order for 100-35756-001-Casting    Mustang盖板压铸模具    1
21110-MAP600    Tooling cost for 100-36335-001    Roxbury盖板压铸模具    1
21110-MAP601    Tooling cost for 100-37147-100    Roxbury腔体压铸模具    1
21110-MAP602    Tooling cost for 100-35071-001    Panda腔体压铸模具    1 21110-MAP603
   Tooling cost for 100-32710-002    Mirage 2100 腔体压铸模具    1 21110-MAP604   
Tooling cost for 100-27971-001    Quadpol Gable压铸模具    1 21110-MAP607    Tooling
cost for 100-31892-002    Mirage 1800 腔体压铸模具    1 21110-MAP608    Tooling order
for 100-28029-004    Mirage900腔体压铸模具    1 21110-MAP609    Tooling cost for
100-11016-002    LGP192腔体压铸模具    1 31110-FUP050    DVGA insert       1
31110-FUP057    Boomerang DVTD body tooling       1 31110-FUP059    die cast
tooling       1 31110-FUP060    die cast tooling       1 31110-FUP061    die
cast tooling for Nortel CA954 DDM       1 31110-FUP062    DVJA INSERT (002-1121)
      1 31110-FUP063    DVDC INSERT (002-1424)       1 31110-FUP064    DVPA
INSERT (002-1389)       1 31110-FUP174    Wanda CR fixtures 300-10002-0109   
Wanda CR工装    1 41110-ME451    ITOOL       1 21110-MAP102    High lift pallet
truck 1pcs       1 21110-MAP103    High lift pallet truck 1pcs    叉车    1
21110-MAP113    Fork Lift Truck    叉车    1 21110-MAP178    E18P forklift    叉车
   1 21110-MAP179    pedestrian stacker    堆垛机    1 21110-MAP182    Electric
forklift Truck    丰田叉车    1 21110-MAP187    E18P forklift    叉车    1
21110-MAP216    Air-condition Cunlan KFR-120LW-CDS    空调    1 31110-FOR008   
Forklift-5-F 12/01    叉车    1 31110-FUP081    Metal detectors gate for F5   
金属电子探测门    1 41110-ME1201    Lastea Jet P2035n    打印机HP    1 52110-DPP016   
cctv digital monitor system    监控系统    1 52110-DPP053    HP CP1515n Printer For
Suzhou WarehouseF5    HP打印机    1 21110-MAP439    双封口包装机 型号：DZ-430PT-2    真空色装机
   1 21110-INS001    Power Stabilizaer of Bud1    大功率补偿式交流稳压器    1 21110-INS002
   Daikin Central Air Conditioner System of Bud1    大金中央空调    1 21110-INS003   
Kaeser-Filter???FE48D    凯撒过滤器    1 21110-INS004    Kaeser-Tank???1.5M3/13bar   
储气罐    1 21110-INS005    Kaeser-Dryer???JS-40AC/10bar    干燥机    1 21110-INS006
   Kaeser-Eco-drain???Eco-drain12    凯撒电子排水器    1 21110-MAP007-1    4 sets CCTV
Monitor Systems    闭路监控电视    1 21110-MAP007-2    4 sets CCTV Monitor Systems   
闭路监控电视    1 21110-MAP007-3    4 sets CCTV Monitor Systems    闭路监控电视    1
21110-MAP007-4    4 sets CCTV Monitor Systems    闭路监控电视    1 21110-MAP267   
Adsorption direr(PH-300)    吸附式干燥机    1 21110-MAP272    CCTV build at F1,2,3   
安装闭路监控电视    1 21110-MAP456    CDC 空调安装格力5PKFR-120QW    CDC5HP空调    1
21110-MAP457    F1工厂办公室安装空调    CDC5HP空调    1 21110-MAP468    YN-16000 Recorder
   硬盘录像刻录机    1 21110-MAP475    3P Midea KFR-72QW/SDY-B(ES)    3HP 空调    1
31110-FUP058    safty jerque door for F2    安检门    1 31110-FUP075    Metal
detectors gate for F1    安检门    1 31110-FUP082    Metal detectors gat for F2   
安检门    1 31110-FUP147    chemical container    化学品仓库    1 31110-FUP200   
Air-condition repair for Production Area    生产区空调维修    1 31110-FUP202    Geli
air conditioning in CDC office    CDC办公室空调    1 31110-FUP204    Hoermann V5015SE
high speed door    霍曼快速门    1 31110-FUP205    Hoermann V5015SE high speed door
   霍曼快速门    1 31110-FUP206    Hoermann V5015SE high speed door    霍曼快速门    1
31110-FUP207    Hoermann V5015SE high speed door    霍曼快速门    1 52110-DPP018   
cctv DIGITAL MONITOR SYSTEM    闭路数字监控系统    1 52110-DPP027    格力1匹空调       1
52110-DPP028    格力1匹空调       1 52110-DPP029    格力1匹空调       1 52110-DPP031   
大金空调FIXI60FV2C    大金空调    1 52110-DPP032    美的空调EFR-26GW/DX-J(E5)       1
52110-DPP037    Daking aircondition compressor    大金空调压缩机    1 52300-OEE016   
Fireproof safety tank    气体灭火钢瓶    1 62110-OEE003    张蕾购办公椅17,11/05       1
62110-OEE004    茶水间橱柜       1



--------------------------------------------------------------------------------

62110-OEE005    GM?????    总经理办公室家具    1 91110-BUD1    Building 1 Fitout
fee-Production    一号工厂准备费用    1 91110-BUD2    Industrial building 2 decoration
10/01    二号工厂内装修    1 91110-BUD5    Building 1 epoxy floor    一号工厂环氧地坪    1
91110-BUD6    Outfit fee of Factory 1    一号工厂准备费用    1 91111-BUD10    F5 IQC
房间改造    五号工厂来料检验房间改造    1 91111-BUD14    F2 cai gang ban building    二号工厂彩钢板房   
1 91111-BUD15    Electric house improvement    电房改造    1 91111-BUD19    F1 Plant
Layout project    一号工厂布局改造    1 91111-BUD2(1)    Fire Wall for Production Area
   二号工厂内装修防火墙    1 91111-BUD20    F2 Plant Layout project    二号工厂布局改造    1
91111-BUD22    transform the door of F2 workshop laboratory    二工厂实验室移门    1
91111-BUD23    Transform return air duct of Engineering Lab    二工厂实验室回风通改造    1
91111-BUD3    Windows renovation for Production Area    生产区窗户改造    1 91111-BUD4
   Wind curtain machine fixing for F1/2    一二厂风幕机维修    1 91111-BUD6   
Power&HVAC upgrading project    电气及空调系统升级改造    1 91111-BUD8    F1,F2雨蓬及彩钢板仓库消防整改
      1 91111-BUD9    彩钢板房更换工程（司机室，西门保安室，仓库）       1 91113-BUD3    Industrial
building 3 decoration 08/02    三厂内装修    1 91113-BUD3(2)    Prevention of Major
Loss    三厂内装修    1 91200-BUD1(2)    Transferred from WI_Filit for occupying the
square    一厂准备费用    1 92110-BUD1    Building 1 Fitout fee-Admin    一厂准备费用    1
92110-BUD2    Building 2 Fitout Fee- Admin.    二厂准备费用    1 WX-10-01-11-01   
Compressor       1 91111-BUD16    F4 仓库装修-w/h       1 91111-BUD17    F4 仓库装修-QA
      1 91111-BUD18    F4 仓库装修-RD       1 31110-FUP199    5P格力天井式空调(F1车间天线打包区)
   5区空调    1 31110-FUP233    Geli air conditioning/KFR-32 in F2 WAREHOUSE   
二厂仓库1.5HP空调    1 31110-FUP234    Geli air conditioning/1.5HP KFR-32-N2 in F4 IT
ROOM    四厂工厂机房空调    1 91111-BUD20-1    F2 Plant Layout project    二厂布局改造    1
31110-FUP235    high-speed shutter doors(H3500W3500)    快速卷帘门    1 31110-FUP236
   high-speed shutter doors(H3800*W3000)       1 21110-MAP465    考勤机（Promag
TR510)    刷卡机    1 21110-MAP466    考勤机（Promag TR510)    卡机    1 21110-MAP467   
KANG L400 salary machnie    工资单打印机    1 21110-MAP474    SHARP TV Set    夏普电视机   
1 41110-ME1037    Clock in/out machine    卡机    1 52110-DPP020   
呈研640Amphi热升华证卡机及10PVC片    工时牌打印机    1 52110-DPP025    极通考勤机    IC卡收费系统    1
52110-DPP058    finger mark scanner    刷卡机    1 52110-DPP059    finger mark
scanner    刷卡机    1 52110-DPP060    finger mark scanner    刷卡机    1 52110-DPP061
   finger mark scanner    刷卡机    1 52110-DPP062    finger mark scanner    刷卡机   
1 52110-DPP063    finger mark scanner    刷卡机    1 52110-DPP064    finger mark
scanner    刷卡机    1 52110-DPP065    finger mark scanner    刷卡机    1 52110-DPP066
   finger mark scanner    刷卡机    1 52110-DPP075    Restaurant Clock in
machine(with HID reader)    售饭机    1 52300-OEE013    Paper-Sherd Machine   
科密碎纸机    1 81130-V002    别克商务车（苏州）    别克商务车    1 21110-C001    IM and Noise Test
Equipment 01/01    噪声测试仪    1 21110-C002-1    11 pcs network anazlyer invested
11/00    网络分析仪    1 21110-C002-10    11 pcs network anazlyer invested 11/00   
网络分析仪    1 21110-C002-2    11 pcs network anazlyer invested 11/00    网络分析仪    1
21110-C002-3    11 pcs network anazlyer invested 11/00    网络分析仪    1
21110-C002-4    11 pcs network anazlyer invested 11/00    网络分析仪    1
21110-C002-5    11 pcs network anazlyer invested 11/00    网络分析仪    1
21110-C002-6    11 pcs network anazlyer invested 11/00    网络分析仪    1
21110-C002-7    11 pcs network anazlyer invested 11/00    网络分析仪    1
21110-C002-8    11 pcs network anazlyer invested 11/00    网络分析仪    1
21110-C002-9    11 pcs network anazlyer invested 11/00    网络分析仪    1
21110-C003-2    2 pcs network anazlyers invested 12/00    网络分析仪    1
21110-C004-1    High power AMP 6pcs 02/01    功率放大器    1 21110-C004-2    High
power AMP 6pcs 02/01    功率放大器    1 21110-C004-3    High power AMP 6pcs 02/01   
功率放大器    1 21110-C004-4    High power AMP 6pcs 02/01    功率放大器    1 21110-C004-5
   High power AMP 6pcs 02/01    功率放大器    1 21110-C004-6    High power AMP 6pcs
02/01    功率放大器    1



--------------------------------------------------------------------------------

21110-C005    Ultrasonic machine 03/01    超声波清洗机    1 21110-C006    1set
spectrum analyser invested 04/01    频谱仪    1 21110-C008-1    FMS4000 & 3100 Watt
4 SET invested 11/01    功率放大器    1 21110-C008-2    FMS4000 & 3100 Watt 4 SET
invested 11/01    功率放大器    1 21110-C008-3    FMS4000 & 3100 Watt 4 SET invested
11/01    功率放大器    1 21110-C008-4    FMS4000 & 3100 Watt 4 SET invested 11/01   
功率放大器    1 21110-C009    RF Pulsed Source System 03/02    射频脉冲源系统    1
21110-C010-1    Network anazlyers invested 04/02 1pcs    网络分析仪    1 21110-C010-2
   Network anazlyers invested 04/02 1pcs    网络分析仪    1 21110-C011-1    Spectrum
anazlyers invested 2 sets 04/02    频谱分析仪    1 21110-C011-2    Spectrum anazlyers
invested 2 sets 04/02    频谱分析仪    1 21110-C012    Oscilloscope invested 04/02   
示波器    1 21110-C013-1    Signal generator invested 2 sets 04/02    信号发生器    1
21110-C013-2    Signal generator invested 2 sets 04/02    信号发生器    1
21110-C014-1    Signal generator invested 2 sets 05/03    信号发生器    1
21110-C014-2    Signal generator invested 2 sets 05/03    信号发生器    1 21110-C015
   Spectrum anazlyers invested 1 sets 05/02    频谱分析仪    1 21110-C016-1    High
power AMP invested 2 pcs 05/02    功率放大器    1 21110-C016-2    High power AMP
invested 2 pcs 05/02    功率放大器    1 21110-C018    Sensor head invested 05/02   
功率传感器    1 21110-C019    Antritsu VNA measurement system 05/02    网络分析仪    1
21110-C020    Noise Source invested 05/02    噪声测试仪    1 21110-C021    Noise
Figure meter invested 05/02    噪声测试仪    1 21110-MAP001    8753ES RF vecter
network analyzer 11/00    网络分析仪    1 21110-MAP006    Precision Cart Type Oven
03/02    烘箱    1 21110-MAP008    Switch Box for Lucent Line    多端口开关系统    1
21110-MAP009    Switch Bo for Lucent Line    多端口开关系统    1 21110-MAP010   
Network Analyser MY40000127    网络分析仪    1 21110-MAP011    Network Analyser
MY40000135    网络分析仪    1 21110-MAP012    Network Analyser MY40000469    网络分析仪   
1 21110-MAP013    Network Analyser US39440657    网络分析仪    1 21110-MAP014   
Network Analyser US39440650    网络分析仪    1 21110-MAP015    Network Analyser
US40130711    网络分析仪    1 21110-MAP016    Network Analyser US39174465    网络分析仪   
1 21110-MAP017    Network Analyser US39174247    网络分析仪    1 21110-MAP018   
Network Analyser US39172805    网络分析仪    1 21110-MAP020    HP Vector Network
Analyser US39171619    网络分析仪    1 21110-MAP021    HP Vector Network Analyser
US37390668    网络分析仪    1 21110-MAP023    HP Vector Network Analyser US39174969
   网络分析仪    1 21110-MAP024    HP Vector Network Analyser US37390757    网络分析仪   
1 21110-MAP025    Rhode & Schwarz Analyser Vector 833947/008    网络分析仪    1
21110-MAP026    Rhode & Schwarz Analyser VNA 00102 M54623B    网络分析仪    1
21110-MAP031    HP7853E 3Ghz Network Analyser(US38432567)    网络分析仪    1
21110-MAP032    HP7853E 3Ghz Network Analyser(US38432572)    网络分析仪    1
21110-MAP033    HP7853E 3Ghz Network Analyser(US38432013)    网络分析仪    1
21110-MAP034    HP7853E 3Ghz Network Analyser(JP38160422)    网络分析仪    1
21110-MAP035    Agilent Network Analyser 50MHZ(US39170135)    网络分析仪    1
21110-MAP041    MS2661C Spectrum Analyzer for Dylan Line    频谱分析仪    1
21110-MAP042    MS2661C Spectrum Analyzer for Dylan Line    频谱分析仪    1
21110-MAP043    NWA 8753 E Agilent Analyzer-JP38020188    网络分析仪    1
21110-MAP044    NWA 8753 E Agilent Analyzer-US37390246    网络分析仪    1
21110-MAP045    NWA 8753 E Agilent Analyzer-US38432000    网络分析仪    1
21110-MAP046    R&S Analysers for Ericsson line    网络分析仪    1 21110-MAP047   
R&S Analysers for Ericsson line    网络分析仪    1 21110-MAP048    R&S Analysers for
Ericsson line    网络分析仪    1 21110-MAP049    R&S Analysers for Ericsson line   
网络分析仪    1 21110-MAP050    Magnatech for Ericsson line    加磁器    1 21110-MAP051
   Magnatech for Ericsson line    加磁器    1 21110-MAP052    Stuart’s Hotplate for
Ericsson line    加热盘    1 21110-MAP053    Reflow Oven VIP70    回流焊    1
21110-MAP054    Stuart’s Hotplate for Ericsson line    加热盘    1 21110-MAP056   
PC 3.5 Calibration Kit with fixed R&S ZV-Z32    校准套件    1 21110-MAP059   
Multiport test set-E5091A    多端口开关系统    1 21110-MAP060    ENA Series Network
Analyzer-E5071B    网络分析仪    1 21110-MAP061    ENA Series Network Analyzer-E5071B
   网络分析仪    1 21110-MAP062    ENA Series Network Analyzer-E5071B    网络分析仪    1
21110-MAP063    85038A 7/16Calibration Kit    校准组件    1 21110-MAP065   
8753ES-2-Port Vector network analyzer    网路分析仪    1 21110-MAP066   
8753ES-2-Port Vector network analyzer    网路分析仪    1 21110-MAP067   
8753ES-2-Port Vector network analyzer    网路分析仪    1 21110-MAP069   
8753ES-2-Port Vector network analyzer    网络分析仪    1 21110-MAP070   
8753ES-2-Port Vector network analyzer    网络分析仪    1 21110-MAP075   
8753ES-006-30khz to 6 GHZ    网路分析仪    1



--------------------------------------------------------------------------------

21110-MAP077    8753ES-006-30khz to 6 GHZ    网络分析仪    1 21110-MAP081    Network
analyzer-8753ES -006    网络分析仪    1 21110-MAP082    Network analyzer-8753ES -006
   网络分析仪    1 21110-MAP083    Network analyzer-8753ES -006    网络分析仪    1
21110-MAP084    Network analyzer-8753ES -006    网络分析仪    1 21110-MAP085   
Network analyzer-8753ES -006    网络分析仪    1 21110-MAP087    Drilling&Milling
machine    钻铣床    1 21110-MAP088    Network analyzer    网络分析仪    1 21110-MAP089
   Network analyzer    网络分析仪    1 21110-MAP090    Network analyzer    网络分析仪    1
21110-MAP093    Kerry microsolve economy    清洗机    1 21110-MAP094    Single
solding station & handpiece    焊接工位    1 21110-MAP095    Kerry ultrasonic
cleaner    清洗机    1 21110-MAP096    Atlas tools for E//Line    扭矩气动螺丝刀    1
21110-MAP098-1    Hot Plates    加热盘    1 21110-MAP098-2    Hot Plates    加热盘   
1 21110-MAP098-3    Hot Plates    加热盘    1 21110-MAP099    Fumebusterz Arm Ourex
230V    吸烟机    1 21110-MAP101    Set up fee for 21110-MAP053    回流焊架设备    1
21110-MAP104    Scorpion Network Analyzer(Ms4622D) 1pcs    网络分析仪    1
21110-MAP105    Scorpion Network Analyzer(Ms4622D) 1pcs    网络分析仪    1
21110-MAP106    Wessex 3 channel frequency Synthesizer 1pcs    信号发生器    1
21110-MAP107    Wessex 3 channel frequency Synthesizer 1pcs    信号发生器    1
21110-MAP108    Wessex 3 channel frequency Synthesizer 1pcs    信号发生器    1
21110-MAP114    Purex fumebuster 40231    吸烟台    1 21110-MAP117    Network
Analyzer 8753ES    网络分析仪    1 21110-MAP118    Network Analyzer 8753E    网络分析仪   
1 21110-MAP119    Network Analyzer 8753E    网络分析仪    1 21110-MAP120    Network
Analyzer 8753E    网络分析仪    1 21110-MAP121    Network Analyzer 8753E    网络分析仪   
1 21110-MAP122    Network Analyzer 8753E    网络分析仪    1 21110-MAP123    Network
Analyzer 8753D    网络分析仪    1 21110-MAP124    Network Analyzer 8753D    网络分析仪   
1 21110-MAP125    Network Analyzer 8753D    网络分析仪    1 21110-MAP126    Network
Analyzer 8753D    网络分析仪    1 21110-MAP127    Ecal Module 85093A    电子校准模块    1
21110-MAP128    Ecal Module 85093A    电子校准模块    1 21110-MAP129    Ecal
Controller 85097-60002    电子校准模块控制器    1 21110-MAP130    Ecal Controller
85097-60002    电子校准模块控制器    1 21110-MAP139    Analyzer E5071B    网络分析仪    1
21110-MAP140    Analyzer E5091A    多端口开关系统    1 21110-MAP141    Analyzer E5071B
   网络分析仪    1 21110-MAP142    Analyzer E5091A    多端口开关系统    1 21110-MAP145   
Analyzer 8753E    网络分析仪    1 21110-MAP146    Analyzer 8753E    网络分析仪    1
21110-MAP147    Analyzer 8753E    网络分析仪    1 21110-MAP149    E5071BBCTK7091   
网络分析仪    1 21110-MAP150    E5091ACTK7418    多端口开关系统    1 21110-MAP151    Back
Torque and Height Gauge Machine    回到扭矩和高度机    1 21110-MAP156    HP SIGNAL
GENERATOR    信号发生器    1 21110-MAP157    HP SIGNAL GENERATOR    信号发生器    1
21110-MAP158    ANRITSU SPEC ANALYZER    频谱分析仪    1 21110-MAP161    SIGN GEN
CTK3123    信号发生器    1 21110-MAP162    SIGN GEN CTK1583    信号发生器    1
21110-MAP164    DMS PA    功率放大器    1 21110-MAP165    TEST EQUIPMENT    测试设备    1
21110-MAP166    TEST EQUIPMENT    测试设备    1 21110-MAP169-1A    Sig Gen 8648B   
信号发生器    1 21110-MAP169-2A    Sig Gen 8648B    信号发生器    1 21110-MAP169-3A    Sig
Gen 8648B    信号发生器    1 21110-MAP169-4A    Sig Gen 8648B    信号发生器    1
21110-MAP169-5A    Sig Gen 8648B    信号发生器    1 21110-MAP169-6    Sig Gen 8648B
   信号发生器    1 21110-MAP169-6A    Sig Gen 8648B    信号发生器    1 21110-MAP170   
MW20123 ML2430 POWER METER    功率计    1 21110-MAP171    6200351180 ML2438 POWER
METER    功率计    1 21110-MAP172    Power Meter ML-2437A    功率计    1 21110-MAP173
   Spectrum Analyser MS2661C    频谱分析仪    1 21110-MAP174-1    SPECTRUM ANALYSER
   频谱分析仪    1 21110-MAP174-2    SPECTRUM ANALYSER    频谱分析仪    1 21110-MAP175   
SIGNAL GENERATOR    信号发生器    1 21110-MAP176    MU368030A SIGNAL GENERATO   
信号发生器    1



--------------------------------------------------------------------------------

21110-MAP177-2    Power Amplify    功率放大器    1 21110-MAP177-3    Power Amplify   
功率放大器    1 21110-MAP177-4    Power Amplify    功率放大器    1 21110-MAP177-5    Power
Amplify    功率放大器    1 21110-MAP177-6    Power Amplify    功率放大器    1 21110-MAP180
   Power amplifiers    功率放大器    2 21110-MAP181-1    Sig Gen    信号发生器    1
21110-MAP181-2    Sig Gen    信号发生器    1 21110-MAP181-3    Sig Gen    信号发生器    1
21110-MAP183-1    Power Amplifiers 8 sets    功率放大器    1 21110-MAP183-1A    Power
Amplifiers 8 sets    功率放大器    1 21110-MAP183-2    Power Amplifiers 8 sets   
功率放大器    1 21110-MAP183-2A    Power Amplifiers 8 sets    功率放大器    1
21110-MAP183-3    Power Amplifiers 8 sets    功率放大器    1 21110-MAP183-3A    Power
Amplifiers 8 sets    功率放大器    1 21110-MAP183-4    Power Amplifiers 8 sets   
功率放大器    1 21110-MAP183-5    Power Amplifiers 8 sets    功率放大器    1
21110-MAP183-6    Power Amplifiers 8 sets    功率放大器    1 21110-MAP183-7    Power
Amplifiers 8 sets    功率放大器    1 21110-MAP183-8    Power Amplifiers 8 sets   
功率放大器    1 21110-MAP184-1    Power Amplifiers 4 sets    功率放大器    1
21110-MAP184-2    Power Amplifiers 4 sets    功率放大器    1 21110-MAP184-3    Power
Amplifiers 4 sets    功率放大器    1 21110-MAP184-4    Power Amplifiers 4 sets   
功率放大器    1 21110-MAP190    Sig Gen(Wessex Model FSS-1002-3R)    信号发生器    1
21110-MAP191    Sig Gen(Wessex Model FSS-2001-3R)    信号发生器    1 21110-MAP192   
Sig Gen(Wessex Model FSS-2001-3R)    信号发生器    1 21110-MAP193    Sig Gen(Wessex
Model FSS-2001-3R)    信号发生器    1 21110-MAP194    Sig Gen(Wessex Model
FSS-2001-3R)    信号发生器    1 21110-MAP195    Sig Gen(Wessex Model FSS-2001-3R)   
信号发生器    1 21110-MAP196    Sig Gen(Wessex Model FSS-2001-3R)    信号发生器    1
21110-MAP199    loadpull    负载牵引测试系统    1 21110-MAP200    pre-amplifier
MS2661C-08    频谱分析仪    1 21110-MAP201    pre-amplifier MS2661C-08    频谱分析仪    1
21110-MAP202    Power Amplifier—top shield    功率放大器    1 21110-MAP203    Power
Amplifier—mid shield    功率放大器    1 21110-MAP204    Power Amplifier—housing   
功率放大器    1 21110-MAP205    Power Amplifier—Fixture    功率放大器    1 21110-MAP211   
Lidding Machine    封口机    1 21110-MAP212    Lidding Machine    封口机    1
21110-MAP213    Lidding Machine    封口机    1 21110-MAP214    Kerry Machine    清洗机
   1 21110-MAP215    TOYOTA Forklift       1 21110-MAP217    scorpion N type
ECAL 36584NF spectrum analyser    电子校准模块    1 21110-MAP218    MS2661C/01/02/08
spectrum analyser    频谱分析仪    1 21110-MAP219-A    FMS005-3022 GSM 101W power
amps    功率放大器    1 21110-MAP220    FMS005-3022 GSM 100W power amps    功率放大器    1
21110-MAP220-A    FMS005-3022 GSM 100W power amps    功率放大器    1 21110-MAP221   
002-15495/15496 Scarab Housing    功率放大器    1 21110-MAP222    002-15497 Mid
shield    功率放大器    1 21110-MAP223    002-15499 Top shield    功率放大器    1
21110-MAP224    Scorpion N type E Cal 36584NF    电子校准模块    1 21110-MAP226   
002-15582-1 Filter m/c    Filter机器    1 21110-MAP228    Temperature Chamber   
高低温试验箱    1 21110-MAP229    Temperature Chamber    高低温试验箱    1 21110-MAP230   
六点式打点记录仪    烘箱    1 21110-MAP231    六点式打点记录仪    烘箱    1 21110-MAP233    全自动打包机
   全自动打包机    1 21110-MAP234    全自动打包机    全自动打包机    1 21110-MAP259    Vacuumize
Equipment    抽真空设备    1 21110-MAP260    Vacuumize Equipment    抽真空设备    1
21110-MAP261    Vacuumize Equipment    抽真空设备    1 21110-MAP262    Vacuumize
Equipment    抽真空设备    1 21110-MAP263    Vacuumize Equipment    抽真空设备    1
21110-MAP264    Gule machines ( TS-441RS)    点胶机    1 21110-MAP265    Gule
machines clamp    点胶机夹具    1 21110-MAP268    Induction solderly machine system
   感应焊    1 21110-MAP269    Gule machines ( TS-441RS)    点胶机    1 21110-MAP271
   vacuum test system    真空机    1 21110-MAP276    Gule machines clamp    点胶机夹具
   1 21110-MAP278    March PUMP (TE-7K-MD)    清洗机    1 21110-MAP279    March
PUMP (TE-6K-MD)1/2    清洗机    1



--------------------------------------------------------------------------------

21110-MAP280    March PUMP (TE-6K-MD)2/2    清洗机    1 21110-MAP283    power
amplifier 800-960MHZ 300W(1/3)    功率放大器    1 21110-MAP283-A    power amplifier
800-960MHZ 300W(1/3)    功率放大器    1 21110-MAP284    power amplifier 800-960MHZ
300W(2/3)    功率放大器    1 21110-MAP284-A    power amplifier 800-960MHZ 300W(2/3)
   功率放大器    1 21110-MAP285    power amplifier 800-960MHZ 300W(3/3)    功率放大器    1
21110-MAP285-A    power amplifier 800-960MHZ 300W(3/3)    功率放大器    1
21110-MAP286    ENA Test Clamp    ENA测试夹具    1 21110-MAP297    Epsilon rolling
equipment    Epsilon 翻转机    1 21110-MAP298    Epsilon rolling clamp 1/5   
Epsilon 翻转机    1 21110-MAP299    Epsilon rolling clamp 1/5    Epsilon 翻转机    1
21110-MAP300    Epsilon rolling clamp 1/5    Epsilon 翻转机    1 21110-MAP301   
Epsilon rolling clamp 1/5    Epsilon 翻转机    1 21110-MAP302    Epsilon rolling
clamp 1/5    Epsilon 翻转机    1 21110-MAP303    phase test system    相位测试系统    1
21110-MAP307    SE LOAP PULL    负载牵引测试系统    1 21110-MAP308    SE LOAP PULL   
负载牵引测试系统    1 21110-MAP309    SE LOAP PULL    负载牵引测试系统    1 21110-MAP311   
power amplifier 1700-2170MHZ 300W    功率放大器    1 21110-MAP312    power amplifier
1700-2170MHZ 300W    功率放大器    1 21110-MAP313    power amplifier 800-960MHZ 300W
   功率放大器    1 21110-MAP314    power amplifier 800-960MHZ 300W    功率放大器    1
21110-MAP315    power amplifier 800-960MHZ 300W    功率放大器    1 21110-MAP316   
power amplifier 800-960MHZ 300W    功率放大器    1 21110-MAP317    power amplifier
1700-2170MHZ 300W    功率放大器    1 21110-MAP318    power amplifier 1700-2170MHZ
300W    功率放大器    1 21110-MAP319    power amplifier 1700-2170MHZ 300W    功率放大器   
1 21110-MAP321    TXFR OF EQUIP FROM SALISBURY    多端口开关系统    1 21110-MAP322   
AS0822200 MILMEGA POWER AMPLIFER1/4    功率放大器    1 21110-MAP323    AS0822200
MILMEGA POWER AMPLIFER1/4    功率放大器    1 21110-MAP324    AS0822200 MILMEGA POWER
AMPLIFER1/4    功率放大器    1 21110-MAP325    AS0822200 MILMEGA POWER AMPLIFER1/4   
功率放大器    1 21110-MAP327    power amplifier 1700-2170MHZ 300W    功率放大器    1
21110-MAP328    power amplifier 1700-2170MHZ 300W    功率放大器    1 21110-MAP329   
power amplifier 800-960MHZ 300W    功率放大器    1 21110-MAP330    power amplifier
800-960MHZ 300W    功率放大器    1 21110-MAP331    NWA SSU A 1.0.0    多端口开关系统    1
21110-MAP332    NWA SSU A 1.0.0    多端口开关系统    1 21110-MAP333    NWA SSU A 1.0.0
   多端口开关系统    1 21110-MAP334    NWA SSU A 1.0.0    多端口开关系统    1 21110-MAP335   
NWA SSU A 1.0.0    多端口开关系统    1 21110-MAP337    NWA SSU A 1.0.0    多端口开关系统    1
21110-MAP339    2022213 ORBIS TRXL SSUA    多端口开关系统    1 21110-MAP340    2022213
ORBIS TRXL SSUA    多端口开关系统    1 21110-MAP341    2022213 ORBIS TRXL SSUA   
多端口开关系统    1 21110-MAP343    ORBIS IIPLNOISE SSUA    多端口开关系统    1 21110-MAP344
   20022040 ORBIS VSWR SSUE    多端口开关系统    1 21110-MAP345    20022040 ORBIS VSWR
SSUE    多端口开关系统    1 21110-MAP346    UIM SSU A    多端口开关系统    1 21110-MAP357   
roller worktable    滚筒工作台    1 21110-MAP358    roller worktable    滚筒工作台    1
21110-MAP359    roller worktable    滚筒工作台    1 21110-MAP360    roller worktable
   滚筒工作台    1 21110-MAP361    roller worktable    滚筒工作台    1 21110-MAP362   
material rack       1 21110-MAP363    material rack       1 21110-MAP364   
material rack       1 21110-MAP365    material rack       1 21110-MAP366   
material rack       1 21110-MAP367    material rack       1 21110-MAP368   
material rack       1 21110-MAP369    material rack       1 21110-MAP370   
material rack       1 21110-MAP371    material rack       1 21110-MAP372   
material rack       1 21110-MAP373    material rack       1 21110-MAP374   
material rack       1 21110-MAP375    material rack       1 21110-MAP376   
material rack       1 21110-MAP377    material rack       1 21110-MAP378   
material rack       1 21110-MAP379    material rack       1 21110-MAP380   
material rack       1 21110-MAP381    material rack       1 21110-MAP382    Flip
machine    翻转机    1



--------------------------------------------------------------------------------

21110-MAP382-A    Fliter & combinet alighment    翻转机    1 21110-MAP383    Flip
machine    翻转机    1 21110-MAP383-A    Fliter & combinet alighment    翻转机    1
21110-MAP384    Flip machine    翻转机    1 21110-MAP384-A    Fliter & combinet
alighment    翻转机    1 21110-MAP385    Flip machine    翻转机    1 21110-MAP385-A   
Fliter & combinet alighment    翻转机    1 21110-MAP386    Flip machine    翻转机    1
21110-MAP386-A    Fliter & combinet alighment    翻转机    1 21110-MAP390    ENA
Series Network Analyzer 9 kHz-8,5 GHz AgilentE5071C    网络分析仪    1 21110-MAP391
   ENA Series Network Analyzer 300 kHz-8,5 GHzAgilentE5071B    网络分析仪    1
21110-MAP392    ENA Series Network Analyzer 300 kHz-8,5 GHzAgilentE5071B   
网络分析仪    1 21110-MAP393    ENA Series Network Analyzer 300 kHz-8,5
GHzAgilentE5071B    网络分析仪    1 21110-MAP394    DC Electronic Load Agilent6060B
   电子负载    1 21110-MAP395    Digital Multimeter Agilent34401A    数字万用表    1
21110-MAP396    Digital Multimeter Agilent34401A    数字万用表    1 21110-MAP397   
Digital Multimeter Agilent34401A    数字万用表    1 21110-MAP398    Digital
Multimeter Agilent34401A    数字万用表    1 21110-MAP401    agilent frequercy count
53181A    频率计    1 21110-MAP402    agilent frequercy count 53181A    频率计    1
21110-MAP405    NRVS,NRV5-Z4 POWER METER SENSOR    功率计    1 21110-MAP407   
automatically adhesive tape equipment    自动胶带设备    1 21110-MAP408    packing
equipment    包装设备    1 21110-MAP409    freight fork truck    货运叉车    1
21110-MAP410    freight fork truck    货运叉车    1 21110-MAP411    freight fork
truck    货运叉车    1 21110-MAP412    freight fork truck    货运叉车    1 21110-MAP413
   freight fork truck    货运叉车    1 21110-MAP414    freight fork truck    货运叉车   
1 21110-MAP415    2022266 ORBIS NWA SSUA    多端口开关系统    1 21110-MAP416    2022266
ORBIS NWA SSUA    多端口开关系统    1 21110-MAP417    2022266 ORBIS NWA SSUA    多端口开关系统
   1 21110-MAP418    2022266 ORBIS NWA SSUA    多端口开关系统    1 21110-MAP419   
2022213 ORBIS TRXL SSUA    多端口开关系统    1 21110-MAP420    2022213 ORBIS TRXL SSUA
   多端口开关系统    1 21110-MAP421    2022213 ORBIS IP AND NF SSUA    多端口开关系统    1
21110-MAP422    20022040 ORBIS VSWR SSUE    多端口开关系统    1 21110-MAP423   
20022040 ORBIS VSWR SSUE    多端口开关系统    1 21110-MAP424    20022040 ORBIS VSWR
SSUE    多端口开关系统    1 21110-MAP425    UIM SSU A    多端口开关系统    1 21110-MAP430   
switch box NWA prod SSUT    多端口开关系统    1 21110-MAP432    switch relay box   
多端口开关系统    1 21110-MAP433    filter TXBPF GSM850    filter TXBPF GSM850    1
21110-MAP434    combiner GSM850    合路器    1 21110-MAP435    IM filter    IM
filter    1 21110-MAP436    filter RXBPF GSM850    filter RXBPF GSM850    1
21110-MAP437    filter TXBPF GSM850 CERAMIC    filter TXBPF GSM850 CERAMIC    1
21110-MAP438    Directional Coupler    Directional Coupler    1 21110-MAP471   
MCOSMOS-1(3.0 version)    粗糙度仪    1 21110-MAP472    COMUC    测试软件    1
21110-MAP473    CMM    CMM部件    1 21110-MAP529    电烙铁WD1 (soldering station with
tweezer)    电烙铁    1 21110-MAP530    电烙铁WD1 (soldering station with tweezer)   
电烙铁    1 21110-MAP531    电烙铁WD1 (soldering station with tweezer)    电烙铁    1
21110-MAP532    电烙铁WD1 (soldering station with tweezer)    电烙铁    1 21110-MAP533
   电烙铁WD1 (soldering station with tweezer)    电烙铁    1 21110-MAP534    电烙铁WD1
(soldering station with tweezer)    电烙铁    1 21110-MAP535    电烙铁WD1 (soldering
station with tweezer)    电烙铁    1 21110-MAP536    电烙铁WD1 (soldering station with
tweezer)    电烙铁    1 21110-MAP537    电烙铁WD1 (soldering station with tweezer)   
电烙铁    1 21110-MAP538    电烙铁WD1 (soldering station with tweezer)    电烙铁    1
21110-MAP539    电烙铁WD1 (soldering station with tweezer)    电烙铁    1 21110-MAP540
   电烙铁WD1 (soldering station with tweezer)    电烙铁    1 21110-MAP541    电烙铁WD1
(soldering station with tweezer)    电烙铁    1 21110-MAP542    电烙铁WD1 (soldering
station with tweezer)    电烙铁    1 21110-MAP543    电烙铁WD1 (soldering station with
tweezer)    电烙铁    1 21110-MAP544    电烙铁WD1 (soldering station with tweezer)   
电烙铁    1 21110-MAP545    电烙铁WD1 (soldering station with tweezer)    电烙铁    1
21110-MAP546    电烙铁WD1 (soldering station with tweezer)    电烙铁    1 21110-MAP547
   电烙铁WD1 (soldering station with tweezer)    电烙铁    1 21110-MAP548    电烙铁WD1
(soldering station with tweezer)    电烙铁    1 21110-MAP549    Weller镊型手柄 WTA50
(soldering station with tweezer)    电烙铁镊型手柄    1



--------------------------------------------------------------------------------

21110-MAP550    Weller镊型手柄 WTA50 (soldering station with tweezer)    电烙铁镊型手柄   
1 21110-MAP551    Weller镊型手柄 WTA50 (soldering station with tweezer)    电烙铁镊型手柄
   1 21110-MAP552    Weller镊型手柄 WTA50 (soldering station with tweezer)   
电烙铁镊型手柄    1 21110-MAP553    Weller镊型手柄 WTA50 (soldering station with tweezer)
   电烙铁镊型手柄    1 21110-MAP554    Weller镊型手柄 WTA50 (soldering station with
tweezer)    电烙铁镊型手柄    1 21110-MAP555    Weller镊型手柄 WTA50 (soldering station
with tweezer)    电烙铁镊型手柄    1 21110-MAP556    Weller镊型手柄 WTA50 (soldering
station with tweezer)    电烙铁镊型手柄    1 21110-MAP557    Weller镊型手柄 WTA50
(soldering station with tweezer)    电烙铁镊型手柄    1 21110-MAP558    Weller镊型手柄
WTA50 (soldering station with tweezer)    电烙铁镊型手柄    1 21110-MAP559   
Weller镊型手柄 WTA50 (soldering station with tweezer)    电烙铁镊型手柄    1 21110-MAP560
   Weller镊型手柄 WTA50 (soldering station with tweezer)    电烙铁镊型手柄    1
21110-MAP561    Weller镊型手柄 WTA50 (soldering station with tweezer)    电烙铁镊型手柄   
1 21110-MAP562    Weller镊型手柄 WTA50 (soldering station with tweezer)    电烙铁镊型手柄
   1 21110-MAP563    Weller镊型手柄 WTA50 (soldering station with tweezer)   
电烙铁镊型手柄    1 21110-MAP564    Weller镊型手柄 WTA50 (soldering station with tweezer)
   电烙铁镊型手柄    1 21110-MAP565    Weller镊型手柄 WTA50 (soldering station with
tweezer)    电烙铁镊型手柄    1 21110-MAP566    Weller镊型手柄 WTA50 (soldering station
with tweezer)    镊型手柄    1 21110-MAP567    Weller镊型手柄 WTA50 (soldering station
with tweezer)    电烙铁镊型手柄    1 21110-MAP568    Weller镊型手柄 WTA50 (soldering
station with tweezer)    电烙铁镊型手柄    1 21110-MAP569    Weller镊型手柄 WTA50
(soldering station with tweezer)    电烙铁镊型手柄    1 21110-MAP570    Weller镊型手柄
WTA50 (soldering station with tweezer)    电烙铁镊型手柄    1 21110-MAP571   
Weller镊型手柄 WTA50 (soldering station with tweezer)    电烙铁镊型手柄    1 21110-MAP572
   Weller镊型手柄 WTA50 (soldering station with tweezer)    电烙铁镊型手柄    1
21110-MAP573    Weller镊型手柄 WTA50 (soldering station with tweezer)    电烙铁镊型手柄   
1 21110-MAP574    Weller镊型手柄 WTA50 (soldering station with tweezer)    电烙铁镊型手柄
   1 21110-MAP575    Weller镊型手柄 WTA50 (soldering station with tweezer)   
电烙铁镊型手柄    1 21110-MAP576    Weller镊型手柄 WTA50 (soldering station with tweezer)
   电烙铁镊型手柄    1 21110-MAP577    Weller镊型手柄 WTA50 (soldering station with
tweezer)    电烙铁镊型手柄    1 21110-MAP578    Weller镊型手柄 WTA50 (soldering station
with tweezer)    电烙铁镊型手柄    1 21110-MAP583    天线超声波清洗机    天线超声波清洗机    1
21110-MAP584    F1 Ultrasonic washing machine reinstall    F1超声波清洗机重新安装    1
21110-MAP588    IMD AUTO tapping Fixture 自动运输拍打测试设备    自动运输拍打测试设备    1
21110-MAP589    IMD AUTO tapping Fixture 自动运输拍打测试设备    自动运输拍打测试设备    1
21110-MAP590    IMD AUTO tapping Fixture 自动运输拍打测试设备    自动运输拍打测试设备    1
21110-MAP605    B100/VACUUM machine    真空机    1 21110-MAP606    B100/VACUUM
machine    真空机    1 21120-C001    Magnet Charger invested 12/00    加磁器    1
21120-C002    Rhode & Schwarz analyser invested 08/01    网络分析仪    1 21120-C003
   S100J Magnet Setter invested 08/01    加磁器    1 21120-C004    S100J Magnet
setter invested 10/01    加磁器    1 21120-C005    Magent Setters 1 SET & RHODE 2
SET invested 11/01    加磁器    1 21120-MAP002    Magnatech test equipment    加磁器
   1 21120-MAP002-A    Magnatech test equipment    加磁器补税    1 21120-MAP003   
Magnatech test equipment    加磁器    1 21120-MAP004-A    Magnatech test equipment
   加磁器    1 21120-MAP005    Magnatech test equipment    加磁器    1 21120-MAP100   
Power Amplifier 100W 1.8-2Ghz    功率放大器    1 21120-MAP101    Power Amplifier 100W
1.8-2Ghz    功率放大器    1 21120-MAP102    Power Amplifier 100W 1.8-2Ghz    功率放大器   
1 21120-MAP103    Power Amplifier 100W 1.8-2Ghz    功率放大器    1 21120-MAP104   
Power Amplifier 100W 1.8-2Ghz    功率放大器    1 21120-MAP105    Power Amplifier 100W
1.8-2Ghz    功率放大器    1 21120-MAP106    Power Amplifier 100W 1.8-2Ghz    功率放大器   
1 21120-MAP109-2    NETWORK anazlyers    网络分析仪    1 21120-MAP109-3    NETWORK
anazlyers    网络分析仪    1 21120-MAP109-4    NETWORK anazlyers    网络分析仪    1
21120-MAP109-5    NETWORK anazlyers    网络分析仪    1 21120-MAP109-6    NETWORK
anazlyers    网络分析仪    1 21120-MAP110-1    TEST EQIPMENT SIGNAL GENERATOR   
信号发生器    1 21120-MAP110-2    TEST EQIPMENT SIGNAL GENERATOR    信号发生器    1
21120-MAP112-1    ZVB4    网络分析仪    1 21120-MAP112-2    ZVB4    网络分析仪    1
21120-MAP113-1    ZV-Z13    测试线缆    1 21120-MAP113-2    ZV-Z13    测试线缆    1
21120-MAP114    Power meterCTK 07457 & Power head CTK07    功率计    1 21120-MAP115
   Power meter CTK07450 & Power head CTK074    功率计    1 31110-FUP048    RACK A
FOR NEW PLANT 21 sets    RACK A FOR NEW PLANT 21 sets    1 31110-FUP051   
Workstation A-1 for Notel Line    工作台    1 31110-FUP052    Workstation A-2 for
Notel Line    工作台    1 31110-FUP053    Workstation accessories for Notel Line   
工作台    1



--------------------------------------------------------------------------------

31110-FUP054    Workstation A-1 for Notel Line    工作台    20 31110-FUP055   
Workstation A-2 for Notel Line    工作台    10 31110-FUP056    Workstation
accessories for Notel Line    工作台    1 31110-FUP066    Machine Cabinet + trolly
860975-35SP    料车    1 31110-FUP067    Machine Cabinet + trolly 860975-35SP   
料车    1 31110-FUP068    Machine Cabinet + trolly 860975-35SP    料车    1
31110-FUP069    Machine Cabinet + trolly 860975-35SP    料车    1 31110-FUP070   
Machine Cabinet + trolly 860975-35SP    料车    1 31110-FUP071    Machine Cabinet
+ trolly 860975-35SP    料车    1 31110-FUP072    Machine Cabinet + trolly
860975-35SP    料车    1 31110-FUP073    Machine Cabinet + trolly 860975-35SP   
料车    1 31110-FUP074    Machine Cabinet + trolly 860975-35SP    料车    1
31110-FUP076    7.5M transportation    流水线    2 31110-FUP077    9M
transportation    流水线    1 31110-FUP078    Worktable 600*400*600    工作台    4
31110-FUP079    Worktable 600*600*1560    工作台    15 31110-FUP083    Rack 2.0m
1/3    Rack 2.0m 1/3    1 31110-FUP084    Rack 2.0m 1/3    机柜    1 31110-FUP085
   Rack 2.0m 1/3    机柜    1 31110-FUP086    Rack 2.0m 1/17    机柜    1
31110-FUP087    Rack 2.0m 1/17    机柜    1 31110-FUP088    Rack 2.0m 1/17    机柜
   1 31110-FUP089    Rack 2.0m 1/17    机柜    1 31110-FUP090    Rack 2.0m 1/17   
机柜    1 31110-FUP091    Rack 2.0m 1/17    机柜    1 31110-FUP092    Rack 2.0m 1/17
   机柜    1 31110-FUP093    Rack 2.0m 1/17    机柜    1 31110-FUP094    Rack 2.0m
1/17    机柜    1 31110-FUP095    Rack 2.0m 1/17    机柜    1 31110-FUP096    Rack
2.0m 1/17    机柜    1 31110-FUP097    Rack 2.0m 1/17    机柜    1 31110-FUP098   
Rack 2.0m 1/17    机柜    1 31110-FUP099    Rack 2.0m 1/17    机柜    1 31110-FUP100
   Rack 2.0m 1/17    机柜    1 31110-FUP101    Rack 2.0m 1/17    机柜    1
31110-FUP102    Rack 2.0m 1/17    机柜    1 31110-FUP103    weller WD1000    机柜   
1 31110-FUP104    weller WD1000    电烙铁    1 31110-FUP105    weller WD1000    电烙铁
   1 31110-FUP106    weller WD1000    电烙铁    1 31110-FUP107    weller WD1000   
电烙铁    1 31110-FUP108    weller WD1000    电烙铁    1 31110-FUP109    weller WD1000
   电烙铁    1 31110-FUP110    weller WD1000    电烙铁    1 31110-FUP111    weller
WD1000    电烙铁    1 31110-FUP112    weller WD1000    电烙铁    1 31110-FUP113   
weller WD1000    电烙铁    1 31110-FUP114    weller WD1000    电烙铁    1 31110-FUP115
   roller pipelining    滚筒流水线    1 31110-FUP116    Rack 2.0m 1/12    Rack 2.0m
1/12    1 31110-FUP117    Rack 2.0m 1/12    机柜    1 31110-FUP118    Rack 2.0m
1/12    机柜    1 31110-FUP119    Rack 2.0m 1/12    机柜    1 31110-FUP120    Rack
2.0m 1/12    机柜    1 31110-FUP121    Rack 2.0m 1/12    机柜    1 31110-FUP122   
Rack 2.0m 1/12    机柜    1 31110-FUP123    Rack 2.0m 1/12    机柜    1 31110-FUP124
   Rack 2.0m 1/12    机柜    1 31110-FUP125    Rack 2.0m 1/12    机柜    1
31110-FUP126    Rack 2.0m 1/12    机柜    1 31110-FUP127    Rack 2.0m 1/12    机柜
   1 31110-FUP128    RTC roller pipelining    机柜    1 31110-FUP129    RACK 1.5m
   RACK 1.5m    1 31110-FUP130    RACK 1.5m    机柜    1 31110-FUP131    RACK 2.0M
   机柜    1 31110-FUP132    RACK 2.0M    机柜    1 31110-FUP133    RACK 1.5m    机柜
   1 31110-FUP134    RACK 1.5m    机柜    1 31110-FUP135    RACK 1.5m    机柜    1
31110-FUP136    RACK 1.5m    机柜    1 31110-FUP137    RACK 1.5m    机柜    1
31110-FUP138    RACK 1.5m    机柜    1 31110-FUP139    RACK 2.0M    机柜    1
31110-FUP140    RACK 2.0M    机柜    1 31110-FUP141    RACK 2.0M    机柜    1
31110-FUP142    RACK 2.0M    机柜    1 31110-FUP143    RACK 2.0M    机柜    1
31110-FUP144    RACK 2.0M    机柜    1



--------------------------------------------------------------------------------

31110-FUP145    RTC roller pipelining    机柜    1 31110-FUP146    RTC roller
pipelining added line    RTC滚筒流水线    1 31110-FUP148    RACK 1.5m    RACK 1.5m   
1 31110-FUP149    RACK 1.5m    机柜    1 31110-FUP150    RACK 1.5m    机柜    1
31110-FUP151    RACK 1.5m    机柜    1 31110-FUP152    RACK 1.5m    机柜    1
31110-FUP153    RACK 1.5m    机柜    1 31110-FUP154    RACK 1.5m    机柜    1
31110-FUP155    RACK 2.0M    机柜    1 31110-FUP156    RACK 2.0M    机柜    1
31110-FUP157    RACK 2.0M    机柜    1 31110-FUP158    RACK 2.0M    机柜    1
31110-FUP159    RACK 2.0M    机柜    1 31110-FUP160    RACK 2.0M    机柜    1
31110-FUP161    RACK 2.0M    机柜    1 31110-FUP162    RACK 2.0M    机柜    1
31110-FUP163    RACK 2.0M    机柜    1 31110-FUP164    RACK 2.0M    机柜    1
31110-FUP165    RACK 2.0M    机柜    1 31110-FUP166    RACK 2.0M    机柜    1
31110-FUP167    RACK 2.0M    机柜    1 31110-FUP168    RACK 2.0M    机柜    1
31110-FUP169    RACK 2.0M    机柜    1 31110-FUP170    RACK 2.0M    机柜    1
31110-FUP171    RACK 2.0M    机柜    1 31110-FUP172    RTC roller pipelining the
first line    机柜    1 31110-FUP173    RTC流水线二线产品夹持放箱装置    RTC滚筒流水线    1
31110-FUP175    3m Antenna assy conveyor line 运输装配线    天线装配线    9 31110-FUP176
   ALU Assembly line to 20m triple convey line运输装配线    ALU装配线    1 31110-FUP177
   18M Antenna coveyor line(3M/line)    天线装配线    1 31110-FUP179    F1&F2 product
line    F1和F2的产品线    1 31110-FUP180    3m Antenna assy Conveyor line(3row)   
天线装配线    1 31110-FUP181    2米机柜 for (PIM Analyzer for WiMAX)   

2米机柜 for (PIM

Analyzer for WiMAX)

   1 31110-FUP182    2米机柜 for (PIM Analyzer for WiMAX)    机柜    1 31110-FUP183
   2米机柜 for (PIM Analyzer for WiMAX)    机柜    1 31110-FUP184    2米机柜 for (PIM
Analyzer for WiMAX)    机柜    1 31110-FUP185    2米机柜 for (PIM Analyzer for WiMAX)
   机柜    1 31110-FUP186    Trixie??????????? 9?2?3? ???Trixie???? 2PCS    机柜   
1 31110-FUP187    Moto铁架线体更换铝合金线体 2米三排    MOTO流水线    1 31110-FUP189   
Moto铁架线体更换铝合金线体 2米三排    MOTO流水线    1 31110-FUP190    Moto铁架线体更换铝合金线体 2米三排   
MOTO流水线    1 31110-FUP191    Moto铁架线体更换铝合金线体 2米三排    MOTO流水线    1 31110-FUP192
   Moto铁架线体更换铝合金线体 2米三排    MOTO流水线    1 31110-FUP193    Moto铁架线体更换铝合金线体 2米三排   
MOTO流水线    1 31110-FUP194    Moto铁架线体更换铝合金线体 2米三排    MOTO流水线    1 31110-FUP195
   Moto铁架线体更换铝合金线体 2米三排    MOTO流水线    1 31110-FUP196    Moto铁架线体更换铝合金线体 2米三排   
MOTO流水线    1 31110-FUP197    Moto铁架线体更换铝合金线体 2米三排    MOTO流水线    1 31110-FUP198
   Moto铁架线体更换铝合金线体 2米三排    MOTO流水线    1 31110-FUP208    Antenna trolley    天线手推车
   1 31110-FUP209    Antenna trolley    天线手推车    1 31110-FUP210    Antenna
trolley    天线手推车    1 31110-FUP211    Antenna trolley    天线手推车    1 31110-FUP212
   Antenna trolley    天线手推车    1 31110-FUP213    Antenna trolley    天线手推车    1
31110-FUP214    Antenna trolley    天线手推车    1 31110-FUP215    Antenna trolley   
天线手推车    1 31110-FUP216    Antenna trolley    天线手推车    1 31110-FUP217    Antenna
trolley    天线手推车    1 31110-FUP218    Antenna trolley    天线手推车    1 31110-FUP219
   Antenna trolley    天线手推车    1 31110-FUP220    Antenna trolley    天线手推车    1
31110-FUP221    Antenna trolley    天线手推车    1 31110-FUP222    Antenna trolley   
天线手推车    1 31110-FUP223    Antenna trolley    天线手推车    1 31110-FUP224    Antenna
trolley    天线手推车    1 31110-FUP225    Antenna trolley    天线手推车    1 31110-FUP226
   Antenna trolley    天线手推车    1 31110-FUP227    Antenna trolley    天线手推车    1
31110-FUP228    Antenna trolley    天线手推车    1 31110-FUP229    Antenna trolley   
天线手推车    1 31110-FUP230    Antenna trolley    天线手推车    1 31110-FUP231    Antenna
trolley    天线手推车    1



--------------------------------------------------------------------------------

31110-FUP232    Antenna trolley    天线手推车    1 31120-FUP014   
061-xxxx-align-fixture-cy060 17 Pcs       1 31120-FUP025-1    Fume disp    吸烟机
   1 31120-FUP025-2    Fume disp    吸烟机    1 31120-FUP025-3    Fume disp    吸烟机
   1 31120-FUP025-4    Fume disp    吸烟机    1 31120-FUP025-5    Fume disp    吸烟机
   1 31120-FUP025-6    Fume disp    吸烟机    1 31120-FUP026-1    solder station   
焊接站    1 31120-FUP026-2    solder station    焊接站    1 31120-FUP026-3    solder
station    焊接站    1 31120-FUP026-4    solder station    焊接站    1 31120-FUP026-5
   solder station    焊接站    1 31120-FUP026-6    solder station    焊接站    1
41110-C001    Noise figure meter invested 04/02       1 41110-ME012   
Electronic Weighter 04/01       1 41110-ME023    Low Barrier Schottky Diode
Detector    数字万用表    1 41110-ME040    ESD Tester    静电测试仪    2 41110-ME042   
Temp & Hunid Chamber    高低温试验箱    1 41110-ME049    Power Supply equipment(???)
   直流电源    1 41110-ME050    Power Supply equipment(???)    直流电源    1 41110-ME051
   Amplifier for dylan line    功率放大器    1 41110-ME052    Amplifier for dylan
line    功率放大器    1 41110-ME053    Programmable Temp&Humi.Chamber    高低温试验箱    1
41110-ME080    Power Supply equipment(???-TTI PL330TP    直流电源    1 41110-ME081
   RF Ecal Module-N4431A    电子校准模块    1 41110-ME082    RF Ecal Module-N4431A   
电子校准模块    1 41110-ME083    RF Ecal Module-N4431A    电子校准模块    1 41110-ME084   
CAL KIT/ SMA3.5mm/ 85033E    校准组件    1 41110-ME085    CAL KIT/ N-Type/ 85032F   
校准组件    1 41110-ME086    Oscillograph (TDS-1012+TDS2CDMAX)    校准组件    1
41110-ME087    Amplifier FMS3100    功率放大器    1 41110-ME088    Amplifier FMA4000
   功率放大器    1 41110-ME089    Amplifier FMA4000    功率放大器    1 41110-ME090-1   
Network analyzer    网络分析仪    1 41110-ME090-10    Network analyzer    网络分析仪    1
41110-ME090-11    Network analyzer    网络分析仪    1 41110-ME090-12    Network
analyzer    网络分析仪    1 41110-ME090-2    Network analyzer    网络分析仪    1
41110-ME090-3    Network analyzer    网络分析仪    1 41110-ME090-4    Network
analyzer    网络分析仪    1 41110-ME090-5    Network analyzer    网络分析仪    1
41110-ME090-6    Network analyzer    网络分析仪    1 41110-ME090-7    Network
analyzer    网络分析仪    1 41110-ME090-8    Network analyzer    网络分析仪    1
41110-ME090-9    Network analyzer    网络分析仪    1 41110-ME091-1    Measure
analyzer    测试设备    1 41110-ME091-2    Measure analyzer    测试设备    1
41110-ME091-3    Measure analyzer    测试设备    1 41110-ME092-1    2-port vector
network analyser (10)    网路分析仪    1 41110-ME092-10    2-port vector network
analyser (10)    网路分析仪    1 41110-ME092-2    2-port vector network analyser (10)
   网络分析仪    1 41110-ME092-3    2-port vector network analyser (10)    网络分析仪    1
41110-ME092-4    2-port vector network analyser (10)    网络分析仪    1 41110-ME092-5
   2-port vector network analyser (10)    网络分析仪    1 41110-ME092-6    2-port
vector network analyser (10)    网络分析仪    1 41110-ME092-7    2-port vector
network analyser (10)    网络分析仪    1 41110-ME092-8    2-port vector network
analyser (10)    网络分析仪    1 41110-ME092-9    2-port vector network analyser (10)
   网络分析仪    1 41110-ME093-1    30kHz to 6 GHz (10)       1 41110-ME093-10   
30kHz to 6 GHz (10)       1 41110-ME093-2    30kHz to 6 GHz (10)       1
41110-ME093-3    30kHz to 6 GHz (10)       1 41110-ME093-4    30kHz to 6 GHz
(10)       1 41110-ME093-5    30kHz to 6 GHz (10)       1 41110-ME093-6    30kHz
to 6 GHz (10)       1 41110-ME093-7    30kHz to 6 GHz (10)       1 41110-ME093-8
   30kHz to 6 GHz (10)       1 41110-ME093-9    30kHz to 6 GHz (10)       1
41110-ME095-1    E analyzers (2)       1 41110-ME095-2    E analyzers (2)      
1 41110-ME096    Vector Network Analyzer,50Mhz to 20Mhz       1 41110-ME097   
3.5MM economy calibration kit DC to 26.5Ghz    校准组件    1 41110-ME098    Signal
Generator MG3861A 1pcs    信号发生器    1 41110-ME099    Signal Generator MG3861A
1pcs    信号发生器    1 41110-ME100    Signal Generator MG3861A 1pcs    信号发生器    1
41110-ME1000    OPHIR4010RF    功率放大器    1



--------------------------------------------------------------------------------

41110-ME1001    MilmegaAS0822-200    功率放大器    1 41110-ME1002    AgilentE4432B   
信号发生器    1 41110-ME1003    AgilentE4438C    网络分析仪    1 41110-ME1004    OyATLAS
TRX Loop Switch Relay Box 2    多端口开关系统    1 41110-ME1005    AgilentE5071B   
网络分析仪    1 41110-ME1006    AgilentE5071B    网络分析仪    1 41110-ME1007   
AgilentE5071B(SN:MY42402849)    网络分析仪    1 41110-ME1008   
AgilentE5071B(SN:MY42301570)    网络分析仪    1 41110-ME101    5DB ENR Noise w/3.5MM
Connector(NC346A)       1 41110-ME1010    Agilent6644A    直流电源    1 41110-ME1011
   Agilent6644A    直流电源    1 41110-ME1012    Agilent6644A    直流电源    1
41110-ME1013    Agilent6644A    直流电源    1 41110-ME1014    Agilent6644A    直流电源
   1 41110-ME1015    Agilent6644A    直流电源    1 41110-ME1016    NWA Switch Relay
Box    多端口开关系统    1 41110-ME1017    NWA Switch Relay Box    多端口开关系统    1
41110-ME1019    AgilentE3645A    直流电源    1 41110-ME1020    AgilentE3645A    直流电源
   1 41110-ME1021    AgilentE3645A    直流电源    1 41110-ME1022    AgilentE3645A   
直流电源    1 41110-ME1023    85093-60010    电子校准模块    1 41110-ME1024    85093-60010
   电子校准模块    1 41110-ME1026    33250A function generator       1 41110-ME1027   
33250A function generator       1 41110-ME1028    33250A function generator   
   1 41110-ME103    Vector Network Measurement MS4622D(include 3yr’s warrantee)
      1 41110-ME1030    switch box MODEM SSU T ver 1.0.0    多端口开关系统    1
41110-ME1031    switch box MODEM SSU T ver 1.0.0    多端口开关系统    1 41110-ME1032   
switch box MODEM SSU T ver 1.0.0    多端口开关系统    1 41110-ME1033    GPS-88 clock
box    GPS    1 41110-ME1034    switch box NWA PRODT SSU T ver 1.0.0    多端口开关系统
   1 41110-ME1035    switch box NWA PRODT SSU T ver 1.0.0    多端口开关系统    1
41110-ME104    Vector Network Measurement MS4622D(include 3yr’s warrantee)      
1 41110-ME1040    colour TV set and sound equipment       1 41110-ME1042   
MK1691 2D Reader       1 41110-ME1043    MK1691 2D Reader       1 41110-ME1044
   Phase test system       1 41110-ME1046    Programmable Tuner Focus
MicrowavesiCCMT 708       1 41110-ME1047    N9020 option N9020AK-P13       1
41110-ME1048    Agilent8753ES       1 41110-ME105    Vector Network Measurement
MS4622D(include 3yr’s warrantee)       1 41110-ME1051    Agilent8753ES       1
41110-ME1052    AgilentE3631A    直流电源    1 41110-ME1053    AgilentE3631A    直流电源
   1 41110-ME1054    AgilentE3631A    直流电源    1 41110-ME1055    AgilentE3631A   
直流电源    1 41110-ME1056    AgilentE3631A    直流电源    1 41110-ME1057   
AgilentE3631A    直流电源    1 41110-ME1058    AgilentE3631A    直流电源    1
41110-ME1059    AgilentE3632A    直流电源    1 41110-ME1060    AgilentE3645A    直流电源
   1 41110-ME1061    AgilentE3645A    直流电源    1 41110-ME1062    AgilentE3645A   
直流电源    1 41110-ME1063    AgilentE3645A    直流电源    1 41110-ME1064   
AgilentE3645A    直流电源    1 41110-ME1065    AgilentE3645A    直流电源    1
41110-ME1066    AgilentE3645A    直流电源    1 41110-ME1067    AgilentE3645A    直流电源
   1 41110-ME1068    AgilentE3645A    直流电源    1 41110-ME1069    AgilentE3645A   
直流电源    1 41110-ME1070    AgilentE3645A    直流电源    1 41110-ME1071   
AgilentE3645A    直流电源    1 41110-ME1072    AgilentE3645A    直流电源    1
41110-ME1074    HP33401A    数字万用表    1 41110-ME1075    HP33401A    数字万用表    1
41110-ME1078    OPHIR RF4061F-002    功率放大器    1 41110-ME108    Vector Network
Measurement MS4622D(include 3yr’s warrantee)       1 41110-ME1081    RTM
SWITCH207 6PORTS    多端口开关系统    1 41110-ME1082    200W 2.5G-2.7G power amplifier
   功率放大器    1 41110-ME1083    200W 2.5G-2.7G power amplifier    功率放大器    1
41110-ME1084    200W 2.5G-2.7G power amplifier    功率放大器    1 41110-ME1085   
DMM(万用表)34401A    数字万用表    1 41110-ME1086    DMM(万用表)34401A    数字万用表    1



--------------------------------------------------------------------------------

41110-ME1087    DMM(万用表)34401A    数字万用表    1 41110-ME1088   
MULTIMETER(万用表)34401A    数字万用表    1 41110-ME1089    DMM(万用表)34401A    数字万用表    1
41110-ME109    Vector Network Measurement MS4622D(include 3yr’s warrantee)      
1 41110-ME1090    power supply(电源)6632B    直流电源    1 41110-ME1091    power
supply(电源)6632B    直流电源    1 41110-ME1092    DC POWER SUPPLY(直流电源)6632B    直流电源
   1 41110-ME1093    power supply(电源)6643A    直流电源    1 41110-ME1094    DC POWER
SUPPLY(直流电源)6643A    直流电源    1 41110-ME1095    DC POWER SUPPLY(直流电源)6643A   
直流电源    1 41110-ME1096    DC POWER SUPPLY(直流电源)6643A    直流电源    1 41110-ME1097
   DC POWER SUPPLY(直流电源)6643A    直流电源    1 41110-ME1098    power supply(电源)6654A
   直流电源    1 41110-ME1099    power supply(电源)6654A    直流电源    1 41110-ME110   
Vector Network Measurement MS4622D(include 3yr’s warrantee)       1 41110-ME1100
   DC POWER SUPPLY(直流电源)6654A    直流电源    1 41110-ME1101    power supply(电源)6654A
   直流电源    1 41110-ME1102    power supply(电源)6654A    直流电源    1 41110-ME1103   
power supply(电源)6654A    直流电源    1 41110-ME1104    power supply(电源)6654A    直流电源
   1 41110-ME1105    DC POWER SUPPLY(直流电源)6654A    直流电源    1 41110-ME1106    DC
POWER SUPPLY(直流电源)6654A    直流电源    1 41110-ME1107    DC POWER SUPPLY(直流电源)6654A
   直流电源    1 41110-ME1108    power supply(电源)6654A    直流电源    1 41110-ME1109   
DC POWER SUPPLY(直流电源)6654A    直流电源    1 41110-ME111    Vector Network
Measurement MS4622D(include 3yr’s warrantee)       1 41110-ME1110    DC POWER
SUPPLY(直流电源)6654A    直流电源    1 41110-ME1111    spectrum amalyzer(频谱分析仪)8562E   
频谱分析仪    1 41110-ME1112    spectrum analyzer(频谱分析仪)8593E    频谱分析仪    1
41110-ME1113    spectrum analyzer(频谱分析仪)8593E    频谱分析仪    1 41110-ME1114   
spectrum analyzer(频谱分析仪)8593E    频谱分析仪    1 41110-ME1115    spectrum
analyzer(频谱分析仪)8593E    频谱分析仪    1 41110-ME1116    spectrum analyzer(频谱分析仪)8593E
   频谱分析仪    1 41110-ME1117    spectrum analyzer(频谱分析仪)8593E    频谱分析仪    1
41110-ME1118    signal generator(信号发生器)8648B    信号发生器    1 41110-ME1119   
signal generator(信号发生器)8648B    信号发生器    1 41110-ME112    Vector Network
Measurement MS4622D(include 3yr’s warrantee)       1 41110-ME1120    Power
Meter(功率表)E4418B    功率计    1 41110-ME1121    Power Meter(功率表)E4419B    功率计    1
41110-ME1122    series signal generator(信号发生器)E4431B    信号发生器    1 41110-ME1123
   series signal generator(信号发生器)E4431B    信号发生器    1 41110-ME1124    series
signal generator(信号发生器)E4433B    信号发生器    1 41110-ME1125    MK 1691 2D SCANNER
      1 41110-ME1126    2m Trixie cell assy line    trixie装配线    1 41110-ME113
   Vector Network Measurement MS4622D(include 3yr’s warrantee)       1
41110-ME1131    PA 700-960MHz 200w    功率放大器    1 41110-ME1132    PA 700-960MHz
200w    功率放大器    1 41110-ME1133    E3631A DC Power supply    直流电源    1
41110-ME1134    6644A DC Power supply    直流电源    1 41110-ME1135    6644A DC
Power supply    直流电源    1 41110-ME1136    6644A DC Power supply    直流电源    1
41110-ME1137    6644A DC Power supply    直流电源    1 41110-ME1138    6633B DC
Power supply    直流电源    1 41110-ME1139    E3645A DC Power supply    直流电源    1
41110-ME114    Vector Network Measurement MS4622D(include 3yr’s warrantee)      
1 41110-ME1140    E3645A DC Power supply    直流电源    1 41110-ME1141    8648B
Signal generator    信号发生器    1 41110-ME1142    8648B Signal generator    信号发生器
   1 41110-ME1143    8648B Signal generator    信号发生器    1 41110-ME1144    8648C
Signal generator    信号发生器    1 41110-ME1146    N5181A Signal generator    信号发生器
   1 41110-ME1147    8594E Spectrum Analyzer       1 41110-ME1148    E4406A VSA
Series Transmitter Tester Spectrum    频谱分析仪    1 41110-ME1149    8719ES
S-Parameter Network Analyzer       1 41110-ME115    Vector Network Measurement
MS4622D(include 3yr’s warrantee)    网络分析仪    1 41110-ME1151    8753ES
S-Parameter Network Analyzer    网路分析仪    1 41110-ME1152    8753ES S-Parameter
Network Analyzer    网路分析仪    1 41110-ME1153    8753ES S-Parameter Network
Analyzer    网路分析仪    1 41110-ME1154    ORBIS VSWR SSU E ver. 1.0.0 Relay box   
多端口开关系统    1 41110-ME1155    E5071B ENA Series Network Analyzer       1
41110-ME1156    E5071B ENA Series Network Analyzer       1 41110-ME1157   
8753ES S-Parameter Network Analyzer       1 41110-ME1158    Anaconda golden unit
sample       1 41110-ME1159    AEDT压机（含TOX 气液增力缸及控制系统）    压机    1 41110-ME116   
Vector Network Measurement MS4622D(include 3yr’s warrantee)       1



--------------------------------------------------------------------------------

41110-ME1160    DZQ-800L 多功能真空气调包装机（佳宝牌）    真空发生器    1 41110-ME1161    PA 200W
2.5G-2.7G Power amplifier    功率放大器    1 41110-ME1162    PA 200W 2.5G-2.7G Power
amplifier    功率放大器    1 41110-ME1163    PA 200W 2.5G-2.7G Power amplifier   
功率放大器    1 41110-ME1164    PA 200W 2.5G-2.7G Power amplifier    功率放大器    1
41110-ME1165    2.6G Triplexer 三功器    三工器    1 41110-ME1166    2.6G Triplexer
三功器    三工器    1 41110-ME1167    NI GPIB Card       10 41110-ME1168    NI GPIB
Cards       35 41110-ME1169    LDS vibration table V830-335T-SPA5/10K    振动台   
1 41110-ME117    Power meter dual input(Ml2438A)(incl.3yr’s warranty)    功率计   
1 41110-ME1170    IM Chamber    IM Chamber    1 41110-ME1171    Roughness check
QCTR210    CMM部件    1 41110-ME1174    PA1800M Power Amplifier(200W 1800-2170MHZ
1710M-2200M)    功率放大器    1 41110-ME1175    PA1800M Power Amplifier(200W
1800-2170MHZ 1710M-2200M)    功率放大器    1 41110-ME1176    PA1800M Power
Amplifier(200W 1800-2170MHZ 1710M-2200M)    功率放大器    1 41110-ME1177    PA1800M
Power Amplifier(200W 1800-2170MHZ 1710M-2200M)    功率放大器    1 41110-ME1178   
PA900M Power Amplifier(200W 824-960MHZ 700M-960M)    功率放大器    1 41110-ME1179   
PA900M Power Amplifier(200W 824-960MHZ 700M-960M)    功率放大器    1 41110-ME1180   
PA900M Power Amplifier(200W 824-960MHZ 700M-960M)    功率放大器    1 41110-ME1181   
PA900M Power Amplifier(200W 824-960MHZ 700M-960M)    功率放大器    1 41110-ME1182   
PA1800M Power Amplifier(200W 1800-2170MHZ 1710M-2200M)    功率放大器    1
41110-ME1183    PA1800M Power Amplifier(200W 1800-2170MHZ 1710M-2200M)    功率放大器
   1 41110-ME1184    PA900M Power Amplifier(200W 824-960MHZ 700M-960M)    功率放大器
   1 41110-ME1185    PA900M Power Amplifier(200W 824-960MHZ 700M-960M)    功率放大器
   1 41110-ME1186    85032F 校准包（手动的）    校准组件    1 41110-ME1187    85032F
校准包（手动的）    校准组件    1 41110-ME1188    RA test workstation    RA测试工位    1
41110-ME1189    RA test workstation    RA测试工位    1 41110-ME1190    RA test
workstation    RA测试工作台    1 41110-ME1191    E4402B-1DS Preamp    频谱分析仪选件    1
41110-ME1192    ETI00238 Anritsu MS4623B NWA       1 41110-ME1193    ETI00233
Switch box    多端口开关系统    1 41110-ME1194    FCF01650 Agilent E3631A Power Supply
   直流电源    1 41110-ME1195    ETI00028 Anritsu 2437A Power Meter + Sensor    功率计
   1 41110-ME1197    Lum22PR6    气动扭矩螺丝刀    1 41110-ME1198    Lum22PR6   
气动扭矩螺丝刀    1 41110-ME1202    F1/F2 fume Exhausting system    吸烟机    1
41110-ME1204    Core Low Pwr module    多端口开关系统    1 41110-ME1212    GPIB
Controller Module    GPIB-TTL的控制器模块    1 41110-ME1213    GPIB Controller Module
   GPIB-TTL的控制器模块    1 41110-ME1214    GPIB Controller Module    GPIB-TTL的控制器模块
   1 41110-ME1215    GPIB Controller Module    GPIB-TTL的控制器模块    1 41110-ME1217
   GPIB Controller Module    GPIB-TTL的控制器模块    1 41110-ME1218    Core Low Pwr
module    多端口开关系统    1 41110-ME1219    Core Low Pwr module    多端口开关系统    1
41110-ME122    Power Sentor 10MHz~18GHz(M2472B)(include 3yr’s warranty)    功率传感器
   1 41110-ME1221    Core Low Pwr module    多端口开关系统    1 41110-ME1222    Core
Low Pwr module    多端口开关系统    1 41110-ME1223    Core Low Pwr module    多端口开关系统   
1 41110-ME1225    Core Low Pwr module    多端口开关系统    1 41110-ME1226    Core Low
Pwr module    多端口开关系统    1 41110-ME1227    Core Low Pwr module    多端口开关系统    1
41110-ME1228    Core Low Pwr module    多端口开关系统    1 41110-ME1229    Moterlogic
9535 wireless barocde reader       1 41110-ME123    Power Sentor
10MHz~18GHz(M2472B)(include 3yr’s warranty)    功率传感器    1 41110-ME1230   
346-338U:2~12NM 650    气动扭矩螺丝刀    1 41110-ME1231    345-7258U    气动扭矩螺丝刀    1
41110-ME1232    5 ports RTM switch box    多端口开关系统    1 41110-ME1233    Encoder
Ru6013    Encoder Ru6013    1 41110-ME1236    346-338U:2~12NM 650    气动扭矩螺丝刀   
1 41110-ME1237    8PCS fume exhaust poiat on F2    吸烟机    1 41110-ME1238    3rd
RTC Product line    RTC产品线    1 41110-ME1239    DC Power Supply 0 - 35V, 2,2A /
0 - 60V, 1,3A    直流电源    6 41110-ME124    Power Sentor
10MHz~18GHz(M2472B)(include 3yr’s warranty)    功率传感器    1 41110-ME1240   
Electronic Calibration Module 300 kHz - 9 GHz    电子校准模块    1 41110-ME1241    ESG
Series Signal Generator 250 kHz - 3,0 GHz       1 41110-ME1242    ESG-Dseries
Signal Generator 250 kHz - 4,0 GHz       1 41110-ME1244    Powermeter    功率计   
1 41110-ME1246    System DC Power Supply 0 - 60V / 0 - 9A    直流电源    1
41110-ME1247    System DC power Supply 0 - 60V / 0-3,5A    直流电源    6
41110-ME1248    RTC packing machine    RTC包装机    1 41110-ME1249    Phase test
house    Phase test house    1 41110-ME125    Power Sentor
10MHz~18GHz(M2472B)(include 3yr’s warranty)    功率传感器    1 41110-ME1250    IM
chamber    IM chamber    1



--------------------------------------------------------------------------------

41110-ME1251    Agilent N4431B    电子校准模块    1 41110-ME1252    Agilent N4431B   
电子校准模块    1 41110-ME1253    Agilent N4431B    电子校准模块    1 41110-ME1254   
Agilent N4431B    电子校准模块    1 41110-ME1257    N9020AK-P08(Preamplifier,8.4GHz)
   频谱分析仪选件    1 41110-ME126    Power meter(M2447A)(incl.3yr’s warranty)    功率计
   1 41110-ME1260    N9071A-2FP(GSM/EDGE measurement,application)       1
41110-ME1261    N9071A-2FP(GSM/EDGE measurement,application)       1
41110-ME1262    Antenna Test Fixture    天线测试夹具    1 41110-ME1263-1    700-960MHz
900MHz PA 200W    功率放大器    1 41110-ME1263-2    700-960MHz 900MHz PA 200W   
功率放大器    1 41110-ME1263-3    700-960MHz 900MHz PA 200W    功率放大器    1
41110-ME1264-1    1800-2170MHz 1800MHz PA 200W    功率放大器    1 41110-ME1265   
Combiner 800MHZ    合路器    1 41110-ME1266    Combiner 1800MHZ    Combiner 1800MHZ
   1 41110-ME1267    IMD chamber    IMD chamber    1 41110-ME1268    ANT Phase
chamber(3.1m)+ANT Phase test Fixture    ANT Phase chamber(3.1m)+ANT Phase test
Fixture    1 41110-ME1269    ANT Phase chamber(3.1m)+ANT Phase test Fixture   
ANT Phase chamber(3.1m)+ANT Phase test Fixture    1 41110-ME127    Power
meter(M2447A)(incl.3yr’s warranty)    功率计    1 41110-ME1271    GPIB-TTL
CONTROLLER MODULE    GPIB-TTL的控制器模块    1 41110-ME1272-11    CORE LO MODULE   
多端口开关系统    1 41110-ME1272-12    CORE LO MODULE    多端口开关系统    1 41110-ME1272-13
   CORE LO MODULE    多端口开关系统    1 41110-ME1272-14    CORE LO MODULE    多端口开关系统
   1 41110-ME1272-15    CORE LO MODULE    多端口开关系统    1 41110-ME1272-16    CORE
LO MODULE    多端口开关系统    1 41110-ME1272-17    CORE LO MODULE    多端口开关系统    1
41110-ME1272-18    CORE LO MODULE    多端口开关系统    1 41110-ME1272-19    CORE LO
MODULE    多端口开关系统    1 41110-ME1272-2    CORE LO MODULE    多端口开关系统    1
41110-ME1272-20    CORE LO MODULE    多端口开关系统    1 41110-ME1272-21    CORE LO
MODULE    多端口开关系统    1 41110-ME1272-22    CORE LO MODULE    多端口开关系统    1
41110-ME1272-23    CORE LO MODULE    多端口开关系统    1 41110-ME1272-24    CORE LO
MODULE    多端口开关系统    1 41110-ME1272-25    CORE LO MODULE    多端口开关系统    1
41110-ME1272-26    CORE LO MODULE    多端口开关系统    1 41110-ME1272-27    CORE LO
MODULE    多端口开关系统    1 41110-ME1272-3    CORE LO MODULE    多端口开关系统    1
41110-ME1272-4    CORE LO MODULE    多端口开关系统    1 41110-ME1272-5    CORE LO
MODULE    多端口开关系统    1 41110-ME1272-6    CORE LO MODULE    多端口开关系统    1
41110-ME1272-7    CORE LO MODULE    多端口开关系统    1 41110-ME1272-8    CORE LO
MODULE    多端口开关系统    1 41110-ME1272-9    CORE LO MODULE    多端口开关系统    1
41110-ME1273-1    GPIB-TTL CONTROLLER MODULE    GPIB-TTL的控制器模块    1
41110-ME1273-12    GPIB-TTL CONTROLLER MODULE    GPIB-TTL的控制器模块    1
41110-ME1273-13    GPIB-TTL CONTROLLER MODULE    GPIB-TTL的控制器模块    1
41110-ME1273-14    GPIB-TTL CONTROLLER MODULE    GPIB-TTL的控制器模块    1
41110-ME1273-15    GPIB-TTL CONTROLLER MODULE    GPIB-TTL的控制器模块    1
41110-ME1273-16    GPIB-TTL CONTROLLER MODULE    GPIB-TTL的控制器模块    1
41110-ME1273-17    GPIB-TTL CONTROLLER MODULE    GPIB-TTL的控制器模块    1
41110-ME1273-2    GPIB-TTL CONTROLLER MODULE    GPIB-TTL的控制器模块    1
41110-ME1273-3    GPIB-TTL CONTROLLER MODULE    GPIB-TTL的控制器模块    1
41110-ME1273-4    GPIB-TTL CONTROLLER MODULE    GPIB-TTL的控制器模块    1
41110-ME1273-5    GPIB-TTL CONTROLLER MODULE    GPIB-TTL的控制器模块    1
41110-ME1273-6    GPIB-TTL CONTROLLER MODULE    GPIB-TTL的控制器模块    1
41110-ME1273-7    GPIB-TTL CONTROLLER MODULE    GPIB-TTL的控制器模块    1
41110-ME1273-8    GPIB-TTL CONTROLLER MODULE    GPIB-TTL的控制器模块    1
41110-ME1273-9    GPIB-TTL CONTROLLER MODULE    GPIB-TTL的控制器模块    1
41110-ME1274-1    ALT OPT MODULE    GPIB-TTL的控制器模块    1 41110-ME1274-10    ALT
OPT MODULE    GPIB-TTL的控制器模块    1 41110-ME1274-12    ALT OPT MODULE   
GPIB-TTL的控制器模块    1 41110-ME1274-13    ALT OPT MODULE    GPIB-TTL的控制器模块    1
41110-ME1274-14    ALT OPT MODULE    GPIB-TTL的控制器模块    1 41110-ME1274-2    ALT
OPT MODULE    GPIB-TTL的控制器模块    1 41110-ME1274-3    ALT OPT MODULE   
GPIB-TTL的控制器模块    1 41110-ME1274-4    ALT OPT MODULE    GPIB-TTL的控制器模块    1
41110-ME1274-5    ALT OPT MODULE    GPIB-TTL的控制器模块    1



--------------------------------------------------------------------------------

41110-ME1274-6    ALT OPT MODULE    GPIB-TTL的控制器模块    1 41110-ME1274-7    ALT
OPT MODULE    GPIB-TTL的控制器模块    1 41110-ME1274-8    ALT OPT MODULE   
GPIB-TTL的控制器模块    1 41110-ME1274-9    ALT OPT MODULE    GPIB-TTL的控制器模块    1
41110-ME1275-1    CORE HI MODULE    GPIB-TTL的控制器模块    1 41110-ME1275-2    CORE
HI MODULE    GPIB-TTL的控制器模块    1 41110-ME1275-3    CORE HI MODULE   
GPIB-TTL的控制器模块    1 41110-ME1275-4    CORE HI MODULE    GPIB-TTL的控制器模块    1
41110-ME1276    347-528U       1 41110-ME1277    970-13582-001    夹具    1
41110-ME1279    FX-16MR(需配PLC与电脑连接线）    FX-16MR(需配PLC与电脑连接线）    1 41110-ME128   
Power meter(M2447A)(incl.3yr’s warranty)    功率计    1 41110-ME1280   
FX-16MR(需配PLC与电脑连接线）    FX-16MR(需配PLC与电脑连接线）    1 41110-ME1281   
FX-16MR(需配PLC与电脑连接线）    FX-16MR(需配PLC与电脑连接线）    1 41110-ME1282    SCL25-7624   
直流电源    1 41110-ME1283    1156    气动螺丝刀    1 41110-ME1286    Pneumatic
Screwdriver-417    #REF!    1 41110-ME1287    34904A    测试卡    1 41110-ME1289   
346-528U    测试卡    1 41110-ME129    Power meter(M2447A)(incl.3yr’s warranty)   
功率计    1 41110-ME1290    346-528U       1 41110-ME1291    346-528U    #REF!    1
41110-ME1292    346-528U    #REF!    1 41110-ME1293    HY135P7-2004Y    #REF!   
1 41110-ME1294    1145    #REF!    1 41110-ME1295    347-428U    #REF!    1
41110-ME1296    HY115P7-2005Y    数字万用表    1 41110-ME1297    HY135P7-2005Y   
#REF!    1 41110-ME1298    346-518U    #REF!    1 41110-ME1299    346-518U   
#REF!    1 41110-ME130    Power Sentor 10MHz~18GHz(M2472B)(include 3yr’s
warranty)    功率传感器    1 41110-ME1300    346-518U       1 41110-ME1301    1151   
气动扭矩螺丝刀    1 41110-ME1302    HY115P7-2004Y    气动扭矩螺丝刀    1 41110-ME1303   
HY115P7-2004Y    气动扭矩螺丝刀    1 41110-ME1304    HY115P7-2004Y    气动扭矩螺丝刀    1
41110-ME1305    HY115P7-2004Y    气动扭矩螺丝刀    1 41110-ME1308    TMA 173 D104014   
夹具    1 41110-ME1309    346-328U    气动扭矩螺丝刀    1 41110-ME131    Power Sentor
10MHz~18GHz(M2472B)(include 3yr’s warranty)    功率传感器    1 41110-ME1311   
HY211P7    气动扭矩螺丝刀    1 41110-ME1313    E4421B       1 41110-ME1314    购买Agilent
E3645A电源    直流电源    1 41110-ME1315    购买Agilent E3645A电源    直流电源    1
41110-ME1316    购买Agilent E3645A电源    直流电源    1 41110-ME1317    购买Agilent
E3645A电源    直流电源    1 41110-ME1318    购买Agilent E3645A电源    噪声源    1
41110-ME1319    购买Agilent E3645A电源    直流电源    1 41110-ME132    Power Sentor
10MHz~18GHz(M2472B)(include 3yr’s warranty)    功率传感器    1 41110-ME1320   
购买Agilent E3645A电源    直流电源    1 41110-ME1321    购买Agilent E3645A电源    直流电源    1
41110-ME1327    URV5-Z4    功率计    1 41110-ME1328    URV5-Z4    功率计    1
41110-ME1329    85097 - 60002    电子校准模块控制器    1 41110-ME133    Power Sentor
10MHz~18GHz(M2472B)(include 3yr’s warranty)    功率传感器    1 41110-ME1330   
N4431-60006    电子校准模块    1 41110-ME1331    E5070B       1 41110-ME1332    E5070B
   网络分析仪    1 41110-ME1335    8753ES       1 41110-ME1336    8753ES       1
41110-ME1337    8753ES       1 41110-ME1338    8760A KD6    多端口开关系统    1
41110-ME1339    8760A KD6    多端口开关系统    1 41110-ME1341    E4403B       1
41110-ME1342    FCCM 21793    多端口开关系统    1 41110-ME1343    ST5000A E020   
多端口开关系统    1 41110-ME1344    8719ES       1 41110-ME1345    PA 1.4~1.6G
200W(租赁6个月后，机台归PWAV)    功率放大器    1 41110-ME1346    PA 1.4~1.6G
200W(租赁6个月后，机台归PWAV)    功率放大器    1 41110-ME1347    PA 1.4~1.6G
200W(租赁6个月后，机台归PWAV)    功率放大器    1 41110-ME1348    PA 1.4~1.6G
200W(租赁6个月后，机台归PWAV)    功率放大器    1



--------------------------------------------------------------------------------

41110-ME1349    PA 1.4~1.6G 200W(租赁6个月后，机台归PWAV)    功率放大器    1 41110-ME1350   
8753ES NWA       1 41110-ME1351    6060B DC Electronic Load    电子负载    1
41110-ME1352    N5181A Signal generator+N5181A-503 (IM & Phase Chamber for
antenna rework)    信号发生器    1 41110-ME1353    N5181A Signal generator+N5181A-503
(IM & Phase Chamber for antenna rework)    信号发生器    1 41110-ME1354    900MHZ PA
200W (IM & Phase Chamber for antenna rework)    功率放大器    1 41110-ME1355   
900MHZ PA 200W (IM & Phase Chamber for antenna rework)    功率放大器    1
41110-ME1356    1800MHZ PA 200W (IM & Phase Chamber for antenna rework)    功率放大器
   1 41110-ME1357    1800MHZ PA 200W (IM & Phase Chamber for antenna rework)   
功率放大器    1 41110-ME1358    850 900 1800 1900 Triplexor 各1PCS (IM & Phase Chamber
for antenna rework)    三工器    1 41110-ME1359    850 900 1800 1900 Triplexor
各1PCS (IM & Phase Chamber for antenna rework)    三工器    1 41110-ME1360    850
900 1800 1900 Triplexor 各1PCS (IM & Phase Chamber for antenna rework)    三工器   
1 41110-ME1361    850 900 1800 1900 Triplexor 各1PCS (IM & Phase Chamber for
antenna rework)    三工器    1 41110-ME1362    LUM22 HR12 3.5~12.5NM (IM & Phase
Chamber for antenna rework)    气动扭矩螺丝刀    1 41110-ME1363    LUM22 HR12
3.5~12.5NM (IM & Phase Chamber for antenna rework)    气动扭矩螺丝刀    1 41110-ME1364
   Phase chamber+20PCS firture (IM & Phase Chamber for antenna rework)    Phase
chamber+20PCS firture (IM & Phase Chamber for antenna rework)    1 41110-ME1365
   VECTRA-TOUCH型两维测高仪 VT600MA（带两测头 L=80MM/L=130MM)       1 41110-ME1366   
URV5-Z4 power sensor    功率传感器    1 41110-ME1367    URV5-Z4 power sensor    功率传感器
   1 41110-ME1368    Torque meter ME1000-PE    气动扭矩螺丝刀    1 41110-ME1371    CORE
HI MODULE    多端口开关系统    1 41110-ME1372    CORE HI MODULE    多端口开关系统    1
41110-ME1373    CORE HI MODULE    多端口开关系统    1 41110-ME1374    ALT OPT MODULE   
多端口开关系统    1 41110-ME1375    ALT OPT MODULE    多端口开关系统    1 41110-ME1376    ALT
OPT MODULE    多端口开关系统    1 41110-ME1377    ALT OPT MODULE    多端口开关系统    1
41110-ME1378    Reference clock GPS88 with 26MHZ Option    GPS    1 41110-ME1379
   PA 200W 900MHZ(租6个月后，货物归PWAV)    功率放大器    1 41110-ME1380    PA 200W
900MHZ(租6个月后，货物归PWAV)    功率放大器    1 41110-ME1381    PA 200W
1800MHZ(租6个月后，货物归PWAV)    功率放大器    1 41110-ME1382    PA 200W
1800MHZ(租6个月后，货物归PWAV)    功率放大器    1 41110-ME1383    LTD38 R38-RE Atlas
19NM-38NM 480R/MIN    气动扭矩螺丝刀    1 41110-ME1384    LTD38 R38-RE Atlas 19NM-38NM
480R/MIN    气动扭矩螺丝刀    1 41110-ME1385    IM chamber(新方案）    IM房    1
41110-ME1386    1900M三工器 TX1=1930-1950MHZ TX2=1960-1990MHZ RX=1850-1910MHZ   
三工器    1 41110-ME1387    850M三工器 TX1=869-872MHZ TX2=889-894MHZ RX=824-849MHZ   
三工器    1 41110-ME1388    850M三工器 TX1=869-872MHZ TX2=889-894MHZ RX=824-849MHZ   
三工器    1 41110-ME1389    850M三工器 TX1=869-872MHZ TX2=889-894MHZ RX=824-849MHZ   
三工器    1 41110-ME1390    850M三工器 TX1=869-872MHZ TX2=889-894MHZ RX=824-849MHZ   
三工器    1 41110-ME1391    850M三工器 TX1=869-872MHZ TX2=889-894MHZ RX=824-849MHZ   
三工器    1 41110-ME1392    850M三工器 TX1=869-872MHZ TX2=889-894MHZ RX=824-849MHZ   
三工器    1 41110-ME1397    1900M(The three multiplexer) TX1=1930-1950MHZ
TX2=1960-1990MHZ RX=1850-1910MHZ    三工器    1 41110-ME1398    1900M Triplexor
TX1=1930-1950MHZ TX2=1960-1990MHZ RX=1850-1910MHZ    三工器    1 41110-ME1399   
1900M Triplexor TX1=1930-1950MHZ TX2=1960-1990MHZ RX=1850-1910MHZ    三工器    1
41110-ME1400    1900M Triplexor TX1=1930-1950MHZ TX2=1960-1990MHZ
RX=1850-1910MHZ    三工器    1 41110-ME1401    1900M Triplexor TX1=1930-1950MHZ
TX2=1960-1990MHZ RX=1850-1910MHZ    三工器    1 41110-ME1402    1900M Triplexor
TX1=1930-1950MHZ TX2=1960-1990MHZ RX=1850-1910MHZ    三工器    1 41110-ME1403   
1900M Triplexor TX1=1930-1950MHZ TX2=1960-1990MHZ RX=1850-1910MHZ    三工器    1
41110-ME1407    900M PA(700-960MHZ)    功率放大器    1 41110-ME1408    900M
PA(700-960MHZ)    功率放大器    1 41110-ME1409    900M PA(700-960MHZ)    功率放大器    1
41110-ME1410    900M PA(700-960MHZ)    功率放大器    1 41110-ME1411    900M
PA(700-960MHZ)    功率放大器    1 41110-ME1412    900M PA(700-960MHZ)    功率放大器    1
41110-ME1413    900M PA(700-960MHZ)    功率放大器    1 41110-ME1414    900M
PA(700-960MHZ)    功率放大器    1 41110-ME1415    900M PA(700-960MHZ)    功率放大器    1
41110-ME1416    900M PA(700-960MHZ)    功率放大器    1 41110-ME1417    900M
PA(700-960MHZ)    功率放大器    1 41110-ME1418    900M PA(700-960MHZ)    功率放大器    1
41110-ME1423    1800M PA(1710-2170MHZ)    功率放大器    1 41110-ME1424    1800M
PA(1710-2170MHZ)    功率放大器    1 41110-ME1425    1800M PA(1710-2170MHZ)    功率放大器
   1 41110-ME1426    1800M PA(1710-2170MHZ)    功率放大器    1 41110-ME1427    1800M
PA(1710-2170MHZ)    功率放大器    1 41110-ME1428    1800M PA(1710-2170MHZ)    功率放大器
   1 41110-ME1429    1800M PA(1710-2170MHZ)    功率放大器    1 41110-ME143    Vector
Network Measurement MS4622D(include 3yr’s warrantee)       1 41110-ME1430   
1800M PA(1710-2170MHZ)    功率放大器    1 41110-ME1431    1800M PA(1710-2170MHZ)   
功率放大器    1 41110-ME1432    1800M PA(1710-2170MHZ)    功率放大器    1



--------------------------------------------------------------------------------

41110-ME1433    1800M PA(1710-2170MHZ)    功率放大器    1 41110-ME1435    1800M
PA(1710-2170MHZ)    功率放大器    1 41110-ME1439    screw Machinery    螺杆机械    1
41110-ME144    Vector Network Measurement MS4622D(include 3yr’s warrantee)      
1 41110-ME1440    Auto-screw Machinery    自动螺丝机械    1 41110-ME1441    PIM Cable
Load    PIM电缆负载    1 41110-ME1442    PIM Cable Load    PIM电缆负载    1 41110-ME1443
   PIM Cable Load    PIM电缆负载    1 41110-ME1444    PIM Cable Load    PIM电缆负载    1
41110-ME1445    IMD chamber    IMD房    1 41110-ME1446    IMD chamber    IMD房   
1 41110-ME1447    TMA Auto-screw Machinery    自动螺丝机    1 41110-ME145    Vector
Network Measurement MS4622D(include 3yr’s warrantee)       1 41110-ME146   
Vector Network Measurement MS4622D(include 3yr’s warrantee)       1 41110-ME147
   Vector Network Measurement MS4622D(include 3yr’s warrantee)       1
41110-ME148    Vector Network Measurement MS4622D(include 3yr’s warrantee)      
1 41110-ME149    Vector Network Measurement MS4622D(include 3yr’s warrantee)   
   1 41110-ME150    Spectrum analyzer(?????)    频谱仪    1 41110-ME151    Spectrum
analyzer(?????)       1 41110-ME152    Spectrum analyzer(?????)       1
41110-ME153    Spectrum analyzer(?????)       1 41110-ME155   
Transmission/Reflection measurement(MS4623D)       1 41110-ME156    36581KKF/2
2-port Autocal    电子校准模块    1 41110-ME157    36581KKF/2 2-port Autocal    电子校准模块
   1 41110-ME158    36584KF Special 4 Port    电子校准模块    1 41110-ME159    36584KF
Special 4 Port    电子校准模块    1 41110-ME162    Test Set(analyzer) SM6116   
多端口开关系统    1 41110-ME163    Special 4-Port 36584KF    电子校准模块    1 41110-ME164   
mitutoyo c7106    CMM主机    1 41110-ME164-R    IQA CMM repair for 41110-ME164
mitutoyo c7106    CMM维修    1 41110-ME165-1    HP 34401A Multimeters    数字万用表   
1 41110-ME165-2    HP 34401A Multimeters    数字万用表    1 41110-ME166    VNA      
1 41110-ME167    Anritsu VNA       1 41110-ME168-1    network analyze 8753’s   
   1 41110-ME168-2    network analyze 8753’s       1 41110-ME168-3    network
analyze 8753’s       1 41110-ME168-4    network analyze 8753’s       1
41110-ME168-5    network analyze 8753’s       1 41110-ME169    8970B HP Noise
Meter       1 41110-ME170-1    Network Analysers 7 SETS FROM AUS       1
41110-ME170-2    Network Analysers 7 SETS FROM AUS       1 41110-ME170-3   
Network Analysers 7 SETS FROM AUS       1 41110-ME170-4    Network Analysers 7
SETS FROM AUS       1 41110-ME170-5    Network Analysers 7 SETS FROM AUS       1
41110-ME170-6    Network Analysers 7 SETS FROM AUS       1 41110-ME170-7   
Network Analysers 7 SETS FROM AUS       1 41110-ME171    N4431B - 4 Port RF Ecal
   电子校准模块    1 41110-ME172    E5070B - ENA Series Network Analyser       1
41110-ME173    E5070B - ENA Series Network Analyser       1 41110-ME174   
E5070B - ENA Series Network Analyser       1 41110-ME175    E5070B - ENA Series
Network Analyser       1 41110-ME176    E5070B - ENA Series Network Analyser   
   1 41110-ME177    E5070B - ENA Series Network Analyser       1 41110-ME178   
E5070B - ENA Series Network Analyser       1 41110-ME179    E5070B - ENA Series
Network Analyser       1 41110-ME180    E5070B - ENA Series Network Analyser   
   1 41110-ME181    E5070B - ENA Series Network Analyser       1 41110-ME182-1
   Spectrum Analyser       1 41110-ME182-2    Spectrum Analyser    频谱仪    1
41110-ME182-3    Spectrum Analyser       1 41110-ME182-4    Spectrum Analyser   
频谱仪    1 41110-ME182-5    Spectrum Analyser       1 41110-ME183-1    Diode
Detector    探测器    1 41110-ME183-2    Diode Detector    探测器    1 41110-ME184-1
   33220A/20 MHZ Function/Arbitrary Wav       1 41110-ME184-2    33220A/20 MHZ
Function/Arbitrary Wav       1 41110-ME185-1    54622A/2 Channel 100-MHZ
MegaZoom O       1 41110-ME185-2    54622A/2 Channel 100-MHZ MegaZoom O       1
41110-ME187-03A    8648C/Synthesizes RF S/G       1 41110-ME187-04A   
8648C/Synthesizes RF S/G       1 41110-ME187-05A    8648C/Synthesizes RF S/G   
   1 41110-ME187-06A    8648C/Synthesizes RF S/G       1 41110-ME188-1   
E4418B/Single Channel EPM series Power    功率计    1 41110-ME188-2   
E4418B/Single Channel EPM series Power    功率计    1 41110-ME188-3   
E4418B/Single Channel EPM series Power    功率计    1 41110-ME188-4   
E4418B/Single Channel EPM series Power    功率计    1 41110-ME189-1    E4412A/CW
Power Sensor, 10MHZ to 18    功率传感器    1



--------------------------------------------------------------------------------

41110-ME189-2    E4412A/CW Power Sensor, 10MHZ to 18    功率传感器    1 41110-ME189-3
   E4412A/CW Power Sensor, 10MHZ to 18    功率传感器    1 41110-ME190-1    E3649A/DC
Power supply    直流电源    1 41110-ME190-2    E3649A/DC Power supply    直流电源    1
41110-ME190-3    E3649A/DC Power supply    直流电源    1 41110-ME191   
N5230A/N52300-120 300 KHZ to 13.5GHZ       1 41110-ME192-1    34401A/Digital
multimeter, 6.5 digit    数字万用表    1 41110-ME192-2    34401A/Digital multimeter,
6.5 digit    数字万用表    1 41110-ME192-3    34401A/Digital multimeter, 6.5 digit   
数字万用表    1 41110-ME192-4    34401A/Digital multimeter, 6.5 digit    数字万用表    1
41110-ME196    E4433B ,E4433B-UN8,E4433B-202.    信号发生器    1 41110-ME197    N cal
kit    校准组件    1 41110-ME198    N cal kit    校准组件    1 41110-ME199    SMA cal
kit    校准组件    1 41110-ME201    Attenuator    衰减器    1 41110-ME202    Attenuator
   衰减器    1 41110-ME203    Signal Generator       1 41110-ME204    Signal
Generator       1 41110-ME205    ZVB4 4 ports       1 41110-ME206    ZVB4 4
ports       1 41110-ME207    ZVB4 4 ports       1 41110-ME208    ZVB4 4 ports   
   1 41110-ME209    ZVB4 4 ports       1 41110-ME210    ZVB4 4 ports       1
41110-ME211    ZVB4 4 ports       1 41110-ME212    ZVB4 4 ports       1
41110-ME213    ZVB4 4 ports       1 41110-ME214    ZVB4 4 ports       1
41110-ME215    ZVB4 4 ports       1 41110-ME216    ZVB4 4 ports       1
41110-ME217    ZVB4 4 ports       1 41110-ME218    RF AMPL 800-1000 MHZ 200W   
功率放大器    1 41110-ME219    RF AMPL 800-1000 MHZ 200W    功率放大器    1 41110-ME220   
RF AMPL 800-1000 MHZ 200W    功率放大器    1 41110-ME221    RF AMPL 800-1000 MHZ 200W
   功率放大器    1 41110-ME222    RF AMPL 1.85-2.17 GHZ 200W    功率放大器    1
41110-ME223    RF AMPL 1.85-2.17 GHZ 200W    功率放大器    1 41110-ME224    RF AMPL
1.85-2.17 GHZ 200W    功率放大器    1 41110-ME225    RF AMPL 1.85-2.17 GHZ 200W   
功率放大器    1 41110-ME226    Ecal :36584NF (4-Port Autocal 10 MHz to 9 GH)   
电子校准模块    1 41110-ME227    Vision Mantis    放大镜    1 41110-ME228    Vision
Mantis    放大镜    1 41110-ME229    Attenuator    衰减器    1 41110-ME230    power
meter    功率计    1 41110-ME231    Peak & Avg power sensor    功率传感器    1
41110-ME232    Pro-Comm high power oscillator from Us    功率放大器    1 41110-ME233
   Noise Figure Meter from US       1 41110-ME234    Network Analyser from US   
   1 41110-ME235    Narrow Resolution Bandwidth       1 41110-ME236    Narrow
Resolution Bandwidth       1 41110-ME237    Narrow Resolution Bandwidth       1
41110-ME238    Narrow Resolution Bandwidth       1 41110-ME239    Narrow
Resolution Bandwidth       1 41110-ME240    Pre-amplifier       1 41110-ME241   
Pre-amplifier       1 41110-ME242    Pre-amplifier       1 41110-ME245    Fume
extraction FT-11    吸烟机    1 41110-ME246    Fume extraction FT-11    吸烟机    1
41110-ME247    Fume extraction FT-11    吸烟机    1 41110-ME248    Fume extraction
FT-11    吸烟机    1 41110-ME249    Fume extraction FT-11    吸烟机    1 41110-ME250
   Fume extraction FT-11    吸烟机    1 41110-ME251    PUREX Fumebuster 040235   
吸烟机    2 41110-ME252    PUREX Fumebuster 040235    吸烟机    2 41110-ME254   
Anritsu Vector Network       1 41110-ME261    Sig Gen       1 41110-ME262    Sig
Gen       1 41110-ME263    Sig Gen       1 41110-ME264    Sig Gen       1
41110-ME265    Sig Gen       1 41110-ME266    WIREBAND ANALYSER       1
41110-ME268    Noise fig Meter       1 41110-ME269    manual cal    校准组件    1
41110-ME270    Spec Analyser    频谱仪    1 41110-ME271    Spec Analyser       1
41110-ME272    Spec Analyser       1 41110-ME273    Power amplify FMS005-3022   
功率放大器    1 41110-ME274    Power amplify FMS005-3022    功率放大器    1



--------------------------------------------------------------------------------

41110-ME275    Power amplify FMS015-3021    功率放大器    1 41110-ME276    Power
amplify FMS015-3021    功率放大器    1 41110-ME277    Power amplify FMS015-3021   
功率放大器    1 41110-ME278    Fume extraction FT-11    吸烟机    1 41110-ME279    Fume
extraction FT-11    吸烟机    1 41110-ME280    Fume extraction FT-11    吸烟机    1
41110-ME281    Fume extraction FT-11    吸烟机    1 41110-ME282    Fume extraction
FT-11    吸烟机    1 41110-ME283    Fume extraction FT-11    吸烟机    1 41110-ME284
   Fume extraction FT-11    吸烟机    1 41110-ME285    E5070B 4PORT       1
41110-ME286    E5070B 4PORT       1 41110-ME287    E5070B 4PORT       1
41110-ME288    E5070B 4PORT       1 41110-ME289    E5070B 4PORT       1
41110-ME290    E5070B 4PORT       1 41110-ME291    E5070B 4PORT       1
41110-ME292    E5070B 4PORT       1 41110-ME293    E5070B 4PORT       1
41110-ME294    E5070B 4PORT       1 41110-ME295    ZV-Z51 (Calibration unit
8GHZ,4 Port)    电子校准模块    1 41110-ME296    GPIB Multimeter       1 41110-ME297-1
   JT080 (Alcatel test interface box)    JT080(阿尔卡特测试接口盒）    1 41110-ME297-10   
JT080 (Alcatel test interface box)    JT080(阿尔卡特测试接口盒）    1 41110-ME297-11   
JT080 (Alcatel test interface box)    JT080(阿尔卡特测试接口盒）    1 41110-ME297-12   
JT080 (Alcatel test interface box)    JT080(阿尔卡特测试接口盒）    1 41110-ME297-13   
JT080 (Alcatel test interface box)    JT080(阿尔卡特测试接口盒）    1 41110-ME297-14   
JT080 (Alcatel test interface box)    JT080(阿尔卡特测试接口盒）    1 41110-ME297-2   
JT080 (Alcatel test interface box)    JT080(阿尔卡特测试接口盒）    1 41110-ME297-3   
JT080 (Alcatel test interface box)    JT080(阿尔卡特测试接口盒）    1 41110-ME297-4   
JT080 (Alcatel test interface box)    JT080(阿尔卡特测试接口盒）    1 41110-ME297-5   
JT080 (Alcatel test interface box)    JT080(阿尔卡特测试接口盒）    1 41110-ME297-6   
JT080 (Alcatel test interface box)    JT080(阿尔卡特测试接口盒）    1 41110-ME297-7   
JT080 (Alcatel test interface box)    JT080(阿尔卡特测试接口盒）    1 41110-ME297-8   
JT080 (Alcatel test interface box)    JT080(阿尔卡特测试接口盒）    1 41110-ME297-9   
JT080 (Alcatel test interface box)    JT080(阿尔卡特测试接口盒）    1 41110-ME299   
signal generators       1 41110-ME300    signal generators       1 41110-ME301
   E5071B 4PORT Agilent ENA       1 41110-ME302    E5071B 4PORT Agilent ENA   
   1 41110-ME303    E5091A & E5091A-016 switch box matrix    多端口开关系统    1
41110-ME304    E5091A & E5091A-016 switch box matrix    多端口开关系统    1 41110-ME305
   E5091A & E5091A-009 switch box matrix    多端口开关系统    1 41110-ME306    N4431B
ENA E Cal (3 port sma, one port 7/16)    电子校准模块    1 41110-ME307    N4431B ENA E
Cal (3 port sma, one port 7/16)    电子校准模块    1 41110-ME309    Sig gen 8648C   
   1 41110-ME309-A    Sig gen 8648C       1 41110-ME310    Sig gen 8648C       1
41110-ME311    S/G E4433B with options 202 UN8    信号发生器    1 41110-ME356   
8753ES 2-PORT Vector network analyzer       1 41110-ME357    E4438C ESG Vector
signal generators       1 41110-ME361    MS2661C/01/02/08       1 41110-ME362   
ML2437A    功率计    1 41110-ME363    ML2437A    功率计    1 41110-ME364    ML2437A   
功率计    1 41110-ME365    MA2472D    功率传感器    1 41110-ME366    MA2472D    功率传感器   
1 41110-ME367    MA2472D    功率传感器    1 41110-ME369    ML2437A-CC03/WR03    功率计
   1 41110-ME370    ML2437A-CC03/WR03    功率计    1 41110-ME371   
ML2437A-CC03/WR03    功率计    1



--------------------------------------------------------------------------------

41110-ME372    MA2472D-CC03    功率传感器    1 41110-ME373    MA2472D-CC03    功率传感器
   1 41110-ME374    MA2472D-CC03    功率传感器    1 41110-ME375    -E5071C       1
41110-ME376    -E5091A       1 41110-ME377    -E4438C       1 41110-ME378   
-E4438C       1 41110-ME379    with 105/201/301/401-N4431B    电子校准模块    1
41110-ME380    -FMS005-3052    功率放大器    1 41110-ME381    -FMS005-3052    功率放大器
   1 41110-ME382    -FMS015-3050    功率放大器    1 41110-ME383    -FMS015-3050   
功率放大器    1 41110-ME384    -N8973A       1 41110-ME385    -N8973A       1
41110-ME386    -E5070B & E5070B-414 / 1A7    网络分析仪    1 41110-ME387    -E5070B &
E5070B-414 / 1A7       1 41110-ME388    -E5070B & E5070B-414 / 1A7       1
41110-ME389    -E5070B & E5070B-414 / 1A7       1 41110-ME390    -E5070B &
E5070B-414 / 1A7       1 41110-ME391    -E5070B & E5070B-414 / 1A7       1
41110-ME394    -E3645A    直流电源    1 41110-ME395    -E3645A    直流电源    1
41110-ME396    -E3645A    直流电源    1 41110-ME397    -E3645A    直流电源    1
41110-ME398    -E3645A    直流电源    1 41110-ME399    -E3645A    直流电源    1
41110-ME400    -E3645A    直流电源    1 41110-ME401    -E3645A    直流电源    1
41110-ME402    -E3645A    直流电源    1 41110-ME403    -E3645A    直流电源    1
41110-ME404    -E3645A    直流电源    1 41110-ME405    -E3645A    直流电源    1
41110-ME406    -E3645A    直流电源    1 41110-ME407    -E3645A    直流电源    1
41110-ME408    -E3645A    直流电源    1 41110-ME409    -E3645A    直流电源    1
41110-ME412    -34401A    数字万用表    1 41110-ME413    -34401A    数字万用表    1
41110-ME414    -34401A    数字万用表    1 41110-ME415    -E4421B & E4421B-UK6       1
41110-ME416    -E4421B & E4421B-UK6       1 41110-ME417    -E4421B & E4421B-UK6
      1 41110-ME418    -E4421B & E4421B-UK6       1 41110-ME419    -E4421B &
E4421B-UK6       1 41110-ME420    -N8973A-A6J       1 41110-ME421    -N8973A-A6J
      1 41110-ME424    -6060B    电子负载    1 41110-ME425    -6060B    电子负载    1
41110-ME426    -6060B-020    电子负载    1 41110-ME427    -6060B-020    电子负载    1
41110-ME428    -E4402B       1 41110-ME429    -E4402B       1 41110-ME430   
-E4402B-1DS    频谱分析仪选件    1 41110-ME431    -E4402B-1DS    频谱分析仪选件    1
41110-ME432    -E4402B-1DR    频谱分析仪选件    1 41110-ME433    -E4402B-1DR    频谱分析仪选件
   1 41110-ME434    -E4402B-UK6       1 41110-ME435    -E4402B-UK6       1
41110-ME436    -FMS015-3050 200 Watt 1800-2000MHz       1 41110-ME437   
-FMS015-3050 200 Watt 1800-2000MHz    功率放大器    1 41110-ME438    -E5070B &
E5070B-414/1A7       1 41110-ME439    -E5070B & E5070B-414/1A7       1
41110-ME440    -E5070B & E5070B-414/1A7       1 41110-ME441    7/16 calibration
kit, M & F-85038A    校准组件    1 41110-ME442    Spectrum analyzer FSP7       1
41110-ME443    FS-K5       1 41110-ME444    NRVS Powermeter    功率计    1
41110-ME445    NRVS Powermeter    功率计    1 41110-ME446    NRVS Powermeter    功率计
   1 41110-ME447    URV5-Z4 Powermeter Sensor    功率传感器    1 41110-ME448   
URV5-Z4 Powermeter Sensor    功率传感器    1 41110-ME449    URV5-Z4 Powermeter Sensor
   功率传感器    1 41110-ME452    E4438C       1 41110-ME453    Spectrum analyzer
FSP7       1 41110-ME454    Spectrum analyzer FS-K5       1 41110-ME458    PIM
Termination SI-20A FOR F1    PIM电缆负载    1 41110-ME459    PIM Termination SI-20A
FOR F1    PIM电缆负载    1



--------------------------------------------------------------------------------

41110-ME460    Smart Tuner ST1000+Opt ,073,7/16 (F)       1 41110-ME461    PA
HR08200A    功率放大器    1 41110-ME462    PA HR08200A    功率放大器    1 41110-ME464   
PA HR18200A    功率放大器    1 41110-ME465    PA HR08200A    功率放大器    1 41110-ME466
   PA HR08200A    功率放大器    1 41110-ME467    PA HR18200A    功率放大器    1
41110-ME468    PA HR18200A    功率放大器    1 41110-ME470    CCMT-708       1
41110-ME471    CCMT-708       1 41110-ME472    CCMT-708       1 41110-ME473   
PA HR08200A    功率放大器    1 41110-ME474    PA HR08200A    功率放大器    1 41110-ME475
   FS-K5       1 41110-ME476    Network Analyzer(ZVB4)       1 41110-ME477   
power meter(NRVS)    功率计    1 41110-ME478    power meter(NRVS)    功率计    1
41110-ME479    power sensor(URV5-Z4)    功率传感器    1 41110-ME480    power
sensor(URV5-Z4)    功率传感器    1 41110-ME481    Spectrum Analyzer(FSP3)    频谱分析仪   
1 41110-ME482    Vector sig gen(SMJ100A)       1 41110-ME483    Vector sig
gen(SMJ100A)    信号发生器    1 41110-ME484    82350B       1 41110-ME485    E3632A
   直流电源    1 41110-ME486    E3645A    直流电源    1 41110-ME487    E3645A    直流电源   
1 41110-ME488    N9020A-513       1 41110-ME489    FS-K5       1 41110-ME490   
Network Analyzer(ZVB4)       1 41110-ME491    power meter(NRVS)    功率计    1
41110-ME492    power meter(NRVS)    功率计    1 41110-ME493    power
sensor(URV5-Z4)    功率传感器    1 41110-ME494    power sensor(URV5-Z4)    功率传感器    1
41110-ME495    Spectrum Analyzer(FSP3)    频谱分析仪    1 41110-ME498    Power metter
E4418B    功率计    1 41110-ME499    Power sensor E4412A    功率传感器    1 41110-ME500
   Power Supply E3645A    直流电源    1 41110-ME501    Signal genrators E4438C
503,601       1 41110-ME502    Signal genrators E4438C 503,601       1
41110-ME503    GSM/E06E software R&S FS-K5       1 41110-ME504    Specturm
Analyzer(FSP3)    频谱分析仪    1 41110-ME505    Specturm Analyzer(FSP3)    频谱分析仪   
1 41110-ME506    6060B-020    电子负载    1 41110-ME507    6060B-020    电子负载    1
41110-ME508    DC Power supply E3645A    直流电源    1 41110-ME509    DC Power
supply E3645A    直流电源    1 41110-ME510    DC Power supply E3645A    直流电源    1
41110-ME511    DC Power supply E3645A    直流电源    1 41110-ME512    DC Power
supply E3645A    直流电源    1 41110-ME513    DC Power supply E3645A    直流电源    1
41110-ME514    DC Power supply E3645A    直流电源    1 41110-ME515    DC Power
supply E3645A    直流电源    1 41110-ME516    DC Power supply E3645A    直流电源    1
41110-ME517    DC Power supply E3645A    直流电源    1 41110-ME518    DC Power
supply E3645A    直流电源    1 41110-ME519    DC Power supply E3645A    直流电源    1
41110-ME520    DC Power supply E3645A    直流电源    1 41110-ME521    DC Power
supply E3645A    直流电源    1 41110-ME522    DC Power supply E3645A    直流电源    1
41110-ME523    DC Power supply E3645A    直流电源    1 41110-ME524    DC Power
supply E3645A    直流电源    1 41110-ME525    DC Power supply E3645A    直流电源    1
41110-ME526    DC Power supply E3645A    直流电源    1 41110-ME527    DC Power
supply E3645A    直流电源    1 41110-ME528    Digital multimeter 34401A    数字万用表   
1 41110-ME529    Digital multimeter 34401A    数字万用表    1 41110-ME530    Digital
multimeter 34401A    数字万用表    1 41110-ME531    ELECTONIC LOAD , 6060B    电子负载   
1 41110-ME532    ELECTONIC LOAD , 6060B    电子负载    1 41110-ME533    N OPEN
85032-60012    N型开路件    1 41110-ME534    N OPEN 85032-60012    N型开路件    1
41110-ME535    N OPEN 85032-60012    N型开路件    1 41110-ME536    noise figure
analyzer N8973A       1 41110-ME537    noise figure analyzer N8973A       1
41110-ME538    Noise source N4000A    功率传感器    1 41110-ME539    Noise source
N4000A    功率传感器    1



--------------------------------------------------------------------------------

41110-ME540    PA 4061-002    功率放大器    1 41110-ME541    PA 4061-002    功率放大器   
1 41110-ME541-A    PA 4061-002    功率放大器    1 41110-ME542    power sensor URV5-84
   功率传感器    1 41110-ME543    power sensor URV5-84    功率传感器    1 41110-ME544   
power sensor URV5-84    功率传感器    1 41110-ME545    power sensor URV5-84    功率传感器
   1 41110-ME546    power sensor URV5-84    功率传感器    1 41110-ME547    6060B
6060B-020    电子负载    1 41110-ME548    E3645A    直流电源    1 41110-ME549    E3645A
   直流电源    1 41110-ME550    E3645A    直流电源    1 41110-ME551    E3645A    直流电源   
1 41110-ME552    E3645A    直流电源    1 41110-ME553    E4438C E4438C-503/601      
1 41110-ME554    E4438C E4438C-503/601       1 41110-ME555    E4438C
E4438C-503/601       1 41110-ME556    E4438C E4438C-503/601       1 41110-ME557
   E4438C E4438C-503/601       1 41110-ME558    E5071C E5071C-445       1
41110-ME559    E5071C E5071C-445       1 41110-ME560    E5071C E5071C-445      
1 41110-ME561    E5071C E5071C-445       1 41110-ME562    E5071C E5071C-445   
   1 41110-ME563    E5071C E5071C-445       1 41110-ME564    E5071C E5071C-445
      1 41110-ME565    E5071C E5071C-445       1 41110-ME566    E5071C
E5071C-445       1 41110-ME567    E5071C E5071C-445       1 41110-ME568   
E5071C E5071C-445       1 41110-ME569    E5071C E5071C-445       1 41110-ME570
   E5071C E5071C-445       1 41110-ME571    E5071C E5071C-445       1
41110-ME572    E5071C E5071C-445       1 41110-ME573    E5091A E5091A-016   
多端口开关系统    1 41110-ME574    E5091A E5091A-016    多端口开关系统    1 41110-ME575   
E5091A E5091A-016    多端口开关系统    1 41110-ME576    E5091A E5091A-016    多端口开关系统   
1 41110-ME577    N4000A    噪声源    1 41110-ME578    N5181A N5181A-503       1
41110-ME578-A    N5181A N5181A-503       1 41110-ME579    N5181A N5181A-503   
   1 41110-ME579-A    N5181A N5181A-503       1 41110-ME580    N5181A N5181A-503
      1 41110-ME580-A    N5181A N5181A-503       1 41110-ME581    N5181A
N5181A-503       1 41110-ME581-A    N5181A N5181A-503       1 41110-ME582   
N5181A N5181A-503       1 41110-ME583    N5181A N5181A-503       1 41110-ME584
   N8973A       1 41110-ME585    FS-K5       1 41110-ME586    FS-K5       1
41110-ME587    FS-K5       1 41110-ME588    FS-K5       1 41110-ME589    power
meter(NRVS)    功率计    1 41110-ME590    power sensor(NRV5-Z4)    功率传感器    1
41110-ME591    power sensor(NRV5-Z4)    功率传感器    1 41110-ME592    power
sensor(NRV5-Z4)    功率传感器    1 41110-ME593    power sensor(NRV5-Z4)    功率传感器    1
41110-ME596    Spectrum Analyzer(FSP3)    频谱分析仪    1 41110-ME596-A    Spectrum
Analyzer(FSP3)    频谱分析仪选件    1 41110-ME597    Spectrum Analyzer(FSP3)    频谱分析仪
   1 41110-ME598    Spectrum Analyzer(FSP3)    频谱分析仪    1 41110-ME598-A   
Spectrum Analyzer(FSP5)    频谱分析仪    1 41110-ME599    Spectrum Analyzer(FSP3)   
频谱分析仪    1 41110-ME599-A    Spectrum Analyzer(FSP6)    频谱分析仪    1 41110-ME606   
PA HR21200A       2 41110-ME607    DC Load 6060B opt.020    电子负载    1
41110-ME608    E4402B-1DS/1DR/UK6    频谱分析仪选件    1 41110-ME609    Power supply
E3645A    直流电源    17 41110-ME610    POWER SENSOR NRV5-Z4    功率传感器    1
41110-ME611    Power meter NRVS    功率计    6 41110-ME615    HR18200A    功率计    8
41110-ME617    E3645A    直流电源    4 41110-ME618    E5091A    多端口开关系统    1
41110-ME619    E4418B    功率计    2 41110-ME620    E4412A    功率传感器    2
41110-ME621    E4438C/402/503/601    信号发生器    1



--------------------------------------------------------------------------------

41110-ME622    34401A    数字万用表    2 41110-ME623    60608/020    电子负载    2
41110-ME624    balance of PO# 101697    力臂    2 41110-ME625    6060B/6060B-020
   电子负载    1 41110-ME626    85098C/85098C-00F    电子校准模块    2 41110-ME628   
E4402B-1DS    频谱分析仪选件    1 41110-ME630    N4000A    噪声源    1 41110-ME631   
E3645A    电子校准模块    5 41110-ME632    switch relay box (SSU 2019569)    电子校准模块   
2 41110-ME633    PA 4061-002    多端口开关系统    3 41110-ME638    Power meter E4418B
   功率计    3 41110-ME639    Power sensor E4412A    功率传感器    3 41110-ME640    HR
21200B 1.8G~2.17G 200W    功率计    3 41110-ME642    ST1000+OPT.073    负载牵引测试系统   
1 41110-ME643    FSP3    频谱仪    2 41110-ME644    PA HR21200A    频谱分析仪    2
41110-ME645    PA HR21200A    功率放大器    2 41110-ME646    PA 08200A
(824M~960M,200W)    功率放大器    7 41110-ME647    PA 08200A (824M~960M,200W)   
功率放大器    2 41110-ME649    PA HR21200A(1.8~2.17GHZ)    功率放大器    4 41110-ME651   
IMD Switch replay box    电子校准模块    1 41110-ME652    FCF WCDMA Isolator    电子校准模块
   2 41110-ME653    FCF WCDMA combiner    电子校准模块    1 41110-ME654    FCF TxBPF
WCDMA    电子校准模块    3 41110-ME655    FCF PIRECTIONAL Conpter    电子校准模块    1
41110-ME656    switch relay box (SSU 2019569)    电子校准模块    1 41110-ME657   
Switch relay box (SSU2019569)    电子校准模块    1 41110-ME658    E5071C E5071C-480   
网分仪    2 41110-ME659    E3645A    电子校准模块    3 41110-ME660    E5091A E5091A-016
   电子校准模块    2 41110-ME661    N4431B N4431B-101/201/301/405    电子校准模块    2
41110-ME662    ENA E5071C-445 4PORTS    网路分析仪    1 41110-ME669    ENA E5071C-485
4PORTS    网络分析仪    1 41110-ME700    FSP3    频谱仪    1 41110-ME701    FS-K5      
1 41110-ME702    SMJ100A       1 41110-ME703    SMJ100A       1 41110-ME704   
NRVS    噪声源    1 41110-ME705    NRVS    噪声源    1 41110-ME706    NRVS-Z4    功率传感器
   1 41110-ME707    NRVS-Z4    功率传感器    1 41110-ME708    Switch relay box
(SSU2019569)-2    电子校准模块    1 41110-ME709    FSP3    频谱仪    1 41110-ME710   
FS-K5       1 41110-ME711    NRVS    功率计    1 41110-ME712    NRVS    功率计    1
41110-ME713    NRVS    功率计    1 41110-ME714    NRVS-Z4    功率传感器    1 41110-ME715
   NRVS-Z4    功率传感器    1 41110-ME716    NRVS-Z4    功率传感器    1 41110-ME718   
N5181A-503       1 41110-ME719    N5181A-503       1 41110-ME720    N5181A-503
      1 41110-ME721    N5181A-503       1 41110-ME722    ENA E5071C-445FQ-4.5G
4ports       1 41110-ME723    spectrum analyzer
E4402B,E4402B-1DR,E4402B-1DS(1/2)       1 41110-ME724    spectrum analyzer
E4402B,E4402B-1DR,E4402B-1DS(2/2)       1 41110-ME725    noise figure analyzer
N8973A       1 41110-ME726    noise source N4000A    噪声源    1 41110-ME727   
signal generator N5181A(1/3)       1 41110-ME728    signal generator N5181A(2/3)
      1 41110-ME729    signal generator N5181A(3/3)       1 41110-ME732    Cable
load 800-2200mhz 200W (1/4)    电子校准模块    1 41110-ME733    Cable load 800-2200mhz
200W (1/4)    电子校准模块    1 41110-ME775    E5071C - ENA Series Network Analyser   
   1 41110-ME776    E5071C - ENA Series Network Analyser       1 41110-ME777   
E5071C - ENA Series Network Analyser       1 41110-ME778    E5071C - ENA Series
Network Analyser       1 41110-ME779    E5071C - ENA Series Network Analyser   
   1 41110-ME780    E5071C - ENA Series Network Analyser       1 41110-ME781   
E5071C - ENA Series Network Analyser       1 41110-ME782    E5071C - ENA Series
Network Analyser       1 41110-ME783    E5071C - ENA Series Network Analyser   
   1 41110-ME784    E5071C - ENA Series Network Analyser       1 41110-ME785   
RA002    样品    1 41110-ME785-A    RA002 duty and VAT    样品增值税    1 41110-ME786
   RA001    样品    1 41110-ME786-A    RA001 duty and VAT    样品增值税    1



--------------------------------------------------------------------------------

41110-ME788    GPS-88 with 27mhz option    GPS    1 41110-ME789    GPS-88 with
28mhz option    GPS    1 41110-ME790    GPS-88 with 29mhz option    GPS    1
41110-ME791    GPS-88 with 30mhz option    GPS    1 41110-ME812    6644A DC
power supply    电子校准模块    1 41110-ME813    6644A DC power supply    电子校准模块    1
41110-ME814    6644A DC power supply    电子校准模块    1 41110-ME815    6644A DC
power supply    电子校准模块    1 41110-ME816    6644A DC power supply    电子校准模块    1
41110-ME817    6644A DC power supply    电子校准模块    1 41110-ME818    6644A DC
power supply    电子校准模块    1 41110-ME821    6644A DC power supply    电子校准模块    1
41110-ME829    E4445A PSA Spectrum Analyzer       1 41110-ME830    E4445A PSA
Spectrum Analyzer       1 41110-ME831    E4445A PSA Spectrum Analyzer       1
41110-ME832    E4445A PSA Spectrum Analyzer       1 41110-ME833    E4445A PSA
Spectrum Analyzer       1 41110-ME837    E4438C ESG Vector signal generators   
信号发生器    1 41110-ME838    E4438C ESG Vector signal generators       1
41110-ME839    E4438C ESG Vector signal generators       1 41110-ME840    E4438C
ESG Vector signal generators       1 41110-ME842    N4431B E CAL MODULE   
电子校准模块    1 41110-ME843    N4432B E CAL MODULE    电子校准模块    1 41110-ME844   
N4433B E CAL MODULE    电子校准模块    1 41110-ME845    N4434B E CAL MODULE    电子校准模块
   1 41110-ME846    N4435B E CAL MODULE    电子校准模块    1 41110-ME847    N4436B E
CAL MODULE    电子校准模块    1 41110-ME848    N4437B E CAL MODULE    电子校准模块    1
41110-ME849    N4438B E CAL MODULE    电子校准模块    1 41110-ME850    N4439B E CAL
MODULE    电子校准模块    1 41110-ME851    RA001    样品    1 41110-ME851-A    RA001duty
and VAT    样品增值税    1 41110-ME852    power meter/sensor NRVS&NRV5-V4    功率计    1
41110-ME852-A    power meter/sensor NRVS&NRV5-V4 duty and VAT    功率计    1
41110-ME853    power meter/sensor NRVS&NRV5-V4    功率计    1 41110-ME853-A   
power meter/sensor NRVS&NRV5-V4duty and VAT    功率计    1 41110-ME854    power
meter/sensor NRVS&NRV5-V4    功率计    1 41110-ME854-A    power meter/sensor
NRVS&NRV5-V4duty and VAT    功率计    1 41110-ME855    power meter/sensor
NRVS&NRV5-V4    功率计    1 41110-ME855-A    power meter/sensor NRVS&NRV5-V4duty
and VAT    功率计    1 41110-ME856    power meter/sensor NRVS&NRV5-V4    功率计    1
41110-ME856-A    power meter/sensor NRVS&NRV5-V4duty and VAT    功率计    1
41110-ME857    power meter/sensor NRVS&NRV5-V4    功率计    1 41110-ME857-A   
power meter/sensor NRVS&NRV5-V4duty and VAT    功率计    1 41110-ME878    microtech
MD25A    扭矩测试仪    1 41110-ME879    microtech MD25A    扭矩测试仪    1 41110-ME911   
RA001    RA001    1 41110-ME912    RA001    样品    1 41110-ME913    RA001    样品
   1 41110-ME914    RA002    样品    1 41110-ME915    RA002    样品    1 41110-ME916
   RA002    样品    1 41110-ME917    RA002    样品    1 41110-ME918    load
pull+OPT073 ST-1000       1 41110-ME919    load pull+OPT073 ST-1000       1
41110-ME920    load pull+OPT073 ST-1000       1 41110-ME921    load pull+OPT073
ST-1000       1 41110-ME922    load pull+OPT073 ST-1000       1 41110-ME923   
load pull+OPT073 ST-1000       1 41110-ME924    load pull+OPT073 ST-1000       1
41110-ME925    load pull+OPT073 ST-1000       1 41110-ME926    load pull+OPT073
ST-1000       1 41110-ME937    N9020A signal analyser       1 41110-ME938   
6063B electronic load    电子负载    1 41110-ME939    6063B electronic load    电子负载
   1 41110-ME940    6063B electronic load    电子负载    1 41110-ME941    6063B
electronic load    电子负载    1 41110-ME993    ENA E5071B       1 41110-ME994    PS
6644A    直流电源    1 41110-ME995    switch box SSU-0807    直流电源    1 41110-ME996
   Spectrum analyzer E4445A       1 41110-ME997    RA001    样品    1 41110-ME998
   RA002    样品    1 41110-ME999    OPHIR4010RF    功率放大器    1 41120-ME025-1   
Magnatech       1 41120-ME025-2    Magnatech       1



--------------------------------------------------------------------------------

41120-ME025-3    Magnatech       1 41120-ME026-1    RF NETWORK ANALYSER       1
41120-ME026-2    RF NETWORK ANALYSER       1 41120-ME026-3    RF NETWORK
ANALYSER    网络分析仪    1 41120-ME026-4    RF NETWORK ANALYSER       1
41120-ME026-5    RF NETWORK ANALYSER       1 41120-ME027    VNA 37211B S/N 08   
   1 41120-ME028    VNA 37211B S/N 11       1 41120-ME029    VNA 37211B S/N 28
      1 41120-ME030    VNA 37211B S/N 29       1 41120-ME031    VNA 37211B S/N
31       1 41120-ME032    VNA 37211B S/N 32       1 41120-ME033    ZVRE Network
Analyser S/N 209       1 41120-ME034    ZVRE Network Analyser S/N 213       1
41120-ME035    ZVRE Network Analyser S/N 216       1 41120-ME036    ZVRE Network
Analyser S/N 225       1 41120-ME037    ZVR Network Analyser S/N 020       1
41120-ME037-A    vector network Analyser       1 41120-ME038    ZVR Network
Analyser S/N 0049       1 41120-ME038-A    vector network Analyser       1
41120-ME039    ZVR Network Analyser S/N 20010       1 41120-ME039-A    vector
network Analyser       1 41120-ME040    ZVRE Network Analyser S/N 073       1
41120-ME040-A    vector network Analyser       1 41120-ME041    Power Meter
E4418B    功率计    1 41120-ME042    Power Sensor E4412A    功率传感器    1 41120-ME043
   Multimeter 34401A    数字万用表    1 41120-ME044    Vector newwork analyser      
1 41120-ME045    SCOPTION ANALYSER       1 41120-ME046    VNA       1
41120-ME047    VNA       1 41120-ME048    SPEC.ANALYSER       1 41120-ME049   
SPEC.ANALYSER       1 41120-ME050    SIG GEN       1 41120-ME051    POWER AMP   
功率放大器    1 41120-ME052    POWER AMP    功率放大器    1 41120-ME053    POWER AMP   
功率放大器    1 41120-ME054    POWER AMP    功率放大器    1 41120-ME055    POWER AMP   
功率放大器    1 41120-ME056    POWER METER    功率计    1 41120-ME057    POWER SENSOR   
功率传感器    1 41120-ME058    SPEC.ANALYSER       1 41120-ME059    SIG GEN       1
41120-ME060    POWER AMP    功率放大器    1 41120-ME061    SIG GEN       1
41120-ME062    SIG GEN       1 41120-ME063    SPEC. Analyser       1 41120-ME064
   SPEC. Analyser    频谱仪    1 41120-ME065    Vector network analyser       1
41120-ME066    Vector network analyser    网分仪    1 41120-ME067    Vector network
analyser       1 41120-ME068    sig gen       1 41120-ME069    sig gen       1
41120-ME070    POWER METER    功率计    1 91111-BUD12    debugging building   
phase房    1 91111-BUD13    debugging building    phase房    1 SH-FAEQT010   
Spectrum Analyzer    分析仪    2 SH-FAEQT011    16868 Spectrum Analyzer R3265A   
   1 SH-FAEQT014    16902 Parameter Test set 85047A       2 SH-FAEQT016   
Vector Network Analyzer HP 8753FE US38161146       1 SH-FAEQT016-1    Vector
Network Analyzer HP 8753FE US37390204       1 SH-FAEQT018    HP8753C(3GHZ)
Vector Network Analyzer - second hand    网分仪    2 SH-FAEQT021    Vector Network
Analyzer HP 8753FE US38431757       1 SH-FAEQT027    Vector Network Analyzer HP
8753FE US38431752       1 SH-FAEQT028    Vector Network Analyzer HP 8753FE
US39174067       1 SH-FALCA003-1    Power Meter RAS NRVS    功率计    3 SH-FALCA008
   Signal Generator 8648C       2 SH-FALCA008-2    Signal Generator 8648C   
信号发生器    3 SH-FALCA009    Vector Network Analyzer AT-e5071b/214       1
SH-FALCA009-1    Vector Network Analyzer AT-e5071b/214    网络分析仪    1
SH-FALCA009-10    Vector Network Analyzer AT-e5071b/214       1 SH-FALCA009-11
   Vector Network Analyzer AT-e5071b/214       1 SH-FALCA009-12    Vector
Network Analyzer AT-e5071b/214       1 SH-FALCA009-13    Vector Network Analyzer
AT-e5071b/214       1 SH-FALCA009-5    Vector Network Analyzer AT-e5071b/214   
   1 SH-FALCA009-6    Vector Network Analyzer AT-e5071b/214       1
SH-FALCA009-7    Vector Network Analyzer AT-e5071b/214       1 SH-FALCA009-8   
Vector Network Analyzer AT-e5071b/214       1 SH-FALCA009-9    Vector Network
Analyzer AT-e5071b/214       1 SH-FALCA011    26.5 ghz RF METER(NRVS) NRVS      
8



--------------------------------------------------------------------------------

SH-FALCA022    Cal kit 300hz-6ghz n 50*8 85032b    校准组件    8 SH-FALCA033   
Generator -Digital/Analog 4432B    信号发生器    3 SH-FALCA035    Digital Signal
Generator    信号发生器    3 SH-FALCA037    RF Amplifler 800-1000MHZ 300W 4010FE   
信号发生器    4 SH-FALCA045-1    RF Amplifler 800-1000MHZ 300W 4010FE    功率放大器    1
SH-FALCA045-2    RF Amplifler 800-1000MHZ 300W 4010FE    功率放大器    1 SH-FALCA051
   RF Amplifler 800-1000MHZ 300W 4010FE    功率放大器    2 SH-FALCA051-1    RF
Amplifler 800-1000MHZ 300W 4010FE    功率放大器    2 SH-FALCA051-2    RF Amplifler
800-1000MHZ 300W 4010FE    功率放大器    2 SH-FALCA051-3    RF Amplifler 800-1000MHZ
300W 4010FE    功率放大器    2 SH-FALCA061    RF Amplifler 5140    功率放大器    1
SH-FALCA063    RF Amplifler 5140    功率放大器    2 SH-FALCA064    ROHDE&SCHWARZ
URV5-Z4    功率传感器    1 SH-FALCA065    ROHDE&SCHWARZ URV5-Z4    功率传感器    1
SH-FALCA066    Vector Network Analyzer AT-e5071b/214    网分仪    3 SH-FALCA066-1
   Vector Network Analyzer AT-e5071b/214    网分仪    3 SH-FALCA066-2    Vector
Network Analyzer AT-e5071b/214    网分仪    3 SH-FALCA066-3    Vector Network
Analyzer AT-e5071b/214    网分仪    3 SH-FALCA066-4    Vector Network Analyzer
AT-e5071b/214    网分仪    3 SH-FALCA071    Vector Network Analyzer AT-e5071b/214
      1 SH-FALCA072    RF Amplifler    功率放大器    2 SH-FALCA073    Rf Amplifler
800-1000 MHz 300W    功率放大器    10 SH-FALCA075-1    Generator-Digital/Analog 4433B
   信号发生器    6 SH-FALCA081    CAL KIT 300HZ-6GHZ N 50*8 85032B    校准组件    2
SH-FALCA081-1    CAL KIT 300HZ-6GHZ N 50*8 85032B    校准组件    1 SH-FALCA086   
Generator-Digital/Analog 4432B    校准组件    1 SH-FALCA088    Network Analyzer HP
8719C       1 SH-FALCA092    Amplifier    放大器    4 SH-FALCA095   
Generator-digital/Analog 4433B       2 SH-FALCA099    CAL KIT 300HZ-6GHZ N 50*8
85032B    校准组件    2 SH-FALCA103    Signal Generator 8648C    信号发生器    7
SH-FALCA104    Power Meter    功率计    4 SH-FALCA105    Spectrum Analyzer 8594E   
频谱仪    15 SH-FALCA106    Power Supply 6633B    直流电源    1 SH-FALCA108   
Generator-digital Signal 4432B    信号发生器    12 SH-FALCA111    Signal Generator,
model 8648B       1 SH-FALCA112    Signal Generator, model 8648B       1
SH-FALCA113-1    Network Analyzer(50MHz-13.5GHz) Model 8719D       1 SH-FALCA115
   Network Analyzer(3GHz),Model 8753ES       1 SH-FALCA121    346B-004 Type N
connector       1 SH-FALCA123    Vector Network Analyzer AT-E5071B/214    网分仪   
3 SH-FALCA125    CAL KIT 300HZ-6GHZ N 50*8    校准组件    4 SH-FALCA131    Signal
Generator, model 8648C    信号发生器    6 SH-FALCA132    Power Meter    功率计    8
SH-FALCA133    Spectrum Analyzer    频谱仪    5 SH-FALCA137    Agilent Spectrum
Analyzer 8594E    频谱仪    6 SH-FALCA138    Network Analyzer (300KHz-3GHz), model
5070B    网分仪    4 SH-FALCA139    Network Analyzer (300KHz-3GHz), model 5071B   
Network Analyzer (300KHz-3GHz), model 5071B    8 SH-FALCA140    RF AMPL 800-1000
MHz,300W 4010FE    网络分析仪    4 SH-FALCA141    RF AMPL 800-1000 MHz,300W 4010FE   
RF AMPL 800-1000 MHz,300W 4010FE    12 SH-FALCA142    RF AMPL 800-1000 MHz,300W
4011FE    功率放大器    2 SH-FALCA144    Signal Generator, model 8648C       3
SH-FALCA147    Power Supply 6633B    直流电源    1 SH-FALCA149    RF AMPL 800-1000
MHz,300W 4010FE    功率放大器    4 SH-FALCA151    RF AMPL 800-1000 MHz,300W 4010FE   
功率放大器    6 SH-FALCA154    Noise Noise Source 10 mhz-26.5 gh 346C       1
SH-FALCA156    Signal Generator 8648C    信号发生器    5 SH-FALCA157    Digital
Signal Generator 8648C       2 SH-FALCA158    Spectrum Analyzer 8594E    0    3
SH-FALCA163    Signal Generator, model 8648C       4 SH-FALCA165    Spectrum
Analyzer       7 SH-FALCA167    Network Analyzer, HP8719C       1 SH-FALCA170   
Signal Generator 8648C       3 SH-FALCA171    Power Meter RAS NRVS    功率计    4
SH-FALCA174    Agilent Spectrum Analyzer 8594E       2 SH-FALCA175   
Generator-digital/Analog 4432B       3 SH-FALCA179    CAL KIT 300HZ-6GHZ N 50*8
   校准组件    2 SH-FALCA190    Signal Generator       2 SH-FALCA191    Agilent
Spectrum Analyzer       5 SH-FALCA203    Agilent CW Signal Generator       1
SH-FALCA204    Agilent Spectrum Analyzer       3 SH-FALCA212    Agilent Spectrum
Analyzer       2 SH-FALCA215    Spectrum Analyzer       7 SH-FALCA216    Agilent
Spectrum Analyzer       1 SH-FALCA224    Spectrum Analyzer       1



--------------------------------------------------------------------------------

SH-FALCA227    Netwerk Analyzer VNA 8753E       1 SH-FALCA229    Vector Network
Analyzer 8753ES       1 SH-FALCA230    Vector Network Analyzer 8753ES    网络分析仪
   1 SH-FALCA231    Vector Network Analyzer 8753ES       1 SH-FALCA232    Vector
Network Analyzer 8753ES       1 SH-FALCA233    Vector Network Analyzer 8753ES   
   1 SH-FALCA234    Vector Network Analyzer 8753ES       1 SH-FALCA235    Vector
Network Analyzer E5070B       1 SH-FAOFI018    Test 3M701#ESD    防静电测试仪    1
SH-FATOL041    Power Sensor(URV5-Z4)    功率传感器    1 SH-FATOL045    ME-262A
Resistor Meter       1 SH-FATOL089    4061 FE-002    功率放大器    1 SH-FATOL090   
Ampl 4061FE-002    功率放大器    1 SH-FATOL093    Model 4010FE    功率放大器    1
SH-FATOL093-1    Model 4010FE    功率放大器    1 SH-FATOL093-2    Model 4010FE   
功率放大器    1 SH-FATOL102    High power amplifier    功率放大器    2 SH-FATST003   
Power Meter    功率计    1 SH-FATST003-1    Power Meter    功率计    1 SH-FATST003-2
   Power Meter    功率计    1 SH-FATST003-4    Power Meter    功率计    1
SH-FATST003-5    Power Meter    功率计    1 SH-FATST009    Power Sensor    功率传感器   
2 SH-FATST011    Power Sensor    功率传感器    4 SH-FATST014    Power Sensor,Peak
80350A    功率传感器    1 SH-FATST018    Power sensor    功率传感器    1 SH-FATST018-1   
Power sensor    功率传感器    1 SH-FATST018-2    Power Sensor    功率传感器    1
SH-FATST019    Power Sensor    功率传感器    4 SH-FATST021-1    Agilent Noise Source
346B       1 SH-FATST023    85033D    校准组件    1 SH-FATST023-1    85033D    校准组件
   1 SH-FATST027    Calibration Kit N-type(30k-6ghz) model 85032B    校准组件    1
SH-FATST029    power sensor    功率传感器    1 SH-FATST030    Power Meter    功率计    3
SH-FATST032    ESD Testing Meter    防静电测试仪    1 SH-FATST037   
Nnrvd-rohde&Schwarz NRVD    功率计    1 SH-FATST039    Agilent Power sensor E9301A
   功率传感器    3 SH-FATST040    Power Meter 8541C    功率计    4 SH-FATST043-1   
Signal Generator model 8648B       1 SH-FATST043-2    Signal Generator model
8648B       1 SH-FATST043-3    Signal Generator model 8648B       1 SH-FATST048
   Spectrum Analyzer       1 SH-FATST052-1    Power reflection meter       1
SH-FATST055    8753Es Network Analyzer       1 SH-FATST059    Agilent Signal
Generator 8648D       1 SH-FATST059-1    Agilent Signal Generator 8648D    信号发生器
   1 SH-FATST059-2    Agilent Signal Generator 8648D       1 SH-FATST063   
amplifier    功率放大器    1 SH-FATST064-1    1260 SWITCHING SYSTEM    功率放大器    9
SH-FATST065    Test Equipment mode URV5-Z4    功率传感器    10 SH-FATST066    Ampl
800-1000MHZ,300W 4010FE    功率放大器    3 SH-FATST067    8753E Network Analyzer   
   1 SH-FATST067-1    8753E Network Analyzer    网络分析仪    1 SH-FATST067-3   
8753Es Network Analyzer       1 SH-FATST075    ENA Series Network
Analyzer,300khz-3ghz/E5070b       1 SH-FATST075-1    ENA Series Network
Analyzer,300khz-3ghz/E5070b       1 SH-FATST075-2    ENA Series Network
Analyzer,300khz-3ghz/E5070b       1 SH-FATST075-3    ENA Series Network
Analyzer,300khz-3ghz/E5070b       1 SH-FATST080    cailhration kit    校准组件    1
SH-FATST082    8753Es Network Analyzer       1 SH-FATST084    Power sensor
80301A    功率传感器    1 SH-FATST085-3    ES0721 Network Analyzer       1
SH-FATST091    Noise Figure Meter       1 SH-FATST094    Vector singal
gernerator       1 SH-FATST094-1    Vector singal gernerator       1
SH-FATST115-149    Test equipments for FDUAMCO       1 SH-FATST185    Digital
Signal Generator E4432B       2 SH-FATST188    Spectrum Analyzer 8594E       4
SH-FATST202    Spectrum Analyzer model 8594E       1 WX-10-06-08-02    Rohs wave
soldering machine WS-350PC-LF    波峰焊机    1 WX-11-00-03-02    Unechoic chamber
equipment    UNECHOIC室设备    1 WX-11-00-03-04    Label design printing       1
WX-11-00-03-05    Cabinets for tools    工具柜    1 WX-11-00-06-07    Manual
soldering station    手工焊接站    1 WX-11-00-06-09    Docking station    接驳工位压机    1
WX-11-00-09-11    Pneumatic connector press and crimp tool    气动接头按和压接工具    1



--------------------------------------------------------------------------------

WX-11-00-09-12    Solding pot    焊接锅    1 WX-11-00-09-13    Pneumatic cable
cutter    电缆剥皮机    1 WX-11-00-10-14    Final assembly station    总装站    1
WX-11-00-11-15    Ultrasonic Cleaning Machine    超声波清洗机    1 WX-11-00-12-22   
Transformator    电阻焊接设备    1 WX-11-01-01-23    Cable preparation equipment   
电缆制备设备    1 WX-11-01-05-26    Final adjustment equipment(2)       1
WX-11-01-05-27    Final assembly station(2)    总装站    1 WX-11-01-05-28    Manual
soldering station(2)    手工焊台（2）    1 WX-13-01-09-01    Final adjustment
equipment(3)       1 WX-13-02-01-03    Wave soldering machine    波峰焊机    1
WX-13-02-06-04    Transformator(TEX0006)    电阻焊接设备    2 WX-13-02-08-05   
Induction soldering equipment for UMTS antennas    UMTS天线感应焊接设备    1
WX-13-02-08-06    Equipment for AEDT manufacturing and fittings    AEDT制造设备和配件
   1 WX-13-03-05-04    Final adjustment equipment(4)       1 WX-13-03-11-07   
Induction soldering equipment for AEDT modules    AEDT制造设备    1 WX-13-03-11-08
   Equipment for AEDT manufacturing and fittings(2)    AEDT制造设备和配件    1
WX-13-04-01-09    Glue machine    点胶机    1 WX-13-04-02-10    Glue machine    点胶机
   1 WX-13-04-03-11    Soldering station JBC AD2200    焊接工位    6 WX-13-05-06-30
   Inductive soldering machine    感应焊接机    1 WX-13-05-08-31    RET2 product line
   RET2产品线    1 WX-13-05-08-32    MCU product line    MCU产品线    1 WX-13-06-02-33
   CILOC Product Line    CILOC产品    1 WX-14-01-07-01    Cable preparation
equipment(2)    电缆制备设备    1 WX-14-02-07-02    Cable preparation equipment(3)   
电缆剥皮机    1 WX-14-03-11-03    Solder power unit TEX 0005    焊接电源单元    3
WX-14-03-12-04    Schleuning power strip and makfil system    电缆剥皮机    1
WX-14-04-02-05    Solder power unit TEX 0005    焊接电源单元    3 WX-14-04-03-06   
Resistance soldering equipment    电阻焊接设备    1 WX-16-01-07-01    Repeater
assembly equipment    repeater装配设备    1 WX-16-01-07-02    Repeater final
adjustment equipment       1 WX-16-01-07-03    Repeater function verification
equipment       1 WX-16-03-11-05    CDMA testing equipment       1
WX-1D-02-10-01    Final testing equipment       1 WX-1D-06-02-03    DPM assembly
and tuning station    DPM的装配和调试站    1 WX-1T-03-12-01    Label assy fixture   
标签装配夹具    2 WX-1T-03-12-02    Pole assmbly equipment    pole装配设备    1
WX-1T-03-12-03    Trim screw assembly equipment    修剪螺丝装设备    1 WX-1T-03-12-04
   Connector assembly equipment    连接器组装设备    1 WX-1T-03-12-05    Lid assembly
equipment    LID组装设备    1 WX-1T-03-12-06    LNA assembly equipment    LNA的组装设备
   1 WX-1T-03-12-07    Soldering stations and fittings    焊接站和配件    4
WX-1T-03-12-08    Final tuning equipment       1 WX-1T-03-12-09    Final
adjustment equipment(1)       1 WX-1T-03-12-10    Radome assembly equipment   
天线罩装配设备    1 WX-1T-03-12-11    Final adjustment equipment(2)       1
WX-1T-04-02-12    Connector press and fittings    连接器压机和配件    1 WX-1T-04-02-13
   Tuning equipment and fittings       1 WX-1T-04-03-14    RF Test Station      
1 WX-1T-04-11-15    Glue machine    点胶机    1 WX-1T-05-01-16    TMA 3&4 product
line    TMA3/4生产线    1 WX-1T-05-03-18    TMA 5&6 product line    TMA5/6生产线    1
WX-1T-05-08-19    TMA10 product line    TMA10生产线    1 WX-1T-05-08-20    TMA9
product line    TMA9生产线    1 WX-1T-05-08-21    TMA8 product line    TMA8产品线    1
WX-1T-05-08-22    CIN136,138 product line    CIN136,138生产线    1 WX-1T-05-08-23
   TMA7 product line    TMA7生产线    1 WX-1T-05-09-24    CIN189 product line   
CIN189生产线    1 WX-1T-06-03-28    P20055861-N4000A    直流电流    1 WX-1T-06-10-29   
Roller Line    滚筒线    1 21110-C017    Dual power meter invested 05/02       1
21110-MAP064    8753ES-2-Port Vector network analyzer       1 21110-MAP068   
8753ES-2-Port Vector network analyzer       1 21110-MAP071    8753ES-006-30khz
to 6 GHZ       1 21110-MAP072    8753ES-006-30khz to 6 GHZ       1 21110-MAP073
   8753ES-006-30khz to 6 GHZ       1 21110-MAP074    8753ES-006-30khz to 6 GHZ
      1 21110-MAP076    8753ES-006-30khz to 6 GHZ       1 21110-MAP086    Series
noise source nominal    噪声源    1 21110-MAP091    Soldering Station    焊接工位    1
21110-MAP111    Guide Table(??)    工作台    2 21110-MAP160    POWER AMP CTK6082   
功率放大器    1 21110-MAP163    DMS PA    功率放大器    1



--------------------------------------------------------------------------------

21110-MAP198    loadpull    负载牵引测试系统    1 21110-MAP219    FMS005-3022 GSM 100W
power amps    功率放大器    1 21110-MAP338    NWA SSU A 1.0.0       1 21120-MAP003-A
   Magnatech test equipment       1 21120-MAP004    Magnatech test equipment   
   1 31110-FOR009-1    Trolley 6 sets 05/02       1 31110-FOR009-2    Trolley 6
sets 05/02       1 31110-FOR009-3    Trolley 6 sets 05/02       1 31110-FOR009-4
   Trolley 6 sets 05/02       1 31110-FOR009-5    Trolley 6 sets 05/02       1
31110-FOR009-6    Trolley 6 sets 05/02       1 31110-FUP016    ESD Work table &
2 units chair & Workstation frame    防静电工作台    2 31110-FUP018    ESD Work table
& 2 units chair & Workstation frame    防静电工作台    2 31110-FUP019    ESD Work
table & 2 units chair & Workstation frame    防静电工作台    1 31110-FUP020    ESD
Work table & 2 units chair & Workstation frame    防静电工作台    2 31110-FUP024   
ESD Work table & chair & Workstation frame    防静电工作台    1 31110-FUP025    ESD
Work table & chair & Workstation frame    防静电工作台    1 31110-FUP026    ESD Work
table & chair & Workstation frame    防静电工作台    1 31110-FUP027    ESD Work table
& chair & Workstation frame    防静电工作台    1 31110-FUP028    ESD Work table &
chair    防静电工作台    1 31110-FUP031    ESD Work table etc.    防静电工作台    1
31110-FUP041    Proline Assembly 1800X600X300(38U)(10127-160)    0    1
31110-FUP042    E// Line1 Workstation1-B&A&Accessories       1 31110-FUP045   
E// Line4 ESD Workstation4-A&B&Accessories       1 31110-FUP046    E// Line5
Workstation2-A 4pcs       4 31110-FUP049    RACK B FOR NEW PLANT 7 sets    RACK
B FOR NEW PLANT 7 sets    1 31110-FUP188    Moto铁架线体更换铝合金线体 2米三排    MOTO流水线    1
41110-ME079    Power Supply equipment(???-TTI PL330TP    直流电源    1 41110-ME1018
   Focus MicrowaveCCMT-708 iTuner    负载牵引测试系统    1 41110-ME102    5DB ENR Noise
w/3.5MM Connector(NC346A)    噪声源    1 41110-ME1029    33250A function generator
      1 41110-ME1036    switch box NWA PRODT SSU T ver 1.0.0       1 41110-ME106
   Vector Network Measurement MS4622D(include 3yr’s warrantee)    网络分析仪    1
41110-ME107    Vector Network Measurement MS4622D(include 3yr’s warrantee)   
网络分析仪    1 41110-ME1079    OPHIR RFGRF4003    功率放大器    1 41110-ME1130    PA
700-960MHz 200w    功率放大器    1 41110-ME1150    E5071B ENA Series Network Analyzer
   网络分析仪    1 41110-ME1196    FCF01825 Noise Source    噪声源    1 41110-ME1205   
Core Low Pwr module       1 41110-ME1206    Core Low Pwr module       1
41110-ME1224    Core Low Pwr module    多端口开关系统    1 41110-ME1234    E4402B-1DR-8
Units    频谱分析仪    1 41110-ME1235    LUM22PR12-850:3.5~12NM 850    气动扭矩螺丝刀    1
41110-ME1264-2    1800-2170MHz 1800MHz PA 200W       1 41110-ME1270    CORE LO
MODULE       1 41110-ME1272-1    CORE LO MODULE       1 41110-ME1272-10    CORE
LO MODULE       1 41110-ME1273-10    GPIB-TTL CONTROLLER MODULE       1
41110-ME1273-11    GPIB-TTL CONTROLLER MODULE       1 41110-ME1274-11    ALT OPT
MODULE    GPIB-TTL的控制器模块    1 41110-ME1278    Pneumatic Screwdriver-279   
气动扭矩螺丝刀    1 41110-ME1306    Pneumatic Screwdriver-596       1 41110-ME1307   
Pneumatic Screwdriver-354       1 41110-ME1310    HY211P7    气动扭矩螺丝刀    1
41110-ME1434    1800M PA(1710-2170MHZ)       1 41110-ME187-01A   
8648C/Synthesizes RF S/G       1 41110-ME187-02A    8648C/Synthesizes RF S/G   
   1 41110-ME187-1    8648C/Synthesizes RF S/G       1 41110-ME187-2   
8648C/Synthesizes RF S/G       1 41110-ME187-3    8648C/Synthesizes RF S/G      
1 41110-ME187-4    8648C/Synthesizes RF S/G       1 41110-ME187-5   
8648C/Synthesizes RF S/G       1 41110-ME187-6    8648C/Synthesizes RF S/G      
1 41110-ME194    E9301H/Average power sensor, 10 MHZ       1 41110-ME200    SMA
cal kit       1 41110-ME308    Noise Source 346A       1 41110-ME368   
MS2661C-CC03/WR03    频谱分析仪    1 41110-ME450    loadpull iCCMT-708    负载牵引测试系统   
1 41110-ME455    PIM Termination SI-20A FOR F1       1 41110-ME456    PIM
Termination SI-20A FOR F1       1 41110-ME457    PIM Termination SI-20A FOR F1
      1 41110-ME496    Vector sig gen(SMJ100A)    信号发生器    1 41110-ME497   
Vector sig gen(SMJ100A)    信号发生器    1



--------------------------------------------------------------------------------

41110-ME597-A    Spectrum Analyzer(FSP4)    频谱分析仪    1 41110-ME600    CCMT-708
   负载牵引测试系统    1 41110-ME600-A    CCMT-708 load pull    负载牵引测试系统    1
41110-ME601    CCMT-708    负载牵引测试系统    1 41110-ME601-A    CCMT-708 load pull   
负载牵引测试系统    1 41110-ME602    CCMT-708    负载牵引测试系统    1 41110-ME602-A    CCMT-708
load pull    负载牵引测试系统    1 41110-ME603    CCMT-708    负载牵引测试系统    1
41110-ME603-A    CCMT-708 load pull    负载牵引测试系统    1 41110-ME604   
ST1000+Opt.073    负载牵引测试系统    1 41110-ME605    ST1000+Opt.073    负载牵引测试系统    1
41110-ME613    LOAD PULL BT0818    负载牵引测试系统    1 41110-ME614    LOAD PULL BT0818
   负载牵引测试系统    2 41110-ME616    HR 21200A    功率放大器    3 41110-ME629   
E4402B-1DR    频谱分析仪选件    5 41110-ME635    E4430BK-UN8       2 41110-ME636   
E4430BK-202       6 41110-ME637    E4438CK-402       7 41110-ME648    PA 08200A
(824M~960M,200W)    功率放大器    1 41110-ME650    Tuner BT0818    负载牵引测试系统    1
41110-ME663    ENA E5071C-445 4PORTS    网络分析仪    1 41110-ME664    ENA E5071C-445
4PORTS    网络分析仪    1 41110-ME665    ENA E5071C-445 4PORTS    网络分析仪    1
41110-ME666    ENA E5071C-445 4PORTS    网络分析仪    1 41110-ME667    ENA E5071C-445
4PORTS    网络分析仪    1 41110-ME668    ENA E5071C-485 4PORTS    网络分析仪    1
41110-ME670    ENA E5071C-485 4PORTS    网络分析仪    1 41110-ME671    ENA E5071C-485
4PORTS    网络分析仪    1 41110-ME672    ENA E5071C-445 4PORTS    网络分析仪    1
41110-ME673    ENA E5071C-445 4PORTS    网络分析仪    1 41110-ME674    ENA E5071C-445
4PORTS    网络分析仪    1 41110-ME675    ENA E5071C-445 4PORTS    网络分析仪    1
21110-MAP177-1    Power Amplify    功率放大器    1 41110-ME677    ENA E5071C-445
4PORTS       1 41110-ME678    ENA E5071C-445 4PORTS       1 41110-ME679    ENA
E5071C-445 4PORTS       1 41110-ME680    ENA E5071C-445 4PORTS       1
41110-ME681    ENA E5071C-445 4PORTS       1 41110-ME682    ENA E5071C-445
4PORTS       1 41110-ME683    ENA E5071C-445 4PORTS    网络分析仪    1 41110-ME684   
ENA E5071C-445 4PORTS    网络分析仪    1 41110-ME685    ENA E5071C-445 4PORTS   
网络分析仪    1 41110-ME686    RF PA 824M-960M,200W    功率放大器    1 41110-ME687    RF
PA 824M-960M,200W    功率放大器    1 41110-ME688    RF PA 824M-960M,200W    功率放大器   
1 41110-ME689    RF PA 824M-960M,200W    功率放大器    1 41110-ME690    RF PA
824M-960M,200W    功率放大器    1 41110-ME691    RF PA 824M-960M,200W    功率放大器    1
41110-ME692    RF PA 824M-960M,200W    功率放大器    1 41110-ME693    RF PA
824M-960M,200W    功率放大器    1 41110-ME694    RF PA 824M-960M,200W    功率放大器    1
41110-ME695    RF PA 824M-960M,200W    功率放大器    1 41110-ME696    RF PA
824M-960M,200W    功率放大器    1 41110-ME697    RF PA 1.8G-2.17G,200W    功率放大器    1
41110-ME698    RF PA 1.8G-2.17G,200W    功率放大器    1 41110-ME699    RF PA
1.8G-2.17G,200W    功率放大器    1 41110-ME717    E5091A 16 PORTS       1
SH-FALCA055-3    RF Amplifler 800-1000MHZ 300W 4010FE    功率放大器    1 SH-FALCA193
   CAL KIT 300HZ-6GHZ N 50*8       1 SH-FATST052    Power reflection meter      
1 SH-FATST068    Racal       1 WX-11-00-09-10    Coax cable stripping machine   
   1 21110-MAP186    PACKING MACHINE       1 21110-MAP273    SLDGE COMPACTOR   
   1 21110-MAP522    Manual Electroless Nickel Line       1 21110-MAP523   
Manual Electroless Nickel Line       1 21130-C001    Plating & Waste water plant
invested 03/02       1 21130-MAP001    Pump F424 S-43/38-1000       1
21130-MAP002    Hotplate Selby 0~320 degree Celsius       1 21130-MAP004   
CTR-100 Breathing Apparatus       1 21130-MAP005    CCTV Monitoring System for
Production Line       1 21130-MAP006    Electric Folklift       1 21130-MAP007
   Heating Oven(SMO-8WS)       1



--------------------------------------------------------------------------------

21130-MAP008    Eye Shower       1 21130-MAP010    Chiller       1 21130-MAP011
   Toyota Forklift       1 21130-MAP013    TANK REPLACEMENT       1 21130-MAP014
   Manual Electroless Nickel Line       1 21130-MAP015    F3 new line power
supply system       1 21130-MAP018    Oxford’s X-Strata960 X-ray System       1
21130-MAP019    F3 new line flooring project       1 21130-MAP020    sand
machine 9060       1 21130-MAP023    电镀废气处理工程 Electroplate waste gas treatment
project       1 21130-MAP024    电镀废水处理工程 Electroplate wastewater treatment
project       1 21130-MAP025    COOLING SYSTEM冷雾工程       1 21130-MAP026    FIXED
ASSETS SILVER TANK RECTIFYER IMPROVEMENT镀银槽整流机改进       1 31110-FUP178    Waste
water inspection system       1 31110-FUP201    Hanger equipment       1
31130-FUP001    The security burglar alarm system for toxic storage       1
31130-FUP002    Washing Machine       1 41130-ME001    Electric Scales/Sartorius
410g/.001g       1 41130-ME002    Electric Scales/Sartorius 60g/2g       1
41130-ME003    Electric Scales/Sartorius 60g/2g       1 41130-ME004    Atomic
Absorption Spectrometer       1 41130-ME005    Standard Tickness Analytical
Instrument       1 41130-ME008    TH600B Smoker sample collector       1
41130-ME009    Photometer NoVA 60       1 52110-DPP041    F3 digital monitor
system       1 52130-DPP005    Air conditioner       1 62130-OEE001    Office
furniture for factory 3       1 72110-DPC070    HP COMPAQ 2210B(KB667PA)       1
72130-DPC001    Laptop Dell 05/02       1 72130-DPC009    Dell Laptop (AL-610D)
for George Wang       1 81130-V001    Truck       1 91111-BUD21    F3 transform
Heat recovery of Air compressor       1 41110-ME634    E4430BK-UND       4
41110-ME676    ENA E5071C-445 4PORTS       1 WX-11-00-04-06    Atlas Copco
compressed air    一厂空压机    1 41110-ME663    IM knock machine for TMA       1



--------------------------------------------------------------------------------

Schedule 5.11a

Hired Employees

Direct Labor Production Employees:

100% of direct labor production employees of Seller

Indirect Labor:

All indirect employees



--------------------------------------------------------------------------------

PS ID

 

Eml.No

 

C-Name

 

E-Name

 

Position

 

Eml.Type

 

Hiring

 

Division

 

department

117851   3029   魏琼   Candy Wei   Coordinator - Facilities/CN9542   正式工  
3/29/2011   G&A   Facility&Maintenance 114282   2737   谈博卿   Magic Tan  
Engineer - Facilities/CN9452   正式工   7/16/2008   G&A   Facility&Maintenance
116717   2951   陈立华   Leewoo Chen   Manager, Facilities/CN9508   正式工   8/23/2010
  G&A   Facility&Maintenance 115778   2916   沈文彬   Shen Wenbin   Manager,
Security/CN9496   正式工   1/7/2010   G&A   Facility&Maintenance 117540   2987  
陈晓鸣   Mike Chen   Sr. Engineer I - Electronic/CN9186   正式工   2/10/2011   G&A  
Facility&Maintenance 113296   2664   陈沫   Jay Chen   Accountant I - Cost/CN9044
  正式工   12/24/2007   G&A   Finance 110260   1903   张飞夏   Mandy Zhang  
Accountant I/CN9000   正式工   12/26/2006   G&A   Finance 113122   2528   张琳   Liz
Zhang   Accountant I/CN9000   正式工   11/22/2007   G&A   Finance 113233   2532  
冯青   Vicky Feng   Accountant I/CN9000   正式工   12/4/2007   G&A   Finance 116610  
2945   郑霁颖   Jane Zheng   Accountant I/CN9000   正式工   7/12/2010   G&A   Finance
117907   3034   戈雪莲   Lily Ge   Accountant I/CN9000   正式工   4/22/2011   G&A  
Finance 113961   2712   胥玲叶   Lingye Xu   Accountant II - Cost/CN9441   正式工  
5/6/2008   G&A   Finance 114293   2946   朱珍怡   Rachel Zhu   Assistant -
Accounting/CN9497   正式工   7/19/2010   G&A   Finance 118149   3046   钟敏   Clover
Zhong   Assistant - Accounting/CN9497   正式工   6/7/2011   G&A   Finance 108220  
1236   刘自如   Sherry Liu   Manager I, Accounting/CN9404   正式工   3/28/2005   G&A  
Finance 116851   2955   孙怡文   Cinderella Sun   Sr. Accountant/CN9524   正式工  
9/13/2010   G&A   Finance 113967   2714   杨美蓉   Emma Yang   Sr. Manager,
Finance/CN9439   正式工   5/12/2008   G&A   Finance 108855   965   陈云云   Crystal
Chen   Supervisor, Cost Accounting/CN9564   正式工   7/19/2004   G&A   Finance
115022   2888   洪澄   Albee Hong   Administrative Assistant/CN9007   正式工  
11/16/2008   G&A   HR 105381   2457   葛浩静   Ge Haojing   Driver/CN9054   正式工  
10/1/2007   G&A   HR 108852   958   张雪青   Xueqing Zhang   Driver/CN9054   正式工  
6/26/2004   G&A   HR 118257   3054   王莹   Grace Wang   Recruiter II/CN9332   正式工
  6/28/2011   G&A   HR 118304   3057   何苗   Mia He   Specialist II -
Training/CN9533   正式工   7/19/2011   G&A   HR 115860   2952   潘怡   Penee Pan  
Sr. Assistant - HR/CN9525   正式工   8/23/2010   G&A   HR 118321   3061   刘安静  
Angel Liu   Sr. Specialist - C&B/CN9560   正式工   8/1/2011   G&A   HR 108666  
1805   张林   Brenda Zhang   Sr. Specialist - ER/CN9553   正式工   8/4/2006   G&A  
HR 108222   1241   谢晗   Helen Xie   Supervisor, Comp & Benefits/CN9440   正式工  
4/8/2005   G&A   HR 108223   1245   孙玲   Kelly Sun   Supervisor, Staffing/CN9532
  正式工   4/15/2005   G&A   HR 114376   2747   成安全   Simon Cheng   Analyst I - IT
Support/CN9534   正式工   8/4/2008   G&A   IT 113258   2533   单伟仁   Harry Shan  
Analyst II - Business Systems/CN9424   正式工   12/6/2007   G&A   IT 116809   2954
  程飞   Michael Chen   Analyst II - IT Support/CN9339   正式工   9/7/2010   G&A   IT
107197   2224   王海涛   Wang Haitao   Sr. Analyst - Business Systems/CN9341   正式工
  7/1/2007   G&A   IT 108411   1526   王凯   Totti Wang   Sr. Analyst - IT
Support/CN9536   正式工   11/29/2005   G&A   IT 108824   795   马盛宇   Leo Ma   Sr.
Analyst - IT Support/CN9536   正式工   9/22/2003   G&A   IT 108241   1311   丁秋芳  
Betty Ding   Administrative Assistant/CN9007   正式工   7/26/2005   G&A  
Operations 111875   2240   徐志伟   Willie Xu   Global Category Manager/CN9481  
正式工   7/23/2007   Operation   Category MGMT 115265   2899   倪凯   Kevin Ni  
Global Category Manager/CN9481   正式工   8/28/2009   Operation   Category MGMT
116670   2949   黄燕   Michelle Huang   Global Category Manager/CN9481   正式工  
8/20/2010   Operation   Category MGMT 116991   2970   耿辉   Brian Geng  
Specialist - Category Mgmt/CN9523   正式工   9/25/2010   Operation   Category MGMT
103841   2038   窦榴   Dou Liu   Specialist - Ctgy Cost Analys/CN9484   正式工  
5/1/2007   Operation   Category MGMT 113120   2500   王芹   Jessie Wang  
Specialist - Ctgy Cost Analys/CN9484   正式工   11/20/2007   Operation   Category
MGMT 104283   2058   林洪霞   Ruby Lin   Sr. Specialist - Ctgy CostAnly/CN9483  
正式工   5/1/2007   Operation   Category MGMT 114653   2823   王文慧   Katherine Wang
  Administrative Assistant/CN9007   正式工   9/1/2008   Operation   Engineering
108418   1534   牛光杰   Guangjie Niu   Associate Engineer/CN9409   正式工  
11/26/2005   Operation   Engineering 104137   1997   姜艳丽   Jiang Yanli  
Associate Engineer/CN9409   正式工   5/1/2007   Operation   Engineering 107056  
2036   姜廷梅   Jiang Tingmei   Associate Engineer/CN9409   正式工   5/1/2007  
Operation   Engineering 104696   2691   宋军   Song Jun   Associate
Engineer/CN9409   正式工   3/12/2008   Operation   Engineering 117551   2988   杜永  
Thomas Du   Associate Engineer/CN9409   正式工   2/15/2011   Operation  
Engineering 117863   3030   曹高诗   Charlie Cao   Associate Engineer/CN9409   正式工
  4/6/2011   Operation   Engineering 117978   3038   胡可龙   Hu Kelong   Associate
Engineer/CN9409   正式工   5/10/2011   Operation   Engineering 118066   3041   刘瑞兰
  Liu Ruilan   Associate Engineer/CN9409   正式工   5/24/2011   Operation  
Engineering 118177   3047   徐满意   Xu Manyi   Associate Engineer/CN9409   正式工  
6/14/2011   Operation   Engineering 118178   3048   张万强   Jack Zhang   Associate
Engineer/CN9409   正式工   6/14/2011   Operation   Engineering 104839   1992   汪丽  
Wang Li   Clerk/CN9036   正式工   5/1/2007   Operation   Engineering 104409   1994
  陆智明   Keen Lu   Engineer - Equip Maint/CN9351   正式工   5/1/2007   Operation  
Engineering 113446   2678   杨明   Eric Yang   Engineer - Equip Maint/CN9351   正式工
  2/2/2008   Operation   Engineering 114959   2852   吴海燕   Wu Haiyan   Engineer
- Process/CN9130   正式工   10/16/2008   Operation   Engineering 118314   3060  
胡伟甲   Eric Hu   Engineer - Process/CN9130   正式工   7/26/2011   Operation  
Engineering 118435   3117   沈海芹   Linda Shen   Engineer - Process/CN9130   正式工  
9/27/2011   Operation   Engineering 105320   1940   朱勇林   Zhu Yonglin   Engineer
- Product/CN9352   正式工   5/1/2007   Operation   Engineering 108588   1722   朱冬林
  Zhu Donglin   Engineer - Test/CN9354   正式工   7/3/2006   Operation  
Engineering 111871   2230   方志国   Fang Zhiguo   Engineer - Test/CN9354   正式工  
7/9/2007   Operation   Engineering 112885   2493   贺朝辉   He Zhaohui   Engineer -
Test/CN9354   正式工   11/6/2007   Operation   Engineering 118239   3050   李坚伟  
Jim Li   Engineer - Test/CN9354   正式工   6/21/2011   Operation   Engineering
102760   2169   俞非   Watermelon Yu   Manager, Engineering/CN9101   正式工  
7/1/2007   Operation   Engineering 104249   2540   李晓刚   Bruce Lee   Manager,
Equip Maint/CN9511   正式工   12/10/2007   Operation   Engineering 104051   1960  
黄益红   Daisy Huang   Manager, Product Engineering/CN9526   正式工   5/1/2007  
Operation   Engineering 115270   2900   沈军   Neil Shen   Manager,
Prototype/CN9495   正式工   9/7/2009   Operation   Engineering 112106   2260   陆建栋
  James Lu   Manager, Test Engineering/CN9230   正式工   8/1/2007   Operation  
Engineering 100784   2164   李寿福   Sparky Li   Principal Eng - Equip Maint/CN9368
  正式工   7/1/2007   Operation   Engineering 108409   1524   钱正卫   Andy Qian   Sr.
Engineer I - Equip Maint/CN9507   正式工   11/15/2005   Operation   Engineering
104134   1942   蒋威   Kevin Jiang   Sr. Engineer I - Process/CN9434   正式工  
5/1/2007   Operation   Engineering 101728   2162   盛玉琳   Maggie Sheng   Sr.
Engineer I - Process/CN9434   正式工   7/1/2007   Operation   Engineering 114960  
2882   纪筠   Aaron Ji   Sr. Engineer I - Process/CN9434   正式工   10/20/2008  
Operation   Engineering 117850   3028   郑志毅   Rainy Zheng   Sr. Engineer I -
Process/CN9434   正式工   3/29/2011   Operation   Engineering 108506   1634   李箭斌  
Jackey Lee   Sr. Engineer I - Product/CN9377   正式工   5/16/2006   Operation  
Engineering 105106   1959   俞林   Yu Lin   Sr. Engineer I - Product/CN9377   正式工
  5/1/2007   Operation   Engineering

 

Page 1 of 14



--------------------------------------------------------------------------------

PS ID

 

Eml.No

 

C-Name

 

E-Name

 

Position

 

Eml.Type

 

Hiring

 

Division

 

department

105246   2150   赵学峰   Albert Zhao   Sr. Engineer I - Product/CN9377   正式工  
6/18/2007   Operation   Engineering 104218   2732   李军   Tim Li   Sr. Engineer I
- Product/CN9377   正式工   6/23/2008   Operation   Engineering 115103   2892   周正国
  Zhou Zhengguo   Sr. Engineer I - Product/CN9377   正式工   1/5/2009   Operation  
Engineering 118268   3056   喻鸿飞   Fish Yu   Sr. Engineer I - Product/CN9377  
正式工   7/7/2011   Operation   Engineering 114746   2827   王刚   Tom Wang   Sr.
Engineer I - Test/CN9380   正式工   9/8/2008   Operation   Engineering 114856  
2846   李海涛   Li Haitao   Sr. Engineer I - Test/CN9380   正式工   9/22/2008  
Operation   Engineering 112103   2257   杨崇丽   Daisy Yang   Sr. Engineer II -
Mechanical/CN9512   正式工   8/1/2007   Operation   Engineering 103640   2167   秦奇
  Qin Qi   Sr. Engineer II - Product/CN9491   正式工   7/1/2007   Operation  
Engineering 104362   2719   刘杨清   Young Liu   Sr. Engineer II - Product/CN9491  
正式工   6/2/2008   Operation   Engineering 117463   2982   杜成梁   Magic Du   Sr.
Engineer II - Test/CN9493   正式工   1/11/2011   Operation   Engineering 108417  
1533   魏金仓   Jincang Wei   Technician I - Engineering/CN9398   正式工   11/26/2005
  Operation   Engineering 108437   1559   王道广   Daoguang Wang   Technician I -
Engineering/CN9398   正式工   12/26/2005   Operation   Engineering 108495   1624  
陈亮   Chen Liang   Technician I - Engineering/CN9398   正式工   3/26/2006  
Operation   Engineering 108668   1807   朱海棠   Bill Zhu   Technician I -
Engineering/CN9398   正式工   8/21/2006   Operation   Engineering 111325   2738  
周春华   Zhou Chunhua   Technician I - Engineering/CN9398   正式工   7/16/2008  
Operation   Engineering 110279   2740   谢涛涛   Xie Taotao   Technician I -
Engineering/CN9398   正式工   7/16/2008   Operation   Engineering 113668   2855  
刘桐生   Liu Tongsheng   Technician I - Engineering/CN9398   正式工   10/16/2008  
Operation   Engineering 108670   1809   陆道选   Daoxuan Lu   Technician I - Equip
Maint/CN9063   正式工   8/26/2006   Operation   Engineering 111624   2115   陈鹏  
Jack Chen   Technician I - Equip Maint/CN9063   正式工   6/13/2007   Operation  
Engineering 111723   2156   林文明   Hunter Lin   Technician I - Equip Maint/CN9063
  正式工   6/22/2007   Operation   Engineering 114344   2743   陈子亮   Hero Chen  
Technician I - Equip Maint/CN9063   正式工   7/28/2008   Operation   Engineering
112215   2974   晏虎   Yan Hu   Technician I - Equip Maint/CN9063   正式工  
11/16/2010   Operation   Engineering 112629   3039   庄严   Zhuang Yan  
Technician I - Equip Maint/CN9063   正式工   5/16/2011   Operation   Engineering
114748   2829   王传伟   Wang Chuanwei   Technician I - Production/CN9286   正式工  
9/8/2008   Operation   Engineering 104108   2751   嵇刚   Ji Gang   Technician I -
Test/CN9231   正式工   8/11/2008   Operation   Engineering 104570   2835   乔国梁  
Qiao Guoliang   Technician I - Test/CN9231   正式工   9/16/2008   Operation  
Engineering 111622   2113   莫西财   Alpha Mo   Technician II - Engineering/CN9517
  正式工   6/11/2007   Operation   Engineering 103579   2170   李春生   Li Chunsheng  
Technician II - Engineering/CN9517   正式工   7/1/2007   Operation   Engineering
102829   2227   尹琳琳   Tracy yin   Technician II - Engineering/CN9517   正式工  
7/1/2007   Operation   Engineering 113000   2498   邓颂昌   Deng Songchang  
Technician II - Engineering/CN9517   正式工   11/13/2007   Operation   Engineering
113481   2679   吴国峰   Guofeng Wu   Technician II - Engineering/CN9517   正式工  
2/18/2008   Operation   Engineering 117864   3031   路景华   Lu Jinghua  
Technician II - Engineering/CN9517   正式工   4/6/2011   Operation   Engineering
108869   996   许斌   Bin Xu   Technician II - Engineering/CN9517   正式工  
7/26/2004   Operation   Engineering 103078   2228   倪凤舞   Kevin Ni   Technician
II - Equip Maint/CN9315   正式工   7/1/2007   Operation   Engineering 114747   2828
  戴立国   Arthur Dai   Technician II - Production/CN9466   正式工   9/8/2008  
Operation   Engineering 103720   2845   陈大勇   Chen Dayong   Technician II -
Production/CN9466   正式工   9/22/2008   Operation   Engineering 118007   3040  
袁伟虎   Yuan Weihu   Technician II - Test/CN9293   正式工   5/17/2011   Operation  
Engineering 108246   1330   张俊华   Junhua Zhang   Clerk - Warehouse/CN9426   正式工
  8/18/2005   Operation   F5 Warehouse 108749   1889   石芸   Summer Shi   Clerk -
Warehouse/CN9426   正式工   9/18/2006   Operation   F5 Warehouse 111873   2232  
谈雯莉   Jenny Tan   Clerk - Warehouse/CN9426   正式工   7/10/2007   Operation   F5
Warehouse 109616   2420   刘玉兰   Liu Yulan   Clerk - Warehouse/CN9426   正式工  
9/16/2007   Operation   F5 Warehouse 113262   2536   张紫华   Zhang Zihua   Clerk -
Warehouse/CN9426   正式工   12/6/2007   Operation   F5 Warehouse 108216   1107  
刘国智   Guozhi Liu   Line Leader/CN9094   正式工   3/2/2005   Operation   F5
Warehouse 108653   1791   张必元   Biyuan Zhang   Line Leader/CN9094   正式工  
7/26/2006   Operation   F5 Warehouse 105213   2241   张晓明   Zhang Xiaoming   Line
Leader/CN9094   正式工   8/1/2007   Operation   F5 Warehouse 104213   2244   李加宾  
Li Jiabin   Line Leader/CN9094   正式工   8/1/2007   Operation   F5 Warehouse
105232   2249   张亚琴   Zhang Yaqin   Line Leader/CN9094   正式工   8/1/2007  
Operation   F5 Warehouse 108831   835   张结兵   Jiebing Zhang   Line Leader/CN9094
  正式工   2/24/2004   Operation   F5 Warehouse 108224   1251   金美华   Clay Jin  
Manager, Warehouse/CN9366   正式工   4/22/2005   Operation   F5 Warehouse 108239  
1308   朱行义   Xingyi Zhu   Store Keeper - Warehouse/CN9418   正式工   7/18/2005  
Operation   F5 Warehouse 105495   2252   冷飞   Leng Fei   Store Keeper -
Warehouse/CN9418   正式工   8/1/2007   Operation   F5 Warehouse 105618   2254   毋磊磊
  Wu Leilei   Store Keeper - Warehouse/CN9418   正式工   8/1/2007   Operation   F5
Warehouse 112551   2454   谢列俊   Xie Liejun   Store Keeper - Warehouse/CN9418  
正式工   10/8/2007   Operation   F5 Warehouse 112552   2455   王钰雷   Wang Yulei  
Store Keeper - Warehouse/CN9418   正式工   10/8/2007   Operation   F5 Warehouse
103104   2459   顾凯利   Gu Kaili   Store Keeper - Warehouse/CN9418   正式工  
10/1/2007   Operation   F5 Warehouse 102155   2460   江福喜   Jiang Fuxi   Store
Keeper - Warehouse/CN9418   正式工   10/1/2007   Operation   F5 Warehouse 109232  
2506   王永波   Wang Yongbo   Store Keeper - Warehouse/CN9418   正式工   11/16/2007  
Operation   F5 Warehouse 109242   2507   朱明英   Zhu Mingying   Store Keeper -
Warehouse/CN9418   正式工   11/16/2007   Operation   F5 Warehouse 113261   2538  
焦裕富   Jiao Yufu   Store Keeper - Warehouse/CN9418   正式工   12/6/2007   Operation
  F5 Warehouse 113835   2700   仲占波   Zhong Zhanbo   Store Keeper -
Warehouse/CN9418   正式工   4/7/2008   Operation   F5 Warehouse 114100   2722   李艳辉
  Li Yanhui   Store Keeper - Warehouse/CN9418   正式工   6/16/2008   Operation   F5
Warehouse 114257   2736   植启明   Zhi Qiming   Store Keeper - Warehouse/CN9418  
正式工   7/7/2008   Operation   F5 Warehouse 116640   BX0503   刘斌   Liu Bin   Store
Keeper - Warehouse/CN9418   临时工   8/3/2010   Operation   F5 Warehouse 116700  
LW5055   古勇   Gu Yong   Store Keeper - Warehouse/CN9418   临时工   8/19/2010  
Operation   F5 Warehouse 117065   LW5165   张春里   Zhang Chunli   Store Keeper -
Warehouse/CN9418   临时工   10/25/2010   Operation   F5 Warehouse 108414   1529  
杨建平   Jianping Yang   Supervisor II, Warehouse/CN9387   正式工   11/26/2005  
Operation   F5 Warehouse 108654   1792   谈萍   Ping Tan   Supervisor II,
Warehouse/CN9387   正式工   7/26/2006   Operation   F5 Warehouse 113305   2667  
尹之江   John Yin   Manager, Regional Logistics/CN9472   正式工   1/2/2008   Operation
  Logistic 118412   3113   朱芳   Aileen Zhu   Specialist - Export/CN9431   正式工  
9/1/2011   Operation   Logistic 114529   2818   刘亚楠   Nancy Liu   Specialist -
Logistics/CN9098   正式工   8/25/2008   Operation   Logistic 108830   828   朱启萍  
Lucy Zhu   Supervisor, Export/CN9538   正式工   1/9/2004   Operation   Logistic
118483   3120   黄家亮   Stone Huang   Supervisor, Import/CN9488   正式工   11/21/2011
  Operation   Logistic 104567   1965   钱巍   Qian Wei   Manager, New Product
Intro/CN9544   正式工   5/1/2007   Operation   NPI 118329   3062   袁春香   Jessie
Yuan   Sr. Engineer II - Project/CN9519   正式工   8/1/2011   Operation   NPI
108327   1422   周立英   Liying Zhou   Administrative Assistant/CN9007   正式工  
7/26/2005   Operation   Production 108804   588   陈欣   Xin Chen   Aligner/CN9405
  正式工   12/19/2002   Operation   Production 113063   2769   周思彤   Zhou Sitong  
Aligner/CN9405   正式工   8/16/2008   Operation   Production

 

Page 2 of 14



--------------------------------------------------------------------------------

PS ID

 

Eml.No

 

C-Name

 

E-Name

 

Position

 

Eml.Type

 

Hiring

 

Division

 

department

108260   1347   葛静华   Jinghua Ge   Aligner/CN9405   正式工   7/26/2005   Operation
  Production 108270   1358   李娟   Juan Li   Aligner/CN9405   正式工   7/26/2005  
Operation   Production 108321   1415   冯英娟   Yingjuan Feng   Aligner/CN9405  
正式工   7/26/2005   Operation   Production 108355   1432   王凤萍   Fengping Wang  
Aligner/CN9405   正式工   7/26/2005   Operation   Production 108429   1550   孙丽娟  
Lijuan Sun   Aligner/CN9405   正式工   12/26/2005   Operation   Production 108563  
1693   毛辉辉   Mao Huihui   Aligner/CN9405   正式工   5/29/2006   Operation  
Production 108617   1752   杜先飞   Xianfei Du   Aligner/CN9405   正式工   7/26/2006  
Operation   Production 108641   1778   夏灿   Can Xia   Aligner/CN9405   正式工  
7/26/2006   Operation   Production 108883   2268   蔡玉蕾   Cai Yulei  
Aligner/CN9405   正式工   8/16/2007   Operation   Production 108897   2271   刘乾  
Liu Qian   Aligner/CN9405   正式工   8/16/2007   Operation   Production 108989  
2294   姚萍   Yao Ping   Aligner/CN9405   正式工   8/16/2007   Operation   Production
109113   2312   黄素宁   Huang Suning   Aligner/CN9405   正式工   8/16/2007  
Operation   Production 109362   2342   刘曲云   Liu Quyun   Aligner/CN9405   正式工  
8/16/2007   Operation   Production 109413   2345   武凯浪   Wu Kailang  
Aligner/CN9405   正式工   8/16/2007   Operation   Production 110984   2555   程洪杰  
Cheng Hongjie   Aligner/CN9405   正式工   12/16/2007   Operation   Production
108801   582   夷彬   Yi Bin   Aligner/CN9405   正式工   12/19/2002   Operation  
Production 109566   LW2359   李振党   Li Zhendang   Aligner/CN9405   临时工  
9/21/2006   Operation   Production 109546   LW4014   张燕   Zhang Yan  
Aligner/CN9405   临时工   10/22/2007   Operation   Production 108675   1814   石君梅  
Shi Junmei   Aligner/CN9405   正式工   8/26/2006   Operation   Production 108347  
1048   农汉荣   Nong Hanrong   Aligner/CN9405   正式工   7/26/2004   Operation  
Production 108480   1610   杜庆乐   Du Qingle   Aligner/CN9405   正式工   3/26/2006  
Operation   Production 109057   2381   顾海江   Gu Haihong   Aligner/CN9405   正式工  
9/16/2007   Operation   Production 108774   352   刘霞   Xia Liu   Aligner/CN9405
  正式工   4/19/2002   Operation   Production 108274   1361   李志强   Zhiqiang Li  
Aligner/CN9405   正式工   7/26/2005   Operation   Production 108278   1365   王强  
Qiang Wang   Aligner/CN9405   正式工   7/26/2005   Operation   Production 108288  
1377   刘艳   Yan Liu   Aligner/CN9405   正式工   7/26/2005   Operation   Production
108295   1385   汪爱徽   Aihui Wang   Aligner/CN9405   正式工   7/26/2005   Operation
  Production 108590   1725   赵洁   Zhao Jie   Aligner/CN9405   正式工   7/10/2006  
Operation   Production 108728   2265   王震   Wang Zhen   Aligner/CN9405   正式工  
8/16/2007   Operation   Production 108802   583   易海燕   Haiyan Yi  
Aligner/CN9405   正式工   12/19/2002   Operation   Production 108803   584   许思思  
Sisi Xu   Aligner/CN9405   正式工   12/19/2002   Operation   Production 109535  
LW2325   雒晓兰   Luo Xianglan   Aligner/CN9405   临时工   9/11/2006   Operation  
Production 103827   1984   丁海燕   Ding Haiyan   Aligner/CN9405   正式工   5/1/2007  
Operation   Production 104109   1990   季庆秋   Ji Qingqiu   Aligner/CN9405   正式工  
5/1/2007   Operation   Production 105158   2000   张海林   Zhang Hailin  
Aligner/CN9405   正式工   5/1/2007   Operation   Production 104722   2009   孙俊峰  
Sun Junfeng   Aligner/CN9405   正式工   5/1/2007   Operation   Production 103878  
2014   冯守瑞   Feng Shourui   Aligner/CN9405   正式工   5/1/2007   Operation  
Production 104481   2018   苗国男   Miao Guonan   Aligner/CN9405   正式工   5/1/2007  
Operation   Production 109030   2378   陈玉兰   Yulan Chen   Aligner/CN9405   正式工  
9/16/2007   Operation   Production 103978   2558   郭耀   Guo Yao   Aligner/CN9405
  正式工   12/16/2007   Operation   Production 108294   1384   姜达红   Dahong Jiang  
Aligner/CN9405   正式工   7/26/2005   Operation   Production 108336   1017   张英民  
Yingmin Zhang   Aligner/CN9405   正式工   7/26/2004   Operation   Production 108205
  1060   王双   Shuang Wang   Aligner/CN9405   正式工   8/26/2004   Operation  
Production 108261   1348   沈君   Jun Shen   Aligner/CN9405   正式工   7/26/2005  
Operation   Production 108264   1352   李晓峰   Xiaofeng Li   Aligner/CN9405   正式工
  7/26/2005   Operation   Production 108265   1353   杨婷芙   Tingfu Yang  
Aligner/CN9405   正式工   7/26/2005   Operation   Production 108285   1374   张云  
Yun Zhang   Aligner/CN9405   正式工   7/26/2005   Operation   Production 108306  
1397   韦丽群   Wei Liqun   Aligner/CN9405   正式工   7/26/2005   Operation  
Production 108311   1403   陈捷   Jie Chen   Aligner/CN9405   正式工   7/26/2005  
Operation   Production 108315   1407   祝云建   Yunjian Zhu   Aligner/CN9405   正式工
  7/26/2005   Operation   Production 108352   1428   侍爱钧   Aijun Shi  
Aligner/CN9405   正式工   7/26/2005   Operation   Production 108362   1441   姜秋萍  
Qiuping Jiang   Aligner/CN9405   正式工   7/26/2005   Operation   Production 108436
  1558   芦英   Ying Lu   Aligner/CN9405   正式工   12/26/2005   Operation  
Production 108515   1645   贾翠平   Jia Cuiping   Aligner/CN9405   正式工   5/26/2006
  Operation   Production 108562   1692   徐烨   Xu Ye   Aligner/CN9405   正式工  
5/29/2006   Operation   Production 108629   1764   朱佳佳   Jiajia Zhu  
Aligner/CN9405   正式工   7/26/2006   Operation   Production 108644   1782   吴成林  
Chenlin Wu   Aligner/CN9405   正式工   7/26/2006   Operation   Production 108655  
1793   范青勇   Qingyong Fang   Aligner/CN9405   正式工   7/26/2006   Operation  
Production 108662   1801   刘庆飞   Qingfei Liu   Aligner/CN9405   正式工   7/26/2006
  Operation   Production 104384   1974   卢安根   Lu Angen   Aligner/CN9405   正式工  
5/1/2007   Operation   Production 104310   2003   刘慧   Liu Hui   Aligner/CN9405
  正式工   5/1/2007   Operation   Production 104731   2004   孙晓东   Sun Xiaodong  
Aligner/CN9405   正式工   5/1/2007   Operation   Production 108931   2277   王卫卫  
Wang Weiwei   Aligner/CN9405   正式工   8/16/2007   Operation   Production 108952  
2285   杨婷   Yang Ting   Aligner/CN9405   正式工   8/16/2007   Operation  
Production 109095   2308   孟团结   Meng Tuanjie   Aligner/CN9405   正式工   8/16/2007
  Operation   Production 109128   2315   李爱春   Li Aichun   Aligner/CN9405   正式工
  8/16/2007   Operation   Production 109129   2316   高勇强   Gao Yongqiang  
Aligner/CN9405   正式工   8/16/2007   Operation   Production 109326   2340   陆红艳  
Lu Hongyan   Aligner/CN9405   正式工   8/16/2007   Operation   Production 109369  
2344   唐小芳   Tang Xiaofang   Aligner/CN9405   正式工   8/16/2007   Operation  
Production 109210   2393   唐梅   Tang Mei   Aligner/CN9405   正式工   9/16/2007  
Operation   Production 109589   2416   王伟伟   Wang Weiwei   Aligner/CN9405   正式工
  9/16/2007   Operation   Production 109011   2427   沈丽燕   Liyan Shen  
Aligner/CN9405   正式工   9/16/2007   Operation   Production 110533   2546   谢纬  
Xie Wei   Aligner/CN9405   正式工   12/16/2007   Operation   Production 110541  
2547   姜勇   Jiang Yong   Aligner/CN9405   正式工   12/16/2007   Operation  
Production 111324   2556   曹信春   Cao Xinchun   Aligner/CN9405   正式工   12/16/2007
  Operation   Production 111702   2644   许祥松   Xu Xiangsong   Aligner/CN9405  
正式工   12/16/2007   Operation   Production 108798   570   焦燕   Yan Jiao  
Aligner/CN9405   正式工   11/28/2002   Operation   Production

 

Page 3 of 14



--------------------------------------------------------------------------------

PS ID

 

Eml.No

 

C-Name

 

E-Name

 

Position

 

Eml.Type

 

Hiring

 

Division

 

department

108808   601   李东伟   Dongwei Li   Aligner/CN9405   正式工   1/20/2003   Operation  
Production 108862   984   金晓明   Xiaoming Jin   Aligner/CN9405   正式工   7/26/2004
  Operation   Production 108865   989   王佳斌   Jiabin Wang   Aligner/CN9405   正式工
  7/26/2004   Operation   Production 108870   997   孙晓赵   Xiaozhao Sun  
Aligner/CN9405   正式工   7/26/2004   Operation   Production 109552   LW2344   张东好
  Zhang Donghao   Aligner/CN9405   临时工   9/18/2006   Operation   Production
110442   LW2577   朱羿   Zhu Yi   Aligner/CN9405   临时工   3/5/2007   Operation  
Production 110657   LW2749   贾维维   Jia Weiwei   Aligner/CN9405   临时工   3/19/2007
  Operation   Production 110840   LW2901   罗蕾蕾   Luo Leilei   Aligner/CN9405  
临时工   4/2/2007   Operation   Production 111431   LW3319   徐志强   Xu Zhiqiang  
Aligner/CN9405   临时工   5/23/2007   Operation   Production 112181   LW3821   陈娟  
Chen Juan   Aligner/CN9405   临时工   8/6/2007   Operation   Production 112392  
LW3918   马学明   Ma Xueming   Aligner/CN9405   临时工   9/3/2007   Operation  
Production 108685   LW3925   吴雨芹   Wu Yuqin   Aligner/CN9405   临时工   9/16/2007  
Operation   Production 108741   LW3942   王依   Wang Yi   Aligner/CN9405   临时工  
9/16/2007   Operation   Production 112730   LW4046   刘丽君   Liu Lijun  
Aligner/CN9405   临时工   10/29/2007   Operation   Production 113826   LW4679   谢亦林
  Xie Yilin   Aligner/CN9405   临时工   4/3/2008   Operation   Production 108331  
1004   肖珏   Jue Xiao   Aligner/CN9405   正式工   7/26/2004   Operation   Production
108257   1342   俞杰   Jie Yu   Aligner/CN9405   正式工   7/26/2005   Operation  
Production 108291   1381   朱苏宁   Suning Zhu   Aligner/CN9405   正式工   7/26/2005  
Operation   Production 108307   1398   姚文娟   Wenjuan Yao   Aligner/CN9405   正式工
  7/26/2005   Operation   Production 108317   1409   任宾   Bin Ren  
Aligner/CN9405   正式工   7/26/2005   Operation   Production 108509   1637   王文涛  
Wang Wentao   Aligner/CN9405   正式工   4/26/2006   Operation   Production 108630  
1765   张苗苗   Miaomiao Zhang   Aligner/CN9405   正式工   7/26/2006   Operation  
Production 108663   1802   文晶   Jing Wen   Aligner/CN9405   正式工   7/26/2006  
Operation   Production 108673   1812   刘立太   Litai Liu   Aligner/CN9405   正式工  
8/26/2006   Operation   Production 102952   1923   陈慧   Chen Hui  
Aligner/CN9405   正式工   3/9/2007   Operation   Production 103740   1968   陈军  
Chen Jun   Aligner/CN9405   正式工   5/1/2007   Operation   Production 104763  
1973   陶开阳   Tao Kaiyang   Aligner/CN9405   正式工   5/1/2007   Operation  
Production 104479   1991   孟艳   Meng Yan   Aligner/CN9405   正式工   5/1/2007  
Operation   Production 103754   2011   陈其环   Chen Qihuan   Aligner/CN9405   正式工
  5/1/2007   Operation   Production 105516   2025   肖东华   Xiao Donghua  
Aligner/CN9405   正式工   5/1/2007   Operation   Production 103084   2191   陈爱风  
Chen Aifeng   Aligner/CN9405   正式工   7/1/2007   Operation   Production 102799  
2192   张静   Zhang Jing   Aligner/CN9405   正式工   7/1/2007   Operation  
Production 103049   2195   陈春香   Chen Chunxiang   Aligner/CN9405   正式工  
7/1/2007   Operation   Production 102162   2196   徐健   Xu Jian   Aligner/CN9405
  正式工   7/1/2007   Operation   Production 108948   2283   徐明   Xu Ming  
Aligner/CN9405   正式工   8/16/2007   Operation   Production 108954   2286   隆泽飞  
Long Zefei   Aligner/CN9405   正式工   8/16/2007   Operation   Production 108988  
2293   吴晓伟   Wu Xiaowei   Aligner/CN9405   正式工   8/16/2007   Operation  
Production 109082   2306   张微   Zhang Wei   Aligner/CN9405   正式工   8/16/2007  
Operation   Production 109363   2343   陈辉   Chen Hui   Aligner/CN9405   正式工  
8/16/2007   Operation   Production 108928   2370   徐莉萍   Liping Xu  
Aligner/CN9405   正式工   9/16/2007   Operation   Production 109298   2399   朱利  
Zhu Li   Aligner/CN9405   正式工   9/16/2007   Operation   Production 109148   2562
  王松   Wang Song   Aligner/CN9405   正式工   12/16/2007   Operation   Production
110469   2567   陈双喜   Chen Shuangxi   Aligner/CN9405   正式工   12/16/2007  
Operation   Production 110762   2617   董中文   Dong Zhongwen   Aligner/CN9405  
正式工   12/16/2007   Operation   Production 110677   2707   嵇梅   Ji Mei  
Aligner/CN9405   正式工   4/16/2008   Operation   Production 111461   2993   贾亚娟  
Jia Yajuan   Aligner/CN9405   正式工   2/16/2011   Operation   Production 108800  
572   徐美丽   Meili Xu   Aligner/CN9405   正式工   11/28/2002   Operation  
Production 109073   LW1627   季涛涛   Ji Taotao   Aligner/CN9405   临时工   2/20/2006
  Operation   Production 109626   LW2419   孟兰   Meng Lan   Aligner/CN9405   临时工
  11/28/2006   Operation   Production 111649   LW3477   戚兴杰   Qi Xingjie  
Aligner/CN9405   临时工   6/11/2007   Operation   Production 108300   1390   王林祥  
Linxiang Wang   Aligner/CN9405   正式工   7/26/2005   Operation   Production 108465
  1587   胡波   Hu Bo   Aligner/CN9405   正式工   3/26/2006   Operation   Production
108486   1616   朱晓青   Zhu Xiaoqing   Aligner/CN9405   正式工   3/26/2006  
Operation   Production 108532   1661   谭更生   Tan Gengsheng   Aligner/CN9405  
正式工   5/26/2006   Operation   Production 108636   1772   付延梅   Yanmei Fu  
Aligner/CN9405   正式工   7/26/2006   Operation   Production 108664   1803   张稳  
Wen Zhang   Aligner/CN9405   正式工   7/26/2006   Operation   Production 104216  
2001   李劲松   Li Jingsong   Aligner/CN9405   正式工   5/1/2007   Operation  
Production 103190   2185   许增取   Xu Zengqu   Aligner/CN9405   正式工   7/1/2007  
Operation   Production 110608   2187   薛红娣   Xue Hongdi   Aligner/CN9405   正式工  
7/1/2007   Operation   Production 103453   2199   陈巧云   Chen Qiaoyun  
Aligner/CN9405   正式工   7/1/2007   Operation   Production 109114   2313   隆丽梅  
Long Limei   Aligner/CN9405   正式工   8/16/2007   Operation   Production 109125  
2314   毕成文   Bi Chengwen   Aligner/CN9405   正式工   8/16/2007   Operation  
Production 109256   2335   刘曲文   Liu Quwen   Aligner/CN9405   正式工   8/16/2007  
Operation   Production 109251   2396   封凯   Feng Kai   Aligner/CN9405   正式工  
9/16/2007   Operation   Production 109267   2563   黄华   Huang Hua  
Aligner/CN9405   正式工   12/16/2007   Operation   Production 109556   2564   刘改云  
Liu Gaiyun   Aligner/CN9405   正式工   12/16/2007   Operation   Production 108809  
605   姜涛   Tao Jiang   Aligner/CN9405   正式工   1/20/2003   Operation   Production
111183   LW3142   唐素菊   Tang Suju   Aligner/CN9405   临时工   4/29/2007   Operation
  Production 111998   LW3737   孙永庆   Sun Yongqing   Aligner/CN9405   临时工  
7/26/2007   Operation   Production 113162   LW4316   袁霞   Yuan Xia  
Aligner/CN9405   临时工   11/26/2007   Operation   Production 117949   3037   严华  
Alexia Yan   Assistant - Planning/CN9547   正式工   8/16/2011   Operation  
Production 108364   1443   刘伟   Wei Liu   Clerk - Warehouse/CN9426   正式工  
7/26/2005   Operation   Production 108497   1626   王彦   Wang Yan   Clerk -
Warehouse/CN9426   正式工   4/24/2006   Operation   Production 111204   2580   曹军霞
  Cao Junxia   Clerk/CN9036   正式工   12/16/2007   Operation   Production 111593  
2586   王娟   Wang Juan   Clerk/CN9036   正式工   12/16/2007   Operation   Production
103950   2692   顾庆   Gu Qing   Clerk/CN9036   正式工   3/20/2008   Operation  
Production 114488   2817   童雪峰   Tong Xuefeng   Engineer - Equip Maint/CN9351  
正式工   8/18/2008   Operation   Production

 

Page 4 of 14



--------------------------------------------------------------------------------

PS ID

 

Eml.No

 

C-Name

 

E-Name

 

Position

 

Eml.Type

 

Hiring

 

Division

 

department

105089   1966   郁波   Yu Bo   Engineer - Mechanical/CN9116   正式工   5/1/2007  
Operation   Production 113984   2713   卞娟娣   Susan Bian   Engineer -
Process/CN9130   正式工   5/9/2008   Operation   Production 108778   385   陈国莉  
Alice Chen   Engineer - Process/CN9130   正式工   5/27/2002   Operation  
Production 109060   2305   吴小静   Wu Xiaojing   Handler - Materials/CN9118   正式工
  8/16/2007   Operation   Production 111028   2448   银香琼   Yin Xiangqiong  
Handler - Materials/CN9118   正式工   9/16/2007   Operation   Production 108441  
1562   凌双军   Shuangjun Ling   Handler - Materials/CN9118   正式工   12/26/2005  
Operation   Production 110020   2425   刘宪朋   Liu Xianpeng   Handler -
Materials/CN9118   正式工   9/16/2007   Operation   Production 110621   2931   李兆寒
  Li Zhaohan   Handler - Materials/CN9118   正式工   3/16/2010   Operation  
Production 108791   484   俞爱明   Aiming Yu   Inspector II - Production/CN9555  
正式工   8/19/2002   Operation   Production 101924   2229   杨冬   Winter Yang  
Manager I, Production Line/CN9248   正式工   7/1/2007   Operation   Production
114170   2733   徐帆   Fans Xu   Manager I, Production Line/CN9248   正式工  
6/28/2008   Operation   Production 108785   433   徐莺   Alice Xu   Manager,
Plating Operations/CN9435   正式工   7/1/2002   Operation   Production 108751  
1891   孙士平   Stone Sun   Manager, Production/CN9108   正式工   9/26/2006  
Operation   Production 114832   2833   魏艳玲   Jane Wei   Manager,Production
Training/CN9477   正式工   9/16/2008   Operation   Production 108539   1668   王建珍  
Wang Jianzhen   Operator/CN9415   正式工   5/26/2006   Operation   Production
108632   1767   隆海燕   Haiyan Long   Operator/CN9415   正式工   7/26/2006  
Operation   Production 103311   2179   申丽   Shen Li   Operator/CN9415   正式工  
7/1/2007   Operation   Production 103365   2208   薛红君   Xue Hongjun  
Operator/CN9415   正式工   7/1/2007   Operation   Production 109012   2299   濮蓉斌  
Fu Rongbin   Operator/CN9415   正式工   8/16/2007   Operation   Production 109135  
2318   黄菊玲   Huang Juling   Operator/CN9415   正式工   8/16/2007   Operation  
Production 109145   2319   张达财   Zhang Dacai   Operator/CN9415   正式工   8/16/2007
  Operation   Production 108706   2366   钱芳   Qian Fang   Operator/CN9415   正式工
  9/16/2007   Operation   Production 109306   2401   周功浪   Zhou Gonglang  
Operator/CN9415   正式工   9/16/2007   Operation   Production 109417   2409   刘振越  
Liu Zhenyue   Operator/CN9415   正式工   9/16/2007   Operation   Production 111121
  2572   梁步林   Liang Bulin   Operator/CN9415   正式工   12/16/2007   Operation  
Production 111135   2577   李小凤   Li Xiaofeng   Operator/CN9415   正式工  
12/16/2007   Operation   Production 112051   2588   郭涛   Guo Tao  
Operator/CN9415   正式工   12/16/2007   Operation   Production 111966   2589   张立娟
  Zhang Lijuan   Operator/CN9415   正式工   12/16/2007   Operation   Production
111184   2752   谭海华   Tan Haihua   Operator/CN9415   正式工   8/16/2008   Operation
  Production 112170   2778   李小珍   Li Xiaozhen   Operator/CN9415   正式工  
8/16/2008   Operation   Production 113799   3005   薛丽   Xue Li   Operator/CN9415
  正式工   2/16/2011   Operation   Production 111644   3071   魏超峰   Wei Chaofeng  
Operator/CN9415   正式工   8/16/2011   Operation   Production 111851   3072   周业胜  
Zhou Yesheng   Operator/CN9415   正式工   8/16/2011   Operation   Production 112160
  3075   鹿得会   Lu Dehui   Operator/CN9415   正式工   8/16/2011   Operation  
Production 113403   3083   陈学勇   Chen Xueyong   Operator/CN9415   正式工  
8/16/2011   Operation   Production 113684   3088   朱国华   Zhu Guohua  
Operator/CN9415   正式工   8/16/2011   Operation   Production 114047   3090   夏冰  
Xia Bing   Operator/CN9415   正式工   8/16/2011   Operation   Production 114050  
3091   卜启良   Pu Qiliang   Operator/CN9415   正式工   8/16/2011   Operation  
Production 114479   3092   汪文进   Wang Wenjin   Operator/CN9415   正式工   8/16/2011
  Operation   Production 114600   3093   申琳   Shen Lin   Operator/CN9415   正式工  
8/16/2011   Operation   Production 115866   3097   张闯   Zhang Chuang  
Operator/CN9415   正式工   8/16/2011   Operation   Production 115870   3098   陈伟  
Chen Wei   Operator/CN9415   正式工   8/16/2011   Operation   Production 115894  
3099   蒋玉付   Jiang Yufu   Operator/CN9415   正式工   8/16/2011   Operation  
Production 115899   3100   邱京京   Qiu Jingjing   Operator/CN9415   正式工  
8/16/2011   Operation   Production 115915   3101   单成磊   Shan Chenglei  
Operator/CN9415   正式工   8/16/2011   Operation   Production 115919   3102   陶金亮  
Tao Jinliang   Operator/CN9415   正式工   8/16/2011   Operation   Production 115924
  3103   刘伟江   Liu Weijiang   Operator/CN9415   正式工   8/16/2011   Operation  
Production 115925   3104   侯勇   Hou Yong   Operator/CN9415   正式工   8/16/2011  
Operation   Production 115927   3105   司苏云   Si Suyun   Operator/CN9415   正式工  
8/16/2011   Operation   Production 116035   3106   潘龙俊   Pan Longjun  
Operator/CN9415   正式工   8/16/2011   Operation   Production 116040   3107   乔德洲  
Qiao Dezhou   Operator/CN9415   正式工   8/16/2011   Operation   Production 116049
  3108   郭莉   Guo Li   Operator/CN9415   正式工   8/16/2011   Operation  
Production 116055   3109   夏文齐   Xia Wenqi   Operator/CN9415   正式工   8/16/2011  
Operation   Production 114054   BX0012   许耀斌   Xu Yaobin   Operator/CN9415   临时工
  6/9/2008   Operation   Production 114630   BX0192   刘亚茹   Liu Yaru  
Operator/CN9415   临时工   8/27/2008   Operation   Production 115913   BX0314   谢中文
  Xie Zhongwen   Operator/CN9415   临时工   3/3/2010   Operation   Production
115917   BX0318   蒋晓欢   Jiang Xiaohuan   Operator/CN9415   临时工   3/3/2010  
Operation   Production 116193   BX0336   宋自民   Song Zimin   Operator/CN9415  
临时工   5/5/2010   Operation   Production 116329   BX0360   杜其友   Du Qiyou  
Operator/CN9415   临时工   6/4/2010   Operation   Production 116397   BX0412   冯红娟
  Feng Hongjuan   Operator/CN9415   临时工   6/9/2010   Operation   Production
116398   BX0413   李夏青   Li Xiaqing   Operator/CN9415   临时工   6/9/2010  
Operation   Production 116471   BX0423   梁梦秋   Liang Mengqiu   Operator/CN9415  
临时工   6/17/2010   Operation   Production 116472   BX0424   王祥云   Wang Xiangyun  
Operator/CN9415   临时工   6/17/2010   Operation   Production 116478   BX0430   王清红
  Wang Qinghong   Operator/CN9415   临时工   6/17/2010   Operation   Production
116497   BX0449   王宝印   Wang Baoyin   Operator/CN9415   临时工   6/17/2010  
Operation   Production 116504   BX0456   陈玲   Chen Ling   Operator/CN9415   临时工
  6/17/2010   Operation   Production 116506   BX0458   谢平   Xie Ping  
Operator/CN9415   临时工   6/17/2010   Operation   Production 116535   BX0476   耿亚威
  Geng Yawei   Operator/CN9415   临时工   6/21/2010   Operation   Production 116537
  BX0478   吕成雪   Lv Chengxue   Operator/CN9415   临时工   6/21/2010   Operation  
Production 116544   BX0486   冯寿猛   Feng Shoumeng   Operator/CN9415   临时工  
6/21/2010   Operation   Production 116548   BX0497   亢新锋   Kang Xinfeng  
Operator/CN9415   临时工   6/21/2010   Operation   Production 116728   BX0520   马建洲
  Ma Jianzhou   Operator/CN9415   临时工   8/24/2010   Operation   Production
116764   BX0551   李会   Li Hui   Operator/CN9415   临时工   8/31/2010   Operation  
Production 116829   BX0582   程勋胜   Cheng Xunsheng   Operator/CN9415   临时工  
9/9/2010   Operation   Production 116884   BX0616   唐恩辉   Tang Enhui  
Operator/CN9415   临时工   9/14/2010   Operation   Production 116974   BX0646   张磊
  Zhang Lei   Operator/CN9415   临时工   9/21/2010   Operation   Production 116975
  BX0647   杜跃坤   Du Yuekun   Operator/CN9415   临时工   9/21/2010   Operation  
Production

 

Page 5 of 14



--------------------------------------------------------------------------------

PS ID

 

Eml.No

 

C-Name

 

E-Name

 

Position

 

Eml.Type

 

Hiring

 

Division

 

department

116980   BX0652   高宁宁   Gao Ningning   Operator/CN9415   临时工   9/21/2010  
Operation   Production 117001   BX0666   彭国仓   Peng Guocang   Operator/CN9415  
临时工   9/26/2010   Operation   Production 117006   BX0671   张雪瑞   Zhang Xuerui  
Operator/CN9415   临时工   9/26/2010   Operation   Production 117178   BX0697   崔清华
  Cui Qinghua   Operator/CN9415   临时工   11/16/2010   Operation   Production
117184   BX0703   王瑜   Wang Yu   Operator/CN9415   临时工   11/16/2010   Operation
  Production 117197   BX0716   李金兰   Li Jinlan   Operator/CN9415   临时工  
11/16/2010   Operation   Production 117221   BX0731   王矿野   Wang Kuangye  
Operator/CN9415   临时工   11/18/2010   Operation   Production 117222   BX0732  
崔庆然   Cui Qingran   Operator/CN9415   临时工   11/18/2010   Operation   Production
117227   BX0737   姚雪莲   Yao Xuelian   Operator/CN9415   临时工   11/18/2010  
Operation   Production 117236   BX0746   段明丽   Duan Mingli   Operator/CN9415  
临时工   11/18/2010   Operation   Production 117246   BX0756   周言言   Zhou Yanyan  
Operator/CN9415   临时工   11/18/2010   Operation   Production 117252   BX0762  
王来娟   Wang Laijuan   Operator/CN9415   临时工   11/18/2010   Operation   Production
117260   BX0765   徐美青   Xu Meiqing   Operator/CN9415   临时工   11/25/2010  
Operation   Production 117269   BX0769   胡德平   Hu Deping   Operator/CN9415   临时工
  11/25/2010   Operation   Production 117278   BX0771   王君梅   Wang Junmei  
Operator/CN9415   临时工   11/25/2010   Operation   Production 117343   BX0772  
史达司   Shi Dasi   Operator/CN9415   临时工   12/7/2010   Operation   Production
117348   BX0776   王杰杰   Wang Jiejie   Operator/CN9415   临时工   12/7/2010  
Operation   Production 117350   BX0778   景小飞   Jing Xiaofei   Operator/CN9415  
临时工   12/7/2010   Operation   Production 117489   BX0832   朱跃能   Zhu Yueneng  
Operator/CN9415   临时工   1/25/2011   Operation   Production 117497   BX0840   冯波
  Feng Bo   Operator/CN9415   临时工   1/25/2011   Operation   Production 117583  
BX0868   张婷   Zhang Ting   Operator/CN9415   临时工   2/21/2011   Operation  
Production 117600   BX0883   羊天文   Yang Tianwen   Operator/CN9415   临时工  
2/23/2011   Operation   Production 117627   BX0910   李媛媛   Li Yuanyuan  
Operator/CN9415   临时工   2/23/2011   Operation   Production 117628   BX0911   胡海瑞
  Hu Hairui   Operator/CN9415   临时工   2/23/2011   Operation   Production 117632
  BX0915   包瑞霞   Bao Ruixia   Operator/CN9415   临时工   2/23/2011   Operation  
Production 117640   BX0920   王萍   Wang Ping   Operator/CN9415   临时工   3/1/2011  
Operation   Production 117645   BX0923   徐雪伟   Xu Xuewei   Operator/CN9415   临时工
  3/1/2011   Operation   Production 117649   BX0928   刘增轩   Liu Zengxuan  
Operator/CN9415   临时工   3/1/2011   Operation   Production 117651   BX0930   伏祥彩
  Fu Xiangcai   Operator/CN9415   临时工   3/1/2011   Operation   Production 117663
  BX0940   陈龙   Chen Long   Operator/CN9415   临时工   3/1/2011   Operation  
Production 117813   BX0977   陈欣   Chen Xin   Operator/CN9415   临时工   3/16/2011  
Operation   Production 117835   BX0993   苗金   Miao Jin   Operator/CN9415   临时工  
3/22/2011   Operation   Production 118167   BX1045   陈忆   Chen Yi  
Operator/CN9415   临时工   6/8/2011   Operation   Production 110440   LW2575   胡延方
  Hu Yanfang   Operator/CN9415   临时工   3/5/2007   Operation   Production 111278
  LW3238   石红   Shi Hong   Operator/CN9415   临时工   5/9/2007   Operation  
Production 111726   LW3521   李连峰   Li Lianfeng   Operator/CN9415   临时工  
6/26/2007   Operation   Production 111847   LW3593   曹忠国   Cao Zhongguo  
Operator/CN9415   临时工   7/9/2007   Operation   Production 111856   LW3602   郑彩金
  Zheng Caijin   Operator/CN9415   临时工   7/9/2007   Operation   Production
111866   LW3612   李玉爱   Li Yuai   Operator/CN9415   临时工   7/9/2007   Operation  
Production 111937   LW3653   粟诗爱   Su Shiai   Operator/CN9415   临时工   7/17/2007
  Operation   Production 111939   LW3655   叶含娟   Ye Hanjuan   Operator/CN9415  
临时工   7/17/2007   Operation   Production 112096   LW3791   许东南   Xu Dongnan  
Operator/CN9415   临时工   7/30/2007   Operation   Production 112646   LW3998   郭红霞
  Guo Hongxia   Operator/CN9415   临时工   10/22/2007   Operation   Production
112661   LW4013   冷湘连   Leng Xianglian   Operator/CN9415   临时工   10/22/2007  
Operation   Production 112844   LW4119   邢勤波   Xing Qinbo   Operator/CN9415  
临时工   11/5/2007   Operation   Production 112980   LW4198   李振亮   Li Zhenliang  
Operator/CN9415   临时工   11/12/2007   Operation   Production 112991   LW4209  
王书霞   Wang Shuxia   Operator/CN9415   临时工   11/12/2007   Operation   Production
113176   LW4330   许昌桂   Xu Changgui   Operator/CN9415   临时工   11/26/2007  
Operation   Production 113643   LW4527   史经荣   Shi Jingrong   Operator/CN9415  
临时工   3/7/2008   Operation   Production 113779   LW4632   刘超吉   Liu Chaoji  
Operator/CN9415   临时工   4/3/2008   Operation   Production 113786   LW4639   薄顶伟
  Bao Dingwei   Operator/CN9415   临时工   4/3/2008   Operation   Production 114027
  LW4796   臧光文   Zang Guangwen   Operator/CN9415   临时工   6/9/2008   Operation  
Production 115921   LW4867   陈瑞常   Chen Ruichang   Operator/CN9415   临时工  
3/3/2010   Operation   Production 116264   LW4929   陈宥元   Chen Youyuan  
Operator/CN9415   临时工   5/25/2010   Operation   Production 116322   LW4940   李永振
  Li Yongzhen   Operator/CN9415   临时工   6/4/2010   Operation   Production 116421
  LW4968   周东枚   Zhou Dongmei   Operator/CN9415   临时工   6/9/2010   Operation  
Production 116458   LW5005   汪成应   Wang Chengying   Operator/CN9415   临时工  
6/10/2010   Operation   Production 116578   LW5014   刘海健   Liu Haijian  
Operator/CN9415   临时工   6/25/2010   Operation   Production 116581   LW5017   朱青青
  Zhu Qingqing   Operator/CN9415   临时工   6/25/2010   Operation   Production
116583   LW5019   张良   Zhang Liang   Operator/CN9415   临时工   6/25/2010  
Operation   Production 116592   LW5024   曹前辉   Cao Qianhui   Operator/CN9415  
临时工   6/29/2010   Operation   Production 116703   LW5056   张纪贤   Zhang Jixian  
Operator/CN9415   临时工   8/20/2010   Operation   Production 116855   LW5094   张弘
  Zhang Hong   Operator/CN9415   临时工   9/14/2010   Operation   Production 116876
  LW5108   毛娣   Mao Di   Operator/CN9415   临时工   9/14/2010   Operation  
Production 116937   LW5149   尚兵   Shang Bing   Operator/CN9415   临时工   9/19/2010
  Operation   Production 116939   LW5151   章立魄   Zhang Lipo   Operator/CN9415  
临时工   9/19/2010   Operation   Production 116947   LW5158   魏雷雷   Wei Leilei  
Operator/CN9415   临时工   9/19/2010   Operation   Production 117094   LW5174   代慧琳
  Dai Huilin   Operator/CN9415   临时工   11/4/2010   Operation   Production 117095
  LW5175   尚莺歌   Shang Yingge   Operator/CN9415   临时工   11/4/2010   Operation  
Production 117098   LW5178   韩蕊芳   Han Ruifang   Operator/CN9415   临时工  
11/4/2010   Operation   Production 117106   LW5185   张涛   Zhang Tao  
Operator/CN9415   临时工   11/4/2010   Operation   Production 117109   LW5188   王伟
  Wang Wei   Operator/CN9415   临时工   11/4/2010   Operation   Production 117112  
LW5191   肖洋   Xiao Yang   Operator/CN9415   临时工   11/4/2010   Operation  
Production 117113   LW5192   沈海青   Shen Haiqing   Operator/CN9415   临时工  
11/4/2010   Operation   Production 117124   LW5199   夏爱春   Xia Aichun  
Operator/CN9415   临时工   11/9/2010   Operation   Production 117131   LW5206   赵倩
  Zhao Qian   Operator/CN9415   临时工   11/9/2010   Operation   Production 117132
  LW5207   邓云川   Deng Yunchuan   Operator/CN9415   临时工   11/9/2010   Operation  
Production

 

Page 6 of 14



--------------------------------------------------------------------------------

PS ID

 

Eml.No

 

C-Name

 

E-Name

 

Position

 

Eml.Type

 

Hiring

 

Division

 

department

117141   LW5216   李阳端   Li Yangduan   Operator/CN9415   临时工   11/9/2010  
Operation   Production 117143   LW5218   孙士锋   Sun Shifeng   Operator/CN9415  
临时工   11/9/2010   Operation   Production 117145   LW5220   沈路生   Shen Lusheng  
Operator/CN9415   临时工   11/9/2010   Operation   Production 117279   LW5236   周会霞
  Zhou Huixia   Operator/CN9415   临时工   11/25/2010   Operation   Production
117280   LW5237   邢宝强   Xing Baoqiang   Operator/CN9415   临时工   11/25/2010  
Operation   Production 117284   LW5241   赵腊梅   Zhao Lamei   Operator/CN9415  
临时工   11/25/2010   Operation   Production 117291   LW5248   张苏艳   Zhang Suyan  
Operator/CN9415   临时工   11/25/2010   Operation   Production 117296   LW5253  
葛正中   Ge Zhengzhong   Operator/CN9415   临时工   11/25/2010   Operation  
Production 117304   LW5265   王吉朝   Wang Jichao   Operator/CN9415   临时工  
11/30/2010   Operation   Production 117312   LW5272   张学松   Zhang Xuesong  
Operator/CN9415   临时工   11/30/2010   Operation   Production 117369   LW5293   张书
  Zhang Shu   Operator/CN9415   临时工   12/7/2010   Operation   Production 117696
  LW5310   胡春   Hu Chun   Operator/CN9415   临时工   3/8/2011   Operation  
Production 117704   LW5318   葛齐齐   Ge Qiqi   Operator/CN9415   临时工   3/8/2011  
Operation   Production 117705   LW5319   郭振   Guo Zhen   Operator/CN9415   临时工  
3/8/2011   Operation   Production 117711   LW5325   王振   Wang Zhen  
Operator/CN9415   临时工   3/8/2011   Operation   Production 117720   LW5335   李凯  
Li Kai   Operator/CN9415   临时工   3/8/2011   Operation   Production 117722  
LW5338   贺丰萍   He Fengping   Operator/CN9415   临时工   3/8/2011   Operation  
Production 117723   LW5339   张艳敏   Zhang Yanmin   Operator/CN9415   临时工  
3/8/2011   Operation   Production 117729   LW5341   薛秋平   Xue Qiuping  
Operator/CN9415   临时工   3/10/2011   Operation   Production 117731   LW5343   葛亮亮
  Ge Liangliang   Operator/CN9415   临时工   3/10/2011   Operation   Production
117744   LW5356   邱静   Qiu Jing   Operator/CN9415   临时工   3/10/2011   Operation
  Production 117745   LW5357   卢洪丽   Lu Hongli   Operator/CN9415   临时工  
3/10/2011   Operation   Production 117754   LW5366   仲春燕   Zhong Chunyan  
Operator/CN9415   临时工   3/10/2011   Operation   Production 118006   LW5419   梅争光
  Mei Zhengguang   Operator/CN9415   临时工   5/17/2011   Operation   Production
118009   LW5421   王学银   Wang Xueyin   Operator/CN9415   临时工   5/17/2011  
Operation   Production 118017   LW5429   李腾腾   Li Tengteng   Operator/CN9415  
临时工   5/17/2011   Operation   Production 118019   LW5431   李楼楼   Li Loulou  
Operator/CN9415   临时工   5/17/2011   Operation   Production 118062   LW5442   周青
  Zhou Qing   Operator/CN9415   临时工   5/20/2011   Operation   Production 118244
  LW5466   王本涛   Wang Bentao   Operator/CN9415   临时工   6/21/2011   Operation  
Production 118661   LW5742   贺建雄   He Jianxiong   Operator/CN9415   临时工  
3/27/2012   Operation   Production 118662   LW5743   李永祥   Li Yongxiang  
Operator/CN9415   临时工   3/27/2012   Operation   Production 116214   SN0247   崔邦美
  Cui Bangmei   Operator/CN9415   临时工   5/11/2010   Operation   Production
116265   SN0261   郑京娟   Zheng Jingjuan   Operator/CN9415   临时工   5/25/2010  
Operation   Production 116273   SN0264   杨海军   Yang Haijun   Operator/CN9415  
临时工   5/25/2010   Operation   Production 108427   1548   方芳   Fang Fang  
Operator/CN9415   正式工   12/26/2005   Operation   Production 102927   1985   王刚  
Wang Gang   Operator/CN9415   正式工   5/1/2007   Operation   Production 108950  
2373   李翠兰   Cuilan Li   Operator/CN9415   正式工   9/16/2007   Operation  
Production 110345   2429   张乔林   Zhang Qiaolin   Operator/CN9415   正式工  
9/16/2007   Operation   Production 110766   2618   穆新华   Mu Xinhua  
Operator/CN9415   正式工   12/16/2007   Operation   Production 110833   2623   柳大雷
  Liu Dalei   Operator/CN9415   正式工   12/16/2007   Operation   Production 113029
  2998   孔垂谚   Kong Chuiyan   Operator/CN9415   正式工   2/16/2011   Operation  
Production 116163   BX0325   苏艳杰   Su Yanjie   Operator/CN9415   临时工   4/27/2010
  Operation   Production 116334   BX0365   顾海浩   Gu Haihao   Operator/CN9415  
临时工   6/4/2010   Operation   Production 116464   BX0416   杨建   Yang Jiang  
Operator/CN9415   临时工   6/17/2010   Operation   Production 116540   BX0481   孟仕伟
  Meng Shiwei   Operator/CN9415   临时工   6/21/2010   Operation   Production
116737   BX0529   姜顺   Jiang Shun   Operator/CN9415   临时工   8/24/2010  
Operation   Production 116745   BX0537   焦春燕   Jiao Chunyan   Operator/CN9415  
临时工   8/24/2010   Operation   Production 116761   BX0549   朱双   Zhu Shuang  
Operator/CN9415   临时工   8/31/2010   Operation   Production 116763   BX0550   燕涛涛
  Yan Taotao   Operator/CN9415   临时工   8/31/2010   Operation   Production 116768
  BX0555   刘林   Liu Lin   Operator/CN9415   临时工   8/31/2010   Operation  
Production 116780   BX0567   周小玲   Zhou Xiaoling   Operator/CN9415   临时工  
8/31/2010   Operation   Production 116830   BX0583   粟保平   Su Baoping  
Operator/CN9415   临时工   9/9/2010   Operation   Production 117251   BX0761   张道顶
  Zhang Daoding   Operator/CN9415   临时工   11/18/2010   Operation   Production
117486   BX0829   王笑笑   Wang Xiaoxiao   Operator/CN9415   临时工   1/25/2011  
Operation   Production 117492   BX0835   周建康   Zhou Jiankang   Operator/CN9415  
临时工   1/25/2011   Operation   Production 117575   BX0861   杜红霞   Du Hongxia  
Operator/CN9415   临时工   2/21/2011   Operation   Production 117612   BX0895   郝玉亭
  Hao Yuting   Operator/CN9415   临时工   2/23/2011   Operation   Production 117613
  BX0896   封帆   Feng Fan   Operator/CN9415   临时工   2/23/2011   Operation  
Production 117662   BX0939   赵红英   Zhao Hongying   Operator/CN9415   临时工  
3/1/2011   Operation   Production 117669   BX0946   陆巧珍   Lu Qiaozhen  
Operator/CN9415   临时工   3/1/2011   Operation   Production 111815   BX0968   徐法  
Xu Fa   Operator/CN9415   临时工   3/15/2011   Operation   Production 113459  
LW4362   陆文启   Lu Wenqi   Operator/CN9415   临时工   2/1/2008   Operation  
Production 113554   LW4453   郑逸云   Zheng Yiyun   Operator/CN9415   临时工  
3/3/2008   Operation   Production 116453   LW5000   郭方方   Guo Fangfang  
Operator/CN9415   临时工   6/10/2010   Operation   Production 117283   LW5240   潘坤
  Pan Kun   Operator/CN9415   临时工   11/25/2010   Operation   Production 117759  
LW5371   邢素梅   Xing Sumei   Operator/CN9415   临时工   3/10/2011   Operation  
Production 117761   LW5373   董金兰   Dong Jinlan   Operator/CN9415   临时工  
3/10/2011   Operation   Production 118671   LW5745   张育成   Zhang Yucheng  
Operator/CN9415   临时工   4/10/2012   Operation   Production 118672   LW5746   周立廷
  Zhou Liting   Operator/CN9415   临时工   4/10/2012   Operation   Production
118674   LW5748   胥银   Xu Yin   Operator/CN9415   临时工   4/10/2012   Operation  
Production 118675   LW5749   张佳   Zhang Jia   Operator/CN9415   临时工   4/10/2012
  Operation   Production 118676   LW5750   孙建洋   Sun Jianyang   Operator/CN9415
  临时工   4/10/2012   Operation   Production 118677   LW5751   胡永金   Hu Yongjin  
Operator/CN9415   临时工   4/10/2012   Operation   Production 118678   LW5752   姜明永
  Jiang Mingyong   Operator/CN9415   临时工   4/10/2012   Operation   Production
114464   SN0079   胡炜   Hu Wei   Operator/CN9415   临时工   8/6/2008   Operation  
Production 114473   SN0088   许成亮   Xu Chengliang   Operator/CN9415   临时工  
8/6/2008   Operation   Production 108282   137   殷蕾   Lei Yin   Operator/CN9415
  正式工   11/22/2000   Operation   Production

 

Page 7 of 14



--------------------------------------------------------------------------------

PS ID

 

Eml.No

 

C-Name

 

E-Name

 

Position

 

Eml.Type

 

Hiring

 

Division

 

department

108522   1652   陈芳   Chen Fang   Operator/CN9415   正式工   5/26/2006   Operation  
Production 108709   2264   胡继香   Hu Jixiang   Operator/CN9415   正式工   8/16/2007
  Operation   Production 109354   2404   李芹   Li Qin   Operator/CN9415   正式工  
9/16/2007   Operation   Production 109528   2415   吴辉   Wu Hui   Operator/CN9415
  正式工   9/16/2007   Operation   Production 110623   2614   唐峰   Tang Feng  
Operator/CN9415   正式工   12/16/2007   Operation   Production 110841   2624   胡双梅
  Hu Shuangmei   Operator/CN9415   正式工   12/16/2007   Operation   Production
110712   2930   付自朝   Fu Zichao   Operator/CN9415   正式工   3/16/2010   Operation
  Production 111930   3002   曹祖顺   Cao Zushun   Operator/CN9415   正式工  
2/16/2011   Operation   Production 109047   3006   朱晓环   Zhu Xiaohuan  
Operator/CN9415   正式工   2/16/2011   Operation   Production 113591   3012   史桃利  
Shi Taoli   Operator/CN9415   正式工   2/16/2011   Operation   Production 114761  
3096   靳朋朋   Jin Pengpeng   Operator/CN9415   正式工   8/16/2011   Operation  
Production 114176   BX0067   周晓兰   Zhou Xiaolan   Operator/CN9415   临时工  
7/1/2008   Operation   Production 114577   BX0156   游景霞   You Jingxia  
Operator/CN9415   临时工   8/25/2008   Operation   Production 114675   BX0222   曾春花
  Zeng Chunhua   Operator/CN9415   临时工   9/1/2008   Operation   Production
114738   BX0266   杨偏偏   Yang Pianpian   Operator/CN9415   临时工   9/4/2008  
Operation   Production 116348   BX0379   孙进营   Sun Jinying   Operator/CN9415  
临时工   6/4/2010   Operation   Production 118158   BX1036   路以峰   Lu Yifeng  
Operator/CN9415   临时工   6/8/2011   Operation   Production 110588   LW2706   李静  
Li Jing   Operator/CN9415   临时工   3/14/2007   Operation   Production 111029  
LW3035   李冬梅   Li Dongmei   Operator/CN9415   临时工   4/24/2007   Operation  
Production 111036   LW3042   张娜   Zhang Na   Operator/CN9415   临时工   4/24/2007  
Operation   Production 111285   LW3245   武婷   Wu Ting   Operator/CN9415   临时工  
5/9/2007   Operation   Production 111768   LW3555   许大维   Xu Dawei  
Operator/CN9415   临时工   7/2/2007   Operation   Production 111913   LW3629   李林林
  Li Linlin   Operator/CN9415   临时工   7/17/2007   Operation   Production 112099
  LW3794   张俊男   Zhang Junnan   Operator/CN9415   临时工   7/30/2007   Operation  
Production 112674   LW4026   张志   Zhang Zhi   Operator/CN9415   临时工   10/22/2007
  Operation   Production 114603   LW4842   管宇   Guan Yu   Operator/CN9415   临时工
  8/27/2008   Operation   Production 116243   LW4917   王波   Wang Bo  
Operator/CN9415   临时工   5/18/2010   Operation   Production 116403   LW4951   陈杨斌
  Chen Yangbin   Operator/CN9415   临时工   6/9/2010   Operation   Production
116411   LW4958   惠培培   Hui Peipei   Operator/CN9415   临时工   6/9/2010  
Operation   Production 116415   LW4962   杨小峰   Yang Xiaofeng   Operator/CN9415  
临时工   6/9/2010   Operation   Production 116419   LW4966   王梦杰   Wang Mengjie  
Operator/CN9415   临时工   6/9/2010   Operation   Production 117294   LW5251   赵飞  
Zhao Fei   Operator/CN9415   临时工   11/25/2010   Operation   Production 117365  
LW5289   管鹏鹏   Guan Pengpeng   Operator/CN9415   临时工   12/7/2010   Operation  
Production 114462   SN0077   朱小娟   Zhu Xiaojuan   Operator/CN9415   临时工  
8/6/2008   Operation   Production 110906   2551   吴海涛   Wu Haitao  
Operator/CN9415   正式工   12/16/2007   Operation   Production 109485   2600   权红  
Quan Hong   Operator/CN9415   正式工   12/16/2007   Operation   Production 112975  
3080   杜新峰   Du Xinfeng   Operator/CN9415   正式工   8/16/2011   Operation  
Production 114053   BX0011   孔令奇   Kong Lingqi   Operator/CN9415   临时工  
6/9/2008   Operation   Production 116170   BX0330   谢道保   Xie Daobao  
Operator/CN9415   临时工   4/27/2010   Operation   Production 113664   LW4548   王小斌
  Wang Xiaobin   Operator/CN9415   临时工   3/7/2008   Operation   Production
113873   LW4721   项东   Xiang Dong   Operator/CN9415   临时工   4/9/2008   Operation
  Production 117292   LW5249   田仁美   Tian Renmei   Operator/CN9415   临时工  
11/25/2010   Operation   Production 108269   1357   邹丽娜   Lina Zou  
Operator/CN9415   正式工   7/26/2005   Operation   Production 108594   1729   宋朝龙  
Chaolong Song   Operator/CN9415   正式工   7/26/2006   Operation   Production
108602   1737   龚莉莉   Lili Gong   Operator/CN9415   正式工   7/26/2006   Operation
  Production 108766   223   魏莉琴   Weilisa Wei   Operator/CN9415   正式工  
9/18/2001   Operation   Production 109089   2307   邱德银   Qiu Deyin  
Operator/CN9415   正式工   8/16/2007   Operation   Production 109123   2387   杨世波  
Yang Shibo   Operator/CN9415   正式工   9/16/2007   Operation   Production 109360  
2405   徐兰梅   Xu Lanmei   Operator/CN9415   正式工   9/16/2007   Operation  
Production 112185   2656   王蓓   Wang Bei   Operator/CN9415   正式工   12/16/2007  
Operation   Production 108795   528   吴美玲   Meiling Wu   Operator/CN9415   正式工  
9/23/2002   Operation   Production 116828   BX0581   季雪峰   Ji Xuefeng  
Operator/CN9415   临时工   9/9/2010   Operation   Production 113042   LW4254   许明芳
  Xu Mingfang   Operator/CN9415   临时工   11/19/2007   Operation   Production
116417   LW4964   周长宝   Zhou Changbao   Operator/CN9415   临时工   6/9/2010  
Operation   Production 116952   LW5162   王银莲   Wang Yinlian   Operator/CN9415  
临时工   9/19/2010   Operation   Production 117748   LW5360   金军   Jin Jun  
Operator/CN9415   临时工   3/10/2011   Operation   Production 108545   1674   董立霞  
Dong Lixia   Operator/CN9415   正式工   5/26/2006   Operation   Production 108960  
2287   陆惠娟   Lu Huijuan   Operator/CN9415   正式工   8/16/2007   Operation  
Production 108768   241   刘颖华   Yinghua Liu   Operator/CN9415   正式工   11/2/2001
  Operation   Production 109510   2602   朱丽煜   Zhu Liyu   Operator/CN9415   正式工
  12/16/2007   Operation   Production 108715   2660   吴莹   Wu Ying  
Operator/CN9415   正式工   12/16/2007   Operation   Production 111280   3007   孙冬芹
  Sun Dongqin   Operator/CN9415   正式工   2/16/2011   Operation   Production
111979   3013   丁福荣   Ding Furong   Operator/CN9415   正式工   2/16/2011  
Operation   Production 114218   3020   张干   Zhang Gan   Operator/CN9415   正式工  
2/16/2011   Operation   Production 109287   3068   高姝姝   Gao Shushu  
Operator/CN9415   正式工   8/16/2011   Operation   Production 113128   3081   韩建国  
Han Jianguo   Operator/CN9415   正式工   8/16/2011   Operation   Production 108789
  468   金嘉娟   Jiajuan Jin   Operator/CN9415   正式工   8/12/2002   Operation  
Production 114212   BX0103   张龙   Zhang Long   Operator/CN9415   临时工   7/1/2008
  Operation   Production 114392   BX0126   辛培鲁   Xin Peilu   Operator/CN9415  
临时工   8/4/2008   Operation   Production 110573   LW2691   张贤玖   Zhang Xianjiu  
Operator/CN9415   临时工   3/14/2007   Operation   Production 111914   LW3630   李明生
  Li Mingsheng   Operator/CN9415   临时工   7/17/2007   Operation   Production
116104   LW4889   杨兰   Yang Lan   Operator/CN9415   临时工   4/13/2010   Operation
  Production 116915   LW5131   田江   Tian Jiang   Operator/CN9415   临时工  
9/16/2010   Operation   Production 116925   LW5141   苏立娟   Su Lijuan  
Operator/CN9415   临时工   9/16/2010   Operation   Production 117286   LW5243   黄浩
  Huang Hao   Operator/CN9415   临时工   11/25/2010   Operation   Production 108972
  2290   周佳兰   Zhou Jialan   Operator/CN9415   正式工   8/16/2007   Operation  
Production 108977   2291   胡正萍   Hu Zhengping   Operator/CN9415   正式工  
8/16/2007   Operation   Production

 

Page 8 of 14



--------------------------------------------------------------------------------

PS ID

 

Eml.No

 

C-Name

 

E-Name

 

Position

 

Eml.Type

 

Hiring

 

Division

 

department

109351   2403   周英   Zhou Ying   Operator/CN9415   正式工   9/16/2007   Operation  
Production 111769   2646   庞龙元   Pang Longyuan   Operator/CN9415   正式工  
12/16/2007   Operation   Production 111926   3073   汤全辈   Tang Quanbei  
Operator/CN9415   正式工   8/16/2011   Operation   Production 108841   920   王琴  
Qin Wang   Operator/CN9415   正式工   3/26/2004   Operation   Production 114563  
BX0142   肖银恋   Xiao Yinlian   Operator/CN9415   临时工   8/25/2008   Operation  
Production 116369   BX0395   郭旭   Guo Xu   Operator/CN9415   临时工   6/4/2010  
Operation   Production 116390   BX0405   王沙   Wang Sha   Operator/CN9415   临时工  
6/9/2010   Operation   Production 117253   BX0763   胡雪花   Hu Xuehua  
Operator/CN9415   临时工   11/18/2010   Operation   Production 112183   LW3823  
居肖肖   Ju Xiaoxiao   Operator/CN9415   临时工   8/6/2007   Operation   Production
117285   LW5242   王扣兰   Wang Koulan   Operator/CN9415   临时工   11/25/2010  
Operation   Production 117293   LW5250   肖蔓   Xiao Man   Operator/CN9415   临时工  
11/25/2010   Operation   Production 118240   LW5462   刘茂生   Liu Maosheng  
Operator/CN9415   临时工   6/21/2011   Operation   Production 108339   1022   唐丽娟  
Lijuan Tang   Operator/CN9415   正式工   7/26/2004   Operation   Production 108657
  1796   杨勇   Yang Yong   Operator/CN9415   正式工   7/26/2006   Operation  
Production 109607   2419   冯立   Feng Li   Operator/CN9415   正式工   9/16/2007  
Operation   Production 108933   2592   孙振起   Zhenqi Sun   Operator/CN9415   正式工
  12/16/2007   Operation   Production 117241   BX0751   胡明超   Hu Mingchao  
Operator/CN9415   临时工   11/18/2010   Operation   Production 117706   LW5320  
王庆锋   Wang Qingfeng   Operator/CN9415   临时工   3/8/2011   Operation   Production
114492   SN0114   谢存萍   Xie Cunping   Operator/CN9415   临时工   8/18/2008  
Operation   Production 104347   2023   刘伟平   Liu Weiping   Operator/CN9415   正式工
  5/1/2007   Operation   Production 109006   2298   刘路生   Liu Lusheng  
Operator/CN9415   正式工   8/16/2007   Operation   Production 109542   2350   王世香  
Wang Shixiang   Operator/CN9415   正式工   8/16/2007   Operation   Production
110495   3022   王苏平   Wang Suping   Operator/CN9415   正式工   2/16/2011  
Operation   Production 114693   BX0240   缪海洋   Miao Haiyang   Operator/CN9415  
临时工   9/1/2008   Operation   Production 110484   LW2602   耿红杰   Geng Hongjie  
Operator/CN9415   临时工   3/9/2007   Operation   Production 110496   LW2614   闫莉  
Yan Li   Operator/CN9415   临时工   3/9/2007   Operation   Production 110538  
LW2656   李帅卫   Li Shuaiwei   Operator/CN9415   临时工   3/13/2007   Operation  
Production 111366   LW3290   向小容   Xiang Xiaorong   Operator/CN9415   临时工  
5/15/2007   Operation   Production 111372   LW3296   李梅   Li Mei  
Operator/CN9415   临时工   5/15/2007   Operation   Production 112236   LW3859   辛海英
  Xin Haiying   Operator/CN9415   临时工   8/13/2007   Operation   Production
112680   LW4032   李贵芳   Li Guifang   Operator/CN9415   临时工   10/22/2007  
Operation   Production 114547   LW4831   梁昌伟   Liang Changwei   Operator/CN9415
  临时工   8/25/2008   Operation   Production 109238   2136   邵二华   Shao Erhua  
Operator/CN9415   正式工   6/16/2007   Operation   Production 111217   2795   谢存堂  
Xie Cuntang   Operator/CN9415   正式工   8/16/2008   Operation   Production 113955
  2812   陈远双   Chen Yuanshuang   Operator/CN9415   正式工   8/16/2008   Operation  
Production 114075   2932   田衡   Tian Heng   Operator/CN9415   正式工   3/16/2010  
Operation   Production 114039   2933   陆年生   Lu Niansheng   Operator/CN9415  
正式工   3/16/2010   Operation   Production 114894   3016   马昆鹏   Ma Kunpeng  
Operator/CN9415   正式工   2/16/2011   Operation   Production 108899   LW0956   王全金
  Quanjin Wang   Operator/CN9415   临时工   12/9/2004   Operation   Production
114338   2957   黄龙盛   Huang Longsheng   Operator/CN9415   正式工   9/16/2010  
Operation   Production 116148   SN0238   郭军鹏   Guo Junpeng   Operator/CN9415  
临时工   4/20/2010   Operation   Production 116157   SN0242   史云峰   Shi Yunfeng  
Operator/CN9415   临时工   4/27/2010   Operation   Production 114437   3015   王勇  
Wang Yong   Operator/CN9415   正式工   2/16/2011   Operation   Production 116067  
SN0226   耿建魁   Geng Jiankui   Operator/CN9415   临时工   3/25/2010   Operation  
Production 111865   3001   武东辉   Wu Donghui   Operator/CN9415   正式工   2/16/2011
  Operation   Production 111282   3070   黄美娟   Huang Meijuan   Operator/CN9415  
正式工   8/16/2011   Operation   Production 112184   3076   王媛媛   Wang Yuanyuan  
Operator/CN9415   正式工   8/16/2011   Operation   Production 115904   BX0309   季波
  Ji Bo   Operator/CN9415   临时工   3/2/2010   Operation   Production 116393  
BX0408   李晓娟   Li Xiaojuan   Operator/CN9415   临时工   6/9/2010   Operation  
Production 113821   LW4674   李德勇   Li Deyong   Operator/CN9415   临时工   4/3/2008
  Operation   Production 116087   LW4884   焦江波   Jiao Jiangbo   Operator/CN9415
  临时工   4/1/2010   Operation   Production 114496   SN0119   魏善菊   Wei Shanju  
Operator/CN9415   临时工   8/18/2008   Operation   Production 108622   1757   徐红梅  
Hongmei Xu   Operator/CN9415   正式工   7/26/2006   Operation   Production 108646  
1784   顾颖   Ying Gu   Operator/CN9415   正式工   7/26/2006   Operation   Production
109132   2317   戈书红   Ge Shuhong   Operator/CN9415   正式工   8/16/2007   Operation
  Production 114726   BX0254   王金虎   Wang Jinhu   Operator/CN9415   临时工  
9/4/2008   Operation   Production 111432   LW3320   顾艳南   Gu Yannan  
Operator/CN9415   临时工   5/23/2007   Operation   Production 111778   LW3565   黎旭莉
  Li Xuli   Operator/CN9415   临时工   7/2/2007   Operation   Production 112094  
LW3789   马利红   Ma Lihong   Operator/CN9415   临时工   7/30/2007   Operation  
Production 112378   LW3904   李前远   Li Qianyuan   Operator/CN9415   临时工  
9/3/2007   Operation   Production 112381   LW3907   鲁伟   Lu Wei  
Operator/CN9415   临时工   9/3/2007   Operation   Production 113808   LW4661   刘兵  
Liu Bing   Operator/CN9415   临时工   4/3/2008   Operation   Production 112772  
LW5336   毕春丽   Bi Chunli   Operator/CN9415   临时工   3/8/2011   Operation  
Production 117750   LW5362   王康   Wang Kang   Operator/CN9415   临时工   3/10/2011
  Operation   Production 116215   SN0248   黄少红   Huang Shaohong  
Operator/CN9415   临时工   5/11/2010   Operation   Production 108538   1667   龚革英  
Gong Geying   Operator/CN9415   正式工   5/26/2006   Operation   Production 111518
  2641   赵永   Zhao Yong   Operator/CN9415   正式工   12/16/2007   Operation  
Production 112101   3074   周进   Zhou Jin   Operator/CN9415   正式工   8/16/2011  
Operation   Production 114052   BX0010   高子超   Gao Zichao   Operator/CN9415  
临时工   6/9/2008   Operation   Production 116366   BX0392   彭长娣   Peng Changdi  
Operator/CN9415   临时工   6/4/2010   Operation   Production 114472   BX0655   徐学业
  Xu Xueye   Operator/CN9415   临时工   9/21/2010   Operation   Production 117211  
BX0721   段仁伍   Duan Renwu   Operator/CN9415   临时工   11/18/2010   Operation  
Production 117409   BX0801   李理想   Li Lixiang   Operator/CN9415   临时工  
12/14/2010   Operation   Production 117603   BX0886   翁荣阳   Weng Rongyang  
Operator/CN9415   临时工   2/23/2011   Operation   Production 108287   BX0925   王琳
  Wang Lin   Operator/CN9415   临时工   3/1/2011   Operation   Production 117816  
BX0979   王娟   Wang Juan   Operator/CN9415   临时工   3/16/2011   Operation  
Production 115928   LW4874   唐玉婷   Tang YuTing   Operator/CN9415   临时工  
3/3/2010   Operation   Production

 

Page 9 of 14



--------------------------------------------------------------------------------

PS ID

 

Eml.No

 

C-Name

 

E-Name

 

Position

 

Eml.Type

 

Hiring

 

Division

 

department

116325   LW4943   周园园   Zhou Yuanyuan   Operator/CN9415   临时工   6/4/2010  
Operation   Production 116692   LW5047   胡伟芹   Hu Weiqin   Operator/CN9415   临时工
  8/19/2010   Operation   Production 116697   LW5052   孙德海   Sun Dehai  
Operator/CN9415   临时工   8/19/2010   Operation   Production 116698   LW5053   李清
  Li Qing   Operator/CN9415   临时工   8/19/2010   Operation   Production 117114  
LW5193   肖茹   Xiao Ru   Operator/CN9415   临时工   11/4/2010   Operation  
Production 117274   LW5233   邵怀寿   Shao Huaishou   Operator/CN9415   临时工  
11/25/2010   Operation   Production 117760   LW5372   王兰娟   Wang Lanjuan  
Operator/CN9415   临时工   3/10/2011   Operation   Production 118202   LW5456   赵斌红
  Zhao Binhong   Operator/CN9415   临时工   6/16/2011   Operation   Production
109540   2349   王红娟   Wang Hongjuan   Operator/CN9415   正式工   8/16/2007  
Operation   Production 110669   2920   段静静   Duan Jingjing   Operator/CN9415  
正式工   3/16/2010   Operation   Production 113566   2996   王超   Wang Chao  
Operator/CN9415   正式工   2/16/2011   Operation   Production 114059   BX0017   陈浩天
  Chen Haotian   Operator/CN9415   临时工   6/9/2008   Operation   Production
114685   BX0232   张浩   Zhang Hao   Operator/CN9415   临时工   9/1/2008   Operation
  Production 114727   BX0255   丁伟伟   Ding Weiwei   Operator/CN9415   临时工  
9/4/2008   Operation   Production 116859   BX0603   陈明超   Chen Mingchao  
Operator/CN9415   临时工   9/14/2010   Operation   Production 117003   BX0668   锁锐萍
  Suo Ruiping   Operator/CN9415   临时工   9/26/2010   Operation   Production
117400   BX0791   孙小燕   Sun Xiaoyan   Operator/CN9415   临时工   12/14/2010  
Operation   Production 117646   BX0924   董晓丽   Dong Xiaoli   Operator/CN9415  
临时工   3/1/2011   Operation   Production 118155   BX1033   穆姗姗   Mu Shanshan  
Operator/CN9415   临时工   6/8/2011   Operation   Production 118162   BX1040   巴英  
Ba Ying   Operator/CN9415   临时工   6/8/2011   Operation   Production 118165  
BX1043   钱凤芹   Qian Fengqin   Operator/CN9415   临时工   6/8/2011   Operation  
Production 110898   LW2946   项天勇   Xiang Tianyong   Operator/CN9415   临时工  
4/11/2007   Operation   Production 111086   LW3044   杨贺凤   Yang Hefeng  
Operator/CN9415   临时工   4/27/2007   Operation   Production 111185   LW3144   王荣金
  Wang Rongjin   Operator/CN9415   临时工   5/8/2007   Operation   Production
112073   LW3767   张亚林   Zhang Yalin   Operator/CN9415   临时工   7/30/2007  
Operation   Production 112779   LW4093   单海林   Shan Hailin   Operator/CN9415  
临时工   10/29/2007   Operation   Production 114533   LW4817   陈丽娟   Chen Lijuan  
Operator/CN9415   临时工   8/25/2008   Operation   Production 116118   LW4897   孙涛
  Sun Tao   Operator/CN9415   临时工   4/13/2010   Operation   Production 113034  
LW5393   陆强   Lu Qiang   Operator/CN9415   临时工   3/15/2011   Operation  
Production 114021   2721   汤春林   Bryan Tang   Specialist - Lean
Excellence/CN9456   正式工   6/9/2008   Operation   Production 102149   2173   陈卫权
  Benjamin Chen   Sr. Manager, Production/CN9467   正式工   7/1/2007   Operation  
Production 104716   1943   孙宏祥   Sun Hongxiang   Sr. Manager, Production/CN9467
  正式工   5/1/2007   Operation   Production 108345   1036   顾正佐   Zhengzuo Gu  
Sr. Operator/CN9193   正式工   7/26/2004   Operation   Production 108392   1501  
夏正梅   Zhengmei Xia   Sr. Operator/CN9193   正式工   9/26/2005   Operation  
Production 108471   1594   周国民   Zhou Guomin   Sr. Operator/CN9193   正式工  
3/26/2006   Operation   Production 109230   2133   张先进   Zhang Xianjin   Sr.
Operator/CN9193   正式工   6/16/2007   Operation   Production 113748   2813   孟彪  
Meng Biao   Sr. Operator/CN9193   正式工   8/16/2008   Operation   Production
108348   1052   张方全   Fangquan Zhang   Sr. Operator/CN9193   正式工   7/26/2004  
Operation   Production 108640   1777   赵艳   Zhao Yan   Sr. Operator/CN9193   正式工
  7/26/2006   Operation   Production 108326   1421   贾珊珊   Shanshan Jia   Sr.
Trainer - Production/CN9550   正式工   7/26/2005   Operation   Production 108837  
909   顾汉旭   Speedy Gu   Sr. Trainer - Production/CN9550   正式工   3/26/2004  
Operation   Production 108652   1790   张明虎   Minghu Zhang   Store Keeper -
Production/CN9502   正式工   7/26/2006   Operation   Production 109055   2303   李恒军
  Li Hengjun   Store Keeper - Production/CN9502   正式工   8/16/2007   Operation  
Production 111141   2516   王福锋   Wang Fufeng   Store Keeper - Production/CN9502
  正式工   11/16/2007   Operation   Production 111546   2583   刘华栋   Liu Huadong  
Store Keeper - Production/CN9502   正式工   12/16/2007   Operation   Production
108215   1103   吴蓉   Vera Wu   Store Keeper - Warehouse/CN9418   正式工  
12/27/2004   Operation   Production 113841   LW4689   徐志华   Xu Zhihua   Store
Keeper - Warehouse/CN9418   临时工   4/9/2008   Operation   Production 108309  
1401   唐娟   Juan Tang   Supervisor I, Production/CN9393   正式工   7/26/2005  
Operation   Production 108370   146   徐王强   Wangqiang Xu   Supervisor I,
Production/CN9393   正式工   12/18/2000   Operation   Production 108579   171   夏彦
  Alex Xia   Supervisor I, Production/CN9393   正式工   1/15/2001   Operation  
Production 103086   2180   纪鸣   Ji Ming   Supervisor I, Production/CN9393   正式工
  7/1/2007   Operation   Production 101971   2181   任佶   Ren Jie   Supervisor I,
Production/CN9393   正式工   7/1/2007   Operation   Production 102064   2194   颜华  
Yan Hua   Supervisor I, Production/CN9393   正式工   7/1/2007   Operation  
Production 108273   1360   凌峰   Feng Ling   Supervisor I, Production/CN9393  
正式工   7/26/2005   Operation   Production 108773   259   王伟   Wei Wang  
Supervisor I, Production/CN9393   正式工   1/21/2002   Operation   Production
112882   2490   刘良振   Liu Liangzhen   Supervisor I, Production/CN9393   正式工  
11/5/2007   Operation   Production 105169   1951   张建林   Zhang Jianlin  
Supervisor I, Production/CN9393   正式工   5/1/2007   Operation   Production 108201
  1055   高赟   Yun Gao   Supervisor I, Production/CN9393   正式工   7/26/2004  
Operation   Production 108784   431   陆志强   Chris Lu   Supervisor I,
Production/CN9393   正式工   6/25/2002   Operation   Production 108829   823   王龙  
Long Wang   Supervisor I, Production/CN9393   正式工   12/26/2003   Operation  
Production 108764   201   薛学   Xue Xue   Supervisor I, Production/CN9393   正式工  
5/7/2001   Operation   Production 108771   254   陈华   Hua Chen   Supervisor I,
Production/CN9393   正式工   1/21/2002   Operation   Production 108759   1899   朱凯
  Zhu Kai   Supervisor I, Warehouse/CN9397   正式工   10/26/2006   Operation  
Production 108783   419   盛文革   Tom Sheng   Supervisor II, Process Engrg/CN9212
  正式工   6/20/2002   Operation   Production 114831   2832   许海燕   Amy Xu  
Supervisor II, Prodn Training/CN9213   正式工   9/16/2008   Operation   Production
114926   2850   徐霞   Xu Xia   Supervisor II, Prodn Training/CN9213   正式工  
10/13/2008   Operation   Production 104793   2020   王宝鑫   Wang Baoxin  
Supervisor II, Production/CN9385   正式工   5/1/2007   Operation   Production
101965   2175   费建海   Fei Jianhai   Supervisor II, Production/CN9385   正式工  
7/1/2007   Operation   Production 117554   2990   张成刚   Santas Zhang  
Supervisor II, Production/CN9385   正式工   2/15/2011   Operation   Production
117806   3026   郝宇   Harvey Hao   Supervisor II, Production/CN9385   正式工  
3/15/2011   Operation   Production 108844   930   杨艳   Violet Yang   Supervisor
II, Production/CN9385   正式工   3/26/2004   Operation   Production 108684   1823  
徐兆魁   Henry Xu   Supervisor II, Production/CN9385   正式工   8/28/2006   Operation
  Production 117553   2989   王立普   Wang Lipu   Supervisor II, Production/CN9385
  正式工   2/15/2011   Operation   Production 112887   2495   张永彬   Eugene Zhang  
Supervisor II, Production/CN9385   正式工   11/7/2007   Operation   Production
100974   2216   徐玉如   Xu Yuru   Supervisor II, Production/CN9385   正式工  
7/1/2007   Operation   Production 104125   1952   江健   Jiang Jian   Supervisor
II, Production/CN9385   正式工   5/1/2007   Operation   Production 105182   1956  
张磊   Zhang Lei   Supervisor II, Production/CN9385   正式工   5/1/2007   Operation  
Production

 

Page 10 of 14



--------------------------------------------------------------------------------

PS ID

 

Eml.No

 

C-Name

 

E-Name

 

Position

 

Eml.Type

 

Hiring

 

Division

 

department

113260   2535   王磊   Andy Wang   Supervisor II, Production/CN9385   正式工  
12/6/2007   Operation   Production 108787   462   金伟   Wei Jin  
Supervisor II, Production/CN9385   正式工   8/12/2002   Operation   Production
113295   2663   宋佩青   Max Song   Supervisor II, Production/CN9385   正式工  
12/21/2007   Operation   Production 108499   1628   周海军   Dick Zhou  
Supervisor III, Production/CN9505   正式工   5/8/2006   Operation   Production
108659   1798   钱浩浩   Haohao Qian   Supervisor, Quality/CN9160   正式工   7/17/2006
  Operation   Production 108596   1731   顾传道   Chuandao Gu   Team Leader/CN9414
  正式工   7/26/2006   Operation   Production 103406   2190   祝继风   Zhu Jifeng  
Team Leader/CN9414   正式工   7/1/2007   Operation   Production 102721   2204   范海军
  Fan Haijun   Team Leader/CN9414   正式工   7/1/2007   Operation   Production
103189   2206   席新华   Xi Xinhua   Team Leader/CN9414   正式工   7/1/2007  
Operation   Production 103487   2212   翟雪娟   Zhai Xuejuan   Team Leader/CN9414  
正式工   7/1/2007   Operation   Production 109313   2339   陈诗平   Chen Shiping  
Team Leader/CN9414   正式工   8/16/2007   Operation   Production 109422   2410   王飞
  Wang Fei   Team Leader/CN9414   正式工   9/16/2007   Operation   Production
110904   2569   张夫起   Zhang Fuqi   Team Leader/CN9414   正式工   12/16/2007  
Operation   Production 112978   2755   周勇   Zhou Yong   Team Leader/CN9414   正式工
  8/16/2008   Operation   Production 113441   2965   漆业雷   Qi Yelei   Team
Leader/CN9414   正式工   9/16/2010   Operation   Production 112987   2999   司焕焕  
Si Huanhuan   Team Leader/CN9414   正式工   2/16/2011   Operation   Production
113469   3000   王俊建   Wang Junjian   Team Leader/CN9414   正式工   2/16/2011  
Operation   Production 114742   3017   邵光富   Shao Guangfu   Team Leader/CN9414  
正式工   2/16/2011   Operation   Production 114741   3018   苏凤文   Su Fengwen   Team
Leader/CN9414   正式工   2/16/2011   Operation   Production 112972   3023   彭军  
Peng Jun   Team Leader/CN9414   正式工   2/16/2011   Operation   Production 103912
  1975   高颂荣   Gao Songrong   Team Leader/CN9414   正式工   5/1/2007   Operation  
Production 109093   2386   张攀封   Zhang Panfeng   Team Leader/CN9414   正式工  
9/16/2007   Operation   Production 109622   2929   方跃虎   Fang Yuehu   Team
Leader/CN9414   正式工   3/16/2010   Operation   Production 113146   2963   姜红岩  
Jiang Hongyan   Team Leader/CN9414   正式工   9/16/2010   Operation   Production
108361   1439   刘泰锋   Taifeng Liu   Team Leader/CN9414   正式工   7/26/2005  
Operation   Production 108643   1781   黄鹤祥   Huang Hexiang   Team Leader/CN9414
  正式工   7/26/2006   Operation   Production 108942   2282   谭彬   Tan Bin   Team
Leader/CN9414   正式工   8/16/2007   Operation   Production 110509   2612   王大成  
Wang Dacheng   Team Leader/CN9414   正式工   12/16/2007   Operation   Production
108400   1514   刘建朋   Jianpeng Liu   Team Leader/CN9414   正式工   10/26/2005  
Operation   Production 108433   1555   乔锐   Rui Qiao   Team Leader/CN9414   正式工
  12/26/2005   Operation   Production 109182   2328   吕成娇   Lv Chengjiao   Team
Leader/CN9414   正式工   8/16/2007   Operation   Production 112228   2657   刘天兵  
Liu Tianbing   Team Leader/CN9414   正式工   12/16/2007   Operation   Production
111193   2758   仲崇涛   Zhong Chongtao   Team Leader/CN9414   正式工   8/16/2008  
Operation   Production 108765   213   高冬荣   Dongrong Gao   Team Leader/CN9414  
正式工   5/29/2001   Operation   Production 110326   2608   王海松   Wang Haisong  
Team Leader/CN9414   正式工   12/16/2007   Operation   Production 108325   1419  
朱俊   Jun Zhu   Team Leader/CN9414   正式工   7/26/2005   Operation   Production
108827   810   倪俊   Jun Ni   Team Leader/CN9414   正式工   11/26/2003   Operation  
Production 108448   1570   刘伟   Wei Liu   Team Leader/CN9414   正式工   12/26/2005
  Operation   Production 109097   2309   华之荣   Hua Zhirong   Team Leader/CN9414
  正式工   8/16/2007   Operation   Production 104092   1958   火晓青   Huo Xiaoqing  
Team Leader/CN9414   正式工   5/1/2007   Operation   Production 104485   2008   苗少全
  Miao Shaoquan   Team Leader/CN9414   正式工   5/1/2007   Operation   Production
104742   2152   锁进胜   Suo Jinsheng   Team Leader/CN9414   正式工   6/20/2007  
Operation   Production 108202   1056   张莉   Li Zhang   Team Leader/CN9414   正式工
  7/26/2004   Operation   Production 108367   1449   王家洪   Jiahong Wang   Team
Leader/CN9414   正式工   7/26/2005   Operation   Production 108476   1603   郑磊  
Zheng Lei   Team Leader/CN9414   正式工   3/26/2006   Operation   Production 108833
  859   郑兴胜   Xingsheng Zheng   Team Leader/CN9414   正式工   3/26/2004   Operation
  Production 108292   1382   尹东风   Dongfeng Yin   Team Leader/CN9414   正式工  
7/26/2005   Operation   Production 108328   1423   郁爱峰   Aifeng Yu   Team
Leader/CN9414   正式工   7/26/2005   Operation   Production 108206   1062   王顺  
Shun Wang   Team Leader/CN9414   正式工   8/26/2004   Operation   Production 108296
  1386   胡夏   Xia Hu   Team Leader/CN9414   正式工   7/26/2005   Operation  
Production 108313   1405   陆海生   Haisheng Lu   Team Leader/CN9414   正式工  
7/26/2005   Operation   Production 109527   2438   杨旺   Yang Wang   Team
Leader/CN9414   正式工   9/16/2007   Operation   Production 108805   589   陈科   Ke
Chen   Team Leader/CN9414   正式工   12/19/2002   Operation   Production 108858  
979   冯超   Chao Feng   Team Leader/CN9414   正式工   7/26/2004   Operation  
Production 108861   983   朱永伟   Yongwei Zhu   Team Leader/CN9414   正式工  
7/26/2004   Operation   Production 108276   1363   韩明   Ming Han   Team
Leader/CN9414   正式工   7/26/2005   Operation   Production 104264   2013   李玉博  
Li Yubo   Team Leader/CN9414   正式工   5/1/2007   Operation   Production 102047  
2177   陶红   Tao Hong   Team Leader/CN9414   正式工   7/1/2007   Operation  
Production 109161   2322   刘卫杰   Liu Weijie   Team Leader/CN9414   正式工  
8/16/2007   Operation   Production 110619   2926   雍强   Yong Qiang   Team
Leader/CN9414   正式工   3/16/2010   Operation   Production 111857   2967   王涛  
Wang Tao   Team Leader/CN9414   正式工   9/16/2010   Operation   Production 108776
  357   陈伯明   Boming Chen   Team Leader/CN9414   正式工   4/19/2002   Operation  
Production 108788   466   隆海球   Haiqiu Long   Team Leader/CN9414   正式工  
8/12/2002   Operation   Production 108857   977   史建康   Jiankang Shi   Team
Leader/CN9414   正式工   7/26/2004   Operation   Production 108293   1383   张雷  
Lei Zhang   Team Leader/CN9414   正式工   7/26/2005   Operation   Production 108425
  1546   吕鸣胜   Mingsheng Lv   Team Leader/CN9414   正式工   12/26/2005   Operation
  Production 110966   2629   张健   Zhang Jian   Team Leader/CN9414   正式工  
12/16/2007   Operation   Production 113404   2958   丁海龙   Ding Hailong   Team
Leader/CN9414   正式工   9/16/2010   Operation   Production 108811   609   郭军   Jun
Guo   Team Leader/CN9414   正式工   1/20/2003   Operation   Production 108860   982
  徐振   Zhen Xu   Team Leader/CN9414   正式工   7/26/2004   Operation   Production
111996   2782   孙成松   Sun Chengsong   Technician I - Production/CN9286   正式工  
8/16/2008   Operation   Production 110997   2783   王锋   Wang Feng  
Technician I - Production/CN9286   正式工   8/16/2008   Operation   Production
112057   2772   刘绪太   Liu Xutai   Technician I - Production/CN9286   正式工  
8/16/2008   Operation   Production 113592   2775   马艳东   Ma Yandong  
Technician I - Production/CN9286   正式工   8/16/2008   Operation   Production
108388   1492   王启洪   Qihong Wang   Technician I - Production/CN9286   正式工  
9/26/2005   Operation   Production 114323   2956   王少南   Wang Shaonan  
Technician I - Production/CN9286   正式工   9/16/2010   Operation   Production
103660   1986   白林   Bai Lin   Technician I - Production/CN9286   正式工   5/1/2007
  Operation   Production

 

Page 11 of 14



--------------------------------------------------------------------------------

PS ID

 

Eml.No

 

C-Name

 

E-Name

 

Position

 

Eml.Type

 

Hiring

 

Division

 

department

108316   1408   陈永刚   Yonggang Chen   Trainer I - Production/CN9552   正式工  
7/26/2005   Operation   Production 104351   1980   张意   Zhang Yi  
Trainer I - Production/CN9552   正式工   5/1/2007   Operation   Production 108864  
988   史俊杰   Junjie Shi   Trainer I - Production/CN9552   正式工   7/26/2004  
Operation   Production 108868   995   江长军   Changjun Jiang  
Trainer I - Production/CN9552   正式工   7/26/2004   Operation   Production 108871
  998   高华兴   Huaxing Gao   Trainer I - Production/CN9552   正式工   7/26/2004  
Operation   Production 108534   1663   徐敏敏   Xu Minmin  
Trainer II - Production/CN9551   正式工   5/26/2006   Operation   Production 102059
  2213   刘志国   Liu Zhiguo   Trainer II - Production/CN9551   正式工   7/1/2007  
Operation   Production 112056   2968   王祥铎   Wang Xiangduo  
Trainer II - Production/CN9551   正式工   9/16/2010   Operation   Production 110883
  1933   古燕   Riki Gu   Buyer I/CN9410   正式工   4/6/2007   Operation  
Purchasing&Planning 113356   2673   王华芳   Alice Wang   Buyer I/CN9410   正式工  
1/21/2008   Operation   Purchasing&Planning 108712   185   戚海红   Kelly Qi  
Buyer II/CN9277   正式工   2/5/2001   Operation   Purchasing&Planning 111407   2073
  鲍德梅   Susan Bao   Buyer II/CN9277   正式工   5/25/2007   Operation  
Purchasing&Planning 103201   2171   冯燕   Feng Yan   Buyer II/CN9277   正式工  
7/1/2007   Operation   Purchasing&Planning 115018   2886   王丽花   Lillian Wang  
Buyer II/CN9277   正式工   11/10/2008   Operation   Purchasing&Planning 118255  
3052   陈力   Beck Chen   Buyer II/CN9277   正式工   6/28/2011   Operation  
Purchasing&Planning 108853   961   张蕾   Helena Zhang   Buyer II/CN9277   正式工  
7/1/2004   Operation   Purchasing&Planning 104676   2040   施明娟   Shi Mingjuan  
Manager, Planning/CN9558   正式工   5/1/2007   Operation   Purchasing&Planning
105408   2172   邱荣荣   Cathy Qiu   Manager, Project Mgmt - Mtl/CN9503   正式工  
7/1/2007   Operation   Purchasing&Planning 111489   2104   李晶晶   Jessie Li  
Manager, Purchasing/CN9499   正式工   5/28/2007   Operation   Purchasing&Planning
113482   2680   邵红梅   May Shao   Planner II/CN9432   正式工   2/18/2008   Operation
  Purchasing&Planning 114958   2851   谷文正   Davie Gu   Planner II/CN9432   正式工  
10/16/2008   Operation   Purchasing&Planning 118251   3051   祝家祥   Simon Zhu  
Planner II/CN9432   正式工   6/24/2011   Operation   Purchasing&Planning 118256  
3053   赵俊驰   Jason Zhao   Planner II/CN9432   正式工   6/28/2011   Operation  
Purchasing&Planning 118360   3067   傅小艳   Cherri Fu   Planner II/CN9432   正式工  
8/9/2011   Operation   Purchasing&Planning 111078   2049   王素芳   Susu Wang   Sr.
Buyer/CN9180   正式工   5/8/2007   Operation   Purchasing&Planning 112346   2359  
陈辉   Monica Chen   Sr. Buyer/CN9180   正式工   8/24/2007   Operation  
Purchasing&Planning 115721   2913   周丽红   Zhou Lihong   Sr. Buyer/CN9180   正式工  
12/17/2009   Operation   Purchasing&Planning 117505   2986   蒋海华   Snow Jiang  
Sr. Buyer/CN9180   正式工   1/26/2011   Operation   Purchasing&Planning 113125  
2531   孙学文   Steve Sun   Sr. Planner/CN9384   正式工   11/26/2007   Operation  
Purchasing&Planning 115278   2902   刘晓华   Vanessa Liu   Sr. Planner/CN9384   正式工
  9/16/2009   Operation   Purchasing&Planning 118330   3063   陈云良   Nick Chen  
Sr. Planner/CN9384   正式工   8/1/2011   Operation   Purchasing&Planning 115044  
2890   吴爱华   Vivian Wu   Supervisor, Inventory Cntrl/CN9557   正式工   11/24/2008  
Operation   Purchasing&Planning 117849   3027   施海兰   Helen Shi   Administrative
Assistant/CN9007   正式工   3/29/2011   Operation   Supply Chain Planning 114297  
2741   贾香   Hongkong Jia   OEM Demand Planner/CN9465   正式工   7/21/2008  
Operation   Supply Chain Planning 114830   2831   李秀娟   Jolin Li   Order
Handler/CN9124   正式工   9/16/2008   Operation   Supply Chain Planning 117477  
2984   刘姝姝   Diana Liu   Order Handler/CN9124   正式工   1/18/2011   Operation  
Supply Chain Planning 114298   2742   邓群   Linda Deng   Sr. Planner/CN9384   正式工
  7/21/2008   Operation   Supply Chain Planning 111695   2151   赵华建   Chery Zhao
  Associate Engineer/CN9409   正式工   6/20/2007   Quality   Quality Engineering
118351   3064   季汇娟   Jane Ji   Associate Engineer/CN9409   正式工   8/2/2011  
Quality   Quality Engineering 114652   2822   姚开玲   Yao Kailing   Clerk/CN9036  
正式工   9/1/2008   Quality   Quality Engineering 112105   2259   张珏   Yoyo Zhang  
Customer Service Rep/CN9345   正式工   8/1/2007   Quality   Quality Engineering
116748   2953   张蕴华   Yarina Zhang   Customer Service Rep/CN9345   正式工  
8/25/2010   Quality   Quality Engineering 113886   2698   崔绍珍   Cui Shaozhen  
Director, Quality Assurance/CN9443   正式工   4/1/2008   Quality   Quality
Engineering 110884   1934   王珊珊   Amy Wang   Engineer - Quality/CN9158   正式工  
4/6/2007   Quality   Quality Engineering 112104   2258   吴萍   Sandy Wu  
Engineer - Quality/CN9158   正式工   8/1/2007   Quality   Quality Engineering
115045   2891   张艳   Yancey Zhang   Engineer - Quality/CN9158   正式工   11/24/2008
  Quality   Quality Engineering 117483   2985   成厚文   Andy Cheng   Engineer -
Quality/CN9158   正式工   1/25/2011   Quality   Quality Engineering 118400   3111  
常文轩   Sunny Chang   Engineer - Quality/CN9158   正式工   8/30/2011   Quality  
Quality Engineering 103292   2219   裴一君   Angel Pei   Engineer - Quality/CN9158
  正式工   7/1/2007   Quality   Quality Engineering 114424   2750   李寒   Hannah Li
  Engineer - Quality/CN9158   正式工   8/11/2008   Quality   Quality Engineering
114530   2819   江友   Dominggo Jiang   Engineer - Supplier Quality/CN9177   正式工  
8/25/2008   Quality   Quality Engineering 111084   2055   周玉洁   Zhou Yujie  
Inspector I - Production/CN9081   正式工   5/8/2007   Quality   Quality Engineering
111403   2069   杨金花   Yang Jinhua   Inspector I - Production/CN9081   正式工  
5/18/2007   Quality   Quality Engineering 111409   2075   解正英   Xie Zhengying  
Inspector I - Production/CN9081   正式工   5/23/2007   Quality   Quality
Engineering 109518   2096   张雪云   Zhang Xueyun   Inspector I - Production/CN9081
  正式工   5/21/2007   Quality   Quality Engineering 109598   2102   江晓玲   Jiang
Xiaoling   Inspector I - Production/CN9081   正式工   5/21/2007   Quality   Quality
Engineering 110504   2478   王民娟   Wang Minjuan   Inspector I - Production/CN9081
  正式工   10/16/2007   Quality   Quality Engineering 110506   2480   朱磊   Zhu Lei
  Inspector I - Production/CN9081   正式工   10/16/2007   Quality   Quality
Engineering 110682   2520   周艳   Zhou Yan   Inspector I - Production/CN9081  
正式工   11/16/2007   Quality   Quality Engineering 110921   2522   杨洪勤   Yang
Hongqin   Inspector I - Production/CN9081   正式工   11/16/2007   Quality   Quality
Engineering 110736   2524   羊文府   Yang Wenfu   Inspector I - Production/CN9081  
正式工   11/16/2007   Quality   Quality Engineering 111373   2839   黄华丽   Huang
Huali   Inspector I - Production/CN9081   正式工   9/16/2008   Quality   Quality
Engineering 116574   BX0501   郝军华   Hao Junhua   Inspector I - Production/CN9081
  临时工   6/25/2010   Quality   Quality Engineering 116657   BX0504   冯玲叶   Feng
Lingye   Inspector I - Production/CN9081   临时工   8/10/2010   Quality   Quality
Engineering 116659   BX0506   于会妹   Yu Huimei   Inspector I - Production/CN9081
  临时工   8/10/2010   Quality   Quality Engineering 117414   BX0805   宋俊华   Song
Junhua   Inspector I - Production/CN9081   临时工   12/14/2010   Quality   Quality
Engineering 117837   BX0995   郑占东   Zheng Zhandong   Inspector I -
Production/CN9081   临时工   3/22/2011   Quality   Quality Engineering 117845  
BX1002   赵淑霞   Zhao Shuxia   Inspector I - Production/CN9081   临时工   3/23/2011  
Quality   Quality Engineering 117866   LW5395   冯尚兰   Feng Shanglan   Inspector
I - Production/CN9081   临时工   4/7/2011   Quality   Quality Engineering 117867  
LW5396   赵薇   Zhao Wei   Inspector I - Production/CN9081   临时工   4/7/2011  
Quality   Quality Engineering 117868   LW5397   马梅   Ma Mei   Inspector I -
Production/CN9081   临时工   4/7/2011   Quality   Quality Engineering 117903  
LW5401   戴丽   Dai Li   Inspector I - Production/CN9081   临时工   4/21/2011  
Quality   Quality Engineering 117998   LW5411   周闪闪   Zhou Shanshan   Inspector
I - Production/CN9081   临时工   5/17/2011   Quality   Quality Engineering 117999  
LW5412   王欣   Wang Xin   Inspector I - Production/CN9081   临时工   5/17/2011  
Quality   Quality Engineering 118002   LW5415   郭培   Guo Pei   Inspector I -
Production/CN9081   临时工   5/17/2011   Quality   Quality Engineering 108359  
1436   许珍   Zhen Xu   Inspector I - Production/CN9081   正式工   7/26/2005  
Quality   Quality Engineering 108383   1485   金月明   Yueming Jin   Inspector I -
Production/CN9081   正式工   9/26/2005   Quality   Quality Engineering

 

Page 12 of 14



--------------------------------------------------------------------------------

PS ID

 

Eml.No

 

C-Name

 

E-Name

 

Position

 

Eml.Type

 

Hiring

 

Division

 

department

108387   1489   梁述琼   Shuqiong Liang   Inspector I - Production/CN9081   正式工  
9/26/2005   Quality   Quality Engineering 108582   1712   李彦军   Li Yanjun  
Inspector I - Production/CN9081   正式工   6/26/2006   Quality   Quality
Engineering 110754   1916   钱红梅   Qian Hongmei   Inspector I - Production/CN9081
  正式工   3/26/2007   Quality   Quality Engineering 109186   2081   孙会   Sun Hui  
Inspector I - Production/CN9081   正式工   5/21/2007   Quality   Quality
Engineering 109180   2084   贺佳美   He Jiamei   Inspector I - Production/CN9081  
正式工   5/21/2007   Quality   Quality Engineering 109200   2085   李莹   Li Ying  
Inspector I - Production/CN9081   正式工   5/21/2007   Quality   Quality
Engineering 109333   2090   张冰凌   Zhang Bingling   Inspector I -
Production/CN9081   正式工   5/21/2007   Quality   Quality Engineering 109336  
2092   何玉玲   He Yuling   Inspector I - Production/CN9081   正式工   5/21/2007  
Quality   Quality Engineering 109579   2099   薛德凤   Xue Defeng   Inspector I -
Production/CN9081   正式工   5/21/2007   Quality   Quality Engineering 110737  
2482   吕亚军   Lv Yajun   Inspector I - Production/CN9081   正式工   10/16/2007  
Quality   Quality Engineering 108705   2526   周晓燕   Zhou Xiaoyan   Inspector I -
Production/CN9081   正式工   11/16/2007   Quality   Quality Engineering 110015  
2837   张灿   Zhang Can   Inspector I - Production/CN9081   正式工   9/16/2008  
Quality   Quality Engineering 112194   2843   李中华   Li Zhonghua   Inspector I -
Production/CN9081   正式工   9/16/2008   Quality   Quality Engineering 112217  
2856   陈志涛   Chen Zhitao   Inspector I - Production/CN9081   正式工   10/16/2008  
Quality   Quality Engineering 112192   2862   许少男   Xu Shaonan   Inspector I -
Production/CN9081   正式工   10/16/2008   Quality   Quality Engineering 112297  
2864   陈珍   Chen Zhen   Inspector I - Production/CN9081   正式工   10/16/2008  
Quality   Quality Engineering 112296   2865   凌丽   Ling Li   Inspector I -
Production/CN9081   正式工   10/16/2008   Quality   Quality Engineering 112663  
2871   李颖淮   Li Yinghuai   Inspector I - Production/CN9081   正式工   10/16/2008  
Quality   Quality Engineering 110792   2873   刘海娟   Liu Haijuan   Inspector I -
Production/CN9081   正式工   10/16/2008   Quality   Quality Engineering 113571  
2978   张保利   Zhang Baoli   Inspector I - Production/CN9081   正式工   12/16/2010  
Quality   Quality Engineering 112774   2979   邱彩红   Qiu Caihong   Inspector I -
Production/CN9081   正式工   12/16/2010   Quality   Quality Engineering 114278  
2980   王会慧   Wang Huihui   Inspector I - Production/CN9081   正式工   12/16/2010  
Quality   Quality Engineering 113982   2981   许婷婷   Xu Tingting   Inspector I -
Production/CN9081   正式工   12/16/2010   Quality   Quality Engineering 116272  
BX0346   谢海霞   Xie Haixia   Inspector I - Production/CN9081   临时工   5/25/2010  
Quality   Quality Engineering 116274   BX0347   谈雪荣   Tan Xuerong   Inspector I
- Production/CN9081   临时工   5/25/2010   Quality   Quality Engineering 116847  
BX0600   宣玉双   Xuan Yushuang   Inspector I - Production/CN9081   临时工   9/9/2010
  Quality   Quality Engineering 117419   BX0810   刘国营   Liu Guoying   Inspector
I - Production/CN9081   临时工   12/14/2010   Quality   Quality Engineering 117423
  BX0814   郑霞   Zheng Xia   Inspector I - Production/CN9081   临时工   12/14/2010  
Quality   Quality Engineering 117433   BX0820   焦明   Jiao Ming   Inspector I -
Production/CN9081   临时工   12/16/2010   Quality   Quality Engineering 117597  
BX0882   张艳   Zhang Yan   Inspector I - Production/CN9081   临时工   2/21/2011  
Quality   Quality Engineering 113460   LW4363   吕少强   Lv Shaoqiang   Inspector I
- Production/CN9081   临时工   2/1/2008   Quality   Quality Engineering 116951  
LW5161   赵后艳   Zhao Houyan   Inspector I - Production/CN9081   临时工   9/19/2010  
Quality   Quality Engineering 117912   LW5406   张月红   Zhang Yuehong   Inspector
I - Production/CN9081   临时工   4/26/2011   Quality   Quality Engineering 117915  
LW5407   马妮红   Ma Nihong   Inspector I - Production/CN9081   临时工   4/26/2011  
Quality   Quality Engineering 117916   LW5408   王慧   Wang Hui   Inspector I -
Production/CN9081   临时工   4/26/2011   Quality   Quality Engineering 118060  
LW5440   张梅   Zhang Mei   Inspector I - Production/CN9081   临时工   5/20/2011  
Quality   Quality Engineering 114263   SN0006   王光美   Wang Guangmei   Inspector
I - Production/CN9081   临时工   7/7/2008   Quality   Quality Engineering 114281  
SN0014   张微   Zhang Wei   Inspector I - Production/CN9081   临时工   7/16/2008  
Quality   Quality Engineering 114379   SN0046   马德勇   Ma Deyong   Inspector I -
Production/CN9081   临时工   8/4/2008   Quality   Quality Engineering 114751  
SN0138   徐天梅   Xu Tianmei   Inspector I - Production/CN9081   临时工   9/8/2008  
Quality   Quality Engineering 111662   2840   焦海平   Jiao Haiping   Inspector I -
Production/CN9081   正式工   9/16/2008   Quality   Quality Engineering 112666  
2867   吴清芝   Wu Qingzhi   Inspector I - Production/CN9081   正式工   10/16/2008  
Quality   Quality Engineering 117799   3025   李海娟   Li Haijuan   Inspector I -
Production/CN9081   正式工   3/15/2011   Quality   Quality Engineering 117846  
LW5394   蒋明良   Jiang Mingliang   Inspector I - Production/CN9081   临时工  
3/28/2011   Quality   Quality Engineering 108371   1464   王京平   Jingping Wang  
Inspector I - Receiving/CN9083   正式工   9/5/2005   Quality   Quality Engineering
111791   2880   施方园   Shi Fangyuan   Inspector I - Receiving/CN9083   正式工  
10/16/2008   Quality   Quality Engineering 114962   2884   李大奇   Li Daqi  
Inspector I - Receiving/CN9083   正式工   10/20/2008   Quality   Quality
Engineering 116066   2937   张志亚   Zhang Zhiya   Inspector I - Receiving/CN9083  
正式工   3/22/2010   Quality   Quality Engineering 116124   2939   宋忠丽   Song
Zhongli   Inspector I - Receiving/CN9083   正式工   4/13/2010   Quality   Quality
Engineering 117919   3036   杨贱英   Yang Jianying   Inspector I - Receiving/CN9083
  正式工   4/28/2011   Quality   Quality Engineering 109580   2100   钱艳   Qian Yan
  Inspector II - Production/CN9555   正式工   5/21/2007   Quality   Quality
Engineering 108832   837   赵海燕   Lita Zhao   Inspector II - Production/CN9555  
正式工   3/1/2004   Quality   Quality Engineering 116125   2938   陈丽   Chen Li  
Inspector III - Receiving/CN9514   正式工   4/13/2010   Quality   Quality
Engineering 116520   2942   江雪萍   Dave Jiang   Manager, Quality/CN9109   正式工  
6/21/2010   Quality   Quality Engineering 110752   1914   王艳   Nina Wang   Sr.
Engineer I - Quality/CN9378   正式工   3/26/2007   Quality   Quality Engineering
113336   2671   司秀平   Lisa Si   Sr. Engineer I - Quality/CN9378   正式工  
1/16/2008   Quality   Quality Engineering 117881   3032   左红湖   Prince Zuo   Sr.
Engineer I - Quality/CN9378   正式工   4/12/2011   Quality   Quality Engineering
108504   1632   秦良锋   Link Qin   Sr. Engineer I - Supp Qual/CN9374   正式工  
5/15/2006   Quality   Quality Engineering 111588   2111   胡彬   Sunny Hu   Sr.
Engineer I - Supp Qual/CN9374   正式工   6/4/2007   Quality   Quality Engineering
111625   2119   黄南台   Huang Nantai   Sr. Engineer I - Supp Qual/CN9374   正式工  
6/13/2007   Quality   Quality Engineering 115043   2889   魏锦国   Jason Wei   Sr.
Engineer I - Supp Qual/CN9374   正式工   11/24/2008   Quality   Quality Engineering
108754   2992   薛虹   Shirley Xue   Sr. Engineer I - Supp Qual/CN9374   正式工  
2/15/2011   Quality   Quality Engineering 111677   2159   广锋   Lipton Guang  
Sr. Engineer II - Quality/CN9563   正式工   6/25/2007   Quality   Quality
Engineering 110753   1915   张萍   Zhang Ping   Supervisor, IQA/CN9084   正式工  
3/26/2007   Quality   Quality Engineering 103795   2015   程元方   Cheng Yuanfang  
Team Leader - Quality/CN9527   正式工   5/1/2007   Quality   Quality Engineering
109086   2103   凌潇   Ling Xiao   Team Leader - Quality/CN9527   正式工   5/21/2007
  Quality   Quality Engineering 108210   1081   腾林   Betty Teng   Team Leader -
Quality/CN9527   正式工   10/8/2004   Quality   Quality Engineering 108382   1484  
崔强   Qiang Cui   Team Leader - Quality/CN9527   正式工   9/26/2005   Quality  
Quality Engineering 108581   1711   张红   Zhang Hong   Team Leader -
Quality/CN9527   正式工   6/26/2006   Quality   Quality Engineering 108584   1716  
吴红丽   Wu Hongli   Team Leader - Quality/CN9527   正式工   6/26/2006   Quality  
Quality Engineering 109431   2095   颜方   Yan Fang   Team Leader - Quality/CN9527
  正式工   5/21/2007   Quality   Quality Engineering 109576   2098   李志强   Li
Zhiqiang   Team Leader - Quality/CN9527   正式工   5/21/2007   Quality   Quality
Engineering 110555   2481   张鲁辉   Zhang Luhui   Team Leader - Quality/CN9527  
正式工   10/16/2007   Quality   Quality Engineering 112662   2868   张川   Zhang
Chuan   Team Leader - Quality/CN9527   正式工   10/16/2008   Quality   Quality
Engineering 108574   1705   施圣萍   Shi Shengping   Technician I - Quality/CN9528
  正式工   6/26/2006   Quality   Quality Engineering 116626   2947   陈新   River
Chen   Technician I - Quality/CN9528   正式工   7/27/2010   Quality   Quality
Engineering 118092   3045   李守杰   Li Shoujie   Technician I - Quality/CN9528  
正式工   5/31/2011   Quality   Quality Engineering

 

Page 13 of 14



--------------------------------------------------------------------------------

PS ID

 

Eml.No

 

C-Name

 

E-Name

 

Position

 

Eml.Type

 

Hiring

 

Division

 

department

118401   3112   张晶晶   Kady Zhang   Technician I - Quality/CN9528   正式工  
8/30/2011   Quality   Quality Engineering 105147   1961   张峰   Zhang Feng  
Technician I - Quality/CN9528   正式工   5/1/2007   Quality   Quality Engineering
111319   2061   张明超   Zhang Mingchao   Technician I - Supp. Qual/CN9287   正式工  
5/16/2007   Quality   Quality Engineering 117552   2991   吕婷婷   Lv Tingting  
Technician I - Supp. Qual/CN9287   正式工   2/15/2011   Quality   Quality
Engineering 114749   2830   赵连海   Zhao Lianhai   Technician II - Supp.
Qual/CN9292   正式工   9/8/2008   Quality   Quality Engineering 118305   3058   李凌鹏
  Hank Li   Engineer - Mechanical/CN9116   正式工   7/19/2011   R&D   R&D 115633  
2909   娄继光   Andy Lou   Project Manager - Engineering/CN9489   正式工   11/30/2009
  R&D   R&D 116521   2943   张立娜   Amy Zhang   Project Manager -
Engineering/CN9489   正式工   6/21/2010   R&D   R&D 115719   2912   李晓红   William
Li   Sr. Engineer I - Mechanical/CN9318   正式工   12/16/2009   R&D   R&D 116639  
2948   张文娟   Shanon Zhang   Sr. Engineer I - Mechanical/CN9318   正式工   8/3/2010
  R&D   R&D 118420   3115   吴艳平   Susan Wu   Sr. Engineer I - Mechanical/CN9318
  正式工   9/13/2011   R&D   R&D 118421   3116   张松   Zhang Song   Sr. Engineer I -
Mechanical/CN9318   正式工   9/13/2011   R&D   R&D 118474   3119   胡飞宇   Peter Hu  
Sr. Engineer II - Antenna/CN9561   正式工   11/10/2011   R&D   R&D 117030   2971  
杨占江   Ham Yang   Sr. Engineer II - RF/CN9501   正式工   10/12/2010   R&D   R&D
116929   2969   曹燕   Linda Cao   Technical Translator/CN9518   正式工   9/19/2010  
R&D   R&D 108304   1395   朱雪峰   Xuefeng Zhu   Technician II - Engineering/CN9517
  正式工   7/26/2005   R&D   R&D 104242   2039   李世康   Steven Li   Project Manager
II - Sales/CN9539   正式工   5/1/2007   S&M   Sales & Marketing 101881   2685   蔡伟
  Wei Cai   Regional Sales Manager/CN9521   正式工   9/23/2002   S&M   Sales &
Marketing 101949   Y0001   程涛   Tracy Chen   Sr. Specialist-I/E Comp APAC/CN9478
  正式工   4/25/2003   波尔威技术(苏州)有限公司   LG 118430   Y0003   穆昌根   Gary Mu  
Specialist - Logistics/CN9098   正式工   9/20/2011   波尔威技术(苏州)有限公司   LG
以下为新入职员工，不在四月薪资周期内 118691   BX1059   刘存刚   Liu Cungang   Operator/CN9415   临时工  
4/16/2012   Operation   Production 118683   BX1051   姚志国   Yao Zhiguo  
Operator/CN9415   临时工   4/16/2012   Operation   Production 118692   BX1060   张成成
  Zhang Chengcheng   Operator/CN9415   临时工   4/16/2012   Operation   Production
118690   BX1058   李震   Li Zhen   Operator/CN9415   临时工   4/16/2012   Operation  
Production 118686   BX1054   李飞   Li Fei   Operator/CN9415   临时工   4/16/2012  
Operation   Production 118693   BX1061   杨亚军   Yang Yajun   Operator/CN9415  
临时工   4/16/2012   Operation   Production 118682   BX1050   洪斌   Hong Bin  
Operator/CN9415   临时工   4/16/2012   Operation   Production 118687   BX1055   蒋冲冲
  Jiang Chongchong   Operator/CN9415   临时工   4/16/2012   Operation   Production
118684   BX1052   赖世民   Lai Shimin   Operator/CN9415   临时工   4/16/2012  
Operation   Production 118685   BX1053   陈亚洲   Chen Yazhou   Operator/CN9415  
临时工   4/16/2012   Operation   Production 118698   BX1062   韩帅   Han Shuai  
Operator/CN9415   临时工   4/17/2012   Operation   Production 118689   BX1057   马军
  Ma Jun   Operator/CN9415   临时工   4/16/2012   Operation   Production

 

Page 14 of 14



--------------------------------------------------------------------------------

SELLER DISCLOSURE SCHEDULE

DATED APRIL 24, 2012

Shenzhen Tatfook Technology Co. Ltd., a company organized under the law of the
People’s Republic of China (“Purchaser”), and Filtronic (Suzhou)
Telecommunication Products Co. Ltd.,, a wholly owned foreign enterprise
established and existing under the laws of the People’s Republic of China (the
“Seller”), have entered into that certain Asset Purchase Agreement dated
April 24, 2012 (the “Agreement”).

Set forth below is certain information contemplated to be set forth in the
Disclosure Schedule under the Agreement and certain exceptions to the
representations and warranties of the Seller in Article 3 under the Agreement.

No disclosure in this Disclosure Schedule relating to any possible breach or
violation of any agreement, law or regulation shall be construed as an admission
or indication that any such breach or violation exists or has actually occurred.
Information provided in appendices or exhibits hereto form an integral part of
this Disclosure Schedule and are incorporated herein by reference for all
purposes as if set forth fully herein. Capitalized terms used herein and not
otherwise defined herein shall have the meanings ascribed to them in the
Agreement.

Notwithstanding anything to the contrary contained in this Disclosure Schedule
or in the Agreement, any disclosure, exception or information contained in any
section of this Disclosure Schedule shall be deemed to be disclosed in each of
the other sections or subsections of the Agreement where it is reasonably
apparent that such disclosure, exception or information would apply to such
other sections or subsections.



--------------------------------------------------------------------------------

  3.5 Title to Assets; Consents

The following is a listing of third party consents required to be obtained:

1. Wells Fargo Bank under Credit Agreement by and among Powerwave Technologies,
Inc., Wells Fargo Foothill, LLC and various other lenders into as of April 3,
2009, as subsequently amended.

2. Suzhou New&Hi-Tech Development Zone Scientific Industrial Park Co., Ltd., as
landlord under the following leases to be assigned to Purchaser:

a. Building Lease Agreement by and between Suzhou New&Hi-Tech Development Zone
Scientific Industrial Park Co., Ltd. and Filtronic (Suzhou) Telecommunication
Products Co., Ltd. for unit C1 33 Huo Ju Road, Suzhou New District, SND Hi-Tech
Industrial Park, Suzhou 215009, Jiangsu Province, P.R. China.

b. Building Lease Agreement by and between Suzhou New&Hi-Tech Development Zone
Scientific Industrial Park Co., Ltd. and Filtronic (Suzhou) Telecommunication
Products Co., Ltd. for unit D 33 Huo Ju Road, Suzhou New District, SND Hi-Tech
Industrial Park, Suzhou 215009, Jiangsu Province, P.R. China.

c. Building Lease Agreement by and between Suzhou New&Hi-Tech Development Zone
Scientific Industrial Park Co., Ltd. and Filtronic (Suzhou) Telecommunication
Products Co., Ltd. for unit C3 33 Huo Ju Road, Suzhou New District, SND Hi-Tech
Industrial Park, Suzhou 215009, Jiangsu Province, P.R. China. Consent for this
lease will be required if this is an assigned contract, which is subject to
either Seller’s environmental permit for plating being transferred to Purchaser
or Purchaser being able to obtain an environmental permit for plating from the
Suzhou New&Hi-Tech Development Zone Scientific Industrial Park Co., Ltd.

3. Consent from Suhzou customs authority for release of customs supervision for
fixed assets that are subject to customs supervision.

 

  3.6 Claims

Asia-Pacific CIS (Wuxi) Co., Ltd (“CIS”) Claim. The Seller is engaged in
litigation with a former vendor, CIS. The amount in dispute is RMB 5,629,616.52.
CIS is the plaintiff in this action, and it has provided security for the amount
in dispute. As a result, the court has frozen the amount in Seller’s bank
account. CIS claims that in February 2010 Seller failed to purchase RMB 5.2
Million in components that it had previously ordered. CIS is seeking
compensatory damages in the amount of RMB 5.289 Million, interest in the amount
of RMB 340K and the cost of the litigation. At a hearing in June 2011, the court
questioned the basis for CIS’s case and ordered the parties to cooperate in
exchanging evidence (including a joint inspection of the alleged finished goods
ordered by Seller) prior to the hearing in August 2011. At the August 2011

 

2



--------------------------------------------------------------------------------

hearing, Seller proposed to settle the matter in exchange for Seller’s purchase
of RMB 791K in inventory and an additional payment of RMB 500K. CIS made a
counterproposal of settling for RMB 3M (instead of its initial claim of RMB
5.63M). At the September 2011 hearing, the CIS presented additional evidence to
the court regarding its argument that Seller should be responsible for RMB 4.8
in E&O, FG, WIP and interest. At the same hearing, CIS reduced its settlement
demand down to RMB 2 Million, and Seller rejected this settlement request. At
the October 2011 hearing, CIS presented additional evidence regarding its claim.
The court held a final evidentiary hearing in this matter in December 2011. The
court has now received all of the evidence from both parties in this matter, and
it will make a ruling on liability sometime in 2012.

 

  3.8 (a) Real Property

1. Building Lease Agreement by and between Suzhou New&Hi-Tech Development Zone
Scientific Industrial Park Co., Ltd. and Filtronic (Suzhou) Telecommunication
Products Co., Ltd. for unit C1 33 Huo Ju Road, Suzhou New District, SND Hi-Tech
Industrial Park, Suzhou 215009, Jiangsu Province, P.R. China.

2. Building Lease Agreement by and between Suzhou New&Hi-Tech Development Zone
Scientific Industrial Park Co., Ltd. and Filtronic (Suzhou) Telecommunication
Products Co., Ltd. for unit C2 33 Huo Ju Road, Suzhou New District, SND Hi-Tech
Industrial Park, Suzhou 215009, Jiangsu Province, P.R. China.

3. Building Lease Agreement by and between Suzhou New&Hi-Tech Development Zone
Scientific Industrial Park Co., Ltd. and Filtronic (Suzhou) Telecommunication
Products Co., Ltd. for unit C3 33 Huo Ju Road, Suzhou New District, SND Hi-Tech
Industrial Park, Suzhou 215009, Jiangsu Province, P.R. China.

4. Building Lease Agreement by and between Suzhou New&Hi-Tech Development Zone
Scientific Industrial Park Co., Ltd. and Filtronic (Suzhou) Telecommunication
Products Co., Ltd. for unit D 33 Huo Ju Road, Suzhou New District, SND Hi-Tech
Industrial Park, Suzhou 215009, Jiangsu Province, P.R. China.

5. Service Agreement between Seller and Menlo Worldwide Logistics (Shanghai) Co.
Ltd. dated January 1, 2008 regarding finished goods warehouse.

 

3



--------------------------------------------------------------------------------

  3.10 (c) Intellectual Property

The following Patents and Patent Applications are owned by Powerwave Finland Oy
and are used by Seller and will be licensed to Purchaser per the Patent License
Agreement.:

 

Application Title

   Country
Name    Application
Status    Application
Number    Patent
Number    Issue
Date

Resonator filter

   EPO    Granted    1660172.6    1191626    11-May-2008

Resonator filter

   Finland    Granted    2091    114251    15-Sep-2004

Resonator filter

   USA    Granted    09/956,647    6,566,984    20-May-2003

Filtering arrangement of antenna end

   Brazil    Published    PI0517114-8      

Filtering arrangement of antenna end

   CN    Published    200580041668.x      

Filtering arrangement of antenna end

   EPO    Published    5803809.2      

Filtering arrangement of antenna end

   Finland    Granted    20041560    117684    15-Jan-2007

Filtering arrangement of antenna end

   India    Pending    3772/DELNP/2007      

Filtering arrangement of antenna end

   USA    Granted    11/718,537    8,125,296    2/28/2012

Filtering arrangement of antenna end

   PCT    Published    PCT/FI2005/050400      

MHA structure arrangement

   Finland    Granted    20065493    118750    29-Feb-2008

Masthead amplifier unit

   USA    Allowed    12/434,512      

Masthead Amplifier Unit

   EPO    Published    8736851      

Masthead Amplifier

   Finland    Pending    20075309      

Masthead Amplifier Unit

   PCT    Published    PCT/FI2008/050202      

Masthead Amplifier Unit

   USA    Published    12/594,259      

Licenses to Third Parties:

None

 

4